Chapter 1 - Elections.

Article 1 - Definitions and General Provisions, 1-1-1 through 1-1-25.

Section 1-1-1 - Election Code.

1-1-1. Election Code.

Chapter 1 NMSA 1978 may be cited as the "Election Code".



Section 1-1-1.1 - Purpose of [Election] Code.

1-1-1.1. Purpose of [Election] Code.

It is the purpose of the Election Code [Chapter 1 NMSA 1978] to secure the secrecy of the ballot, the purity of elections and guard against the abuse of the elective franchise. It is also the purpose of the Election Code to provide for efficient administration and conduct of elections.



Section 1-1-2 - Headings.

1-1-2. Headings.

Article and section headings do not in any manner affect the scope, meaning or intent of the provisions of the Election Code [Chapter 1 NMSA 1978].



Section 1-1-3 - "Shall" and "may".

1-1-3. "Shall" and "may".

As used in the Election Code [Chapter 1 NMSA 1978], "shall" is mandatory and "may" is permissive.



Section 1-1-3.1 - Election cycle.

1-1-3.1. Election cycle.

As used in the Election Code [Chapter 1 NMSA 1978], "election cycle" means the period between the beginning of a general election and the end of the following general election.



Section 1-1-4 - Qualified elector.

1-1-4. Qualified elector.

As used in the Election Code [Chapter 1 NMSA 1978], "qualified elector" means any person who is qualified to vote under the provisions of the constitution of New Mexico and the constitution of the United States.



Section 1-1-5 - Voter.

1-1-5. Voter.

As used in the Election Code [Chapter 1 NMSA 1978], "voter" means any qualified elector who is registered under the provisions of the Election Code.



Section 1-1-5.1 - Early voter.

1-1-5.1. Early voter.

As used in the Election Code [Chapter 1 NMSA 1978], "early voter" means a voter who votes in person before election day, and not by mail.



Section 1-1-5.2 - Definition of a vote; counting of hand-tallied ballots.

1-1-5.2. Definition of a vote; counting of hand-tallied ballots.

A.     A vote on a paper ballot used on an electronic vote tabulating system, optical scan vote tabulating system or high-speed central count vote tabulator consists of a voter's selection of a candidate or answer to a ballot question indicated in the voting response area of the paper ballot marked in accordance with the instructions for that ballot type.

B.     For paper ballots that are hand-tallied, a vote shall be counted if:

(1)     the ballot is marked in accordance with the instructions for that ballot type;

(2)     the preferred candidate's name or answer to a ballot question is circled;

(3)     there is a cross or check within the voting response area for the preferred candidate or answer to the ballot question; or

(4)     the presiding judge and election judges for the precinct unanimously agree that the voter's intent is clearly discernable.



Section 1-1-6 - Recheck and recount.

1-1-6. Recheck and recount.

As used in the Election Code [Chapter 1 NMSA 1978]:

A.     "recheck" pertains to electronic vote tabulating systems and means a verification procedure whereby a printout of the electronic record of votes cast in an election is made from each electronic memory device in the electronic vote tabulating system and the results are compared with the results shown on the official returns; and

B.     "recount" pertains to all paper ballots, including absentee ballots, provisional paper ballots, optical scan paper ballots and any other paper ballot and means a verification procedure whereby the voters' selections for an office are retallied and the results compared with the results shown on the official returns.



Section 1-1-7 - Residence; rules for determining.

1-1-7. Residence; rules for determining.

For the purpose of determining residence for voting, the place of residence is governed by the following rules:

A.     the residence of a person is that place in which his habitation is fixed, and to which, whenever he is absent, he has the intention to return;

B.     the place where a person's family resides is presumed to be his place of residence, but a person who takes up or continues his abode with the intention of remaining at a place other than where his family resides is a resident where he abides;

C.     a change of residence is made only by the act of removal joined with the intent to remain in another place. There can be only one residence;

D.     a person does not gain or lose residence solely by reason of his presence or absence while employed in the service of the United States or of this state, or while a student at an institution of learning, or while kept in an institution at public expense, or while confined in a public prison or while residing upon an Indian or military reservation;

E.     no member of the armed forces of the United States, his spouse or his dependent is a resident of this state solely by reason of being stationed in this state;

F.     a person does not lose his residence if he leaves his home and goes to another country, state or place within this state for temporary purposes only and with the intention of returning;

G.     a person does not gain a residence in a place to which he comes for temporary purposes only;

H.     a person loses his residence in this state if he votes in another state in an election requiring residence in that state, and has not upon his return regained his residence in this state under the provisions of the constitution of New Mexico;

I.     "residence" is computed by not including the day on which the person's residence commences and by including the day of the election;

J.     a person does not acquire or lose residence by marriage only.



Section 1-1-7.1 - Residence for purpose of candidacy and signing of petitions; rule for determining.

1-1-7.1. Residence for purpose of candidacy and signing of petitions; rule for determining.

For the purpose of determining the residence of a person desiring to be a candidate for the nomination or election to an office under the provisions of the Election Code [Chapter 1 NMSA 1978] or for the purpose of determining the residence of any signer of a petition required by the Election Code, permanent residence shall be resolved in favor of that place shown on the person's certificate of registration as his permanent residence, provided the person resides on the premises.



Section 1-1-8 - Election returns.

1-1-8. Election returns.

As used in the Election Code [Chapter 1 NMSA 1978], "election returns" means the certificate of the precinct board showing the total number of votes cast for each candidate, or for or against each proposed constitutional amendment or other question, and may include statements of canvass, signature rosters, poll books, tally books, machine printed returns and, in any canvass of returns for county candidates, the original certificates of registration in the possession of the county clerk, together with the copies of certificates of registration in the office of the county clerk.



Section 1-1-9 - Major political party; minor political party.

1-1-9. Major political party; minor political party.

As used in the Election Code [Chapter 1 NMSA 1978]:

A.     "major political party" means any qualified political party, any of whose candidates received as many as five percent of the total number of votes cast at the last preceding general election for the office of governor, or president of the United States, as the case may be and whose membership totals not less than one-third of one percent of the statewide registered voter file on the day of the governor's primary election proclamation; and

B.     "minor political party" means any qualified political party, none of whose candidates received five percent or more of the total number of votes cast at the last preceding general election for the office of governor, or president of the United States, as the case may be.



Section 1-1-10 - Qualified political party.

1-1-10. Qualified political party.

As used in the Election Code [Chapter 1 NMSA 1978], "qualified political party" means a political party that has complied with the provisions of Section 1-7-2 NMSA 1978.



Section 1-1-11 - Precinct.

1-1-11. Precinct.

As used in the Election Code [Chapter 1 NMSA 1978], "precinct" means a designated division of a county for election purposes which is entitled to a polling place and a precinct board. For purposes of municipal or school district elections, a precinct may also be coterminous with the boundaries of the municipality or school district as the case may be.



Section 1-1-12 - Consolidated precinct.

1-1-12. Consolidated precinct.

As used in the Election Code [Chapter 1 NMSA 1978], "consolidated precinct" means the combination of two or more precincts pursuant to the provisions of Sections 1-3-4 and 1-6-21 NMSA 1978.



Section 1-1-13 - Precinct board.

1-1-13. Precinct board.

As used in the Election Code [Chapter 1 NMSA 1978], "precinct board" means the appointed election officials serving a single precinct or a consolidated precinct.



Section 1-1-14 - Publication.

1-1-14. Publication.

As used in the Election Code [Chapter 1 NMSA 1978], "publication," unless otherwise provided in the constitution of New Mexico or the Election Code, means publication for the required number of times in a newspaper of general circulation in the county. "Publication in Spanish" means publication for the required number of times in an official Spanish language newspaper as set forth in Section 14-11-13 NMSA 1978 or any other Spanish language newspaper which meets the requirements of Section 14-11-2 NMSA 1978 if such newspaper exists in the county and is of general circulation in the county.



Section 1-1-15 - Posting.

1-1-15. Posting.

As used in the Election Code [Chapter 1 NMSA 1978], "posting" means posting for not less than seven days prior to an election or to an action to be taken, in at least one conspicuous place in each precinct in the county.



Section 1-1-16 - Registration officer.

1-1-16. Registration officer.

As used in the Election Code [Chapter 1 NMSA 1978], "registration officer" means the secretary of state, a county clerk or a clerk's authorized deputy, a member of the board of registration or a state employee performing registration duties in accordance with the federal National Voter Registration Act of 1993 or Section 1-4-5.2 NMSA 1978.



Section 1-1-16.1 - Registration agent.

1-1-16.1. Registration agent.

As used in the Election Code [Chapter 1 NMSA 1978], "registration agent" means a state or federal employee who provides voter registration at a state agency, or a tribal registration agent office, or any other individual who assists another person in completion of a voter registration application.



Section 1-1-16.2 - New registrant.

1-1-16.2. New registrant.

As used in the Election Code [Chapter 1 NMSA 1978], "new registrant" means a person who was not registered to vote in the state at the time the person registered to vote.



Section 1-1-17 - Person authorized to administer oaths.

1-1-17. Person authorized to administer oaths.

As used in the Election Code [Chapter 1 NMSA 1978], "person authorized to administer oaths" means any person empowered by the laws of any state, the federal government or of any foreign country to administer oaths.



Section 1-1-18 - Oath includes affirmation.

1-1-18. Oath includes affirmation.

As used in the Election Code [Chapter 1 NMSA 1978], "oath" includes affirmation in all cases where an affirmation may be substituted for an oath, and in like cases the word "swear" includes affirm.



Section 1-1-19 - Elections covered by code.

1-1-19. Elections covered by code.

A.     The Election Code [Chapter 1 NMSA 1978] applies to the following:

(1)     general elections;

(2)     primary elections;

(3)     statewide special elections;

(4)     elections to fill vacancies in the office of representative in congress; and

(5)     school district elections.

B.     To the extent procedures are incorporated or adopted by reference by separate laws governing such elections or to the extent procedures are not specified by such laws, certain provisions of the Election Code [Chapter 1 NMSA 1978] shall also apply to:

(1)     municipal officer or municipal bond elections; or

(2)     special district officer or special district bond or other special district elections.



Section 1-1-20 - Major fractions.

1-1-20. Major fractions.

In any place in the Election Code [Chapter 1 NMSA 1978] requiring counting or computation of numbers, any fraction or decimal greater than one-half of a whole number shall be counted as a whole number.



Section 1-1-21 - County chairman.

1-1-21. County chairman.

In the event that a county chairman is designated a duty under the Election Code [Chapter 1 NMSA 1978] and a political party in a county does not have a county chairman to carry out the designated duty and where there are no other provisions delegating the duty assigned to the county chairman, the state chairman of the political party shall carry out the designated duty.



Section 1-1-22 - Computation of time; deadlines.

1-1-22. Computation of time; deadlines.

For the purpose of the Election Code [Chapter 1 NMSA 1978], time periods of less than eleven days shall be computed as calendar days; provided, however, that if an actual deadline falls on a weekend or state-recognized holiday, the next business day shall be the deadline.



Section 1-1-23 - Unique identifier.

1-1-23. Unique identifier.

As used in the Election Code [Chapter 1 NMSA 1978], "unique identifier" means a randomly generated series of numbers, letters or symbols assigned to a voter, which shall not be the voter's social security number or date of birth.



Section 1-1-24 - Required voter identification.

1-1-24. Required voter identification.

As used in the Election Code [Chapter 1 NMSA 1978], "required voter identification" means any of the following forms of identification as chosen by the voter:

A.     a physical form of identification, which may be:

(1)     an original or copy of a current and valid photo identification with or without an address, which address is not required to match the voter's certificate of registration; or

(2)     an original or copy of a utility bill, bank statement, government check, paycheck, student identification card or other government document, including identification issued by an Indian nation, tribe or pueblo, that shows the name and address of the person, the address of which is not required to match the voter's certificate of registration; or

B.     a verbal or written statement by the voter of  the voter's name, registration address and year of birth; provided, however, that the statement of the voter's name need not contain the voter's middle initial or suffix.



Section 1-1-25 - Voter information.

1-1-25. Voter information.

As used in the Election Code [Chapter 1 NMSA 1978], "voter information" means a document containing the person's name, address and precinct number that is issued by the county clerk or the secretary of state.






Article 2 - Election Officers and Boards, 1-2-1 through 1-2-31.

Section 1-2-1 - Secretary of state; chief election officer; rules and regulations; enforcement powers.

1-2-1. Secretary of state; chief election officer; rules and regulations; enforcement powers.

A.     The secretary of state is the chief election officer of the state and shall:

(1)     obtain and maintain uniformity in the application, operation and interpretation of the Election Code [Chapter 1 NMSA 1978];

(2)     subject to the State Rules Act [14-4-1 NMSA 1978], make rules and regulations pursuant to the provisions of, and necessary to carry out the purposes of, the Election Code and shall furnish to the county clerks copies of such rules and regulations; and

(3)     through the attorney general or the district attorney having jurisdiction, bring such actions as deemed necessary and proper for the enforcement of the provisions of the Election Code.

B.     No forms or procedures shall be used in any election held pursuant to the Election Code without prior approval of the secretary of state.



Section 1-2-1.1 - Attorney general and district attorneys required to assist secretary of state.

1-2-1.1. Attorney general and district attorneys required to assist secretary of state.

A.     The attorney general and the several district attorneys of the state upon request of the secretary of state shall provide to the secretary of state legal advice, assistance, services and representation as counsel in any action to enforce the provisions of the Election Code [Chapter 1 NMSA 1978].

B.     Upon the request of the secretary of state, the attorney general and the several district attorneys of the state shall assign investigators or lawyers to aid the secretary of state on election day to ensure the proper conduct of the election.



Section 1-2-2 - Secretary of state; general duties.

1-2-2. Secretary of state; general duties.

The secretary of state shall:

A.     generally supervise all elections;

B.     administer the Election Code [Chapter 1 NMSA 1978] in its statewide application especially as it relates to federal and state elective offices;

C.     prepare instructions for the conduct of election and registration matters in accordance with the laws of the state;

D.     advise county clerks, boards of county commissioners and boards of registration as to the proper methods of performing their duties prescribed by the Election Code;

E.     report possible violations of the Election Code of which the secretary of state has knowledge to the district attorney or the attorney general for prosecution;

F.     cause to be published in pamphlet form and distributed to the county clerk of each county for use by precinct boards a sufficient number of copies of the Election Code as it is from time to time amended and supplemented;

G.     be responsible for the education and training of county clerks regarding elections;

H.     be responsible for the education and training of voting machine technicians; and

I.     assist the county clerks in the education and training of registration officers, in the recruitment and training of poll workers and other election workers and in the certification of the presiding judges of the precinct boards.



Section 1-2-2.1 - Administrative complaints; procedures.

1-2-2.1. Administrative complaints; procedures.

A.     The secretary of state shall adopt rules for an administrative procedure for hearing complaints on violations of the provisions of Title III of the federal Help America Vote Act of 2002, including provisions related to voting system standards, provisional voting procedures, voter registration procedures and operational standards of the statewide voter registration system.

B.     A person who determines that there is a violation or that a violation is about to occur pursuant to this section may file a complaint with the secretary of state. Complaints may be consolidated by the secretary.

C.     Complaints shall be in writing, signed and sworn by the person filing the complaint and notarized.

D.     The hearing shall be on the record if the complainant requests.

E.     If the hearing officer determines that there is a violation, an appropriate remedy shall be provided. If there is no violation, the complaint shall be dismissed and the results of the hearing made available to the public.

F.     A final decision shall be made within ninety days of the filing of the complaint unless the complainant consents to extending the deadline. If the deadline is not met, the complaint shall be resolved within sixty days through alternative dispute resolution procedures established pursuant to the Governmental Dispute Resolution Act [12-8A-1 NMSA 1978]. Records and materials from the hearing shall be available for use in an alternative dispute resolution procedure.



Section 1-2-3 - Secretary of state; instructions; forms; certificates.

1-2-3. Secretary of state; instructions; forms; certificates.

A.     The secretary of state shall prepare and furnish to each county:

(1)     sufficient forms, blanks, records, files or other equipment deemed necessary by him for the registration of voters, including suitable instructions concerning their use for each registration officer;

(2)     printed forms of additional election certificates; and

(3)     instructions to voters which shall set forth in nontechnical language the manner in which voters cast their ballots.

B.     All registration or voting notices, forms, instructions, assistance or other information relating to the electoral process shall be printed in both English and Spanish.

C.     Where a minority language is historically unwritten, all proclamations, registration or voting notices, instructions, assistance or other information relating to the electoral process shall be made available orally in the respective minority language, through the media when practicable, in public meetings and on election day at the polls.



Section 1-2-3.1 - Secretary of state; multipurpose registration form.

1-2-3.1. Secretary of state; multipurpose registration form.

The secretary of state shall prescribe the form of a multipurpose certificate of registration, which shall be printed in English and Spanish. The certificate of registration form shall be clear and understandable to the average person and shall include brief but sufficient instructions to enable the qualified elector to complete the form.  The certificate of registration form shall replace the affidavit of registration.



Section 1-2-4 - Secretary of state; training and instructions to precinct boards; training manual.

1-2-4. Secretary of state; training and instructions to precinct boards; training manual.

A.     The secretary of state shall provide:

(1)     instructions for the precinct board, which shall include a brief nontechnical explanation of its duties as required by the Election Code [Chapter 1 NMSA 1978]; and

(2)     a single training manual containing standard guidelines for the operations and processes of statewide elections, including pre-election day activities, election-day activities and post-election-day activities.  Separate manuals for voting systems may be provided for each county, or if the single training manual is in a looseleaf binder format, sections for the voting systems used in a given county may be inserted in the training manual for that county.

B.     When any specific duty is imposed by the instructions issued under the Election Code, the duty shall be deemed to be a requirement of the law.



Section 1-2-5 - Secretary of state; election seminars.

1-2-5. Secretary of state; election seminars.

In carrying out his duties under the Election Code [Chapter 1 NMSA 1978], the secretary of state shall, once before each and every statewide election, cause to be organized and conducted at convenient places and times in this state seminars on the administration of the Election Code. The secretary of state shall send written notice of the seminar to each county clerk setting forth the time and place of the seminar. Each county clerk, one of his designated deputies and one voting machine technician shall attend the seminar. Per diem and mileage shall be paid out of the funds appropriated to the secretary of state.



Section 1-2-6 - Precinct board; appointment; term.

1-2-6. Precinct board; appointment; term.

A.     The county clerk on or before fifty-five days next preceding the primary election shall appoint the precinct board for each precinct.

B.     The members of the precinct board shall be appointed for a term of two years.

C.     In the event of a vacancy in the office of precinct board member by reason of death, removal from the county, disqualification, refusal to serve or excusal by the county clerk for sufficient cause, the county clerk shall appoint a qualified person to fill the vacancy for the unexpired term.



Section 1-2-7 - Precinct board; qualification of members; qualification of presiding judges; qualification of minors.

1-2-7. Precinct board; qualification of members; qualification of presiding judges; qualification of minors.

A.     In order to qualify as a member of the precinct board, a person shall:

(1)     be a resident of the representative district and county in which the precinct where the person is a voter is located;

(2)     be able to read and write;

(3)     have the necessary capacity to carry out a precinct board member's functions with acceptable skill and dispatch; and

(4)     execute the precinct board member's oath of office.

B.     Before serving as a presiding judge of a precinct board, a person shall receive training in the duties of that position and be certified for the position by the county clerk.

C.     No person shall be qualified for appointment or service on a precinct board:

(1)     who is a candidate for any federal, state, district or county office;

(2)     who is a spouse, parent, child, brother or sister of any candidate to be voted for at the election; or

(3)     who is a sheriff, deputy sheriff, marshal, deputy marshal or state or municipal police officer.

D.     A county clerk may appoint not more than two minors to serve on a precinct board under the direct supervision of the presiding judge of a precinct.  A minor appointed by the county clerk shall:

(1)     meet the qualifications set forth in Subsection A of this section, except the minor need not be eligible to vote;

(2)     be sixteen or seventeen years of age at the time of the election in which the minor is serving as a member of a precinct board;

(3)     be a citizen at the time of the election for which the minor will be serving as a member of a precinct board;

(4)     have the approval of the minor's parent or legal guardian, unless emancipated;

(5)     attend at least one school of instruction in accordance with the provisions of Section 1-2-17 NMSA 1978; and

(6)     be appointed to the board of the precinct in which the minor's parent or legal guardian resides, unless the county clerk determines there is a shortage or absence of precinct board members in certain precincts in accordance with the provisions of Section 1-2-11 NMSA 1978.

E.     A minor appointed to a precinct board shall not serve as the presiding judge or as an election judge.



Section 1-2-8 - Precinct board; lists from major political parties.

1-2-8. Precinct board; lists from major political parties.

The county chairman of each of the major political parties may file with the county clerk at least thirty days before the date of appointment the names of not more than four voters for each precinct to be considered for appointment as a member of the precinct board. Such names shall be those of persons residing in the precinct to which they are to be appointed and who meet the qualifications required for a precinct board member.  The county chairman may indicate his order of preference for each of the persons recommended for each precinct.



Section 1-2-9 - Precinct board; standby list.

1-2-9. Precinct board; standby list.

A.     Not less than twenty-one days prior to the date for appointing members of precinct boards, the county clerk shall publish a notice once in a newspaper of general circulation to the effect that precinct boards are to be appointed for the specified number of precincts, stating the number of persons composing each board and that applications for the standby list will be accepted at the county clerk's office.

B.     The county clerk shall then compile from the individual applicants a standby list of precinct board members.  The persons on the standby list shall have the same qualifications and comply with the same requirements as provided for precinct board members.



Section 1-2-10 - Precinct board; appointment by county clerk.

1-2-10. Precinct board; appointment by county clerk.

The county clerk shall appoint the precinct board for each precinct in the following order:

A.     from the list submitted by the major party county chairs in the order stated thereon;

B.     from the list of minors who qualify to be precinct board members at the discretion of the county clerk;

C.     from the standby list; and

D.     from any other list of voters who have the same qualifications and comply with the same requirements as provided for precinct board members.



Section 1-2-11 - Precinct board; assignment.

1-2-11. Precinct board; assignment.

Wherever possible, the county clerk shall assign persons appointed as precinct board members to serve in precincts wherein they reside or in precincts located in the representative district wherein they reside. In the event of a shortage or absence of precinct board members in certain precincts, the county clerk may, in the best interest of the election process, assign appointed precinct board members to serve in any precinct in the county, provided that such appointed board members shall not change the proportionate representation of each party on the board.



Section 1-2-12 - Precinct board; number for each precinct; multipartisan.

1-2-12. Precinct board; number for each precinct; multipartisan.

A.     When absentee ballots are counted, the precinct board shall consist of:

(1)     a presiding judge;

(2)     one election judge from each of the major political parties;

(3)     one clerk from each of the major political parties; and

(4)     if a major party has no registered, qualified elector who is able to fill the position as election judge or election clerk, a registered, qualified elector from another major party, chosen by the county clerk to fill the vacant position.

B.     For primary, general and special federal elections, the precinct board shall consist of:

(1)     a presiding judge;

(2)     two election judges who shall be of different major political parties; and

(3)     one election clerk who shall be of a different political party than the presiding judge.

C.     For all other elections, the precinct board shall consist of:

(1)     a presiding judge;

(2)     one election judge; and

(3)     one election clerk.

D.     If the county clerk determines that additional election clerks are needed in a precinct, the clerk may appoint such additional election clerks as the clerk deems necessary; provided, however, that such appointments for partisan elections shall be made in the manner that provides for representation from all major political parties.

E.     In addition to the members of the precinct board provided for in this section, the county clerk may appoint an additional election clerk for the purpose of making changes in the certificate of registration of any voter who has voted in that election at the polling place.



Section 1-2-13 - Primary election; appointment of temporary additional clerks.

1-2-13. Primary election; appointment of temporary additional clerks.

Not less than twenty-eight days prior to the primary election, the county clerk shall appoint a temporary additional election clerk for each precinct in the county for any political party participating in that election when such temporary additional election clerk has been selected and his appointment requested in writing, signed by any group or groups of six candidates for such party's nomination for county offices in the county. No single candidate in such election shall join in more than one request for a temporary additional election clerk. Temporary additional election clerks shall serve without compensation and shall serve only for the primary election for which appointed. Temporary additional election clerks shall attend the county clerk's school for that primary election, execute a precinct board member's oath and otherwise meet the qualifications for a precinct board member.



Section 1-2-14 - Precinct boards; notice of appointment.

1-2-14. Precinct boards; notice of appointment.

A.     Immediately after the appointment of the precinct boards, the county clerk shall:

(1)     make and certify a list of the names of the appointees for each precinct, post the list in a conspicuous and accessible place in his office and keep it posted for five days and send a copy of the list by mail to the county chairman of each major political party and to the secretary of state; and

(2)     by mail, notify each person appointed, request his written acceptance and keep a record of all notifications and acceptances.  The notice shall be accompanied by a copy of the instructions to the precinct board.

B.     If any person appointed to a precinct board fails to accept the appointment within two weeks after the notice was sent, the county clerk shall appoint another qualified person for the precinct board.



Section 1-2-15 - Precinct board; vacancy on election day.

1-2-15. Precinct board; vacancy on election day.

A.     If for any cause a member of the precinct board is not present on election day at the precinct for which he or she was appointed, the remaining board members shall notify the county clerk who shall fill the vacancy.

B.     If the board members are unable to contact the county clerk in a timely manner, the vacant position shall be filled as follows:

(1)     if there is a vacancy in the position of presiding judge, the remaining board members shall elect one of the election judges to fill the vacancy;

(2)     if there is a vacancy in the position of election judge, the presiding judge shall appoint an election clerk of a different political party than that of the remaining election judge; however, if there is no election clerk of a different political party, the presiding judge shall appoint a voter of the precinct who is of a different political party than that of the remaining election judge; and

(3)     if the vacancy is in the position of election clerk, the presiding judge shall appoint any voter of the precinct to fill the vacancy, provided the voter is of a different political party than the remaining election clerk on a five-member board or of a different political party than that of the presiding judge on a four-member board.

C.     No vacancy on election day shall prevent the remaining board members from proceeding to open the polls and conducting the election in their assigned precinct.



Section 1-2-16 - Precinct board; compensation.

1-2-16. Precinct board; compensation.

A.     Members of a precinct board shall be compensated for their services at the rate of not less than the federal minimum hourly wage rate nor more than one hundred fifty dollars ($150) for an election day.

B.     Compensation shall be paid within thirty days following the date of election.



Section 1-2-17 - Precinct board; schools of instruction.

1-2-17. Precinct board; schools of instruction.

A.     The secretary of state may supervise and the county clerk shall cause to be held a public school of instruction for all presiding judges, precinct boards and others who will be officially concerned with the conduct of elections.

B.     The schools for instruction provided for in this section shall be as follows:

(1)     one school not less than seven days before the primary election;

(2)     one school not less than seven days before the general election; and

(3)     one school not less than seven days before any other statewide election.

C.     All major details of the conduct of elections shall be covered by the secretary of state or the secretary's authorized representative or the county clerk or the clerk's authorized representative at such school, with special emphasis being given to recent changes in the Election Code [Chapter 1 NMSA 1978].

D.     The school of instruction shall be open to any interested person, and notice of the school shall be given to the public press at least four days before the school is to be held.  Each member of the precinct board shall be notified by mail at least seven days prior to commencement of the school.

E.     A person shall not serve as a judge or member of a precinct board in any election unless that person has attended at least one such school of instruction in the calendar year of the election at which the person is appointed to serve or has been certified by the county clerk with respect to the person's completion of the school of instruction.  This subsection shall not apply to filling of vacancies on election day as provided in Subsection B of Section 1-2-15 NMSA 1978.



Section 1-2-18 - Precinct board members; identification badges.

1-2-18. Precinct board members; identification badges.

At all times on election day while performing their duties, members of the precinct board shall wear uniform identification badges. Such badges shall be furnished by the county clerk. The secretary of state shall prescribe the form and material of such identification badges, which shall include the identification of the board member's title and political party.



Section 1-2-19 - Oral assistance for language minority voters.

1-2-19. Oral assistance for language minority voters.

A.     In those polling places designated by the secretary of state as being subject to the provisions of the 1975 amendments to the federal Voting Rights Act of 1965, oral assistance shall be made available to assist language minority voters who cannot read sufficiently well to exercise the elective franchise.  As used in the Election Code [Chapter 1 NMSA 1978], "language minority" means a person who is an American Indian or of Spanish heritage and "inability to read well enough to exercise the elective franchise" means inability to read the languages in which the ballot is printed or the inability to understand instructions for operating the voting machine.

B.     In those precincts where oral assistance is required, the position of election translator is created.  The election translator shall be an additional member of the regular precinct board unless oral assistance to language minorities can otherwise be rendered by a member of the regular precinct board.  The election translator shall be appointed by the county clerk in the same manner as other precinct board members are appointed, except that the county clerk in appointing American Indian election translators shall seek the advice of the pueblo or tribal officials residing in that county.  The election translator shall take the oath required of precinct board members and shall meet the same qualifications as other precinct board members.  In precincts where election translators are required, an election translator shall represent each political party as required by law for precinct boards.

C.     Each county clerk shall compile and maintain a list of standby election translators to serve in those precincts on election day when the appointed election translator is unavailable for such service.

D.     Each county clerk shall provide to the secretary of state no later than thirty days before any election a list of appointed election translators and a list of appointed standby election translators, together with the precinct numbers to which each election translator has been appointed.



Section 1-2-20 - Messengers; compensation.

1-2-20. Messengers; compensation.

A.     The county clerk may appoint messengers to deliver ballot boxes, poll books, keys, election supplies and other materials pertaining to the election.  Messengers may also be authorized to collect absentee ballots from polling places and deliver those absentee ballots to locations designated by the county clerk.

B.     Messengers shall be paid mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] each way over the usually traveled route.  The mileage shall be paid within thirty days following the date of election if funds are available for payment.



Section 1-2-21 - Challengers; appointment.

1-2-21. Challengers; appointment.

A.     The county chairman of each political party represented on the ballot may appoint in writing one challenger and one alternate challenger for each precinct.

B.     If any county chairman fails to make such appointments the precinct chairman of the political party may appoint in writing one challenger and one alternate challenger for the precinct.

C.     If any precinct chairman fails to make such appointments, or if no person properly appointed is present at the polling place and offers to serve, the voters present belonging to that political party may appoint one challenger and one alternate challenger in writing.



Section 1-2-22 - Challengers; qualifications; restrictions.

1-2-22. Challengers; qualifications; restrictions.

Challengers and alternate challengers shall be voters of a precinct located in that county to which they are appointed. No sheriff, deputy sheriff, marshal, deputy marshal, municipal or state police officer, candidate or any person who is a spouse or child of a candidate being voted on at the election shall serve as a challenger or alternate challenger.



Section 1-2-23 - Challengers; permitted activities.

1-2-23. Challengers; permitted activities.

A.     A challenger or alternate challenger, upon presentation of the written appointment to the precinct board, shall be permitted to be present from the time the precinct board convenes at the polling place until the completion of the counting and tallying of the ballots after the polls close.

B.     A challenger or alternate challenger, for the purpose of interposing challenges, may:

(1)     inspect the registration book or precinct voter list for the purpose of determining whether the challenger or alternate challenger desires to interpose a challenge;

(2)     inspect the poll books, registration book or signature rosters to determine whether entries are being made in accordance with the Election Code [Chapter 1 NMSA 1978];

(3)     examine each voting machine before the polls are opened to compare the number on the metal seal and the numbers on the counters with the numbers on the key envelope and to see that the voting machine is ready for voting at the opening of the polls; and

(4)     make in any polling place and preserve for future reference written memoranda of any action or omission on the part of any member of the precinct board.



Section 1-2-24 - Challengers; identification badges.

1-2-24. Challengers; identification badges.

At all times while they are present in the polling place, challengers shall wear uniform identification badges designating them as authorized challengers of the political party which they represent. They shall not wear any other form of identification, party or candidate pins. The secretary of state shall prescribe the form and materials of such badges and such badges shall be furnished to the challengers by the presiding judge upon presentation of their written appointments.



Section 1-2-25 - Challengers; prohibited activities.

1-2-25. Challengers; prohibited activities.

A.     Challengers and alternate challengers shall not be permitted to perform any duty of a precinct board member. Challengers and alternate challengers shall not handle the ballots, pollbooks, signature rosters or voting machines or take any part in the tallying or counting of the ballots.

B.     Only one challenger or alternate challenger for each political party in each precinct shall be permitted at one time in the room in which the voting is being conducted.

C.     Challengers shall not interfere with the orderly conduct of the election.



Section 1-2-26 - Challengers; penalty.

1-2-26. Challengers; penalty.

The act of denying a challenger or alternate challenger, who has presented his written appointment to the precinct board, the right to be present at the polling place, or denying him the right to challenge voters and inspect the registration books, signature rosters or pollbooks, or denying him the right to witness the counting and tallying of ballots is a petty misdemeanor.



Section 1-2-27 - Watchers; appointment.

1-2-27. Watchers; appointment.

A.     The county chairman of each political party represented on the ballot may appoint in writing two watchers for each precinct.  If any county chairman fails to make the appointments, the precinct chairman of the political party may appoint in writing two watchers for the precinct.  If any precinct chairman fails to make the appointments, or if no person properly appointed is present at the polling place and offers to serve, the voters present belonging to that political party may appoint in writing two watchers.

B.     In a general election, a candidate for elected office and an election-related organization may appoint one watcher per polling place if the candidate or organization makes a written request to the secretary of state at least ten days prior to the election date and specifies the polling place to be watched and the name of the qualified appointee.  The secretary of state shall notify the county clerk of the qualified appointees at least five days before the election.  For the purposes of this section, "election-related organization" means an organization involved in voter turnout activities.

C.     In a primary election, any group of six candidates for county office for each political party participating in the election may appoint in writing an additional watcher for each precinct.  No candidate, however, shall join in more than one request for an additional watcher.

D.     In a primary election, any group of three candidates seeking nomination for statewide or district office may appoint in writing one watcher for each of those precincts as they may desire.  No candidate, however, shall join in more than one request for an additional watcher at any precinct.



Section 1-2-28 - Watchers; qualifications; restrictions.

1-2-28. Watchers; qualifications; restrictions.

Watchers shall have the same qualifications and restrictions as required by the Election Code [Chapter 1 NMSA 1978] for challengers.



Section 1-2-29 - Watchers; permissible and unpermissible activities.

1-2-29. Watchers; permissible and unpermissible activities.

A.     Upon presentation of his written appointment to the precinct board, a watcher may:

(1)     be present from the time the precinct board convenes at the polling place until the completion of the counting and tallying of the ballots after the polls close;

(2)     be permitted to observe that the election is being conducted in accordance with the Election Code [Chapter 1 NMSA 1978];

(3)     inspect the precinct voter list to ascertain whether a voter has voted, subject to the same prohibitions and restrictions as are placed upon challengers by the Election Code;

(4)     examine any voting machine being used in the precinct in the same manner that challengers may examine the voting machines; and

(5)     make in any polling place and preserve for future reference written memoranda of any action or omission on the part of any member of the precinct board charged with the performance of a duty by the Election Code.

B.     A watcher is subject to the same prohibitions and restrictions as are placed upon challengers by the Election Code.



Section 1-2-30 - Watchers; penalty.

1-2-30. Watchers; penalty.

The act of denying a watcher, who has presented his written appointment to the precinct board, the right to be present at the polling place, or denying him the right to witness the counting and tallying of the ballots, is a petty misdemeanor.



Section 1-2-31 - County canvass observers.

1-2-31. County canvass observers.

A.     A candidate for elected office and an election-related organization may each appoint one county canvass observer per county if the candidate or organization makes a written request to the secretary of state or county clerk at least ten days prior to the election date and specifies the county canvass to be watched and the name of the qualified appointee.  A county chair of a qualified political party may appoint as many observers as the chief election officer for that county determines is functional; provided that the state or county chair may appoint at least three observers and that the number of observers for each major political party is identical.

B.     County canvass observers shall be voters of a precinct located in that county to which they are appointed.  No sheriff, deputy sheriff, marshal, deputy marshal, municipal or state police officer, candidate or person who is a spouse, parent or child of a candidate being voted on at the election shall serve as a county canvass observer.

C.     The county canvass observer, upon presentation of the observer's written appointment to the county clerk, shall be permitted to be present from the time the county canvassing begins until the completion of the canvass.

D.     Only one county canvass observer for each candidate and each election-related organization in each county shall be permitted at one time in the room in which the canvass is being conducted.  An observer is strictly limited to observing and documenting the canvassing process, and may not interrupt the canvassing process.

E.     County canvass observers shall not interfere with the orderly conduct of the canvass, and may be removed by the chief election officer if the observer does not comply with the law.

F.     As used in this section:

(1)     "county canvass" means the process of qualifying and verifying paper ballots and counting and tallying votes for each precinct beginning upon the closing of the polls and ending with the certification and announcement of the results by the county canvassing board; and

(2)     "election-related organization" means an organization involved in voter turnout activities.






Article 3 - Precincts and Polling Places, 1-3-1 through 1-3-18.

Section 1-3-1 - Nature of a precinct; maps.

1-3-1. Nature of a precinct; maps.

A.     Each precinct as nearly as practicable shall be composed of contiguous and compact areas having clearly definable boundaries. All precinct boundaries shall comply with the provisions of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978].

B.     A precinct for general or primary election purposes shall not have had more than eight hundred votes cast in person in that precinct at the last preceding general election.

C.     Each county clerk shall provide and maintain a suitable map showing the current geographical boundaries with designation of each precinct, representative district and senatorial district in the county.  The size and form of such maps shall be prescribed by the secretary of state. A word description of the geographical boundaries shall be attached to each map. Such map, with attached description, is a public record.

D.     Each county clerk shall send a copy of each map with attached description to the secretary of state. These copies are also public records.



Section 1-3-2 - Precincts; duties of county commissioners.

1-3-2. Precincts; duties of county commissioners.

A.     Not later than the first Monday in November of each odd-numbered year, the board of county commissioners shall by resolution:

(1)     designate the polling place of each precinct that shall provide individuals with physical mobility limitations an unobstructed access to at least one voting machine;

(2)     create additional precincts to meet the requirements of Section 1-3-1 NMSA 1978 or upon petition pursuant to Section 4-38-21 NMSA 1978;

(3)     create additional polling places in existing precincts as necessary pursuant to Section 1-3-7.1 NMSA 1978;

(4)     divide any precincts as necessary to meet legal and constitutional requirements for redistricting; and

(5)     designate any mail ballot election precincts.

B.     The county clerk shall notify the secretary of state in writing of any proposed changes in precincts or the designation of polling places made by the board of county commissioners and shall furnish a copy of the map showing the current geographical boundaries, designation and word description of each new polling place and each new or changed precinct.

C.     The secretary of state shall review all new or changed precinct maps submitted pursuant to this section for compliance under the Precinct Boundary Adjustment Act [1-3-10 NMSA 1978].  Any necessary precinct boundary adjustments shall be made and submitted to the secretary of state no later than the first Monday in December of each odd-numbered year.  Upon approval of the new or changed precincts by the secretary of state, the precincts and polling places as changed by the resolution of the boards of county commissioners and approved by the secretary of state shall be the official precincts and polling places for the next succeeding primary and general elections.



Section 1-3-3 - Precincts; combined.

1-3-3. Precincts; combined.

A.     In the interest of economy, the board of county commissioners may combine any precinct where the total vote cast in person in that precinct in the last preceding general election was less than one hundred with an adjacent and contiguous precinct.

B.     No such combination shall be made where the total vote cast in person in both precincts in the last preceding general election exceeds six hundred or where such combinations would cross legislative district boundary lines.



Section 1-3-3.1 - Repealed.

1-3-3.1. Repealed.



Section 1-3-4 - Consolidation of precincts; notice.

1-3-4. Consolidation of precincts; notice.

A.     Precincts may be consolidated by the appropriate governing authority for the following elections:

(1)     statewide special elections;

(2)     countywide special elections;

(3)     elections to fill vacancies in the office of representative in congress;

(4)     municipal candidate and bond elections unless otherwise prohibited; and

(5)     school district candidate and bond elections unless otherwise prohibited.

B.     When precincts are consolidated as provided in this section, the notice of election, in addition to the other matters required by law, shall state therein which precincts have been consolidated and the designation of the polling place.



Section 1-3-5 - Precincts; powers of county commissioners.

1-3-5. Precincts; powers of county commissioners.

No precinct shall be created, divided, abolished or consolidated or the boundaries or polling place therein changed less than four months prior to each election, except by order of the district court.



Section 1-3-6 - Precincts; boundaries; protest.

1-3-6. Precincts; boundaries; protest.

A.     Any twenty-five or more voters of a precinct dissatisfied with the boundaries fixed for a precinct or location of the polling place designated by the board of county commissioners for that precinct may, at any time not less than fifty-five days prior to any general election, petition the district court of that county, setting forth the facts and reasons for their dissatisfaction and requesting that the board of county commissioners be required by mandamus to change the boundaries or polling place as set forth in the petition.

B.     Upon filing of the petition, the court shall fix a time and place for hearing, which time shall not be more than twenty days from the date the petition was filed. Each member of the board of county commissioners and the person whose name appears first on the petition as a signer thereof shall immediately be given notice by the court of the filing of the petition and the date set for hearing.

C.     On the date set for the hearing on the petition, the court shall hear the evidence, decide the issues involved and issue its order as the law and facts require.



Section 1-3-6.1 - Suspension of certain requirements; precinct boundary freeze; exceptions. (Repealed effective January 31, 2012.)

1-3-6.1. Suspension of certain requirements; precinct boundary freeze; exceptions. (Repealed effective January 31, 2012.)

A.     For the purpose of redistricting following the federal decennial census, the authority of boards of county commissioners to create new precincts or to combine precincts and to alter their boundaries pursuant to Section 1-3-2, 1-3-3 or 4-38-21 NMSA 1978 is suspended from July 1, 2009 until January 31, 2012, and all precinct boundaries are frozen until January 31, 2012, except those precinct boundaries not in compliance with the provisions of the Precinct Boundary Adjustment Act [1-3-10 NMSA 1978].

B.     The secretary of state may authorize a board of county commissioners to adjust precinct boundaries in accordance with the Precinct Boundary Adjustment Act and shall notify the legislative council service of any adjustments.



Section 1-3-7 - Polling places.

1-3-7. Polling places.

A.     No less than one polling place shall be provided for each precinct that is not a mail ballot election precinct.

B.     The board of county commissioners shall designate as the polling place or places, as the case may be, in each precinct, other than a mail ballot election precinct, the most convenient and suitable public building or public school building in the precinct that can be obtained.

C.     If no public building or public school building is available, the board of county commissioners shall provide some other suitable place, which shall be the most convenient and appropriate place obtainable in the precinct, considering the purpose for which it is to be used pursuant to the Election Code [Chapter 1 NMSA 1978].

D.     If, in a precinct that is not a mail ballot election precinct, there is no public building or public school building available in the precinct, and there is no other suitable place obtainable in the precinct, the board of county commissioners may designate as a polling place for the precinct the most convenient and suitable building or public school building nearest to that precinct that can be obtained.  No polling place shall be designated outside the boundary of the precinct as provided in this subsection until such designated polling place is approved by written order of the district court of the county in which the precinct is located.

E.     Upon application of the board of county commissioners, the governing board of any school district shall permit the use of any school building or a part thereof for registration purposes and the conduct of any election, provided that the building or the part used for the election complies with the standards set out in the federal Voting Accessibility for the Elderly and Handicapped Act.

F.     Public schools may be closed for elections at the discretion of local school boards.



Section 1-3-7.1 - Additional polling places.

1-3-7.1. Additional polling places.

In the interest of the convenience of the voters and providing accessibility to the polling place, the board of county commissioners may create additional polling places within the precinct upon their own action or upon receipt of a petition signed by at least ten percent of the registered voters of the precinct so requesting.



Section 1-3-8 - Precinct changes; notice and publication.

1-3-8. Precinct changes; notice and publication.

Upon the adoption of any resolution, or upon the final action of any district court upon a petition creating, abolishing, dividing or consolidating any precinct, or changing any precinct boundary or changing any designated polling place, the board of county commissioners shall:

A.     send a certified copy of the resolution or court order to the secretary of state and to the county chairman of each of the major political parties; and

B.     publish once the resolution in a newspaper as provided in the Election Code [Chapter 1 NMSA 1978].



Section 1-3-9 - Precincts; exclusions.

1-3-9. Precincts; exclusions.

As used in Chapter 1, Article 3 NMSA 1978, "precinct" shall not include absent voter precinct.



Section 1-3-10 - Short title.

1-3-10. Short title.

Sections 1-3-10 through 1-3-14 NMSA 1978 may be cited as the "Precinct Boundary Adjustment Act".



Section 1-3-11 - Purpose.

1-3-11. Purpose.

The purpose of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] is to comply with the criteria established pursuant to the provisions of Subsection (c) of Section 141 of Title 13 of the United States Code in order to obtain an enumeration of the populations of election precincts by the bureau of the census in the federal decennial census and in order to provide such enumeration data to the New Mexico legislature for purposes of legislative reapportionment.



Section 1-3-12 - Adjusting precinct boundaries.

1-3-12. Adjusting precinct boundaries.

A.     Before each federal decennial census, every precinct boundary shall be adjusted to coincide with a  feature or a boundary that is:

(1)     shown on the standard base maps developed pursuant to Subsection B of this section;

(2)     a designated census block boundary on the proposed federal PL 94-171 2010 census block maps; or

(3)     approved by the secretary of state and the bureau of the census.

B.     Prior to commencement of the federal decennial census, the secretary of state shall have prepared and shall furnish to each county clerk standard base maps of the county.  The standard base map for urban and nonurban areas of the county shall, as nearly as practical, show:

(1)     all state and federal highways;

(2)     all numbered and named county roads that have been certified to the department of transportation;

(3)     all military installation boundaries and federal and state prison boundaries;

(4)     all major railroad lines;

(5)     federal, state and county political boundaries, municipal boundaries and school district boundaries;

(6)     all streets within urban areas; and

(7)     other major terrain features such as flowing rivers and streams, arroyos, powerlines, pipelines, roads, trails and ridgelines and other acceptable census block boundaries.

C.     The board of county commissioners and the county clerks, upon receipt of the standard base maps from the secretary of state, shall:

(1)     adjust all precinct boundaries to coincide with numbered or named street boundaries or suitable visible terrain features shown on the standard base map; provided that the precincts shall be composed of contiguous and compact areas, and state, county, municipal, school district and other political boundary lines shall serve as precinct boundaries whenever possible; and

(2)     upon the completion of the precinct boundary adjustments as required in this section, indicate on the standard base maps the boundaries for both urban and nonurban precincts and, together with a written description of the precincts, shall send an electronic copy in a format approved by the secretary of state or four copies of the precinct maps to the secretary of state for approval.

D.     The precincts shown upon the standard base maps submitted pursuant to the provisions of this section and as revised and approved by the secretary of state pursuant to the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] shall become the official precincts of each county for the 2011 redistricting.  For the 2012 and subsequent primary and general elections, changes in precincts shall be made in accordance with the provisions of Chapter 1, Article 3 NMSA 1978.

E.     A local public body, when creating or redrawing districts, shall not split a precinct into two or more districts for any elected office unless necessary to comply with federal law or to preserve communities of interest.

F.     Precincts shall be designated solely by whole numbers.



Section 1-3-13 - Secretary of state powers and duties.

1-3-13. Secretary of state powers and duties.

A.     The secretary of state shall review all county precinct maps submitted pursuant to Section 1-3-12 NMSA 1978 for compliance with the provisions of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978].  Those county precinct maps determined not to be in compliance with the precinct boundary criteria set forth in Subsection A of Section 1-13-12 NMSA 1978 shall be rejected and returned to the appropriate county clerk with a written statement setting forth those instances in which the map does not comply.  The county clerk and the board of county commissioners shall make the required adjustments and resubmit one copy of the corrected county precinct map within thirty days after receiving notice of noncompliance.

B.     Prior to January 1, 2012, if any precinct boundary adjustments are necessary to meet the legal and constitutional requirements of redistricting, the secretary of state shall notify any county of those boundary adjustments that are necessary in that county.  Upon review and certification of the adjusted precinct boundaries, the county shall submit the certified precinct changes to the secretary of state for final approval of the precincts for the 2012 primary and general elections.



Section 1-3-14 - Standard base map required.

1-3-14. Standard base map required.

All precinct maps prepared by the county clerk as required in the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] shall be on a standard base map as prescribed by the secretary of state in order to achieve as nearly as practicable uniformity of size and scale.



Section 1-3-15 to 1-3-17 - Repealed.

1-3-15 to 1-3-17. Repealed.



Section 1-3-18 - Polling places; building requirements; inspection.

1-3-18. Polling places; building requirements; inspection.

A.     No building used as a polling place for the conduct of an election in any class A county shall house:

(1)     more than four precinct polling places in the conduct of any single election; and

(2)     more than two precinct polling places in any single room.

B.     The restrictions set forth in Subsection A of this section may be waived with the approval of the director of the state bureau of elections.

C.     The location of each precinct polling place within the building shall be clearly designated by appropriate signs, prominently and clearly displayed at a height no less than six feet from the floor.   Signs for each precinct polling place shall also be clearly displayed outside the building where polling takes place.

D.     Not less than thirty days prior to any election at which the building is intended for use as a polling place, the county clerk or his designated representative shall physically inspect each such facility to determine its suitability for precinct polling places and its capability of handling heavy voter traffic in the most expeditious manner with a maximum efficiency and minimum discomfort of the voter.  In the event the building is found to meet these standards, the county clerk shall certify for the record its acceptability.

E.     Each polling place will be furnished and have available equipment necessary to assist voters in reading the ballot.






Article 4 - Registration of Electors, 1-4-1 through 1-4-50.

Section 1-4-1 - Registration required.

1-4-1. Registration required.

No person shall vote at any election unless he is registered as required by the Election Code [Chapter 1 NMSA 1978]. No ballot of any unregistered or otherwise unqualified elector shall be cast, counted or canvassed.



Section 1-4-2 - Qualification for registration.

1-4-2. Qualification for registration.

Any person who will be a qualified elector at the date of the next ensuing election shall be permitted within the provisions of the Election Code [Chapter 1 NMSA 1978] to register and become a voter, provided, however, he shall not register in New Mexico without canceling his registration in the state of previous residence if such there be.



Section 1-4-3 - Registration declared permanent.

1-4-3. Registration declared permanent.

The registration of a qualified elector is permanent for all purposes during the life of such person unless and until his certificate of registration is canceled for any cause specified in the Election Code [Chapter 1 NMSA 1978].



Section 1-4-4 - Fees and charges prohibited.

1-4-4. Fees and charges prohibited.

No qualified elector shall be charged any fee or required to pay any sum whatsoever by any registration officer for performance of a duty required of him by the Election Code [Chapter 1 NMSA 1978] in connection with registration.



Section 1-4-5 - Method of registration; unlawful use of information; penalty.

1-4-5. Method of registration; unlawful use of information; penalty.

A.     A qualified elector may apply to a registration officer or agent for registration.

B.     The registration officer or agent or qualified elector shall fill out each of the blanks on the certificate of registration by typing or printing in ink.  The qualified elector shall be given a receipt that shall contain:

(1)     a number traceable to the registration agent or officer;

(2)     a statement informing the qualified elector that if the qualified elector does not receive confirmation of the qualified elector's registration within fifteen days of the receipt date, the qualified elector should contact the office of the county clerk in the county where the qualified elector resides; and

(3)     a toll-free number for the office of the county clerk and an address for the web site of the secretary of state.

C.     The qualified elector shall subscribe a certificate of registration as follows:

(1)     by signing the certificate of registration using the qualified elector's given name, middle name or initial and last name; or

(2)     if any qualified elector seeking to register is unable to read and write either the English or Spanish language or is unable to read or write because of some physical disability, the certificate of such person shall be filled out by a registration officer or agent and the name of the qualified elector so registering shall be subscribed by the making of the qualified elector's mark.

D.     When properly executed by the registration agent or officer, or qualified elector, the original of the certificate of registration shall be presented, either in person or by mail by the qualified elector or by the registration agent or officer, to the county clerk of the county in which the qualified elector resides.

E.     Only when the certificate of registration is properly filled out, subscribed by the qualified elector and accepted for filing by the county clerk as evidenced by the county clerk's signature or stamp and the date of acceptance thereon shall it constitute an official public record of the registration of the qualified elector.  It is unlawful for the qualified elector's date of birth or any portion of the qualified elector's social security number required on the certificate of registration to be copied, conveyed or used by anyone other than the person registering to vote, either before or after it is filed with the county clerk, and by elections administrators in their official capacity.

F.     A person who unlawfully copies, conveys or uses information from a certificate of registration is guilty of a fourth degree felony.



Section 1-4-5.1 - Method of registration; form.

1-4-5.1. Method of registration; form.

A.     A qualified elector may apply for registration by mail, in the office of the secretary of state or county clerk or with a registration agent or officer.

B.     A person may request certificate of registration forms from the secretary of state or any county clerk in person, by telephone or by mail for that person or for other persons.

C.     Except as provided in Subsection D of this section, a qualified elector who wishes to register to vote shall fill out completely and sign the certificate of registration.  The qualified elector may seek the assistance of any person in completing the certificate of registration.

D.     A qualified elector who has filed for an order of protection pursuant to the provisions of the Family Violence Protection Act [40-13-1 NMSA 1978] and who presents a copy of that order from a state or tribal court to the registration officer shall not be required to provide physical residence address information on the certificate of registration.

E.     Completed certificates of registration may be mailed or presented in person by the registrant or any other person to the secretary of state or presented in person by the registrant or any other person to the county clerk of the county in which the registrant resides.

F.     If the registrant wishes to vote in the next election, the completed and signed certificate of registration shall be delivered or mailed and postmarked at least twenty-eight days before the election.

G.     Upon receipt of a certificate of registration, the secretary of state shall send the certificate to the county clerk in the county where the qualified elector resides.

H.     Only when the certificate of registration is properly filled out, signed by the qualified elector and accepted for filing by the county clerk as evidenced by the county clerk's signature or stamp and the date of acceptance thereon and when notice has been received by the registrant shall it constitute an official public record of the registration of the qualified elector.

I.     The secretary of state shall prescribe the form of the certificate of registration, which form shall be a postpaid mail-in format and shall be printed in Spanish and English.  The certificate of registration form shall be clear and understandable to the average person and shall include brief but sufficient instructions to enable the qualified elector to complete the form without assistance.  The form shall also include:

(1)     the question "Are you a citizen of the United States of America?" and boxes for the applicant to check to indicate whether the applicant is or is not a citizen;

(2)     the question "Will you be at least eighteen years of age on or before election day?" and boxes for the applicant to check to indicate whether the applicant will be eighteen years of age or older on election day;

(3)     the statement "If you checked 'no' in response to either of these questions, do not complete this form.";

(4)     a statement informing the applicant that:

(a)     if the form is submitted by mail by the applicant and the applicant is registering for the first time in New Mexico, the applicant must submit with the form a copy of:  1) a current and valid photo identification; or 2) a current utility bill, bank statement, government check, paycheck, student identification card or other government document, including identification issued by an Indian nation, tribe or pueblo, that shows the name and current address of the applicant; and

(b)     if the applicant does not submit the required identification, the applicant will be required to do so when voting in person or absentee; and

(5)     a statement requiring the applicant to swear or affirm that the information supplied by the applicant is true.



Section 1-4-5.2 - Agency registration; form.

1-4-5.2. Agency registration; form.

A.     A qualified elector may register to vote at certain state government offices.

B.     Pursuant to Section 1-4-47 NMSA 1978, a qualified elector who applies for a driver's license, license renewal or motor vehicle identification card may simultaneously register to vote or file a change of address for voter registration purposes.

C.     Pursuant to Section 1-4-48 NMSA 1978, a qualified elector may register to vote in any state agency that provides public assistance or services to persons with disabilities.  The secretary of state may designate other state or local public offices with the agreement of those offices.



Section 1-4-5.3 - Registration; lack of physical address.

1-4-5.3. Registration; lack of physical address.

A.     If a qualified elector resides in an area lacking a specific physical address, the qualified elector shall be allowed to substitute a mailing address along with a description, such as a map or the latitude and longitude, indicating where the qualified elector resides.  The qualified elector shall be assigned to a precinct based on the geographic description of where the qualified elector resides.

B.     The secretary of state shall issue rules regarding acceptable forms of non-physical addresses.



Section 1-4-6 - Repealed.

1-4-6. Repealed.



Section 1-4-7 - Registration by temporary absentees.

1-4-7. Registration by temporary absentees.

A qualified elector who is temporarily out of his county of residence or out of New Mexico, may, upon request to the county clerk of his county of residence, obtain the prescribed certificate of registration form.  After the certificate of registration has been subscribed, the qualified elector shall return it to the county clerk of his county of residence by mail.  Upon receipt of the completed certificate of registration, the county clerk shall ascertain if such certificate of registration is to be filed or rejected in accordance with the Election Code [Chapter 1 NMSA 1978].



Section 1-4-8 - Duties of county clerk; acceptance of registration; close of registration; federal qualified electors and overseas voters; late registration.

1-4-8. Duties of county clerk; acceptance of registration; close of registration; federal qualified electors and overseas voters; late registration.

A.     For qualified electors other than federal qualified electors or overseas voters, the following provisions shall apply:

(1)     the county clerk shall receive certificates of registration at all times during normal working hours, except that the clerk shall close registration at 5:00 p.m. on the twenty-eighth day immediately preceding any election at which the registration books are to be furnished to the precinct board;

(2)     registration shall be reopened on the Monday following the election;

(3)     for purposes of a municipal or school election, the registration period for those precincts within the municipality or school district is closed at 5:00 p.m. on the twenty-eighth day immediately preceding the municipal or school election and is opened again on the Monday following the election;

(4)     during the period when registration is closed, the county clerk shall receive certificates of registration and other documents pertaining thereto but shall not file the certificate of registration in the registration book until the Monday following the election, at which time a voter information document shall be mailed to the registrant at the address shown on the certificate of registration;

(5)     when the twenty-eighth day prior to any election referred to in this section is a Saturday, Sunday or legal holiday, registration shall be closed at 5:00 p.m. of the next succeeding regular business day for the office of the county clerk; and

(6)     the county clerk shall accept for filing any certificate of registration that is subscribed and dated on or before the twenty-eighth day preceding the election and:

(a)     received by the county clerk before 5:00 p.m. on the Friday immediately following the close of registration;

(b)     mailed and postmarked not less than twenty-eight days prior to any election referred to in this section; or

(c)     accepted at a state agency designated pursuant to Section 1-4-5.2 NMSA 1978.

B.     For federal qualified electors and overseas voters, the county clerk shall accept a certificate of registration by electronic transmission from a voter qualified to apply for and vote by absentee ballot in the county if the transmission is received before 5:00 p.m. on the Friday immediately preceding the election.



Section 1-4-9 - Duties of county clerk; registration of language minorities.

1-4-9. Duties of county clerk; registration of language minorities.

The county clerk shall initiate nonpartisan measures to urge and facilitate registration of language minority voters and other voters.



Section 1-4-10 - Restriction on local government elections.

1-4-10. Restriction on local government elections.

No municipal, school or special district election shall be held within forty-two days prior to any statewide election.



Section 1-4-11 - Duties of county clerk; upon receipt of certificates.

1-4-11. Duties of county clerk; upon receipt of certificates.

A.     Upon receipt of a complete certificate of registration, if in proper form, the county clerk shall determine if the qualified elector applying for registration is already registered in the registration records of the county.  If the qualified elector is not already registered in the county and if the certificate of registration is received within the time allowed by law for filing certificates of registration in the county clerk's office, the county clerk shall sign or stamp, in the space provided therefor on each copy of the certificate, the qualified elector's name and the date the certificate was accepted for filing in the county registration records.  Voter information shall be handed or mailed immediately to the qualified elector and to no other person.

B.     If the qualified elector is already registered in the county as shown by the qualified elector's original certificate of registration currently on file in the county registration records, the county clerk shall not accept the new certificate of registration unless it is filed pursuant to Section 1-4-13, 1-4-15, 1-4-17 or 1-4-18 NMSA 1978.  If the applicant's certificate of registration is rejected for any reason, the county clerk shall stamp or write the word "rejected" on the new certificate of registration and hand or mail it, if possible, to the applicant with an explanation why the new certificate of registration was rejected and what remedial action, if any, the applicant must take to bring the registration up to date or into compliance with the Election Code [1-1-1 NMSA 1978].

C.     If the qualified elector does not register in person, indicates that the qualified elector has not previously voted in a general election in New Mexico and does not provide the registration officer with the required identification, the registration officer shall indicate this on the qualified elector's certificate of registration and the county clerk shall note this on the appropriate precinct signature roster.



Section 1-4-12 - Duties of county clerk; filing of certificates.

1-4-12. Duties of county clerk; filing of certificates.

A.     Certificates of registration, if in proper form, shall be processed and filed by the county clerk as follows:

(1)     a voter identification card shall be delivered or mailed to the voter; and

(2)     the original certificate shall be filed alphabetically by surname and inserted into the county register pursuant to Section 1-5-5 NMSA 1978.

B.     The county clerk shall, on Monday of each week, process all certificates of registration that are in proper form and that were received in his office up to 5:00 p.m. on the preceding Friday.

C.     The contents of certificates of registration, except for the voter's social security number and date of birth, are public records.



Section 1-4-13 - Change of name; correcting error.

1-4-13. Change of name; correcting error.

A.     Any voter who changes his name or discovers an error in his certificate of registration may have the name on his certificate changed or the error corrected by filing an application to change the certificate of registration.

B.     The application to change the certificate of registration shall show the name by which the qualified elector previously registered, his change of name or correction of error and a request that the change be shown on his certificate of registration.  The application shall be subscribed by the voter. When completed, the application shall be filed with the county clerk and retained for six years in a file established for that purpose.

C.     The county clerk shall note the change of name or correction of error on the voter's certificate of registration.



Section 1-4-14 - Certificate of registration; voter identification card; replacement of lost copy.

1-4-14. Certificate of registration; voter identification card; replacement of lost copy.

If any certificate of registration or voter identification card is lost, the county clerk upon application of the voter shall make a replacement voter identification card from the certificates in his office.  The application for replacement shall be retained for six years by the county clerk in a file established for that purpose.  The voter identification card issued pursuant to the application shall be stamped "Replacement Copy".



Section 1-4-15 - Registration; change of party affiliation.

1-4-15. Registration; change of party affiliation.

A.     A voter may change his designated party affiliation by executing a certificate of registration for change of party affiliation.

B.     A voter who has previously declined to designate a party affiliation but who desires to designate a party affiliation shall make an original designation of party affiliation by executing a certificate of registration for designation of party affiliation.



Section 1-4-16 - Registration; when party affiliation shall not be made.

1-4-16. Registration; when party affiliation shall not be made.

A.     No designation of party affiliation shall be made or changed on an existing certificate of registration at any time during which registration is closed.

B.     Every person appearing as a candidate on the primary or general election ballot shall be a candidate only under the name and party affiliation designation appearing on his existing certificate of registration on file in the county clerk's office on the date of the governor's proclamation of a primary election.



Section 1-4-17 - Registration; change of residence within same county.

1-4-17. Registration; change of residence within same county.

A.     A voter who has changed his residence within the same county shall complete a certificate of registration to change his registered residence address.

B.     No change of registered residence address shall be made in any period during which registration is closed; however, the county clerk may accept applications for such change but shall not process them until the registration period is open.

C.     The application for change of registered residence shall be filed with the county clerk, and the previous registration shall be retained for six years in a file established for that purpose.



Section 1-4-18 - Change of registered residence to another county.

1-4-18. Change of registered residence to another county.

When a voter changes his registered residence address from one county in this state to another county in this state, he shall complete a certificate of registration and file it with the appropriate county clerk; provided, he shall not register in the county of new residence without first canceling his registration in the county of previous residence.



Section 1-4-19 - Registration; transfer upon creation or change of precincts; notice to voters.

1-4-19. Registration; transfer upon creation or change of precincts; notice to voters.

A.     When a new precinct is created or the boundaries of an existing precinct are changed, the board of county commissioners shall notify the county clerk of such action.

B.     Upon receipt of the notice, the county clerk shall reflect such change on the voter file and mail to each affected voter a notice of the creation or change of precinct.



Section 1-4-20 - Repealed.

1-4-20. Repealed.



Section 1-4-21 - Refusal of registration; appeal.

1-4-21. Refusal of registration; appeal.

A qualified elector whose registration has been refused or the county chairman of any major political party who alleges that certain persons are qualified electors but have been refused registration may bring an appeal regarding the refused registration pursuant to the provisions of Section 39-3-1.1 NMSA 1978.



Section 1-4-22 - Cancellation of registration; petition to district court.

1-4-22. Cancellation of registration; petition to district court.

A.     At any time not less than forty-two days prior to any election held pursuant to the Election Code [Chapter 1 NMSA 1978], the secretary of state, the county chairman of any major political party or any twenty petitioners who are voters of the county may file and present to the district court a verified petition alleging either on personal knowledge or on information and belief that certain persons registered, named in the petition, are not qualified electors in the precincts named in the petition.  The petition shall contain a brief statement of the facts upon which such allegation is made.

B.     Upon filing and presentation of such petition, the court shall by order fix a day for hearing thereon, which date shall be not less than five days nor more than ten days after such order.  The court shall direct the county clerk to forthwith notify such persons named in the petition whose registration is sought to be canceled of the date and purpose of the hearing, and that each such person should be present at the hearing if he desires to oppose such cancellation.

C.     Any county chairman or any group of twenty petitioners who, without reasonable cause, shall file a petition seeking to purge a voter are liable for the costs of such proceeding.

D.     If, after hearing, the court finds that the registration of any of the persons named in the petition should be canceled, it shall by order direct the county clerk to cancel such registrations.



Section 1-4-23 - Review of registration; board of registration; inactive voter list creation.

1-4-23. Review of registration; board of registration; inactive voter list creation.

Beginning on the third Monday of March of each odd-numbered year, the board of registration shall review all certificates of registration and, based on that review, shall establish a list of inactive voters in accordance with the provisions of the federal National Voter Registration Act of 1993.  The secretary of state shall issue rules on list maintenance in accordance with the provisions of the federal National Voter Registration Act of 1993.



Section 1-4-24 - Cancellation of registration; county clerk; grounds.

1-4-24. Cancellation of registration; county clerk; grounds.

The county clerk shall cancel certificates of registration for the following reasons:

A.     death of the voter;

B.     legal insanity of the voter;

C.     a felony conviction of the voter;

D.     at the request of the voter; or

E.     at the direction of the board of registration.



Section 1-4-25 - Cancellation of registration; determination of death.

1-4-25. Cancellation of registration; determination of death.

A.     For purposes of cancellation of registration, the death of a voter shall be ascertained by obituary notices or probate records or by comparison of registration records with monthly certified lists of deceased residents filed with the secretary of state.

B.     The state registrar of vital statistics shall file monthly with the secretary of state certified lists of deceased residents over the age of eighteen years, sorted by county, regardless of the place of death.

C.     The monthly certified list of deceased residents shall show the:

(1)     name;

(2)     age;

(3)     sex;

(4)     marital status;

(5)     birth place;

(6)     birth date;

(7)     social security number, if any;

(8)     address; and

(9)     place and date of death of the deceased resident.

D.     The secretary of state shall, upon receipt of the monthly certified list of deceased residents, forward each county's list to the county clerk.

E.     The county clerk shall, upon receipt of the monthly certified list of deceased residents, cancel any deceased resident's certificate of registration.

F.     Upon receipt of a notarized document from the president or governor of an Indian nation, tribe or pueblo or from a tribal enrollment clerk indicating that a tribal member is deceased, the county clerk shall cancel the certification of registration of that deceased tribal member.



Section 1-4-26 - Cancellation of registration; determination of insanity.

1-4-26. Cancellation of registration; determination of insanity.

A.     For purposes of cancellation of registration, the legal insanity of a voter shall be ascertained by comparison of registration records with the certification of legal insanity filed by the court with the county clerk.

B.     When in proceedings held pursuant to law, the district court determines that a mentally ill individual is insane as that term is used in the constitution of New Mexico, it shall file a certification of such fact with the county clerk of the county wherein the individual is registered.

C.     The certification of legal insanity shall include the:

(1)     name;

(2)     age;

(3)     sex;

(4)     marital status;

(5)     birth place;

(6)     birth date;

(7)     social security number, if any; and

(8)     address.



Section 1-4-27 - Repealed.

1-4-27. Repealed.



Section 1-4-27.1 - Cancellation of registration following conviction; eligibility for voting upon satisfaction of conditions.

1-4-27.1. Cancellation of registration following conviction; eligibility for voting upon satisfaction of conditions.

A.     When a voter has been convicted of a felony, the voter's registration shall be cancelled.

B.     When a voter convicted of a felony is placed on supervised probation and has completed the conditions of supervision as ordered by the court, the person is eligible for registration.

C.     When a voter convicted of a felony is unconditionally discharged from a correctional facility under the jurisdiction of the corrections department, or is conditionally discharged from a facility under the jurisdiction of the corrections department and has completed all conditions of probation or parole, the person is eligible for registration.

D.     When a voter convicted of a federal offense constituting a felony is unconditionally discharged from a correctional facility under the jurisdiction of a federal corrections agency and has completed all conditions of probation or parole, the person is eligible for registration.

E.     The corrections department and the administrative office of the courts shall deliver to the secretary of state information and data as needed to carry out the provisions of this section.

F.     The secretary of state shall promulgate rules to implement and enforce the provisions of this section.



Section 1-4-28 - Cancellation of registration; change of residence; notice.

1-4-28. Cancellation of registration; change of residence; notice.

A.     The secretary of state, county clerks and boards of registration, in compliance with the federal National Voter Registration Act of 1993, shall remove from the official list of eligible voters the names of voters who are ineligible to vote due to change of residence.

B.     The secretary of state shall issue rules for the cancellation of voter registrations in strict compliance with the federal National Voter Registration Act of 1993.



Section 1-4-29 - Board of registration; county clerk; failure to cancel; duty of the secretary of state.

1-4-29. Board of registration; county clerk; failure to cancel; duty of the secretary of state.

A.     If the board of registration or the county clerk of any county does not cancel registration certificates as required by law, the secretary of state shall investigate the registration records, election returns and other pertinent records of that county and file a petition with the district court for the cancellation of the certificates of those persons as the investigation determines should have been canceled by the board of registration or the county clerk.

B.     In such a proceeding, the court shall determine the cost of the investigation, and if it finds that the board of registration or the county clerk did not cancel certificates of registration in the manner provided by law, shall enter judgment against the county for the cost of the investigation.



Section 1-4-30 - Cancellation of registration; voter's request.

1-4-30. Cancellation of registration; voter's request.

A.     The county clerk shall cancel a certificate of registration upon the request of a voter only for the following reasons:

(1)     when the voter changes his registered residence address to another county within the state; and

(2)     when the voter moves to another state.

B.     An application by a voter to cancel his registration shall be in writing and subscribed before a registration officer or a person authorized to administer oaths or on a form prescribed by the secretary of state.

C.     Upon receipt of the written request for cancellation of registration, the county clerk shall cancel the voter's registration and shall forthwith mail to such person a notice of such cancellation and the date of cancellation.

D.     The voter's certificate of registration shall be deemed canceled upon receipt by the county clerk of the written request therefor and when such request is for the reasons specified in Subsection A of this section.



Section 1-4-31 - Cancellation of registration; county clerk.

1-4-31. Cancellation of registration; county clerk.

The county clerk shall cancel registration:

A.     only upon written application of the voter for reasons set out by law;

B.     only in compliance with the instructions of the board of registration pursuant to the provisions of Section 1-4-28 NMSA 1978;

C.     only in compliance with an order of the district court; or

D.     only in compliance with the provisions of Section 1-4-24 NMSA 1978.



Section 1-4-32 - Cancellation of registration; duties of county clerk; retention of records.

1-4-32. Cancellation of registration; duties of county clerk; retention of records.

A.     When a registration is canceled, the county clerk shall remove, endorse and file the original certificate of registration according to procedures prescribed by the secretary of state.

B.     Canceled original certificates of registration along with any written application of the voter for cancellation or other pertinent orders or certificates shall be retained for six years and then may be destroyed; provided that such records may be destroyed prior to the expiration of the six-year period with the approval of the state records administrator and upon their being properly microfilmed and stored.



Section 1-4-33 - Board of registration; county chairman's list.

1-4-33. Board of registration; county chairman's list.

A.     On or before the first Monday of February of each odd-numbered year the county chairman of each of the qualified political parties may furnish the board of county commissioners the names of four voters in the county, each of whom is able to read and write legibly and is otherwise competent to perform the duties required of a member of a board of registration.

B.     Each county chairman who submits the list provided for in Subsection A of this section shall indicate his preference for appointment to the board of registration by placing the number 1, 2, 3 or 4 opposite the name of each person on his list respectively.



Section 1-4-34 - Board of registration; county commissioners;  appointment.

1-4-34. Board of registration; county commissioners;  appointment.

A.     The board of county commissioners shall at its first regular scheduled meeting in February of each odd-numbered year appoint three voters who shall constitute the board of registration for the county.

B.     No more than two of the three persons appointed to the board of registration shall be members of the same major political party at the time of their appointment; provided that if a major party has no registered, qualified elector who is able to fill the position, a registered, qualified elector from another major party may be chosen by the county clerk.

C.     In addition, the board of county commissioners shall appoint two alternates who shall not belong to the same political party at the time of their appointment.

D.     In making all appointments to the board of registration or as alternates to the board of registration from the lists of the county chairmen, the board of county commissioners shall give preference to the names in the order indicated by the numbers on the list.



Section 1-4-35 - Board of registration; secretary.

1-4-35. Board of registration; secretary.

The county clerk or his authorized deputy shall be secretary to the board of registration and shall serve without additional compensation.



Section 1-4-36 - Board of registration; compensation.

1-4-36. Board of registration; compensation.

Each member of the board of registration shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] for nonsalaried public officers. Such compensation shall be included as an item in the regular county budget.



Section 1-4-37 - Board of registration; term; qualification.

1-4-37. Board of registration; term; qualification.

A.     Members of the board of registration shall hold office until their successors are appointed and qualified.

B.     Members of the board of registration shall qualify by taking and filing in the office of the county clerk the oath required of county officials.



Section 1-4-38 - Board of registration; place of meetings.

1-4-38. Board of registration; place of meetings.

The board of registration shall meet at the office of the county clerk.



Section 1-4-39 to 1-4-45 - Repealed.

1-4-39 to 1-4-45. Repealed.



Section 1-4-46 - Clerical assistance for county clerk.

1-4-46. Clerical assistance for county clerk.

The board of county commissioners shall provide for necessary clerical assistance to the county clerk to perform work pertaining to registration. Such clerical assistance shall be paid for by order of the board of county commissioners. Such expenditure shall be included as an item in the regular county budget.



Section 1-4-47 - Driver's license voter registration.

1-4-47. Driver's license voter registration.

A.     Every person applying for a driver's license, to renew a driver's license or for an identification card shall, if otherwise qualified to register to vote, with the consent of the applicant be simultaneously registered to vote.

B.     The secretary of taxation and revenue shall select certain employees of the motor vehicle division of the taxation and revenue department or employees of entities on contract to provide field services to the motor vehicle division of the taxation and revenue department to provide assistance to any applicant requesting voter registration assistance.

C.     Every motor vehicle division office, field office or contract field office of the division shall display within the offices clearly visible signs stating "voter registration assistance available".  Personnel in each office shall advise any applicant for licensure, renewal or for an identification card that initial voter registration or a change of address for voter registration may be made simultaneously with the motor vehicle application.

D.     No motor vehicle division employee or contractor may intentionally influence the prospective registrant in the selection of political party, or independent status, by word or act.  No motor vehicle division employee or contractor may reveal the existence of or the nature of the voter registration to anyone other than a registration officer.

E.     Any voter registration made or accepted at a motor vehicle division office or motor vehicle division field office shall be transmitted to the appropriate registration officer within ten calendar days.



Section 1-4-48 - Agency registration.

1-4-48. Agency registration.

A.     The secretary of state shall adopt and publish in accordance with the State Rules Act [Chapter 14, Article 14 NMSA 1978] rules for the administration of a state-agency-based voter registration program. The rules shall provide for distribution of voter registration forms, provisions for the acceptance of voter registration forms and procedures for reporting voter registration activity in accordance with the federal National Voter Registration Act of 1993.

B.     Voter registration shall be made available at all state agencies providing public assistance or services to people with disabilities. The secretary of state may, with the agreement of those offices, designate other state and local public offices to provide voter registration services.

C.     Each state agency participating in the voter registration program shall maintain sufficient records for the secretary of state to comply with federal voter registration reporting requirements and the federal Help America Vote Act of 2002. Any records maintained by a state agency regarding voter registration activities in that agency are confidential and shall not be released as public records.

D.     Any voter registration made or accepted at a state agency pursuant to this section shall be transmitted to the appropriate registration officer within ten calendar days.

E.     A state agency employee or agency contractor who participates in the voter registration process may not intentionally influence the prospective registrant in the selection of political party, or independent status, by word or act. A state agency employee or agency contractor who participates in the voter registration process may not reveal the existence of or the nature of the voter registration to anyone other than a registration officer.



Section 1-4-49 - Third-party registration agents; registration required; procedures; reports; penalty.

1-4-49. Third-party registration agents; registration required; procedures; reports; penalty.

A.     Registration agents who either register or assist persons to register to vote on behalf of an organization that is not a state or federal agency shall register with the secretary of state, and the organization shall register and provide the secretary of state with:

(1)     the names of the officers of the organization and the name and permanent address of the organization;

(2)     the names, permanent addresses, temporary addresses, if any, and dates of birth of each person registering persons to vote in the state on behalf of the organization; and

(3)     a sworn statement from each registration agent employed by or volunteering for the organization stating that the agent will obey all state laws and rules regarding the registration of voters on a form that gives notice of the criminal penalties for false registration.

B.     Organizations employing registration agents or using volunteer registration agents shall deliver or mail a certificate of registration to the secretary of state or county clerk within forty-eight hours of its completion by the person registering to vote or deliver it the next business day if the appropriate office is closed for that forty-eight-hour period.

C.     The secretary of state may issue rules to ensure the integrity of the registration process, including rules requiring that organizations account for all state and federal registration forms used by their registration agents.

D.     A person who intentionally violates the provisions of this section is guilty of a petty misdemeanor and the person's third-party registration agent status shall be revoked.  If the person who violates a provision of this section is an employee of an organization and has decision-making authority involving the organization's voter registration activities or is an officer of the organization, that organization shall be subject to civil penalties as described in Subsection E of this section.

E.     If the secretary of state reasonably believes that a person committed a violation of the provisions of this section, the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.  The attorney general or district attorney may institute a civil action in district court for a violation of the provisions of this section or to prevent a violation of the provisions of this section.  An action for relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty of two hundred fifty dollars ($250) for each violation, not to exceed five thousand dollars ($5,000).



Section 1-4-50 - Prohibition on release of registration information.

1-4-50. Prohibition on release of registration information.

The secretary of state, county clerk or any other registration agent shall not release to the public a voter's social security number or date of birth.






Article 5 - Automated Voter Records System, 1-5-1 through 1-5-31.

Section 1-5-1 - Short title.

1-5-1. Short title.

Sections 1-5-1 through 1-5-29 NMSA 1978 may be cited as the "Voter Records System Act".



Section 1-5-2 - Definitions.

1-5-2. Definitions.

As used in the Election Code [Chapter 1 NMSA 1978]:

A.     "county" means any county in this state;

B.     "county register" means an official file of original certificates of registration of the county or any of its precincts;

C.     "county voter list" means a voter list arranged in alphabetical order of voter surname within and for each county;

D.     "data processor" means a data processing facility and its associated employees and agents contracted to provide data processing services required by the Voter Records System Act;

E.     "data recording media" means a manual, electronic or other device containing data capable of being read and processed by any means for the eventual preparation of voter lists;

F.     "election campaign purposes" means relating in any way to a campaign in an election conducted by a federal, state or local government;

G.     "file maintenance list" means any prepared listing that reflects additions, deletions or changes to the voter file;

H.     "governmental purposes" means noncommercial purposes relating in any way to the structure, operation or decision making of a federal, state or local government;

I.     "mailing labels" mean prepared mailing labels of selected voters arranged in the order in which requested and providing only the name and address of the voter;

J.     "precinct voter list" means a voter list arranged in alphabetical order of voter surname within and for each precinct;

K.     "signature roster" means a copy of a voter list with space provided opposite each voter's name for the voter's signature or witnessed mark;

L.     "special voter list" means a prepared list of selected voters arranged in the order in which requested;

M.     "voter data" means selected information derived from the voter file;

N.     "voter file" means all voter registration information required by law and by the secretary of state that has been extracted from the certificate of registration of each voter in the county, stored on data recording media and certified by the county clerk as the source of all information required by the Voter Records System Act; and

O.     "voter list" means any prepared list of voters.



Section 1-5-3 - Act is mandatory and supplemental to Election Code.

1-5-3. Act is mandatory and supplemental to Election Code.

A.     The Voter Records System Act is mandatory and supplemental to the provisions of the Election Code [Chapter 1 NMSA 1978].  The provisions of that act shall be implemented in all counties by order of the secretary of state in accordance with the provisions of the federal Help America Vote Act of 2002.

B.     The secretary of state shall maintain the official state voter file based on county registers and shall provide access to the file to the county clerks.  The secretary of state shall prescribe any rules, forms and instructions necessary to implement procedures required by the Voter Records System Act and federal law.  The secretary of state shall maintain a log, which shall be public, containing all transactions regarding requests for current registration lists of state voters.  The log shall indicate the requesting party, the date of the request, the date of fulfilling the request, charges made and any other information deemed advisable by the secretary of state.  Requests for registration lists in printed or electronic form shall be fulfilled within a period of ten working days.

C.     All registration records required by the Election Code shall be maintained for each of the precincts in addition to those records required by the Voter Records System Act and federal law.



Section 1-5-4 - County register; establishment.

1-5-4. County register; establishment.

The board of county commissioners shall direct the county clerk to establish a county register. The county register shall be filed in fire-resistant containers in the county courthouse. The files containing the county register shall be arranged to provide ready and convenient access and shall be kept locked except when being used by authorized persons in accordance with the Election Code [Chapter 1 NMSA 1978].



Section 1-5-5 - Entry of data into data processing system; county register; maintenance.

1-5-5. Entry of data into data processing system; county register; maintenance.

A.     The county clerk, upon receipt of a proper certificate of registration within the period prescribed for registration, shall immediately enter in the proper spaces thereon the precinct of the voter.

B.     All information required shall then be entered into the voter file and evidenced by the file maintenance list. A new certificate of registration, or change of information to an existing certificate of registration, shall not be inserted into the county register until the county clerk has had all pertinent information necessary for the preparation of voter files and voter lists transcribed from it to a record appropriate for use for preparation of such lists.

C.     After entry of data into the data processing system, the county clerk shall insert each original certificate of registration in its proper order in the county register.

D.     A certificate of registration shall not be removed from the county register pursuant to a cancellation of registration until the county clerk has entered into the voter file all deletions and changes and such deletions and changes are evidenced by the file maintenance list.



Section 1-5-6 - Precinct voter lists; signature roster preparation.

1-5-6. Precinct voter lists; signature roster preparation.

The county clerk shall provide for preparation of precinct voter lists and signature rosters generated from the official state voter file for any precincts.  The precinct voter lists and signature rosters shall be used at any election for which registration of voters is required in lieu of bound original certificates of registration and poll books.



Section 1-5-7 - Signature rosters and checklists of voters; contents.

1-5-7. Signature rosters and checklists of voters; contents.

A.     The signature roster and checklist of voters for any precinct shall contain for each voter, as shown in the county register, the voter's:

(1)     name;

(2)     gender;

(3)     place of residence;

(4)     year of birth;

(5)     party affiliation, if any; and

(6)     precinct of residence.

B.     In addition, the names on each signature roster and checklist of voters shall be numbered consecutively beginning with the number "1".

C.     On each page of each signature roster and each checklist of voters there shall be printed the page number and the date and name of the election for which they are to be used.



Section 1-5-8 - Signature roster; checklist of voters; voter list; number; distribution.

1-5-8. Signature roster; checklist of voters; voter list; number; distribution.

A.     The county clerk shall prepare and certify the accuracy of one signature roster and one checklist of voters for each precinct.  The county clerk shall deliver such roster and checklist to each precinct board.  The voter shall sign the signature roster before receiving a ballot.  The precinct board member shall mark the checklist of voters to verify the voters on the list who have voted.

B.     The county clerk shall prepare an alphabetical listing of voters in each precinct, which will be delivered to each precinct board and posted inside the polling place for public use.

C.     After the polls have closed, the presiding judge shall deliver the signed signature roster to the county clerk and mail the checklist of voters to the secretary of state.



Section 1-5-9 - Repealed.

1-5-9. Repealed.



Section 1-5-10 - Recompiled.

1-5-10. Recompiled.



Section 1-5-11 - Recompiled.

1-5-11. Recompiled.



Section 1-5-12 - Recompiled.

1-5-12. Recompiled.



Section 1-5-13 - Repealed.

1-5-13. Repealed.



Section 1-5-14 - File maintenance lists.

1-5-14. File maintenance lists.

A.     At least once a month, the county clerk shall have made from the state voter file a file maintenance list of additions, deletions and changes, if any, to the county register.

B.     One copy of the list shall be stored by the county clerk for at least one year.

C.     The county clerk shall also furnish copies of the list to the county chairman of each of the major political parties in the county.  The copy of the chairman's list shall indicate whether each item is an addition, deletion or change.  The file maintenance list shall not include the voter's social security number, codes used to identify the agency where the voter registered, the voter's day and month of birth or the voter's telephone number, if prohibited by the voter.



Section 1-5-15 - Repealed.

1-5-15. Repealed.



Section 1-5-16 - Voter file; duplicate voter file; storage; protection.

1-5-16. Voter file; duplicate voter file; storage; protection.

A.     All voter files shall be stored to safeguard them from loss, damage or unauthorized alteration.

B.     All duplicate voter files shall be stored in a fireproof safe or vault located at a place remote from, and which is considered a separate damage risk from, the place of storage or use of the voter files from which they were duplicated.

C.     No voter file and its duplicate shall be stored or transported in any manner that will subject both to possible loss or damage from common or related perils.



Section 1-5-17 - Voter registration system software; instructions; status; protection.

1-5-17. Voter registration system software; instructions; status; protection.

A.     Voter registration system software and instructions for its use in controlling the processing of information derived from the voter file shall be verified functionally, identified and approved by the secretary of state.

B.     Verified, identified and approved voter registration system software and instructions shall be safeguarded at all times against loss or damage.  The designated data processor shall be in charge of these safeguards subject to approval by the secretary of state.



Section 1-5-18 - List and roster preparation; compatible duplicate means.

1-5-18. List and roster preparation; compatible duplicate means.

A.     The secretary of state shall provide to the county clerk means for the preparation of voter lists and signature rosters.

B.     At least one compatible duplicate means shall be provided for on a standby basis, and it shall be capable of performing the preparation of voter lists and signature rosters with minimum delay in case the original means is unable to perform.

C.     The secretary of state shall procure and preserve sufficient duplicate voter registration system software and operating instructions so that in case of disaster the duplicate master record and the duplicate voter registration system software and operating instructions will be all that will be required for another compatible facility to prepare registered voter lists and signature rosters with minimum delay.



Section 1-5-19 - Registration; form.

1-5-19. Registration; form.

A.     The secretary of state shall prescribe the form and assure that the certificate of registration to be used in any county is compatible with the data processing systems.

B.     The certificate of registration form shall require the following elements of information concerning the applicant for registration: name, gender, residence, municipality, post office, county of former registration, social security number, date of birth, political party affiliation, zip code, telephone number at the applicant's option and statement of qualification for voting.

C.     Provision shall be made for the usual signature or mark of the applicant, for the signature of the county clerk and for the dates of such signatures.

D.     The certificate form may be multipurpose by providing for an indication of whether the certificate of registration is for a new registration, a change in the existing registration or a cancellation of an existing registration. Provision shall be made on any multipurpose form for entry of any existing registered information for which a change may be requested.

E.     The certificate of registration forms shall be serially numbered and shall be furnished promptly and in adequate supply by the secretary of state upon application from the county clerk.



Section 1-5-20 - Repealed.

1-5-20. Repealed.



Section 1-5-21 - Data processor; custody and protection of voter file; delivery of voter file and program records.

1-5-21. Data processor; custody and protection of voter file; delivery of voter file and program records.

A.     The designated data processor shall provide the secretary of state, county clerk or county with data processing services in the implementation and maintenance of the Voter Records System Act and in carrying out such other services as are reasonably related to providing data processing of the voter records system.

B.     The designated data processor shall preserve and safeguard voter files and voter registration system software from loss, damage, unauthorized alteration, unauthorized access and unauthorized reproduction and shall ensure their continued use and accessibility while they are in the data processor's custody.

C.     No copies of the voter file or information or listings derived therefrom shall be furnished by the data processor to any person other than the secretary of state, the county clerk or their designated agents.



Section 1-5-22 - Unlawful disposition of voter file; penalty.

1-5-22. Unlawful disposition of voter file; penalty.

A.     Unlawful disposition of voter file consists of the willful selling, loaning, providing access to or otherwise surrendering of the voter file, duplicates of the file or a part of the file by a data processor; a data processor's agent or employee; a state or county officer; or a state or county officer's deputy, assistant, employee or agent to anyone not authorized by the Voter Records System Act to have possession of the file.

B.     For purposes of this section, a file maintenance list shall be considered a voter file or a part of a voter file.

C.     Any data processor, officer, deputy, assistant, agent or employee who commits unlawful disposition of a voter file is guilty of a fourth degree felony.



Section 1-5-23 - Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists; penalty.

1-5-23. Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists; penalty.

A.     Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists consists of the unauthorized destruction of, the unauthorized alteration of, the erasure of information from or the rendering unusable for their lawfully intended purpose of such media, files, software, instructions and lists or parts thereof by any person.

B.     Any person who commits unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists is guilty of a fourth degree felony.



Section 1-5-24 - Requests for voter data, mailing labels or special voter lists.

1-5-24. Requests for voter data, mailing labels or special voter lists.

A.     The county clerk or secretary of state shall furnish voter data, mailing labels or special voter lists only upon written request to the county clerk or the secretary of state and after compliance with the requirements of this section; provided, however, all requesters shall be treated equally in regard to the charges and the furnishing of the materials.

B.     In furnishing voter data, mailing labels or special voter lists, the county clerk or secretary of state shall not provide data or lists that include voters' social security numbers, codes used to identify agencies where voters have registered, a voter's day and month of birth or voters' telephone numbers if prohibited by voters.

C.     Each requester of voter data, mailing labels or special voter lists shall sign an affidavit that the voter data, mailing labels and special voter lists shall be used for governmental or election and election campaign purposes only and shall not be made available or used for unlawful purposes.

D.     The secretary of state shall prescribe the form of the affidavit.



Section 1-5-25 - Unlawful use of voter data, mailing labels or special voter lists; penalties.

1-5-25. Unlawful use of voter data, mailing labels or special voter lists; penalties.

A.     Unlawful use of voter data, mailing labels or special voter lists consists of the knowing and willful use of such information for purposes prohibited by the Voter Records System Act.

B.     Any person, organization or corporation or agent, officer, representative or employee thereof who commits unlawful use of voter data, mailing labels or special voter lists is guilty of a fourth degree felony and upon conviction shall be fined one hundred dollars ($100) for each and every line of voter information that was unlawfully used.

C.     Each and every unlawful use of voter data, mailing labels or special voter lists constitutes a separate offense.



Section 1-5-26 - Contractual agreement required with data processor.

1-5-26. Contractual agreement required with data processor.

The secretary of state shall enter into a written contractual agreement with the data processor notwithstanding the fact that the data processor may be a department of state government.



Section 1-5-27 - Repealed.

1-5-27. Repealed.



Section 1-5-28 - Repealed.

1-5-28. Repealed.



Section 1-5-29 - Repealed.

1-5-29. Repealed.



Section 1-5-30 - Secretary of state; establishment of statewide computerized voter registration system.

1-5-30. Secretary of state; establishment of statewide computerized voter registration system.

A.     The secretary of state shall develop, implement, establish and supervise a statewide computerized voter registration system that complies with the federal Help America Vote Act of 2002 to facilitate voter registration and to provide a central database containing voter registration information for New Mexico.

B.     The statewide computerized voter registration system shall:

(1)     provide for the establishment and maintenance of a central database for all voter registration information;

(2)     permit the offices of all county clerks to add, modify and delete county information from the system to provide for accurate and up-to-date records;

(3)     permit the offices of the county clerks and the bureau of elections to have access to the central database for review and search capabilities;

(4)     provide security and protection for all information in the central database and monitor the central database to ensure the prevention of unauthorized entry;

(5)     provide procedures for entering data into the central database; and

(6)     provide a centralized system for each county to enter the precinct to which a voter should be assigned for voting purposes.



Section 1-5-31 - Uniform procedures for counties.

1-5-31. Uniform procedures for counties.

The secretary of state shall:

A.     assist county clerks by devising uniform procedures and forms that are compatible with the statewide computerized voter registration system;

B.     provide to each county clerk the computer software necessary for the use and maintenance of the statewide computerized voter registration system; and

C.     adopt such rules and regulations as are necessary to establish and administer the statewide computerized voter registration system and to require deadlines and time limits for the updating of voter files.






Article 6 - Absentee Voting, 1-6-1 through 1-6-25.

Section 1-6-1 - Absent Voter Act; short title.

1-6-1. Absent Voter Act; short title.

Sections 1-6-1 through 1-6-18 NMSA 1978 [, except 1-6-4.2 and 1-6-10.2 NMSA 1978] may be cited as the "Absent Voter Act".



Section 1-6-2 - Definitions.

1-6-2. Definitions.

As used in the Absent Voter Act [1-6-1 NMSA 1978]:

A.     "absent uniformed services voter" means:

(1)     a member of a uniformed service on active duty who, by reason of such active duty, is absent from the place of residence where the member is otherwise qualified to vote;

(2)     a member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote; or

(3)     a spouse or dependent of a member referred to in Paragraphs (1) and (2) of this subsection who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote;

B.     "election" means a statewide election, general election, primary election or special election to fill vacancies in the office of United States representative and regular or special school district elections;

C.     "electronic ballot" means a paper ballot or ballot face designed to be used on an electronic voting machine to cast votes;

D.     "electronic voting machine" means a computer-controlled machine designed to electronically record and tabulate votes cast;

E.     "federal office" means the office of president, vice president or senator or representative in congress;

F.     "federal qualified elector" means:

(1)     an absent uniformed services voter; or

(2)     an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved;

G.     "member of the merchant marine" means an individual other than a member of a uniformed service or an individual employed, enrolled or maintained on the Great Lakes or the inland waterways who:

(1)     is employed as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States or a vessel of a foreign-flag registry under charter to or control of the United States; or

(2)     is enrolled with the United States for employment or training for employment or maintained by the United States for emergency relief service as an officer or crew member of any such vessel;

H.     "overseas voter" means:

(1)     an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved;

(2)     a person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(3)     a person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States; and

I.     "uniformed services" means the army, navy, air force, marine corps and coast guard and the commissioned corps of the national oceanic and atmospheric administration.



Section 1-6-3 - Right to vote by absentee ballot.

1-6-3. Right to vote by absentee ballot.

A.     Any voter may vote by absentee ballot for all candidates and on all questions appearing on the ballot as if he were able to cast his ballot in person at his regular polling place on election day.

B.     Any federal qualified elector may register absentee and vote by an absentee ballot for any federal office.



Section 1-6-4 - Absentee ballot application; federal qualified elector; overseas voter.

1-6-4. Absentee ballot application; federal qualified elector; overseas voter.

A.     Application by a federal qualified elector or an overseas voter for an absentee ballot shall be made on the official postcard form prescribed or authorized by the federal government to the county clerk of the county of the applicant's residence.  The form shall allow the applicant to receive an absentee ballot for all elections within an election cycle.

B.     Application by a voter for an absentee ballot shall be made only on a form prescribed by the secretary of state in accordance with federal law.  The form shall identify the applicant and contain information to establish the applicant's qualification for issuance of an absentee ballot under the Absent Voter Act [1-6-1 NMSA 1978]; provided that on the application form for a general election ballot there shall be no box, space or place provided for designation of the voter's political party affiliation.

C.     Each application for an absentee ballot shall be subscribed by the applicant and shall require the applicant's printed name, registration address and year of birth to be supplied by the applicant, which shall constitute the required form of identification, except for new registrants who have registered by mail and at that time did not provide acceptable identification.  The secretary of state shall issue rules to exempt voters from submitting identification only as required by federal law and shall review and, if necessary, update these rules no later than March 15 of even-numbered years.

D.     An application for an absentee ballot by a federal qualified elector or an overseas voter shall be accepted at any time preceding the general election.



Section 1-6-4.1 - Federal and state write-in absentee ballot for overseas voters in general elections for state or federal offices.

1-6-4.1. Federal and state write-in absentee ballot for overseas voters in general elections for state or federal offices.

A.     Except as provided in Subsection C of this section, a federal or state write-in absentee ballot for federal or state offices in a general election shall be processed in the same manner as provided by law for other absentee ballots.

B.     In completing the ballot, the overseas voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party, in which case the ballot shall be counted for all candidates of that political party for federal or state office. Any abbreviation, misspelling or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot if the intention of the overseas voter can be ascertained.

C.     A federal or state write-in absentee ballot of an overseas voter shall not be counted if:

(1)     the ballot is submitted from any location in the United States;

(2)     the application of the overseas voter for an absentee ballot is received by the county clerk less than thirty days before the election unless the application is electronically transmitted to the clerk; or

(3)     the absentee ballot of the overseas voter is received by the county clerk later than 7:00 p.m. on election day.

D.     A federal qualified elector or overseas voter may transmit, and the county clerk shall accept, an absentee ballot by electronic transmission if:

(1)     the voter signs an affidavit waiving the right of secrecy of voter's ballot;

(2)     the voter transmits the affidavit with the absentee ballot; and

(3)     the transmission of the absentee ballot and affidavit are received by the county clerk no later than 7:00 p.m. on election day.



Section 1-6-4.2 - Write-in absentee ballots; federal qualified electors and overseas voters.

1-6-4.2. Write-in absentee ballots; federal qualified electors and overseas voters.

A.     A federal qualified elector or overseas voter residing outside the United States may request a special write-in federal or state absentee ballot, as appropriate, if:

(1)     the person submits with the request a statement that due to military or other contingencies that preclude normal delivery of mail, the person cannot vote on an absentee ballot during the normal absentee voting period; and

(2)     the request is made between ninety and one hundred eighty days before the election.

B.     The county clerk shall determine the type of write-in absentee ballot for which the voter is eligible and send the ballot to the voter if the conditions of Paragraphs (1) and (2) of Subsection A of this section are met.



Section 1-6-4.3 - Third party agents collecting absentee ballot applications.

1-6-4.3. Third party agents collecting absentee ballot applications.

A.     A person or organization that is not part of a government agency and that collects absentee ballot applications shall submit the applications to the appropriate office for filing within forty-eight hours of their completion or the next business day if the appropriate office is closed for that forty-eight-hour period.

B.     A person who collects absentee ballot applications and fails to submit a voter's completed absentee ballot application is guilty of a petty misdemeanor.

C.     A person who intentionally alters another voter's completed absentee ballot application is guilty of a fourth degree felony.



Section 1-6-5 - Processing application; issuance of ballot.

1-6-5. Processing application; issuance of ballot.

A.     The county clerk shall mark each completed absentee ballot application with the date and time of receipt in the clerk's office and enter the required information in the absentee ballot register.  The county clerk shall then determine if the applicant is a voter, an absent uniformed services voter or an overseas voter.

B.     If the applicant does not have a valid certificate of registration on file in the county and is not a federal qualified elector or if the applicant states that the applicant is a federal qualified elector but the application indicates the applicant is not a federal qualified elector, an absentee ballot shall not be issued and the county clerk shall mark the application "rejected" and file the application in a separate file from those accepted.

C.     The county clerk shall notify in writing each applicant of the fact of acceptance or rejection of the  application and, if rejected, shall explain why the application was rejected.

D.     If the applicant has on file with the county a valid certificate of registration that indicates that the applicant is a voter who is a new registrant and who registered by mail without submitting the required voter identification, the county clerk shall notify the voter that the voter must submit with the absentee ballot the required physical form of identification.  The county clerk shall note on the absentee ballot register and signature roster that the applicant's absentee ballot must be returned with the required identification.

E.     If the county clerk finds that the applicant is a voter other than a federal qualified elector or overseas voter, the county clerk shall mark the application "accepted" and, beginning twenty-eight days before the election, deliver an absentee ballot to the voter in the county clerk's office or mail to the applicant an absentee ballot and the required envelopes for use in returning the ballot.  If the county clerk finds that the applicant is a federal qualified elector or overseas voter, the county clerk shall mark the application "accepted" and beginning forty-five days before the election, mail to the applicant an absentee ballot and the required envelopes for use in returning the ballot.  Acceptance of an application of a federal qualified elector constitutes registration for the election in which the ballot is to be cast.  Acceptance of an application from an overseas voter who is not an absent uniformed services voter constitutes a request for changing information on the certificate of registration of any such voter.  An absent voter shall not be permitted to change party affiliation during those periods when change of party affiliation is prohibited by the Election Code [Chapter 1 NMSA 1978].  Upon delivery of an absentee ballot to a voter in the county clerk's office or mailing of an absentee ballot to an applicant who is a voter, an appropriate designation shall be made on the signature line of the signature roster next to the name of the voter who has been provided or mailed an absentee ballot.

F.     If an application for an absentee ballot is delivered in person to the county clerk and is accepted, the county clerk shall provide the voter an absentee ballot and it shall be marked by the applicant in a voting booth of a type prescribed by the secretary of state, sealed in the proper envelopes and otherwise properly executed and returned to the county clerk or the clerk's authorized representative before the voter leaves the office of the county clerk.  The act of marking the absentee ballot in the office of the county clerk shall be a convenience to the voter in the delivery of the absentee ballot and does not make the office of the county clerk a polling place subject to the requirements of a polling place in the Election Code other than is provided in this subsection.  It is unlawful to solicit votes, display or otherwise make accessible any posters, signs or other forms of campaign literature whatsoever in the clerk's office or alternate voting location.  In marking the absentee ballot, the voter, pursuant to the provisions of Section 1-12-15 NMSA 1978, may be assisted by one person of the voter's choice.

G.     Absentee ballots may be marked in person at the county clerk's office during the regular hours and days of business beginning on the twenty-eighth day preceding the election and from 10:00 a.m. to 6:00 p.m. on the Saturday immediately prior to the date of the election.  If the county clerk establishes an additional alternate voting location near the clerk's office, absentee ballots may be marked in person at that location during the regular hours and days of business beginning on the twenty-eighth day preceding the election and during the hours for voting at alternate voting locations commencing on the third Saturday prior to the election through the Saturday immediately prior to the election.

H.     Absentee ballots shall be sent to applicants not later than on the Friday immediately prior to the date of the election.

I.     An absentee ballot shall not be delivered or mailed by the county clerk to any person other than the applicant for such ballot.

J.     The secretary of state and each county clerk shall make reasonable efforts to publicize and inform voters of the times and locations for absentee voting; provided, however, that notice is provided at least ten days before early voting begins.

K.     The secretary of state shall establish procedures for the submittal, when required by federal law, of required voter identification with mailed-in absentee ballots.



Section 1-6-5.1 - Absentee ballot distribution to federal qualified electors and overseas voters.

1-6-5.1. Absentee ballot distribution to federal qualified electors and overseas voters.

In the distribution of absentee ballots, federal qualified electors, including members of the uniformed services and overseas voters, shall receive the entire ballot.



Section 1-6-5.2 - Repealed.

1-6-5.2. Repealed.



Section 1-6-5.3 - Secretary of state; emergency authority.

1-6-5.3. Secretary of state; emergency authority.

The secretary of state shall have emergency authority to prescribe by regulation procedures to accommodate the special absentee ballot requirements brought on by activation of the New Mexico national guard and reserve units or for individuals who are overseas voters, and procedures for a special write-in absentee ballot available at least ninety days prior to an election to cover candidates for federal offices.



Section 1-6-5.4 - Security; counting and canvassing.

1-6-5.4. Security; counting and canvassing.

A.     The secretary of state shall adopt rules for protecting the integrity, security and secrecy of the absentee ballots; procedures for voting by absentee ballot; separation of absentee ballots voted on electronic voting machines twenty days before the election from those received through the mail; disposition of absentee ballots rejected by a voting machine; and handling of, registering, counting and canvassing of absentee ballots.

B.     As used in Chapter 1, Article 6 NMSA 1978, "registering of absentee ballots" means inserting the paper absentee ballot into an electronic voting system for recording and retention.



Section 1-6-5.5 - Early voting; alternative voting locations; poll workers.

1-6-5.5. Early voting; alternative voting locations; poll workers.

An alternate voting location shall be attended by at least two poll workers of different political parties.



Section 1-6-5.6 - Early voting; alternate voting locations; procedures.

1-6-5.6. Early voting; alternate voting locations; procedures.

The secretary of state shall adopt rules to:

A.     ensure that voters have adequate access to alternate locations for early voting in each county, taking into consideration population density and travel time to the location of voting;

B.     ensure that early voters are not allowed to vote in person on election day;

C.     ensure that adequate interpreters are available at alternate early voting locations in those precincts having a majority of qualified electors who are part of a recognized language minority; and

D.     allow for mobile alternate voting locations in rural areas of the state that may be set up temporarily in specified precincts of the county during the period when early voting is allowed at alternate voting locations.



Section 1-6-5.7 - Early voting; use of absentee voting procedures; alternate voting locations.

1-6-5.7. Early voting; use of absentee voting procedures; alternate voting locations.

A.     Commencing on the third Saturday prior to an election and ending on the Saturday immediately preceding the election, an early voter may vote in person on a voting system at an alternate voting location established by the county clerk.

B.     In class A counties with more than two hundred thousand registered voters, the county clerk shall establish not fewer than twelve alternate voting locations as a convenience to the voters.  For class A counties with two hundred thousand registered voters or fewer, the county clerk shall establish not fewer than four alternate voting locations.  In non-class A counties with more than ten thousand registered voters, the county clerk shall establish at least one alternate voting location.  In non-class A counties with ten thousand registered voters or fewer, early voting shall be conducted in the office of the county clerk or at such alternate locations as may be designated by the county clerk.

C.     Not later than ninety days before each primary and general election, the county clerk shall publicly fix the hours of operation for alternate voting locations in the county, which shall open no earlier than 7:00 a.m. and shall close no later than 9:00 p.m.  Within ninety days of a primary or general election, a county clerk may modify the hours of operation of alternate voting locations with the written approval of the secretary of state.  Alternate voting locations shall be open each day of early voting for at least eight consecutive hours.  Alternate voting locations may be closed Sundays and Mondays during the early voting period.

D.     Each alternate voting location shall comply with the following provisions, unless the county clerk receives a written waiver from the secretary of state specifying the location and specific provision being waived:

(1)     have ballots available for voters from every precinct in the county;

(2)     have at least one optical scan tabulator programmed to read every ballot style in the county;

(3)     have at least one voting system available to assist disabled voters to cast and record their votes;

(4)     have a broadband internet connection;

(5)     have sufficient spaces for at least five voters to simultaneously and privately mark their ballots, with at least one of those spaces wheelchair-accessible;

(6)     have a secure area for storage of ballots or storage of a ballot on demand printing system; and

(7)     be in a location that is accessible and compliant with the requirements of the federal Americans with Disabilities Act of 1990.

E.     When voting early, the voter shall provide the required voter identification to the county clerk or the clerk's authorized representative.  If the voter does not provide the required voter identification, the voter shall be allowed to vote on a provisional ballot.  If the voter provides the required identification, the voter shall be allowed to vote after subscribing an application to vote in accordance with secretary of state rules.  The county clerk or the clerk's authorized representative shall make an appropriate designation on the signature roster next to the voter's name indicating that the voter has voted early.



Section 1-6-5.8 - Early voting; Native American early voting locations.

1-6-5.8. Early voting; Native American early voting locations.

A county clerk shall provide at least one alternate early voting or mobile alternate voting location on Indian nation, tribal or pueblo land when requested by the Indian nation, tribe or pueblo in the county; provided that:

A.     the Indian nation, tribe or pueblo submits a written request to the county clerk no later than the first Monday in November of each odd-numbered year;

B.     the alternate early voting or mobile alternate voting location may operate for less than the full early voting period, to be decided upon between the Indian nation, tribe or pueblo and the county clerk;

C.     the county clerk may limit voting to precincts on and near the Indian nation, tribe or pueblo;

D.     the location of the alternate early voting or mobile alternate voting location on Indian nation, tribal or pueblo land conforms to the requirements for alternate early voting locations, except as specified in this section;

E.     the county clerk provides federally mandated language translators at the alternate early voting or mobile alternate voting locations;

F.     the Indian nation, tribe or pueblo provides the facility and services for the alternate early voting or mobile alternate voting location; and

G.     the costs of voting equipment and personnel for the alternate early voting or mobile alternate voting locations on Indian nation, tribal or pueblo land pursuant to this section are reimbursed to the county by the secretary of state.



Section 1-6-6 - Absentee ballot register.

1-6-6. Absentee ballot register.

A.     For each election, the county clerk shall keep an "absentee ballot register", in which the county clerk shall enter:

(1)     the name and address of each absentee ballot applicant;

(2)     the date and time of receipt of the application;

(3)     whether the application was accepted or rejected;

(4)     the date of issue of an absentee ballot in the county clerk's office or at an alternate location or the mailing of an absentee ballot to the applicant;

(5)     the applicant's precinct;

(6)     whether the applicant is a voter, a federal qualified elector or an overseas voter;

(7)     whether the voter is required to submit identification pursuant to Section 1-6-5 NMSA 1978; and

(8)     the date and time the completed absentee ballot was received from the applicant by the county clerk or the absent voter voted early in person in the county clerk's office or at an alternate location.

B.     Absentee ballots shall be sent to applicants beginning twenty-eight days before the election.  For each application for an absentee ballot received twenty-three or more days before the election, the county clerk shall send either the ballot or a notice of rejection to the applicant as soon as practicable, provided it is sent not later than twenty-two days before the election. Within twenty-two days of election day, the county clerk shall send either the ballot or a notice of rejection to the applicant within twenty-four hours after receipt of the voter's application for an absentee ballot.

C.     The absentee ballot register is a public record open to public inspection in the county clerk's office during regular office hours.  The county clerk shall have an updated absentee ballot register available for public inspection Monday through Friday during regular office hours.

D.     The county clerk shall deliver to the absent voter precinct on election day a complete list of all absentee ballot applicants and early voters with applicable information shown in the absentee ballot register for each applicant and early voter up to 6:00 p.m. on the Saturday preceding the election.  The county clerk shall deliver a signature roster containing the same information as the lists to the absent voter precinct board.

E.     Upon request, the county clerk shall transmit to the county chair of each of the major political parties in the county a complete copy of entries made in the absentee ballot register.  Such transmissions shall be made once each week beginning four weeks immediately prior to the election.  A final copy shall be transmitted on the Saturday immediately following the election.

F.      If the county clerk has available the technology to do so, at the request of a candidate or chair of a political party of the county, the county clerk shall electronically transmit to the candidate or chair via the internet the information, when updated, on the absentee ballot register indicating voters who have requested absentee ballots, returned their absentee ballots or voted early in person.



Section 1-6-7 - Repealed.

1-6-7. Repealed.



Section 1-6-8 - Absentee ballot envelopes.

1-6-8. Absentee ballot envelopes.

A.     The secretary of state shall prescribe the form of, procure and distribute to each county clerk a supply of:

(1)     official inner envelopes for use in sealing the completed absentee ballot;

(2)     official mailing envelopes for use in returning the official inner envelope to the county clerk; provided the official mailing envelope for absentee ballots in a general election shall contain no designation of party affiliation;

(3)     absentee ballot instructions, describing proper methods for completion of the ballot and returning it; and

(4)     official transmittal envelopes for use by the county clerk in mailing absentee ballot materials.

B.     Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the county clerk and federal qualified electors shall be printed in the form prescribed by the federal Uniformed and Overseas Citizens Absentee Voting Act.  Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the county clerk and voters shall be printed in black in substantially similar form.  All official inner envelopes shall be printed in black.

C.     The reverse of each official mailing envelope shall contain a form to be executed by the voter completing the absentee ballot.  The form shall identify the voter and shall contain the following statement:  "I will not vote in this election other than by the enclosed ballot.  I will not receive or offer any compensation or reward for giving or withholding any vote.".

D.     The official mailing envelope shall contain a space for the voter to record the voter's name, registration address and year of birth.  The envelope shall have a security flap to cover this information.



Section 1-6-9 - Manner of voting; alternate delivery methods.

1-6-9. Manner of voting; alternate delivery methods.

A.     Except as provided in Subsection B of this section or Section 1-6-5.7 NMSA 1978, a person voting pursuant to the Absent Voter Act [1-6-1 NMSA 1978] shall secretly mark the absentee ballot in the manner provided in the Election Code [Chapter 1 NMSA 1978] for marking paper ballots, place it in the official inner envelope and securely seal the envelope.  The voter shall then place the official inner envelope inside the official mailing envelope and securely seal the envelope.  The voter shall then complete the form on the reverse of the official mailing envelope, which shall include a statement by the voter under penalty of perjury that the facts stated in the form are true and the voter's name, registration address and year of birth.  Voters shall either deliver or mail the official mailing envelope to the county clerk of their county of residence.

B.     Federal qualified electors and overseas voters shall either deliver or mail the official mailing envelope or, in accordance with Subsection C of this section, electronically transmit the absentee ballot to the county clerk of their county of residence or deliver it to a person designated by federal authority to receive executed ballots for transmission to the county clerk of the county of residence or former residence as the case may be.

C.     A federal qualified elector or overseas voter may return an absentee ballot by electronic transmission if:

(1)     the voter signs a statement under penalty of perjury waiving the right of secrecy of the voter's ballot;

(2)     the voter transmits the statement with the absentee ballot; and

(3)     the transmission of the absentee ballot and statement are received by the county clerk no later than 7:00 p.m. on election day.



Section 1-6-9.1 - Voting by electronic ballot.

1-6-9.1. Voting by electronic ballot.

An absent voter voting on an electronic ballot shall secretly mark the ballot in accordance with the instructions on that ballot, and the vote cast shall be recorded on an electronic voting machine.



Section 1-6-9.2 - Preparation of electronic voting machines.

1-6-9.2. Preparation of electronic voting machines.

A.     Five days before an electronic voting machine is issued for absentee voting as provided in Section 1-6-9.1 NMSA 1978, the county clerk may begin to prepare, inspect and seal the voting machine in accordance with the specifications for electronic voting machines adopted by the secretary of state.

B.     One day before any electronic voting machine is used for absentee voting, the county clerk shall certify to the secretary of state and all county party chairmen the type and serial number of each voting machine to be used.



Section 1-6-10 - Receipt of absentee ballots by clerk.

1-6-10. Receipt of absentee ballots by clerk.

A.     The county clerk shall mark on each completed official mailing envelope the date and time of receipt in the clerk's office, record this information in the absentee ballot register and safely keep the official mailing envelope unopened in a locked and number-sealed ballot box until it is delivered to the proper absent voter precinct board or until it is canceled and destroyed in accordance with law.

B.     The county clerk shall accept completed official mailing envelopes until 7:00 p.m. on election day and the county clerk or absent voter precinct board shall accept completed official mailing envelopes from precincts within the county of the voters who turned in their absentee ballots at their precinct by the close of polls on election day.  Any completed official mailing envelope received after that time shall not be delivered to a precinct board but shall be preserved by the county clerk until the time for election contests has expired.  In the absence of a restraining order after expiration of the time for election contests, the county clerk shall destroy all late official mailing envelopes without opening or permitting the contents to be examined, cast, counted or canvassed.  Before their destruction, the county clerk shall count the numbers of late ballots from voters, federal voters, overseas citizen voters and federal qualified electors and report the number from each category to the secretary of state.

C.     At 5:00 p.m. on the Monday immediately preceding the date of election, the county clerk shall record the numbers of the unused absentee ballots and shall publicly destroy in the county clerk's office all such unused ballots.  The county clerk shall execute a certificate of destruction, which shall include the numbers on the absentee ballots destroyed.  A copy of the certificate of destruction shall be sent to the secretary of state.



Section 1-6-10.1 - Absentee ballot; delivery to county clerk.

1-6-10.1. Absentee ballot; delivery to county clerk.

A voter, caregiver to that voter or member of that voter's immediate family may deliver that voter's absentee ballot to the county clerk in person or by mail, provided that the voter has subscribed the outer envelope of the absentee ballot.



Section 1-6-10.2 - Repealed.

1-6-10.2. Repealed.



Section 1-6-11 - Delivery of absentee ballots to absent voter precincts.

1-6-11. Delivery of absentee ballots to absent voter precincts.

A.     Beginning on the Thursday immediately preceding election day, the county clerk may deliver to the special deputy county clerk for delivery to the absent voter precinct board the absentee ballots received prior to the delivery day.  The special deputy county clerk shall issue a receipt for all ballots delivered for the county clerk and shall observe the listing of the names on the official mailing envelopes in the signature rosters.  The special deputy county clerk shall then obtain a receipt executed by the presiding judge and each election judge and shall return the receipt to the county clerk for filing.  The receipts shall specify the number of envelopes received by the special deputy county clerk from the county clerk for the absent voter precinct and the number of envelopes received by the absent voter precinct board from the special deputy county clerk.

B.     On election day, the county clerk shall deliver all absentee ballots not yet delivered to the absent voter precinct board but received prior to 7:00 p.m. on election day to the special deputy county clerks for delivery to the absent voter precinct boards.  The special deputy county clerk shall issue a receipt for all ballots delivered for the county clerk and shall observe the listing of the names on the official mailing envelope in the signature rosters.  The special deputy county clerk shall then obtain a receipt executed by the presiding judge and each election judge and shall return the receipt to the county clerk for filing.  The receipts shall specify the number of envelopes received by the special deputy county clerk from the county clerk for each absent voter precinct and the number of envelopes received by the absent voter precinct board from the special deputy county clerk.

C.     At 7:00 a.m. on the Thursday prior to election day or on the day the absent voter precinct board begins early processing of absentee ballots, the county clerk shall deliver the electronic voting machines used for absentee voting by mail to the absent voter precinct board.  The machines shall not be used to vote on or count additional ballots for that election.  A special deputy county clerk shall issue a receipt for each voting machine.  Upon delivery of a voting machine, the special deputy shall:

(1)     obtain a receipt executed by the presiding judge and each election judge specifying the serial number and the seal number of the machine;

(2)     verify the public counter number on the machine; and

(3)     return the receipt to the county clerk for filing.



Section 1-6-12, 1-6-13 - Repealed.

1-6-12, 1-6-13. Repealed.



Section 1-6-14 - Handling absentee ballots by absent voter precinct boards.

1-6-14. Handling absentee ballots by absent voter precinct boards.

A.     Before opening an official mailing envelope, the presiding judge and the election judges shall determine that the required information has been completed on the reverse side of the official mailing envelope.

B.     If the voter's signature is missing, the presiding judge shall write "Rejected" on the front of the official mailing envelope.  The election clerks shall enter the voter's name in the signature rosters and shall write the notation "Rejected--Missing Signature" in the "Notations" column of the signature rosters.  The presiding judge shall place the official mailing envelope unopened in an envelope provided for rejected ballots, seal the envelope and write the voter's name on the front of the envelope and deposit it in the locked ballot box.

C.     A lawfully appointed challenger may examine the official mailing envelope and may challenge the ballot of any absent voter for the following reasons:

(1)     the official mailing envelope has been opened prior to being received by the absent voter precinct board; or

(2)     the person offering to vote is not a federal voter, federal qualified elector, overseas voter or voter as provided in the Election Code [Chapter NMSA 1978].

Upon the challenge of an absentee ballot, the election judges and the presiding election judge shall follow the same procedure as when ballots are challenged when a person attempts to vote in person.  If a challenge is upheld, the official mailing envelope shall not be opened but shall be placed in an envelope provided for challenged ballots.  The same procedure shall be followed in canvassing and determining the validity of challenged absentee ballots as with other challenged ballots.

D.     If the official mailing envelope has been properly subscribed and the voter has not been challenged:

(1)     the election clerks shall enter the absent voter's name and residence address as shown on the official mailing envelope in the signature rosters and shall mark the notation "AB" opposite the voter's name in the "Notations" column of the signature rosters; and

(2)     only between 8:00 a.m. and 10:00 p.m. on the five days preceding election day, including Saturday and Sunday, and beginning at 7:00 a.m. on election day, under the personal supervision of the presiding election judge, shall the election judges open the official mailing envelope and the official inner envelope and insert the enclosed ballot into an electronic voting machine to be registered and retained until votes are counted and canvassed following the closing of the polls on election night.

E.     It is unlawful for a person to disclose the results of a count and tally or the registration on a voting machine of absentee ballots prior to the closing of the polls.

F.     Absentee ballots shall be counted and tallied on an electronic voting machine as provided in the Election Code.

G.     Absent voter precinct polls shall close in accordance with Section 1-6-23 NMSA 1978, and the results of the election shall be certified as prescribed by the secretary of state.

H.     If an absentee ballot does not contain the identification required pursuant to Subsection D of Section 1-6-5 NMSA 1978, it shall be handled as a provisional paper ballot in accordance with the Election Code.



Section 1-6-15 - Canvass; recount or recheck; disposition.

1-6-15. Canvass; recount or recheck; disposition.

If voting machines are not used to register absentee ballots, the absentee ballots shall be canvassed, recounted and disposed of in the manner provided by the Election Code [Chapter 1 NMSA 1978] for the canvassing, recounting and disposition of paper ballots.  If voting machines are used to register absentee ballots, the ballots shall be canvassed and rechecked in the manner provided by the Election Code for the canvassing and recheck of ballots cast on a voting machine; provided, in the event of a contest, voting machines used to register absentee ballots shall not be rechecked but the absentee ballots shall be recounted in the manner provided by the Election Code for the recounting of paper ballots.  As used in this section, "voting machines" means electronic voting machines as provided in the Election Code.



Section 1-6-16 - Voting in person prohibited.

1-6-16. Voting in person prohibited.

A.     Except as provided in Section 1-6-16.1 NMSA 1978, no person who has been issued an absentee ballot shall vote in person at his precinct poll.

B.     At any time prior to 5:00 p.m. on the Monday immediately preceding the date of the election, a person whose absentee ballot application has been accepted and who was mailed an absentee ballot but who has not received the absentee ballot may execute, in the office of the county clerk of the county where he is registered to vote, a sworn affidavit stating that he did not receive or vote his absentee ballot. Upon receipt of the sworn affidavit, the county clerk shall issue the voter a replacement absentee ballot.

C.     The secretary of state shall prescribe the form of the affidavit and the manner in which the county clerk shall void the first ballot mailed to the applicant.



Section 1-6-16.1 - Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

1-6-16.1. Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

A.     A voter who applies for an absentee ballot but has not received the absentee ballot by mail as of the date of the election may go to the voter's assigned polling place and, after executing an affidavit of nonreceipt of absentee ballot, shall be permitted to vote on a replacement absentee paper ballot.

B.     The completed ballot shall be placed in an official inner envelope substantially as prescribed by Section 1-6-8 NMSA 1978 and sealed.  The official inner envelope shall then be placed in an official envelope substantially as prescribed for a transmittal envelope or mailing envelope in Section 1-6-8 NMSA 1978.  This envelope shall contain a form on its back that identifies the voter by name and signature roster number and a printed statement to the effect that the voter made application for an absentee ballot but had not received it as of the date of the election and is permitted to vote by replacement absentee paper ballot.

C.     The presiding judge shall put all replacement absentee ballots in a special envelope provided for that purpose by the county clerk, seal it and return it to the county clerk along with the machine tally sheets.  The sealed envelope shall not be put in the locked ballot box.

D.     Upon receipt of the envelope containing replacement absentee ballots, the county clerk, no later than forty-eight hours after the close of the election, shall remove the transmittal envelopes and, without removing or opening the inner envelopes, determine that:

(1)     the voter did in fact make application for an absentee ballot; and

(2)     no absentee ballot was received by the county clerk from the voter by 7:00 p.m. on election day.

E.     Upon making that determination, the county clerk shall remove the inner envelope without opening it, retain the transmittal envelope with the other election returns and place the inner unopened envelope in a secure container to be transmitted to the county canvassing board to be tallied and included in the canvass of that county for the appropriate precinct.

F.     The secretary of state shall prescribe and furnish the necessary envelopes for purposes of this section and shall adopt rules deemed necessary to preserve the secrecy of the replacement absentee paper ballots.



Section 1-6-16.2 - Additional emergency procedure for voting.

1-6-16.2. Additional emergency procedure for voting.

A.     After the close of the period for requesting absentee ballots by mail, any voter who is unable to go to the polls due to unforeseen illness or disability resulting in his confinement in a hospital, sanatorium, nursing home or residence and who is unable to vote at his regular polling place or alternate location may request in writing that an alternative ballot be made available to him. The written request shall be signed by the voter and a health care provider under penalty of perjury.

B.     The alternative ballot shall be made available by the clerk of the county in which the voter resides to any authorized representative of the voter who through his representative has presented the written request to the office of the clerk.

C.     Before releasing the alternative ballot, the county clerk shall compare the signature on the written request with the signature on the voter's affidavit of registration. If the county clerk determines that the signature on the written request is not the signature of the voter, he shall reject the request for an alternative ballot.

D.     The voter shall mark the alternative ballot, place it in an identification envelope similar to that used for absentee ballots, fill out and sign the envelope and return the ballot to the office of the clerk of the county in which the voter resides no later than the time of closing of the polls on election day. The voter's name shall be compared to the roster of voters and the ballot shall only be counted if there is no signature for that voter on the roster of the precinct where that voter's name appears.

E.     Alternative ballots shall be processed and counted in the same manner as absentee ballots.

F.     The secretary of state shall prescribe the form of alternative ballots and shall distribute an appropriate number of alternative ballots to each county clerk.



Section 1-6-17 - Repealed.

1-6-17. Repealed.



Section 1-6-18 - Repealed.

1-6-18. Repealed.



Section 1-6-18.1 - Absentee ballots; overseas voters; reports.

1-6-18.1. Absentee ballots; overseas voters; reports.

A.     Within thirty days following a general election, the county clerk shall report to the secretary of state the number of absentee ballots transmitted to overseas voters and federal qualified electors for the election and the number of those ballots returned, rejected or counted.

B.     Within ninety days following a general election, the secretary of state shall report to the federal election assistance commission the combined absentee ballot numbers submitted by the counties pursuant to this section.



Section 1-6-19 - Short title.

1-6-19. Short title.

This act [1-6-19, 1-6-20, 1-6-22, 1-6-24, 1-6-25 NMSA 1978] may be cited as the "Absent Voter Precinct Act".



Section 1-6-20 - Creation of absent voter precinct.

1-6-20. Creation of absent voter precinct.

A.     The board of county commissioners shall adopt a resolution creating, for absent voting purposes only, an absent voter precinct for each county.

B.     Absent voter precincts shall be identified by the name of the county.



Section 1-6-21 - Repealed.

1-6-21. Repealed.



Section 1-6-22 - Designation of absent voter precinct polling place.

1-6-22. Designation of absent voter precinct polling place.

The board of county commissioners of each county shall designate a polling place in each absent voter precinct at the time the precinct is created.



Section 1-6-22.1 - Mail ballot election precinct; absentee voting in lieu of polling place.

1-6-22.1. Mail ballot election precinct; absentee voting in lieu of polling place.

A.     Notwithstanding the provisions of Section 1-1-11 NMSA 1978, a board of county commissioners may designate a precinct as a mail ballot election precinct if, upon a written request of the county clerk, it finds that the precinct has fewer than fifty voters and the nearest polling place for an adjoining precinct is more than thirty miles driving distance from the polling place designated for the precinct in question.

B.     If a precinct is designated a mail ballot election precinct, in addition to the notice required pursuant to Section 1-3-8 NMSA 1978, the county clerk shall notify by registered mail all voters in that precinct at least forty days before an election that each voter will be sent an absentee ballot twenty-eight days before the election and that there will be no polling place for the precinct on election day.  The county clerk shall include in the notice a card informing the voter that if the voter does not want to receive an absentee ballot, the voter should return the card before the date the county clerk is scheduled to mail out absentee ballots.  The card shall also inform the voter that a voting system equipped for persons with disabilities will be available at all early voting sites before election day and in the office of the county clerk on election day in case the voter prefers to vote in person and not by mail.

C.     The county clerk shall mail each voter in the mail ballot election precinct an absentee ballot on the twenty-eighth day before an election, unless the voter has requested otherwise, along with a notice that there will be no polling place in that precinct on election day.

D.     The county clerk shall keep a sufficient number of ballots from a mail ballot election precinct such that if a voter from that precinct does not receive an absentee ballot before election day, the voter may vote on an absentee ballot in the office of the county clerk on election day in lieu of voting on the missing ballot.



Section 1-6-23 - Absentee voter precinct polling place; hours on election day and subsequent days.

1-6-23. Absentee voter precinct polling place; hours on election day and subsequent days.

The county clerk or statutorily appointed supervisor of the election shall determine the hours between 8:00 a.m. and 5:00 p.m. during which the absent voter precinct polling place shall be open for delivery and registering of absentee ballots on the five days preceding election day and the hours during which the absent voter precinct polling place shall be open for the delivery, registering and counting of ballots on election day and subsequent days until all ballots are counted; provided that the absent voter precinct polling place opens at 7:00 a.m. on election day.



Section 1-6-24 - Absent voter precinct board appointment.

1-6-24. Absent voter precinct board appointment.

A.     The county clerk of each county shall appoint absent voter precinct board members and their respective alternates for each absent voter precinct and shall compensate them at an hourly rate set by the county clerk.

B.     A minimum of three precinct board members shall be appointed to the absent voter precinct board with no more than two members belonging to the same political party.



Section 1-6-25 - Watchers and challengers for absent voter precinct; appointment.

1-6-25. Watchers and challengers for absent voter precinct; appointment.

Watchers, challengers and alternate challengers may be appointed for each absent voter precinct in the manner specified for the appointment of watchers, challengers and alternate challengers in the Election Code [Chapter 1 NMSA 1978].






Article 6A - Absentee-Early Voting Act, 1-6A-1 through 1-6A-12.



Article 7 - Political Parties, 1-7-1 through 1-7-6.

Section 1-7-1 - Political parties; conditions for use of ballot.

1-7-1. Political parties; conditions for use of ballot.

All nominations of candidates for public office in New Mexico made by political parties shall be made pursuant to the Election Code [Chapter 1 NMSA 1978]. No political party shall be permitted to have the names of its candidates printed on any election ballot unless and until it has qualified as provided in the Election Code.



Section 1-7-2 - Qualification; removal; requalification.

1-7-2. Qualification; removal; requalification.

A.     To qualify as a political party in New Mexico, each political party through its governing body shall adopt rules and regulations providing for the organization and government of that party and shall file the rules and regulations with the secretary of state. Uniform rules and regulations shall be adopted throughout the state by the county organizations of that party, where a county organization exists, and shall be filed with the county clerks.  At the same time the rules and regulations are filed with the secretary of state, the governing body of the political party shall also file with the secretary of state a petition containing the hand-printed names, signatures, addresses of residence and counties of residence of at least one-half of one percent of the total votes cast for the office of governor or president at the preceding general election who declare by their signatures on such petition that they are voters of New Mexico and that they desire the party to be a qualified political party in New Mexico.

B.     Each county political party organization may adopt such supplementary rules and regulations insofar as they do not conflict with the uniform state rules and regulations or do not abridge the lawful political rights of any person.  Such supplementary rules shall be filed with the county clerk and the secretary of state in the same manner as other rules are filed.

C.     All political parties that appeared on the 1988 New Mexico general election ballot shall continue to be qualified political parties unless disqualified in accordance with this subsection.  Beginning with the general election in 1990, a qualified political party shall cease to be qualified for the purposes of the Election Code [Chapter 1 NMSA 1978] if two successive general elections are held without at least one of the party's candidates on the ballot or if the total votes cast for the party's candidates for governor or president of the United States, provided that the party has a candidate seeking election to either of these offices, in a general election do not equal at least one-half of one percent of the total votes cast for the office of governor or president of the United States, as applicable.  After giving notice by registered mail to the state chairman of the party at his last known address, the secretary of state shall remove all material dealing with the political party from his file of parties qualified in New Mexico.

D.     The secretary of state shall then notify all county clerks of the removal and nonqualification of the political party.  The county clerk is then authorized to remove such rules and regulations from the county files. The county clerk shall immediately notify by mail all voters registered as members of such party of the removal and nonqualification of the party.

E.     To requalify, the party must again comply with the provisions of the Election Code [Chapter 1 NMSA 1978] dealing with filing requirements for political parties.



Section 1-7-3 - Rules and regulations; contents.

1-7-3. Rules and regulations; contents.

The secretary of state and the county clerk shall not accept the rules and regulations of any political party for filing unless such rules and regulations provide:

A.     a method for nominating candidates for the general election;

B.     a method for calling and conducting conventions;

C.     a method for selection of delegates to conventions;

D.     a method for selection of state central committee members, a state chairman and other party officers, and all other members of governing bodies of the party;

E.     a method for filling vacancies in party offices, committees and other governing bodies;

F.     the powers and duties of party officers, committees and other governing bodies;

G.     for the structure of the state and county party organizations;

H.     that meetings to elect any party officers, including delegates, shall be held at a public place during the week specified by the state party chairman;

I.     that notice of such meetings shall be published by the officers of the county party organization in a newspaper of general circulation at least fourteen days prior to the meeting and the notice shall specify the time, date and place for holding the meeting; and

J.     a method for amending the party rules and regulations.



Section 1-7-4 - Rules and regulations; filing; fee.

1-7-4. Rules and regulations; filing; fee.

A.     Each political party shall file its rules and regulations within thirty days after its organization and no later than the first Tuesday in April before any election in which it is authorized to participate.

B.     Political parties filing rules and regulations with the county clerk shall pay the standard filing fee.



Section 1-7-5 - Rules and regulations; amendment.

1-7-5. Rules and regulations; amendment.

Political party rules and regulations filed as required by the Election Code [Chapter 1 NMSA 1978] this chapter] are subject to amendment only in the manner provided for in such rules and regulations. No amendments shall be made less than one hundred twenty days prior to any general election, nor shall any amendment be effective until thirty days after being filed. Amendments shall be filed in the same manner as original party rules and regulations are filed.



Section 1-7-6 - Party name and emblem.

1-7-6. Party name and emblem.

A.     The chairman of the state central committee of a qualified political party shall file with the secretary of state a certificate setting forth the name selected for the political party and showing a representation of the emblem by which the party is to be represented.

B.     The certified party name and emblem shall thereafter be used to designate the ticket of that political party on all ballots.

C.     The secretary of state shall certify the party name and emblem of the party to each county clerk.

D.     The state convention of a political party may change the party name and party emblem by adopting in their stead another name and emblem. The new party name and party emblem shall be filed in the same manner as was the original party name and party emblem, provided the certificate shall be signed by the presiding officer and the secretary of the state convention adopting the new party name and party emblem.

E.     No political party shall adopt any party name or party emblem which is the same as, similar to, or which conceivably can be confused with or mistaken for the party name or party emblem of any other qualified political party in New Mexico.






Article 8 - Nominations and Primary Elections, 1-8-1 through 1-8-64.

Section 1-8-1 - Nominating procedures; major political parties; minor political parties.

1-8-1. Nominating procedures; major political parties; minor political parties.

A.     Any major political party in New Mexico, as defined in Section 1-1-9 NMSA 1978, shall nominate its candidates, other than its presidential candidates, by secret ballot at the next succeeding primary election as prescribed in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978].

B.     Any minor political party in New Mexico, as defined in Section 1-1-9 NMSA 1978, shall nominate candidates for public office in the manner prescribed in its party rules and regulations and according to the provisions of the Election Code [Chapter 1 NMSA 1978].



Section 1-8-2 - Nomination by minor political party; convention-designated nominees.

1-8-2. Nomination by minor political party; convention-designated nominees.

A.     If the rules of a minor political party require nomination by political convention:

(1)     the chair and secretary of the state political convention shall certify to the secretary of state the names of their party's nominees for United States senator, United States representative, all elective state offices, legislative offices elected from multicounty districts, the public regulation commission, all elective judicial officers in the judicial department and all offices representing a district composed of more than one county; and

(2)     the chair and secretary of the county political convention shall certify to the county clerk the names of their party's nominees for elected county offices and for legislative offices elected from a district located wholly within one county or that is composed of only one county.

B.     The names certified to the secretary of state shall be filed on the twenty-first day following the primary election in the year of the general election and shall be accompanied by a petition containing a list of signatures and addresses of voters totaling not less than one percent of the total number of votes cast at the last preceding general election for the office of governor or president of the United States, as the case may be:

(1)     in the state for statewide offices; and

(2)     in the district for offices other than statewide offices.

The petition shall contain a statement that the voters signing the petition are residents of the state, district, county or area to be represented by the office for which the person being nominated is a candidate.

C.     The names certified to the county clerk shall be filed on the twenty-first day following the primary election in the year of the general election and shall be accompanied by a petition containing a list of signatures and addresses of voters totaling not less than one percent of the total number of votes cast at the last preceding general election for the office of governor or president of the United States, as the case may be:

(1)     in the county for countywide offices; and

(2)     in the district for offices other than countywide offices.

The petition shall contain a statement that the voters signing the petition are residents of the state, district, county or area to be represented by the office for which the person being nominated is a candidate.

D.     Persons certified as nominees shall be members of that party before the day the governor issues the primary election proclamation.

E.     No voter shall sign a petition prescribed by this section for more persons than the number of minor party candidates necessary to fill the office at the next ensuing general election.



Section 1-8-3 - Nomination by minor political party; other methods.

1-8-3. Nomination by minor political party; other methods.

If the rules and regulations of a minor political party require nomination by a method other than a political convention:

A.     the state chairman and the governing board of the state party shall certify to the secretary of state the names of their party's nominees for United States senator, United States representative, all elective state offices, legislative offices elected from multicounty districts, public regulation commission, all elective judicial officers in the judicial department and all offices representing a district composed of more than one county;

B.     the county chairman and the governing board of the county party shall certify to the county clerk the names of their party's nominees for elected county offices and for legislative offices elected from a district located wholly within one county or that is composed of only one county; and

C.     the names of such nominees shall be filed in the same time and manner prescribed by the Election Code [Chapter 1 NMSA 1978] for convention-designated nominees of minor political parties, and each list of names certified shall be accompanied by the petition containing a list of signatures and addresses of voters as prescribed for convention-designated nominees.



Section 1-8-4 - Secretary of state; certification of nominees; minor political party.

1-8-4. Secretary of state; certification of nominees; minor political party.

Upon receipt of certificates of nomination of any minor political party, the secretary of state shall:

A.     determine whether the method of nomination used by the certifying political party complies with the current rules and regulations of that party on file in his office;

B.     determine whether all the requirements of Sections 1-8-1, 1-8-2 and 1-8-3 NMSA 1978 have been complied with and that the petition and list of signatures and addresses of voters are valid and comply with law; and

C.     if such determinations are answered in the affirmative, certify the names of the party's nominees as candidates for the office for which each is nominated to each county clerk in the state.



Section 1-8-5 - Canvassing boards; certification of nominees of parties participating in primary.

1-8-5. Canvassing boards; certification of nominees of parties participating in primary.

Immediately upon completion of their respective canvasses, the state and county canvassing boards shall certify to the county clerk the name of each person who has been nominated by each participating political party in the primary election, and the offices for which they have been nominated. The county clerk shall send a certified list of all persons so nominated to the secretary of state.



Section 1-8-6 - Vacancy on primary ballot.

1-8-6. Vacancy on primary ballot.

Regardless of the cause, no vacancy on the primary election ballot occurring after the period for filing a declaration of candidacy or the date of filing with the secretary of state a certificate of designation by state convention, whichever the case may be, shall be filled.



Section 1-8-7 - Vacancy on general election ballot; death of candidate or resignation or death of office holder before primary.

1-8-7. Vacancy on general election ballot; death of candidate or resignation or death of office holder before primary.

A.     Vacancies on the general election ballot may be filled as provided in Subsection B of this section if after a primary election there is no nominee of a major political party for a public office to be filled in the general election and if the vacancy was caused by:

(1)     the death of a candidate after filing of the declaration of candidacy or after certification as a convention-designated nominee and before the primary election; or

(2)     the resignation or death of a person holding a public office after the date for filing a declaration of candidacy or after the date required for certification as a convention-designated nominee, and before the primary election, when such office was not included in the governor's proclamation and is required by law to be filled at the next succeeding general election after the vacancy is created.

B.     The vacancy may be filled subsequent to the primary election by the central committee of the state or county political party, as the case may be, as provided by Subsection A of Section 1-8-8 NMSA 1978. The name of the person to fill the vacancy on the general election ballot shall be filed with the proper filing officer within fifteen days after the primary election and when so filed, it shall be placed on the general election ballot as the party's nominee for such office.



Section 1-8-8 - Vacancy on general election ballot; occurring after primary.

1-8-8. Vacancy on general election ballot; occurring after primary.

A.     If after a primary election a vacancy occurs, for any cause, in the list of nominees of a qualified political party for any public office to be filled in the general election, or a vacancy occurs because of the resignation or death of a person holding a public office not included in the governor's proclamation and which office is required by law to be filled at the next succeeding general election, the vacancy on the general election ballot may be filled by:

(1)     the central committee of the state political party filing the name of its nominee for the office with the proper filing officer when such office is a federal, state, district or multi-county legislative district office; and

(2)     the central committee of the county political party filing the name of its nominee for the office with the proper filing officer when such office is a magistrate, county or a legislative district office where the district is entirely within the boundaries of a single county.

B.     Appointments made pursuant to Subsection A of this section shall be of the same party affiliation as the original nominee and reside in the district from which he will be elected as shown by his certificate of registration on file in the county clerk's office before the day of the governor's primary election proclamation.

C.     Appointments to fill vacancies in the list of a party's nominees shall be made and filed at least fifty-six days prior to the general election. If the vacancy is caused by the death of a nominee, the central committee may in like manner file the name of its nominee to fill the vacancy up until five days prior to the general election.

D.     When the name of a nominee is filed as provided in this section, such name shall be placed on the general election ballot as the party's candidate for that office.  In the case of a nominee appointed after the general election ballots are printed, such name shall be placed on the ballot by pasting the printed name of the nominee over the name of the candidate whose vacancy he fills on the general election ballot.



Section 1-8-9 - General election; withdrawal of candidates.

1-8-9. General election; withdrawal of candidates.

No candidate shall withdraw from a general election unless the candidate withdraws at least sixty-three days prior to that election and the candidate files a signed and notarized statement of withdrawal with the secretary of state.



Section 1-8-10 - Primary Election Law; short title.

1-8-10. Primary Election Law; short title.

Sections 1-8-10 through 1-8-52 NMSA 1978 may be cited as the "Primary Election Law".



Section 1-8-11 - Primary Election Law; time of holding primary.

1-8-11. Primary Election Law; time of holding primary.

A primary election shall be held in each county in this state on the first Tuesday in June of each even-numbered year.



Section 1-8-12 - Primary Election Law; proclamation.

1-8-12. Primary Election Law; proclamation.

The governor shall issue a public proclamation calling a primary election to be held in each county and precinct of the state on the date prescribed by the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978]. The proclamation shall be filed with the secretary of state on the last Monday in January of each even-numbered year.



Section 1-8-13 - Primary Election Law; contents of proclamation.

1-8-13. Primary Election Law; contents of proclamation.

The proclamation calling a primary election shall contain:

A.     the names of the major political parties participating in the primary election;

B.     the offices for which each political party shall nominate candidates; provided that if any law is enacted by the legislature in the year in which the primary election is held and the law does not take effect until after the date of the proclamation but prior to the date of the primary election, the proclamation shall conform to the intent of the law with respect to the offices for which each political party shall nominate candidates;

C.     the date on which declarations of candidacy and nominating petitions for United States representative, any office voted upon by all the voters of the state, a legislative office, the office of district judge, district attorney, state board of education, public regulation commission or magistrate shall be filed and the places where they shall be filed in order to have the candidates' names printed on the official ballot of their party at the primary election;

D.     the date on and place at which declarations of candidacy shall be filed for any other office and filing fees paid or, in lieu thereof, a pauper's statement of inability to pay;

E.     the final date on and place at which candidates for the office of United States representative and for any statewide office seeking preprimary convention designation by the major parties shall file petitions and declarations of candidacy;

F.     the final date on which the major political parties shall hold state preprimary conventions for the designation of candidates; and

G.     the final date on and place at which certificates of designation of primary election candidates shall be filed by political parties with the secretary of state.

As used in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], "statewide office" means any office voted on by all the voters of the state.



Section 1-8-14 - Primary Election Law; proclamation; duties of secretary of state.

1-8-14. Primary Election Law; proclamation; duties of secretary of state.

Upon the proclamation being filed, the secretary of state shall immediately:

A.     publish the proclamation for five consecutive days in at least four daily newspapers of general circulation in the state; and

B.     send by certified mail an authenticated copy of the proclamation to each county clerk.



Section 1-8-15 - Primary Election Law; proclamation; duties of county clerk.

1-8-15. Primary Election Law; proclamation; duties of county clerk.

Upon receipt of the authenticated copy of the proclamation, the county clerk shall immediately specify the offices for which each major political party may nominate candidates and have the itemized proclamation published once each week for two consecutive weeks. If there is no newspaper of general circulation in the county, the proclamation shall be printed and posted in six public places in the county. Such publication and posting shall be in Spanish and in English.



Section 1-8-16 - Primary Election Law; proclamation; amendment.

1-8-16. Primary Election Law; proclamation; amendment.

The governor may amend the proclamation between the time of its issuance and the time set for filing declarations of candidacy or statements of candidacy for convention designation, whichever the case may be, to include an office becoming vacant by removal, resignation or death, or to provide for any corrections or omissions.



Section 1-8-17 - Primary Election Law; offices affected; questions prohibited.

1-8-17. Primary Election Law; offices affected; questions prohibited.

A.     The Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] applies to major political party nominations for all offices that are to be filled at the general election with the exception of presidential electors.

B.     The Primary Election Law does not apply to the election of persons to fill municipal, school district or special district offices, nor does it apply to special elections to fill vacancies in any office filled at the general election. No bond issue or other question shall be voted upon at any primary election.



Section 1-8-18 - Primary Election Law; who may become a candidate.

1-8-18. Primary Election Law; who may become a candidate.

A.     No person shall become a candidate for nomination by a political party or have his name printed on the primary election ballot unless his record of voter registration shows:

(1)     his affiliation with that political party on the date of the governor's proclamation for the primary election; and

(2)     his residence in the district of the office for which he is a candidate on the date of the governor's proclamation for the primary election or in the case of a person seeking the office of United States senator or United States representative, his residence within New Mexico on the date of the governor's proclamation for the primary election.

B.     Any voter may challenge the candidacy of any person seeking nomination by a political party for the reason that he does not meet the requirements of Subsection A of this section by filing a petition in the district court within ten days after the last day for filing a declaration of candidacy or a statement of candidacy for convention designation. The district court shall hear and render a decision on the matter within ten days after the filing of the petition. The decision of the district court may be appealed to the supreme court within five days after the decision is rendered. The supreme court shall hear and render a decision on the appeal forthwith.



Section 1-8-19 - Candidacy in primary of one party bars general election ballot designation of different party or as an unaffiliated candidate.

1-8-19. Candidacy in primary of one party bars general election ballot designation of different party or as an unaffiliated candidate.

If a person has been a candidate for the nomination of a major political party in the primary election, he shall not have his name printed on the ballot at the next succeeding general election except under the party name of the party designated on his declaration of candidacy filed for such primary election.



Section 1-8-20 - Primary Election Law; candidacy for more than one office.

1-8-20. Primary Election Law; candidacy for more than one office.

No person shall be a candidate in the primary election for more than one office, except that any person may be a candidate for both the expiring term and the next succeeding term for an office when both terms are to be voted upon at the next succeeding general election.



Section 1-8-21 - Primary election; methods of placing names on primary ballot.

1-8-21. Primary election; methods of placing names on primary ballot.

A.     All candidates seeking primary election nomination to a statewide office or the office of United States representative shall file declarations of candidacy with the proper filing officer.  Candidates shall file nominating petitions at the time of filing their declarations of candidacy.  Candidates who seek, but do not obtain, preprimary convention designation by a major political party may file new declarations of candidacy and nominating petitions pursuant to Section 1-8-33 NMSA 1978.

B.     Except as provided in Subsection C of this section, candidates for any other office listed in Section 1-8-13C shall have their names placed on the primary election ballot by filing declarations of candidacy and nominating petitions with the proper filing officer.

C.     Candidates for county office shall have their names placed on the primary election ballot by filing declarations of candidacy and paying filing fees or filing the proper paupers' statements at the time of filing declarations of candidacy with the proper filing officer.



Section 1-8-21.1 - Designation of candidates by convention.

1-8-21.1. Designation of candidates by convention.

A.     State conventions of major political parties may designate candidates for nomination to statewide office or the office of United States representative.

B.     No state convention for designating candidates shall be held later than the third Sunday in March preceding the primary election, and delegates to the convention shall be elected according to state party rules filed in the office of the secretary of state.

C.     The state convention shall take only one ballot upon candidates for each office to be filled. Every candidate receiving twenty percent or more of the votes of the duly elected delegates to the convention for the office to be voted upon at the ensuing primary election shall be certified to the secretary of state as a convention-designated nominee for that office by the political party.  Certification shall take place no later than 5:00 p.m. on the first Tuesday succeeding the state convention.

D.     The certificate of designation submitted to the secretary of state shall state the name of the office for which each person is a candidate, his name and address and the name of the political party that the candidate represents, and shall certify that the candidate has been a member of that political party for the period of time required by the Election Code [Chapter 1 NMSA 1978].



Section 1-8-22 to 1-8-24 - Repealed.

1-8-22 to 1-8-24. Repealed.



Section 1-8-25 - Primary Election Law; declaration of candidacy; proper filing officer.

1-8-25. Primary Election Law; declaration of candidacy; proper filing officer.

The proper filing officer for filing declarations of candidacy is:

A.     the secretary of state for the offices of:

(1)     United States senator;

(2)     United States representative;

(3)     all state elective offices;

(4)     legislative offices elected from multicounty districts;

(5)     all public regulation commission districts;

(6)     all elective judicial offices in the judicial department, except magistrates; and

(7)     all offices representing a district composed of more than one county; and

B.     the county clerk for the offices of:

(1)     all elective county offices;

(2)     magistrates; and

(3)     legislative offices elected from a district located wholly within one county or that is composed of only one county.



Section 1-8-26 - Primary election law; time of filing; documents necessary to qualify for ballot; challenge.

1-8-26. Primary election law; time of filing; documents necessary to qualify for ballot; challenge.

A.     Declarations of candidacy by preprimary convention designation for any statewide office or for the office of United States representative and declarations of candidacy for retention of a justice of the supreme court or judge of the court of appeals shall be filed with the proper filing officer on the second Tuesday in February of each even-numbered year between the hours of 9:00 a.m. and 5:00 p.m.

B.     Declarations of candidacy for any other office and declarations of candidacy for retention for all affected district judicial offices shall be filed with the proper filing officer on the third Tuesday of March of each  even-numbered year between the hours of 9:00 a.m. and 5:00 p.m.

C.     Certificates of designation shall be submitted to the secretary of state on the first Tuesday following the preprimary convention at which the candidate's designation took place between the hours of 9:00 a.m. and 5:00 p.m.

D.     No candidate's name shall be placed on the ballot until the candidate has been notified in writing by the proper filing officer that the declaration of candidacy, the petition, if required, and the certificate of registration of the candidate on file are in proper order and that the candidate, based on those documents, is qualified to have the candidate's name placed on the ballot.  The proper filing officer shall mail the notice no later than 5:00 p.m. on the Tuesday following the filing date.

E.     If a candidate is notified by the proper filing officer that the candidate is not qualified to have the candidate's name appear on the ballot, the candidate may challenge that decision by filing a petition with the district court within ten days of the notification.  The district court shall hear and render a decision on the matter within ten days after the petition is filed.



Section 1-8-27 - Primary Election Law; declaration of candidacy; manner of filing.

1-8-27. Primary Election Law; declaration of candidacy; manner of filing.

Each declaration of candidacy, by nominating petition or by pre-primary convention designation, shall be delivered for filing in person by the candidate therein named or by a person acting, by virtue of written authorization, solely on the candidate's behalf.  The proper filing officer shall not accept for filing more than one declaration of candidacy from any one individual except that candidates who seek but fail to receive pre-primary convention designation shall file a declaration of candidacy by nomination, according to provisions of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], to have their names placed on the primary election ballot.



Section 1-8-28 - Repealed.

1-8-28. Repealed.



Section 1-8-29 - Primary Election Law; declaration of candidacy; form.

1-8-29. Primary Election Law; declaration of candidacy; form.

In making a declaration of candidacy, the candidate shall submit substantially the following form:   "DECLARATION OF CANDIDACY

I,  ............, (candidate's name on certificate of registration) being first duly sworn, say that I reside at  ............, as shown by my certificate of registration as a voter of Precinct No.  ........ of the county of  ............, State of New Mexico;

I am a member of the  ............ party as shown by my certificate of registration and I have not changed such party affiliation subsequent to the governor's proclamation calling the primary in which I seek to be a candidate;

I desire to become a candidate for the office of  ............ at the primary election to be held on the date set by law for this year, and if the office be that of a member of the legislature or that of a member of the state board of education, that I actually reside at the address designated on my certificate of voter registration;

I will be eligible and legally qualified to hold this office at the beginning of its term;

If a candidate for any office for which a nominating petition is required, I am submitting with this statement a nominating petition in the form and manner as prescribed by the Primary Election Law; and

I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.

(Declarant)
(Mailing Address)
(Residence Address)

Subscribed and sworn to before me this  ....... day of  ..............., 19  .........
......................................
(Notary Public)
My commission expires:
......................................".



Section 1-8-30 - Primary Election Law; declaration of candidacy; nominating petition; filing and form.

1-8-30. Primary Election Law; declaration of candidacy; nominating petition; filing and form.

A.     As used in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], "nominating petition" means the authorized form used for obtaining the required number of signatures of voters, which is signed on behalf of the person wishing to become a candidate for a political office in the primary election requiring a nominating petition.

B.     In making a declaration of candidacy, the candidate at the same time shall file a nominating petition, which shall be on the form prescribed by law.

C.     The nominating petition shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form: "NOMINATING PETITION

I, the undersigned, a registered voter of the county of __________________, New Mexico, and a member of the __________________ party, hereby nominate __________________, who resides at __________________ in the county of __________________, New Mexico, for the party nomination for the office of __________________, to be voted for at the primary election to be held on the first Tuesday of June, 20 ________, and I declare that I am a resident of the state, district, county or area to be represented by the office for which the person being nominated is a candidate. I also declare that I have not signed, and will not sign, any nominating petition for more persons than the number of candidates necessary to fill such office at the next ensuing general election.

1. _____________ _____________ ________________________ ________________   (usual
signature) (name printed
as registered) (address as
registered) (city or
rt. no.)     2. _____________ _____________ ________________________ ________________  (usual
signature) (name printed
as registered) (address as
registered) (city or
rt. no.)

D.     In October of odd-numbered years, the secretary of state shall furnish to each county clerk a sample of a nominating petition form, a copy of which shall be made available by the county clerk upon request of any candidate.

E.     When more than one sheet is required for a petition, each of the sheets shall be in the form prescribed by this section and all sheets shall be firmly secured by a staple or other suitable fastening.



Section 1-8-31 - Primary Election Law; nominating petition; signatures to be counted.

1-8-31. Primary Election Law; nominating petition; signatures to be counted.

A.     A person who signs a nominating petition shall sign only one petition for the same office unless more than one candidate is to be elected to that office, and in that case a person may sign not more than the number of nominating petitions equal to the number of candidates to be elected to the office.

B.     A person who signs a nominating petition shall indicate his residence as his address. If the person does not have a residential address, he may provide his mailing address.

C.     A signature shall be counted on a nominating petition unless there is evidence presented that the person signing:

(1)     was not a registered member of the candidate's political party ten days prior to the filing of the nominating petition;

(2)     failed to provide information required by the nominating petition sufficient to determine that the person is a qualified voter of the state, district, county or area to be represented by the office for which the person seeking the nomination is a candidate;

(3)     has signed more than one petition for the same office, except as provided in Subsection A of this section, or has signed one petition more than once;

(4)     is not of the same political party as the candidate named in the nominating petition as shown by the signer's certificate of registration; or

(5)     is not the person whose name appears on the nominating petition.

D.     The procedures set forth in this section shall be used to validate signatures on any petition required by the Election Code [Chapter 1 NMSA 1978], except that Paragraphs (1) and (4) of Subsection C of this section shall not apply to petitions filed by unaffiliated candidates or petitions filed by candidates of minor political parties.



Section 1-8-32 - Primary Election Law; nominating petition; offenses; penalty.

1-8-32. Primary Election Law; nominating petition; offenses; penalty.

A.     Any person who knowingly falsifies any information on a nominating petition is guilty of falsifying an election document.

B.     It is unlawful for any person to knowingly circulate, present or offer to present for the signature of another person a nominating petition that does not clearly show on the face of the petition the name of the candidate, the address at which the candidate resides, the candidate's county of residence and the office for which the candidate seeks nomination. Any person violating the provisions of this subsection is guilty of a misdemeanor and upon conviction therefor shall be imprisoned in the county jail for a definite term less than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or to both such imprisonment and fine in the discretion of the judge.



Section 1-8-33 - Primary election law; nominating petition; number of signatures required.

1-8-33. Primary election law; nominating petition; number of signatures required.

A.     As used in this section, "total vote" means the sum of all votes cast for all of the party's candidates for governor at the last preceding primary election at which the party's candidate for governor was nominated.

B.     Candidates who seek preprimary convention designation shall file nominating petitions at the time of filing declarations of candidacy.  Nominating petitions for those candidates shall be signed by a number of voters equal to at least two percent of the total vote of the candidate's party in the state or congressional district, or the following number of voters, whichever is greater:  for statewide offices, two hundred thirty voters; and for congressional candidates, seventy-seven voters.

C.     Nominating petitions for candidates for any other office to be voted on at the primary election for which nominating petitions are required shall be signed by a number of voters equal to at least three percent of the total vote of the candidate's party in the district or division, or the following number of voters, whichever is greater:  for metropolitan court and magistrate courts, ten voters; for the public regulation commission, fifty voters; for the public education commission, twenty-five voters; for state representative, ten voters; for state senator, seventeen voters; and for district attorney and district judge, fifteen voters.

D.     A candidate who fails to receive the preprimary convention designation that the candidate sought may collect additional signatures to total at least four percent of the total vote of the candidate's party in the state or congressional district, whichever applies to the office the candidate seeks, and file a new declaration of candidacy and nominating petitions for the office for which the candidate failed to receive a preprimary designation.  The declaration of candidacy and nominating petitions shall be filed with the secretary of state either ten days following the date of the preprimary convention at which the candidate failed to receive the designation or on the date all declarations of candidacy and nominating petitions are due pursuant to the provisions of the Primary Election Law [1-8-10 NMSA 1978], whichever is later.



Section 1-8-34 - Primary Election Law; nominating petition; withdrawals and additions; copies made available.

1-8-34. Primary Election Law; nominating petition; withdrawals and additions; copies made available.

A.     A nominating petition when filed shall not be withdrawn nor added to, nor shall any person be permitted to revoke his signature thereon. A nominating petition shall be complete when filed. The proper filing officer shall not permit additions to or withdrawals from a nominating petition after it is filed nor shall any person be permitted to revoke his signature on a petition after it has been filed.

B.     The original nominating petition shall remain in the filing officer's office and copies shall be made available by the filing officer for a nominal cost.



Section 1-8-35 - Primary Election Law; nominating petition; limitation on appeals of validity of nominating petitions.

1-8-35. Primary Election Law; nominating petition; limitation on appeals of validity of nominating petitions.

A.     Any voter filing any court action challenging a nominating petition provided for in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] shall do so within ten days after the last day for filing the declaration of candidacy with which the nominating petition was filed. Within ten days after the filing of the action, the district court shall hear and render a decision on the matter.  The decision shall be appealable only to the supreme court and notice of appeal shall be filed within five days after the decision of the district court. The supreme court shall hear and render a decision on the appeal forthwith.

B.     For the purposes of an action challenging a nominating petition, each person filing a nominating petition under the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] appoints the proper filing officer as his agent to receive service of process. Immediately upon receipt of process served upon the proper filing officer, the officer shall, by certified mail, return receipt requested, mail the process to the person.



Section 1-8-36 - Repealed.

1-8-36. Repealed.



Section 1-8-36.1 - Primary Election Law; write-in candidates.

1-8-36.1. Primary Election Law; write-in candidates.

A.     Write-in candidates are permitted in the primary election only for the offices of United States representative, members of the legislature, district judges, district attorneys, public regulation commission, public education commission, magistrates and any office voted upon by all voters of the state.

B.     A person may be a write-in candidate only for nomination by the major political party with which the person is affiliated as shown by the certificate of registration, and such person shall have the qualifications to be a candidate in the primary election for the political party for which the person is a write-in candidate.

C.     A person desiring to be a write-in candidate for one of the offices listed in Subsection A of this section in the primary election shall file with the proper filing officer a declaration of intent to be a write-in candidate.  Such declaration of intent shall be filed before 5:00 p.m. on the second Tuesday in March.

D.     A write-in vote shall be counted and canvassed only if:

(1)     the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2)     the name is written on the proper line provided on the ballot for write-in votes for the office for which the candidate has filed a declaration of intent and the voter has followed the directions for casting a vote for the write-in candidate.

E.     At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the Election Code [Chapter 1 NMSA 1978], including the obligations to report pursuant to the Campaign Reporting Act [1-19-25 NMSA 1978], except that the write-in candidate's name shall not be printed on the ballot.

F.     No unopposed write-in candidate shall have the write-in candidate's nomination certified unless the write-in candidate receives at least the number of write-in votes in the primary election as the write-in candidate would need signatures on a nominating petition pursuant to the requirements set out in Section 1-8-33 NMSA 1978.

G.     A write-in vote shall be cast by writing in the name and following the directions for casting a vote for the write-in candidate.  As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of preprinted stickers or labels.



Section 1-8-37 to 1-8-39 - Repealed.

1-8-37 to 1-8-39. Repealed.



Section 1-8-39.1 - Declaration of pre-primary designation; certification by secretary of state.

1-8-39.1. Declaration of pre-primary designation; certification by secretary of state.

A.     Not later than six days after the dates for filing declarations of candidacy by pre-primary convention designation, the secretary of state shall certify to the chairman of each state political party the names of that party's candidates for office of United States representative or for other statewide office who have filed their declarations of candidacy by convention designation and have otherwise complied with the requirements of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978].

B.     No person shall be placed in nomination at the convention unless he has been certified by the secretary of state.



Section 1-8-40 - Primary Election Law; declaration of candidacy; false statement.

1-8-40. Primary Election Law; declaration of candidacy; false statement.

Any person knowingly making a false statement in his declaration of candidacy by nominating petition or by pre-primary convention designation is guilty of a fourth degree felony.



Section 1-8-41 - Primary Election Law; filing fee.

1-8-41. Primary Election Law; filing fee.

The filing fee for any county office shall be fifty dollars ($50.00), which shall be paid at the time of the filing of the declaration of candidacy; provided the filing fee for candidates for the office of county councilman, county clerk, county assessor or sheriff in H-class counties or incorporated counties under Article 10, Section 5 of the constitution of New Mexico shall be five dollars ($5.00).



Section 1-8-42 - Primary Election Law; pauper's statement in lieu of filing fee.

1-8-42. Primary Election Law; pauper's statement in lieu of filing fee.

In the event any candidate is unable to pay the filing fee prescribed by the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] he may file a statement with the proper filing officer at the time he files his declaration of candidacy to the effect that he is without financial means to pay such filing fee. The statement shall be sworn and subscribed to on the form prescribed by the secretary of state and furnished to each county clerk and shall be attached by the proper filing officer to the declaration of candidacy.



Section 1-8-43 - Primary Election Law; order of candidates on ballot.

1-8-43. Primary Election Law; order of candidates on ballot.

A.     Candidates designated and certified by state convention for a statewide office or the office of United States representative shall be placed on the primary election ballot in the order of the vote received at the state convention.  The candidate receiving the highest vote shall be placed first in order on the ballot, followed by the candidate receiving the next highest vote, and so on until all the candidates designated for that office have been placed on the ballot, provided that the names of two or more candidates receiving an equal number of votes for designation by convention for the same office shall be placed on the primary ballot in the order determined by lot.  Names of candidates for statewide office or the office of United States representative who do not receive preprimary convention designation but who are qualified candidates by declaration of candidacy shall be placed on the ballot as determined by lot following convention designated candidates.

B.     The names of candidates for any other office in the primary election who are candidates by declaration of candidacy shall be arranged on the ballot as determined by lot.

C.     The determination by lot shall be made immediately following the closing time for filing declarations of candidacy and all candidates or their agents shall be entitled to be present at such time.

D.     The order of preference for position on the ballot shall be first, the top name position on the left-hand column for each office, and thereafter, consecutively down each name position in that column to the last name position. If the number of candidates filing for the office so requires, the order of preference shall continue consecutively from the top name position on the left-hand column to the top name position on the right-hand column, thence to the second name position on the left-hand column, then to the second name position on the right-hand column and thereafter continuing in the same manner until all the candidates are positioned on the ballot.



Section 1-8-44 - Primary election law; withdrawal of candidates.

1-8-44. Primary election law; withdrawal of candidates.

A candidate seeking to withdraw from a primary election shall withdraw no later than the first Tuesday in April before that primary election by filing a signed and notarized statement of withdrawal with the secretary of state.



Section 1-8-45 - Independent candidates for general or United States representative special elections; definition.

1-8-45. Independent candidates for general or United States representative special elections; definition.

As used in the Election Code [Chapter 1 NMSA 1978], an independent candidate means a person who:

A.     is a candidate without party affiliation for an office to be voted on at a general election or any United States representative special election;

B.     except for a candidate for the office of president or vice president, is a person who will be qualified to hold the office for which he is a candidate under the provisions of the constitution of New Mexico and the Election Code;

C.     except for a candidate for the office of president or vice president, is a qualified elector registered to vote in New Mexico at the time of filing the declaration of independent candidacy and nominating petition;

D.     except for a candidate for the office of president or vice president, has indicated on such person's certificate of registration a declination to designate a party affiliation;

E.     has complied with the nomination procedures set forth in the Election Code [Chapter 1 NMSA 1978] for independent candidates; and

F.     was not a person who appeared as a major party candidate for the same office on the primary election ballot.



Section 1-8-46 - Independent candidates for general or United States representative special elections; right to be placed on ballot.

1-8-46. Independent candidates for general or United States representative special elections; right to be placed on ballot.

The name of any independent candidate for an office to be voted on at a general election or United States representative special election shall be placed by the proper filing officer on such ballot.



Section 1-8-47 - Independent candidates for general or United States representative special elections; withdrawal of name.

1-8-47. Independent candidates for general or United States representative special elections; withdrawal of name.

The provisions of the Election Code [Chapter 1 NMSA 1978] pertaining to the withdrawal of candidates from the general election shall apply to the withdrawal of independent candidates.



Section 1-8-48 - Independent candidates for general or United States representative special elections; declaration of independent candidacy and nominating petition.

1-8-48. Independent candidates for general or United States representative special elections; declaration of independent candidacy and nominating petition.

A.     Nomination as an independent candidate shall be made by filing a declaration of independent candidacy and a nominating petition with the proper filing officer.        B.  In making a declaration of independent candidacy, the candidate for an office other than that of president or vice president shall submit a sworn statement in the following form:




"DECLARATION OF INDEPENDENT CANDIDACY
I, ________ (candidate's name on certificate of registration) being first duly sworn, say that I reside at ____________ in the county of ________, New Mexico, and that I am a voter of Precinct No. ________ of the county of ________, State of New Mexico;

I have declined to designate my party affiliation as shown by my certificate of registration and I have not changed such declination subsequent to the date of issuance of the governor's proclamation for the primary election in the year of the general election at which I seek to be a candidate;

I desire to become a candidate for the office of ____________, District ________ at the general election to be held on the date set by law for this year, and if the office be that of a member of the legislature or public regulation commission, that I actually reside within the district for which I declare my candidacy;

I will be eligible and legally qualified to hold this office at the beginning of its term;

If a candidate for any office for which a nominating petition is required, I am submitting with this statement a nominating petition in the form and manner as prescribed by the Election Code; and

I make the foregoing affidavit under oath or affirmation knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.


__________________________________________________________________________

(Declarant)


__________________________________________________________________________

(Mailing Address)


__________________________________________________________________________

(Residence Address)

Subscribed and sworn to or affirmed before me this ________ day of ______________ (month), ________ (year).

______________________________

(Notary Public)

My commission expires:
________________________".

C.     The secretary of state shall prescribe and furnish the form for the declaration of independent candidacy for the office of president and vice president.



Section 1-8-49 - Independent candidates for general elections; candidates for president and vice president.

1-8-49. Independent candidates for general elections; candidates for president and vice president.

A.     Nomination as an independent candidate for president or vice president shall be made by filing a declaration of independent candidacy with the proper filing officer. The candidate for president shall also at the same time file a nominating petition with the required number of signatures.

B.     In making a declaration of independent candidacy for president, the candidate shall submit a sworn statement in the following form:    "DECLARATION OF INDEPENDENT CANDIDACY FOR PRESIDENT

I, __________________ (candidate's name), being duly sworn, say that I am a citizen of the United States, have been a resident of the United States for at least fourteen years and have attained the age of thirty-five.

I desire to become a candidate for the office of president of the United States at the general election to be held on the date set by law for this year. I will be eligible and legally qualified to hold this office at the beginning of its term.

The name of my vice presidential running mate, whom I selected, is __________________. The names and addresses of the required number of presidential electors who intend to vote for me and for my vice presidential running mate in the electoral college are:

(name)
(name)
(residence address)
(residence address)
(mailing address)
(mailing address)
(city)
(city)
(state and zip code)
(state and zip code)
(name)
(name)
(residence address)
(residence address)
(mailing address)
(mailing address)
(city)
(city)
(state and zip code)
(state and zip code)
(name)
(residence address)
(mailing address)
(city)
(state and zip code)

I submit with this statement a nominating petition in the form and manner prescribed by the Election Code. I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable in accordance with the criminal laws of New Mexico.

(declarant)
(residence address)
(mailing address)
(city)
(state and zip code)

Subscribed and sworn to me this __________ day of ____________, ________ (year)
______________________________
notary public
My commission expires:
______________________________ ".

C.     In making a declaration of independent candidacy for vice president, the candidate shall submit a sworn statement in the following form:    "DECLARATION OF INDEPENDENT CANDIDACY FOR VICE PRESIDENT

I, __________________ (candidate's name), being duly sworn, say that I am a citizen of the United States, have been a resident of the United States for at least fourteen years and have attained the age of thirty-five.

I have been selected by independent presidential candidate __________________ as his vice presidential running mate and desire to be that candidate for vice president. I will be eligible and legally qualified to hold this office at the beginning of its term.

I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable in accordance with the criminal laws of New Mexico.

(declarant)
(residence address)
(mailing address)
(city)
(state and zip code)

Subscribed and sworn to me this __________ day of ____________, ________ (year)
______________________________
(notary public)
My commission expires:
______________________________ ".

D.     The independent presidential electors whom the independent candidate for president is required to name shall be registered voters of New Mexico; they may or may not be affiliated with a political party in New Mexico. United States senators, United States representatives and persons holding federal offices of trust or profit are not eligible to be electors.

E.     When independent candidates for president and vice president appear on the general election ballot, a vote for that pair of nominees is a vote for that presidential candidate's electors.

F.     If the independent candidates for president and vice president receive the highest number of votes at the general election, the independent presidential candidate's electors shall be the presidential electors of the state of New Mexico. As such, each elector shall be granted a certificate of election by the state canvassing board, and each elector shall be subject to the provisions of Sections 1-15-5 through 1-15-10 NMSA 1978.



Section 1-8-50 - Independent candidates for general or United States representative special elections; nominating petition form.

1-8-50. Independent candidates for general or United States representative special elections; nominating petition form.

A.     As used in Sections 1-8-45 through 1-8-52 NMSA 1978, "nominating petition" means the authorized form used for obtaining the required number of signatures of voters that is signed on behalf of the person wishing to become an independent candidate for a political office in a general or United States representative special election requiring a nominating petition.

B.     In making a determination of candidacy, the candidate shall file a nominating petition at the same time, which shall be on forms prescribed by law.

C.     The nominating petition for an independent candidate for any office except president of the United States shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form:  "NOMINATING PETITION FOR INDEPENDENT CANDIDACY
FOR ANY OFFICE EXCEPT PRESIDENT OF THE UNITED STATES

I, the undersigned, a registered voter of the county of __________________, New Mexico, hereby nominate __________________________, who resides at __________________ in the county of __________________, New Mexico, as an independent candidate for the office of __________________, to be voted for at the general election, or United States representative special election to be held on

(month) (day) (year)

and I declare that I am a resident of the state, district, county or area to be represented by the office for which the person being nominated is a candidate. I also declare that I have not signed, and will not sign, any nominating petition for more persons than the number of candidates necessary to fill the office at the next ensuing general election or at a United States representative special election.

1. _____________ _____________ ________________________ ________________   (usual
signature) (name printed
as registered) (address as
registered) (city)     2. _____________ _____________ ________________________ ________________  (usual
signature) (name printed
as registered) (address as
registered) (city).".

D.     The nominating petition for an independent candidate for the office of president of the United States shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form:  "NOMINATING PETITION FOR INDEPENDENT CANDIDACY
FOR THE OFFICE OF PRESIDENT OF THE UNITED STATES

I, the undersigned, a registered voter of the county of __________________, New Mexico, by endorsement hereon, petition that the name of __________________ be printed on the general election ballot as an independent candidate for the office of president of the United States, to be voted on at the general election to be held on November __________, ________. I also declare that I am that person whose name appears hereon and that I have not signed, nor will I sign, any nominating petition for any other candidate seeking the office of president of the United States at the next ensuing general election.".

E.     The secretary of state shall furnish to each county clerk a sample of the nominating petition form, a copy of which shall be made available by the county clerk upon request of any candidate as provided by the Election Code [Chapter 1 NMSA 1978].

F.     When more than one sheet is required for a petition, each of the sheets shall be in the form prescribed by this section, and all sheets shall be firmly secured by a staple or other suitable fastening.



Section 1-8-51 - Independent candidates for general or United States representative special elections; nominating petitions; required number of signatures.

1-8-51. Independent candidates for general or United States representative special elections; nominating petitions; required number of signatures.

A.     The basis of percentage for the total number of votes cast in each instance referred to in this section shall be the total vote cast for governor at the last preceding general election at which a governor was elected.

B.     Nominating petitions for an independent candidate for president of the United States shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the state.

C.     Nominating petitions for an independent candidate for United States senator or any other statewide elective office shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the state.

D.     Nominating petitions for an independent candidate for United States representative shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the district.

E.     Nominating petitions for an independent candidate for a member of the legislature, public regulation commission, district judge, district attorney, member of the state board of education, magistrate or county office shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the district, division or county, as the case may be.

F.     A voter shall not sign a petition for an independent candidate as provided in this section if he has signed a petition for another independent candidate for the same office.



Section 1-8-52 - Independent candidates for general or United States representative special elections; nominating petitions; circulation; date of filing.

1-8-52. Independent candidates for general or United States representative special elections; nominating petitions; circulation; date of filing.

A.     Declarations of independent candidacy and nominating petitions shall be filed with the proper filing officer during the period commencing at 9:00 a.m. on the day following the primary election of each even-numbered year and ending at 5:00 p.m. on that same day and not later than 5:00 p.m. on the fifty-sixth day preceding any United States representative special election.

B.     Declarations of independent candidacy and nominating petitions for the office of president of the United States shall be filed with the proper filing officer during the period commencing at 9:00 a.m. on the day following the primary election and ending at 5:00 p.m. on the same day.



Section 1-8-52.1 - Independent candidates for general elections; who may become a candidate for nomination.

1-8-52.1. Independent candidates for general elections; who may become a candidate for nomination.

A.     No person shall become a candidate for nomination as an independent candidate for any office, and the person's name shall not be printed on the general election ballot, unless the person's record of voter registration shows:

(1)     no affiliation with a political party on the date of the governor's proclamation for the primary election; and

(2)     residence in the district of the office for which the person is a candidate on the date of the governor's proclamation for the primary election.

B.     A voter may challenge the candidacy of any person seeking nomination as an independent candidate for any office for the reason that the person does not meet the requirements of Subsection A of this section by filing a petition in the district court within ten days after the last day for filing a declaration of candidacy.  The district court shall hear and render a decision on the matter within ten days after the filing of the petition.  The decision of the district court may be appealed to the supreme court within five days after the decision is rendered.  The supreme court shall hear and render a decision on the appeal forthwith.



Section 1-8-53 - Short title.

1-8-53. Short title.

This act [1-8-53 to 1-8-63, except 1-8-54.1, NMSA 1978] may be cited as the "Presidential Primary Act".



Section 1-8-54 - Presidential primary; date of election.

1-8-54. Presidential primary; date of election.

In the year in which the president and vice president of the United States are to be elected, the registered voters of this state shall be given an opportunity to express their preference for the person to be the presidential candidate of their party in either a presidential primary election or in accordance with the selection procedure for presidential candidates of each voter's party. The presidential primary election shall be held on the same date as the primary election is held in this state.



Section 1-8-54.1 - Selection of national convention delegates by major political parties; certification.

1-8-54.1. Selection of national convention delegates by major political parties; certification.

A.     If a major political party chooses not to participate in the presidential primary, it shall notify the secretary of state at least thirty days before the governor is required to issue the proclamation of the primary election.

B.     The state chairman of a major political party that does not participate in the presidential primary shall certify to the secretary of state the names of the state party's delegates to the party's national convention and those delegates shall file a declaration of acceptance in accordance with Section 1-8-61 NMSA 1978.



Section 1-8-55 - Conduct of election.

1-8-55. Conduct of election.

The presidential primary election shall be conducted and canvassed along with and in the manner provided by law for the conduct and canvassing of the primary election.



Section 1-8-56 - Nomination by committee.

1-8-56. Nomination by committee.

There shall be convened in Santa Fe a committee consisting of the chief justice of the supreme court, as chairman, the speaker of the house of representatives and the minority floor leader of the house of representatives, the president pro tempore of the senate, the minority floor leader of the senate and the state chairmen of those major political parties participating in the presidential primary.  The committee shall nominate as presidential primary candidates, and certify to the secretary of state, not later than February 15 before the presidential primary election, the names of all those generally advocated and nationally recognized or supported by any major political party in the state as candidates of the major political parties participating in the presidential primary for the office of president of the United States.



Section 1-8-57 - Nomination by petition.

1-8-57. Nomination by petition.

No later than 5:00 p.m. on the thirtieth day following the nominations by committee, any person seeking the endorsement by the national political party for the office of president of the United States, or any group organized in this state on behalf of, and with the consent of, such person, may submit to the secretary of state a petition on a form prescribed and furnished by the secretary of state to have such candidate's name printed on the presidential primary ballot. The petition shall be signed by a number of registered voters in each of the congressional districts equal to not less than two percent of the total number of votes for president cast in each district at the last preceding presidential election. Each signer of such petition shall sign but one such petition. In verifying the petition, the secretary of state shall count each signature unless it is determined that the person signing is not a registered voter of this state, has signed more than one petition or is not the person whose name appears on the nominating petition.



Section 1-8-58 - Notification to candidates.

1-8-58. Notification to candidates.

The secretary of state shall contact each person who has been nominated by the committee or by petition and notify him in writing by certified mail, with return receipt requested, that his name will be printed as a candidate on the New Mexico presidential primary ballot unless he requests in writing otherwise at least fifty days prior to the election.



Section 1-8-59 - Voting in presidential primary; ballot position.

1-8-59. Voting in presidential primary; ballot position.

A.     All candidates in the presidential primary shall appear with the candidates for other offices of their respective parties at an appropriate place on the ballot.  Candidates who are nominated by committee and by petition shall be placed first as a group on the presidential primary ballot with each candidate's respective position in that group determined by the provisions of the Ballot Positioning Act.  The ballot position for the uncommitted category shall be placed last on the presidential primary ballot.

B.     The voter shall be able to cast his ballot for one of the presidential candidates of his party or for an uncommitted delegation.  A vote of the latter kind shall express the preference for an uncommitted delegation from New Mexico to the national convention of that voter's party.



Section 1-8-60 - National convention.

1-8-60. National convention.

A.     Upon the completion of the state canvass of the results of the presidential primary, the secretary of state shall forthwith certify to the state chairman of each political party participating in the primary and to the credentials committee of the national convention of each such political party the following:

(1)     the names of all candidates and uncommitted category; and

(2)     the total vote and the percentage of the total vote of such candidates or uncommitted category received.

B.     Each political party shall select as many delegates and alternates to the national party convention in the manner prescribed by the rules of that party and as are allotted to it by the national committee of that party.

C.     The vote of the delegates or their alternates to the national convention from each such political party from New Mexico shall be cast on the first presidential nomination ballot of the national convention by the chairman of the delegation. The manner of casting the vote of each party delegation shall be as follows:

(1)     each candidate and the uncommitted category shall be entitled to a share of the total vote allotted to the delegation that is equal to the proportion that the vote he received in the presidential primary bears to the total combined vote received by all qualified candidates; provided that no candidate shall be excluded who has received at least fifteen percent of the total vote cast for candidates for president of that party, and no candidate shall be excluded in violation of any political party rule; and

(2)     the method used to compute the total votes allowed to a candidate or the uncommitted category shall be determined by the party rules on file in the office of the secretary of state.

D.     The provisions of this section with regard to the manner of voting by the New Mexico delegations at the national party conventions apply only to the first nominating ballot cast at such conventions. Such delegations may be released prior to the first ballot from voting in the manner provided by this section upon death of the candidate or upon his written unconditional release of such votes allotted to him. Any votes so released shall be cast in the manner of votes allotted to the uncommitted category.



Section 1-8-61 - Delegate pledge.

1-8-61. Delegate pledge.

A.     No person selected as a delegate or alternate shall qualify to attend the national convention of his political party unless he files with the state chairman of his political party at least fifteen days prior to the convening of the applicable national party convention a written declaration of acceptance, signed by himself, in the form herein prescribed and the state chairman deposits this declaration of acceptance in the office of the secretary of state no later than ten days before convening of the applicable national convention.

B.     The declaration of acceptance shall be in the form of an affidavit and shall contain the following information:

(1)     the name, residence and post office address of the delegate or alternate delegate;

(2)     a statement that he is a registered voter in New Mexico affiliated with the political party for which he is a delegate or alternate and that he was a registered voter and affiliated with that party on the day of the governor's primary election proclamation in the year in which he is a delegate to the national convention;

(3)     a statement that he accepts his selection as a delegate or alternate to the national convention; and          (4) if delegates are pledged to specific candidates for the office of president, a pledge in the following form:


"As a delegate to the 20 ________ national convention of ________________________ party, I pledge myself to vote on the first ballot for the nomination of president by the ________________________ party as required by Section 1-8-60 NMSA 1978."

C.     Any delegate representing the uncommitted category may vote for any candidate at the national convention or remain uncommitted.



Section 1-8-62 - Repealed.

1-8-62. Repealed.



Section 1-8-63 - Penalty.

1-8-63. Penalty.

It is unlawful for any alternate or delegate to fail to vote at the national party convention in accordance with the delegate pledge he signed as required by the Presidential Primary Act [1-8-53 NMSA 1978]. Any alternate or delegate violating any of the provisions of the Presidential Primary Act is guilty of a petty misdemeanor.



Section 1-8-64 - Authority of secretary of state and county clerks with regard to acceptance or rejection of petitions.

1-8-64. Authority of secretary of state and county clerks with regard to acceptance or rejection of petitions.

The secretary of state or the county clerk shall refuse to accept any petition or any signature on any such petition which does not comply with the provisions of Sections 1-8-1 through 1-8-63 NMSA 1978.






Article 9 - Voting Machines, 1-9-1 through 1-9-19.

Section 1-9-1 - Secretary of state; duties; voting system defined.

1-9-1. Secretary of state; duties; voting system defined.

A.     The secretary of state shall study, examine and certify all voting systems used in elections for public office in New Mexico.  The secretary of state shall maintain a current list of certified voting systems and copies of filed testing and evaluation reports accessible by the public on the secretary of state's web site.  Only voting systems certified by the secretary of state and acquired pursuant to a competitive bid process in accordance with the provisions of the Procurement Code [13-1-28 NMSA 1978] shall be used in any election for public office in New Mexico.

B.     As used in Chapter 1, Article 9 NMSA 1978, "voting system" means a combination of mechanical, electromechanical or electronic equipment, including the software and firmware required to program and control the equipment, that is used to cast and count votes; equipment that is not an integral part of a voting system, but that can be used as an adjunct to it, is considered to be a component of the system, including any type of system that is designed to print or mark ballots at a polling location.



Section 1-9-2 - Repealed.

1-9-2. Repealed.



Section 1-9-3 - Repealed.

1-9-3. Repealed.



Section 1-9-4 - Repealed.

1-9-4. Repealed.



Section 1-9-4.1 - Repealed.

1-9-4.1. Repealed.



Section 1-9-4.2 - Recompiled.

1-9-4.2. Recompiled.



Section 1-9-5 - Requirement to use voting systems.

1-9-5. Requirement to use voting systems.

A.     Certified voting systems shall be used in all polling locations in all statewide elections.

B.     The secretary of state shall provide to the county clerk of each county at least one voting system for use in each polling location in the general and primary elections.

C.     The county clerk shall ensure that an adequate number of voting booths are provided to ensure that voters in each polling location may cast their ballots in secret.



Section 1-9-6 - Voting systems; use in other elections.

1-9-6. Voting systems; use in other elections.

A.     The county clerk may provide for the use of voting systems in other elections or for educational purposes; provided, however, that the county clerk shall make available:

(1)     to the school district for use in the school district election, a sufficient number of voting systems necessary to conduct the election in those polling places located within that county; and

(2)     to a municipality located in the county, a sufficient number of voting systems to conduct the municipal election.

B.     The county clerk shall schedule the use of the voting systems.



Section 1-9-7 - Voting systems; acquisition.

1-9-7. Voting systems; acquisition.

A.     The secretary of state shall provide to the county clerk of each county a sufficient number of voting systems as required by the Election Code [1-1-1 NMSA 1978] for the conduct of primary and general elections.

B.     When authorized by the state board of finance, the board of county commissioners may acquire new or previously owned voting systems.  No less than ninety days prior to each primary and general election, the board of county commissioners of each county may make application to the state board of finance for any additional voting systems to be acquired by a county in excess of the number of voting systems required by the Election Code for the conduct of primary and general elections.

C.     The additional voting systems shall be of a type certified by the secretary of state.  They shall be purchased by the state board of finance.  The cost of the voting systems, including all transportation costs, shall be paid out of the voting system revolving fund.  The state board of finance shall cause to be delivered to each county clerk the additional voting systems.

D.     Except for intercounty acquisitions of equipment approved by the secretary of state, a previously owned voting system shall have a warranty equal to the warranty required of a new voting system.



Section 1-9-7.1 - Voting system; use of paper ballot.

1-9-7.1. Voting system; use of paper ballot.

A.     All voting systems used in elections covered by the Election Code [Chapter 1 NMSA 1978] shall use a paper ballot on which the voter physically or electronically marks the voter's choices on the ballot itself; provided, however, that voting systems owned or used by a county on May 1, 2006 that do not use a paper ballot may be used until an adequate supply of voting systems is available and sufficient federal, state or local funds are available:

(1)     to replace the voting systems;

(2)     to acquire the necessary software;

(3)     for the secretary of state to purchase the paper ballots for all counties to use on the new voting system for primary and general elections; and

(4)     to hold the counties harmless for payments due for voting systems under lease-purchase agreements entered into pursuant to Sections 1-9-17 through 1-9-19 NMSA 1978.

B.     In any event, a voting system shall not be used if it has not been certified by the secretary of state and if a competitive bid process has not been conducted by the secretary of state pursuant to the provisions of Chapter 13, Article 1 NMSA 1978.

C.     The paper ballot shall be used by the state or its contractor to check either the veracity of a machine count or the count itself, and shall be used in a recount proceeding as are absentee ballots, and in case of a discrepancy, the paper ballot shall be considered the true and correct record of the voter's choices.



Section 1-9-7.1 - Voting system; use of paper ballot. (Effective January 1, 2011.)

1-9-7.1. Voting system; use of paper ballot.

A.     All voting systems used in elections covered by the Election Code [Chapter 1 NMSA 1978] shall use a paper ballot on which the voter physically or electronically marks the voter's choices on the ballot itself; provided, however, that voting systems owned or used by a county on May 1, 2006 that do not use a paper ballot may be used until an adequate supply of voting systems is available and sufficient federal, state or local funds are available:

(1)     to replace the voting systems;

(2)     to acquire the necessary software;

(3)     for the secretary of state to purchase the paper ballots for all counties to use on the new voting system for primary and general elections; and

(4)     to hold the counties harmless for payments due for voting systems under lease-purchase agreements entered into pursuant to Sections 1-9-17 through 1-9-19 NMSA 1978.

B.     In any event, a voting system shall not be used if it has not been certified by the secretary of state and if a competitive bid process has not been conducted by the secretary of state pursuant to the provisions of Chapter 13, Article 1 NMSA 1978.

C.     The paper ballot shall be used by the state or its contractor to check either the veracity of a machine count or the count itself, and shall be used in a recount proceeding as are absentee ballots, and in case of a discrepancy, the paper ballot shall be considered the true and correct record of the voter's choices.



Section 1-9-7.2 - Voting systems; testing of previously certified systems.

1-9-7.2. Voting systems; testing of previously certified systems.

The secretary of state may voluntarily test and certify voting systems without an application by the manufacturer if the system has been previously certified by the United States election assistance commission.  Tests and inspections conducted pursuant to this section shall follow the procedures in Section 1-9-14 NMSA 1978 and shall be completed within six months of the date on which the secretary of state orders testing to begin; provided, however, if the manufacturer has not applied for certification of that voting system, the manufacturer shall not be required to pay for the costs of testing and certification.



Section 1-9-7.3 - Voting systems records.

1-9-7.3. Voting systems records.

For each certified voting system purchased in 2006 and after, including any separate component, the secretary of state shall maintain records of the voting system and any component, including:

A.     a description of each voting system and any of its components;

B.     its serial number or other identification number;

C.     the name of the vendor, the titleholder and the acquisition date;

D.     its cost;

E.     the percentage of federal participation covering the cost of acquisition;

F.     its location, use and condition; and

G.     its ultimate disposition, including the date of disposal and sale price.



Section 1-9-7.4 - Voting systems; authority of the secretary of state to recertify and decertify.

1-9-7.4. Voting systems; authority of the secretary of state to recertify and decertify.

A.     Each voting system certified for use in the state shall be reviewed for recertification by the secretary of state during the year following a presidential election.  Tests and inspections conducted pursuant to this section shall begin no later than June 1 and shall follow the procedures in Section 1-9-14 NMSA 1978.

B.     If at any time the secretary of state becomes aware that a voting system certified for use in this state does not comply with all requirements in the Election Code [1-1-1 NMSA 1978] or meet federal election standards, the secretary of state shall undertake an investigation to determine if the voting system should continue to be certified for use in the state.  Tests and inspections conducted pursuant to this section shall commence upon the order of the secretary of state and shall follow the procedures in Section 1-9-14 NMSA 1978.  A voting system that does not comply with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission shall be decertified for use in this state.



Section 1-9-7.5 - Voting systems; voting system certification committee; members.

1-9-7.5. Voting systems; voting system certification committee; members.

A.     The "voting system certification committee" is created.  The committee shall review written test reports and the findings of the secretary of state on the certification, recertification and decertification of voting systems for use in elections in the state.

B.     The voting system certification committee shall be composed of:

(1)     the secretary of information technology or the secretary's designee from within the department of information technology; and

(2)     four additional members as follows:

(a)     one member appointed by the president pro tempore of the senate;

(b)     one member appointed by the minority leader of the senate;

(c)     one member appointed by the speaker of the house of representatives; and

(d)     one member appointed by the minority leader of the house of representatives.

C.     The four additional members appointed pursuant to Paragraph (2) of Subsection B of this section shall be county clerks or their chief deputies or other persons knowledgeable of elections in this state.  Members shall be appointed no later than May 1 of each even-numbered year for terms of two years.  Vacancies shall be filled by the original appointing authority.

D.     The members of the committee shall select a committee member to serve as chair of the committee.  No person who is currently or has been within the previous twelve months an employee or contractor of a voting machine vendor or the office of the secretary of state may serve as a member of the committee.  Members of the committee are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

E.     All meetings of the voting system certification committee shall be open meetings held in accordance with the Open Meetings Act [10-15-1.1 NMSA 1978].  All reports and other records that are used, created, received, maintained or held by or on behalf of the voting system certification committee shall be open to public inspection pursuant to the Inspection of Public Records Act [14-2-4 NMSA 1978].



Section 1-9-7.6 - Voting systems; storage; custody and maintenance; authority to enforce.

1-9-7.6. Voting systems; storage; custody and maintenance; authority to enforce.

A.     The secretary of state shall prescribe by rule promulgated pursuant to the provisions of the State Rules Act [14-4-1 NMSA 1978] specifications for the proper storage of voting systems.

B.     Voting systems shall be held in the custody of the county that uses the voting systems.  All voting systems shall be properly stored pursuant to specifications promulgated by the secretary of state.  The board of county commissioners shall be responsible for the costs of properly storing voting systems in custody of the county.

C.     The secretary of state may pay from the voting system revolving fund the costs of all hardware, software, firmware, maintenance and support for voting systems, whether state- or county-owned, certified for use in state elections.

D.     If the secretary of state becomes aware that state- or county-owned voting systems in the custody of a county are not being stored pursuant to specifications promulgated by the secretary of state, the secretary of state may take action as is deemed appropriate to protect the voting equipment.  Such action may include requesting a court to order the county to implement the specifications promulgated by the secretary of state or the secretary of state taking immediate physical control of the voting systems until the county has complied with the storage specifications.



Section 1-9-7.7 - Voting systems; technical requirements.

1-9-7.7. Voting systems; technical requirements.

Voting systems certified for use in state elections shall:

A.     have a unique embedded internal serial number for audit purposes;

B.     be supplied with a dust- and moisture-proof cover for transportation and storage purposes;

C.     if the net weight of the system, or aggregate of voting device parts, is over twenty pounds, have self-contained wheels so that the system can be easily rolled by one person on rough pavement and can roll through a standard thirty-inch door frame;

D.     be a stand-alone, non-networked election system such that all pre-election, election day and post-election events and activities can be recorded and retained in each device;

E.     employ scalable technology allowing easy enhancements that meet United States election assistance commission standards and state law;

F.     have ancillary equipment, such as printers, power sources, microprocessors and switch and indicator matrices, that is installed internally or is modular and transportable;

G.     display publicly the number of ballots processed;

H.     be able to print:

(1)     an alphanumeric printout of the contests, candidates and vote totals when the polls are opened so that the poll workers can verify that the counters for each candidate are on zero;

(2)     an alphanumeric printout of the contests, candidates and vote totals at the close of the polls, which printouts shall contain the system serial number and public counter total; and

(3)     as many copies of the alphanumeric printouts as necessary to satisfy state law; and

I.     include a feature to allow reports to be sent to an electronic data file.



Section 1-9-7.8 - Voting systems; operational requirements.

1-9-7.8. Voting systems; operational requirements.

Voting systems certified for use in state elections shall:

A.     have internal application software that is specifically designed and engineered for the election application;

B.     include comprehensive diagnostics designed to ensure that failures do not go undetected;

C.     have a real-time clock capable of recording and documenting the total time polls are opened; and

D.     have a self-contained, internal backup battery that powers all components of the system that are powered by alternating current power; and, in the event of a power outage in the polling place:

(1)     the self-contained, internal backup battery power shall engage with no disruption of operation for at least two hours and with no loss of data; and

(2)     the system shall maintain all vote totals, public counter totals and the internal clock time in the event that the main power and battery backup power fail.



Section 1-9-7.9 - Voting systems; memory; removable storage media device; requirements.

1-9-7.9. Voting systems; memory; removable storage media device; requirements.

Voting systems certified for use in state elections shall:

A.     be programmable with removable storage media devices;

B.     contain ballot control information, summary vote totals, maintenance logs and operator logs on the removable storage media device;

C.     ensure that the votes stored on the removable storage media device accurately represent the actual votes cast;

D.     be designed so that no executable code can be launched from random access memory;

E.     have any operating system software stored in nonvolatile memory, which shall include internal quality checks such as parity or error detection and correction codes, and which software shall include comprehensive diagnostics to ensure that failures do not go undetected;

F.     allow for pre-election testing of the ballot control logic and accuracy, with results stored in the memory that is used on election day, and shall be capable of printing a zero-results printout prior to these tests and a results printout after the test;

G.     have internal audit trail capability such that all pre-election, election day and post-election events shall be stored, recorded and recovered in an easy-to-read printed form and be retained within memory that does not require external power for memory retention;

H.     possess the capability of remote transmission of election results to a central location only by reading the removable storage media devices once they have been removed from the tabulation device after the poll closing sequence has been completed; and

I.     prevent data from being altered or destroyed by report generation or by the transmission of results.



Section 1-9-7.10 - Voting systems; ballot handling and processing requirements.

1-9-7.10. Voting systems; ballot handling and processing requirements.

Voting systems certified for use in state elections shall:

A.     accept a ballot that is a minimum of six inches wide and a maximum of twenty-four inches long, in dual columns and printed on both sides;

B.     accept a ballot in any orientation when inserted by a voter;

C.     have the capability to reject a ballot on which a voter has made more than the allowable number of selections in any contest;

D.     be designed to accommodate the maximum number of ballot styles or ballot variations encountered in the largest New Mexico election jurisdiction; and

E.     be able to read a single ballot with at least four hundred twenty voting positions.



Section 1-9-7.11 - Voting systems; source code; escrow.

1-9-7.11. Voting systems; source code; escrow.

As a condition of initial certification and continued certification, the source code that operates a voting system shall be placed in escrow and be accessible to the state of New Mexico in the event the manufacturer ceases to do business or ceases to support the voting system.



Section 1-9-8 - Repealed.

1-9-8. Repealed.



Section 1-9-9 - Repealed.

1-9-9. Repealed.



Section 1-9-10 - Repealed.

1-9-10. Repealed.



Section 1-9-11 - Repealed.

1-9-11. Repealed.



Section 1-9-12 - Care and custody of removable storage media devices; responsibility for transportation of voting systems; responsibility for security and programming; charge for such transportation or programming.

1-9-12. Care and custody of removable storage media devices; responsibility for transportation of voting systems; responsibility for security and programming; charge for such transportation or programming.

A.     The county clerk shall be responsible for transporting all voting systems to and from polling places.

B.     The county clerk shall have care and custody of and be responsible for the removable storage media devices for all voting systems in the custody of the county and shall be responsible for the programming of the systems.

C.     When voting systems are used in any election, the county clerk shall assure the security of the removable storage media devices at all times during the period the voting systems are being programmed and until the votes recorded on the removable storage media devices are cleared pursuant to Section 1-13-21 NMSA 1978.  The county clerk may give written authorization in advance to program the removable storage media devices outside of the county seat, and a copy of the authorization with the programmer named therein shall be kept on file in the county clerk's office subject to public inspection.

D.     Failure of the county clerk to assure the security of voting system removable storage media devices in the county clerk's custody shall constitute a neglect to discharge the duties of the clerk's office.

E.     A reasonable fee may be charged by the county for the transportation and programming of the voting systems when used pursuant to Section 1-9-6 NMSA 1978, but in no case shall such fee exceed the actual cost to the county.



Section 1-9-13 - Voting system technicians.

1-9-13. Voting system technicians.

A.     Voting system technicians shall be trained and certified by the secretary of state as to their adequacy of training and expertise on voting systems certified for use in the state.

B.     The secretary of state shall train and recertify voting system technicians prior to each primary election.

C.     For purposes of this section, "voting system technician" means any person who is trained and certified to program, inspect, properly store and troubleshoot voting systems.

D.     The secretary of state shall adopt rules regulating the scope of training provided to voting system technicians to ensure that voting system warranties are not invalidated and that equipment owned by the state is protected.



Section 1-9-14 - Voting systems; authority of the secretary of state to test; certification.

1-9-14. Voting systems; authority of the secretary of state to test; certification.

A.     The secretary of state shall provide for the testing and evaluation of voting systems designed for the purpose of recording and tabulating votes within polling places in New Mexico.  All voting systems certified for use in the state shall be tested by an independent authority and shall comply with all requirements in the Election Code [1-1-1 NMSA 1978] and the most recent voluntary voting system guidelines adopted by the United States election assistance commission.

B.     Any person who has a voting system that is designed for the purpose of recording and tabulating votes within a polling place may apply on or before June 1 of any odd-numbered year to the secretary of state to have the equipment examined and tested for certification.  At the time application is made for initial certification, the applicant shall pay for testing each system in an amount that reflects the actual cost of such test.  Upon receipt of the application, the secretary of state shall examine and study the voting system to ensure that it complies with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission.  As part of the examination, the secretary of state shall require the system to be independently inspected by persons or testing laboratories technically qualified to evaluate and test the operation and component parts of voting systems and shall require a written report on the results of such testing.  The secretary of state may authorize field testing of the equipment in one or more polling places in any state or local government election, provided that such field tests shall be conducted at no cost to the state or any local government.  These tests and inspections shall be completed within six months of the date of application.

C.     Upon completion of all tests and examination of all written test reports, the secretary of state shall make a written report of the result of the findings and shall file that report, together with the written test reports, in the office of the secretary of state and post them on the secretary of state's web site.  The secretary of state shall accept public comment during the twenty-one days following the filing of the written report.

D.     Following the period of public comment, the secretary of state shall submit the filed reports and any public comments for consideration by the voting system certification committee.  The voting system certification committee shall make recommendations regarding the suitability and reliability of the use of such equipment in the conduct of elections under the Election Code.

E.     The voting system certification committee shall recommend that a voting system be certified for use in the state only if it complies with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission.

F.     If the voting system certification committee report finds that the voting system does not comply with all requirements in the Election Code or does not meet federal election standards, the secretary of state shall allow thirty days for an appeal of the findings to be filed or for the deficiencies to be corrected, following which the secretary of state shall report back to the voting system certification committee with a written final report.

G.     The voting system certification committee shall reconvene to consider the final report of the secretary of state and shall make final recommendations regarding the suitability and reliability of the use of such equipment in the conduct of elections under the Election Code.

H.     If the voting system certification committee recommends that the voting system is suitable for use in elections in New Mexico, within thirty days of receiving the recommendation, the secretary of state shall certify or recertify the equipment for use in elections in this state.

I.     If the voting system certification committee does not recommend that the voting system for recording and tabulating votes is suitable for use in elections in New Mexico, within thirty days of receiving the recommendation, the secretary of state shall deny the application or decertify the equipment for use in elections in this state.



Section 1-9-15 - Repealed.

1-9-15. Repealed.



Section 1-9-16 - Repealed.

1-9-16. Repealed.



Section 1-9-17 - Additional voting systems; state board of finance; lease-purchase contract; terms.

1-9-17. Additional voting systems; state board of finance; lease-purchase contract; terms.

A.     The state board of finance shall execute a lease-purchase contract with the county for purchase of additional voting systems and the necessary support equipment upon receipt of the application of the board of county commissioners pursuant to Section 1-9-7 NMSA 1978.

B.     The lease-purchase contract shall include, but not be limited to, the following terms:

(1)     the county agrees to purchase from the state board of finance the specified number of voting systems and the necessary support equipment;

(2)     the county will pay for the cost of the systems and support equipment, including reimbursement for costs of transportation;

(3)     the term of the lease-purchase contract shall not exceed ten years;

(4)     the care, custody and proper storage of the systems and support equipment pursuant to specifications issued by the secretary of state is the responsibility of the county clerk; and

(5)     upon good cause shown, the terms of the lease-purchase contract may, at any time, be renegotiated.



Section 1-9-17.1 - Voting systems; renegotiation of lease-purchase contract; disposition of voting systems.

1-9-17.1. Voting systems; renegotiation of lease-purchase contract; disposition of voting systems.

A.     A lease-purchase contract for a voting system entered into between the state board of finance and a county pursuant to Section 1-9-17 NMSA 1978, after a renegotiation pursuant to Paragraph (5) of Subsection B of that section, may include provisions providing that, upon the return of physical control of the voting systems to the state board of finance, the contract shall be terminated and no additional payments from the county shall be due.  The state board of finance may dispose of voting systems returned pursuant to this subsection in any manner that is consistent with the interests of the state.

B.     Upon application by the board of county commissioners, the secretary of state shall dispose of voting systems and support equipment purchased after January 1, 2007 by the board of county commissioners.  The application shall include a provision for the transfer of ownership in the voting systems to the state without fee or compensation to the county.



Section 1-9-18 - Electronic voting systems; method of payment by counties.

1-9-18. Electronic voting systems; method of payment by counties.

A.     The department of finance and administration and the board of county commissioners shall budget annually for as many years as may be necessary from county funds in each county acquiring electronic voting systems and support equipment an amount sufficient to enable the county to pay to the state board of finance installment payments required to be paid under the terms of the lease-purchase contract.

B.     The board of county commissioners of each county having a lease-purchase contract with the state board of finance shall pay such payments, at the times and in the amounts as provided by the terms of the lease-purchase contract. The state board of finance shall deposit the payments into the severance tax bonding fund if the electronic voting systems and support equipment were originally purchased with severance tax bond proceeds. The state board of finance shall deposit the payments into the electronic voting system revolving fund if the electronic voting systems were originally purchased with money from the electronic voting system revolving fund.



Section 1-9-19 - Voting system revolving fund.

1-9-19. Voting system revolving fund.

A.     The "voting system revolving fund" is created.  The voting system revolving fund may be used:

(1)     by the secretary of state to pay for hardware, software, firmware, maintenance and support for voting systems, whether state- or county-owned, certified for use in state elections; and

(2)     by the counties to finance, by contract, the purchase of voting systems and necessary support equipment under the conditions stated in Section 1-9-17 NMSA 1978; provided that no expenditure shall be made pursuant to this paragraph if it would result in a fund balance of less than one million dollars ($1,000,000).

B.     The voting system revolving fund may be expended upon vouchers signed by the secretary of finance and administration.

C.     If at the end of a fiscal year the voting system revolving fund exceeds six million five hundred thousand dollars ($6,500,000), the amount in excess of six million five hundred thousand dollars ($6,500,000) shall revert to the general fund.






Article 10 - Ballots and Ballot Labels, 1-10-1 through 1-10-14.

Section 1-10-1 - Ballot.

1-10-1. Ballot.

As used in the Election Code [1-1-1 NMSA 1978]:

A.     "ballot" means a system for arranging and designating for the voter the names of candidates, constitutional amendments and other questions to be voted on and for the marking, casting or otherwise recording of such votes, and the term includes absentee ballots, provisional paper ballots and all other paper ballots; and

B.     "provisional paper ballot" means the paper ballot used pursuant to Section 1-12-7.1, 1-12-8 or 1-12-25.2 NMSA 1978.



Section 1-10-2 - Ballots; duty to provide.

1-10-2. Ballots; duty to provide.

The county clerk shall prepare and supply the ballots used in elections conducted under the Election Code [Chapter 1 NMSA 1978].  The secretary of state may assist in preparing and supplying ballots.  Ballots other than those prepared by the county clerk or secretary of state shall not be used.



Section 1-10-2.1 - Ballots; equipment.

1-10-2.1. Ballots; equipment.

The county clerk shall procure ballot-creating equipment when direct recording electronic machines are used or contract with a vendor who has those capabilities.



Section 1-10-3 - Ballots; uniformity.

1-10-3. Ballots; uniformity.

A.     Ballots shall be uniform throughout the state and compatible with the type of voting machine used in the county.

B.     The secretary of state shall determine in each election, where applicable, the position of the parties, constitutional amendments, questions and the names of nominees to be voted on by the voters of the entire state.



Section 1-10-4 - Ballots; preparation.

1-10-4. Ballots; preparation.

A.     Not less than forty-nine days before the primary election, the county clerk shall group all candidates for each party and prepare in writing a separate ballot for each party and certify the candidates for each ballot position to the printer and have the ballots for each party printed.

B.     Not less than fifty-three days before the general election, the county clerk shall prepare in writing the ballot containing the name of each candidate which has been certified and filed as the nominee of his party and any constitutional amendments, questions or other propositions that are to be voted on and certify all such information to the ballot printer. A copy of the certification shall be transmitted to the secretary of state.

C.     The county clerk shall furnish to the county chairman of a major political party upon his request proof sheets or a copy of the proof sheets of the ballot as soon as they become available.



Section 1-10-5 - Ballots; printing.

1-10-5. Ballots; printing.

Ballots shall be printed and in the hands of the county clerk at least forty days before the election.



Section 1-10-6 - Ballots; name to be printed; candidates with similar names.

1-10-6. Ballots; name to be printed; candidates with similar names.

In the preparation of ballots:

A.     the candidate's name shall be printed on the ballot as it appears on the candidate's certificate of registration that is on file in the county clerk's office on the day the governor issues the proclamation for the primary election; and

B.     if it appears that the names of two or more candidates for any office to be voted on at the election are the same or are so similar as to tend to confuse the voter as to the candidates' identities, the occupation and post office address of each such candidate shall be printed immediately under the candidate's name on the ballot.



Section 1-10-7 - Ballots; name shall appear but once.

1-10-7. Ballots; name shall appear but once.

Except in the case of a candidate for United States senate or United States representative who is also a candidate for president or vice president of the United States, no candidate's name shall appear more than once on the ballot. Whenever a person is, with his knowledge and consent, a candidate at any nominating convention or primary for nomination as the candidate of any political party for any office to be voted on at the election to be held next after such convention or primary, his name shall not be printed on the ballot at such election except in the column under the party name and emblem of the party designated on his declaration of candidacy or statement of candidacy for convention designation.



Section 1-10-7.1 - Ballots; removal of name of deceased candidate.

1-10-7.1. Ballots; removal of name of deceased candidate.

The name of a candidate deceased after the filing of his declaration of candidacy and nominating petitions, after the designation by a pre-primary convention or after his nomination at a primary election, but prior to the printing of the primary or general election ballot, shall be removed from the primary or general election ballot.



Section 1-10-8 - Ballots; primary and general elections; order of offices.

1-10-8. Ballots; primary and general elections; order of offices.

The ballot used in the primary and general elections shall contain, when applicable, the offices to be voted on in the following order:

A.     president and vice president;

B.     United States senator;

C.     United States representative;

D.     candidates for state offices to be voted on at large, in order prescribed by the secretary of state;

E.     state senator;

F.     state representative;

G.     other district candidates, in the order prescribed by the secretary of state;

H.     metropolitan and magistrate judges;

I.     county commissioners;

J.     county clerk;

K.     county treasurer;

L.     county assessor;

M.     county sheriff;

N.     probate judge;

O.     county surveyor, if applicable; and

P.     other issues as prescribed by the secretary of state.



Section 1-10-8.1 - General election; party position on ballot.

1-10-8.1. General election; party position on ballot.

A.     The order of preference for position on the ballots of the candidates of political parties in the general election shall be determined by lot at the time and in the manner prescribed by the secretary of state.

B.     When electronic vote recording and tabulating machines or electronic vote tabulating machines are used, the offices and candidates shall be printed on the ballot in a vertical position with the order of preference being from top to bottom.

C.     When paper ballots are used in a general election, such ballots shall be printed and bound so that the ballots for each precinct shall reflect the actual positioning of parties as they appear on all ballots in that precinct.

D.     The secretary of state shall prescribe procedures and publish instructions to carry out the provisions of this section.



Section 1-10-9 - Ballots; errors and omissions.

1-10-9. Ballots; errors and omissions.

A.     If an error or omission has occurred in the printed ballot, the district court, upon petition of any voter, may order the county clerk to forthwith correct the error or supply the omission, or immediately show cause why the error should not be corrected or the omission should not be supplied.

B.     If any error occurs in the printing on the ballot of the name of any candidate or in the designation of the office for which he is nominated, the ballot shall nevertheless be counted for such candidate for the office for which he was nominated as shown by the certificate of nomination.



Section 1-10-10 - Ballots; sample.

1-10-10. Ballots; sample.

A.     At the time of printing the official ballots, the county clerk shall cause to be printed in both English and Spanish a number of sample ballots in a quantity equal to ten percent of the number of voters in each precinct.

B.     The sample ballots shall be the same in all respects as the official ballots, except that they shall be printed on colored paper and shall not contain the facsimile signature of the county clerk or any endorsement on the back thereof. Each sample ballot shall be marked in large black capital letters, "SAMPLE BALLOT".

C.     Sample ballots shall be made available in reasonable quantities to all interested persons for distribution to the voters within the appropriate precincts.

D.     Nothing in this section shall preclude any person from having printed at his own expense sample ballots.



Section 1-10-11 - Sample ballots; penalty.

1-10-11. Sample ballots; penalty.

The county clerk shall provide at least four sample ballots for use in each precinct.  Two of the sample ballots shall be displayed for public inspection on the outside of the polling place and two on the inside.  The sample ballots shall be displayed throughout election day.  It is a petty misdemeanor for any person to deface, alter, remove or in any way destroy the sample ballots displayed for public inspection at the polling place during the hours the election is being conducted.



Section 1-10-12 - Paper ballots; general requirements.

1-10-12. Paper ballots; general requirements.

Paper ballots shall:

A.     be numbered consecutively;

B.     be uniform in size;

C.     be printed on good quality white paper;

D.     be printed in plain black type;

E.     have the precinct numbers printed on each paper ballot; and

F.     be in the form prescribed by the secretary of state.



Section 1-10-13 - Paper ballots; write-in candidates.

1-10-13. Paper ballots; write-in candidates.

When a write-in candidate has been certified pursuant to the Election Code [1-1-1 NMSA 1978], a space for entering the name of the write-in candidate shall be clearly designated by the use of the heading "Write-in Candidate" after the listing of other candidates for that office.



Section 1-10-14 - Paper ballots; election supplies.

1-10-14. Paper ballots; election supplies.

The secretary of state shall provide for the procurement of paper ballot election supplies.






Article 10A - Ballot Positioning, 1-10A-1 through 1-10A-3.



Article 11 - Notices, Preparation for Elections and Election Supplies, 1-11-1 through 1-11-18.

Section 1-11-1 - Notice of election; proclamation.

1-11-1. Notice of election; proclamation.

The county clerk shall, at least twelve days prior to any county or statewide election, give notice of the election by proclamation.



Section 1-11-2 - Contents of proclamation.

1-11-2. Contents of proclamation.

The proclamation shall:

A.     give notice of the election;

B.     set forth the purpose of the election;

C.     list the offices to be filled;

D.     list all properly certified candidates for each of the offices to be filled;

E.     list the declared write-in candidate's name and party affiliation;

F.     list the names of all precinct board members and the precinct to which they are appointed; and

G.     give the address or location of the polling place in each precinct where the election is to be held.



Section 1-11-3 - Proclamation; publication; posting.

1-11-3. Proclamation; publication; posting.

A.     The proclamation shall be published at least once, not more than twelve nor less than seven days before election day.

B.     The proclamation shall be published in a legal newspaper as defined by Section 14-11-2 NMSA 1978.

C.     If no legal newspaper is published in the county, the proclamation shall be published in a legal newspaper of general circulation in the county.

D.     A copy of the proclamation shall be posted in a public building.

E.     The proclamation shall be printed in English and Spanish.

F.     The proclamation shall be broadcast on a radio station in the appropriate Native American languages in those counties affected by the federal Voting Rights Act of 1965, as amended.



Section 1-11-4 - Proclamation; notice of errors and omissions.

1-11-4. Proclamation; notice of errors and omissions.

A.     The county clerk may amend the proclamation between the time of its issuance and the day of election to provide for any corrections or to supply any omissions.

B.     Upon petition of any voter that an error or omission has occurred in the proclamation, the district court may forthwith order the county clerk to correct the error or to supply the omission, or immediately show cause why the error should not be corrected or the omission should not be supplied.



Section 1-11-5 - Voting device; preparation.

1-11-5. Voting device; preparation.

Thirty days before the election, the county clerk may begin to prepare, inspect and seal lever voting machines and electronic voting machines which are to be used in the election, and such preparation, inspection and sealing shall continue until all machines are prepared, inspected and sealed.



Section 1-11-6 - Voting machines; manner of preparing.

1-11-6. Voting machines; manner of preparing.

Thirty days prior to an election the county clerk shall:

A.     certify to the secretary of state and all county party chairmen the type and serial number of each voting machine intended to be used in each precinct, by precinct number; and

B.     prepare, in the presence of those persons entitled to be present, the lever voting machines and electronic voting machines for the election as follows:

(1)     all public, candidate and question counters shall be set at zero;

(2)     assisted by watchers, each such counter shall be tested for accuracy by casting votes upon it until it correctly registers each vote cast;

(3)     each such counter shall be reset at zero and the voting machine shall be immediately sealed with a numbered metal seal so as to prevent operation of the machine or its registering counters without breaking the seal; and

(4)     on the certificate for that voting machine there shall be recorded:

(a)     the number on the seal; and

(b)     the reading shown on the protective counter.



Section 1-11-6.1 - Electronic voting machines; testing.

1-11-6.1. Electronic voting machines; testing.

A.     The county clerk shall insure that all electronic voting machine programs are tested not later than ten days prior to the election.  The tests shall be conducted by the county clerk in the presence of the county chairman of each major political party and any interested candidate or representative of the candidate. The county clerk shall seal and retain the logic and accuracy test printout, known as the internal audit trail, for forty-five days after the election.  The county clerk shall also seal and retain the test ballots used in the marksense voting machines for a period of forty-five days after the election.

B.     All programming of vote tabulating machines shall be performed under the supervision of the secretary of state and the county clerk.  The machines shall be programmed so that votes will be counted in accordance with the specifications for electronic voting machines adopted by the secretary of state.

C.     After testing, all counters shall be set at zero, and the machine shall be immediately sealed with a numbered metal or plastic seal so as to prevent operation of the machine or its registering counters without breaking the seal.

D.     On the certificate for that machine there shall be recorded:

(1)     the number of the seal; and

(2)     the reading shown on the protective counter.



Section 1-11-7 - Voting machine; certificate of preparation.

1-11-7. Voting machine; certificate of preparation.

Immediately after each lever voting machine and electronic voting machine has been prepared for the election, the county clerk shall prepare a written certificate which shall be filed in his office. A copy of the certificate shall be posted on the voting machine and one copy shall be forwarded to the secretary of state. The certificate shall show the serial number for the voting machine, whether or not the machine has all of its resettable registering counters set at zero and whether or not the machine has been tested by voting on each registering counter to prove the counter is in perfect condition. The certificate shall also show the number of the seal which has sealed the machine and the number registered on the protective counter.



Section 1-11-8 - Voting machines; notice of sealing.

1-11-8. Voting machines; notice of sealing.

A.     Before preparing any type of voting machine for an election, the county clerk shall send written notice to the county chairman of each political party having a candidate on the ballot in the election. The notice shall state the times when and places where the voting machines will be prepared.

B.     Party and organization representatives and candidates may be present at the preparation, inspection and sealing of the voting machines to insure compliance with the Election Code [Chapter 1 NMSA 1978].



Section 1-11-9 - Voting machines; sealing of keys.

1-11-9. Voting machines; sealing of keys.

A.     When all types of voting machines are locked and sealed, the key to each voting machine shall be enclosed in a sealed envelope on which shall be written:

(1)     the number of the precinct to which the machine is assigned;

(2)     the number of that voting machine;

(3)     the number of the seal on the voting machine;

(4)     the number registered on the protective counter; and

(5)     the signature of the county clerk and the signatures of two watchers of different parties or opposing interests, if there be such, which shall be written across the seal of the envelope.

B.     The envelope containing the key shall be opened in the presence of all members of the precinct board, and they shall verify that the seal on the envelope has not been previously opened and that the numbers on the envelope correspond with the numbers on the machine.

C.     If any number does not match the corresponding number on the machine:

(1)     the presiding judge shall notify the county clerk; and

(2)     no further action shall be taken regarding that machine until the county clerk or his authorized representative arrives at the polling place and has inspected, tested and certified that the voting machine is in proper order.



Section 1-11-10 - Voting machines; objections to use.

1-11-10. Voting machines; objections to use.

Unless an objection to the use of a particular voting machine is filed in the district court within two days after it is prepared, inspected and sealed, the voting machine when certified to be correct by the county clerk shall be conclusively presumed to be properly prepared for the election. Any objection so filed shall specify the number of the voting machine objected to and the reason for the objection.



Section 1-11-11 - Election supplies; voting machines; delivery.

1-11-11. Election supplies; voting machines; delivery.

A.     Voting machines shall be delivered to the assigned precinct polling place at least three days before the polls are required to be opened.  The election supplies and the keys of voting machines shall be delivered to the presiding judge at least one hour before the polls are required to be opened.

B.     The county clerk of any county shall certify to the secretary of state on forms provided by the secretary of state, that he has inspected each voting machine after delivery but before the date of the election and has found each machine to have been correctly labeled, that there has been no obvious external damage in delivery and that each machine has been delivered to the proper polling place in each precinct.



Section 1-11-12 - Certifying county register.

1-11-12. Certifying county register.

A.     At least twenty days before a statewide election, general election or primary election, the county clerk shall certify the county voter file as representing the county register.

B.     If the original certificate of registration is missing, the county clerk shall make a replacement copy from the information contained in the county voter file.  The replacement certificate shall be stamped "REPLACEMENT COPY" and shall be inserted in the appropriate file.  The county clerk shall make a list of all replacement copies.  The list shall include the name and address of the voter.  The county clerk shall certify the list and file it with the district court.

C.     The replacement copy shall have the same validity as the certificate of registration that it replaces.



Section 1-11-12.1 - Voter information; distribution.

1-11-12.1. Voter information; distribution.

A.     Between sixty and seventy-five days before each general election, the secretary of state shall send to each active registered voter in each county voter information indicating the voter's name, address and voting precinct and the name of the current county clerk in that county; provided, however, that a registrant shall still be sent voter information upon filing of the registrant's certificate of registration with the county clerk as provided in Section 1-4-12 NMSA 1978.

B.     The secretary of state shall promulgate rules to ensure that all registered voters receive voter information.



Section 1-11-13 - Voters alphabetical index.

1-11-13. Voters alphabetical index.

Not more than twenty nor less than ten days before a general or primary election, the county clerk shall send an alphabetical index, by precinct, of all voters, their party affiliation and their addresses to the secretary of state and to the county chairman of each of the major political parties. Each alphabetical index shall be certified by the county clerk as being an accurate listing of all voters in the county by precinct, party and address.



Section 1-11-14 - Tally sheets and statements of canvass; preparation.

1-11-14. Tally sheets and statements of canvass; preparation.

Prior to election day, the secretary of state shall cause to be printed in the tally sheets and statements of canvass, in the proper places and under the proper designations, the names of all candidates appearing on the official ballot. The secretary shall approve a county's use of computer-based tally sheets if the county submits the software program to be used for tallying to the secretary at least sixty days prior to the election and the secretary determines that the program is acceptable for the proposed use.



Section 1-11-15 - Signature rosters; checklist of registered voters; tally sheets; form.

1-11-15. Signature rosters; checklist of registered voters; tally sheets; form.

Signature rosters, checklists of registered voters and tally sheets shall be in the form prescribed by the secretary of state.



Section 1-11-16 - Signature roster certificates; checklist of registered voter's certificates; precinct board member's oath.

1-11-16. Signature roster certificates; checklist of registered voter's certificates; precinct board member's oath.

The secretary of state shall prescribe the form of the signature roster certificates, checklist of registered voter's certificates and the precinct board member's oath.



Section 1-11-17 - Repealed.

1-11-17. Repealed.



Section 1-11-18 - Election supplies.

1-11-18. Election supplies.

The secretary of state shall prescribe the types and number of election supplies to be used in the precincts.






Article 12 - Conduct of Elections, 1-12-1 through 1-12-70.

Section 1-12-1 - Conduct of election; opening and closing of polls.

1-12-1. Conduct of election; opening and closing of polls.

Polls shall be opened at 7:00 a.m. on the date required by law for the election and shall be closed at 7:00 p.m. on the same day.



Section 1-12-2 - Conduct of election; precinct board attendance.

1-12-2. Conduct of election; precinct board attendance.

Precinct board members, excepting those members scheduled to work only the second shift, shall present themselves at the polling place not later than 6:00 a.m. on the date required by law for the election.



Section 1-12-2.1 - Election day work shifts; precinct board work shift option.

1-12-2.1. Election day work shifts; precinct board work shift option.

A.     The county clerk may choose to schedule precinct board members into two work shifts on election day and also may determine the length of each shift for each precinct board member so long as the first shift begins at least one hour before the polls open.

B.     If the county clerk chooses to schedule precinct board members in shifts, at least one election judge on each precinct board shall be scheduled to work both shifts that day.

C.     The county clerk shall notify the secretary of state of all precincts that will be following a two shift schedule when he submits the list of precinct board appointments in accordance with Section 1-2-14 NMSA 1978.



Section 1-12-3 - Conduct of election; precinct board duties.

1-12-3. Conduct of election; precinct board duties.

The secretary of state shall prescribe the duties of the precinct board. Copies of such duties shall be furnished each county clerk and the clerk shall distribute them to each precinct.



Section 1-12-4 - Conduct of election; maintenance of order.

1-12-4. Conduct of election; maintenance of order.

A.     The presiding judge and the election judges shall maintain order within the polling place.

B.     Crowding or confusion shall not be permitted in the polling place.

C.     Admittance of voters to the polling place shall be controlled and limited to prevent crowding or rushing the precinct board in the performance of its duties.

D.     The presiding judge or any election judge may call upon any peace officer to assist in the maintenance of order in the polling place. When so requested, the peace officer shall render assistance.

E.     The presiding judge or any election judge may designate any peace officer to assist in the conduct of the election by standing outside the polling place entrance and controlling the admission of voters to the polling place.



Section 1-12-4.1 - Conduct of elections; suspension of certain voter identification requirements.

1-12-4.1. Conduct of elections; suspension of certain voter identification requirements.

If on election day the amount of time voters must spend in line before being able to vote in the precinct exceeds forty-five minutes, the presiding judge of the precinct shall suspend all physical forms of voter identification requirements other than those mandated by federal law; provided, however, that at the request of two or more precinct board members of different political parties, a voter shall still present the required physical form of identification, and in the case of a voter who does not provide the required name, birth year and unique identifier, the voter shall still be required to present the required physical form of identification.



Section 1-12-5 - Conduct of election; state police; other peace officers.

1-12-5. Conduct of election; state police; other peace officers.

A.     Any member of the state police or other peace officer may enter a polling place upon request for the purpose of observing the conduct of the election.

B.     No member of the state police or other peace officer shall interfere in any way with a member of the precinct board, a voter or the conduct of the election, except to assist in maintaining order and orderly control of access when requested by the presiding judge or an election judge.

C.     Any member of the state police or other peace officer violating Subsection B of this section is guilty of a petty misdemeanor and in addition to any other penalty provided by law shall be subject to dismissal and is ineligible for reinstatement.



Section 1-12-6 - Conduct of election; memoranda of actions or omissions.

1-12-6. Conduct of election; memoranda of actions or omissions.

Any member of the precinct board may in the polling place make written memoranda and preserve them for future reference. The memoranda may concern any action or omission on the part of any person charged with a duty under the Election Code [Chapter 1 NMSA 1978].



Section 1-12-7 - Conduct of election; persons not permitted to vote.

1-12-7. Conduct of election; persons not permitted to vote.

A.     A person shall not vote in a primary, general or statewide special election unless he is a voter of the county in which he offers to vote. A valid original certificate of registration in the county register is prima facie evidence of being a voter in the precinct.

B.     A person whose major party affiliation is not designated on his original certificate of registration shall not vote in a primary election.

C.     A person at a primary election shall not be permitted to vote for the candidate of any party other than the party designated on his current certificate of registration.



Section 1-12-7.1 - Voter lists; signature rosters; checklist of voters; use during election.

1-12-7.1. Voter lists; signature rosters; checklist of voters; use during election.

A.     Each precinct board using voter lists shall post securely at or near the entrance of the polling place one copy of an alphabetical list of voters for use of the voters prior to voting.  The posted copy shall not contain a listing of voter addresses, years of birth, unique identifiers or social security numbers.

B.     The presiding judge of the precinct board shall assign one judge of the board to be in charge of one copy of the checklist of voters, which shall be used to confirm the registration and voting of each person offering to vote.

C.     The presiding judge of the precinct board shall assign one election clerk to be in charge of the signature roster.

D.     The judge assigned to the checklist of voters used for confirmation of registration and voting shall determine that each person offering to vote is registered and, in the case of a primary election, that the voter is registered in a party designated on the primary election ballot.  If the person's registration is confirmed by the presence of the person's name on the checklist of voters and the voter provides the required voter identification, the judge shall announce to the election clerks the list number and the name of the voter as shown on the checklist of voters.  If the voter does not provide the required voter identification, the voter shall be allowed to vote on a provisional ballot and shall provide the required voter identification to the county clerk's office before the county canvass begins, or to the precinct board before the polls close, or the voter's provisional ballot shall not be qualified.  If the required voter identification is provided, the voter's provisional ballot shall be qualified and the voter shall not vote on any other type of ballot.

E.     The election clerk shall locate that list number and name on the signature roster and shall require the voter to sign the voter's usual signature or, if unable to write, to make the voter's mark opposite the voter's printed name.  If the voter makes the voter's mark, it shall be witnessed by one of the judges of the precinct board.  If the signature roster indicates that the voter is required to present a physical form of identification before voting, the election judge shall ask the voter for the required physical form of identification.  If the voter does not provide the required identification, the voter shall be allowed to vote on a provisional paper ballot; provided, however, that if the voter brings the required physical form of identification to the polling place after casting a provisional ballot, that ballot shall be qualified and the voter shall not vote on any other type of ballot.

F.     The election judge shall follow the procedures provided for in Sections 1-12-7.2 and 1-12-8 NMSA 1978 if a person whose name does not appear on the signature roster requests to vote or a person is required to vote on a provisional paper ballot.

G.     A voter shall not be permitted to vote until the voter has properly signed the voter's usual signature or made the voter's mark in the signature roster.

H.     After the poll is closed, the election clerk in charge of the signature roster shall draw a single horizontal line in ink through each signature space in the signature roster where no signature or mark appears.



Section 1-12-7.2 - Voter whose name is not on list or roster.

1-12-7.2. Voter whose name is not on list or roster.

A.     A voter whose name does not appear on the voter list and signature roster for the precinct in which he offers to vote shall be permitted to vote in the precinct pursuant to the federal National Voter Registration Act of 1993 and Section 1-12-8 NMSA 1978.

B.     The election clerks in charge of the signature rosters shall add the voter's name and address in ink to the signature roster on the line immediately following the last entered voter's name and the voter shall be allowed to sign an affidavit of eligibility and cast a provisional paper ballot, provided he has first signed or marked both the signature roster and checklist of registered voters.

C.     The provisional paper ballot number for the voter shall be entered on the affidavit of eligibility, the signature roster and the checklist of registered voters.

D.     In a primary election, a voter shall not be permitted to vote for a candidate of a party different from the party designation shown on his certificate of registration. Upon making that determination, the county clerk shall transmit the ballot to the county canvassing board to be tallied and included in the canvass of that county for the appropriate precinct.

E.     Verbal authorization from the county clerk to allow a person to vote is not permitted.



Section 1-12-8 - Conduct of election; provisional voting.

1-12-8. Conduct of election; provisional voting.

A.     A person shall be permitted to vote on a provisional paper ballot even though the person's original certificate of registration cannot be found in the county register or even if the person's name does not appear on the signature roster, provided:

(1)     the person's residence is within the boundaries of the county in which the person offers to vote;

(2)     the person's name is not on the list of persons submitting absentee ballots; and

(3)     the person executes a statement swearing or affirming to the best of the person's knowledge that the person is a qualified elector, is currently registered and eligible to vote in that county and has not cast a ballot or voted in that election.

B.     A voter shall vote on a provisional paper ballot if the voter:

(1)     has not previously voted in a general election in New Mexico or has been purged from the voter list;

(2)     registered to vote by mail;

(3)     did not submit the physical form of the required voter identification with the certificate of registration form; and

(4)     does not present to the election judge a physical form of the required voter identification.

C.     A voter shall vote on a provisional ballot in accordance with the provisions of Section 1-12-7.1 NMSA 1978 if the voter does not provide the required voter identification to the election judge.

D.     An election judge shall have the voter sign the signature roster and issue the voter a provisional paper ballot, an outer envelope and an official inner envelope.  The voter shall vote on the provisional paper ballot in secrecy and when done, place the ballot in the official inner envelope and place the official inner envelope in the outer envelope and return it to the precinct officer.  The election judge shall ensure that the required information is completed on the outer envelope, have the voter sign it in the appropriate place and place it in an envelope designated for provisional paper ballots.

E.     Knowingly executing a false statement constitutes perjury as provided in the Criminal Code [30-1-1 NMSA 1978] of this state, and voting on the basis of such falsely executed statement constitutes fraudulent voting.



Section 1-12-8.1 - Conduct of election; use of voter's receipt of certificate of registration; procedures.

1-12-8.1. Conduct of election; use of voter's receipt of certificate of registration; procedures.

If a voter whose name is not in the signature roster presents the voter's receipt of the voter's certificate of registration, the voter shall be allowed to vote on a provisional ballot in the proper precinct in accordance with the provisions of Section 1-12-7.1 NMSA 1978.  The election judge shall inform the voter that the voter will be notified by the county clerk to provide a copy of the receipt of the certificate of registration to the county clerk if the original certificate is not located.  A note shall be entered on the signature roster indicating that the voter's certificate of registration should be checked by the county clerk.  For the purposes of investigation or prosecution, the county clerk shall provide the district attorney and the secretary of state with the person's name and address and the corresponding receipt number of the person's certificate of registration for each person whose certificate of registration is not located.



Section 1-12-8.2 - Conduct of election; election day delivery of absentee ballot by voter; procedures.

1-12-8.2. Conduct of election; election day delivery of absentee ballot by voter; procedures.

A.     A voter who requested and received an absentee ballot shall be allowed to deliver the official mailing envelope containing the voter's absentee ballot on election day to the precinct in which the voter is registered if the voter presents the official mailing envelope to the election judge before the polls close on election day.

B.     The election judge shall note on the signature roster that the voter delivered the absentee ballot in person on election day.  The precinct board shall deliver the unopened official mailing envelopes to the absent voter precinct board or county clerk before midnight on election day.



Section 1-12-9 - Conduct of election; fraudulent and double voting.

1-12-9. Conduct of election; fraudulent and double voting.

Every person not entitled to vote who fraudulently votes, and every person who votes or offers to vote more than once at any one election, is guilty of a fourth degree felony.



Section 1-12-9.1 - Coercion of voters.

1-12-9.1. Coercion of voters.

Coercion of voters consists of compelling any voter at any election to vote for or to refrain from voting for any candidate, party, proposition, question or constitutional amendment either against the voter's will or in the absence of the voter's ability to understand the purpose and effect of his vote. Whoever commits coercion of voters is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.



Section 1-12-10 - Conduct of election; voter's name, address, signature.

1-12-10. Conduct of election; voter's name, address, signature.

A.     When a voter presents himself at the polls to vote, he shall announce his name and address in an audible tone of voice.  When an election judge finds the voter's name in the signature roster, he shall in like manner repeat the name of the voter.  The election judge shall then ask the voter to provide the required voter identification.  The voter shall then sign his name or make his mark on the signature line in the copy of the signature roster to be returned to the county clerk.  Upon the voter's name or mark being written in the signature roster, a challenge may be interposed as provided in the Election Code [Chapter 1 NMSA 1978].

B.     If a voter fails to provide the required voter identification, the voter shall be allowed to vote on a provisional ballot.



Section 1-12-10.1 - Conduct of elections; voter information.

1-12-10.1. Conduct of elections; voter information.

A.     The secretary of state shall issue rules describing the voter information the county clerks shall display, in accordance with the federal Help America Vote Act of 2002, in each polling place on election day and in each county clerk's office and alternate location where absentee or early voting is taking place.

B.     Each polling place shall post the phone numbers of the county clerk and the secretary of state and a map of the precincts represented in that polling place and an alphabetical list of the voters in each precinct represented in that polling place.



Section 1-12-11 - Conduct of election; entries by precinct board.

1-12-11. Conduct of election; entries by precinct board.

If no challenge is interposed, an election judge shall write or stamp in the space provided therefor on the signature roster the number of the paper ballot cast by the voter or the vote number shown on the public counter of the voting machine.



Section 1-12-12 - Conduct of election; eligibility for assistance.

1-12-12. Conduct of election; eligibility for assistance.

A voter may request assistance in voting only if the voter:

A.     is blind;

B.     is physically disabled;

C.     is unable to read or write;

D.     is a member of a language minority who has an inability to read well enough to exercise the elective franchise; or

E.     requires assistance in operating the voting system.



Section 1-12-13 - Conduct of election; aid or assistance to voter in marking ballot.

1-12-13. Conduct of election; aid or assistance to voter in marking ballot.

A.     When a voter who is eligible for assistance pursuant to Section 1-12-12 NMSA 1978 requires assistance in marking a ballot or using the voting system, the voter shall announce this fact before receiving the ballot or using the voting system.

B.     The voter's request for assistance shall be noted by the voter's name in the signature roster and initialed by the presiding judge.

C.     After noting the request for assistance in the signature roster, the voter shall be permitted assistance in marking the ballot or using the voting system as provided in Section 1-12-15 NMSA 1978.

D.     Any person who swears falsely in order to secure assistance is guilty of perjury.



Section 1-12-14 - Repealed.

1-12-14. Repealed.



Section 1-12-15 - Conduct of election; persons who may assist voter.

1-12-15. Conduct of election; persons who may assist voter.

A.     In any primary, general or statewide special election, if a voter who has requested assistance in marking the ballot is blind, has a physical disability, has an inability to read or write or is a member of a language minority who has requested assistance pursuant to Subsection D of Section 1-12-12 NMSA 1978, the voter may be accompanied into the voting machine only by a person of the voter's own choice other than the voter's employer or an agent of that employer, an officer or agent of the voter's union or a candidate whose name appears on the ballot in this election.

B.     The name of the person providing assistance to a voter pursuant to this section shall be recorded on the signature roster.



Section 1-12-16 - Conduct of election; type of assistance.

1-12-16. Conduct of election; type of assistance.

Persons providing assistance to a voter may assist the voter in reading and marking the ballot or using the voting system.



Section 1-12-17 - Repealed.

1-12-17. Repealed.



Section 1-12-18 - Conduct of election; disclosure of vote.

1-12-18. Conduct of election; disclosure of vote.

An election official, a member of the precinct board, a watcher or a challenger shall not disclose the name of any candidate for whom any voter has voted.



Section 1-12-19 - Repealed.

1-12-19. Repealed.



Section 1-12-19.1 - General elections; special elections; write-in candidates.

1-12-19.1. General elections; special elections; write-in candidates.

A.     A person desiring to be a write-in candidate in a special election for United States representative or a statewide special election shall file with the proper filing officer a declaration of intent to be a write-in candidate.  The declaration of intent shall be filed between 9:00 a.m. and 5:00 p.m. on the sixty-third day immediately preceding the election.  A person desiring to be a write-in candidate in a general election shall file the declaration of intent between 9:00 a.m. and 5:00 p.m. on the day after the primary election.

B.     The form of the declaration of intent shall be prescribed by the secretary of state and shall contain a sworn statement by the candidate that the candidate is qualified to be a candidate for and to hold the office for which the candidate is filing.

C.     At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the Election Code [Chapter 1 NMSA 1978], including the obligation to report under the Campaign Reporting Act [1-19-25 NMSA 1978], except that the candidate shall not be entitled to have the candidate's name printed on the ballot.

D.     The secretary of state shall, not less than forty days before the general election, certify the names of the declared write-in candidates to the county clerks of every county affected by such candidacy.

E.     No person shall be a write-in candidate in the general election who was a candidate in the primary election immediately prior to the general election.

F.     A vote for a write-in candidate shall be counted and canvassed only if:

(1)     the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2)     the name is written in the proper office on the proper line provided on the ballot for write-in votes for the office for which the candidate has filed a declaration of intent and the voter has followed the directions for casting a vote for the write-in candidate.

G.     No unopposed write-in candidate shall have an election certified unless the candidate receives at least the number of write-in votes as the candidate would need signatures on a nominating petition pursuant to the requirements in Section 1-8-33 NMSA 1978.

H.     A write-in vote shall be cast by writing in the name.  As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of preprinted stickers or labels.



Section 1-12-20 - Conduct of election; interposing challenges.

1-12-20. Conduct of election; interposing challenges.

A challenge may be interposed by a member of the precinct board or by a party challenger for the following reasons:

A.     the person presenting himself to vote is not registered;

B.     the person presenting himself to vote is listed on the purge list placed with the signature rosters or is listed among those persons in the precinct from whom an absentee ballot was received;

C.     the person presenting himself to vote is improperly registered because he is not a qualified elector;

D.     in the case of a primary election, the person presenting himself to vote is not affiliated with a political party represented on the ballot; or

E.     in the case of an absentee ballot, the official outer envelope of the absentee voter has been opened prior to the counting of the ballots.



Section 1-12-21 - Conduct of election; challenges; entries.

1-12-21. Conduct of election; challenges; entries.

When a challenge is interposed, the election clerks shall enter the word "CHALLENGED" under the notation headings in the signature rosters.



Section 1-12-22 - Conduct of election; challenges; disposition.

1-12-22. Conduct of election; challenges; disposition.

Challenges shall be handled as follows:

A.     if the challenge is unanimously affirmed by the presiding judge and the two election judges, the person shall nevertheless be furnished a paper ballot, regardless of whether or not voting machines are being used in the precinct, and he shall be allowed to mark it.  The paper ballot shall then be returned to the presiding judge who shall announce the voter's name in an audible tone and in the voter's presence and place the challenged ballot in an envelope marked "Rejected".  Then this envelope shall be sealed, and the voter's name shall be written on the envelope.  The envelope containing the rejected ballot shall then be deposited in the ballot box and shall not be counted.  The election clerks shall enter such voter's name in the signature roster to be sent to the secretary of state, and the voter shall sign his name in the other signature roster.  The word "Affirmed" shall be written opposite such voter's name under the challenge notation in both signature rosters together with the number of the ballot so furnished.

B.     if the challenge is not unanimously affirmed by the presiding judge and the two election judges, the voter shall be allowed to vote, and the election clerks shall enter the words "Not Affirmed" under the challenge notation after the voter's name in the signature roster and the checklist of registered voters.



Section 1-12-23 - Conduct of election; voting machines; instructions.

1-12-23. Conduct of election; voting machines; instructions.

Before each voter enters the voting machine, a member of the precinct board shall, so far as possible, instruct him on how to operate the voting machine, illustrate its operation on the model and call his attention to the posted sample ballot. If any voter, after entering the voting machine and before drawing its curtain, asks for further information regarding the machine's operation, the two election judges shall give him the necessary information and retire before the curtain is drawn.



Section 1-12-24 - Repealed.

1-12-24. Repealed.



Section 1-12-25 - Conduct of election; voting machines; entry into machine.

1-12-25. Conduct of election; voting machines; entry into machine.

After a voter has announced his name, had his registration confirmed, signed or marked the signature roster and has had no challenge affirmed against his casting a ballot, he may enter the voting machine.  No more than one voter shall be permitted in the voting machine at one time unless the voter is being assisted.



Section 1-12-25.1 - Procedures for voting on electronic vote tabulator systems.

1-12-25.1. Procedures for voting on electronic vote tabulator systems.

A voter using an electronic vote tabulator system to vote shall:

A.     receive a ballot issued by the precinct board;

B.     take the ballot to a voting booth and, with the writing utensil provided, mark it in accordance with the instructions for that ballot type; and

C.     feed the ballot into the electronic vote tabulator to record the vote.



Section 1-12-25.2 - Conduct of election; provisional voting; information to voter; status of voter's ballot.

1-12-25.2. Conduct of election; provisional voting; information to voter; status of voter's ballot.

A.     If a voter is required to vote on a provisional paper ballot, the election judge shall give the voter written instructions on how the voter may determine whether the vote was counted and, if the vote was not counted, the reason it was not counted.

B.     The county clerk shall establish a free access system, such as a toll-free telephone number or internet web site, that a voter who casts a provisional paper ballot may access to ascertain whether the voter's ballot was counted and, if the vote was not counted, the reason it was not counted and how to appeal the decision pursuant to rules issued by the secretary of state.  Access to information about an individual voter's provisional ballot is restricted to the voter who cast the ballot.

C.     Beginning with the closing of the polls on election day through the tenth day following the election, the county clerk shall notify by mail each person whose provisional ballot was not counted of the reason the ballot was not counted.  The voter shall have until the Friday prior to the meeting of the state canvassing board to appeal to the county clerk a decision to reject the voter's ballot.



Section 1-12-25.3 - Provisional paper ballots; required information.

1-12-25.3. Provisional paper ballots; required information.

A.     At a minimum, the following information shall be printed on the outer envelope for a provisional paper ballot:

(1)     the name and signature of the voter;

(2)     the voter's registered address, both present and former if applicable;

(3)     the voter's date of birth;

(4)     the reason for using the ballot;

(5)     the precinct and the polling place at which the voter has voted; and

(6)     sufficient space to list the disposition of the ballot after review by the county clerk.

B.     A provisional paper ballot shall not be rejected for lack of the information required by this section and shall be qualified as long as the voter provides a valid signature and sufficient information for the clerk to determine the voter is a qualified elector.



Section 1-12-25.4 - Provisional paper ballots; disposition.

1-12-25.4. Provisional paper ballots; disposition.

A.     Upon closing of the polls, provisional paper ballots shall be delivered to the county clerk, who shall determine if the ballots will be counted prior to certification of the election.

B.     A provisional paper ballot shall not be counted if the registered voter did not sign either the signature roster or the ballot's envelope.

C.     If there is no record of the voter ever having been registered in the county, the voter shall be offered the opportunity to register and the provisional paper ballot shall not be counted.

D.     If the voter was registered in the county, the registration was later canceled and the county clerk determines that the cancellation was in error, the voter's registration shall be immediately restored and the provisional paper ballot counted.

E.     If the county clerk determines that the cancellation was not in error, the voter shall be offered the opportunity to register at the voter's correct address, and the provisional paper ballot shall not be counted.

F.     If the voter is a registered voter in the county, but has voted on a provisional paper ballot at a polling place other than the voter's designated polling place, the county canvassing board shall ensure that only those votes for the positions or measures for which the voter was eligible to vote are counted.

G.     If the county clerk finds that the voter who voted on a provisional paper ballot at the polls has also voted an absentee ballot in that election, the provisional paper ballot shall not be counted.

H.     The county canvassing board shall prepare a tally displaying the number of provisional paper ballots received, the number found valid and counted, the number rejected and not counted and the reason for not counting the ballots as part of the canvassing process and forward it to the secretary of state immediately upon certification of the election.

I.     The secretary of state shall issue rules to ensure securing the secrecy of the provisional paper ballots, especially during canvassing, reviewing or recounting, and protecting against fraud in the voting process.



Section 1-12-26 - Conduct of election; closing polls.

1-12-26. Conduct of election; closing polls.

When the polls are closed, the precinct board shall proclaim that fact aloud at the place of election. After the proclamation no voter shall cast a vote. However, if at the hour of closing there are other voters in the polling place, or in line at the door, who are qualified to vote and have not been able to do so since appearing, the polls shall be kept open a sufficient time to enable them to vote. In the instructions to the precinct board the secretary of state shall specify procedures whereby the precinct board shall determine the identity of the last person in line at the time the polls closed.



Section 1-12-27 - Conduct of election; arrival of voter after closing time.

1-12-27. Conduct of election; arrival of voter after closing time.

Any person who arrives at the polling place after the time provided for closing the polls is not entitled to vote, even though the polls are open when he arrives.



Section 1-12-27.1 - Conduct of election; provisional paper ballots; use when polling hours extended; disposition.

1-12-27.1. Conduct of election; provisional paper ballots; use when polling hours extended; disposition.

A.     If polling hours are extended by court order or any other order pursuant to a state law in effect at least ten days before the date of that election, during the extended hours, a voter shall vote only on a provisional paper ballot.

B.     A provisional paper ballot cast pursuant to this section shall be separated and held apart from provisional paper ballots cast by those not affected by the order. The ballot shall be counted if:

(1)     there is no legal challenge to the order extending polling hours within ten days of the election; or

(2)     a legal challenge to the order extending polling hours is not sustained.



Section 1-12-28 - Conduct of election; election certificate.

1-12-28. Conduct of election; election certificate.

Immediately upon the closing of the polls, the precinct board shall complete and sign a certificate which shall state: "We certify the  ............ election complete with the voting of voting machine number  ............ by voter number  ............ on the signature roster."



Section 1-12-29 - Conduct of election; counting and tallying; who may be present.

1-12-29. Conduct of election; counting and tallying; who may be present.

Only the members of the precinct board, candidates or their representatives, representatives of the news media and lawfully appointed challengers and watchers may be present while the votes are being counted and tallied. Only members of the precinct board shall handle ballots, signature rosters or tally sheets or take part in the counting and tallying.



Section 1-12-29.1 - Qualifying provisional, absentee and other paper ballots.

1-12-29.1. Qualifying provisional, absentee and other paper ballots.

A.     The secretary of state shall issue rules to create a uniform process and set of criteria for deciding if provisional, absentee and other paper ballots shall be counted.

B.     When qualifying provisional, absentee and other paper ballots, middle initials, suffixes and addresses shall not be dispositive as to whether that person's ballot is qualified and counted in the vote totals, provided that the county clerk can otherwise verify the person is a voter based on the information provided on the outer envelope of the paper ballot or affidavit.



Section 1-12-30 - Conduct of election; disposition of poll book, signature roster and machine printed return reporting unofficial returns.

1-12-30. Conduct of election; disposition of poll book, signature roster and machine printed return reporting unofficial returns.

A.     After all certificates have been executed, the presiding judge and the two election judges shall place the check list of registered voters voting and one copy of the machine printed returns in the stamped, addressed envelope provided for that purpose and immediately mail it to the secretary of state.

B.     The signature roster, the machine printed returns and the direct recording electronic cartridge for electronic and marksense machines shall be returned to the county clerk.  The signature roster, the machine printed returns and the direct recording electronic cartridge for electronic and marksense machines shall not be placed in the ballot box.

C.     Signature rosters and machine printed returns in the custody of the county clerk may be destroyed three years after the election to which they apply.

D.     The county clerk shall report the unofficial total returns for the county to the secretary of state within ten hours after the polls close.



Section 1-12-30.1 - Voter lists; signature rosters; disposition after the polls close.

1-12-30.1. Voter lists; signature rosters; disposition after the polls close.

A.     After the polls are closed, the signature roster shall be properly certified by the precinct board and returned to the county clerk with the election returns destined for the county clerk.  The precinct voter list marked for the secretary of state shall be returned to the secretary of state with the election returns destined for the secretary of state.

B.     The signed and certified signature rosters used in any election shall be considered a part of the election returns and treated accordingly.  They shall be preserved and finally disposed of in the same manner as provided in the Election Code [Chapter 1 NMSA 1978] and 42 U.S.C. 1974.

C.     Whoever willfully destroys, defaces, alters without authorization or improperly disposes of signature rosters used in an election is guilty of a fourth degree felony.



Section 1-12-31 - Conduct of election; disposition of ballot boxes and other election materials.

1-12-31. Conduct of election; disposition of ballot boxes and other election materials.

A.     The following election returns and materials shall not be placed in the ballot box and shall be returned immediately to the county clerk along with the locked box:

(1)     one ballot box key in an envelope addressed to the county clerk;

(2)     one signature roster;

(3)     one tally sheet;

(4)     the registration binder;

(5)     all unused election supplies not destroyed pursuant to the Election Code [Chapter 1 NMSA 1978]; and

(6)     a machine cartridge for any electronic vote tabulator.

B.     The election judge of the party different from that of the presiding judge shall place the other ballot box key in the envelope addressed to the district court and immediately mail it to the district court.



Section 1-12-32 - Conduct of election; return of ballot boxes and election materials.

1-12-32. Conduct of election; return of ballot boxes and election materials.

A.     Unless the ballot box, election returns and materials are delivered to the county clerk within twenty-four hours after the polls are closed, the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

B.     In precincts not more than thirty-five miles distant from the county clerk's office, the delivery of the ballot box and election returns and materials shall be made by the presiding judge in person.

C.     In precincts more than thirty-five miles distant from the county clerk's office, the delivery of the ballot box, election returns and materials may be made by special messenger selected by the presiding judge and the election judges.



Section 1-12-33 - Conduct of election; office of county clerk to remain open.

1-12-33. Conduct of election; office of county clerk to remain open.

The county clerk or some duly authorized deputy or assistant shall keep the office of the county clerk continuously open for twenty-four hours next after the closing of the polls for any primary, general or statewide special election. The office shall be kept open for the purpose of receiving the ballot boxes, election returns and materials. If all such items have been received from each precinct in the county before the expiration of the twenty-four hour period, the office of the county clerk may be closed except during regular office hours.



Section 1-12-34 - Conduct of election; copies of election return certificates.

1-12-34. Conduct of election; copies of election return certificates.

Upon completion of the certificate of returns, the presiding judge shall deliver all returns to the county clerk on election night with the exception of the one legible copy from each voting machine posted on the outside of the entrance door to the polling place.



Section 1-12-35 - Conduct of election; voting machines; closing polls; locking machine.

1-12-35. Conduct of election; voting machines; closing polls; locking machine.

As soon as the last voter has voted, the precinct board, in the presence of all persons lawfully permitted to be present, shall immediately lock and seal the voting machine against further voting. The precinct board shall release the machine-printed returns from the machine. The precinct board shall then sign a certificate stating that the machine was locked and sealed, giving the exact time; stating the number of voters shown on the public counters, which shall be the total number of votes cast on the machine in that precinct; stating the number on the seal; and stating the number registered on the protective counter.



Section 1-12-36 - Repealed.

1-12-36. Repealed.



Section 1-12-37 - Conduct of election; voting machines; verification of returns.

1-12-37. Conduct of election; voting machines; verification of returns.

A.     Two election officials of different parties shall verify that the counter settings registered on the machine-printed returns are legible. The machine-printed returns shall show the number of votes cast for each candidate and the number of votes cast for and against any constitutional amendment or other question submitted, and the return shall be signed by each member of the precinct board and two watchers of opposing interest, if there be such.

B.     If the machine-printed returns are not legible, the precinct officials shall call the county clerk in order to have the center counter compartment door opened and shall proceed to canvass the results from the counters of the machine.



Section 1-12-37.1 - Ballots; remedy for use of incorrect ballots.

1-12-37.1. Ballots; remedy for use of incorrect ballots.

A.     As used in this section, "incorrect ballot" means an election ballot that fails to list the correct candidate for an office.

B.     If an incorrect ballot is discovered after eligible voters have used the incorrect ballot to cast their votes, the precinct board shall:

(1)     lock and seal the voting machine on which the incorrect ballot appears to prevent further voting on that machine, at which time that machine shall be considered disabled;

(2)     preserve a record of the voters who voted using the incorrect ballot by marking the vote number shown on the public counter of the voting machine on both the copy of the voter list marked for the secretary of state and the signature roster; and

(3)     attach a note to the voter list marked for the secretary of state and the signature roster giving the number of the last voter who voted using the incorrect ballot.

C.     The precinct board shall notify the county clerk and the secretary of state of the incorrect ballot and of the precinct board's compliance with the provisions of this section no later than one hour after the polls close.

D.     The votes recorded on the voting machine that was locked and sealed pursuant to Subsection B of this section shall be tallied with the votes from valid ballots from the precinct, except that the votes for incorrect candidates shall not be tallied.  Written notice of this procedure and a statement of the number of voters who voted using the incorrect ballot shall be sent to the secretary of state and the county clerk after the signature roster is properly certified.

E.     If a candidate contests the election results and the court finds that the number of eligible voters who relied on incorrect ballots is great enough to affect the outcome of that candidate's race, the court may order the county clerk to send ballots for that candidate's race to those voters who voted using an incorrect ballot.

F.     The ballots prescribed in Subsection E of this section shall list the names of the candidates and office for the race in question, be in a form substantially similar to absentee ballots as prescribed by the secretary of state and:

(1)     indicate the number of voters that are eligible to vote in the court-ordered vote;

(2)     give the reason the voter is being asked to vote;

(3)     indicate that the voter must return the ballot within fourteen days of receiving it;

(4)     be mailed to the voter by certified mail, return receipt requested; and

(5)     be mailed with a prepaid return envelope addressed to the county clerk of the county within which the voter's precinct lies.

G.     Returned ballots shall be opened, counted and tallied by the county clerk in the presence of the district court judge or the district court judge's representative and the results added to the candidates' respective vote totals and reported to the court and the secretary of state.  Ballots not received by the county clerk within eighteen days of the county clerk's mailing shall not be counted.



Section 1-12-38 - Voting machines; printomatic voting machine; admittance of watchers and candidates; proclamation of results.

1-12-38. Voting machines; printomatic voting machine; admittance of watchers and candidates; proclamation of results.

During the reading of the results of the votes cast, any candidate or watcher who desires to be present shall be admitted to the polling place. The proclamation of the results of the votes cast shall be distinctly announced by the presiding judge, who shall read the name of each candidate and the vote registered on the printed returns. The presiding judge shall also read the vote cast for and against each constitutional amendment or other question submitted. During the proclamation, ample opportunity shall be given to any person lawfully present to compare the result so proclaimed with the printed returns, and any necessary corrections shall then and there be made by the precinct board.



Section 1-12-39 - Conduct of election; voting machine; completion of locking procedures.

1-12-39. Conduct of election; voting machine; completion of locking procedures.

Before adjourning, the precinct board shall complete the locking procedures on the voting machine.



Section 1-12-40 - Conduct of election; voting machine; duration of locking and sealing.

1-12-40. Conduct of election; voting machine; duration of locking and sealing.

A.     On the voting machine, the machine return sheet is the official vote tally for that precinct.

B.     If in the district court's opinion a contest is likely to develop, it may order a voting machine to remain locked and sealed for such time it deems necessary, which period of time shall not interfere with or prohibit the use of the machine at a subsequent election.

C.     The county clerk shall break the seal for purposes of lawful investigation when ordered to do so by a court of competent jurisdiction, the state legislature or the governing body of a local government calling the election. When the investigation is completed, the voting machine shall again be sealed and across the envelope containing the keys shall be written the signature of the person having broken the seal.



Section 1-12-41 - Repealed.

1-12-41. Repealed.



Section 1-12-42 - Conduct of election; employees; time to vote.

1-12-42. Conduct of election; employees; time to vote.

A.     On election day a voter may absent himself from employment in which he is engaged for two hours for the purpose of voting between the time of opening and the time of closing the polls. The voter shall not be liable to any penalty for such absence; however, the employer may specify the hours during this period in which the voter may be absent.

B.     The provisions of Subsection A of this section do not apply to an employee whose work day begins more than two hours subsequent to the time of opening the polls, or ends more than three hours prior to the time of closing the polls.

C.     The provisions of Subsection A of this section apply to elections of Indian nations, tribes or pueblos for a voter who is enrolled as a member of the Indian nation, tribe or pueblo and is qualified to vote in the election.

D.     A person who refuses the right granted in this section to an employee is guilty of a misdemeanor and shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).



Section 1-12-43 - Emergency situations.

1-12-43. Emergency situations.

A.     If any electronic vote tabulator becomes disabled while being used to the extent that any voter is unable to cast a vote for all the candidates or questions of the voter's choice and have such vote recorded by the electronic vote tabulator, it shall be repaired, if possible, or another electronic vote tabulator shall be promptly substituted.

B.     The board of county commissioners shall appropriate funds for servicing, repairing and substituting electronic vote tabulators that become disabled.

C.     If a disabled electronic vote tabulator cannot be repaired in a reasonable length of time and if there are no other electric vote tabulators available for substitution, the presiding judge shall order marked ballots to be collected and securely preserved until they may be tabulated pursuant to rules promulgated by the secretary of state.

D.     A voter shall not be denied the opportunity to mark a ballot for later tabulation due to the lack of a functioning electronic vote tabulator.

E.     The county clerk shall provide additional ballots if needed and when requested by the precinct board.



Section 1-12-44 - Recompiled.

1-12-44. Recompiled.



Section 1-12-45 - Repealed.

1-12-45. Repealed.



Section 1-12-45.1 - Repealed.

1-12-45.1. Repealed.



Section 1-12-46 - Repealed.

1-12-46. Repealed.



Section 1-12-47 - Recompiled.

1-12-47. Recompiled.



Section 1-12-48 - Repealed.

1-12-48. Repealed.



Section 1-12-49 - Recompiled.

1-12-49. Recompiled.



Section 1-12-50 - Repealed.

1-12-50. Repealed.



Section 1-12-51 - Paper ballots; unauthorized receipt or delivery of paper ballot.

1-12-51. Paper ballots; unauthorized receipt or delivery of paper ballot.

Except for absentee ballots and unless otherwise provided by law, a voter shall not receive a paper ballot from any person other than from a member of the precinct board of the polling place where the voter is authorized to vote or at an alternate early voting location.  No person other than a member of the precinct board or officer authorized by law shall deliver a paper ballot to any voter.



Section 1-12-52 - Repealed.

1-12-52. Repealed.



Section 1-12-53 - Repealed.

1-12-53. Repealed.



Section 1-12-54 - Repealed.

1-12-54. Repealed.



Section 1-12-55 - Paper ballots; marking.

1-12-55. Paper ballots; marking.

All marks on the paper ballot shall be made only with the recommended or provided marking device.



Section 1-12-56 - Repealed.

1-12-56. Repealed.



Section 1-12-57 - Paper ballots; procedure after marking.

1-12-57. Paper ballots; procedure after marking.

After marking and preparing a paper ballot in a polling place or alternate voting location, the voter:

A.     shall not show it to any person in such a way as to reveal its contents; and

B.     shall feed the paper ballot into the electronic vote tabulator.



Section 1-12-58 - Paper ballots; delivery of two or more ballots.

1-12-58. Paper ballots; delivery of two or more ballots.

Every voter who knowingly attempts to vote on two or more paper ballots is guilty of a fourth degree felony.



Section 1-12-59 - Viewing marked paper ballot.

1-12-59. Viewing marked paper ballot.

No person shall solicit the voter to show the voter's marked paper ballot.



Section 1-12-60 - Repealed.

1-12-60. Repealed.



Section 1-12-61 - Removal of paper ballots from polling place.

1-12-61. Removal of paper ballots from polling place.

No person shall remove any paper ballot from any polling place unless authorized by law.



Section 1-12-62 - Paper ballots; spoiled or defaced.

1-12-62. Paper ballots; spoiled or defaced.

A.     A voter who accidentally spoils or erroneously prepares the voter's paper ballot may return the spoiled or erroneously prepared paper ballot to the presiding judge and receive a new paper ballot.

B.     The presiding judge in delivering the new paper ballot shall announce the name of the voter and the number of the new paper ballot in an audible tone.

C.     Upon the announcement of the presiding judge, the election clerks shall make a record in the signature roster and checklist of registered voters that the voter received a replacement ballot.

D.     The voter shall mark the spoiled or erroneously prepared paper ballot with the word "SPOILED" and shall place it in a separate envelope marked "SPOILED BALLOTS", which shall be returned to the county clerk.



Section 1-12-63 - Election judges; unused paper ballots.

1-12-63. Election judges; unused paper ballots.

Immediately upon the time of the closing of the polls, the election judges and presiding judge, in the presence of those lawfully permitted to be present, shall publicly destroy all unused paper ballots.



Section 1-12-64 - Repealed.

1-12-64. Repealed.



Section 1-12-65 - Emergency situations; paper ballots; counting and tallying procedures.

1-12-65. Emergency situations; paper ballots; counting and tallying procedures.

A.     The presiding judge and the election judges, assisted by the election clerks, shall count and tally the paper ballots that were not tabulated by the electronic vote tabulator and certify the results of the election on the form on the tally sheet setting opposite the name of each candidate in figures the total number of votes cast for the candidate, and they shall set forth in the spaces provided therefor the total number of votes cast for and against each constitutional amendment and other questions.  Paper ballots not marked as required by the Election Code [1-1-1 NMSA 1978] shall not be counted.  The precinct board shall sign the tally sheet certificate.

B.     The counting and tallying of paper ballots in emergency situations shall be in accordance with procedures prescribed by the secretary of state.



Section 1-12-66 - Paper ballots; signature rosters, checklist of voters and tally sheets; disposition.

1-12-66. Paper ballots; signature rosters, checklist of voters and tally sheets; disposition.

A.     After the counting and tallying of paper ballots are completed and after all certificates have been executed, the presiding judge and the two election judges shall place the checklist of voters and one copy of the tally sheet in the stamped, addressed envelope provided for that purpose and an election judge shall immediately mail it to the secretary of state.

B.     The signature roster and the original tally sheet shall be returned to the county clerk.  The signature roster and the tally sheet shall not be placed in the ballot box.

C.     Signature rosters, checklists of registered voters and tally sheets in the custody of the county clerk and the secretary of state may be destroyed three years after the election to which they apply.



Section 1-12-67 - Paper ballots to be placed in ballot box.

1-12-67. Paper ballots to be placed in ballot box.

After the paper ballots are tallied, the precinct board shall place the bundles of counted paper ballots in the ballot box and the ballot box shall be closed and locked.



Section 1-12-68 - Paper ballots; county canvass; when recount is required.

1-12-68. Paper ballots; county canvass; when recount is required.

A.     If it appears that defective returns cannot be corrected without a recount of the paper ballots, the county canvassing board shall immediately notify the district court in writing.

B.     The district court shall fix a time and place, which shall be not more than one week after receipt of notice from the county canvassing board, for a recount of the paper ballots from the precinct.

C.     The county clerk shall immediately notify the county chairs of the political parties that participated in the election of the time and place of the recount.

D.     At the time and place set by the district court, the ballot box shall be opened in the presence of the district judge or some person designated by the district judge to act for the district court, the precinct board, the county canvassing board and other persons desiring to be present.

E.     The precinct board shall then recount the paper ballots and make a new tally sheet certificate in duplicate to conform to the facts.

F.     After the recount is completed, the precinct board shall replace in the ballot box the paper ballots and other items taken therefrom and shall lock and return the ballot box and one key to the county clerk.  The other key shall be returned to the district court or its representative.

G.     After being properly corrected, the signature roster and tally sheets shall be disposed of as in the first instance:  one each to the county clerk and one each to the secretary of state.



Section 1-12-69 - Disposition of paper ballots.

1-12-69. Disposition of paper ballots.

A.     Paper ballots marked by voters and all records related to voting in any election in which a federal candidate appears on the ballot shall be retained and preserved for a period of twenty-two months from the date of the election.

B.     Paper ballots marked by voters and all records related to voting in any election in which no federal candidate appears on the ballot shall be retained and preserved for forty-five days after adjournment of the state or county canvassing board, whichever is later.

C.     In precincts where a recount or judicial inquiry or inspection of contents is sought, the county clerk shall hold ballots marked by voters and records related to voting in those precincts intact subject to order of the district court or other authority having jurisdiction of the contest or inspection.

D.     Paper ballots marked by voters and records related to voting in any election shall only be destroyed pursuant to rules promulgated by the state records center for destruction of public records.

E.     The state records center is authorized to receive for storage and destruction paper ballots marked by voters and records related to voting in any election in which a federal candidate appears on the ballot.  At least three days prior to sending the ballots and records to the state records center, the county clerk shall notify the county chair of each political party that participated in the election.  The chairs or their designees may inspect the boxes prior to their sealing for delivery.

F.     At least three days prior to the destruction by the county clerk of paper ballots marked by voters and records related to voting, the county clerk shall notify the county chair of each political party participating in the election of the time, place and date thereof.  The chair of each political party may be present or may have the chair's accredited representative present.



Section 1-12-70 - Reporting of vote totals by precinct; voting data maintained by precinct.

1-12-70. Reporting of vote totals by precinct; voting data maintained by precinct.

A.     The county clerk shall report to the secretary of state the vote totals in each precinct on election night.

B.     The county clerk shall maintain voting data by precinct that includes the number of voters who voted early in-person, absentee by mail and on election day and the number of voters who voted using each type of voting system.  The county clerk shall report this data to the secretary of state within sixty days following the election, and to no other person.  The secretary of state shall then combine the data within a precinct to the extent necessary to protect the secrecy of each voter's ballot in accordance with rules issued by the secretary of state before the data as processed becomes a public record.






Article 13 - Post-Election Duties, 1-13-1 through 1-13-22.

Section 1-13-1 - Post-election duties; county canvassing board.

1-13-1. Post-election duties; county canvassing board.

The board of county commissioners is ex officio the county canvassing board in each county.



Section 1-13-2 - Post-election duties; missing returns.

1-13-2. Post-election duties; missing returns.

A.     If at the time the county canvassing board meets it appears that a precinct board has not delivered the election returns to the county clerk, the county canvassing board shall immediately issue a summons to bring before it the delinquent precinct board together with the missing election returns. The summons shall be served by the sheriff, without cost to the county, and the members of the precinct board shall not be paid for their service on election day.

B.     If within ten days after the date of the election the secretary of state has not received the election returns of any precinct, the secretary of state may send a special messenger to the county and precinct to secure and convey the missing returns to the secretary of state.



Section 1-13-3 - Post-election duties; county canvass; commencement.

1-13-3. Post-election duties; county canvass; commencement.

The county canvassing board shall meet within three days after the election and proceed to canvass the returns of the election.



Section 1-13-4 - Post-election duties; county canvass; method.

1-13-4. Post-election duties; county canvass; method.

The county canvassing board shall canvass the election returns by carefully examining such returns of each precinct to ascertain if they contain the properly executed certificates required by the Election Code [Chapter 1 NMSA 1978] and to ascertain whether any discrepancy, omission or error appears on the face of the election returns.



Section 1-13-5 - Post-election duties; county canvass; defective returns; correction.

1-13-5. Post-election duties; county canvass; defective returns; correction.

A.     The county canvassing board shall immediately issue a summons directed to the precinct board, commanding them to forthwith appear and make the necessary corrections or supply omissions if:

(1)     it appears on the face of the election returns that any certificate has not been properly executed;

(2)     it appears that there is a discrepancy within the election returns;

(3)     it appears that there is a discrepancy between the number of votes set forth in the certificate for any candidate and the number of electors voting as shown by the election returns; or

(4)     it appears that there is any omission, informality, ambiguity, error or uncertainty on the face of the returns.

B.     The summons shall be served by the sheriff as in the manner of civil cases, and for each service the sheriff shall be allowed the same mileage as is paid in civil cases. The mileage shall be paid by each member of the precinct board served.

C.     After issuing the necessary summonses, the county canvassing board shall proceed with the canvass of all correct election returns.



Section 1-13-6 - Post-election duties; county canvass; defective returns; notification of secretary of state.

1-13-6. Post-election duties; county canvass; defective returns; notification of secretary of state.

If the county canvassing board discovers any defective returns and issues a summons for the precinct board, it shall immediately notify the secretary of state both orally and in writing that the returns from the specified precinct are defective. The secretary of state shall immediately transmit to the county canvassing board the defective returns from the precinct specified, after first making a photocopy of each of the covers and pages of the returns. The photocopy shall be kept on file for inspection as are the original returns.



Section 1-13-7 - Post-election duties; county canvass; when recheck is required.

1-13-7. Post-election duties; county canvass; when recheck is required.

A.     If it appears that the defective returns cannot be corrected without a recheck of the voting machines, the county canvassing board shall immediately notify the district court in writing.

B.     The district court shall fix a time and place which shall be not more than one week after receipt of notice from the county canvassing board for a recheck of the machines from the precinct.

C.     The county clerk shall immediately notify the county chairmen of the political parties who participated in the election of the time and place of the recheck.

D.     At the time and place set by the district court the recheck shall be conducted as provided in Section 1-13-9 NMSA 1978.

E.     After the recheck, the election returns shall be corrected in duplicate to conform to the facts.

F.     After being properly corrected, the election returns shall be disposed of as in the first instance: one each to the county clerk and one each to the secretary of state.



Section 1-13-8 - Post-election duties; county canvass; search for missing returns.

1-13-8. Post-election duties; county canvass; search for missing returns.

If it is necessary to open a ballot box to ascertain if missing election returns are enclosed therein, the ballot box shall be opened in the presence of the county canvassing board by the county clerk and the district judge, or someone designated by him. If it is necessary to send the key of the ballot box to his designated representative, the district judge shall send it by certified mail, and it shall be returned in the same manner. Where such omission or negligence of the precinct board causes an additional expense to be incurred, no compensation shall be paid to the precinct board for its services on election day.



Section 1-13-9 - Post-election duties; county canvass; voting machine recheck.

1-13-9. Post-election duties; county canvass; voting machine recheck.

A.     During the official canvass of an election the county canvassing board, upon written request of any candidate in the election or upon receipt of a written petition of twenty-five voters of the county, shall make in the presence of the district judge a recheck and comparison of the results shown on the official returns being canvassed with the results appearing and registered on the counter dials of each voting machine used in the election.

B.     For the purpose of making the recheck and comparison, the county canvassing board may unlock and raise the cover of the counter compartment and check the figures shown by the counter dials on the voting machine. At the conclusion of the recheck and comparison the voting machine shall again be locked.

C.     The necessary corrections, if any, shall be made on the returns and the results of the election, as shown by the recheck and comparison, shall be declared.



Section 1-13-10 - Post-election duties; voting machine recheck; cost.

1-13-10. Post-election duties; voting machine recheck; cost.

A.     Before any recheck and comparison of returns and voting machines is made pursuant to Section 1-13-10 NMSA 1978, the candidate making the request, or the petitioners, shall deposit a sum of money or a surety bond made in favor of the county to defray the cost of the recheck. The deposit or the surety bond shall be in the amount of ten dollars ($10.00) for each machine to be rechecked.

B.     If the recheck alters the winner of the election, the deposit or surety bond shall be returned and the cost of the recheck shall be paid by the county. If the recheck does not alter the winner of the election, the deposit or surety bond shall be forfeited and the money from the deposit or bond shall be placed in the county general fund.



Section 1-13-11 - Post-election duties; tie vote.

1-13-11. Post-election duties; tie vote.

In the event of a tie vote between any candidates in the election for the same office, the determination as to which of the candidates shall be declared to have been nominated or elected shall be decided by lot. The method of determining by lot shall be agreed upon by a majority of a committee consisting of the tied candidates, the county chairmen of the political parties that participated in the election and the district judge. The county canvassing board shall issue the certificate of nomination or election to the candidate chosen by lot.



Section 1-13-12 - Post-election duties; mandamus to compel canvass.

1-13-12. Post-election duties; mandamus to compel canvass.

A.     The county canvassing board shall not adjourn until it has canvassed all the returns of the election.

B.     The district court, upon petition of any qualified elector, may issue a writ of mandamus to the county canvassing board to compel it to canvass, declare and certify the election returns.



Section 1-13-13 - Post-election duties; county canvassing board; certifying results.

1-13-13. Post-election duties; county canvassing board; certifying results.

A.     The county canvassing board shall complete the canvass of the returns and declare the results within ten days from the date of the election.

B.     On the thirty-first day after any primary, general or district special election, the county canvassing board shall issue to those candidates entitled by law election certificates, or certificate of nomination in the case of the primary election, to all county officers, magistrates and to members of the legislature elected from districts wholly within the county. In addition, the county canvassing board shall declare the results, immediately after completion of the canvass, of the election and of all questions affecting only the county.

C.     The county canvassing board, immediately after completion of the canvass, shall also certify to the state canvassing board the number of votes cast for all other candidates and questions respectively and shall immediately deliver to the county chairman of each political party that participated in the election a certificate showing the total number of votes cast for each candidate in the election in the county.



Section 1-13-14 - Post-election duties; opening the ballot box.

1-13-14. Post-election duties; opening the ballot box.

Once the ballot box has been locked by the precinct board after its first count and tally, no person shall open the ballot box or remove its contents except as provided by the Election Code [Chapter 1 NMSa 1978].



Section 1-13-15 - Post-election duties; state canvass.

1-13-15. Post-election duties; state canvass.

The state canvassing board shall meet in the state capitol on the third Tuesday after each election and proceed to canvass and declare the results of the election or nomination of each candidate voted upon by the entire state and by the voters of more than one county. The state canvassing board shall also canvass and declare the result of the vote on any constitutional amendment or any question voted upon by the voters of more than one county. Upon the completion of the state canvass, the secretary of state shall notify each county clerk of that fact.



Section 1-13-16 - Post-election duties; state canvass method.

1-13-16. Post-election duties; state canvass method.

A.     The state canvass shall be made from the election returns transmitted directly to the secretary of state from each of the precinct boards and, in the case of candidates voted upon by a district composed of two or more counties, from the certificates transmitted by the county canvassing boards.

B.     Upon the completion of the canvass, but not sooner than the thirty-first day after any primary, general or district special election, the state canvassing board shall issue to those candidates entitled by law the appropriate certificate of election or, in the case of a primary election, a certificate of nomination.

C.     The state canvassing board may designate a person or persons to compare the totals appearing on the election returns, statements of canvass and certificates and to certify the results of their findings to the state canvassing board.



Section 1-13-17 - Post-election duties; nature of documents.

1-13-17. Post-election duties; nature of documents.

The returns and certificates sent to the secretary of state are public documents, subject to inspection during customary office hours by candidates and by the chairman of the state central committee of each political party or his accredited representative, and may be copied upon request of a candidate or state chairman.



Section 1-13-18 - Post-election duties; state canvass; corrections.

1-13-18. Post-election duties; state canvass; corrections.

The state canvassing board shall carefully examine all election returns and certificates issued by the county canvassing boards. If any discrepancy, omission or error appears on their face, the state canvassing board shall immediately forward such returns or certificate to the district court in which the precinct or county canvassing board is situated. The district judge upon receipt of such returns or certificate shall issue a summons to the responsible precinct board or county canvassing board, directing them to appear forthwith before him to complete or correct such returns or certificate.



Section 1-13-19 - Post-election duties; proceedings for contempt.

1-13-19. Post-election duties; proceedings for contempt.

Failure of any person to obey any summons required to be issued by, or issued pursuant to, the Election Code [Chapter 1 NMSA 1978] is contempt and is punishable as provided by law.



Section 1-13-20 - Post-election duties; expense of corrections.

1-13-20. Post-election duties; expense of corrections.

The expense of any proceeding to complete or correct any returns or certificate shall be paid from the county general fund upon voucher signed by the county clerk.



Section 1-13-21 - Clearing voting systems.

1-13-21. Clearing voting systems.

A.     Thirty days after adjournment of the state canvassing board, each county clerk in the presence of the district judge or the district judge's designated representative shall clear the votes recorded on the memory cards of all voting systems of the precincts for which the county clerk has not received notice by registered mail of contest or judicial inquiry.

B.     The county clerk shall keep locked those memory cards from voting systems used in precincts where a recount, judicial inquiry or inspection is sought, subject to order of the district court or other authority having jurisdiction of the contest or inspection.

C.     At least three days prior to the clearing of the voting system memory cards, the county clerk shall notify the county chair of each political party participating in the election of the time, place and date thereof.  The chair of the political party may be present or may have the chair's accredited representative present at the clearing.



Section 1-13-22 - Post-election duties; responsibility for voting machines.

1-13-22. Post-election duties; responsibility for voting machines.

After the election, the county clerk shall have custody of the voting machines.  The county clerk shall furnish all necessary protection to see that the transported and stored voting machines are not tampered with or damaged. The county clerk shall take the proper action to see that the voting machines are not tampered with or damaged during the time the machines are at the polling places.






Article 14 - Contests and Recounts, 1-14-1 through 1-14-25.

Section 1-14-1 - Contest of elections; who may contest.

1-14-1. Contest of elections; who may contest.

Any unsuccessful candidate for nomination or election to any public office may contest the election of the candidate to whom a certificate of nomination or a certificate of election has been issued.



Section 1-14-2 - Contest of elections; status of person holding certificate.

1-14-2. Contest of elections; status of person holding certificate.

In case of a contest of an election, the person holding the certificate of election shall take possession and discharge the duties of the office until the contest is decided.



Section 1-14-3 - Contest of election; filing of complaint.

1-14-3. Contest of election; filing of complaint.

Any action to contest an election shall be commenced by filing a verified complaint of contest in the district court of the county where either of the parties resides. Such complaint shall be filed no later than thirty days from issuance of the certificate of nomination or issuance of the certificate of election to the successful candidate. The party instituting the action shall be known as the contestant, and the party against whom the action is instituted shall be known as the contestee. The Rules of Civil Procedure apply to all actions commenced under the provisions of this section.



Section 1-14-4 - Contest of election; judgment; effect; costs.

1-14-4. Contest of election; judgment; effect; costs.

Judgment shall be rendered in favor of the party for whom a majority of the legal votes shall be proven to have been cast, and shall be to the effect that he is entitled to the office in controversy with all the privileges, powers and emoluments belonging thereto and for his costs. If the contestant prevails he shall have judgment placing him in possession of the contested office and for the emoluments thereof from the beginning of the term for which he was elected and for his costs.



Section 1-14-5 - Contest of election; appeal.

1-14-5. Contest of election; appeal.

An appeal shall lie from any judgment or decree entered in the contest proceeding to the supreme court of New Mexico within the time and in the manner provided by law for civil appeals from the district court.



Section 1-14-6 - Contest of election; preservation of ballots.

1-14-6. Contest of election; preservation of ballots.

Either the contestant or contestee, within the time provided by the Election Code [Chapter 1 NMSA 1978] for the preservation of ballots, may give notice by registered mail to the county clerk of those counties wherein he wishes the ballots preserved that a contest is pending in a designated court, and thereupon it is the duty of the county clerk to preserve the ballots of all precincts named in the notice of contest and answer until the contest has been finally determined.



Section 1-14-7 - Contest of election; disqualification of trial judge.

1-14-7. Contest of election; disqualification of trial judge.

Any election contest shall be an action or proceeding within the meaning of Section 38-3-9 NMSA 1978. Any affidavit of disqualification shall be filed on or before the date when the answer is required to be filed to the notice of contest.



Section 1-14-8 - Impounding ballots; ballots defined.

1-14-8. Impounding ballots; ballots defined.

As used in Sections 1-14-9 through 1-14-12 NMSA 1978, "ballots" includes tally sheets, registration certificates, paper ballots, absentee ballots, statements of canvass, absentee ballot applications and absentee ballot registers, but does not include voting machines.



Section 1-14-9 - Impounding ballots; application for court order; deposit required.

1-14-9. Impounding ballots; application for court order; deposit required.

Any candidate in an election may petition the district court for an order impounding ballots in one or more precincts within which he is a candidate. The action shall be brought in the district court for the county in which the precincts are located. The petition shall state what specific items of ballots are requested to be impounded. Upon receipt of the petition, along with a cash deposit of twenty-five dollars ($25.00) per precinct, the court shall issue an order of impoundment.



Section 1-14-10 - Order of impoundment; contents.

1-14-10. Order of impoundment; contents.

The court order of impoundment shall specify the items of ballots to be impounded and shall direct the state police to:

A.     take immediate physical custody of any items ordered impounded and not in use in the precinct in the conduct of the election;

B.     take legal custody of items ordered impounded and being used in the conduct of the election by assigning an officer to be physically present in the precinct polling place until the polling place is closed and the results in the precinct have been tallied and certified as required by the Election Code [Chapter 1 NMSA 1978];

C.     take physical custody of items ordered impounded and being used in the conduct of the election as soon as the polling place is closed and the results in the precinct have been tallied and certified as required by the Election Code; and

D.     deliver all items ordered impounded and taken into physical custody to the district court clerk of the court entering the order for safekeeping subject to further orders of the court.



Section 1-14-11 - Impoundment; subsequent orders; access; termination of order.

1-14-11. Impoundment; subsequent orders; access; termination of order.

A.     The party petitioning the court for the original order of impoundment may by motion to the court request an order allowing the party or his attorney access to and inspection of any items impounded. The court shall enter its order allowing access and inspection under conditions set by the court that will assure adequate safeguarding of the impounded items. The order shall, if requested by the petitioner, allow for the copying or reproduction of any items by and at the expense of the petitioner.

B.     Ten days from the date of the original order of impoundment or, if an order granting access and inspection has been entered, ten days after that order, the order of impoundment shall automatically terminate unless the court extends the time for good cause shown. The court shall in all cases order the impoundment of ballots terminated no later than thirty days after the entry of the original order of impoundment.

C.     Upon the termination of an impoundment of ballots the items impounded shall be delivered by the district court clerk to the person that would have been entitled to the possession of the items under the Election Code [Chapter 1 NMSA 1978] if there had been no impoundment.



Section 1-14-12 - Disposition of deposit in impoundment proceedings.

1-14-12. Disposition of deposit in impoundment proceedings.

If the petitioner shall successfully prosecute an election content [contest] or recount proceeding that results in a change in his favor the court shall refund to him the deposit required under Section 1-14-9 NMSA 1978 less any amount expended for guarding and preserving the impounded ballots. In all other cases there shall be no refund. Any amounts not refunded shall be transmitted to the state treasurer for credit to the state general fund.



Section 1-14-13 - Post-election duties; proof that no corruption occurred; rejection of ballots.

1-14-13. Post-election duties; proof that no corruption occurred; rejection of ballots.

A.     In any election contest a prima facie showing that the precinct board of any precinct has failed to substantially comply with the provisions of the Election Code [Chapter 1 NMSA 1978] that protect the secrecy and sanctity of the ballot and prescribe duties of the precinct board during the conduct of election, shall cast upon the candidates of the political party having majority representation on the precinct board the burden of proving that no fraud, intimidation, coercion or undue influence was exerted by such members of the precinct board, and that the secrecy and purity of the ballot was safeguarded and no intentional evasion of the substantial requirements of the law was made.

B.     Upon failure to make such a showing upon which the court shall so find, the votes of that entire precinct shall be rejected; provided, that no such rejection shall be made where it appears to the court that the members of the precinct board ignored the requirements of the Election Code with the probable interest of procuring the rejection of the entire vote in the precinct.



Section 1-14-13.1 - Repealed.

1-14-13.1. Repealed.



Section 1-14-13.2 - Post-election duties; voting system check.

1-14-13.2. Post-election duties; voting system check.

A.     At least ninety days prior to each general election, the secretary of state shall contract with an auditor qualified by the state auditor to audit state agencies to oversee a check on the accuracy of precinct electronic vote tabulators, alternate voting location electronic vote tabulators and absent voter precinct electronic vote tabulators.  The voting system check shall be conducted for all federal offices, for governor and for the statewide elective office, other than the office of the governor, for which the winning candidate won by the smallest percentage margin of all candidates for statewide office in New Mexico.

B.     For each selected office, the auditor shall publicly select a random sample of precincts from a pool of all precincts in the state no later than twelve days after the election.  The random sample shall be chosen in a process that will ensure, with at least ninety percent probability for the selected offices, that faulty tabulators would be detected if they would change the outcome of the election for a selected office.  The auditor shall select precincts starting with the statewide office with the largest winning margin and ending with the precincts for the statewide office with the smallest winning margin and then, in the same manner, select precincts from each congressional district.  The size of the random sample for each office shall be determined as provided in Table 1 of this subsection.  When a precinct is selected for one office, it shall be used in lieu of selecting a different precinct when selecting precincts for another office in the same congressional district, or for any statewide office.  If the winning margin in none of the offices for which a voting system check is required is less than fifteen percent, a voting system check for that general election shall not be required.

Table 1   Winning margin between top
two candidates for the
office according to the
county canvasses Number of precincts in the
state to be tested for that
office  Percent    greater than 15 no precincts for that office  greater than 14
but less than or equal to 15 4  greater than 13
but less than or equal to 14 4  greater than 12
but less than or equal to 13 5  greater than 11
but less than or equal to 12 5  greater than 10
but less than or equal to 11 6  greater than 9.0
but less than or equal to 10 6  greater than 8.0
but less than or equal to 9.0 7  greater than 7.0
but less than or equal to 8.0 9  greater than 6.0
but less than or equal to 7.0 10  greater than 5.5
but less than or equal to 6.0 11  greater than 5.0
but less than or equal to 5.5 13  greater than 4.5
but less than or equal to 5.0 14  greater than 4.0
but less than or equal to 4.5 16  greater than 3.5
but less than or equal to 4.0 18  greater than 3.0
but less than or equal to 3.5 22  greater than 2.5
but less than or equal to 3.0 26  greater than 2.0
but less than or equal to 2.5 32   greater than 1.8
but less than or equal to 2.0 37  greater than 1.6
but less than or equal to 1.8 42  greater than 1.4
but less than or equal to 1.6 47  greater than 1.2
but less than or equal to 1.4 54  greater than 1.1
but less than or equal to 1.2 59  greater than 1.0
but less than or equal to 1.1 65  greater than 0.9
but less than or equal to 1.0 73  greater than 0.8
but less than or equal to 0.9 82  greater than 0.7
but less than or equal to 0.8 93  greater than 0.6
but less than or equal to 0.7 109  greater than 0.5
but less than or equal to 0.6 130  0.5 or less automatic recount
for that office.

C.     The auditor shall notify the appropriate county clerks of the precincts that are to be included in the voting system check upon their selection.  The auditor shall direct the appropriate county clerks to compare the original machine count precinct vote totals, including early absentee and absentee by mail machine count vote totals, for candidates for offices subject to the voting system check from the selected precincts for each office with the respective vote totals of a hand recount of the paper ballots from those precincts.  The county clerks shall report their results to the auditor within ten days of the notice to conduct the voting system check.

D.     Based on the results of the voting system check and any other auditing results, the auditor shall determine the error rate in the sample for each office.  If the winning margin decreases and the error rate based on the difference between the vote totals of hand recounts of the paper ballots and the original precinct vote totals exceeds ninety percent of the winning margin for an office, another sample equal in size to the original sample shall be selected and the original precinct vote totals compared to the vote totals of hand recounts.  The error rate based on the first and second sample shall be reported, and if it exceeds ninety percent of the winning margin for the office, the state canvassing board shall order that a full hand recount of the ballots for that office be conducted.

E.     The auditor shall report the results of the voting system check to the secretary of state upon completion of the voting system check and release the results to the public.

F.     Persons designated as county canvass observers may observe the hand recount described in Subsection C of this section.  Observers shall comply with the procedures governing county canvass observers as provided in Section 1-2-31 NMSA 1978.

G.     If a recount for an office selected for a voting system check is conducted pursuant to the provisions of Chapter 1, Article 14 NMSA 1978, the vote totals from the hand count of ballots for that office in precincts selected for the voting system check may be used in lieu of recounting the same ballots for the recount.

H.     All costs of a voting system check or required hand recount shall be paid in the same manner as automatic recounts.



Section 1-14-13.3 - General election audit.

1-14-13.3. General election audit.

The secretary of state shall issue rules for the conduct and procedures of the post-election voting system check, set minimum qualifications for auditors eligible for selection to conduct post-election evaluations of the accuracy of voting systems and approve the contract terms for auditors.  The state auditor shall review the rules, qualification standards and contract terms to ensure they meet audit standards.



Section 1-14-14 - Recounts; rechecks; application.

1-14-14. Recounts; rechecks; application.

A.     Whenever any candidate for any office for which the state canvassing board or county canvassing board issues a certificate of nomination or election believes that any error or fraud has been committed by any precinct board in counting or tallying the ballots, in the verification of the votes cast on the voting machines or in the certifying of the results of any election whereby the results of the election in the precinct have not been correctly determined, declared or certified, the candidate, within six days after completion of the canvass by the proper canvassing board, may have a recount of the ballots, or a recheck of the votes shown on the voting machines, that were cast in the precinct.

B.     In the case of any office for which the state canvassing board issues a certificate of nomination or election, application for recount or recheck shall be filed with the secretary of state.

C.     In the case of any office for which the county canvassing board issues a certificate of nomination or election, application for recount or recheck shall be filed with the district judge for the county in which the applicant resides.



Section 1-14-15 - Recounts; rechecks; cost of proceedings.

1-14-15. Recounts; rechecks; cost of proceedings.

A.     An applicant for a recount shall deposit with the proper canvassing board or, in the case of an office for which the state canvassing board issues a certificate of nomination or election, with the secretary of state sufficient cash, or a sufficient surety bond, to cover the cost of a recount for each precinct for which a recount is demanded.  An applicant for a recheck shall deposit with the proper canvassing board or, in the case of an office for which the state canvassing board issues a certificate of nomination or election, with the secretary of state sufficient cash, or a sufficient surety bond, to cover the cost of the recheck for each voting machine to be rechecked.  The state canvassing board shall determine the estimated actual cost of a recount per precinct and a recheck per voting machine no later than March 15 of even-numbered years.  The secretary of state shall post the recount and recheck cost determinations on the secretary of state's web site when the state canvassing board issues its cost determinations.

B.     The deposit or surety bond shall be security for the payment of the costs and expenses of the recount or recheck in case the results of the recount or recheck are not sufficient to change the results of the election.

C.     If it appears that error or fraud sufficient to change the winner of the election has been committed, the costs and expenses of the recount or recheck shall be paid by the state upon warrant issued by the secretary of finance and administration supported by a voucher of the secretary of state, or shall be paid by the county upon warrant of the county clerk from the general fund of the county, as the case may be.

D.     If no error or fraud appears to be sufficient to change the winner, the costs and expenses for the recount or recheck shall be paid by the applicant.  Costs shall consist of any docket fees, mileage of the sheriff in serving summons and fees and mileage of precinct board members, at the same rates allowed witnesses in civil actions.  If error or fraud has been committed by a precinct board, the board members shall not be entitled to such mileage or fees.



Section 1-14-16 - Recount or recheck proceedings.

1-14-16. Recount or recheck proceedings.

A.     Immediately after filing of the application for recount or recheck, or notice of an automatic recount, the appropriate canvassing board shall issue an order to the county clerk of each county where a precinct specified in the application or notice is located commanding the county clerk to convene the absent voter precinct board at the county seat on a day specified in the order, which date shall not be more than ten days after the filing of the application for a recount or recheck or notice of an automatic recount.

B.     Upon receipt of the order, the county clerk shall send notices by registered mail of the date fixed for the recount or recheck to the district judge for the county, the absent voter precinct board members and the county chair of each of the political parties that participated in the election for the office in question.

C.     The absent voter precinct board, district judge and county clerk shall meet on the date fixed for the recount or recheck, and the ballot boxes and ballot containers or voting machines of the precincts involved in the recount or recheck shall be opened.  The absent voter precinct board shall recount and retally the ballots, or recheck the votes cast on the voting machines, as the case may be, for the office in question in the presence of the county clerk, district judge, or person designated to act for the district judge, and any other person who may desire to be present.

D.     After completion of the recount or recheck, the absent voter precinct board shall replace the ballots in the ballot boxes and ballot containers and lock them, or the voting machines shall be locked and resealed, and the precinct board shall certify to the secretary of state the results of the recount or recheck.  The district judge, or the person designated to act for the district judge, and the county clerk shall also certify that the recount or recheck was made in their presence.



Section 1-14-17 - Repealed.

1-14-17. Repealed.



Section 1-14-18 - Recount; recheck; recanvass by canvassing boards.

1-14-18. Recount; recheck; recanvass by canvassing boards.

A.     Immediately upon receipt of the certificate of recount or recheck from all the absent voter precinct boards making a recount or recheck, the proper canvassing board shall meet and recanvass the returns for the office in question.

B.     In making the recanvass, the proper canvassing board shall be bound by the certificates of recount or recheck from the absent voter precinct boards instead of the original returns from the precinct boards.

C.     After the recanvass, if it appears that fraud or error has been committed sufficient to change the winner of the election, then the proper canvassing board shall revoke the certificate of nomination or election already issued to any person for that office and shall issue a certificate of nomination or election in favor of the person receiving a plurality of the votes cast at the election as shown by the recount or recheck, and such certificate shall supersede all others and entitle the holder to the same rights and privileges as if such certificate had been originally issued by the canvassing board.



Section 1-14-19 - Recount; recheck; candidate for district judge.

1-14-19. Recount; recheck; candidate for district judge.

If a recount or recheck is demanded on the election of a district judge and the judge of the district was a candidate at the election, the chief justice of the supreme court shall designate a district judge who shall act in such proceedings.



Section 1-14-20 - Recounts; rechecks; appointment of a special master.

1-14-20. Recounts; rechecks; appointment of a special master.

If the judge of the district court for the county, or any judge designated in his place, cannot be present at any recount or recheck on the day set, he shall appoint a member of the bar to act for him.



Section 1-14-21 - Recounts; rechecks; mandamus.

1-14-21. Recounts; rechecks; mandamus.

If the state canvassing board, the county canvassing board, secretary of state, county clerk or any member of a precinct board fails or refuses to do or perform any of the acts required of them pertaining to recounts or rechecks, the applicant for recount or recheck may apply to any district court, the court of appeals or the supreme court of New Mexico for writ of mandamus to compel the performance of the required act and such court shall entertain such application.



Section 1-14-22 - Contests and recounts; provisional, absentee and other paper ballots.

1-14-22. Contests and recounts; provisional, absentee and other paper ballots.

The secretary of state shall issue rules governing and allowing procedures for reviewing the qualification of provisional ballot envelopes, absentee and other paper ballots in the case of a contest or recount of election results.  All rejected provisional paper ballot envelopes shall be included in any contest or recount of election results, and a review of the qualification of provisional ballot envelopes shall occur in a recount.



Section 1-14-23 - Recount procedures.

1-14-23. Recount procedures.

A.     To ensure the accuracy of electronic vote tabulating systems, the secretary of state shall issue rules to implement the recount procedures provided for in Subsections B and C of this section.

B.     The votes from a random selection of ballots shall be tallied by hand, and the votes from the same ballots shall be tabulated by an electronic vote tabulating system.  For statewide and federal office, the number of ballots to be tallied and tabulated shall be equal to at least two percent of the ballots cast in each county.  For all other offices, the number of ballots to be tallied and tabulated shall be equal to the greater of one hundred, or five percent, of the ballots cast for the office, distributed by county where applicable.

C.     For a statewide or federal office, if the results of the hand-tally and the electronic vote tabulating system tabulation differ by one-fourth of one percent or less, the remaining ballots shall be recounted using electronic vote tabulating systems.  Otherwise, the remaining ballots shall be recounted by hand.

D.     For offices other than statewide or federal offices, if the results of the hand-tally and the electronic vote tabulating system tabulation differ by the greater of one percent or less, or two votes, the remaining ballots shall be recounted using electronic vote tabulating systems.  Otherwise, the remaining ballots shall be recounted by hand.

E.     Nothing in this section prohibits a candidate from requesting a hand recount in accordance with the provisions of Section 1-14-15 NMSA 1978.



Section 1-14-24 - Automatic recounts; elections for state and federal offices; procedures.

1-14-24. Automatic recounts; elections for state and federal offices; procedures.

A.     An automatic recount of the vote is required when the canvass of returns for a federal or state office in a primary or general election indicates that the margin between the two candidates receiving the greatest number of votes for the office is less than one-half of one percent of the total votes cast for that office in that election.

B.     The secretary of state shall file notice with the state canvassing board within five days of the completion of the state canvass that an automatic recount is required, and the state canvassing board shall order a recount of the ballots for the specified office.

C.     Automatic recounts shall be conducted pursuant to the recount procedures established in Sections 1-14-16 and 1-14-18 through 1-14-22 NMSA 1978.

D.     For the purposes of this section, "state office" means the office of governor, lieutenant governor, state auditor, state treasurer, attorney general, secretary of state, supreme court justice, court of appeals judge, district judge, magistrate judge, public regulation commissioner, commissioner of public lands, state senator or state representative.



Section 1-14-25 - Automatic recounts; expenses.

1-14-25. Automatic recounts; expenses.

The secretary of state shall reimburse the counties for the costs of conducting an automatic recount with money appropriated to the secretary.  In the event that current year appropriations to the secretary of state do not cover the cost of an automatic recount, the secretary may apply to the state board of finance for an emergency grant to cover those costs pursuant to Section 6-1-2 NMSA 1978.






Article 15 - Presidential Electors, Senators, Congressmen and Expiring Terms, 1-15-1 through 1-15-23.

Section 1-15-1 - Presidential electors; notification of state chairmen.

1-15-1. Presidential electors; notification of state chairmen.

On or before June 1 of each year in which the president and vice president of the United States are to be elected, the secretary of state shall send written notice to the state chairman of each qualified political party in New Mexico setting forth the method and requirements for nominating and electing presidential electors in this state at the general election.



Section 1-15-2 - Presidential electors; primary election.

1-15-2. Presidential electors; primary election.

Presidential electors shall not be nominated at the primary election.



Section 1-15-3 - Presidential electors; nomination.

1-15-3. Presidential electors; nomination.

A.     Any qualified political party in New Mexico desiring to have candidates for president and vice president on the general election ballot in a presidential election year shall, at a state party convention held in the year of such election, choose from the voters of such party the number of presidential electors required by law and no more.

B.     The presidential electors shall be nominated by the state convention according to the rules of that party on file with the secretary of state.

C.     Upon the nomination of presidential electors, the chairman and secretary of the convention shall certify the names and addresses of such nominees not less than fifty-six days prior to the election to the secretary of state. The secretary of state shall record the nominees' names in his office as the presidential elector nominees of that party.



Section 1-15-4 - Presidential electors; election.

1-15-4. Presidential electors; election.

A.     The names of the presidential elector nominees shall not be placed upon the general election ballot; instead, the secretary of state shall certify to the county clerks the names of persons nominated by each qualified political party for the offices of president and vice president of the United States.

B.     The names of such nominees for president and vice president for each qualified political party shall be printed together in pairs upon the general election ballot. A vote for any such pair of nominees shall be a vote for the presidential electors of the political party by which such nominees were named.

C.     The presidential elector nominees of the party whose nominees for president and vice president receive the highest number of votes at the general election shall be the elected presidential electors for this state, and each shall be granted a certificate of election by the state canvassing board.



Section 1-15-5 - Presidential electors; duties.

1-15-5. Presidential electors; duties.

Presidential electors for the state shall perform the duties of the presidential electors required by law and the constitution of the United States.



Section 1-15-6 - Presidential electors; organization.

1-15-6. Presidential electors; organization.

A.     Presidential electors of the state shall meet at 11:00 a.m. in the office of the secretary of state on the day fixed by the laws of the United States for presidential electors to cast their ballots for president and vice president of the United States.

B.     At such meeting the presidential electors shall organize by choosing a presiding officer and a secretary.

C.     If the full number of electors required by law are not present at such meeting for any reason, those presidential electors present shall, from a list of names nominated by the state chairman of that party, forthwith choose electors from the voters of that state party.

D.     The secretary of state shall provide such clerical assistance as needed by the presidential electors in performing their duties.



Section 1-15-7 - Presidential electors; when governor fills vacancy.

1-15-7. Presidential electors; when governor fills vacancy.

In the case of the death or absence of any presidential elector or failure to complete the number of presidential electors by noon of the day fixed by the laws of the United States for presidential electors to cast their ballots, the governor shall fill any vacancy by appointment. In filling the vacancy the governor shall appoint a voter of the state from a list of names nominated by the state chairman of the same political party represented by the presidential elector whose death or absence caused the vacancy.



Section 1-15-8 - Presidential electors; electoral college casting ballots; certification of results.

1-15-8. Presidential electors; electoral college casting ballots; certification of results.

The presidential electors of the state shall meet at noon in the office of the secretary of state on the day fixed by the laws of the United States for presidential electors to cast their ballots for president and vice president and shall proceed to vote by ballot for president and vice president of the United States and to certify the results of such election in accordance with the constitution and laws of the United States. The presidential elector chosen as secretary shall keep a journal of the proceedings and deposit the journal in the office of the secretary of state, where it shall be kept on file.



Section 1-15-9 - Presidential electors; penalty.

1-15-9. Presidential electors; penalty.

A.     All presidential electors shall cast their ballots in the electoral college for the candidates of the political party which nominated them as presidential electors.

B.     Any presidential elector who casts his ballot in violation of the provisions contained in Subsection A of this section is guilty of a fourth degree felony.



Section 1-15-10 - Presidential electors; per diem and mileage.

1-15-10. Presidential electors; per diem and mileage.

Each presidential elector shall be paid per diem for each day's attendance and mileage from his residence to the state capitol and return to his place of residence one time, as provided for state officers in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978], and he shall receive no other compensation. Per diem and mileage shall be paid by the state treasurer on warrants drawn by the secretary of finance and administration in accordance with vouchers approved by the presiding officer of the presidential electors.



Section 1-15-11 - United States senator; nomination.

1-15-11. United States senator; nomination.

Candidates for the office of United States senator shall be nominated during the year of the general election next preceding the expiration of the term of office of the United States senator whose successor is to be nominated and elected. Nominations shall be in the manner prescribed by the Election Code [Chapter 1 NMSA 1978] for state officers.



Section 1-15-12 - United States senator; election.

1-15-12. United States senator; election.

The United States senator shall be elected at the general election next succeeding nomination for that office.



Section 1-15-13 - United States senator; canvass of vote.

1-15-13. United States senator; canvass of vote.

The vote for the office of United States senator shall be cast, counted, returned and canvassed in the same manner as the vote is cast, counted, returned and canvassed for state officers. Upon completion of the canvass, the state canvassing board shall immediately transmit the results of such election of United States senator to the president of the United States senate.



Section 1-15-14 - United States senator; vacancy.

1-15-14. United States senator; vacancy.

A.     Immediately upon there being a vacancy in the office of United States senator, the governor shall make a temporary appointment to fill the vacancy until such time as an election is held to fill the vacancy for the unexpired term.

B.     The election to fill the vacancy for the unexpired term shall be held at the next general election occurring not less than thirty days subsequent to the happening of such vacancy.

C.     If the vacancy occurs within thirty days next preceding a general election, the person appointed by the governor to fill the vacancy shall hold office until the next general election occurring more than thirty days subsequent to the happening of the vacancy unless the term of office of such senator shall sooner expire.

D.     Candidates to fill a vacancy in the office of United States senator for an unexpired term shall be nominated and elected in the same manner as candidates are nominated and elected for the full term.



Section 1-15-15 - United States representative; congressional districts established.

1-15-15. United States representative; congressional districts established.

[Unconstitutional.]



Section 1-15-15.1 - United States representative; congressional districts.

1-15-15.1. [United States representative; congressional districts.]

A.     Congressional district number one is composed of Torrance county; Bernalillo county precincts number [precinct numbers] 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 61, 62, 63, 64, 65, 66, 67, 71, 72, 73, 74, 75, 76, 77, 81, 82, 83, 86, 87, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 101, 102, 103, 104, 105, 106, 107, 111, 112, 113, 114, 120, 121, 122, 123, 124, 125, 131, 132, 133, 135, 150, 151, 152, 153, 154, 161, 162, 163, 164, 165, 166, 180, 181, 182, 183, 184, 185, 186, 187, 191, 192, 193, 194, 195, 196, 197, 211, 212, 214, 215, 216, 217, 221, 223, 224, 225, 226, 241, 242, 243, 244, 245, 246, 251, 252, 253, 254, 255, 256, 257, 258, 271, 272, 273, 274, 275, 278, 281, 282, 283, 284, 285, 286, 287, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 311, 312, 313, 314, 315, 316, 317, 318, 321, 322, 323, 326, 327, 328, 329, 330, 331, 332, 333, 341, 342, 343, 344, 345, 346, 347, 351, 352, 353, 354, 355, 356, 357, 358, 371, 372, 373, 374, 375, 381, 382, 383, 384, 385, 386, 387, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 421, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 449, 450, 451, 452, 453, 454, 461, 462, 463, 464, 465, 466, 471, 472, 473, 474, 475, 476, 477, 478, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 502, 503, 504, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 571, 573, 601 and 602; Sandoval county precincts number [precinct numbers] 1, 2, 3, 4, 5, 28, 29, 38, 55, 56 and 64; Santa Fe county precincts number [precinct numbers] 15, 73 and 84; and Valencia county precincts number [precinct numbers] 6, 8, 15, 16, 28, 29, 30, 32, 33, 34 and 38.

B.     Congressional district number two is composed of Catron, Cibola, Chaves, DeBaca, Dona Ana, Eddy, Grant, Guadalupe, Hidalgo, Lea, Lincoln, Luna, Otero, Sierra and Socorro counties; Bernalillo county precincts number [precinct numbers] 31 and 93; McKinley county precinct numbers 26, 27, 29 and 30; and Valencia county precincts number [precinct numbers] 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 31, 35, 36 and 37.

C.     Congressional district number three is composed of Colfax, Curry, Harding, Los Alamos, Mora, Quay, Rio Arriba, Roosevelt, San Juan, San Miguel, Taos and Union counties; Bernalillo county precincts numbers [precinct numbers] 1, 80, 84 and 85; McKinley county percent numbers [precinct numbers] 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 28, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 and 50; Sandoval county precincts numbers [precinct numbers] 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 30, 31, 32, 33, 34, 35, 36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 53, 54, 58, 59, 60, 61, 62, 63 and 67; and Santa Fe county precincts number [precinct numbers] 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85 and 86.



Section 1-15-16 - United States representative; composition of districts.

1-15-16. United States representative; composition of districts.

[Unconstitutional.]



Section 1-15-16.1 - Precincts.

1-15-16.1. Precincts.

A.     Precinct designations and boundaries used in the 1991 congressional redistricting are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] and revised and approved pursuant to that act by the secretary of state as of August 16, 1991.

B.     The boards of county commissioners shall not create any precinct that lies in more than one congressional district, nor shall the boards of county commissioners divide any precinct so that the divided parts of the precinct are situated in two or more congressional districts.  Votes cast in any general, primary or other statewide election from precincts created or divided in violation of this subsection shall be invalid and shall not be counted or canvassed.



Section 1-15-17 - United States representative; nomination and election.

1-15-17. United States representative; nomination and election.

One representative in congress shall be nominated and elected from each congressional district for voting purposes. Ballots for representatives in congress shall designate the office as congressional district number one, congressional district number two and congressional district number three. Only voters of each district shall be eligible to vote for the respective candidates of the district.



Section 1-15-17.1 - Repealed.

1-15-17.1. Repealed.



Section 1-15-18 - Repealed.

1-15-18. Repealed.



Section 1-15-18.1 - United States representative; vacancy.

1-15-18.1. United States representative; vacancy.

A.     Ten days after a vacancy occurs in the office of United States representative, the governor shall, by proclamation, call a special election to be held not less than eighty-four nor more than ninety-one days after the date of the vacancy for the purpose of filling the vacancy, except as provided in Subsections E and F of this section.

B.     Upon the issuance of the governor's proclamation, each qualified political party may nominate in the manner provided by the rules of that party a candidate to fill the vacancy in the office of United States representative; provided that such nomination is certified to the secretary of state by the state chair of that party no later than 5:00 p.m. on the fifty-sixth day preceding the date of the special election.

C.     Declarations of independent candidacy to fill the vacancy in the office of United States representative and nominating petitions pertaining thereto shall be filed with the secretary of state no later than 5:00 p.m. on the  fifty-sixth day preceding the date of the special election.

D.     Special elections called for the purpose of filling a vacancy in the office of United States representative shall be conducted in accordance with the provisions of the Election Code [Chapter 1 NMSA 1978]; provided, however, if there is a conflict between this section and other provisions of the Election Code, the provisions of this section shall control.

E.     If a vacancy occurs in the office of United States representative after the date of the primary election and before the date of the general election of that same year, the vacancy shall be filled at that general election of the same year.  Candidates seeking the office of United States representative in that general election for the next succeeding term shall be deemed to be candidates for the unexpired term as well, and the candidate elected shall take office upon the certification of the election results.

F.     If a vacancy occurs in the office of United States representative when there are more than one hundred vacancies in the United States house of representatives and there are more than seventy-five days before a regularly scheduled election or previously scheduled special election, then:

(1)     the governor shall, by proclamation, call a special election to be held not more than forty-nine days after the vacancy is announced;

(2)     each qualified political party may nominate in the manner provided by the rules of that party a candidate to fill the vacancy in the office of United States representative; provided that such nomination is certified to the secretary of state by the state chair of that party no later than 5:00 p.m. on the tenth business day following announcement of the vacancy; and

(3)     declarations of independent candidacy to fill the vacancy in the office of United States representative and nominating petitions pertaining thereto shall be filed with the secretary of state no later than 5:00 p.m. on the twentieth day following announcement of the vacancy.



Section 1-15-19 - Expiring and succeeding terms.

1-15-19. Expiring and succeeding terms.

"Expiring term" means a term of office which expires not later than three months after the general election at which it is filled.



Section 1-15-20 - Expiring term and next succeeding term in same election.

1-15-20. Expiring term and next succeeding term in same election.

In all instances where the expiring term of any elective state or district office or the office of United States senator or representative and the term next succeeding such expiring term are to be voted upon at the same general election, the same individual may be a candidate for both such expiring term and next succeeding term whether at a primary election, nominating convention or general election.



Section 1-15-21 - Expiring term and next succeeding term; nomination.

1-15-21. Expiring term and next succeeding term; nomination.

A.     If any political party convention nominates any individual to be placed on the general election ballot for the term next succeeding the expiring term, then such person nominated by the party convention shall be deemed to also be designated by the convention for the expiring term. No candidate may be designated by the convention for the expiring term only.

B.     Any candidate whose name is placed on the direct primary ballot in the primary election for the term next succeeding the expiring term shall be conclusively presumed to have declared as a candidate for both the expiring term and the succeeding term.



Section 1-15-22 - Expiring term and next succeeding term; filing fee.

1-15-22. Expiring term and next succeeding term; filing fee.

Notwithstanding any of the provisions of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], a candidate for both the expiring term and the next succeeding term of the same office shall pay only the fee required of a candidate for the office for one full term of such office.



Section 1-15-23 - Expiring term and succeeding term.

1-15-23. Expiring term and succeeding term.

If the same individual is a candidate at a general election for both the expiring term and the succeeding term, his name shall appear but once on the ballot, and the name of the office, followed by the words, "full and expiring terms".






Article 16 - State Constitutional Amendments and Other Questions Submitted, 1-16-1 through 1-16-13.

Section 1-16-1 - State constitutional amendments; application of Election Code.

1-16-1. State constitutional amendments; application of Election Code.

At all elections at which any proposed constitutional amendment or question is submitted to a vote of the electors, the election shall be held and conducted in accordance with the Election Code [Chapter 1 NMSA 1978].



Section 1-16-2 - State constitutional amendments; ballots; special elections.

1-16-2. State constitutional amendments; ballots; special elections.

The secretary of state shall provide ballots for the use of voters in all special elections where constitutional amendments or other questions are submitted to the voters of the entire state. Paper ballots shall bear on their face the facsimile signature of the secretary of state and shall be furnished to each of the county clerks.



Section 1-16-3 - State constitutional amendments; certification.

1-16-3. State constitutional amendments; certification.

Whenever a proposed constitutional amendment or other question is to be submitted to the voters of the entire state, the secretary of state, not less than fifty-six days before the election at which it is to be submitted, shall certify the proposed constitutional amendment or question to the county clerk of each county.



Section 1-16-4 - State constitutional amendments; publication.

1-16-4. State constitutional amendments; publication.

Upon receipt of the certified proposed constitutional amendment or other question, the county clerk shall include it in the proclamation to be issued and shall publish the full text of each proposed constitutional amendment or other question in accordance with the constitution of New Mexico.



Section 1-16-5 - State constitutional amendments; form of ballots.

1-16-5. State constitutional amendments; form of ballots.

All ballots proposing constitutional amendments shall be in the form prescribed by the secretary of state.



Section 1-16-6 - State constitutional amendments; marking ballots.

1-16-6. State constitutional amendments; marking ballots.

A voter desiring to mark the ballot for or against a proposed constitutional amendment shall do so in the manner specified in the instructions printed on the ballot.



Section 1-16-7 - State constitutional amendments; ballot labels; form.

1-16-7. State constitutional amendments; ballot labels; form.

The secretary of state shall prescribe the form in which state constitutional amendments shall appear on the ballot. Such form shall include the full title of the joint resolution proposing the constitutional amendment and the constitutional amendment number assigned to the joint resolution by the secretary of state. The secretary of state may provide an analysis of the proposed constitutional amendment on the ballot. The ballot shall be printed in both English and Spanish.



Section 1-16-8 - Other questions.

1-16-8. Other questions.

The form for ballots on questions other than proposed constitutional amendments to be submitted to the voters of the entire state shall be prescribed by the secretary of state. The form for ballots on those questions not statewide in application to be submitted to the voters of the county shall be furnished by the county clerk, and a copy of the resolution proposing such question shall be sent by the county clerk to the secretary of state not less than thirty days prior to the election. In each case the ballots shall conform as nearly as practicable to the form required for ballots on proposed constitutional amendments.



Section 1-16-9 - State constitutional amendments; single ballot.

1-16-9. State constitutional amendments; single ballot.

Proposed constitutional amendments or other questions submitted to the voters at any election shall be printed on one ballot only.



Section 1-16-10 - State constitutional amendments; sample ballots.

1-16-10. State constitutional amendments; sample ballots.

At the time ballots are printed for special elections on proposed constitutional amendments or other questions, the secretary of state shall have sample ballots printed and furnished to the counties. The form and number of sample ballots furnished to each precinct shall be the same as required for sample ballots in general elections.



Section 1-16-11 - State constitutional amendments; expense.

1-16-11. State constitutional amendments; expense.

The expense incurred by the secretary of state in printing and distributing the ballots for proposed constitutional amendments or other questions to be furnished by him shall be paid by the state.



Section 1-16-12 - Repealed.

1-16-12. Repealed.



Section 1-16-13 - Constitutional amendments; text provided.

1-16-13. Constitutional amendments; text provided.

In any election in which a constitutional amendment is being considered, the secretary of state shall cause to be printed samples of the text of each constitutional amendment, in both Spanish and English, in an amount equal to ten percent of the registered voters in the state. The secretary of state shall then distribute the sample constitutional proposals to the county clerk in each county, who in turn, will distribute them to the precincts in the same manner and number as sample ballots.






Article 17 - Referendum Petitions, 1-17-1 through 1-17-14.

Section 1-17-1 - Referendum petitions; who may sign.

1-17-1. Referendum petitions; who may sign.

Any person who is a qualified elector of New Mexico and who disapproves any law not excepted by the constitution of New Mexico may sign a referendum petition in his own proper handwriting, and not otherwise, to order a referendum vote upon a law enacted at the last preceding session of the legislature.



Section 1-17-2 - Referendum petitions; form.

1-17-2. Referendum petitions; form.     The petition and order for referendum shall be in the following form:




"PETITION FOR REFERENDUM
To the Honorable  ............
(Name of secretary of state)
We, the undersigned, qualified electors of  ............ county, New Mexico, who disapprove Laws 19  ...., Chapter  ...., of New Mexico, approved  ...... day of  ......, 19  ..., entitled 'An Act   ......,' respectfully request by this our petition that it be referred to the people of New Mexico, to the end that the same may be approved or rejected by vote of the qualified electors of the state at the next regular general election to be held on the  ...... day of  ......., 19  ..; and each of us for himself says: I am a qualified elector of  ...... county, New Mexico, and my residence, post-office address and voting precinct are correctly written after my name.
NAME         RESIDENCE         POST-OFFICE       VOTING PRECINCT."



Section 1-17-3 - Referendum petitions; solicitor of signatures; duty.

1-17-3. Referendum petitions; solicitor of signatures; duty.

Every person who solicits signatures to any petition for referendum shall present a full and correct copy of the law on which the referendum is sought to the person whose signature is solicited.



Section 1-17-4 - Referendum petitions; penalty.

1-17-4. Referendum petitions; penalty.

It is a fourth degree felony for any person, on a petition for referendum, to:

A.     sign any name other than his own, except to write thereon the name of a person who cannot write and who signs his name with his mark;

B.     sign his name more than once on a petition on the same law;

C.     sign his name when he is not a qualified elector in the county specified in the petition; or

D.     knowingly misrepresent the purpose and effect of the petition or law thereby affected, for the purpose of causing anyone to sign the petition in reliance upon such misrepresentation.



Section 1-17-5 - Referendum petitions; requirements as to contents.

1-17-5. Referendum petitions; requirements as to contents.

A.     Each page of a referendum petition upon which signatures of petitioners are to be solicited shall be an exact copy of all other pages of the referendum petition, except as to the county name and actual signatures.

B.     Each page of any referendum petition to be filed shall have attached thereto the certificate of the person who circulated such petition.

C.     No page of a referendum petition shall contain signatures of petitioners from more than one county. When a complete set of pages is delivered to the secretary of state as a completed petition, the sponsors shall also deliver a certified list of the registered voters of the county in which the particular pages were circulated and signed.

D.     When a sufficient number of pages of a referendum petition are signed by the required number of qualified electors and are filed and duly certified by the secretary of state, they shall be treated and considered as one petition.

E.     Each referendum petition shall be headed in boldface type, over the signature of the attorney general, with necessary instructions to the person who solicits signatures for the petition and to the signers of the petition, informing them of the privileges granted by the constitution and penalties imposed for violations of the law pertaining to referendum petitions.



Section 1-17-6 - Referendum petitions; form of certificate.

1-17-6. Referendum petitions; form of certificate.     The back of each page of every referendum petition containing the signatures shall bear the following certificate executed by the person who circulated that page of the referendum petition:




"STATE OF NEW MEXICO
COUNTY OF  ............
I,  ........., do hereby certify that the signatures appearing on the front hereof were signed in my presence; that to the best of my knowledge and belief each such signature is genuine; and that the person so signing is a qualified elector in the county named on this page.
................................................................
(signature of person soliciting
signatures for petition)
................................................................
(post-office)".



Section 1-17-7 - Referendum petitions; false certification; penalty.

1-17-7. Referendum petitions; false certification; penalty.

Falsely certifying to the statements contained in the certificate required of persons soliciting signatures on a referendum petition is a fourth degree felony.



Section 1-17-8 - Referendum petitions; approval before circulation.

1-17-8. Referendum petitions; approval before circulation.

A.     Before any referendum petition is circulated for signatures, the sponsors shall submit the original draft thereof to the secretary of state to determine whether or not it meets the requirements of law for referendum petitions. At the same time the original draft is submitted to the secretary of state, the sponsors shall also submit a suggested popular name for the law which is the object of the petition.

B.     Within ten days after submission of the original draft and suggested popular name, the secretary of state shall:

(1)     approve and certify the original draft of the petition, and approve and certify the suggested popular name or a more suitable and correct popular name; or

(2)     disapprove the original draft and specify each deficiency not in compliance with the law.



Section 1-17-9 - Referendum petitions; number; popular name.

1-17-9. Referendum petitions; number; popular name.

The secretary of state shall fix and declare the number of the referendum petition and the popular name of the law to which it refers and by which it shall be designated on the ballot.



Section 1-17-10 - Referendum petitions; sufficiency or insufficiency.

1-17-10. Referendum petitions; sufficiency or insufficiency.

The secretary of state shall ascertain and declare the sufficiency or insufficiency of each complete referendum petition within fifteen days after it is filed in his office.



Section 1-17-11 - Referendum petitions; sufficiency of petition; burden of proof.

1-17-11. Referendum petitions; sufficiency of petition; burden of proof.

A.     In considering the sufficiency of a referendum petition the burden of proving that all signatures appearing on the page are genuine and that the signers are qualified electors of the county named on the page and are in all respects entitled to sign the petition shall be upon the sponsors of the petition, if it is apparent beyond a reasonable doubt to the secretary of state that twenty percent or more of the signatures on any one page thereof are fictitious, forged or otherwise clouded, or that the challenged petitioners were ineligible to sign the petition, which fact was known or could have been ascertained by the exercise of reasonable diligence on the part of the person soliciting the signatures on that page.

B.     If the sponsors of the referendum petition refuse or fail to assume and meet such burden, the secretary of state shall reject the entire page and shall not count as petitioners any of the names appearing thereon.



Section 1-17-12 - Referendum petitions; determination of insufficiency; duty of secretary of state.

1-17-12. Referendum petitions; determination of insufficiency; duty of secretary of state.

A.     If the complete referendum petition filed with the secretary of state is found to be insufficient, the secretary of state shall forthwith notify the sponsors in writing, through their designated agent, and shall set forth his reasons for so finding.

B.     After delivery of such notice of insufficiency, the sponsors shall have thirty days in which:

(1)     to solicit and obtain additional signatures;

(2)     to submit proof to show that a rejected signature is valid and should be counted; or

(3)     to make the petition more definite and certain.

C.     Any amendment and correction to the referendum petition shall not materially change the purpose and effect of the petition, and no change shall be made in petition except to correct apparent typographical errors and omissions.

D.     If no action is taken as prescribed in Subsection B of this section within the time limit prescribed, the petition for purposes of referral to the people at the general election is void.



Section 1-17-13 - Referendum petitions; writ of mandamus.

1-17-13. Referendum petitions; writ of mandamus.

A.     If the secretary of state fails or refuses to examine and certify the sufficiency or insufficiency of any referendum petition within the time prescribed, any twenty-five qualified electors who feel aggrieved thereby may within fifteen days thereafter apply to the supreme court for a writ of mandamus.

B.     If the court decides that such petition is legally sufficient, it shall order the secretary of state to file and certify the sufficiency thereof as of the date upon which it was first offered for filing. A certified copy of the court's finding and order shall be attached to such petition.

C.     On a proper showing that the referendum petition is not legally sufficient, the court may enjoin the secretary of state from certifying its sufficiency.



Section 1-17-14 - Referendum petitions; notice of election.

1-17-14. Referendum petitions; notice of election.

Before the general election at which any law subject to referendum petition is to be voted upon by the people, the secretary of state shall give notice by publication and posting in the manner required by law for the publication and posting of notice of election on proposed constitutional amendments. The notice shall contain the number of the petition, the ballot title, the certified popular name of the law to which the petition refers and a complete text of the law to which the petition refers.






Article 18 - Federal Constitutional Amendments, 1-18-1 through 1-18-5.

Section 1-18-1 - Federal constitutional amendments; ratification convention; proclamation.

1-18-1. Federal constitutional amendments; ratification convention; proclamation.

Within ten days after receipt of official notification of an action of congress proposing to conventions in the several states an amendment to the constitution of the United States, the governor shall, by proclamation, call a convention for the purpose of ratifying or rejecting the proposed amendment.



Section 1-18-2 - Federal constitutional amendments; contents of proclamation.

1-18-2. Federal constitutional amendments; contents of proclamation.

The proclamation shall specify the time and place of holding the convention and shall set forth the proposed amendment to the constitution of the United States.



Section 1-18-3 - Federal constitutional amendments; ratification convention; composition.

1-18-3. Federal constitutional amendments; ratification convention; composition.

The ratification convention shall be composed of each member of the state legislature. The convention shall meet in the chamber of the house of representatives and, where applicable, the rules of the house of representatives shall govern the proceedings of the convention. The lieutenant governor shall be the president of the convention and shall be the presiding officer. He shall be assisted in his duties by the speaker of the house of representatives and the president pro tempore of the senate.



Section 1-18-4 - Federal constitutional amendments; per diem and mileage of delegates.

1-18-4. Federal constitutional amendments; per diem and mileage of delegates.

Delegates to the ratification convention shall be paid per diem and mileage at the same rate as provided for members of the legislature; provided that such per diem shall not be paid for any period of time exceeding three calendar days.



Section 1-18-5 - Federal constitutional amendments; certification of proceedings.

1-18-5. Federal constitutional amendments; certification of proceedings.

The proceedings of the ratification convention shall be certified to in the manner and form prescribed by existing law in respect to state action on proposed amendments to the constitution of the United States.






Article 19 - Campaign Practices, 1-19-1 through 1-19-37.

Section 1-19-1 - Campaign practices; primary election; expenditure of party money.

1-19-1. Campaign practices; primary election; expenditure of party money.

A.     No contribution of money, or the equivalent thereof, made directly or indirectly to any political party, to any political party committee, to members of any political party committee or to any person representing or acting on behalf of a political party, and no money in the treasury of any political party or political party committee shall be expended directly or indirectly in the aid of the nomination at a primary election of any one or more persons as against any one or more other persons of the same political party running in such primary election.

B.     Any person who expends money, or is responsible for the expenditure of money, in violation of this section is guilty of a petty misdemeanor.



Section 1-19-2 to 1-19-15 - Repealed.

1-19-2 to 1-19-15. Repealed.



Section 1-19-16 - Campaign practices; printing or publishing campaign material without specifying sponsor; penalty.

1-19-16. Campaign practices; printing or publishing campaign material without specifying sponsor; penalty.

A.     It is unlawful for any person, organization or political committee to publish or print any campaign advertising or communication which does not specify the name of the sponsor or the name of a responsible officer who authorized the printing or publication of such material, in any election, special election, school district election or an election authorizing a bond issue. This prohibition extends only to handbills, petitions, circulars, letters or similar written material.

B.     Any printing establishment shall identify itself as the printer of the campaign material.

C.     Any person, organization or political committee violating the provisions of Subsection A or B of Section 1-19-16 NMSA 1978 is guilty of a fourth degree felony and shall be punished as provided in the Criminal Code [30-1-1 NMSA 1978].



Section 1-19-17 - Campaign practices; circulation of campaign material without specifying sponsor; penalty.

1-19-17. Campaign practices; circulation of campaign material without specifying sponsor; penalty.

A.     It is unlawful for any person, organization or political committee to circulate or distribute any campaign advertising or communication which does not specify the name of the sponsor of such material, in any election, special election, school district election or an election authorizing a bond issue. This prohibition extends to handbills, petitions, circulars or similar written material.

B.     Any person, organization or political committee violating the provisions of Subsection A of Section 1-19-17 NMSA 1978 is guilty of a misdemeanor and shall be punished as provided in the Criminal Code [30-1-1 NMSA 1978].



Section 1-19-18 to 1-19-24 - Repealed.

1-19-18 to 1-19-24. Repealed.



Section 1-19-25 - Short title.

1-19-25. Short title.

Sections 1-19-25 through 1-19-36 NMSA 1978 may be cited as the "Campaign Reporting Act".



Section 1-19-26 - Definitions.

1-19-26. Definitions.

As used in the Campaign Reporting Act:

A.     "advertising campaign" means an advertisement or series of advertisements used for a political purpose and disseminated to the public either in print, by radio or television broadcast or by any other electronic means, including telephonic communications, and may include direct or bulk mailings of printed materials;

B.     "anonymous contribution" means a contribution the contributor of which is unknown to the candidate or the candidate's agent or the political committee or its agent who accepts the contribution;

C.     "bank account" means an account in a financial institution located in New Mexico;

D.     "campaign committee" means two or more persons authorized by a candidate to raise, collect or expend contributions on the candidate's behalf for the purpose of electing the candidate to office;

E.     "candidate" means an individual who seeks or considers an office in an election covered by the Campaign Reporting Act, including a public official, who either has filed a declaration of candidacy or nominating petition or:

(1)     for a non-statewide office, has received contributions or made expenditures of one thousand dollars ($1,000) or more or authorized another person or campaign committee to receive contributions or make expenditures of one thousand dollars ($1,000) or more for the purpose of seeking election to the office; or

(2)     for a statewide office, has received contributions or made expenditures of two thousand five hundred dollars ($2,500) or more or authorized another person or campaign committee to receive contributions or make expenditures of two thousand five hundred dollars ($2,500) or more for the purpose of seeking election to the office or for candidacy exploration purposes in the years prior to the year of the election;

F.     "contribution" means a gift, subscription, loan, advance or deposit of money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for a political purpose, including payment of a debt incurred in an election campaign, but "contribution" does not include the value of services provided without compensation or unreimbursed travel or other personal expenses of individuals who volunteer a portion or all of their time on behalf of a candidate or political committee, nor does it include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

G.     "deliver" or "delivery" means to deliver by certified or registered mail, telecopier, electronic transmission or facsimile or by personal service;

H.     "election" means any primary, general or statewide special election in New Mexico and includes county and judicial retention elections but excludes municipal, school board and special district elections;

I.     "election year" means an even-numbered year in which an election covered by the Campaign Reporting Act is held;

J.     "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value for a political purpose, including payment of a debt incurred in an election campaign or pre-primary convention, but does not include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

K.     "person" means an individual or entity;

L.     "political committee" means two or more persons, other than members of a candidate's immediate family or campaign committee or a husband and wife who make a contribution out of a joint account, who are selected, appointed, chosen, associated, organized or operated primarily for a political purpose; and "political committee" includes:

(1)     political action committees or similar organizations composed of employees or members of any corporation, labor organization, trade or professional association or any other similar group that raises, collects, expends or contributes money or any other thing of value for a political purpose;

(2)     a single individual whose actions represent that the individual is a political committee; and

(3)     a person or an organization of two or more persons that within one calendar year expends funds in excess of five hundred dollars ($500) to conduct an advertising campaign for a political purpose;

M.     "political purpose" means influencing or attempting to influence an election or pre-primary convention, including a constitutional amendment or other question submitted to the voters;

N.     "prescribed form" means a form or electronic format prepared and prescribed by the secretary of state;

O.     "proper filing officer" means either the secretary of state or the county clerk as provided in Section 1-19-27 NMSA 1978;

P.     "public official" means a person elected to an office in an election covered by the Campaign Reporting Act or a person appointed to an office that is subject to an election covered by that act; and

Q.     "reporting individual" means every public official, candidate or treasurer of a campaign committee and every treasurer of a political committee.



Section 1-19-26 - Definitions.  (Effective November 3, 2010.)

1-19-26. Definitions.

As used in the Campaign Reporting Act:

A.     "advertising campaign" means an advertisement or series of advertisements used for a political purpose and disseminated to the public either in print, by radio or television broadcast or by any other electronic means, including telephonic communications, and may include direct or bulk mailings of printed materials;

B.     "anonymous contribution" means a contribution the contributor of which is unknown to the candidate or the candidate's agent or the political committee or its agent who accepts the contribution;

C.     "bank account" means an account in a financial institution located in New Mexico;

D.     "campaign committee" means two or more persons authorized by a candidate to raise, collect or expend contributions on the candidate's behalf for the purpose of electing the candidate to office;

E.     "candidate" means an individual who seeks or considers an office in an election covered by the Campaign Reporting Act, including a public official, who either has filed a declaration of candidacy or nominating petition or:

(1)     for a non-statewide office, has received contributions or made expenditures of one thousand dollars ($1,000) or more or authorized another person or campaign committee to receive contributions or make expenditures of one thousand dollars ($1,000) or more for the purpose of seeking election to the office; or

(2)     for a statewide office, has received contributions or made expenditures of two thousand five hundred dollars ($2,500) or more or authorized another person or campaign committee to receive contributions or make expenditures of two thousand five hundred dollars ($2,500) or more for the purpose of seeking election to the office or for candidacy exploration purposes in the years prior to the year of the election;

F.     "contribution" means a gift, subscription, loan, advance or deposit of money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for a political purpose, including payment of a debt incurred in an election campaign, but "contribution" does not include the value of services provided without compensation or unreimbursed travel or other personal expenses of individuals who volunteer a portion or all of their time on behalf of a candidate or political committee, nor does it include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

G.     "deliver" or "delivery" means to deliver by certified or registered mail, telecopier, electronic transmission or facsimile or by personal service;

H.     "election" means any primary, general or statewide special election in New Mexico and includes county and judicial retention elections but excludes municipal, school board and special district elections;

I.     "election year" means an even-numbered year in which an election covered by the Campaign Reporting Act is held;

J.     "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value for a political purpose, including payment of a debt incurred in an election campaign or pre-primary convention, but does not include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

K.     "person" means an individual or entity;

L.     "political committee" means two or more persons, other than members of a candidate's immediate family or campaign committee or a husband and wife who make a contribution out of a joint account, who are selected, appointed, chosen, associated, organized or operated primarily for a political purpose; and "political committee" includes:

(1)     political action committees or similar organizations composed of employees or members of any corporation, labor organization, trade or professional association or any other similar group that raises, collects, expends or contributes money or any other thing of value for a political purpose;

(2)     a single individual whose actions represent that the individual is a political committee; and

(3)     a person or an organization of two or more persons that within one calendar year expends funds in excess of five hundred dollars ($500) to conduct an advertising campaign for a political purpose;

M.     "political purpose" means influencing or attempting to influence an election or pre-primary convention, including a constitutional amendment or other question submitted to the voters;

N.     "prescribed form" means a form or electronic format prepared and prescribed by the secretary of state;

O.     "proper filing officer" means either the secretary of state or the county clerk as provided in Section 1-19-27 NMSA 1978;

P.     "public official" means a person elected to an office in an election covered by the Campaign Reporting Act or a person appointed to an office that is subject to an election covered by that act; and

Q.     "reporting individual" means every public official, candidate or treasurer of a campaign committee and every treasurer of a political committee.



Section 1-19-26.1 - Political committees; registration; disclosures.

1-19-26.1. Political committees; registration; disclosures.

A.     It is unlawful for any political committee that receives, contributes or expends in excess of five hundred dollars ($500) in any calendar year to continue to receive or make any contribution or expenditure for a political purpose unless that political committee appoints and maintains a treasurer and registers with the secretary of state.

B.     A political committee shall register with the secretary of state within ten days of receiving, contributing or expending in excess of five hundred dollars ($500) by paying a filing fee of fifty dollars ($50.00) and filing a statement of organization under oath on a prescribed form showing:

(1)     the full name of the political committee, which shall fairly and accurately reflect the identity of the committee, including any sponsoring organization, and its address;

(2)     a statement of the purpose for which the political committee was organized;

(3)     the name, address and relationship of any connected or associated organization or entity;

(4)     the names and addresses of the officers of the committee; and

(5)     an identification of the bank used by the committee for all expenditures or contributions made or received.

C.     The provisions of this section do not apply to a political committee that is located in another state and is registered with the federal election commission if the political committee reports on federal reporting forms filed with the federal election commission all expenditures for and contributions made to reporting individuals in New Mexico and files with the secretary of state, according to the schedule required for the filing of forms with the federal election commission, a copy of either the full report or the cover sheet and the portions of the federal reporting forms that contain the information on expenditures for and contributions made to reporting individuals in New Mexico.



Section 1-19-26.2 - Rules and regulations.

1-19-26.2. Rules and regulations.

The secretary of state may adopt and promulgate rules and regulations to implement the provisions of the Campaign Reporting Act [1-19-25 NMSA 1978]. In adopting and promulgating these rules and regulations, the secretary of state shall comply with the provisions of the Administrative Procedures Act [12-8-1 NMSA 1978]. In addition to any other notification required pursuant to the provisions of Paragraph (2) of Subsection A of Section 12-8-4 NMSA 1978, the secretary of state shall notify all qualified political parties in the state and the New Mexico legislative council prior to adopting, amending or repealing any rule or regulation.



Section 1-19-26.3 - Campaign committee and political committee expenditures; disclosure; telephone calls; records.

1-19-26.3. Campaign committee and political committee expenditures; disclosure; telephone calls; records.

A.     A campaign committee or political committee that is required to register pursuant to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] shall not expend campaign or political committee funds to directly or indirectly pay for a telephone call without disclosing to the recipient the name of the organization that authorized or paid for the call if the call:

(1)     is one of five hundred or more calls that are similar in nature made during an election cycle by an individual or individuals, or by electronic means; and

(2)     advocates support for, or opposition to, a candidate for public office or ballot measure.

B.     The campaign committee or political committee that pays for a call referred to in Subsection A of this section shall be disclosed in the call unless the organization that authorized the call and in whose name it is placed has filing obligations pursuant to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] and the name announced in the call is either:

(1)     the full name by which the organization or individual is identified in any statement or report required to be filed pursuant to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]; or

(2)     the name by which the organization or individual is commonly known.

C.     A campaign committee or political committee that pays directly or indirectly for telephone calls as described in Subsection A of this section shall maintain a record of the script of the calls for at least ninety days following election day. If any of the calls qualifying pursuant to Subsection A of this section are recorded messages, a copy of the recording shall also be maintained for that period.

D.     A campaign committee or political committee may not contract with a phone bank vendor that does not disclose the information required to be disclosed by Subsection A or B of this section.



Section 1-19-27 - Reports required; proper filing officer.

1-19-27. Reports required; proper filing officer.

A.     Except for those candidates and public officials who file a statement of no activity, all reporting individuals shall file with the proper filing officer a report of expenditures and contributions on a prescribed form.

B.     The proper filing officer for filing reports of expenditures and contributions by a political committee is the secretary of state.

C.     The proper filing officer for filing reports of expenditures and contributions or statements of no activity is the secretary of state for all candidates and public officials.

D.     The secretary of state shall develop or contract for services to develop an electronic reporting system for receiving and for public inspection of reports of expenditures and contributions and statements of no activity to the Campaign Reporting Act [1-19-25 NMSA 1978].  The electronic reporting system shall:

(1)     enable a person to file reports online by filling out forms on the secretary of state's web site; and

(2)     provide for encrypted transmissions.



Section 1-19-28 - Furnishing report forms; political committees; candidates.

1-19-28. Furnishing report forms; political committees; candidates.

A.     The secretary of state annually shall furnish to all reporting individuals the prescribed forms for the reporting of expenditures and contributions, supplemental reports and a statement of no activity and the specific dates the reports and statement are due.

B.     In addition to the provisions of Subsection A of this section, at the time of filing a declaration of candidacy or a nominating petition, the proper filing officer shall give the candidate the prescribed reporting forms and the schedule of specific dates for filing the required reports or a statement of no activity.  The prescribed forms shall also be made available to all reporting individuals at the office of the secretary of state and in each county at the office of the county clerk.



Section 1-19-29 - Time and place of filing reports.

1-19-29. Time and place of filing reports.

A.     Except as otherwise provided in this section, all reporting individuals shall file with the proper filing officer by 5:00 p.m. on the second Monday in April and October a report of all expenditures made and contributions received on or before the first Monday in those months and not previously reported.  The report shall be filed biannually until the reporting individual's bank account has been closed and the other provisions specified in Subsection F of this section have been satisfied.

B.     In an election year, instead of the biannual reports provided for in Subsection A of this section, all reporting individuals, except for public officials who are not candidates in an election that year, shall file reports of all expenditures made and contributions received or, if applicable, statements of no activity, according to the following schedule:

(1)     by 5:00 p.m. on the second Monday in April, a report of all expenditures made and contributions received on or before the first Monday in April and not previously reported;

(2)     by 5:00 p.m. on the second Monday in May, a report of all expenditures made and contributions received on or before the first Monday in May and not previously reported;

(3)     by 5:00 p.m. on the second Monday in September, a report of all expenditures made and contributions received on or before the first Monday in September and not previously reported;

(4)     by 5:00 p.m. on the second Monday in October, a report of all expenditures made and contributions received on or before the first Monday in October and not previously reported;

(5)     by 5:00 p.m. on the Thursday before a primary, general or statewide special election, a report of all expenditures made and contributions received by 5:00 p.m. on the Tuesday before the election.  Any contribution or pledge to contribute that is received after 5:00 p.m. on the Tuesday before the election and that is for five hundred dollars ($500) or more in a legislative or non-statewide judicial election, or two thousand five hundred dollars ($2,500) or more in a statewide election, shall be reported to the proper filing officer either in a supplemental report on a prescribed form within twenty-four hours of receipt or in the report to be filed by 5:00 p.m. on the Thursday before a primary, general or statewide special election, except that any such contribution or pledge to contribute that is received after 5:00 p.m. on the Friday before the election may be reported by 12:00 noon on the Monday before the election; and

(6)     by 5:00 p.m. on the thirtieth day after a primary, general or statewide special election, a report of all expenditures made and contributions received on or before the twenty-fifth day after the election and not previously reported.

C.     If a candidate or public official has not received any contributions and has not made any expenditures since the candidate's or official's last report was filed with the proper filing officer, the candidate or official shall only be required to file a statement of no activity, which shall not be required to be notarized, in lieu of a full report when that report would otherwise be due and shall not be required to file a full report until the next required filing date occurring after an expenditure is made or a contribution is received.

D.     In an election year, a public official who is not a candidate shall file biannual reports of expenditures made and contributions received or statements of no activity in accordance with the schedule provided for in Subsection A of this section.

E.     A report of expenditures and contributions filed after a deadline set forth in this section shall not be deemed to have been timely filed.

F.     Except for candidates and public officials who file a statement of no activity, each reporting individual shall file a report of expenditures and contributions pursuant to the filing schedules set forth in this section, regardless of whether any expenditures were made or contributions were received during the reporting period.  Reports shall be required until the reporting individual delivers a report to the proper filing officer stating that:

(1)     there are no outstanding campaign debts;

(2)     all money has been expended in accordance with the provisions of Section 1-19-29.1 NMSA 1978; and

(3)     the bank account has been closed.

G.     Each treasurer of a political committee shall file a report of expenditures and contributions pursuant to the filing schedules set forth in this section until the treasurer files a report that affirms that the committee has dissolved or no longer exists and that its bank account has been closed.

H.     A reporting individual who is a candidate within the meaning of the Campaign Reporting Act [1-19-25 NMSA 1978] because of the amount of contributions the candidate receives or expenditures the candidate makes and who does not ultimately file a declaration of candidacy or a nominating petition with the proper filing officer and does not file a statement of no activity shall file biannual reports in accordance with Subsection A of this section.

I.     Reports required by this section shall be subscribed and sworn to by the candidate or the treasurer of the political committee.  A report filed electronically shall be electronically authenticated by the candidate or the treasurer of the political committee using an electronic signature in conformance with the Electronic Authentication of Documents Act [14-15-1 NMSA 1978] and the Uniform Electronic Transactions Act [14-16-1 NMSA 1978].  For the purposes of the Campaign Reporting Act, a report that is electronically authenticated in accordance with the provisions of this subsection shall be deemed to have been subscribed and sworn to by the candidate or the treasurer of the political committee who was required to file the report.

J.     Reports required by this section shall be filed electronically by all reporting individuals.

K.     Reporting individuals may apply to the secretary of state for exemption from electronic filing in case of hardship, which shall be defined by the secretary of state.



Section 1-19-29.1 - Campaign funds; limitation on use.

1-19-29.1. Campaign funds; limitation on use.

A.     It is unlawful for any candidate or his agent to make an expenditure of contributions received, except for the following purposes or as otherwise provided in this section:

(1)     expenditures of the campaign;

(2)     expenditures of legislators that are reasonably related to performing the duties of the office held, including mail, telephone and travel expenditures to serve constituents, but excluding personal and legislative session living expenses;

(3)     donations to the state general fund;

(4)     donations to an organization to which a federal income tax deduction would be permitted under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended;

(5)     expenditures to eliminate the campaign debt of the candidate for the office sought or expenditures incurred by the candidate when seeking election to another public office covered by the Campaign Reporting Act [1-19-25 NMSA 1978];

(6)     donations to a political party or to another candidate seeking election to public office; or

(7)     disbursements to return unused funds pro rata to the contributors if no campaign debt exists.

B.     A judge subject to a nonpartisan retention election or a candidate for judicial office shall solicit or accept campaign funds and return unused funds in accordance with the provisions of the Code of Judicial Conduct.

C.     No contributions solicited for or received in a federal election campaign may be used in a state election campaign.



Section 1-19-29.1 - Campaign funds; limitation on use.  (Effective November 3, 2010.)

1-19-29.1. Campaign funds; limitation on use.

A.     It is unlawful for any candidate or his agent to make an expenditure of contributions received, except for the following purposes or as otherwise provided in this section:

(1)     expenditures of the campaign;

(2)     expenditures of legislators that are reasonably related to performing the duties of the office held, including mail, telephone and travel expenditures to serve constituents, but excluding personal and legislative session living expenses;

(3)     donations to the state general fund;

(4)     donations to an organization to which a federal income tax deduction would be permitted under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended;

(5)     expenditures to eliminate the campaign debt of the candidate for the office sought or expenditures incurred by the candidate when seeking election to another public office covered by the Campaign Reporting Act [1-19-25 NMSA 1978];

(6)     donations to a political party or to another candidate seeking election to public office; or

(7)     disbursements to return unused funds pro rata to the contributors if no campaign debt exists.

B.     A judge subject to a nonpartisan retention election or a candidate for judicial office shall solicit or accept campaign funds and return unused funds in accordance with the provisions of the Code of Judicial Conduct.

C.     No contributions solicited for or received in a federal election campaign may be used in a state election campaign.



Section 1-19-30 - Repealed.

1-19-30. Repealed.



Section 1-19-31 - Contents of report.

1-19-31. Contents of report.

A.     Each required report of expenditures and contributions shall be typed or printed legibly, or on a computer disc or format approved by the secretary of state, and shall include:

(1)     the name and address of the person or entity to whom an expenditure was made or from whom a contribution was received, except as provided for anonymous contributions or contributions received from special events as provided in Section 1-19-34 NMSA 1978; provided that for contributors, the name of the entity or the first and last names of any individual shall be the full name of the entity or individual, and initials only shall not constitute a full name unless that is the complete legal name;

(2)     the occupation or type of business of any person or entity making contributions of two hundred fifty dollars ($250) or more in the aggregate per election;

(3)     the amount of the expenditure or contribution or value thereof;

(4)     the purpose of the expenditure; and

(5)     the date the expenditure was made or the contribution was received.

B.     Each report shall contain an opening and closing cash balance for the bank account maintained by the reporting individual during the reporting period and the name of the financial institution.

C.     Each report shall specify the amount of each unpaid debt and the identity of the person to whom the debt is owed.



Section 1-19-32 - Inspection of public records.

1-19-32. Inspection of public records.

A.     Each of the following documents is a public record open to public inspection during regular office hours in the office in which the document was filed or from which the document was issued:

(1)     a statement of exception;

(2)     a report of expenditures and contributions;

(3)     an advisory opinion issued by the secretary of state;

(4)     a document specified as a public record in the Campaign Reporting Act [1-19-25 NMSA 1978]; and

(5)     an arbitration decision issued by an arbitration panel and filed with the secretary of state.

B.     Each public record described in Subsection A of this section shall be retained by the state for five years and may be destroyed five years after the date of filing unless a legal action or prosecution is pending that requires the preservation of the public record.

C.     The secretary of state shall provide for electronic access to reports of expenditures and contributions and statements of exception submitted electronically by reporting individuals. Electronic access shall include access via the internet and shall be in an easily searchable format.



Section 1-19-32.1 - Reports examination; forwarding of reports.

1-19-32.1. Reports examination; forwarding of reports.

A.     The secretary of state shall conduct a thorough examination of at least ten percent of all reports filed during a year by reporting individuals, selected at random at least forty days after the general election and ten days after the April reports are filed in a nonelection year, to determine compliance with the provisions of the Campaign Reporting Act [1-19-25 NMSA 1978].  The examination may include an investigation of any discrepancies, including a cross-reference to reports filed by any other reporting individual.  A reporting individual shall be notified in writing if a discrepancy is found in the report filed and shall be permitted to file a written explanation for the discrepancy within ten working days of the date of the notice.  The notice, penalty and arbitration provisions set forth in Section 1-19-34.4 NMSA 1978 shall apply to examinations conducted under this section.

B.     After the date stated in the notice of final action for submission of a written explanation, the secretary of state shall prepare an annual report of any unresolved discrepancies found after examination of the random sample provided for in Subsection A of this section.  A copy of this report shall be transmitted to the attorney general for enforcement pursuant to the provisions of Section 1-19-36 NMSA 1978.  This report is a public record open to public inspection and subject to the retention and destruction provisions set forth in Section 1-19-32 NMSA 1978.



Section 1-19-33 - Repealed.

1-19-33. Repealed.



Section 1-19-34 - Candidates; political committees; treasurer; bank account; anonymous contributions; contributions from special events.

1-19-34. Candidates; political committees; treasurer; bank account; anonymous contributions; contributions from special events.

A.     It is unlawful for the members of any political committee or any candidate to make any expenditure or solicit or accept any contribution for a political purpose unless:

(1)     a treasurer has been appointed and is constantly maintained; provided, however, when a duly appointed treasurer is unable for any reason to continue as treasurer, the candidate or political committee shall appoint a successor; and provided further that a candidate may serve as his own treasurer;

(2)     all disbursements of money and receipts of contributions are authorized by and through the candidate or treasurer;

(3)     a separate bank account has been established and all receipts of money contributions and all expenditures of money are deposited in and disbursed from the one bank account maintained by the treasurer in the name of the candidate or political committee; provided that nothing in this section shall prohibit investments from the bank account to earn interest as long as the investments and earnings are fully reported.  All disbursements except for disbursements made from a petty cash fund of one hundred dollars ($100) or less shall be by check made payable to the person or entity receiving the disbursement and not to "cash" or "bearer"; and

(4)     the treasurer upon disbursing or receiving money or other things of value immediately enters and thereafter keeps a proper record preserved by him, including a full, true and itemized statement and account of each sum disbursed or received, the date of such disbursal or receipt, to whom disbursed or from whom received and the object or purpose for which it was disbursed or received.

B.     No anonymous contributions may be accepted in excess of one hundred dollars ($100).  The aggregate amount of anonymous contributions received by a reporting individual during a primary or general election or a statewide special election shall not exceed two thousand dollars ($2,000) for statewide races and five hundred dollars ($500) for all other races.

C.     Cash contributions received at special events that are unidentifiable as to specific contributor but identifiable as to the special event are not subject to the anonymous contribution limits provided for in this section so long as no single special event raises, after expenses, more than one thousand dollars ($1,000) in such cash contributions.  For those contributions, due diligence and best efforts shall be made to disclose on a special prescribed form the sponsor, date, place, total amount received, expenses incurred, estimated number of persons in attendance and other identifiable factors that describe the special event.  For purposes of this subsection, "special event" includes an event such as a barbecue or similar fundraiser where tickets costing fifteen dollars ($15.00) or less are sold or an event such as a coffee, tea or similar reception.

D.     Any contributions received pursuant to this section in excess of the limits established in Subsections B and C of this section shall be donated to the state general fund or an organization to which a federal income tax deduction would be available under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended.



Section 1-19-34.1 - Legislative session fundraising prohibition.

1-19-34.1. Legislative session fundraising prohibition.

A.     It is unlawful during the prohibited period for a state legislator or a candidate for state legislator, or any agent on behalf of either, to knowingly solicit a contribution for a political purpose.  For purposes of this subsection, "prohibited period" means that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on adjournment of the regular or special session.

B.     It is unlawful during the prohibited period for the governor, or any agent on his behalf, to knowingly solicit a contribution for a political purpose.  For purposes of this subsection, "prohibited period" means that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on the twentieth day following the adjournment of the regular or special session.



Section 1-19-34.2 - Regulated industry solicitations prohibited.

1-19-34.2. Regulated industry solicitations prohibited.

It is unlawful for an elected state official, public officer or employee who works for a regulatory office or a candidate who seeks election to a regulatory office or anyone authorized by a candidate to solicit funds on his behalf to knowingly solicit a contribution from an entity or its officers or employees or a person that is directly regulated by the office.  For purposes of this section, an entity or person is directly regulated by an office when the entity's or person's charges for services offered to the public are set or directly subject to approval by the regulatory office or when a license to do business in the state is determined by the regulatory office.



Section 1-19-34.3 - Contributions in one name given for another prohibited.

1-19-34.3. Contributions in one name given for another prohibited.

It is unlawful for a person or political committee to make, or a candidate or his agent to accept, a contribution that is reported as coming from one person or entity when the candidate or his agent knows that the contribution is actually from another person or entity that directed that the contribution not be publicly reported.



Section 1-19-34.3 - Contributions in one name given for another prohibited.  (Effective November 3, 2010.)

1-19-34.3. Contributions in one name given for another prohibited.

It is unlawful for a person or political committee to make, or a candidate or his agent to accept, a contribution that is reported as coming from one person or entity when the candidate or his agent knows that the contribution is actually from another person or entity that directed that the contribution not be publicly reported.



Section 1-19-34.4 - Education and voluntary compliance; investigations; binding arbitration; referrals for enforcement.

1-19-34.4. Education and voluntary compliance; investigations; binding arbitration; referrals for enforcement.

A.     The secretary of state shall advise and seek to educate all persons required to perform duties under the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] of those duties. This includes advising all known reporting individuals at least annually of that act's deadlines for submitting required reports and statements of exception. The secretary of state, in consultation with the attorney general, shall issue advisory opinions, when requested in writing to do so, on matters concerning that act. All prescribed forms prepared shall be clear and easy to complete.

B.     The secretary of state may initiate investigations to determine whether any provision of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] has been violated. Additionally, any person who believes that a provision of that act has been violated may file a written complaint with the secretary of state any time prior to ninety days after an election, except that no complaints from the public may be filed within eight days prior to an election. The secretary of state shall adopt procedures for issuing advisory opinions and processing complaints and notifications of violations.

C.     The secretary of state shall at all times seek to ensure voluntary compliance with the provisions of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]. If the secretary of state determines that a provision of that act for which a penalty may be imposed has been violated, the secretary of state shall by written notice set forth the violation and the fine imposed and inform the reporting individual that he has ten working days from the date of the letter to correct the matter and to provide a written explanation, under penalty of perjury, stating any reason why the violation occurred. If a timely explanation is filed and the secretary of state determines that good cause exists to waive the fine imposed, the secretary of state may by a written notice of final action partially or fully waive any fine imposed for any late, incomplete or false report or statement of exception. A written notice of final action shall be sent by certified mail.

D.     Upon receipt of the notice of final action, the person against whom the penalty has been imposed may protest the secretary of state's determination, including an advisory opinion, by submitting on a prescribed form a written request for binding arbitration to the secretary of state within ten working days of the date of the notice of final action. Any fine imposed shall be due and payable within ten working days of the date of notice of final action. No additional fine shall accrue pending the issuance of the arbitration decision. Fines paid pursuant to a notice of final action that are subsequently reduced or dismissed shall be reimbursed with interest within ten working days after the filing of the arbitration decision with the secretary of state. Interest on the reduced or dismissed portion of the fine shall be the same as the rate of interest earned by the secretary of state's escrow account to be established by the department of finance and administration.

E.     An arbitration hearing shall be conducted by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. Neither the secretary of state nor a person subject to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978], Lobbyist Regulation Act [Chapter 2, Article 1 NMSA 1978] or Financial Disclosure Act [10-16A-1 to 10-16A-8 NMSA 1978] may serve as an arbitrator. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

F.     The arbitrator shall conduct the hearing within thirty days of the request for arbitration. The arbitrator may impose any penalty the secretary of state is authorized to impose. The arbitrator shall state the reasons for his decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued and filed with the secretary of state within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [44-7-1 to 44-7-22 NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

G.     The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunctive or other appropriate order or for criminal enforcement.



Section 1-19-34.5 - Presumptions; civil action.

1-19-34.5. Presumptions; civil action.

A.     For purposes of a civil action, it shall be presumed that a public official or a candidate for public office subject to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] has authorized and approved each solicitation for campaign contributions made by his campaign committee or a person authorized by the candidate to solicit campaign contributions on his behalf.

B.     For purposes of a civil action, it shall be presumed that a candidate who seeks election to a regulatory office, as described in Section 1-19-34.2 NMSA 1978, has advised his campaign committee and all persons authorized by the candidate to solicit campaign contributions on his behalf that it is unlawful to solicit contributions from an entity or its officers or employees or a person that is directly regulated by the office the candidate seeks.



Section 1-19-34.6 - Civil penalties.

1-19-34.6. Civil penalties.

A.     If the secretary of state reasonably believes that a person committed, or is about to commit, a violation of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978], the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.

B.     The attorney general or district attorney may institute a civil action in district court for any violation of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] or to prevent a violation of that act that involves an unlawful solicitation or the making or acceptance of an unlawful contribution.  An action for relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty of two hundred fifty dollars ($250) for each violation not to exceed five thousand dollars ($5,000), and forfeiture of any contribution received as a result of an unlawful solicitation or unlawful contribution.  Each unlawful solicitation and each unlawful contribution made or accepted shall be deemed a separate violation of the Campaign Reporting Act.

C.     The attorney general or district attorney may institute a civil action in district court if a violation has occurred or to prevent a violation of any provision of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] other than that specified in Subsection B of this section.  Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including an order for a civil penalty of fifty dollars ($50.00) for each violation not to exceed five thousand dollars ($5,000).



Section 1-19-34.7 - Contribution limitations; candidates; political committees.  (Effective November 3, 2010.)

1-19-34.7. Contribution limitations; candidates; political committees.  (Effective November 3, 2010.)

A.     The following contributions by the following persons are prohibited:

(1)     from a person, not including a political committee, to a:

(a)     candidate for nonstatewide office, including the candidate's campaign committee, in an amount that will cause that person's total contributions to the candidate to exceed two thousand three hundred dollars ($2,300) during the primary election or two thousand three hundred dollars ($2,300) during the general election;

(b)     candidate for statewide office, including the candidate's campaign committee, in an amount that will cause that person's total contributions to the candidate to exceed five thousand dollars ($5,000) during the primary election or five thousand dollars ($5,000) during the general election; or

(c)     political committee in an amount that will cause that person's total contributions to the political committee to exceed five thousand dollars ($5,000) during a primary election or five thousand dollars ($5,000) during a general election; and

(2)     from a political committee to:

(a)     a candidate for office, including the candidate's campaign committee, in an amount that will cause the political committee's total contributions to the candidate to exceed five thousand dollars ($5,000) during the primary election or five thousand dollars ($5,000) during the general election; or

(b)     another political committee in an amount that will cause that political committee's total contributions to the political committee to exceed five thousand dollars ($5,000) during a primary election or five thousand dollars ($5,000) during a general election.

B.     All contributions made by a person to a candidate, either directly or indirectly, including contributions that are in any way earmarked or otherwise directed through another person to a candidate, shall be treated as contributions from the person to that candidate.

C.     A person, including a political committee, shall not knowingly accept or solicit a contribution, directly or indirectly, including a contribution earmarked or otherwise directed or coordinated through another person, including a political committee, that violates the contribution limits provided for in this section.

D.     On the day after each general election, the contribution amounts provided in Subsection A of this section shall be increased by the percentage of the preceding two calendar year's increase of the consumer price index for all urban consumers, United States city average for all items, published by the United States department of labor.  The amount of the increase shall be rounded to the nearest multiple of one hundred dollars ($100).  The secretary of state shall publish by October 1 before each general election the adjusted contribution limits that shall take effect the day after the following general election.

E.     All contributions in excess of the limits imposed by the provisions of this section shall be deposited in the public election fund upon a finding by the secretary of state that the contribution limits have been exceeded.

F.     The limitation on contributions to a candidate provided for in Subsection A of this section shall not apply to a candidate's own contribution from the candidate's personal funds to the candidate's own campaign.

G.     For the purposes of this section:

(1)     "primary election" means the period beginning on the day after the general election for the applicable office and ending on the day of the primary for that office; and

(2)  "general election" means the period beginning on the day after the primary for the applicable office and ending on the day of the general election for that office.



Section 1-19-35 - Reports and statements; late filing penalty; failure to file.

1-19-35. Reports and statements; late filing penalty; failure to file.

A.     Except for the report required to be filed and delivered the Thursday prior to the election and any supplemental report, as required in Paragraph (5) of Subsection B of Section 1-19-29 NMSA 1978, that is due prior to the election, and subject to the provisions of Section 1-19-34.4 NMSA 1978, if a statement of no activity or a report of expenditures and contributions contains false or incomplete information or is filed after any deadline imposed by the Campaign Reporting Act [1-19-25 NMSA 1978], the responsible reporting individual or political committee, in addition to any other penalties or remedies prescribed by the Election Code, shall be liable for and shall pay to the secretary of state fifty dollars ($50.00) per day for each regular working day after the time required by the Campaign Reporting Act for the filing of statements of no activity or reports of expenditures and contributions until the complete or true statement or report is filed, up to a maximum of five thousand dollars ($5,000).

B.     If any reporting individual files a false, intentionally incomplete or late report of expenditures and contributions due on the Thursday prior to the election, the reporting individual or political committee shall be liable  and pay to the secretary of state five hundred dollars ($500) for the first working day and fifty dollars ($50.00) for each subsequent working day after the time required for the filing of the report until the true and complete report is filed, up to a maximum of five thousand dollars ($5,000).

C.     If a reporting individual fails to file or files a late supplemental report of expenditures and contributions as required in Paragraph (5) of Subsection B of Section 1-19-29 NMSA 1978, the reporting individual or political committee shall be liable for and pay to the secretary of state a penalty equal to the amount of each contribution received or pledged after the Tuesday before the election that was not timely filed.

D.     All sums collected for the penalty shall be deposited in the state general fund.  A report or statement of exception shall be deemed timely filed only if it is received by the proper filing officer by the date and time prescribed by law.

E.     Any candidate who fails or refuses to file a report of expenditures and contributions or statement of no activity or to pay a penalty imposed by the secretary of state as required by the Campaign Reporting Act shall not, in addition to any other penalties provided by law:

(1)     have the candidate's name printed upon the ballot if the violation occurs before and through the final date for the withdrawal of candidates; or

(2)     be issued a certificate of nomination or election, if the violation occurs after the final date for withdrawal of candidates or after the election, until the candidate satisfies all reporting requirements of the Campaign Reporting Act and pays all penalties owed.

F.     Any candidate who loses an election and who failed or refused to file a report of expenditures and contributions or a statement of no activity or to pay a penalty imposed by the secretary of state as required by the Campaign Reporting Act shall not be, in addition to any other penalties provided by law, permitted to file a declaration of candidacy or nominating petition for any future election until the candidate satisfies all reporting requirements of that act and pays all penalties owed.



Section 1-19-36 - Penalties; criminal enforcement.

1-19-36. Penalties; criminal enforcement.

A.     Any person who knowingly and willfully violates any provision of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

B.     The Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] may be enforced by the attorney general or the district attorney in the county where the candidate resides, where a political committee has its principal place of business or where the violation occurred.



Section 1-19-37 - Applicability.

1-19-37. Applicability.

The provisions of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] do not apply to any candidate subject to the provisions of the federal law pertaining to campaign practices and finance.






Article 19A - Voter Action, 1-19A-1 through 1-19A-17.

Section 1-19A-1 - Short title.

1-19A-1. Short title.

Sections 1 through 17 [1-19A-1 to 1-19A-17 NMSA 1978] of this act may be cited as the "Voter Action Act".



Section 1-19A-2 - Definitions.

1-19A-2. Definitions.

As used in the Voter Action Act [1-19A-1 NMSA 1978]:

A.     "applicant candidate" means a candidate who is running for a covered office and who is seeking to be a certified candidate in a primary or general election;

B.     "certified candidate" means a candidate running for a covered office who chooses to obtain financing pursuant to the Voter Action Act and is certified as a Voter Action Act candidate;

C.     "contested election" means an election in which there are more candidates for a position than the number to be elected to that position;

D.     "covered office" means any office of the  judicial department subject to statewide elections and the office of public regulation commissioner;

E.     "election cycle" means the primary and general elections for the same term of the same covered office, beginning on the day after the last general election for the office and ending with the general election; the primary election cycle begins on the first day of the election cycle and ends on the day of the primary election; the general election begins on the day after the primary election and ends on the day of the general election;

F.     "fund" means the public election fund;

G.     "noncertified candidate" means either a candidate running for a covered office who does not choose to participate in the Voter Action Act and who is not seeking to be a certified candidate or a candidate who files a declaration of intent to participate but who fails to qualify;

H.     "qualifying contribution" means a donation of five dollars ($5.00) in the form of cash or a check or money order payable to the fund in support of an applicant candidate that is:

(1)     made by a registered voter who is eligible to vote for the covered office that the applicant candidate is seeking;

(2)     made during the designated qualifying period and obtained through efforts made with the knowledge and approval of the applicant candidate; and

(3)     acknowledged by a receipt that identifies the contributor's name and residential address on forms provided by the bureau of elections and that is signed by the contributor, one copy of which is attached to the list of contributors and sent to the bureau of elections;

I.     "qualifying period" means:

(1)     for major party applicant candidates for covered offices, the period beginning October 1 immediately preceding the election year and ending at 5:00 p.m. on the third Tuesday of March of the election year; and

(2)     for independent and minor party candidates, the period beginning February 1 of the election year and ending that year at 5:00 p.m. on the filing date for independent or minor party candidates for the office for which the candidate is running;

J.     "secretary" means the secretary of state or the office of the secretary of state; and

K.     "seed money" means a contribution raised for the primary purpose of enabling applicant candidates to collect qualifying contributions and petition signatures.



Section 1-19A-3 - Terms of participation; declaration of intent.

1-19A-3. Terms of participation; declaration of intent.

A.     A candidate choosing to obtain financing pursuant to the Voter Action Act [1-19A-1 NMSA 1978] shall first file with the secretary a declaration of intent to participate in that act as an applicant candidate for a stated covered office. The declaration of intent shall be filed with the secretary prior to or during the qualifying period according to forms and procedures developed by the secretary.

B.     An applicant candidate choosing to participate in the Voter Action Act shall submit a declaration of intent prior to collecting any qualifying contributions and make explicit in the declaration that the candidate has complied with and will continue to comply with that act's contribution and expenditure limits and all other requirements set forth in that act and rules issued by the secretary.

C.     A candidate shall not be eligible to become an applicant candidate if the candidate has accepted contributions totaling five hundred dollars ($500) or more or made expenditures totaling five hundred dollars ($500) or more between the beginning of the qualifying period and filing a declaration of intent.



Section 1-19A-4 - Qualifying contributions.

1-19A-4. Qualifying contributions.

A.     Applicant candidates shall obtain qualifying contributions as follows:

(1)     for all statewide judicial elective offices, the number of qualifying contributions equal to one-tenth of one percent of the number of voters in the state; and

(2)     for the office of public regulation commissioner, the number of qualifying contributions equal to one-tenth of one percent of the number of voters in the district of the office for which the candidate is running.

B.     Applicant candidates may accept qualifying contributions from persons who become registered within the statutory time frame that would enable that person to vote in the primary election.

C.     Voters registered as independent are not excluded from making qualifying contributions but shall be registered within the statutory time frame as independent.

D.     No payment, gift or anything of value shall be given in exchange for a qualifying contribution.



Section 1-19A-5 - Seed money.

1-19A-5. Seed money.

A.     An applicant candidate may collect seed money from individual donors and political action committees in amounts of no more than one hundred dollars ($100) per donor or committee.  An applicant candidate may contribute an amount of seed money from the applicant candidate's own funds up to the limits specified in Subsection H of this section.

B.     An applicant candidate may collect and spend seed money during the sixty days immediately preceding the qualifying period and throughout the qualifying period.

C.     An applicant candidate may not collect seed money from a corporation, association or partnership formed under state law or from labor organizations.

D.     An applicant candidate may not collect or spend seed money for any purpose after certification and before the end of the election cycle for which the candidate was certified, but after the election cycle may carry forward to the next election cycle any unspent seed money to be used as seed money.

E.     If a certified candidate is defeated or is elected and decides not to run again as an applicant candidate, any unspent seed money shall be forfeited to the fund.

F.     After becoming an applicant candidate and prior to certification, an applicant candidate shall not accept contributions, except for seed money or qualifying contributions.

G.     An incumbent, other than a public regulation commissioner, elected prior to 2008 who was not an applicant candidate when elected but who files a declaration of intent to become an applicant candidate in accordance with the Voter Action Act [1-19A-1 NMSA 1978] may transfer from the applicant candidate's campaign fund for use as seed money up to the limits for contributions and expenditures specified in Subsection H of this section.

H.     An applicant candidate shall limit seed money contributions and expenditures to five thousand dollars ($5,000).



Section 1-19A-6 - Certification.

1-19A-6. Certification.

A.     Upon receipt of a final submittal of qualifying contributions by an applicant candidate, the secretary shall determine whether the applicant candidate has:

(1)     signed and filed a declaration of intent to obtain financing pursuant to the Voter Action Act [1-19A-1 NMSA 1978] in accordance with the requirements of that act;

(2)     submitted the appropriate number of qualifying contributions;

(3)     qualified as a candidate pursuant to other applicable state election law;

(4)     complied with seed money contribution and expenditure restrictions; and

(5)     otherwise met the requirements for obtaining financing pursuant to the Voter Action Act.

B.     The secretary shall certify applicant candidates complying with the requirements of this section as certified candidates as soon as possible and no later than ten days after final submittal of qualifying contributions and certification as a candidate pursuant to other applicable state election law.

C.     A certified candidate shall comply with all requirements of the Voter Action Act after certification and throughout the primary election and general election cycles. A certified candidate who accepts public campaign finance funds for the primary election shall comply with all the requirements of the Voter Action Act for the remainder of the election cycle in question, even if he decides not to accept such funds for the general election.



Section 1-19A-7 - Guidelines and restrictions for contributions to and expenditures of certified candidates.

1-19A-7. Guidelines and restrictions for contributions to and expenditures of certified candidates.

A.     All money distributed to a certified candidate shall be used for that candidate's campaign-related purposes in the election cycle in which the money was distributed.

B.     A certified candidate shall return to the fund any amount that is unspent or unencumbered at the time that person ceases to be a candidate before a primary or general election for which the fund money was distributed.

C.     A certified candidate shall limit total campaign expenditures and debts to the amount of money distributed to that candidate from the fund.  A certified candidate shall not accept contributions or loans from any other source except the certified candidate's political party, as specified in Section 1-19A-8 NMSA 1978.

D.     A certified candidate shall return to the secretary, within thirty days after the primary election, any amount that is unspent or unencumbered by the date of the primary election for direct deposit into the fund.

E.     A certified candidate shall return to the secretary, within thirty days after the general election, any amount that is unspent or unencumbered by the date of the general election for direct deposit into the fund.



Section 1-19A-8 - Political party expenditures; contributions to certified candidates.

1-19A-8. Political party expenditures; contributions to certified candidates.

A.     A certified candidate may accept monetary or in-kind contributions from a political party; provided that the aggregate amount of such contributions from all political party committees combined does not exceed the equivalent of ten percent of the value of that candidate's aggregate public financing per election cycle.

B.     All in-kind contributions from a political party distributed to certified candidates shall be used for campaign-related purposes.

C.     Nothing in this section shall prevent political party funds from being used for general operating expenses of the party; conventions; nominating and endorsing candidates; identifying, researching and developing the party's position on issues; party platform activities; noncandidate-specific voter registration; noncandidate-specific get-out-the-vote drives; travel expenses for noncandidate party leaders and staff; and other noncandidate-specific party building activities.



Section 1-19A-9 - Candidate reporting requirements.

1-19A-9. Candidate reporting requirements.

A.     The secretary shall publish guidelines outlining permissible campaign-related expenditures.

B.     Applicant candidates shall file a report listing seed money contributions and expenditures with their application for certification.

C.     Applicant candidates shall file qualifying contributions with the secretary during the qualifying period according to procedures developed by the secretary. In developing these procedures, the secretary shall use existing campaign reporting procedures and deadlines whenever practical.

D.     Certified candidates shall report expenditures according to the campaign reporting requirements specified in the Election Code [Chapter 1 NMSA 1978].

E.     In addition to the campaign contribution and expenditure reports specified in the Election Code [Chapter 1 NMSA 1978], all noncertified candidates who have as an opponent a certified candidate shall report to the secretary ten days before the primary and general elections the amount of money spent by that noncertified candidate. This report shall include all previously unreported transactions through 5:00 p.m. two days before the report is due.

F.     A person or political committee that makes expenditures to influence a race involving a certified candidate shall report to the secretary the amount that person or political committee has spent. These reports shall include all previously unreported transactions through 5:00 p.m. two days before the report is due, and shall be submitted as follows:

(1)     for the primary election, by 5:00 p.m. on the second Monday in May, by 5:00 p.m. on the eleventh day before the election and by 5:00 p.m. on the Thursday before the election; and

(2)     for the general election, by 5:00 p.m. the first Tuesday in October, by 5:00 p.m. on the eleventh day before the election and by 5:00 p.m. on the Thursday before the election.



Section 1-19A-10 - Public election fund; creation; use.

1-19A-10. Public election fund; creation; use.

A.     There is created in the state treasury the "public election fund" solely for the purposes of:

(1)     financing the election campaigns of certified candidates for covered offices;

(2)     paying administrative and enforcement costs of the Voter Action Act [1-19A-1 NMSA 1978]; and

(3)     carrying out all other specified provisions of the Voter Action Act.

B.     The state treasurer shall invest the funds as other state funds are invested, and all income derived from the fund shall be credited directly to the fund.  Remaining balances at the end of a fiscal year shall remain in the election fund and not revert to the general fund.

C.     Money received from the following sources shall be deposited directly into the fund:

(1)     qualifying contributions that have been submitted to the secretary;

(2)     any recurring balance of unspent fund money distributed to a certified candidate who does not remain a candidate through the primary or general election period for which the money was distributed;

(3)     money that remains unspent or unencumbered by a certified candidate following the date of the primary election;

(4)     money that remains unspent or unencumbered by a certified candidate following the date of the general election;

(5)     unspent seed money that cannot be used for any other purpose;

(6)     money distributed to the fund from funds received pursuant to the Uniform Unclaimed Property Act (1995) [7-8A-30 NMSA 1978]; and

(7)     money appropriated by the legislature.

D.     A subaccount shall be established in the fund, and money in the subaccount shall only be used to pay the costs of carrying out the provisions of the Voter Action Act related to public regulation commission elections.

E.     Three hundred thousand dollars ($300,000) per year shall be collected and deposited in the subaccount for public regulation commission elections as follows:

(1)     one hundred thousand dollars ($100,000) from inspection and supervision fees collected pursuant to Section 62-8-8 NMSA 1978;

(2)     one hundred thousand dollars ($100,000) from utility and carrier inspection fees collected pursuant to Section 63-7-20 NMSA 1978; and

(3)     one hundred thousand dollars ($100,000) from the insurance premium tax collected pursuant to Section 59A-6-2 NMSA 1978.



Section 1-19A-11 - Determination of fund amount.

1-19A-11. Determination of fund amount.

A.     By January 1, 2007, and every two years thereafter, the secretary shall prepare and provide to the legislature a report documenting, evaluating and making recommendations relating to the administration, implementation and enforcement of the Voter Action Act [1-19A-1 NMSA 1978].

B.     In the report, the secretary shall set out the revenues received to date, the expected costs to the fund for the next election cycle and the amount of the annual appropriation from the legislature that will be required to meet this need.



Section 1-19A-12 - Timing of fund distribution.

1-19A-12. Timing of fund distribution.

A.     Beginning with the election cycle that ends with the general election in 2006, the secretary shall distribute money from the fund to certified candidates.

B.     For a primary election certified candidate, the secretary shall distribute the amount due to that certified candidate for that covered office within one week of certification.

C.     For a candidate certified for the general election, the secretary shall distribute the amount due to that certified candidate for that covered office within one week after the primary election or, for a minor party or independent candidate, within one week after certification of the candidate.



Section 1-19A-13 - Amount of fund distribution.

1-19A-13. Amount of fund distribution.

A.     By August 1, 2007, the secretary shall determine the amount of money to be distributed to each certified candidate for the election cycle ending with the general election in 2008, based on the type of election and the provisions of Subsections B through F of this section.

B.     For contested primary elections, the amount of money to be distributed to a certified candidate is equal to the following:

(1)     for the office of public regulation commissioner, twenty-five cents ($.25) for each voter of the candidate's party in the district of the office for which the candidate is running; and

(2)     for the office of justice of the supreme court and judge of the court of appeals, fifteen cents ($.15) for each voter of the candidate's party in the state.

C.     For uncontested primary elections, the amount of money to be distributed to a certified candidate is equal to fifty percent of the amount specified in Subsection B of this section.

D.     For contested general elections, the amount of money to be distributed to a certified candidate is equal to the following:

(1)     for the office of public regulation commissioner, twenty-five cents ($.25) for each voter in the district of the office for which the candidate is running; and

(2)     for the office of justice of the supreme court and judge of the court of appeals, fifteen cents ($.15) for each voter in the state.

E.     For uncontested general elections, except as provided in Subsection I of this section, the amount of money to be distributed to a certified candidate is equal to fifty percent of the amount specified in Subsection D of this section.  If a general election race that is initially uncontested later becomes contested because of the qualification of an independent or minor party candidate to appear on the ballot for that race, an additional amount of money shall be distributed to the certified candidate to make that candidate's total distribution amount equal to the amount distributed pursuant to Subsection D of this section.

F.     Once the certification for candidates for the primary election has been completed, the secretary shall calculate the total amount of money to be distributed in the primary election cycle, based on the number of certified candidates and the allocations specified in this section.  The secretary shall increase the total amount by twenty percent to provide funds for additional matching funds in the primary election.  The secretary shall also prepare an estimate of the total amount of money that might be distributed in the general election cycle.  This estimate shall be increased by twenty percent to provide funds for additional matching funds in the general election.  If the total amount to be distributed in the primary election cycle, plus the added twenty percent and the estimated total amount to be distributed in the general election cycle, plus the added twenty percent, all taken together, exceed the amount expected to be available in the fund, the secretary shall allocate the amount available between the primary and general election cycles.  This allocation shall be based on the ratio of the two total amounts.

G.     If the allocation specified in Subsection F of this section is greater than the total amount available for distribution, then the amounts to be distributed to individual candidates, specified in Subsections B through E of this section, shall each be reduced by the same percentage as the reduction by which the total amount needed has been reduced relative to the total amount available.

H.     At least every two years after January 1, 2007, the secretary shall evaluate and modify as necessary the dollar values originally determined by Subsections B through E of this section and shall consider and account for inflation in the evaluations.

I.     No money shall be distributed to candidates in judicial retention elections.  No money shall be distributed to judicial candidates in uncontested general elections, provided that if a general election race that is initially uncontested later becomes contested, the certified judicial candidate shall receive a distribution in accordance with Subsection D of this section.



Section 1-19A-14 - Matching funds.

1-19A-14. Matching funds.

When a certified or noncertified candidate has one or more opponents who are certified candidates and the candidate's campaign finance report or group of reports shows that the sum of the candidate's expenditures and obligations made, or funds raised or borrowed, whichever is greater, alone or in conjunction with expenditures made independently of the candidate to influence the election on behalf of the candidate, exceeds the amount distributed to an opposing certified candidate, the secretary shall issue immediately to any opposing certified candidate an additional amount equivalent to the excess amount reported by the opposing candidate.  Total matching funds to a certified candidate in an election are limited to twice the amount originally distributed to that candidate pursuant to Section 1-19A-13 NMSA 1978.



Section 1-19A-15 - Administration; secretary of state; duties.

1-19A-15. Administration; secretary of state; duties.

A.     The secretary shall adopt rules to ensure effective administration of the Voter Action Act [1-19A-1 to 1-19A-17 NMSA 1978].

B.     The rules shall include procedures for:

(1)     qualifications, certification and disbursement of revenues and return of unspent fund revenues;

(2)     obtaining qualifying contributions;

(3)     certification of candidates;

(4)     collection of revenues; and

(5)     return of fund disbursements and other money to the fund.



Section 1-19A-16 - Appeals.

1-19A-16. Appeals.

The procedure for challenging a certification decision by the secretary is as follows:

A.     a person aggrieved by a certification decision or a decision regarding the distribution of matching funds may appeal to the secretary within three days of the decision. The appeal shall be in writing and shall set forth the reasons for appeal;

B.     within five days after an appeal is properly made, and after due notice is given to the parties in dispute, the secretary shall hold a hearing whereby:

(1)     the appellant has the burden of providing evidence to demonstrate that the secretary's decision was improper; and

(2)     the secretary shall rule on the appeal within three days after the completion of the hearing;

C.     the parties in dispute may appeal the decision of the secretary by commencing an action in district court; and

D.     certified candidates whose certification is revoked on appeal shall return to the secretary any unspent money distributed from the fund. If the secretary or court finds that an appeal was made frivolously or to result in delay or hardship, the secretary or court may sanction the moving party by requiring the party to pay costs of the administrative hearing, the court hearing and the opposing parties.



Section 1-19A-17 - Penalties.

1-19A-17. Penalties.

A.     In addition to other penalties that may be applicable, a person who violates a provision of the Voter Action Act [1-19A-1 to 1-19A-17 NMSA 1978] is subject to a civil penalty of up to ten thousand dollars ($10,000) per violation. In addition to a fine, a certified candidate found in violation of that act may be required to return to the fund all amounts distributed to the candidate from the fund. If the secretary makes a determination that a violation of that act has occurred, the secretary shall impose a fine or transmit the finding to the attorney general for prosecution. In determining whether a certified candidate is in violation of the expenditure limits of that act, the secretary may consider as a mitigating factor any circumstances out of the candidate's control.

B.     A person who willfully or knowingly violates the provisions of the Voter Action Act [1-19A-1 to 1-19A-17 NMSA 1978] or rules of the secretary or knowingly makes a false statement in a report required by that act is guilty of a fourth degree felony and, if he is a certified candidate, shall return to the fund all money distributed to that candidate.






Article 20 - Offenses and Penalties, 1-20-1 through 1-20-23.

Section 1-20-1 - Effect of article.

1-20-1. Effect of article.

The penalties imposed by Sections 1-20-3 through 1-20-23 NMSA 1978 do not apply to offenses for which penalties are otherwise provided in the Election Code [Chapter 1 NMSA 1978].



Section 1-20-2 - Scope of penalty provision.

1-20-2. Scope of penalty provision.

A.     Unless otherwise provided in the law governing elections of a political subdivision, Sections 1-20-4 through 1-20-22 NMSA 1978 describing offenses and imposing penalties shall apply to all elections conducted in the state.

B.     "Election Code" as used in Sections 1-20-4 through 1-20-22 NMSA 1978 includes laws governing the elections of municipalities, school districts or bond elections held pursuant to the Bond Election Act [6-15-23 to 6-15-28 NMSA 1978].



Section 1-20-3 - Registration offenses.

1-20-3. Registration offenses.

Registration offenses consist of performing any of the following acts willfully and with knowledge and intent to deceive any registration officer or to subvert the registration requirements of the law or rights of any qualified elector:

A.     signing or offering to sign a certificate of registration when not a qualified elector;

B.     falsifying any information on the certificate of registration;

C.     soliciting, procuring, aiding, abetting, inducing or attempting to solicit, procure, aid, abet or induce any person to register or attempt to register with the name of any other person, whether real, deceased or fictitious; or

D.     destroying the certificate of registration of any qualified elector, or removing such certificate from its proper binder or file, except as provided in the Election Code [Chapter 1 NMSA 1978].

Whoever commits a registration offense is guilty of a fourth degree felony.



Section 1-20-4 - Unlawful opening of ballot box.

1-20-4. Unlawful opening of ballot box.

Unlawful opening of a ballot box consists of opening any ballot box or inspecting or removing the contents thereof without lawful authority, or conspiring with others to have the same done.

Whoever commits unlawful opening of a ballot box is guilty of a fourth degree felony.



Section 1-20-5 - Unlawful opening of a voting machine.

1-20-5. Unlawful opening of a voting machine.

Unlawful opening of a voting machine consists of, without lawful authority, opening, unlocking, inspecting, tampering, resetting or adjusting a voting machine owned by any county, or conspiring with others to have the same done.

Whoever commits unlawful opening of a voting machine is guilty of a fourth degree felony.



Section 1-20-6 - Unlawful possession of keys.

1-20-6. Unlawful possession of keys.

Unlawful possession of keys consists of the possession at any time of any key to a voting machine or ballot box, or possession of an imitation or duplicate thereof, or making or causing to be made any imitation or duplicate thereof, unless authorized by the Election Code [Chapter 1 NMSA 1978].

Whoever commits unlawful possession of keys is guilty of a fourth degree felony.



Section 1-20-7 - Unlawful possession of absentee ballot.

1-20-7. Unlawful possession of absentee ballot.

Unlawful possession of absentee ballot consists of the possession at any time of absentee ballot materials when not authorized by the Election Code [Chapter 1 NMSA 1978] to be in possession of such materials, or when such materials were obtained in an unlawful manner. As used in this section, "absentee ballot materials" means an absentee ballot, absentee ballot envelopes, the absentee ballot register or an absentee ballot return.

Whoever commits unlawful possession of absentee ballot is guilty of a fourth degree felony.



Section 1-20-8 - False voting.

1-20-8. False voting.

False voting consists of:

A.     voting, or offering to vote, with the knowledge of not being a qualified elector;

B.     voting, or offering to vote, in the name of any other person;

C.     knowingly voting, or offering to vote, in any precinct except that in which one is registered;

D.     voting, or offering to vote, more than once in the same election;

E.     inducing, abetting or procuring, or attempting to induce, abet or procure, a person known to not be a qualified elector to vote; or

F.     inducing, abetting or procuring, or attempting to induce, abet or procure, a person who, having voted once in any election, to vote, or attempt to vote again at the same election.

Whoever commits false voting is guilty of a fourth degree felony.



Section 1-20-9 - Falsifying election documents.

1-20-9. Falsifying election documents.

Falsifying election documents consists of performing any of the following acts willfully and with knowledge and intent to deceive or mislead any voter, precinct board, canvassing board or other election official:

A.     printing, causing to be printed, distributing or displaying false or misleading instructions pertaining to voting or the conduct of the election;

B.     printing, causing to be printed, distributing or displaying any official ballot, sample ballot, facsimile diagram or pretended ballot that includes the name of any person not entitled by law to be on the ballot, or omits the name of any person entitled by law to be on the ballot, or otherwise contains false or misleading information or headings;

C.     defacing, altering, forging, making false entries in or changing in any way a certificate of nomination, registration record or election return required by or prepared and issued pursuant to the Election Code [1-1-1 NMSA 1978];

D.     suppressing any certificate of nomination, registration record or election return required by or prepared and issued pursuant to the Election Code;

E.     preparing or submitting any false certificate of nomination, registration record or election return; or

F.     knowingly falsifying any information on a nominating petition.

Whoever falsifies election documents is guilty of a fourth degree felony.



Section 1-20-10 - False swearing.

1-20-10. False swearing.

False swearing consists of taking any oath required by the Election Code [Chapter 1 NMSA 1978] with the knowledge that the thing or matter sworn to is not a true and correct statement.

Whoever falsely swears is guilty of a fourth degree felony.



Section 1-20-11 - Offering a bribe.

1-20-11. Offering a bribe.

Offering a bribe consists of willfully advancing, paying, or causing to be paid, or promising, directly or indirectly, any money or other valuable consideration, office or employment, to any person for the following purposes connected with or incidental to any election:

A.     to induce such person, if a voter, to vote or refrain from voting for or against any candidate, proposition, question or constitutional amendment;

B.     to induce such person, if a precinct board member or other election official, to mark, alter, suppress or otherwise change any ballot that has been cast, any election return, or any certificate of election; or

C.     to induce such person to use such payment or promise to bribe others for the purposes specified in this section.

Whoever offers a bribe is guilty of a fourth degree felony.



Section 1-20-12 - Accepting a bribe.

1-20-12. Accepting a bribe.

Accepting a bribe consists of knowingly accepting any payment or promise of payment, directly or indirectly, of money, valuable consideration, office or employment for the unlawful purposes specified in Section 1-20-11 NMSA 1978.

Whoever accepts a bribe is guilty of a fourth degree felony.



Section 1-20-13 - Coercion of employees.

1-20-13. Coercion of employees.

Coercion of employees consists of any officer or agent of any corporation, company or association, or any person having under his control or in his employment persons entitled to vote at any election, directly or indirectly discharging or threatening to discharge such employee because of the employee's political opinions or belief or because of such employee's intention to vote or refrain from voting for any candidate, party, proposition, question or constitutional amendment.

Whoever commits coercion of employees is guilty of a fourth degree felony.



Section 1-20-14 - Intimidation.

1-20-14. Intimidation.

Intimidation consists of inducing or attempting to induce fear in any member of a precinct board, voter, challenger or watcher by use of or threatened use of force, violence, infliction of damage, harm or loss or any form of economic retaliation, upon any voter, precinct board member, challenger or watcher for the purpose of impeding or preventing the free exercise of the elective franchise or the impartial administration of the election or Election Code [Chapter 1 NMSA 1978].

Whoever commits intimidation is guilty of a fourth degree felony.



Section 1-20-15 - Conspiracy to violate Election Code.

1-20-15. Conspiracy to violate Election Code.

Conspiracy to violate the Election Code [Chapter 1 NMSA 1978] consists of knowingly combining, uniting or agreeing with any other person to omit any duty or commit any act, the omission of which duty, or combination of such act, would by the provisions of the Election Code constitute a fourth degree felony.

Whoever commits conspiracy to violate the Election Code is guilty of a fourth degree felony.



Section 1-20-16 - Electioneering too close to the polling place.

1-20-16. Electioneering too close to the polling place.

Electioneering too close to the polling place consists of any form of campaigning on election day within one hundred feet of the building in which the polling place is located, and includes the display of signs or distribution of campaign literature.

Whoever commits electioneering too close to the polling place is guilty of a petty misdemeanor.



Section 1-20-17 - Obstructing the polling place.

1-20-17. Obstructing the polling place.

Obstructing the polling place consists of:

A.     approaching nearer than fifty feet from any polling place during the conduct of the election unless a voter offering to vote, a member of the precinct board, a lawfully appointed challenger or watcher, an election official having business in the polling place or a person authorized by the Election Code [Chapter 1 NMSA 1978] to give assistance to a voter; or

B.     willfully blocking the entrance to the polling place so as to prevent free ingress and egress.

Whoever obstructs the polling place is guilty of a petty misdemeanor.



Section 1-20-18 - Permitting a prisoner to vote.

1-20-18. Permitting a prisoner to vote.

A.     Permitting a prisoner to vote consists of a warden of a penitentiary, a sheriff or jailer or any other person having custody of a convict or prisoner taking him or permitting him to be taken to a polling place for the purposes of voting in any election.

Whoever permits a prisoner to vote is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B.     This section does not prohibit permitting a prisoner convicted of a misdemeanor from voting by absentee ballot pursuant to the provisions of the Absent Voter Act [1-6-1 to 1-6-18 NMSA 1978].



Section 1-20-19 - Offenses by messengers.

1-20-19. Offenses by messengers.

Offense by messenger consists of the willful delay or failure of any official messenger to convey or deliver election supplies to the precinct board, or the willful delay or failure of any official messenger to convey or deliver the ballot box, key, election returns or other supplies to the county clerk.

Any messenger committing such offense is guilty of a petty misdemeanor.



Section 1-20-19.1 - Unlawful release of election results.

1-20-19.1. Unlawful release of election results.

A.     Unlawful release of election results consists of the county clerk or a duly authorized deputy or assistant releasing election results prior to the closing of the polls on election day.

B.     Whoever commits unlawful release of election results is guilty of a misdemeanor, pursuant to Section 31-19-1, NMSA 1978.



Section 1-20-20 - Disturbing the polling place.

1-20-20. Disturbing the polling place.

Disturbing the polling place consists of creating any disorder or disruption at the polling place on election day, or consists of interfering with in any manner the conduct of the election or with a member of the precinct board, voter, challenger or watcher, in the performance of his duties.

Whoever disturbs the polling place is guilty of a petty misdemeanor.



Section 1-20-21 - Unlawful possession of alcoholic liquors.

1-20-21. Unlawful possession of alcoholic liquors.

Unlawful possession of alcoholic liquors consists of the use or possession of any alcoholic liquor by any member of the precinct board while performing his official duties on election day. Unlawful possession also consists of the use, possession or carrying of alcoholic liquor within two hundred feet of the polling place during any election.

Whoever commits unlawful possession of alcoholic liquors is guilty of a petty misdemeanor.



Section 1-20-22 - Violation of Election Code; general penalty.

1-20-22. Violation of Election Code; general penalty.

If the Election Code [Chapter 1 NMSA 1978] does not impose a specific penalty for the violation of a provision prohibiting a specific act, whoever knowingly commits such violation is guilty of a petty misdemeanor.



Section 1-20-23 - Violation of code by officers.

1-20-23. Violation of code by officers.

Violation of the Election Code [Chapter 1 NMSa 1978] by officers consists of the willful violation of the Election Code by any state or county officer or by any deputy or assistant thereto, or the willful failure or refusal of any such person to perform any act or duty required of him by the Election Code.

Any officer, deputy or assistant who commits such willful violation of the Election Code is guilty of a fourth degree felony and, in addition, violation is sufficient cause for removal from office in a proceeding instituted for that purpose as provided by law.






Article 21 - Federal Voting Rights Compliance, 1-21-1 through 1-21-14.

Section 1-21-1 - Short title.

1-21-1. Short title.

This act [1-21-1 to 1-21-14 NMSA 1978] may be cited as the "Federal Voting Rights Compliance Act".



Section 1-21-2 - Definitions.

1-21-2. Definitions.

As used in the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978]:

A.     "state" includes the District of Columbia;

B.     "new resident" means any citizen of the United States not qualified to vote in New Mexico by reason of his period of residence in this state who, immediately prior to his removal to New Mexico, was a citizen of another state and who has been a resident of this state for not less than thirty days immediately prior to a presidential election and who will be eighteen years of age or over on the day of such election;

C.     "former resident" means any citizen of the United States not qualified to vote in another state by reason of his period of residence in such state who, immediately prior to his removal to such state, was a citizen of New Mexico who, had he remained in New Mexico, would have qualified to vote in a presidential election and who has been a resident of such other state for less than thirty days immediately prior to a presidential election;

D.     "federal election" means any general election, primary election or special election to fill a vacancy in the office of representative in congress;

E.     "federal officers" means presidential electors, vice presidential electors, president, vice president, United States senator and United States representative in congress;

F.     "federal ballot" means a ballot containing only the names of federal officers to be voted for in a federal election;

G.     "presidential election" means any primary election or general election held for the purpose of voting for electors for president and vice president or for president and vice president;

H.     "presidential ballot" means a ballot containing only the names of presidential electors, vice presidential electors, or president and vice president; and

I.     "presidential officers" means presidential electors, vice presidential electors, president and vice president.



Section 1-21-3 - Eligibility of new resident and former resident to vote.

1-21-3. Eligibility of new resident and former resident to vote.

Any new resident or former resident may vote for presidential officers in a presidential election, but for no other officers or upon any questions or in any other election, if he:

A.     otherwise possesses the substantive qualifications to vote in this state except the requirement of residence; and

B.     complies with the provisions of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978].



Section 1-21-4 - Application for presidential ballot.

1-21-4. Application for presidential ballot.

A.     A new resident desiring to vote for presidential officers under the provisions of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978] shall, at least thirty days prior to the date of a federal election, individually execute in the presence of the county clerk of the county in which he claims residence an application for a presidential ballot for the presidential election.

B.     A former resident desiring to vote for presidential officers under the provisions of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978] shall individually execute an application for a presidential ballot for the presidential election. The application for a presidential ballot shall be made by a former resident on a form obtainable in person or upon written application therefor from the county clerk of the county in which the former resident claimed New Mexico residence prior to his removal to another state.  The application for a presidential ballot by a former resident shall be authorization for the county clerk to cancel the former resident's certificate of registration, if such there be.



Section 1-21-5 - Processing application; issuance of ballot; casting of ballot.

1-21-5. Processing application; issuance of ballot; casting of ballot.

A.     If satisfied that the application is proper and that the new resident or former resident is qualified to vote under the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978], the county clerk shall mark the application "accepted" and shall return the executed original application to the applicant.

B.     Acceptance of an application under the provisions of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978] constitutes registration only for the presidential election in which the presidential ballot is to be cast.

C.     The county clerk shall mail the duplicate original of each application accepted under the provisions of the Federal Voting Rights Compliance Act to the appropriate official in the state in which the new resident last resided or in which the former resident now resides.

D.     The county clerk shall file, in alphabetical order in his office for six months following each presidential election, the following public records:

(1)     a triplicate original of each application of all persons who have applied for a presidential ballot under the provisions of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978] to vote as new residents or former residents; and

(2)     official information received by him from another state indicating that a former resident of New Mexico has made application to vote at a presidential election in another state.  Such official information shall be sufficient evidence for the county clerk to cancel the resident's certificate of registration in that county.

E.     Notwithstanding any provision of the Election Code [Chapter 1 NMSA 1978], new residents and former residents shall cast their presidential ballots in the same manner as absentee voters except as provided in the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978].

F.     If presidential ballots are available at the time of application in person therefor, the county clerk shall deliver the presidential ballot to the new resident or former resident, and it shall be marked by the applicant in a voting booth in the courthouse, sealed in the proper envelopes and otherwise properly executed, and returned to the county clerk or his authorized representative before the new resident or former resident leaves the office of the county clerk. Presidential ballots may be cast in person at the county clerk's office until 5:00 p.m. on Thursday immediately prior to the date of the presidential election.

G.     If presidential ballots are not available at the time of application in person therefor by a new resident or former resident selecting the absentee option, the county clerk shall mail the presidential ballot to the address shown on the new resident's or former resident's application, as applicable.

H.     Notwithstanding any provision of the Election Code [Chapter 1 NMSA 1978], presidential ballots shall be mailed to all new residents, former residents, federal qualified electors, federal voters and voters who have qualified and applied therefor not less than seven days immediately prior to a presidential election.



Section 1-21-6 - New resident; former resident; presidential ballot register.

1-21-6. New resident; former resident; presidential ballot register.

A.     For each presidential election, the county clerk shall keep a "new resident - former resident presidential ballot register" containing the names of new residents and former residents in a form and manner prescribed by the secretary of state.

B.     Such register is a public record open to public inspection in the county clerk's office during regular office hours.

C.     The county clerk shall transmit to the secretary of state and to the county chairman of each of the major political parties in the county, a complete copy of entries made in such register. Such transmission shall be made once each week beginning four weeks immediately prior to the presidential election. A final copy shall be transmitted on the Friday immediately following the presidential election.



Section 1-21-7 - Form of presidential ballot.

1-21-7. Form of presidential ballot.

The form of the absentee presidential ballot for new residents and former residents shall be the same as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978].



Section 1-21-8 - Presidential ballot envelopes.

1-21-8. Presidential ballot envelopes.

The secretary of state shall prescribe the form of, procure and distribute to each county clerk a supply of presidential ballot envelopes in the same manner as prescribed for absentee ballot envelopes in the Election Code [Chapter 1 NMSA 1978].



Section 1-21-9 - Manner of voting of new residents and former residents.

1-21-9. Manner of voting of new residents and former residents.

A.     Any new resident or any former resident, not voting in person at the absent voter precinct, voting under provision of the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978], shall secretly mark his ballot, place it in the official inner envelope and securely seal the envelope. He shall then place the official inner envelope inside the official outer envelope and securely seal the envelope. The person voting shall then fill in the form on the reverse of the official outer envelope and subscribe and swear to it before a person authorized to administer oaths.

B.     The new resident or former resident, not voting in person at the absent voter precinct, shall deliver the voted presidential ballot to the county clerk or his designated representative.

C.     A former resident voting in person at an absent voter precinct shall cast his presidential ballot in person at the absent voter precinct.



Section 1-21-10 - Delivery of presidential ballots to absent voter precincts.

1-21-10. Delivery of presidential ballots to absent voter precincts.

The county clerk shall deliver presidential ballots to the absent voter precincts at the same time and in the same manner as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978] except that all presidential ballots received by the county clerk not later than the time of closing of the polls shall be delivered to the absent voter precincts and processed the same as any other absentee ballot.



Section 1-21-11 - Handling presidential ballots by absent voter precinct board.

1-21-11. Handling presidential ballots by absent voter precinct board.

Presidential ballots shall be handled in the same manner as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978].



Section 1-21-12 - Cancellation of presidential ballot at death.

1-21-12. Cancellation of presidential ballot at death.

The cancellation of a presidential ballot due to death of a new resident or former resident shall be the same as that specified for absentee voters in the Election Code [Chapter 1 NMSA 1978].



Section 1-21-13 - Application of election laws.

1-21-13. Application of election laws.

Except as provided in the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978], the provisions of law relating to elections held under the provisions of the Election Code [Chapter 1 NMSA 1978] apply to the casting and counting of ballots and challenging of votes by new residents and former residents, the furnishing of election supplies, ballots, canvassing and making proper returns of the results of the election.



Section 1-21-14 - Penalty.

1-21-14. Penalty.

Any person willfully making a false statement or affidavit under the Federal Voting Rights Compliance Act [1-21-1 to 1-21-14 NMSA 1978] is guilty of a fourth degree felony.






Article 22 - School Election Law, 1-22-1 through 1-22-19.

Section 1-22-1 - Short title.

1-22-1. Short title.

Sections 1-22-1 through 1-22-19 NMSA 1978 may be cited as the "School Election Law".



Section 1-22-2 - Definitions.

1-22-2. Definitions.

As used in the School Election Law [1-22-1 NMSA 1978]:

A.     "board" means the governing authority of the local school district;

B.     "county clerk" means the clerk of each county in which the school district is situate;

C.     "proper filing officer" means the county clerk or, in the case of a multicounty school district, the clerk of the county in which the administrative office of the school district is situate;

D.     "magistrate" means the magistrate whose office is situated in the municipality where the administrative office of the school district is located or in close proximity to the municipality;

E.     "school district election" means a regular or special school district election but does not include a recall election; and

F.     "superintendent" means the superintendent of schools of the local school district.



Section 1-22-3 - School district elections; qualifications of candidates.

1-22-3. School district elections; qualifications of candidates.

A.     A school district election shall be held in each school district to elect qualified persons to membership on a local school board. No person shall become a candidate for membership on a board unless his record of voter registration shows that he is a qualified elector of the state, physically resides in the school district in which he is a candidate and physically resided in the district on the date of the school board's proclamation calling a regular school district election.

B.     A regular school district election shall be held in each school district on the first Tuesday in February of each odd-numbered year.

C.     A school district election held at any time other than the date for the regular school district election shall be a special school district election.

D.     Except as otherwise provided in the School Election Law [1-22-1 NMSA 1978], school district elections shall be called, conducted and canvassed as provided in the Election Code [1-1-1 NMSA 1978].



Section 1-22-4 - Regular election; proclamation; publication.

1-22-4. Regular election; proclamation; publication.

A.     The board shall by resolution issue a public proclamation in Spanish and English calling a regular school district election within the school district on the date prescribed by the School Election Law [1-22-1 NMSA 1978].  The proclamation shall be filed by the superintendent with the county clerk of record on the last Tuesday in November of the even-numbered year immediately preceding the date of the election.

B.     The proclamation shall specify:

(1)     the date when the election will be held;

(2)     the positions on the board to be filled;

(3)     the date on which declarations of candidacy are to be filed;

(4)     the date on which declarations of intent to be a write-in candidate are to be filed;

(5)     the questions to be submitted to the voters;

(6)     the precincts in each county in which the election is to be held and the location of each polling place;

(7)     the hours each polling place will be open; and

(8)     the date and time of the closing of the registration books by the county clerk of record as required by law.

C.     After filing the proclamation with the county clerk of record and not less than fifty days before the date of the election, the county clerk of record shall publish the proclamation at least once in a newspaper of general circulation within the school district.  The publication of the proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.



Section 1-22-5 - Special election; proclamation; publication.

1-22-5. Special election; proclamation; publication.

A.     Whenever a special school district election is to be called or is required by law, the board shall by resolution issue a public proclamation in Spanish and English calling the election. The proclamation shall forthwith be filed by the superintendent with the county clerk of record.

B.     The proclamation shall specify:

(1)     the date on which the special election will be held;

(2)     the positions on the board to be filled;

(3)     the date on which declarations of candidacy are to be filed;

(4)     the date on which declarations of intent to be a write-in candidate are to be filed;

(5)     the questions to be submitted to the voters;

(6)     the precincts in each county in which the election is to be held and the location of each polling place;

(7)     the hours each polling place will be open; and

(8)     the date and time of the closing of the registration books by the county clerk of record as required by law.

C.     After filing the proclamation with the county clerk of record and not less than fifty days before the date of the election, the county clerk of record shall publish the proclamation at least twice in a newspaper of general circulation in the school district. The publication of the proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.



Section 1-22-6 - Precincts; consolidation; polling places.

1-22-6. Precincts; consolidation; polling places.

A.     The same precincts that are used in a general election shall be used in a school district election, provided that:

(1)     if a precinct lies partly within and partly outside of a school district, the part of the precinct lying within the school district constitutes a precinct for a school district election; and

(2)     all of the area within the exterior boundaries of a school district may constitute one precinct for a school district election.

B.     In the event that only one candidate has filed a declaration of candidacy for each position to be filled at an election and no declared write-in candidates have filed for any position and there are no questions or bond issues on the ballot, only one polling place for the election shall be designated and it shall be in the office of the county clerk or a designated polling place in the school district of the county in which the school district is located.

C.     Except as otherwise provided in the School Election Law [1-22-1 NMSA 1978], the county clerk shall consolidate precincts for a school district election as provided in the proclamation for that election and shall provide for a polling place within each precinct or consolidated precinct.



Section 1-22-7 - Declaration of candidacy; filing date; penalty.

1-22-7. Declaration of candidacy; filing date; penalty.

A.     A candidate for a school board position that will be filled at a regular school district election shall file a declaration of candidacy with the proper filing officer during the period commencing at 9:00 a.m. on the third Tuesday in December of the even-numbered year immediately preceding the date of the regular school district election and ending at 5:00 p.m. on the same day.

B.     A candidate for a school board position that will be filled at a special school district election shall file a declaration of candidacy with the proper filing officer during the period commencing at 9:00 a.m. on the forty-eighth day before the election and ending at 5:00 p.m. on the same day.

C.     A candidate shall file for only one school board position during a filing period.

D.     Whoever knowingly makes a false statement in his declaration of candidacy is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.



Section 1-22-8 - Declaration of candidacy; sworn statement of intent; form.

1-22-8. Declaration of candidacy; sworn statement of intent; form.     In making a declaration of candidacy, the candidate shall submit a sworn statement of intent in substantially the following form:



"DECLARATION OF CANDIDACY - STATEMENT OF INTENT
I, ______________________________ , (candidate's name on certificate of registration) being first duly sworn, say that I am a voter of Precinct No. ______________ of the county of ______________, State of New Mexico. I reside at ______________________________ and was a resident at that place on the date of the school board's proclamation calling the election for which I am a candidate;
I am a qualified elector of the State of New Mexico residing within ______________________________ school district;
I desire to become a candidate for the office of ______________________________, Position No. ______________ at the school district election to be held on the date set by law;
I will be eligible and legally qualified to hold this office at the beginning of its term; and
I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.
_________________________________________________________________
(Declarant)
_________________________________________________________________
(Mailing Address)
_________________________________________________________________
(Residence Address)
Subscribed and sworn to before me this ________ day of ______________, 19 ______.
______________________________.
(Notary Public)
My commission expires:
______________________________".



Section 1-22-9 - Withdrawal of candidates.

1-22-9. Withdrawal of candidates.

A candidate for membership on the board may file an affidavit with the proper filing officer for the district in which he is a candidate withdrawing his candidacy in the election. The affidavit shall be filed before 5:00 p.m. on the thirty-fifth day before the date of the school district election. The county clerk shall not place on the ballot the name of any person properly filing the affidavit of withdrawal.



Section 1-22-10 - Ballots.

1-22-10. Ballots.

A.     The proper filing officer shall determine whether a candidate filing a declaration of candidacy is a registered qualified elector of the state residing within the school district.  If the candidate is so qualified and no withdrawal of candidacy has been filed as provided in the School Election Law [1-22-1 NMSA 1978], the proper filing officer shall place the candidate's name on the ballot for the position specified in the declaration of candidacy.  A declaration of candidacy shall not be amended after it has been filed with the proper filing officer.

B.     Ballots for the school district election shall be prepared by the proper filing officer and printed by the thirtieth day preceding the election.  The cost of printing the ballots shall be paid by the school district.  The proper filing officer shall furnish printed ballots to the county clerk of each county in which the school district is situate.  The printed ballot shall contain the name of each person who is a candidate and the position on the board for which the person is a candidate.  The ballot shall also contain all questions to be submitted to the voters of the district as certified to the proper filing officer by the board.

C.     Paper ballots shall be printed in a form in substantial compliance with the provisions of Section 1-12-44 NMSA 1978 and in compliance with the provisions of the federal Voting Rights Act of 1965, as amended.

D.     A school district election shall be a nonpartisan election, and the names of all candidates shall be listed on the ballot without party or slate designation.  The order in which the names of candidates are listed on the ballot shall be determined by lot.

E.     Whenever two or more members of the board are to be elected for terms of the same length of time, the positions shall be numerically designated on the ballot as "position one", "position two" and such additional consecutively numbered positions as are necessary, but only one member shall be elected for each position.

F.     Space shall be provided on each ballot for a voter to write in the name of one candidate for each position to be filled when a declaration of intent to be a write-in candidate has been filed.

G.     Voting machines shall be used for the recording of votes cast in a school district election; provided that paper ballots may be hand counted in lieu of using a voting machine to tabulate ballots for:

(1)     school districts of less than five hundred average daily membership; or

(2)     school district elections in which only one candidate has filed a declaration of candidacy for each position to be filled at the election, no declared write-ins have filed for any position and there are no questions or bond issues on the ballot and notwithstanding any other provision in the Election Code [1-1-1 NMSA 1978].



Section 1-22-11 - Publication.

1-22-11. Publication.

The proper filing officer for the district shall issue and publish the proclamation listing the name of each candidate for membership on the board, each question to be submitted to the voters of the school district and the names of the precinct board members of the school district.  The publication shall be made once each week for two successive weeks, with the last publication being made within seven days but not later than two days before the date of the school district election.  The names of the candidates shall be published in the same order and for the same positions as will appear on the ballot.  The publication shall be in a newspaper of general circulation in the school district and shall conform to the provisions of the federal Voting Rights Act of 1965, as amended. The cost of the publication shall be paid by the school district.



Section 1-22-12 - Conduct of elections.

1-22-12. Conduct of elections.

A.     Except as otherwise provided in the School Election Law [1-22-1 NMSA 1978], the county clerk shall administer and conduct school district elections pursuant to the provisions of the Election Code for the conduct of general elections.

B.     Precinct board members for each polling place shall be appointed by the county clerk from among those persons who meet the qualifications set forth in Section 1-2-7 NMSA 1978 and who reside within the school district.  The number of members on each precinct board shall be as provided in Section 1-2-12 NMSA 1978. Vacancies on election day shall be filled as provided in Section 1-2-15 NMSA 1978.

C.     In the event that only one candidate has filed a declaration of candidacy for each position to be filled at the election, no declared write-ins have filed for any position and there are no questions or bond issues on the ballot, the county clerk shall perform the duties of the precinct board and no other precinct board shall be appointed.

D.     All costs of school district elections shall be paid by the school district.



Section 1-22-13 - Challengers; watchers.

1-22-13. Challengers; watchers.

Upon petition filed with the county clerk, any candidate for membership on the board may:

A.     appoint one person as challenger for each precinct in the school district election who shall have the powers and be subject to the restrictions provided for challengers in the Election Code [1-1-1 NMSA 1978]; and

B.     appoint one person as a watcher for each precinct in the school district election who shall have the powers and be subject to the restrictions provided for watchers in the Election Code.



Section 1-22-14 - Votes required.

1-22-14. Votes required.

A.     The candidate receiving a plurality of the votes cast for a designated position on the board shall be elected to that designated position.

B.     All questions submitted to the voters shall be decided by a majority of the voters voting on the question.



Section 1-22-15 - Canvassing board; duties.

1-22-15. Canvassing board; duties.

A.     The canvassing board for the canvass of the results of a school district election shall be composed of the superintendent, the county clerk of record who is the proper filing officer and the designated magistrate or the presiding judge of the metropolitan court, as the case may be, of the county in which the administrative office of the school district is situate.

B.     Ballots cast in each county in which the school district is situate shall be transported by the presiding judge of the precinct board upon the closing of the polls to the office of the proper filing officer. Each ballot box shall have two locks. The key to one lock on each ballot box and one copy of the signature roster shall at that time be placed in a stamped, addressed envelope provided for that purpose and shall be mailed to the designated magistrate or the presiding judge of the metropolitan court, as the case may be, of the county in which the administrative office of the school district is situate.

C.     Within three days after the date of the school district election, the canvassing board shall meet in the office of the proper filing officer and shall:

(1)     canvass the returns in the same manner as county election returns are canvassed;

(2)     determine the total number of persons in the school district voting in the election; and

(3)     issue a certificate of canvass of the results of the election and send one copy of the certified results:

(a)     to the board;

(b)     to the secretary of state; and

(c)     to the proper filing officer to be filed in his office.

D.     The canvassing board shall issue a certificate of election to each candidate which it determines to be elected.

E.     The county clerk of record shall cause the results of the election to be published once in a newspaper of general circulation in the school district.



Section 1-22-16 - Election contests.

1-22-16. Election contests.

The district court shall entertain election contests for any position on the board or on any question placed on the school district election ballot. The procedure to be followed in contest cases shall be the same as provided by the Election Code [1-1-1 NMSA 1978] for contests for candidates for county offices, including the recount of ballots.



Section 1-22-17 - Records.

1-22-17. Records.

The returns and certificates of the result of the canvass are public documents, subject to inspection during the customary hours and days of business. Signature rosters and tally sheets may be destroyed three years after the election to which they apply. The certificate of results of the canvass of the election shall thirty days after the election or immediately after any contest has been settled by the court be placed on file as a permanent record in the state records center. A copy of the certificate of results of the canvass of the election shall be kept on file in the office of the proper filing officer for a period of three years.



Section 1-22-18 - Write-in candidates.

1-22-18. Write-in candidates.

A.     Write-in candidates for the office of board member shall be permitted in school district elections.

B.     A person may be a write-in candidate only if the person has the qualifications to be a candidate for membership on the board in the school district election as provided in the School Election Law [1-22-1 NMSA 1978].

C.     A person desiring to be a write-in candidate for the office of board member shall file with the proper filing officer a declaration of intent to be a write-in candidate.  The declaration shall be filed before 5:00 p.m. on the thirty-fifth day preceding the date of the election.

D.     A write-in vote shall be counted and canvassed only if:

(1)     the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and if misspellings of those combinations can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2)     the name is written on the proper line provided on the ballot for write-in votes for the office and position for which the candidate has declared intent and the voter has followed the directions for voting for the write-in candidate.

E.     At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the School Election Law except that the write-in candidate's name shall not be printed on the ballot.

F.     A write-in vote shall be cast by writing in the name.  As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of a preprinted sticker or label.



Section 1-22-19 - Absentee voting.

1-22-19. Absentee voting.

A.     A voter may vote in a school district election by absentee ballot for all candidates and on all questions appearing on the ballot in his precinct as if he were casting his ballot in person at the polling place on election day.

B.     The provisions of the Absent Voter Act [1-6-1 NMSA 1978] of the Election Code [1-1-1 NMSA 1978] apply to absentee voting in school district elections, provided that absentee ballots may be marked in person during the regular hours and days of business at the county clerk's office from 8:00 a.m. on the twenty-fifth day preceding the election until 5:00 p.m. on the Friday immediately prior to the date of the election. Absentee ballots shall be printed at least thirty days prior to the date of the election. Provisions may be made by the board in the proclamation for absentee voting by electronic voting machine from 8:00 a.m. on the twentieth day preceding an election until 5:00 p.m. on the Friday immediately prior to the date of the election.

C.     A regular precinct board may be designated to serve as the absent voter precinct board. A member of the absent voter precinct board shall receive the same compensation as a regular precinct board member. A regular precinct board member who also serves as a member of the absent voter precinct board shall not be entitled to extra compensation for serving on the absent voter precinct board.






Article 23 - Mail Ballot Elections, 1-23-1 through 1-23-7.

Section 1-23-1 - Short title.

1-23-1. Short title.

This act [1-23-1 to 1-23-7 NMSA 1978] may be cited as the "Mail Ballot Election Act".



Section 1-23-2 - Definition.

1-23-2. Definition.

As used in the Mail Ballot Election Act [1-23-1 to 1-23-7 NMSA 1978], "local government" means any county, school district or incorporated municipality.



Section 1-23-3 - Election by all-mailed ballots.

1-23-3. Election by all-mailed ballots.

Notwithstanding any other provision of law and regardless of the number of eligible voters within its boundaries, a local government may, by resolution of its governing body, conduct by all-mailed ballot any bond election, any election on the imposition of a mill levy or a property tax rate for a specified purpose or any special election at which no candidates are to be nominated for or elected to office.



Section 1-23-4 - Law governing.

1-23-4. Law governing.

Except as otherwise provided in the Mail Ballot Election Act [1-23-1 to 1-23-7 NMSA 1978], mail ballot elections shall be conducted in accordance with the provisions of the local government's absentee voter law.



Section 1-23-5 - No polling place.

1-23-5. No polling place.

Upon the adoption of a resolution by the governing body to conduct an election by an all-mailed ballot, each registered voter of the local government shall be mailed an absentee ballot along with a statement that there will be no polling place for the election.  The voter shall not be required to file an application for the absentee ballot.  The ballot shall be mailed to each voter no earlier than the thirty-fifth day prior to the election, and the mailing shall be completed by the fifth day before the election.



Section 1-23-6 - Notice to voters.

1-23-6. Notice to voters.

The local government election official may include in the mailing set forth in Section 5 of the Mail Ballot Election Act [1-23-5 NMSA 1978] a printed notice to the voters informing the voters that they shall return the voted ballot by mail.



Section 1-23-6.1 - Checklist of registered voters.

1-23-6.1. Checklist of registered voters.

The local government official shall prepare a checklist of registered voters in the county.  The checklist of registered voters shall be marked indicating that the voter has returned his all mail ballot immediately upon receipt.



Section 1-23-7 - Mail ballot election not to be combined with other elections.

1-23-7. Mail ballot election not to be combined with other elections.

Mail ballot elections shall be used exclusively for voting in those elections specified in Section 1-23-3 NMSA 1978 and shall not be used in connection with elections at which candidates are to be nominated for or elected to office.






Article 24 - Special Election Procedures, 1-24-1 through 1-24-4.

Section 1-24-1 - Special election procedures; application.

1-24-1. Special election procedures; application.

To the extent separate laws pertaining to the conduct of special elections by local governments or special districts or to the extent procedures are not specified under such separate laws for the conduct of special elections, the provisions of Sections 1 through 4 [1-24-1 to 1-24-4 NMSA 1978] of this act shall apply.



Section 1-24-2 - Special election procedures; proclamation; publication.

1-24-2. Special election procedures; proclamation; publication.

A.     Whenever a special election is to be called or is required by law, the governing body shall by resolution issue a public proclamation calling the election.  The proclamation shall forthwith be filed with the county clerk.

B.     The proclamation shall specify:

(1)     the date on which the special election will be held;

(2)     the purpose for which the special election is called;

(3)     if officers are to be elected or positions on the governing body are to be filled, the date on which declarations of candidacy are to be filed;

(4)     if a question is to be voted upon, the test of that question;

(5)     the precincts in each county in which the election is to be held and the location of each polling place in the precinct;

(6)     the hours that each polling place will be open; and

(7)     the date and time of closing the registration books by the county clerk as required by law.

C.     After filing the proclamation with the county clerk and not less than fifty days before the date of the election, the governing body shall publish the proclamation once each week for two consecutive weeks in a newspaper of general circulation within the boundaries of the local government or special district.  The proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.



Section 1-24-3 - Special election procedures; conduct.

1-24-3. Special election procedures; conduct.

Special elections shall be conducted and canvassed in the same manner that regular elections are conducted in the local government or special district; provided, the governing body may, as set forth in the proclamation, consolidate precincts. A polling place shall be provided within each of the consolidated precincts.



Section 1-24-4 - Special election procedures; records.

1-24-4. Special election procedures; records.

The returns and certificates of the results of special elections are public documents, subject to inspection during the customary hours and days of business.  Poll books, signature rosters and tally books may be destroyed three years after the election to which they apply.  The certificate of results of the canvass of the election shall after three years be placed on file as a permanent record in the records center.









Chapter 2 - Legislative Branch.

Article 1 - Members of Legislature, 2-1-1 through 2-1-11.

Section 2-1-1 - Resignation of members.

2-1-1. [Resignation of members.]

Any member of the legislature of the state of New Mexico may resign his office by filing a written statement of such resignation with the secretary of state of New Mexico, and upon the filing of such resignation, the office of senator or representative filled by the person so resigning shall become vacant.



Section 2-1-2 - Power of officers to administer oaths to witnesses.

2-1-2. [Power of officers to administer oaths to witnesses.]

The presiding officer of the senate, the speaker of the house of representatives, or the chairman of any committee of either house, or the chairman of any joint committee of both houses of the legislature, shall have power to administer an oath to any witness who may appear to testify at any investigation being had by either of said houses of the legislature, or any committee or joint committee thereof.



Section 2-1-3 - Compensation as state officer or employee other than that received as a legislator prohibited.

2-1-3. Compensation as state officer or employee other than that received as a legislator prohibited.

It is unlawful for any member of the legislature to receive any compensation for services performed as an officer or employee of the state, except such compensation and expense money as he is entitled to receive as a member of the legislature.



Section 2-1-4 - Payment of other compensation to legislator for acting as officer or employee of state prohibited.

2-1-4. Payment of other compensation to legislator for acting as officer or employee of state prohibited.

It is unlawful for any officer of the state of New Mexico to pay to any member of the legislature compensation for services rendered the state of New Mexico as an officer or employee thereof except such compensation and expense money which such member is entitled to receive as a member of the legislature.



Section 2-1-5 - Penalty for violation of 2-1-3 or 2-1-4 NMSA 1978.

2-1-5. [Penalty for violation of 2-1-3 or 2-1-4 NMSA 1978.]

Any person violating the provisions of either of the two preceding sections [2-1-3 or 2-1-4 NMSA 1978] shall be guilty of a felony and upon conviction shall be punished by a fine of not less than one thousand dollars ($1,000.00) nor more than twenty-five hundred dollars ($2,500.00) or by imprisonment in the state penitentiary for not less than one (1) year nor more than five (5) years or both, such fine and imprisonment in the discretion of the court.



Section 2-1-6 - Restraining unlawful payments; jurisdiction; rules and procedure.

2-1-6. [Restraining unlawful payments; jurisdiction; rules and procedure.]

That any citizen of the state of New Mexico may file suit in the district court of the county wherein such citizen resides for an injunction to restrain any member of the legislature from receiving or any officer from paying any compensation in violation of this act [2-1-3 to 2-1-6 NMSA 1978]; and jurisdiction is hereby conferred upon the various district courts of this state to grant injunctive relief. The rules and law of procedure applicable generally to civil actions for injunctive relief shall apply to such actions.



Section 2-1-7 - Emoluments; increase prohibited.

2-1-7. Emoluments; increase prohibited.

No law increasing the emoluments for any civil office in the state enacted by the legislature shall be construed to apply or become effective as to any member of the legislature appointed to such office, until one year after expiration of the term for which such person was elected and served if such law was enacted during such term.



Section 2-1-8 - Session per diem and mileage of members.

2-1-8. Session per diem and mileage of members.

Each member of the legislature shall receive per diem at the internal revenue service maximum federal per diem rate for the city of Santa Fe for each day's attendance during each session of the legislature and the internal revenue service standard mileage rate for each mile traveled in going to and returning from the seat of government by the usual traveled route, once each session as defined by Article 4, Section 5 of the constitution of New Mexico.



Section 2-1-9 - Out-of-state travel; in-state travel.

2-1-9. Out-of-state travel; in-state travel.

A.     Out-of-state travel of members, officers and employees of the legislative branch of government shall be exempt from approval by any member of the executive branch.

B.     Members of the legislature serving on official business for interim committees within the state shall receive:

(1)     per diem at the internal revenue service per diem rate as provided in Section 2-1-8 NMSA 1978 for each day served, including travel time, and the cost of public transportation by the shortest, most direct route or mileage for each mile traveled by the shortest, most direct route by automobiles at the internal revenue service standard mileage rate or by privately owned aircraft at the air mileage rate set out by the rules adopted by the department of finance and administration pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978]; and

(2)     per diem for one additional day at the internal revenue service per diem rate as provided in Section 2-1-8 NMSA 1978 if, in order to serve on official business for an interim committee, a legislator travels to a location that is one hundred or more miles from the location of the legislator's point of departure; provided that, pursuant to policies adopted by the New Mexico legislative council, per diem under this paragraph shall be paid only if the legislator is not entitled to per diem for travel time as provided in Paragraph (1) of this subsection.

C.     Reimbursement for out-of-state travel on committee business shall be as follows:

(1)     the cost of the tickets on public transportation by the shortest, most direct route and the cost of airport parking; or

(2)     mileage at the same rates established for in-state travel if automobiles or private airplanes are used, based on official mileage by the shortest, most direct route; and

(3)     per diem for the number of days spent in travel and on committee business at the in-state rate provided for in Section 2-1-8 NMSA 1978; and

(4)     in no event, however, shall the reimbursement for out-of-state travel exceed the dollar amount that would be due if the member had used first class public air transportation by the shortest, most direct route.



Section 2-1-10 - Legislative subpoenas; form; issuance; penalty.

2-1-10. Legislative subpoenas; form; issuance; penalty.

A.     During any regular or special session of the legislature upon request of a standing committee of either house of the legislature and approval by a majority vote of the elected members of the house of which such committee is a part, the presiding officer of the senate or the speaker of the house of representatives shall issue subpoenas to compel the attendance of any witnesses or command the person to whom directed to produce any books, papers, documents or tangible items designated therein, at any investigation or hearing before the body issuing the subpoena.

B.     Every subpoena shall be issued by the duly authorized legislative officer, under the name of the house or senate, and shall command each person to whom it is directed to attend and give testimony, or to produce documents or other designated articles at a time and place therein specified. Service of process may be made by any person designated by the officer issuing the subpoena.

C.     Witnesses who may be subpoenaed to appear before any body of the legislature, or to produce any designated books, papers, documents or tangible items shall receive as compensation the sum of five dollars ($5.00) a day for each day they are in actual attendance in obedience to the subpoena, and eight cents ($.08) for each mile actually and necessarily traveled in coming to or going from the place of examination, but nothing shall be paid for traveling expenses when the witnesses have been subpoenaed at the place of examination.

D.     Any person who shall refuse or neglect to comply with a subpoena, duly issued by the proper officer of the legislature, shall upon conviction be guilty of contempt of the legislature, and punished by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for not more than six months or by both such fine and imprisonment in the discretion of the judge.



Section 2-1-11 - Legislative salary review committee; composition; duties.

2-1-11. [Legislative salary review committee; composition; duties.]

There is continued a legislative salary review committee composed of the speaker of the house of representatives, the president pro tempore of the senate, the chairman of the house appropriations and finance committee, the chairman of the senate finance committee and the chairmen of all respective permanent interim committees. The legislative salary review committee shall review the salary schedules of the employees of all interim legislative committees and make recommendations regarding equitable salary structures.






Article 2 - Advance Copies of New Acts, 2-2-1 through 2-2-2.

Section 2-2-1 - Advance certified copies of enactments.

2-2-1. [Advance certified copies of enactments.]

That upon approval by the governor of the state of New Mexico of any act passed by the legislature the secretary of state shall forthwith cause to be printed typewritten or multigraphed copies of such act and immediately shall after having certified same, as true copies, transmit one such copy to each county clerk of the state.



Section 2-2-2 - Preservation as part of public records.

2-2-2. [Preservation as part of public records.]

The clerk in each county of the state shall provide a suitable binder and upon receipt from the secretary of state of a printed copy of any such law shall insert such copy in said binder and preserve the file as a part of the public records of his office for the inspection of public officers and parties interested, as other public records.

Provided, that after the receipt by such clerk of the bound volume of the session laws containing the same laws theretofore filed in the binder the contents of said binder may be removed and destroyed.

Provided further, that this act [2-2-1, 2-2-2 NMSA 1978] shall not apply to acts not carrying the emergency clause, nor to the act known as the Conservancy Act of New Mexico [73-14-1 NMSA 1978].

Provided further, that the chief clerk of the senate shall deliver to the secretary of state sufficient printed copies of the 1927 Election Code to be completed and certified by the secretary of state for transmission as aforesaid.

Provided further, that the secretary of state shall prepare, as herein provided, and transmit copies of road bills to clerks of such counties only as are affected thereby.






Article 3 - Legislative Council, 2-3-1 through 2-3-18.

Section 2-3-1 - New Mexico legislative council created.

2-3-1. New Mexico legislative council created.

There is created a legislative joint committee of the house and senate to be designated "the New Mexico legislative council," composed of sixteen members, eight from the house and eight from the senate. The president pro tempore and the minority floor leader of the senate and the speaker of the house of representatives and the minority floor leader of the house shall automatically be members of the council. Six of the remaining members shall be appointed from the house of representatives by the speaker; provided that, if the minority is entitled to more than one member, the additional minority members shall be appointed by the speaker only from recommendations made by the minority floor leader, although the speaker shall retain the right to reject any such recommendations; and six of the remaining members shall be appointed from the senate by the committees' committee or, if the appointments are made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee. If the minority is entitled to more than one member, one of the remaining six members shall be appointed by the senate minority floor leader. The appointed members of the council shall be appointed from each house so as to give the two political parties having the most members in each house the same total proportionate representation on the council as prevails in that house; providing [provided] that in the computation, major fractions shall be counted as whole numbers, and in no event shall either of the two major parties have less than one member from each house. The members shall be appointed for terms of two years or less expiring on the first day of the regular session held in odd-numbered years. The term of any member shall terminate when such member ceases to be a member of the legislature. Provided, however, that members of the council reelected to the legislature shall continue to serve as members of the council until their successors are appointed. Vacancies on the council may be filled for the unexpired term by appointment from the house or senate respectively by the respective appointing authority which makes the original appointments and subject to the same recommendations; provided such new members must be from the same body of the legislature and the same party from which their predecessors were appointed. The council shall elect such other officers as may be deemed necessary from among its own members. The officers shall be elected for terms coterminous with their membership on the council. The speaker and the president pro tempore shall be co-chairmen of the council. No action shall be taken by the council if a majority of the total membership from either house on the council rejects such action. This 1978 amendment shall not be construed to cut short the term of any member already appointed to the council.



Section 2-3-2 - Legislative council service created.

2-3-2. Legislative council service created.

There hereby is created a legislative council service for the use of the members of the legislature, the governor and the various departments, institutions and agencies of this state that may desire to avail themselves of its services. Notwithstanding the availability of the legislative council service to the various departments, institutions and agencies of this state, it is a part of the legislative branch of the government, and shall conduct itself with strict regard to the division of powers among the legislative, executive and judicial branches of the government of this state. Such legislative council service shall assist and cooperate with the legislative council and with any interim legislative committee or commission created by the legislature or appointed by the governor at their request.



Section 2-3-3 - Legislative council; powers; duties.

2-3-3. Legislative council; powers; duties.

It shall be the duty of the legislative council:

A.     to adopt rules and regulations for the administration of this act in the conduct of the affairs of the council service;

B.     to formulate policies for the operation and conduct of the business of the council service, and generally to supervise all of the activities of such council service;

C.     to carry out the purposes of the council service as hereafter set forth;

D.     to create committees of legislators to study major problems during the periods when the legislature is not in session; provided that:

(1)     no member of the council shall serve as an officer or voting member on an interim committee appointed or created by the council;

(2)     all committees created by the council shall terminate on or before December 1 of the year in which they are created, unless the council subsequently extends the life of the committee for not more than one month;

(3)     the minority party shall be represented on all council-created committees in the proportion the minority party is represented in each house;

(4)     the relationship of the size of the house and senate shall be taken into consideration in determining the number of members from each house appointed to an interim committee created by the council; and

(5)     members shall be appointed to council-created committees by the same appointing authorities that appoint the council members from each house, and subject to the same recommendations. The council shall name committee officers from among the committee members so appointed;

E.     to adopt rules of procedure for all committees created by the council including a rule that no action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action; provided that no member of the legislature shall ever be excluded from any meeting of any committee appointed by the council; and

F.     to refrain from advocating or opposing the introduction or passage of legislation.



Section 2-3-4 - Control of building housing legislature, adjacent utility plant and surrounding grounds.

2-3-4. [Control of building housing legislature, adjacent utility plant and surrounding grounds.]

Notwithstanding the provisions of Chapter 6, Articles 1 and 2, NMSA 1953, the exclusive control, care, custody and maintenance of the building in which the legislature is housed, the adjacent utilities plant and the surrounding grounds are transferred from the capitol buildings improvement commission, and the capitol custodian commission, to the legislative council.



Section 2-3-5 - Insurance of buildings; contracts for care and management of property; records of transactions; assignment of space in buildings.

2-3-5. [Insurance of buildings; contracts for care and management of property; records of transactions; assignment of space in buildings.]

The director of the legislative council service, under the direction of the legislative council, shall:

A.     insure the buildings and their contents;

B.     keep a full and complete record of all transactions;

C.     sign all contracts and other papers necessary to be signed in the care and management of the property under his control;

D.     have custody and control of all maps, deeds, plats, plans and specifications, contracts, books and other papers connected with the buildings and grounds under his control;

E.     provide for the preservation, repair, care, cleaning, heating and lighting of the buildings and improvements under his control;

F.     provide for the care and beautifying of the grounds and premises;

G.     employ the necessary employees and provide and enforce the rules and regulations for the conduct of such employees;

H.     assign all space in the buildings under his control; and

I.     make all rules and regulations for the conduct of all persons in and about the buildings and grounds under his control necessary and proper for the safety, care and preservation of the same.



Section 2-3-6 - Control of state library building and surrounding grounds.

2-3-6. [Control of state library building and surrounding grounds.]

Notwithstanding the provisions of Chapter 6, Article 1, NMSA 1953, the exclusive control for the care, custody and maintenance of the building in which the state library is housed, and the surrounding grounds, are [is] transferred from the capitol custodian commission to the legislative council.



Section 2-3-7 - Insurance of building; records of transactions; contracts for care and management of property.

2-3-7. [Insurance of building; records of transactions; contracts for care and management of property.]

The director of the legislative council service, under the direction of the legislative council, shall:

A.     insure the building and its contents, including the valuable papers, documents and books;

B.     keep a full and complete record of all transactions;

C.     sign all contracts and other papers necessary to be signed in the care and management of the property under his control;

D.     have custody and control of all maps, deeds, plats, plans and specifications, contracts, books and other papers connected with the building and grounds under his control;

E.     provide for the preservation, repair, care, cleaning, heating and cooling and lighting of the building and improvements under his control;

F.     provide for the care and beautifying of the grounds and premises;

G.     employ the necessary employees and provide and enforce the rules and regulations for the conduct of such employees; and

H.     make all rules and regulations for the conduct of all persons in and about the building and grounds under his control necessary and proper for the safety, care and preservation of the same.



Section 2-3-8 - Purpose and duties of legislative council service.

2-3-8. Purpose and duties of legislative council service.

The purpose and duties of the legislative council service shall be:

A.     to assist the legislature of the state of New Mexico in the proper performance of its constitutional functions by providing its members with impartial and accurate information and reports concerning the legislative problems which come before them; by providing digests showing the practices of other states and foreign nations in dealing with similar problems;

B.     when so requested to secure information for and to report to the legislators of this state on the social and economic effects of statutes of this state or elsewhere by cooperating with the legislative service agencies in other states and other reference agencies and libraries;

C.     to furnish to the members of the legislature of this state the assistance of expert draftsmen, qualified to aid the legislators in the preparation of bills for introduction into the legislature;

D.     to recommend to the legislature measures which will improve the form and working of the statutes of this state, and clarify and reconcile their provisions;

E.     to provide for the legislature adequate staff facilities and to provide the adequate expert assistance without which no legislature can properly perform its required functions;

F.     to prepare and index for printing as promptly as possible after the adjournment of each session the session laws therefor, which compilation shall include all resolutions and acts which the legislature has adopted or passed during the session, and have received the approval of the governor when such approval is necessary.



Section 2-3-9 - Codification of election laws; consultation with election officials.

2-3-9. [Codification of election laws; consultation with election officials.]

The legislative council shall instruct the legislative council service to codify all laws pertaining to elections. The codification shall be done in consultation with the secretary of state and other state and local election officials, and in such manner that conflicts or other matters requiring policy decisions and substantive revisions shall be shown in alternative provisions.



Section 2-3-10 - Review of election laws; recommendations as to re-registration of voters; improvement of purge laws; information made available to legislature.

2-3-10. [Review of election laws; recommendations as to re-registration of voters; improvement of purge laws; information made available to legislature.]

After the codification with its alternative provisions is complete, the legislative council shall study the draft codification and alternate provisions, as well as any suggestions or recommendations made by election officials, and especially any substantive recommendations pertaining to statewide re-registration of voters and the improvement of the purge laws, and shall make this material available to members of the legislature.



Section 2-3-11 - Director of service; qualifications; tenure; compensation.

2-3-11. [Director of service; qualifications; tenure; compensation.]

The legislative council service shall be in charge of a director appointed by the legislative council. He shall be appointed by it without reference to party affiliation, and solely on ground of fitness to perform the duties of his office. He shall be well versed in political science and in the methods of legal research and bill drafting, and, preferably, shall have legal training and shall have practical bill drafting experience. He shall hold office from the date of his appointment until such time as he be removed by majority vote of the legislative council so appointing him or of any succeeding legislative council, but in the event of any such removal, he shall be given six (6) months' notice of the termination of his appointment or shall be paid six (6) months' salary as terminal pay. He shall be paid such salary as shall be fixed by the legislative council and any necessary traveling expenses payable as salary and expenses as other state officials are paid.



Section 2-3-12 - Duties of director; additional employees.

2-3-12. Duties of director; additional employees.

The director of the legislative council service shall recommend to the legislative council the appointment of such technical, clerical and stenographic assistants as may be necessary to carry out the provisions of this act, and the legislative council, upon concurring in such appointments, shall fix the compensation of each employee within the appropriations made by the legislature for the use of the legislative council. Such employees shall be appointed without regard to party affiliation and solely on ground of fitness to perform the duties of the position for which they are hired. For a period commencing approximately one month prior to each session and until approximately fifteen days after the final adjournment thereof, at any regular or special session, the director may employ, subject to the approval of the legislative council, at a compensation to be fixed by the council within its budget allowance, such extra stenographic and emergency assistants, including expert legal draftsmen qualified to aid the legislators in the preparation and drafting of bills for introduction into the legislature, as may be necessary to expeditiously handle the work of the council service immediately prior to, during and immediately after the legislative sessions.



Section 2-3-13 - Services; confidential nature.

2-3-13. [Services; confidential nature.]

Neither the director nor any employee of the council service shall reveal to any person outside of the service the contents or nature of any request or statement for service, except with the consent of the person making such request or statement. They shall not urge or oppose any legislation, nor give to any member of the legislature advice concerning the economic or social effect of any bill or proposed bill except upon the request of such member.



Section 2-3-14 - Quarters; files and indexes; cooperation with and by other agencies; cooperation with other states.

2-3-14. Quarters; files and indexes; cooperation with and by other agencies; cooperation with other states.

The legislative council and legislative council service shall be provided with adequate quarters at the state capitol where the council service will be conveniently accessible to the members of the legislature and to other persons having official business with it. The council service shall be kept open during the time provided by law for other state offices and when the legislature is in session, at such hours, day and night, as are most convenient to the legislators. It shall keep and file copies of all bills, resolutions, amendments, memorials, reports of committees, journals and other documents printed by order of either house of the legislature unless readily available elsewhere; and collect, catalog and index the same as soon as practicable after they have been printed; if appropriations are made therefor, keep an index of the action on each bill, resolution, memorial [and] amendment by each house of the legislature, by any committee of the legislature and by the governor. Such digests and indexes shall be printed and distributed at such intervals as the director may deem practicable.

The facilities of the state supreme court library, and of any other library maintained by the state, shall be available for the use of the council service, subject to the rules of such libraries. Each state department and all other state institutions shall, to a reasonable extent and upon request, furnish to the legislative council service such documents, material or information as may be requested by the members of the legislative council or by the director of the legislative council service, which are not made confidential by law. The legislative council service shall cooperate with the legislative service agencies of other states, and shall interchange information and research material with them.



Section 2-3-14.1 - State agencies; reports.

2-3-14.1. State agencies; reports.

A.     No state agency shall submit or send to the members of the legislature any material other than proposed legislation in excess of five pages.

B.     Nothing in this section shall limit the response of any agency to a direct request of a legislator or group of legislators nor the submission of the executive budget.

C.     All reports to the legislature by a state agency shall be filed in duplicate with the legislative council service and such reports shall not be subject to the page limitations of this section. The service shall compile a list of the reports submitted prior to each regular legislative session since the beginning of the previous regular session, listing the title and agency, and distribute the list among the legislators during the first week of the session.

D.     Any legislator may request any report, including those listed pursuant to Subsection C of this section. Upon such a request, the state agency shall furnish the report to the legislator.

E.     Compliance by a state agency with Subsection C of this section shall fulfill any requirement of a state agency to report to the legislature, unless the requirement is specifically exempted from the requirements of this section.

F.     No state agency shall submit material bound other than by staples unless the bulk or other qualities of the material require other bindings; provided that in all cases the most economical method of binding and packaging shall be used.

G.     For the purposes of this section "state agency" means any agency, division or instrumentality of the state, but does not include political subdivisions and educational institutions or any of the legislature's divsions [divisions], instrumentalities or committees.



Section 2-3-15 - Reimbursement.

2-3-15. Reimbursement.

The director of the legislative council service and all technical, clerical and stenographic assistants shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] while on official duty in the same manner as other state employees. The members of the council and other members of the legislature approved by the council shall be reimbursed for travel on council business as provided in Section 2-1-9 NMSA 1978.



Section 2-3-16 - Cooperation of attorney general.

2-3-16. [Cooperation of attorney general.]

The attorney general shall advise and consult with the legislative council and the legislative council service and render all legal services and service in the drafting of bills required when requested to do so by the said council or its representatives.



Section 2-3-17 - Expenditures of funds; budgets.

2-3-17. Expenditures of funds; budgets.

Payments from funds appropriated for the use of the legislative council and legislative council service shall be made only upon vouchers submitted to the department of finance and administration by the director of the legislative council or his authorized representative, and by warrants signed by the secretary of finance and administration.



Section 2-3-18 - Legislative fiscal analyst transferred.

2-3-18. Legislative fiscal analyst transferred.

The position of "legislative fiscal analyst" formerly existing as a joint position under the director of the legislative council and the legislative finance committee is transferred to the legislative council service. The legislative fiscal analyst shall be a staff member of the legislative council service. The legislative fiscal analyst shall assist the legislature, its various committees and individual legislators by providing, upon request, impartial and objective analysis of the fiscal problems of New Mexico's state and local government and such other financial information as may be required. The legislative fiscal analyst shall prepare and make available to all members of the legislature, upon request, quarterly reports concerning the financial condition of the state government. These reports shall contain information about revenues, expenditures and outstanding obligations of the state, and significant developments in areas affecting state finance.

The funds heretofore budgeted and appropriated for the salary and employee benefits of the legislative fiscal analyst, and his budgeted travel expense, and all files, equipment and other materials belonging to the legislative fiscal analyst are transferred with the position of the legislative fiscal analyst to the legislative council service.

Information in the files of the legislative council not made confidential by law shall be made available to the legislative finance committee upon request and information in the files of the legislative finance committee shall be available to the legislative council upon request.






Article 4 - Commission for Promotion of Uniform Legislation, 2-4-1 through 2-4-3.

Section 2-4-1 - Commission for the promotion of uniformity of legislation in the United States.

2-4-1. Commission for the promotion of uniformity of legislation in the United States.

A.     There is created a "commission for the promotion of uniformity of legislation in the United States", also known as the "uniform law commission".  Its membership shall consist of:

(1)     four members of the legislature, who are members of the state bar of New Mexico and who shall be appointed by the New Mexico legislative council, consisting of one member from each of the two major parties in the New Mexico senate and in the New Mexico house of representatives;

(2)     any member of the New Mexico bar who has represented New Mexico as a member of the uniform law commission for twenty or more years and who has been elected as a life member of the uniform law commission;

(3)     four members of the New Mexico bar, who shall be appointed by the New Mexico legislative council;

(4)     two members of the New Mexico bar, who shall be appointed by the governor;

(5)     the dean of the university of New Mexico law school or the dean's designee; and

(6)     the director of the legislative council service, who shall serve ex officio.

B.     The members shall be known as "uniform law commissioners" whose purpose is to promote uniformity of legislation in the United States.



Section 2-4-2 - Duties of commissioners.

2-4-2. [Duties of commissioners.]

It shall be the duty of said commissioners to examine the subjects of marriage, divorce and other subjects of legislation concerning which uniform legislation throughout the United States is desirable; to confer with like commissioners from other states concerning such matters, and to use their best efforts in bringing about such uniformity of legislation on all subjects which they deem desirable.



Section 2-4-3 - Report to legislature.

2-4-3. [Report to legislature.]

Said commissioners shall report to the legislature from time to time, giving the result of their investigations, and making such recommendations with respect to the adoption of uniform legislation as they may deem proper.






Article 5 - Legislative Fiscal Control, 2-5-1 through 2-5-7.

Section 2-5-1 - Legislative finance committee created; terms; vacancies.

2-5-1. Legislative finance committee created; terms; vacancies.

A.     There is created a continuing joint interim committee of the legislature to be designated the "legislative finance committee".  The committee shall be composed of sixteen members, eight members from the house of representatives and eight members from the senate.  The chairmen of the house appropriations and finance and house taxation and revenue committees and the senate finance committee or members of their respective committees designated by each of them from time to time shall be members. The minority party shall be represented on the committee by at least one member from each house.  Six of the remaining members shall be appointed from the house of representatives by the speaker, and the seven remaining members shall be appointed from the senate by the committees' committee or, if the appointments are made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee.  An appointed member may designate a member of his party to serve in his place at a committee meeting at which the regular member is going to be absent if the member notifies the chairman of the legislative finance committee of his anticipated absence and his designee at least twenty-four hours before the committee meeting.  The appointed members of the committee shall be appointed from each house so as to give the two political parties having the most members in each house the same total proportionate representation on the committee as prevails in that house; provided that in the computation, major fractions shall be counted as whole numbers.  Minority members from the house shall be appointed by the speaker only from recommendations made by the minority floor leader, although the speaker shall retain the right to reject any such recommendations.

B.     Members shall be appointed for terms of two years and shall serve from the time of their appointment until the end of the next session of the legislature.  The term of any member shall terminate when the member ceases to be a member of the legislature.

C.     Vacancies in the committee may be filled for the unexpired term by appointment from the house or senate respectively by the respective appointing authority that makes the original appointments and subject to the same recommendations; provided the new members shall be from the same house of the legislature and the same party from which their predecessors were appointed. The committee shall elect from its membership such other officers as may be deemed necessary.  The officers shall be appointed for terms coterminous with their membership on the committee.  Each office shall be alternated between the respective houses each two years.  For the terms beginning in 1979, the chairman shall be a senate member and the vice chairman, if any, shall be a house member.  The appointing authority of each house shall exercise its appointing authority by naming the chairman or vice chairman, respectively, on this alternating basis.

D.     No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects the action.



Section 2-5-2 - Legislative finance committee staff.

2-5-2. Legislative finance committee staff.

The position of "director of the legislative finance committee" is created. The director shall be hired by the legislative finance committee, and shall serve at the pleasure of the legislative finance committee. The director shall be provided with the necessary office space, supplies, equipment and assistants by the legislative finance committee. His salary shall be set by the legislative finance committee.



Section 2-5-3 - Legislative finance committee; duties.

2-5-3. Legislative finance committee; duties.

The committee shall:

A.     direct the director of the legislative finance committee in his work;

B.     examine the laws governing the finances and operation of departments, agencies and institutions of New Mexico and all of its political subdivisions, the effect of laws on the proper functioning of these governmental units, the policies and costs of governmental units as related to the laws;

C.     recommend changes in these laws if any are deemed desirable, and draft and present to the legislature any legislation necessary;

D.     make a full report of its findings and recommendations for the consideration of each successive legislature following its original establishment, the report and suggested legislation to be available to each member of the legislature on or before the first day of the regular session thereof.



Section 2-5-4 - Legislative finance committee; additional duties.

2-5-4. Legislative finance committee; additional duties.

A.     The legislative finance committee, in addition to all other duties prescribed by law, shall annually review budgets and appropriations requests, and the operation and management of selected state agencies, departments and institutions and shall make recommendations with respect thereto to the legislature.

B.     To carry out the purposes of this section, the legislative finance committee shall establish a budget analysis division staffed with persons knowledgeable and proficient in budget analysis and budget preparation.

C.     Each state agency, department and institution shall furnish to the legislative finance committee a copy of its appropriation request made to the department of finance and administration at the same time such request is made to such department. Each state agency, department or institution shall also furnish to the legislative finance committee and its staff any other supporting information or data deemed necessary to carry out the purposes of this section.

D.     The legislative finance committee, or, when it deems necessary, its staff may hold such hearings and require such testimony from officers and employees of each state agency, department or institution as is necessary to carry out the purposes of this section.

E.     Not later than the first week of any regular legislative session, the legislative finance committee shall furnish a document containing its budget recommendations to each member of the senate finance committee, the house appropriations and finance committee and to those other members of the legislature which may request it. A copy shall also be furnished to the governor and to the department of finance and administration.



Section 2-5-4.1 - Legislative systems; coordination with other agencies; fiscal impact information; dynamic forecasting pilot project.

2-5-4.1. Legislative systems; coordination with other agencies; fiscal impact information; dynamic forecasting pilot project.

A.     The legislative finance committee shall cooperate with the office of the governor, the department of finance and administration and the taxation and revenue department in designing a timely and accurate system of providing fiscal impact and other pertinent information to the legislature concerning pending legislation.

B.     Beginning January 1, 2004, a two-year dynamic forecasting pilot project shall be conducted by the legislative finance committee, the department of finance and administration, the taxation and revenue department and the state highway and transportation department in which fiscal impact information provided to the legislature concerning legislation that proposes one or more changes to laws on taxation shall be prepared on the basis of assumptions that estimate the probable behavioral response of taxpayers, businesses and other persons to the proposed changes. This requirement applies only to legislation:

(1)     introduced during the second session of the forty-sixth legislature and the first session of the forty-seventh legislature; and

(2)     determined by the legislative finance committee, pursuant to a static fiscal estimate, to have a fiscal impact when fully implemented in excess of ten million dollars ($10,000,000) in a fiscal year.

C.     The legislative finance committee shall cooperate with the department of finance and administration and other necessary executive agencies to develop the methodology to implement the dynamic forecasting pilot project pursuant to the requirements of Subsection B of this section.

D.     Following the first session of the forty-seventh legislature, the legislative finance committee shall evaluate the success of the dynamic forecasting pilot project required by Subsection B of this section and determine if dynamic forecasting should become a permanent feature of fiscal impact analyses. In making this determination, the legislative finance committee shall consider if this process:

(1)     provides a reliable and reasonably accurate analytic tool to aid legislators in determining the effect of proposed legislation;

(2)     can be accomplished with a reasonable amount of resources; and

(3)     can be incorporated into fiscal impact estimates in a form that is easily understood and usable.



Section 2-5-5 - Legislative finance committee; powers.

2-5-5. Legislative finance committee; powers.

The committee shall have the power to conduct hearings and to administer oaths. The committee or any subcommittee thereof consisting of three members or more shall have the power to subpoena, which may be enforced through any district court of the state. Process of such committee shall be served by any sheriff or any member of the New Mexico state police, and shall be served without cost to the committee.



Section 2-5-6 - Repealed.

2-5-6. Repealed.



Section 2-5-7 - Cooperation.

2-5-7. Cooperation.

Each agency or institution of the state and its political subdivisions shall, upon request, furnish and make available to the legislative finance committee such documents, material or information as may be requested by the members of the committee or its director or staff which are not made confidential by law.






Article 6 - Introduction of Bills, 2-6-1.

Section 2-6-1 - Limit on the time within which bills may be introduced.

2-6-1. Limit on the time within which bills may be introduced.

No bill shall be introduced at any regular session of the legislature subsequent to the thirtieth legislative day in sessions held in the odd-numbered years or subsequent to the fifteenth legislative day in sessions held in the even-numbered years. The limitation provided in this section does not apply to the general appropriation bill, bills to provide for the current expenses of the government and such bills as may be referred to the legislature by the governor by special message specifically setting forth the emergency or necessity requiring such legislation.






Article 7 - Apportionment of House of Representatives, 2-7-1 through 2-7-88.



Article 7A - Apportionment of House of Representatives, 2-7A-1 through 2-7A-79.



Article 7B - Apportionment of House of Representatives, 2-7B-1 through 2-7B-78.



Article 7C - 1991 House Redistricting Act, 2-7C-1 through 2-7C-78.

Section 2-7C-1, 2-7C-2 - Unconstitutional.

2-7C-1, 2-7C-2. [Unconstitutional.]

[Unconstitutional.]



Section 2-7C-3 - Membership.

2-7C-3. Membership.

The house of representatives is composed of seventy members to be elected from districts that are contiguous and that are as compact as is practical and possible.



Section 2-7C-4 - Residence.

2-7C-4. Residence.

At the time of filing his declaration of candidacy for the office of state representative, a candidate shall reside in the district for which he files.  Thereafter, if any representative permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned and his successor shall be selected as provided in Section 5 [2-7C-5 NMSA 1978] of the 1991 House Redistricting Act.



Section 2-7C-5 - Elections, vacancies.

2-7C-5. Elections, vacancies.

A.     Members of the house of representatives shall be elected for terms of two years.

B.     If a vacancy occurs in the office of representative for any reason, the vacancy shall be filled as follows:

(1)     in any representative district situated wholly within the exterior boundaries of a single county, by appointment of the board of county commissioners of that county; and

(2)     in any representative district situated within an area composed of two or more counties, by the following method:

(a)     the board of county commissioners of each county in the representative district shall submit one name to the governor; and

(b)     the governor shall appoint the representative to fill the vacancy from the list of names so submitted.

C.     All appointments to fill vacancies in the house of representatives shall be for a term ending on December 31 subsequent to the next succeeding general election.



Section 2-7C-6 to 2-7C-78 -

2-7C-6 to 2-7C-78. [Unconstitutional.]

[Unconstitutional.]






Article 7D - State House of Representatives Redistricting Plan, 2-7D-1.

Section 2-7D-1 - House of representatives redistricting plan.

2-7D-1. [House of representatives redistricting plan.]

Representative district one is composed of San Juan county precincts 18, 20, 23, 25, 27 through 31, 40 through 42, 44, 49 and 51.

Representative district two is composed of San Juan county precincts 21, 22, 24, 26, 43, 45, 53 through 57, 59, 68, 70 and 79.

Representative district three is composed of San Juan county precincts 46, 47, 60 through 67, 69 and 71 through 76.

Representative district four is composed of San Juan county precincts 1 through 4, 8 through 14, 19, 52, 58, 81 and 82.

Representative district five is composed of McKinley county precincts 5, 7, 8, 10, 15, 19, 35, 36, 40, 43, 44 and 46 through 49; and San Juan county precincts 5, 6, 16 and 83.

Representative district six is composed of Cibola county precincts 4 through 8 and 13 through 15; and McKinley county precincts 18 and 24 through 30.

Representative district seven is composed of Valencia county precincts 5, 6, 8, 10, 14, 16, 18, 29, 30, 32, 34 through 36 and 38.

Representative district eight is composed of Valencia county precincts 1 through 3, 7, 11, 12, 19, 21 through 26, 31, 33 and 37.

Representative district nine is composed of McKinley county precincts 1, 3, 4, 6, 20 through 23, 31 through 34, 37 through 39, 41, 42, 45 and 50; and San Juan county precincts 7 and 15.

Representative district ten is composed of Bernalillo county precincts 92 through 96, 98, 99, 103 and 105 through 107; and Valencia county precincts 4, 9, 13, 15 and 28.

Representative district eleven is composed of Bernalillo county precincts 123 through 125, 131, 132, 150 through 154, 161 through 166, 186, 187, 196, 197, 211, 212, 214, 221 and 225.

Representative district twelve is composed of Bernalillo county precincts 31, 54, 71 through 77, 88, 90, 91 and 97.

Representative district thirteen is composed of Bernalillo county precincts 32, 33, 41, 42, 49 through 53 and 55.

Representative district fourteen is composed of Bernalillo county precincts 43 through 48, 61 through 67, 121, 122, 133 and 135.

Representative district fifteen is composed of Bernalillo county precincts 4 through 10, 13, 83, 86, 410, 418, 422, 423, 489 and 510.

Representative district sixteen is composed of Bernalillo county precincts 23 through 28, 34 through 40 and 120.

Representative district seventeen is composed of Bernalillo county precincts 11, 12, 14 through 18, 30, 180 through 185, 191 through 195 and 438.

Representative district eighteen is composed of Bernalillo county precincts 101, 102, 104, 215 through 217, 223, 224, 226, 241 through 246, 251, 252, 256, 341, 345, 351 through 358, 381 and 382.

Representative district nineteen is composed of Bernalillo county precincts 253 through 255, 257, 258, 271 through 275, 278, 281 through 285, 311, 312, 315, 383 and 384.

Representative district twenty is composed of Bernalillo county precincts 289, 290, 294 through 297, 299, 301, 302, 304 through 307, 328, 332, 333, 550, 552, 554 and 571.

Representative district twenty-one is composed of Bernalillo county precincts 291 through 293, 298, 300, 327, 329 through 331, 473 through 478, 542 and 543.

Representative district twenty-two is composed of Bernalillo county precincts 303, 539, 553, 555 through 559, 569 and 573; Sandoval county precincts 5, 28, 55 and 56; and Santa Fe county precincts 73, 84 and 85.

Representative district twenty-three is composed of Bernalillo county precincts 3, 21, 22, 82, 84, 89, 111, 112 and 114; and Sandoval county precincts 11 through 13 and 54.

Representative district twenty-four is composed of Bernalillo county precincts 414, 415, 461 through 466, 471, 472, 494 through 496, 502 through 504, 506 through 509, 514 through 516, 521 through 524, 528 and 531.

Representative district twenty-five is composed of Bernalillo county precincts 313, 314, 342 through 344, 346, 347, 371, 374, 375, 385 through 387, 401, 403, 431 through 437 and 442 through 446.

Representative district twenty-six is composed of Bernalillo county precincts 286, 287, 316 through 318, 321 through 323, 326, 372, 373, 411 through 413, 416, 417 and 441.

Representative district twenty-seven is composed of Bernalillo county precincts 407, 424 through 427, 447, 482, 484 through 488, 490, 529, 568, 601 and 602.

Representative district twenty-eight is composed of Bernalillo county precincts 308, 480, 505, 517 through 519, 525, 526, 530, 532 through 536, 540, 544 through 549, 561, 564 and 565.

Representative district twenty-nine is composed of Bernalillo county precincts 1, 2, 20, 29, 80, 81, 85, 87 and 113.

Representative district thirty is composed of Bernalillo county precincts 400, 402, 404 through 406, 408, 409, 419 through 421, 439, 440, 481, 491 through 493, 497 through 500 and 511 through 513.

Representative district thirty-one is composed of Bernalillo county precincts 428 through 430, 449 through 454, 483, 520, 527, 537, 538, 541, 560, 562, 563 and 566.

Representative district thirty-two is composed of Luna county.

Representative district thirty-three is composed of Dona Ana county precincts 18, 19, 37 through 40, 49, 54 through 57, 78, 82, 98 and 101.

Representative district thirty-four is composed of Dona Ana county precincts 8, 13 through 17, 81, 96 and 97.

Representative district thirty-five is composed of Dona Ana county precincts 27, 33, 34, 36, 41 through 48, 50 through 53, 58, 68, 91, 93 and 94.

Representative district thirty-six is composed of Dona Ana county precincts 1 through 3, 21 through 23, 25, 28 through 32, 35, 60, 84, 86 through 88, 90, 92, 95 and 100.

Representative district thirty-seven is composed of Dona Ana county precincts 4, 20, 24, 26, 59, 61, 63, 67, 69, 83, 85, 89, 99, 102 and 103.

Representative district thirty-eight is composed of Grant county precincts 1 through 7, 10, 12 through 15 and 29; Hidalgo county precinct 4; and Sierra county.

Representative district thirty-nine is composed of Grant county precincts 8, 9, 11, 16 through 28 and 30 through 34; and Hidalgo county precincts 1 through 3, 5 and 6.

Representative district forty is composed of Mora county precinct 5; Rio Arriba county precincts 2 through 5, 10, 13 through 17, 37, 40 and 41; San Miguel county precincts 22 through 24; Santa Fe county precincts 4 and 57; and Taos county precincts 20, 23 through 25, 27 and 29 through 32.

Representative district forty-one is composed of Rio Arriba county precincts 1, 6 through 9, 11, 12, 18 through 20, 22, 23, 25 through 27, 30 through 36, 38 and 39; Sandoval county precincts 21 through 23; and Taos county precinct 22.

Representative district forty-two is composed of Taos county precincts 1, 5 through 19, 21, 26, 28 and 33 through 35.

Representative district forty-three is composed of Los Alamos county; Sandoval county precincts 7, 10, 16 through 18 and 51; and Santa Fe county precincts 12 and 80.

Representative district forty-four is composed of Sandoval county precincts 33 through 39, 50, 53 and 58 through 64.

Representative district forty-five is composed of Santa Fe county precincts 38, 49 through 51, 64, 66, 67, 75 through 77 and 86.

Representative district forty-six is composed of Santa Fe county precincts 1 through 3, 5 through 8, 11, 20, 21, 23, 28, 31, 40, 58 through 61, 79, 82 and 83.

Representative district forty-seven is composed of Santa Fe county precincts 9, 10, 13, 29, 45 through 48, 54 through 56, 63, 65, 68, 69, 71, 78 and 81.

Representative district forty-eight is composed of Santa Fe county precincts 22, 24 through 27, 30, 32 through 37, 39, 41 through 44, 52, 53 and 74.

Representative district forty-nine is composed of Catron county; Socorro county; and Valencia county precincts 17, 20 and 27.

Representative district fifty is composed of Bernalillo county precinct 551; Santa Fe county precincts 14 through 19, 62, 70 and 72; and Torrance county precincts 1 through 6, 8 through 10 and 13.

Representative district fifty-one is composed of Otero county precincts 15 through 17, 19, 20, 22, 26, 27, 29 through 34, 36 and 37.

Representative district fifty-two is composed of Dona Ana county precincts 7, 9 through 12, 70 through 74, 76, 77, 79, 80 and 104.

Representative district fifty-three is composed of Dona Ana county precincts 5, 6, 62, 64 through 66 and 75; and Otero county precincts 18 and 35.

Representative district fifty-four is composed of Eddy county precincts 2, 3, 6 through 8, 10, 11, 13, 15, 29, 30, 34, 35, 38 through 41 and 43; and Otero county precincts 1 through 3.

Representative district fifty-five is composed of Eddy county precincts 9, 12, 14, 16 through 21, 23, 25 through 28, 31 through 33, 36, 37, 44 and 45.

Representative district fifty-six is composed of Lincoln county precincts 5 and 8 through 11; and Otero county precincts 10, 11, 21, 23 through 25, 28, 39 and 40.

Representative district fifty-seven is composed of Chaves county precincts 2 through 5, 7 and 9 through 12; Lincoln county precincts 1 through 4, 6, 7 and 13; and Otero county precincts 12 through 14 and 38.

Representative district fifty-eight is composed of Chaves county precincts 24, 32, 34, 42, 43, 51, 52, 61 through 63, 71 through 73, 90, 91 and 101 through 103.

Representative district fifty-nine is composed of Chaves county precincts 13, 16, 21 through 23, 31, 33, 35, 36, 81 through 85, 92, 93 and 104; Lincoln county precinct 12; and Otero county precincts 4 through 9.

Representative district sixty is composed of Sandoval county precincts 30 through 32, 40 through 49 and 67.

Representative district sixty-one is composed of Lea county precincts 12, 15 through 17, 31, 35, 36, 51 through 55, 61, 62 and 71 through 74.

Representative district sixty-two is composed of Lea county precincts 3, 10, 18, 20 through 30, 32 through 34 and 41 through 44.

Representative district sixty-three is composed of Curry county precincts 4 through 9, 25 through 29 and 36; De Baca county; Guadalupe county precincts 1, 2 and 4; and Roosevelt county precincts 6 through 8 and 17.

Representative district sixty-four is composed of Curry county precincts 10 through 15, 17 through 24, 31, 32 and 37.

Representative district sixty-five is composed of Bernalillo county precinct 567; McKinley county precinct 12; Rio Arriba county precincts 24 and 29; and Sandoval county precincts 1 through 4, 6, 8, 9, 14, 15, 19, 20, 24 through 27 and 29.

Representative district sixty-six is composed of Chaves county precincts 1, 6, 14, 15, 25 and 41; Eddy county precincts 1, 4, 5 and 42; Lea county precincts 2, 11, 13 and 14; and Roosevelt county precincts 3 through 5, 9 through 11 and 14 through 16.

Representative district sixty-seven is composed of Curry county precincts 1 through 3, 16, 30 and 33 through 35; Harding county; Quay county; Roosevelt county precincts 1, 2, 12, 13 and 18; San Miguel county precinct 15; and Union county.

Representative district sixty-eight is composed of Colfax county; Guadalupe county precincts 3 and 5; Mora county precincts 1 through 4 and 6 through 11; San Miguel county precincts 9, 10, 12, 14 and 17; and Taos county precincts 2 through 4.

Representative district sixty-nine is composed of Cibola county precincts 1 through 3, 9 through 12, 16 and 17; McKinley county precincts 9, 11, 13, 14, 16 and 17; and San Juan county precincts 84 through 86.

Representative district seventy is composed of San Miguel county precincts 1 through 8, 11, 13, 16, 18 through 21 and 25 through 28; and Torrance county precincts 7, 11 and 12.






Article 8 - Apportionment of Senate, 2-8-1 through 2-8-53.



Article 8A - Apportionment of Senate, 2-8A-1 through 2-8A-52.



Article 8B - Apportionment of Senate, 2-8B-1 through 2-8B-51.



Article 8C - 1991 Senate Redistricting Act, 2-8C-1 through 2-8C-49.



Article 8D - 2002 Senate Redistricting Act, 2-8D-1 through 2-8D-49.

Section 2-8D-1 - Short title.

2-8D-1. Short title.

This act [2-8D-1 to 2-8D-49 NMSA 1978] may be cited as the "2002 Senate Redistricting Act".



Section 2-8D-2 - Membership.

2-8D-2. Membership.

The senate is composed of forty-two members to be elected from districts that are contiguous and that are as compact as is practical.



Section 2-8D-3 - Residence.

2-8D-3. Residence.

At the time of filing a declaration of candidacy for the office of state senator, the candidate shall reside in the district for which he files. Thereafter, if a senator permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned and his successor shall be selected as provided in Section 4 [2-8D-4 NMSA 1978] of the 2002 Senate Redistricting Act.



Section 2-8D-4 - Elections; vacancies.

2-8D-4. Elections; vacancies.

A.     Members of the senate shall be elected for terms of four years.

B.     If a vacancy occurs in the office of senator for any reason, the vacancy shall be filled as follows:

(1)     for a senate district that is situated wholly within the exterior boundaries of a single county, the board of county commissioners of that county shall appoint the senator to fill the vacancy; and

(2)     for a senate district situated within two or more counties:

(a)     the board of county commissioners of each county in the senate district shall submit one name to the governor; and

(b)     the governor shall appoint the senator to fill the vacancy from the list of names so submitted.

C.     An appointment to fill a vacancy in the senate shall be for a term ending on December 31 after the next general election.

D.     An appointment to fill a vacancy made before the general election of 2004 shall be made from the district as it was described in Laws 1991 (1st S.S.), Chapter 3, Sections 7 through 48. After the general election of 2004, a vacancy shall be filled by appointment from the district set out in the 2002 Senate Redistricting Act [2-8D-1 to 2-8D-49 NMSA 1978].



Section 2-8D-5 - Precincts.

2-8D-5. Precincts.

A.     Precinct designations and boundaries used in the 2002 Senate Redistricting Act [2-8D-1 to 2-8D-49 NMSA 1978] are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] and revised and approved pursuant to that act by the secretary of state as of August 31, 2001.

B.     A board of county commissioners shall not create any precinct that lies in more than one senate district and shall not divide any precinct so that the divided parts of the precinct are situated in two or more senate districts. Votes cast in a statewide election from precincts created or divided in violation of this subsection are invalid and shall not be counted or canvassed.



Section 2-8D-6 - Districts.

2-8D-6. Districts.

The districts of the senate shall be as set out in Sections 7 through 48 [2-8D-7 to 2-8D-48 NMSA 1978] of the 2002 Senate Redistricting Act.



Section 2-8D-7 - Senate district one.

2-8D-7. Senate district one.

Senate district one is composed of San Juan county precincts 20 through 29, 31, 40, 41, 43 through 45, 49, 51 through 59 and 81.



Section 2-8D-8 - Senate district two.

2-8D-8. Senate district two.

Senate district two is composed of San Juan county precincts 11 through 13, 18, 19, 30, 42, 46, 47, 60 through 76 and 79.



Section 2-8D-9 - Senate district three.

2-8D-9. Senate district three.

Senate district three is composed of McKinley county precincts 1, 4 through 6, 20, 21, 31, 34 through 37 and 41; and San Juan county precincts 1 through 10, 14 through 16 and 82 through 86.



Section 2-8D-10 - Senate district four.

2-8D-10. Senate district four.

Senate district four is composed of Cibola county precincts 5 and 6; and McKinley county precincts 3, 7, 18, 19, 22 through 30, 32, 33, 38 through 40 and 42 through 50.



Section 2-8D-11 - Senate district five.

2-8D-11. Senate district five.

Senate district five is composed of Los Alamos county precincts 12 through 17; Rio Arriba county precincts 1 through 15, 18 through 20, 22, 23 and 31 through 41; and Santa Fe county precinct 58.



Section 2-8D-12 - Senate district six.

2-8D-12. Senate district six.

Senate district six is composed of Los Alamos county precincts 2 through 6; Rio Arriba county precincts 16 and 17; Santa Fe county precincts 1 through 7, 23, 40, 59 through 61 and 79; and Taos county precincts 1, 5 through 17, 19, 20, 22 through 25, 27, 28 and 30 through 35.



Section 2-8D-13 - Senate district seven.

2-8D-13. Senate district seven.

Senate district seven is composed of Colfax county; Curry county precincts 1 through 3, 10, 16 through 19, 24, 34, 35 and 37; Harding county; Quay county; San Miguel county precinct 15; Taos county precincts 2 through 4; and Union county.



Section 2-8D-14 - Senate district eight.

2-8D-14. Senate district eight.

Senate district eight is composed of Guadalupe county; Mora county precincts 9 and 11; San Miguel county precincts 1 through 8, 14, 17 and 25 through 28; Santa Fe county precincts 16, 18, 19 and 85; and Torrance county precincts 1 through 4 and 6 through 13.



Section 2-8D-15 - Senate district nine.

2-8D-15. Senate district nine.

Senate district nine is composed of Sandoval county precincts 2, 3, 11, 13, 36 through 47, 49, 53, 54, 59 through 61, 64 and 67.



Section 2-8D-16 - Senate district ten.

2-8D-16. Senate district ten.

Senate district ten is composed of Bernalillo county precincts 3, 4, 6 through 10, 13, 16 through 18, 86, 89, 410, 422 through 424 and 601; and Sandoval county precincts 12, 32 through 35, 48 and 62.



Section 2-8D-17 - Senate district eleven.

2-8D-17. Senate district eleven.

Senate district eleven is composed of Bernalillo county precincts 41 through 44, 49, 50, 52 through 54, 73, 74, 88, 90 through 92 and 97.



Section 2-8D-18 - Senate district twelve.

2-8D-18. Senate district twelve.

Senate district twelve is composed of Bernalillo county precincts 45, 47, 61, 62, 64, 65, 101, 103 through 105, 121 through 125, 131 through 133, 165, 166, 196, 197, 211, 212, 214 through 217, 221, 223 through 226, 341, 344 through 347, 431, 437 and 442.



Section 2-8D-19 - Senate district thirteen.

2-8D-19. Senate district thirteen.

Senate district thirteen is composed of Bernalillo county precincts 5, 11, 12, 14, 15, 30, 83, 150 through 154, 161 through 164, 180 through 187, 191 through 195, 400, 406, 408 and 438 through 440.



Section 2-8D-20 - Senate district fourteen.

2-8D-20. Senate district fourteen.

Senate district fourteen is composed of Bernalillo county precincts 63, 66, 67, 71, 72, 75 through 77, 93 through 96, 98, 99, 102, 106, 107, 135, 246, 256, 551 and 552; and Valencia county precincts 4, 9, 11, 13, 18 and 28.



Section 2-8D-21 - Senate district fifteen.

2-8D-21. Senate district fifteen.

Senate district fifteen is composed of Bernalillo county precincts 373, 375, 401 through 405, 407, 409, 411, 413, 414, 418 through 421, 432 through 436, 441, 443 through 446, 466, 481, 488 through 494, 496 through 500 and 510.



Section 2-8D-22 - Senate district sixteen.

2-8D-22. Senate district sixteen.

Senate district sixteen is composed of Bernalillo county precincts 241 through 245, 251 through 255, 257, 258, 271 through 275, 278, 281, 311, 313 through 317, 342, 343, 351 through 358, 371, 372, 374, 381 through 387 and 412.



Section 2-8D-23 - Senate district seventeen.

2-8D-23. Senate district seventeen.

Senate district seventeen is composed of Bernalillo county precincts 282 through 287, 291 through 293, 312, 318, 321 through 323, 326 through 331, 477 and 478.



Section 2-8D-24 - Senate district eighteen.

2-8D-24. Senate district eighteen.

Senate district eighteen is composed of Bernalillo county precincts 415 through 417, 450, 453, 461 through 465, 471 through 476, 482, 484, 487, 495, 502 through 504, 506 through 509, 511 through 515, 523, 528, 529, 531 through 533, 538, 562 and 563.



Section 2-8D-25 - Senate district nineteen.

2-8D-25. Senate district nineteen.

Senate district nineteen is composed of Bernalillo county precincts 289, 290, 294 through 299, 301 through 303, 332, 333, 553 through 559, 571 and 573; Sandoval county precincts 6, 28 and 56; Santa Fe county precincts 15, 73 and 84; and Torrance county precinct 5.



Section 2-8D-26 - Senate district twenty.

2-8D-26. Senate district twenty.

Senate district twenty is composed of Bernalillo county precincts 300, 304 through 308, 454, 480, 505, 516 through 519, 521, 522, 524 through 527, 530, 534 through 536, 540, 542 through 550, 561 and 564 through 566.



Section 2-8D-27 - Senate district twenty-one.

2-8D-27. Senate district twenty-one.

Senate district twenty-one is composed of Bernalillo county precincts 425 through 430, 447, 449, 451, 452, 483, 485, 486, 520, 537, 539, 541, 560, 567 through 569 and 602; and Sandoval county precincts 1, 4, 5, 29 and 55.



Section 2-8D-28 - Senate district twenty-two.

2-8D-28. Senate district twenty-two.

Senate district twenty-two is composed of Bernalillo county precinct 31; Cibola county precinct 3; McKinley county precincts 8 through 17; Rio Arriba county precincts 24 through 27, 29 and 30; and Sandoval county precincts 8 through 10, 14 through 27, 50, 58 and 63.



Section 2-8D-29 - Senate district twenty-three.

2-8D-29. Senate district twenty-three.

Senate district twenty-three is composed of Bernalillo county precincts 1, 2, 20, 24, 29, 80 through 82, 84, 85, 87 and 111 through 114; and Sandoval county precincts 30 and 31.



Section 2-8D-30 - Senate district twenty-four.

2-8D-30. Senate district twenty-four.

Senate district twenty-four is composed of Santa Fe county precincts 24, 25, 27, 31 through 35, 38, 39, 41, 49 through 51, 56, 62, 64, 66, 67, 74 through 76 and 86.



Section 2-8D-31 - Senate district twenty-five.

2-8D-31. Senate district twenty-five.

Senate district twenty-five is composed of Santa Fe county precincts 8 through 11, 13, 20 through 22, 26, 28 through 30, 36, 37, 42 through 48, 52 through 55, 65, 68, 69, 71, 77, 78, 81 and 83.



Section 2-8D-32 - Senate district twenty-six.

2-8D-32. Senate district twenty-six.

Senate district twenty-six is composed of Bernalillo county precincts 21 through 23, 25 through 28, 32 through 40, 46, 48, 51, 55 and 120.



Section 2-8D-33 - Senate district twenty-seven.

2-8D-33. Senate district twenty-seven.

Senate district twenty-seven is composed of Chaves county precinct 1; Curry county precincts 4, 6 through 9, 11 through 15, 20, 21, 29, 31 and 36; De Baca county; and Roosevelt county precincts 1 and 5 through 17.



Section 2-8D-34 - Senate district twenty-eight.

2-8D-34. Senate district twenty-eight.

Senate district twenty-eight is composed of Catron county; Grant county; and Socorro county precincts 1, 3 through 8, 10, 11, 13, 14 and 17.



Section 2-8D-35 - Senate district twenty-nine.

2-8D-35. Senate district twenty-nine.

Senate district twenty-nine is composed of Valencia county precincts 1 through 3, 5 through 8, 10, 12, 14, 17, 19, 21 through 27, 31, 32 and 35 through 38.



Section 2-8D-36 - Senate district thirty.

2-8D-36. Senate district thirty.

Senate district thirty is composed of Cibola county precincts 1, 2, 4 and 7 through 17; Socorro county precincts 2, 9, 12, 15 and 16; and Valencia county precincts 15, 16, 20, 29, 30, 33 and 34.



Section 2-8D-37 - Senate district thirty-one.

2-8D-37. Senate district thirty-one.

Senate district thirty-one is composed of Dona Ana county precincts 7, 10 through 15, 74 through 76, 79 through 81, 96 and 97.



Section 2-8D-38 - Senate district thirty-two.

2-8D-38. Senate district thirty-two.

Senate district thirty-two is composed of Chaves county precincts 13 through 16, 23, 24, 31, 32, 34, 42, 43, 51, 52, 61 through 63, 71 through 73, 81, 90, 91 and 101 through 104; Eddy county precincts 2, 3, 41 and 43; Lincoln county precinct 12; and Otero county precinct 11.



Section 2-8D-39 - Senate district thirty-three.

2-8D-39. Senate district thirty-three.

Senate district thirty-three is composed of Chaves county precincts 2 through 7, 9 through 12, 21, 22, 25, 33, 35, 36, 82 through 85, 92 and 93; and Lincoln county precincts 1 through 11 and 13.



Section 2-8D-40 - Senate district thirty-four.

2-8D-40. Senate district thirty-four.

Senate district thirty-four is composed of Eddy county precincts 4 through 8, 17 through 21, 25 through 30, 34 through 38, 40, 44 and 45; and Otero county precincts 2 through 9, 18, 21, 23, 24 and 36.



Section 2-8D-41 - Senate district thirty-five.

2-8D-41. Senate district thirty-five.

Senate district thirty-five is composed of Hidalgo county; Luna county; and Sierra county precincts 1 and 3 through 9.



Section 2-8D-42 - Senate district thirty-six.

2-8D-42. Senate district thirty-six.

Senate district thirty-six is composed of Dona Ana county precincts 1 through 4, 21, 22, 24, 25, 27 through 30, 32 through 36, 41 through 47, 60, 63, 84, 86 through 88, 91 through 95, 99 and 100.



Section 2-8D-43 - Senate district thirty-seven.

2-8D-43. Senate district thirty-seven.

Senate district thirty-seven is composed of Dona Ana county precincts 5, 20, 26, 52, 59, 61, 62, 64 through 73, 77, 83, 85, 89 and 102 through 104; and Sierra county precinct 2.



Section 2-8D-44 - Senate district thirty-eight.

2-8D-44. Senate district thirty-eight.

Senate district thirty-eight is composed of Dona Ana county precincts 8, 9, 16 through 19, 23, 31, 37 through 40, 48 through 51, 53 through 58, 78, 82, 90, 98 and 101.



Section 2-8D-45 - Senate district thirty-nine.

2-8D-45. Senate district thirty-nine.

Senate district thirty-nine is composed of Los Alamos county precincts 1 and 7 through 11; Mora county precincts 1 through 8 and 10; San Miguel county precincts 9 through 13, 16 and 18 through 24; Sandoval county precincts 7 and 51; Santa Fe county precincts 12, 14, 17, 57, 63, 70, 72, 80 and 82; and Taos county precincts 18, 21, 26 and 29.



Section 2-8D-46 - Senate district forty.

2-8D-46. Senate district forty.

Senate district forty is composed of Dona Ana county precinct 6; and Otero county precincts 1, 10, 12 through 17, 19, 20, 22, 25 through 35 and 37 through 40.



Section 2-8D-47 - Senate district forty-one.

2-8D-47. Senate district forty-one.

Senate district forty-one is composed of Eddy county precincts 9 through 16, 23 and 31 through 33; and Lea county precincts 12, 14 through 17, 25, 31, 32, 34 through 36, 51 through 55, 61, 62 and 71 through 74.



Section 2-8D-48 - Senate district forty-two.

2-8D-48. Senate district forty-two.

Senate district forty-two is composed of Chaves county precinct 41; Curry county precincts 5, 22, 23, 25 through 28, 30, 32 and 33; Eddy county precincts 1, 39 and 42; Lea county precincts 2, 3, 10, 11, 13, 18, 20 through 24, 26 through 30, 33 and 41 through 44; and Roosevelt county precincts 2 through 4 and 18.



Section 2-8D-49 - Election of senators.

2-8D-49. Election of senators.

Senators shall be elected from the districts described in the 2002 Senate Redistricting Act [2-8D-1 to 2-8D-49 NMSA 1978] at the 2004 and subsequent general elections.






Article 9 - Sessions, 2-9-1.

Section 2-9-1 - Regular sessions; designation.

2-9-1. Regular sessions; designation.

The regular session of the legislature convening in January, 1966, shall be designated as the "second session of the twenty-seventh legislature." Thereafter, the regular session of the legislature convening in the year immediately following every general election shall be designated as the "first session" of the next consecutively numbered legislature, and the regular session convening in the even-numbered year next following such session shall be designated as the "second session" of that same legislature.






Article 10 - Legislative Education Study Committee, 2-10-1 through 2-10-5.

Section 2-10-1 - Creation of committee; members; number; appointment; term of office.

2-10-1. Creation of committee; members; number; appointment; term of office.

A permanent joint interim committee of the legislature to be called the "legislative education study committee" is created. The committee shall be composed of ten members, four from the senate and six from the house. The house education committee and the senate education committee shall be represented. The committee members shall be appointed for two-year terms which shall expire on the first day of each odd-year session. The term of any member shall terminate when such member ceases to be a member of the legislature. Members shall be appointed by the committees' committee of the senate or, if the appointment is made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee, and the speaker of the house of representatives; provided, however, minority members shall be appointed by the speaker only from recommendations made by the minority floor leader although the speaker shall retain the right to reject any such recommendations. Vacancies on the committee shall be filled for the unexpired term by the respective appointing authority which makes the original appointments and subject to the same recommendations, provided that members shall be appointed from the respective houses, parties and committees, so as to maintain the same number of house and senate members and the same representation of standing committees as provided in the original appointments. Each of the two parties having the largest number of members in the legislature shall be represented on the committee in proportion to the membership of each such party in each house; provided that in the computation, major fractions shall be counted as whole numbers, and in no event shall either of the two major parties have less than one member from each house.

The officers shall be appointed for terms coterminous with their membership on the committee. Each office shall be alternated between the respective houses each two years. For the terms beginning in 1979, the chairman shall be a house member and the vice chairman, if any, shall be a senate member. The appointing authority of each house shall exercise its appointing authority by naming the chairman or vice chairman respectively on this alternating basis.

No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.



Section 2-10-2 - Director of the legislative education study committee staff.

2-10-2. Director of the legislative education study committee staff.

The position of "director of the legislative education study committee staff" is created. The director shall be hired by the committee and shall serve at its pleasure. The director shall be provided with the necessary office space, supplies, equipment and assistants by the committee. His salary shall be set by the committee.



Section 2-10-3 - Duties of the committee.

2-10-3. Duties of the committee.

The committee shall:

A.     direct the director in his work for the committee;

B.     conduct a continuing study of all education in New Mexico, the laws governing such education and the policies and costs of the New Mexico educational system [;] provided that such studies shall not duplicate studies conducted by the board of educational finance, nor shall such studies, related to higher education, deal with any subject other than the training of certified teaching personnel in post-secondary institutions;

C.     recommend changes in laws relating to education, if any are deemed desirable, and draft and present to the legislature any legislation necessary; and

D.     make a full report of its findings and recommendations for the consideration of each odd-year session on or before the tenth day thereof, and may make additional reports as it deems necessary.



Section 2-10-4 - Compensation of members of the committee; staff travel.

2-10-4. Compensation of members of the committee; staff travel.

The members of the committee shall receive reimbursement for expenses for attending meetings or traveling in connection with their duties in the same manner and under the same policies as the legislative council. The director and his assistants shall be reimbursed for their travel expenses in the same manner and amount as other state employees.



Section 2-10-5 - Expenditure of funds.

2-10-5. Expenditure of funds.

Payments from funds appropriated for the use of the legislative education study committee shall be made on vouchers signed by the chairman or his designee subject to committee approval.






Article 11 - Lobbyist Regulation, 2-11-1 through 2-11-9.

Section 2-11-1 - Short title.

2-11-1. Short title.

Chapter 2, Article 11 NMSA 1978 may be cited as the "Lobbyist Regulation Act".



Section 2-11-2 - Definitions.

2-11-2. Definitions.

As used in the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978]:

A.     "compensation" means any money, per diem, salary, fee or portion thereof or the equivalent in services rendered or in-kind contributions received or to be received in return for lobbying services performed or to be performed;

B.     "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value but does not include a lobbyist's own personal living expenses and the expenses incidental to establishing and maintaining an office in connection with lobbying activities or compensation paid to a lobbyist by a lobbyist's employer;

C.     "legislative committee" means a committee created by the legislature, including interim and standing committees of the legislature;

D.     "lobbying" means attempting to influence:

(1)     a decision related to any matter to be considered or being considered by the legislative branch of state government or any legislative committee or any legislative matter requiring action by the governor or awaiting action by the governor; or

(2)     an official action;

E.     "lobbyist" means any individual who is compensated for the specific purpose of lobbying; is designated by an interest group or organization to represent it on a substantial or regular basis for the purpose of lobbying; or in the course of his employment is engaged in lobbying on a substantial or regular basis.  "Lobbyist" does not include:

(1)     an individual who appears on his own behalf in connection with legislation or an official action;

(2)     any elected or appointed officer of the state or its political subdivisions or an Indian tribe or pueblo acting in his official capacity;

(3)     an employee of the state or its political subdivisions, specifically designated by an elected or appointed officer of the state or its political subdivision, who appears before a legislative committee or in a rulemaking proceeding only to explain the effect of legislation or a rule on his agency or political subdivision, provided the elected or appointed officer of the state or its political subdivision keeps for public inspection, and files with the secretary of state, such designation;

(4)     any designated member of the staff of an elected state official, provided the elected state official keeps for public inspection and files with the secretary of state such designation;

(5)     a member of the legislature, the staff of any member of the legislature or the staff of any legislative committee when addressing legislation;

(6)     any witness called by a legislative committee or administrative agency to appear before that legislative committee or agency in connection with legislation or an official action;

(7)     an individual who provides only oral or written public testimony in connection with a legislative committee or in a rulemaking proceeding and whose name and the interest on behalf of which he testifies have been clearly and publicly identified; or

(8)     a publisher, owner or employee of the print media, radio or television, while gathering or disseminating news or editorial comment to the general public in the ordinary course of business;

F.     "lobbyist's employer"  means the person whose interests are being represented and by whom a lobbyist is directly or indirectly retained, compensated or employed;

G.     "official action" means the action or nonaction of a state official or state agency, board or commission acting in a rulemaking proceeding;

H.     "person" means an individual, partnership, association, committee, federal, state or local governmental entity or agency, however constituted, public or private corporation or any other organization or group of persons who are voluntarily acting in concert;

I.     "political contribution" means a gift, subscription, loan, advance or deposit of any money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for the purpose of influencing a primary, general or statewide election, including a constitutional or other question submitted to the voters, or for the purpose of paying a debt incurred in any such election;

J.     "prescribed form" means a form prepared and prescribed by the secretary of state;

K.     "rulemaking proceeding" means a formal process conducted by a state agency, board or commission for the purpose of adopting a rule, regulation, standard, policy or other requirement of general applicability and does not include adjudicatory proceedings; and

L.     "state public officer" means a person holding a statewide office provided for in the constitution of New Mexico.



Section 2-11-3 - Registration statement to be filed; contents; modification to statement.

2-11-3. Registration statement to be filed; contents; modification to statement.

A.     In the month of January prior to each regular session or before any service covered by the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] commences, any individual who is initially employed or retained as a lobbyist shall register with the secretary of state by paying an annual filing fee of twenty-five dollars ($25.00) for each of the lobbyist's employers and by filing a single registration statement under oath on a prescribed form showing:

(1)     the lobbyist's full name, permanent business address and business address while lobbying; and

(2)     the name and address of each of the lobbyist's employers.

B.     No registration fee shall be required of individuals receiving only reimbursement of personal expenses and no other compensation or salary for lobbying.  No expenditure statement required by Section 2-11-6 NMSA 1978 shall be required if the lobbyist anticipates making or incurring and makes or incurs no expenditures or political contributions under Section 2-11-6 NMSA 1978.  The lobbyist shall indicate in his registration statement whether those circumstances apply to him.

C.     For each employer listed in Paragraph (2) of Subsection A of this section, the lobbyist shall file the following information:

(1)     a full disclosure of the sources of funds used for lobbying;

(2)     a written statement from each of the lobbyist's employers authorizing him to lobby on the employer's behalf;

(3)     a brief description of the matters in reference to which the service is to be rendered; and

(4)     the name and address of the person, if other than the lobbyist or his employer, who will have custody of the accounts, bills, receipts, books, papers and documents required to be kept under the provisions of the Lobbyist Regulation Act.

D.     For each succeeding year that an individual is employed or retained as a lobbyist by the same employer, and for whom all the information disclosed in the initial registration statement remains substantially the same, the lobbyist shall file a simple annual registration renewal in January and pay the twenty-five dollar ($25.00) filing fee for each of the lobbyist's employers together with a short, abbreviated prescribed form for renewal.

E.     Whenever there is a modification of the facts required to be set forth by this section or there is a termination of the lobbyist's employment as a lobbyist before the end of the calendar year, the lobbyist shall notify the secretary of state within one month of such occurrence and shall furnish full information concerning the modification or termination. If the lobbyist's employment terminates at the end of a calendar year, no separate termination report need be filed.



Section 2-11-4 - Recompiled.

2-11-4. Recompiled.



Section 2-11-5 - Other powers and duties of attorney general not limited or restricted.

2-11-5. Other powers and duties of attorney general not limited or restricted.

The powers and duties of the attorney general pursuant to the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] shall not be construed to limit or restrict the exercise of his power or the performance of his duties.



Section 2-11-6 - Expenditure report to be filed; contents; reporting periods.

2-11-6. Expenditure report to be filed; contents; reporting periods.

A.     Each lobbyist or lobbyist's employer who makes or incurs expenditures or political contributions for the benefit of or in opposition to a state legislator or candidate for the state legislature, a state public officer or candidate for state public office, a board or commission member or state employee who is involved in an official action affecting the lobbyist's employer or in support of or in opposition to a ballot issue or pending legislation or official action shall file an expenditure report with the secretary of state on a prescribed form or in an electronic format approved by the secretary of state.  The expenditure report shall include a sworn statement that sets forth:

(1)     the cumulative total of the expenditures made or incurred, separated into categories that identify the total separate amounts spent on:

(a)     meals and beverages;

(b)     other entertainment expenditures;

(c)     gifts; and

(d)     other expenditures;

(2)     each political contribution made, identified by amount, date and name of the candidate or ballot issue supported or opposed; and

(3)     the names, addresses and occupations of other contributors and the amounts of their separate political contributions if the lobbyist or lobbyist's employer delivers directly or indirectly separate contributions from those contributors in excess of five hundred dollars ($500) in the aggregate for each election to a candidate, a campaign committee or anyone authorized by a candidate to receive funds on the candidate's behalf.

B.     If the expenditure report is filed electronically, the report shall be electronically authenticated by the lobbyist or the lobbyist's employer using an electronic signature as prescribed by the secretary of state in conformance with the Electronic Authentication of Documents Act [14-15-1 NMSA 1978] and the Uniform Electronic Transactions Act [14-16-1 NMSA 1978].  For the purposes of the Lobbyist Regulation Act [2-11-1 NMSA 1978], a report that is electronically authenticated in accordance with the provisions of this subsection shall be deemed to have been subscribed and sworn to by the lobbyist or the lobbyist's employer that is required to file the report.

C.     In identifying expenditures pursuant to the provisions of Paragraph (1) of Subsection A of this section, any individual expenditure that is more than the threshold level established in the Internal Revenue Code of 1986, as amended, that must be reported separately to claim a business expense deduction, as published by the secretary of state, shall be identified by amount, date, purpose, type of expenditure and name of the person who received or was benefited by the expenditure; provided, in the case of special events, including parties, dinners, athletic events, entertainment and other functions, to which all members of the legislature, to which all members of either house or any legislative committee or to which all members of a board or commission are invited, expenses need not be allocated to each individual who attended, but the date, location, name of the body invited and total expenses incurred shall be reported.

D.     The reports required pursuant to the provisions of the Lobbyist Regulation Act shall be filed:

(1)     by January 15 for all expenditures and political contributions made or incurred during the preceding year and not previously reported;

(2)     within forty-eight hours for each separate expenditure made or incurred during a legislative session that was for five hundred dollars ($500) or more; and

(3)     by May 1 for all expenditures and political contributions made or incurred through April 25 of the current year and not previously reported.

E.     A lobbyist's personal living expenses and the expenses incidental to establishing and maintaining an office in connection with lobbying activities or compensation paid to a lobbyist by a lobbyist's employer need not be reported.

F.     A lobbyist or lobbyist's employer shall obtain and preserve all records, accounts, bills, receipts, books, papers and documents necessary to substantiate the financial statements required to be made under the Lobbyist Regulation Act for a period of two years from the date of filing of the report containing such items.  When the lobbyist is required under the terms of the lobbyist's employment to turn over any such records to the lobbyist's employer, responsibility for the preservation of them as required by this section and the filing of reports required by this section shall rest with the employer.  Such records shall be made available to the secretary of state or attorney general upon written request.

G.     Any lobbyist's employer who also engages in lobbying shall comply with the provisions of the Lobbyist Regulation Act.

H.     An organization of two or more persons, including an individual who holds himself out as an organization, that within one calendar year expends funds in excess of two thousand five hundred dollars ($2,500) not otherwise reported under the Lobbyist Regulation Act to conduct an advertising campaign for the purpose of lobbying shall register with the secretary of state within forty-eight hours after expending two thousand five hundred dollars ($2,500).  Such registration shall indicate the name of the organization and the names, addresses and occupations of any of its principals, organizers or officers and shall include the name of any lobbyist or lobbyist's employer who is a member of the organization.  Within fifteen days after a legislative session, the organization shall report the contributions, pledges to contribute, expenditures and commitments to expend for the advertising campaign for the purpose of lobbying, including the names, addresses and occupations of the contributors, to the secretary of state on a prescribed form.



Section 2-11-7 - Registration and expenditure statement; preservation as public record.

2-11-7. Registration and expenditure statement; preservation as public record.

Each registration and expenditure statement as required by the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] shall be preserved by the secretary of state for a period of two years from the date of filing as a public record, open to public inspection at any reasonable time.  Unless an action or prosecution is pending that requires preserving the report, it may be destroyed two years after the date of filing.



Section 2-11-8 - Contingent fees prohibited in lobbying the legislative branch of state government.

2-11-8. Contingent fees prohibited in lobbying the legislative branch of state government.

No person shall accept employment as a lobbyist and no lobbyist's employer shall employ a lobbyist for compensation contingent in whole or in part upon the outcome of the lobbying activities before the legislative branch of state government or the approval or veto of any legislation by the governor.



Section 2-11-8.1 - Restrictions on campaign activities and contributions.

2-11-8.1. Restrictions on campaign activities and contributions.

A.     No lobbyist may serve as a campaign chairman, treasurer or fundraising chairman for a candidate for the legislature or a statewide office.

B.     It is unlawful during the prohibited period for any lobbyist or lobbyist's employer to contribute to or act as an agent or intermediary for political contributions to or arrange for the making of political contributions to the campaign funds of any statewide elected official or legislator or any candidate for those offices.

C.     For purposes of this section, "prohibited period" is that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on:

(1)     the day the session ends for:

(a)     any statewide elected official or candidate for statewide office except the governor; and

(b)     a legislator or any candidate for the legislature; and

(2)     the twentieth day following the adjournment of the regular or special session for the governor or candidate for governor.



Section 2-11-8.2 - Compliance with act; enforcement of act; binding arbitration; civil penalties.

2-11-8.2. Compliance with act; enforcement of act; binding arbitration; civil penalties.

A.     The secretary of state shall advise and seek to educate all persons required to perform duties pursuant to the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] of those duties. This includes advising all registered lobbyists at least annually of the Lobbyist Regulation Act's deadlines for submitting required reports. The secretary of state, in consultation with the attorney general, shall issue advisory opinions, when requested to do so in writing, on matters concerning the Lobbyist Regulation Act. All prescribed forms prepared shall be clear and easy to complete.

B.     The secretary of state may conduct thorough examinations of reports and initiate investigations to determine whether the Lobbyist Regulation Act has been violated. Additionally, any person who believes that a provision of that act has been violated may file a written complaint with the secretary of state. The secretary of state shall adopt procedures for issuing advisory opinions, processing complaints and notifications of violations.

C.     The secretary of state shall at all times seek to ensure voluntary compliance with the provisions of the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978]. If the secretary of state determines that a provision of that act for which a penalty may be imposed has been violated, the secretary of state shall by written notice set forth the violation and the fine imposed and inform the person that he has ten working days to provide a written explanation, under penalty of perjury, stating any reason the violation occurred. If a timely explanation is filed and the secretary of state determines that good cause exists, the secretary of state may by a written notice of final action partially or fully waive any fine imposed. A written notice of final action shall be sent by certified mail.

D.     If the person charged disputes the secretary of state's determination, including an advisory opinion, the person charged may request binding arbitration within ten working days of the date of the final action. Any penalty imposed shall be due and payable within ten working days of the notice of final action. No additional penalty shall accrue pending issuance of the arbitration decision. Fines paid pursuant to a notice of final action that are subsequently reduced or dismissed shall be reimbursed with interest within ten working days after the filing of the arbitration decision with the secretary of state. Interest on the reduced or dismissed portion of the fine shall be the same as the rate of interest earned by the secretary of state's escrow account to be established by the department of finance and administration.

E.     An arbitration hearing shall be conducted by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. Neither the secretary of state nor a person subject to the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978], Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] or Financial Disclosure Act [10-16A-1 to 10-16A-7 NMSA 1978] may serve as an arbitrator. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

F.     The arbitrator may impose any penalty and take any action the secretary of state is authorized to take. The arbitrator shall state the reasons for his decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued and filed with the secretary of state within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section, or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [44-7-1 to 44-7-22 NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

G.     Any person who files a report after the deadline imposed by the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978], or any person who files a false or incomplete report, shall be liable for and shall pay to the secretary of state fifty dollars ($50.00) per day for each regular working day after the time required for the filing of the report until the complete report is filed, up to a maximum of five thousand dollars ($5,000).

H.     The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunctive or other appropriate order or enforcement.



Section 2-11-9 - Penalties.

2-11-9. Penalties.

In addition to any other penalties that may be assessed, any person who knowingly and willfully violates any of the provisions of the Lobbyist Regulation Act [Chapter 2, Article 11  NMSA 1978] shall be punished by a fine of up to five thousand dollars ($5,000) and may have his lobbyist registration revoked or his lobbying activities enjoined for up to three years.






Article 12 - Oversight Committees, 2-12-1 through 2-12-10.

Section 2-12-1 to 2-12-4 - Repealed.

2-12-1 to 2-12-4. Repealed.



Section 2-12-5 - Mortgage Finance Authority Act oversight committee; powers and duties.

2-12-5. Mortgage Finance Authority Act oversight committee; powers and duties.

The Mortgage Finance Authority Act oversight committee created by the provisions of Subsection W of Section 58-18-5 NMSA 1978 shall have the power to:

A.     determine and monitor the actual distribution of funds derived by the authority from bond issues and other activities of the authority under the provisions of the Mortgage Finance Authority Act [Chapter 58, Article 18 NMSA 1978], both on a geographical basis and on the basis of the actual distribution to participants in its programs;

B.     monitor the authority in its control of the issuance of mortgage commitments;

C.     meet on a regular basis to receive and evaluate periodic reports from the authority as to its enforcement of the provisions of the Mortgage Finance Authority Act and the regulations adopted pursuant thereto; and

D.     require the authority to document the need to the oversight committee regarding the issuance of any bonds.



Section 2-12-6 to 2-12-10 - Repealed.

2-12-6 to 2-12-10. Repealed.






Article 13 - Legislative Health and Human Services Committee, 2-13-1 through 2-13-5.

Section 2-13-1 - Creation of committee; members; appointment; terms.

2-13-1. Creation of committee; members; appointment; terms.

There is created a permanent joint interim committee of the legislature to be called the "legislative health and human services committee".  The committee shall be composed of eight members.  The legislative council shall appoint four members from the house of representatives and four members from the senate. At the time of making the appointment, the legislative council shall designate the chairman and vice chairman of the committee. Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided, in no event shall either of such parties have less than one member from each house on the committee. Members may be removed from the committee by the legislative council, at the request of the committee chairman, for nonattendance according to council policy. Vacancies on the committee, however caused, may be filled by the legislative council, or the council may reduce the size of the committee by not making replacement appointments and in such case need not readjust party representation.  No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.



Section 2-13-2 - Duties of the committee.

2-13-2. Duties of the committee.

The committee shall conduct a continuing study of the programs, agencies, policies, issues and needs relating to health and human services including review and study of the statutes, constitutional provisions, regulations and court decisions governing such programs, agencies and issues.  The committee shall also study the full continuum of programs and services available and needed for children, families and the aging population.  The committee shall make an annual report of its findings and recommendations and recommend any necessary legislation to each session of the legislature.



Section 2-13-3 - Subcommittees.

2-13-3. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the committee and with the prior approval of the legislative council.  A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee.  All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of such meeting or expenditure, and the approval shall be shown in the minutes of the committee.



Section 2-13-3.1 - Disabilities concerns subcommittee created; membership; appointment; duties; report.

2-13-3.1. Disabilities concerns subcommittee created; membership; appointment; duties; report.

A.     The "disabilities concerns subcommittee" is created as a permanent subcommittee of the legislative health and human services committee.  The subcommittee shall be composed of six members.  The New Mexico legislative council shall appoint three members from the house of representatives and three members from the senate.  At the time of making the appointments, the legislative council shall designate the chair of the subcommittee.  Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided that in no event shall either of such parties have less than one member from each house on the subcommittee.

B.     Members of the disabilities concerns subcommittee may be removed from the subcommittee by the legislative council, at the request of the subcommittee chair, for nonattendance according to legislative council policy.  Vacancies on the subcommittee, however caused, may be filled by the legislative council, or the legislative council may reduce the size of the subcommittee by not making replacement appointments and, in such case, need not readjust party representation.  No action shall be taken by the subcommittee if a majority of the total membership from either house on the subcommittee rejects such action.

C.     The disabilities concerns subcommittee shall conduct a continuing study of the programs, agencies, policies, issues and needs relating to individuals with disabilities, including review and study of the statutes, constitutional provisions, regulations and court decisions governing these programs, agencies and issues.  The subcommittee shall also study the full continuum of programs and services available and needed for individuals with disabilities.

D.     By October 1 of each year, the subcommittee shall make a report of its findings and recommendations and recommend any necessary legislation to the legislative health and human services committee.



Section 2-13-4 - Report.

2-13-4. Report.

The committee shall make a report of its findings and recommendations for the consideration of each session of the legislature.  The report and suggested legislation shall be made available to the legislative council on or before December 15 preceding each session.



Section 2-13-5 - Staff.

2-13-5. Staff.

The staff for the committee shall be provided by the legislative council service.






Article 14 - Interim Activities of Chief Clerks of House of Representatives and Senate, 2-14-1 through 2-14-4.

Section 2-14-1 - Legislative findings.

2-14-1. Legislative findings.

The legislature finds that the administration of the legislative branch of state government is becoming increasingly complex. This complexity and the ever-increasing demands on legislative officials necessitate maintaining during the interim the offices of chief clerk of the house of representatives and chief clerk of the senate with necessary support staff.



Section 2-14-2 - Chief clerks; interim activities authorized.

2-14-2. Chief clerks; interim activities authorized.

A.     The chief clerk of the house of representatives and other necessary support staff, not to exceed five full-time equivalents, including the chief clerk, are authorized to operate during the interim between regular legislative sessions to provide support to members of the house of representatives.

B.     The chief clerk of the senate and other necessary support staff, not to exceed five full-time equivalents, including the chief clerk, are authorized to operate during the interim between regular legislative sessions to provide support to members of the senate.

C.     During the interim, the chief clerks shall report to the legislative council.  In addition to the duties established in Section 2-14-3 NMSA 1978, the legislative council may establish other interim duties for the chief clerks.  Except as provided in Section 2-14-3 NMSA 1978, any duty established by the legislative council shall not overlap or conflict with any duty established for the legislative council service, the legislative education study committee, the legislative finance committee or any other committee created by statute or by the legislative council.



Section 2-14-3 - Interim duties of the chief clerks.

2-14-3. Interim duties of the chief clerks.

During the interim, the chief clerks elected by the house of representatives and the senate shall perform the following duties:

A.     perform clerical duties, including assistance with general correspondence, within guidelines of the legislative council;

B.     conduct presession training for the staffs of the respective houses;

C.     perform presession duties necessary to assist the legislature in preparing for session in accordance with directions of the legislative council and in coordination with the legislative council service;

D.     perform routine legislative requests for constituents regarding the availability of and access to existing programs and services of state government within guidelines established by the legislative council;

E.     maintain accurate inventories of the property of the respective houses in cooperation with the legislative council service;

F.     perform public outreach functions necessary to educate the public about the legislature and the respective houses, including coordinating with the state department of public education and post-secondary educational institutions on educational program development regarding the legislative branch of government;

G.     serve on the coordinating group of the integrated legislative information system; and

H.     receive requests from members of the house of representatives or senate for changes affecting the members' office spaces in the state capitol prior to the request being presented to the building subcommittee of the legislative council.



Section 2-14-4 - Partisan political activities; prohibition.

2-14-4. Partisan political activities; prohibition.

The chief clerks and their respective staffs shall not engage in partisan political activity during the course or in the performance of their duties.






Article 15 - Governmental Ethics Oversight Committee, 2-15-1 through 2-15-12.

Section 2-15-1 - Governmental ethics oversight committee created; termination.

2-15-1. Governmental ethics oversight committee created; termination.

The joint interim "governmental ethics oversight committee" is created. The committee shall function from the date of its appointment until the first day of December prior to the first session of the forty-third legislature.



Section 2-15-2 - Membership; appointment; vacancies.

2-15-2. Membership; appointment; vacancies.

A.     The governmental ethics oversight committee shall be composed of fourteen voting members, consisting of four legislators and ten public members, and four advisory members, consisting of two legislators from each house.

B.     The members of the house of representatives shall be appointed by the speaker of the house of representatives.  The members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee.  Legislator voting and advisory members shall be appointed annually from each house after consultation with the floor leaders of the two major political parties so as to give the two major political parties in each house equal representation on the committee.

C.     Four public members shall be appointed to the committee by the speaker of the house of representatives, four public members shall be appointed by the president pro tempore of the senate, one public member shall be appointed by the governor and one public member shall be appointed by the chief justice of the New Mexico supreme court.  The public members shall be appointed in such a manner so that neither major political party has a majority of members on the committee.

D.     The speaker of the house of representatives and the president pro tempore of the senate shall each designate one co-chairman of the committee.

E.     Vacancies on the committee shall be filled by appointment in the same manner as the original appointments.

F.     The public members of the committee shall be paid per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] plus reimbursement for reasonable actual expenses.



Section 2-15-3 - Powers and duties.

2-15-3. Powers and duties.

A.     After its appointment, the governmental ethics oversight committee shall hold one organizational meeting to develop a workplan and budget for the ensuing interim.  The workplan and budget shall be submitted to the New Mexico legislative council for approval.  Upon approval of the workplan and budget by the New Mexico legislative council, the committee shall:

(1)     examine the statutes, constitutional provisions and regulations governing governmental ethics in New Mexico;

(2)     monitor and oversee the implementation of the legislative directives pertaining to financial disclosure, campaign reporting, lobbyist regulation and governmental conduct and financial disclosure laws;

(3)     review issues related to statewide and legislative campaign expenditure and contribution limitations, public financing of political campaigns, nepotism, legislative expense reimbursement and extension of campaign reporting requirements to various political subdivisions of the state; and

(4)     make recommendations relating to the adoption of rules and legislation, if any are found to be necessary.

B.     The committee shall regularly receive testimony from the secretary of state and the attorney general relating to the implementation of the legislative directives and shall review any proposed rules, regulations or reporting forms prior to adoption.



Section 2-15-4 - Subcommittees.

2-15-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the governmental ethics oversight committee and with the prior approval of the New Mexico legislative council.  A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the members of the full committee in advance of such meeting or expenditure and the approval shall be shown in the minutes of the committee.



Section 2-15-5 - Report.

2-15-5. Report.

The governmental ethics oversight committee shall make a report of its findings and recommendations for the consideration of the second session of the forty-first legislature, the first and second sessions of the forty-second legislature and the first session of the forty-third legislature.  The report and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.



Section 2-15-6 - Staff.

2-15-6. Staff.

The staff for the governmental ethics oversight committee shall be provided by the legislative council service.  The committee may employ outside consultants.



Section 2-15-7 - Interim legislative ethics committee; creation; appointment.

2-15-7. Interim legislative ethics committee; creation; appointment.

A.     An interim legislative ethics committee, appointed by the legislative council, is created. Members of the legislative council shall be allowed to serve on the interim legislative ethics committee.

B.     All matters arising in the interim pertaining to legislative ethics shall be referred to this special interim legislative ethics committee.

C.     The committee shall be appointed by the New Mexico legislative council so as to give the two major political parties in each house equal representation on the committee.  In appointing the members to the committee, the legislative council shall adopt the recommendations of the respective floor leaders of each house.

D.     The New Mexico legislative council shall name the interim ethics committee at the beginning of each interim, but shall convene the committee only upon the receipt of a complaint, a request for an advisory opinion or a referral.



Section 2-15-8 - Interim legislative ethics committee; duties.

2-15-8. Interim legislative ethics committee; duties.

The interim legislative ethics committee is authorized to:

A.     issue advisory opinions on the interpretation and enforcement of ethical principles as applied to the legislature;

B.     investigate complaints from another member of the legislature or a member of the public alleging misconduct of a legislator;

C.     investigate referrals made to the co-chairmen of the New Mexico legislative council from the attorney general, the secretary of state or a district attorney;

D.     hire special counsel or independent hearing officers as necessary; and

E.     make recommendations to the respective houses by the end of the first full week of the next convened regular session regarding proposed sanctions for ethical misconduct.



Section 2-15-9 - Interim legislative ethics committee; procedures; confidentiality.

2-15-9. Interim legislative ethics committee; procedures; confidentiality.

A.     Except as provided in this section, the New Mexico legislative council shall develop procedures to carry out the provisions of this section, in accordance with the existing procedures in the house and senate rules.

B.     A member of the interim legislative ethics committee shall be ineligible to participate in any matter relating directly to that member's conduct.  In any such case, a substitute member to the committee shall be appointed from the same house from the same political party by the appropriate appointing authority. A member may seek to be disqualified from any matter brought before the ethics committee on the grounds that the member cannot render a fair and impartial decision. Disqualification must be approved by a majority vote of the remaining members of the committee.  In any such case, a substitute member to the committee shall be appointed from the same political party as provided in this section.

C.     The interim legislative ethics committee is authorized to issue advisory opinions on matters relating to ethical conduct during the interim. Any question relating to the interpretation and enforcement of ethical principles as applied to the legislature may be submitted in writing to the New Mexico legislative council by a legislator describing a real or hypothetical situation and requesting an advisory opinion establishing an appropriate standard of ethical conduct for that situation.  The question shall be referred to the joint interim legislative ethics committee.

D.     To initiate any action during the interim on alleged misconduct, any legislator or member of the public may file a written, sworn complaint setting forth, with specificity, the facts alleged to constitute unethical conduct.  A complaint shall be filed with the New Mexico legislative council.  Upon receipt of the complaint, the cochairmen [co-chairmen] shall convene the interim legislative ethics committee.

E.     The interim legislative ethics committee shall maintain rules of confidentiality, unless the legislator against whom a complaint is filed waives the rules or any part of them in writing.  The confidentiality rules shall include the following provisions:

(1)     the complainant, the committee and its staff shall not publicly disclose any information relating to the filing or investigation of a complaint, including the identity of the complainant or respondent, until after a finding of probable cause has been made that a violation has occurred;

(2)     the identity of the complainant shall be released to the respondent immediately upon request; and

(3)     no member of the committee or its staff may knowingly disclose any confidential information except as authorized by the committee.



Section 2-15-10 - Criminal sanctions.

2-15-10. Criminal sanctions.

If the interim legislative ethics committee determines that in addition to recommending that sanctions be imposed by the respective house on the member, the conduct involves criminal activity, the interim ethics committee may refer the matter to the district attorney of the first judicial district, the district attorney of the judicial district where the member resides or the attorney general.



Section 2-15-11 - Staff.

2-15-11. Staff.

The staff for the interim ethics committee shall be provided by the legislative council service, but the committee is authorized to hire such special counsel or independent hearing officers as necessary to assist the legislative ethics committee when it is convened.



Section 2-15-12 - New Mexico legislative council; budget.

2-15-12. New Mexico legislative council; budget.

The New Mexico legislative council shall annually provide an amount sufficient to carry out the duties and mandate of the interim [legislative] ethics committee.






Article 16 - Revenue Stabilization and Tax Policy Committee, 2-16-1 through 2-16-6.

Section 2-16-1 - Revenue stabilization and tax policy committee created.

2-16-1. Revenue stabilization and tax policy committee created.

There is created a permanent joint interim legislative committee which shall be known as the "revenue stabilization and tax policy committee".



Section 2-16-2 - Membership; appointment; vacancies.

2-16-2. Membership; appointment; vacancies.

A.     The revenue stabilization and tax policy committee shall be composed of eighteen members. Nine members of the house of representatives shall be appointed by the speaker of the house of representatives and nine members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee.

B.     Members shall be appointed from each house so as to give the two major political parties in each house the same proportional representation on the committee as prevails in each house; however, in no event shall either party have less than one member from each house on the committee. Vacancies on the committee shall be filled by appointment in the same manner as the original appointments. If a regular member is going to be absent from a committee meeting, the regular member may designate a legislator from the same house and party to serve in the regular member's place at the meeting if the member notifies the chairman of the committee of the anticipated absence and notifies the designee at least twenty-four hours before the committee meeting. The regular member shall select the designee from a list of potential designees appointed by the appointing authority for each house. The list shall be maintained in the offices of the legislative council service. The chairman and vice chairman of the committee shall be designated by the New Mexico legislative council.

C.     No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.



Section 2-16-3 - Duties.

2-16-3. Duties.

After its appointment, the committee shall hold one organizational meeting to develop a workplan and budget for the ensuing interim.  The workplan and budget shall be submitted to the legislative council for approval.  Upon approval of the workplan and budget by the legislative council, the committee shall examine the statutes, constitutional provisions, regulations and court decisions governing revenue stabilization and tax policy in New Mexico and recommend legislation or changes if any are found to be necessary to each session of the legislature.



Section 2-16-4 - Subcommittees.

2-16-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the committee and with the prior approval of the legislative council.  A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee.  All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of such meeting or expenditure, and the approval shall be shown in the minutes of the committee.



Section 2-16-5 - Report.

2-16-5. Report.

The committee shall make a report of its findings and recommendations for the consideration of each session of the legislature.  The report and suggested legislation shall be made available to the legislative council on or before December 15 preceding each session.



Section 2-16-6 - Staff.

2-16-6. Staff.

The staff for the committee shall be provided by the legislative council service.






Article 17 - Welfare Reform Oversight Committee, 2-17-1 through 2-17-6.

Section 2-17-1 - Welfare reform oversight committee created; termination.

2-17-1. Welfare reform oversight committee created; termination.

The joint interim legislative "welfare reform oversight committee" is created. The committee shall function from the date of its appointment until December 15 prior to the first session of the forty-ninth legislature.



Section 2-17-2 - Membership; appointment; vacancies.

2-17-2. Membership; appointment; vacancies.

A.     The welfare reform oversight committee shall be composed of twelve members. The New Mexico legislative council shall appoint six members from the house of representatives and six members from the senate. At the time of making the appointment, the legislative council shall designate the chairman and vice chairman of the committee.

B.     Members shall be appointed from each house so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; however, in no event shall either party have less than one member from each house on the committee. At the request of the committee chairman, members may be removed from the committee by the New Mexico legislative council for nonattendance according to council policy. Vacancies on the committee, however caused, may be filled by the legislative council, or the council may reduce the size of the committee by not making replacement appointments and in that case need not readjust party representation.

C.     An action shall not be taken by the committee if a majority of the total membership from either house on the committee rejects that action.



Section 2-17-3 - Duties.

2-17-3. Duties.

A.     After its appointment, the welfare reform oversight committee shall hold one organizational meeting to develop a work plan and budget for the ensuing interim. The work plan and budget shall be submitted to the New Mexico legislative council for approval. Upon approval of the work plan and budget by the legislative council, the committee shall:

(1)     examine the statutes, constitutional provisions and rules governing welfare reform in New Mexico;

(2)     monitor and oversee the implementation of the New Mexico Works Act [27-2B-1 to 27-2B-20 NMSA 1978];

(3)     review issues related to welfare reform, including job training programs and related contracts; cash assistance; child care, transportation and other job-related services; and other issues that arise because of the devolution of the federal welfare programs to the states; and

(4)     make recommendations relating to the adoption of rules and legislation, if any are found to be necessary.

B.     The committee shall regularly receive testimony from the secretaries of human services; labor; children, youth and families; and health and the superintendent of public instruction on issues arising from the implementation of the New Mexico Works Act and shall review proposed rules, schedules and formulae before adoption.



Section 2-17-4 - Subcommittees.

2-17-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the welfare reform oversight committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. Any meeting or expenditure of a subcommittee shall be approved by the full committee in advance of that meeting or expenditure, and the approval shall be shown in the minutes of the committee.



Section 2-17-5 - Reports.

2-17-5. Reports.

The committee shall make reports of its findings and recommendations for the consideration of the first and second sessions of the forty-fourth legislature and the first and second sessions of the forty-fifth legislature. The reports and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.



Section 2-17-6 - Staff.

2-17-6. Staff.

The staff for the welfare reform oversight committee shall be provided primarily by the legislative council service but the legislative council service may request the assistance of the legislative finance committee staff at the direction of the welfare reform oversight committee.






Article 18 - Corrections Oversight Committee, 2-18-1 through 2-18-6.

Section 2-18-1 - Corrections oversight committee created; termination.

2-18-1. Corrections oversight committee created; termination.

There is created a joint interim legislative committee that shall be known as the "corrections oversight committee". The committee shall function from the date of its appointment until the first day of December prior to the first session of the forty-seventh legislature.



Section 2-18-2 - Membership; appointment; vacancies.

2-18-2. Membership; appointment; vacancies.

A.     The corrections oversight committee shall be composed of eight members. Four members of the house of representatives shall be appointed by the speaker of the house of representatives. Four members of the senate shall be appointed by the senate committees' committee or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the senate committees' committee.

B.     Members shall be appointed from each house so as to give the two major political parties in each house equal representation on the corrections oversight committee as prevails in each house. However, in no event shall either party have less than one member from each house on the committee. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint a co-chairman of the committee.

C.     A vacancy on the corrections oversight committee shall be filled by appointment in the same manner as the original appointment.

D.     No action shall be taken by the corrections oversight committee if a majority of the total membership from either house on the committee rejects the action.



Section 2-18-3 - Duties; subpoena power; cooperation.

2-18-3. Duties; subpoena power; cooperation.

A.     After its appointment, the corrections oversight committee shall hold one organizational meeting to develop a work plan and budget for the ensuing interim. The work plan and budget shall be submitted to the New Mexico legislative council for approval.

B.     Upon approval of the work plan and budget by the New Mexico legislative council, the corrections oversight committee shall:

(1)     oversee implementation of the recommendations set forth in the January 14, 2000 document entitled "The Consultants' Report on Prison Operations in New Mexico Correctional Institutions";

(2)     assess the feasibility of expanding community corrections programming as a means to reduce the inmate population;

(3)     monitor other issues related to the operation of public and private correctional facilities; and

(4)     recommend legislation or changes, if they are found to be necessary, to the legislature.

C.     [Vetoed by Governor March 7, 2000.]

D.     The corrections department and every other state agency and political subdivision of the state shall, upon request, furnish and make available to the corrections oversight committee documents, material or information requested by the members of the committee or its staff.



Section 2-18-4 - Subcommittees.

2-18-4. Subcommittees.

A.     Subcommittees shall be created only by majority vote of all members appointed to the corrections oversight committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee.

B.     All meetings and expenditures of a subcommittee shall be approved by the full corrections oversight committee in advance of subcommittee meetings or expenditures, and the approval shall be shown in the minutes of the committee.



Section 2-18-5 - Report.

2-18-5. Report.

The corrections oversight committee shall make a report of its findings and recommendations for the consideration of the first session of the forty-fifth legislature; the second session of the forty-fifth legislature; the first session of the forty-sixth legislature; the second session of the forty-sixth legislature; and the first session of the forty-seventh legislature. The reports and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.



Section 2-18-6 - Staff.

2-18-6. Staff.

The staff for the corrections oversight committee shall be provided by the legislative council service. The legislative council service may also contract for staff services for the corrections oversight committee.






Article 19 - Tobacco Settlement Revenue Oversight Committee, 2-19-1.

Section 2-19-1 - Tobacco settlement revenue oversight committee created; membership; duties.

2-19-1. Tobacco settlement revenue oversight committee created; membership; duties.

A.     There is created a joint interim legislative committee that shall be known as the "tobacco settlement revenue oversight committee".

B.     The tobacco settlement revenue oversight committee shall be composed of six members. Three members of the house of representatives shall be appointed by the speaker of the house of representatives and three members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, those members shall be appointed by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee. Members shall be appointed from each house so as to give the two major political parties in each house the same proportionate representation on the tobacco settlement revenue oversight committee as prevails in each house.

C.     The tobacco settlement revenue oversight committee shall:

(1)     monitor the use of tobacco settlement revenue and meet on a regular basis to receive and review evaluations of programs receiving funding from tobacco settlement revenues;

(2)     prepare recommendations, based on its program evaluation process, of program funding levels for the next fiscal year. The recommendations shall be made available to the New Mexico legislative council and the legislative finance committee on or before December 15 preceding each session; and

(3)     make recommendations as necessary for changes in legislation regarding use of the tobacco settlement revenue.

D.     The staff for the tobacco settlement revenue oversight committee shall be provided by the legislative council service.






Article 20 - Military and Veterans' Affairs Committee, 2-20-1 through 2-20-2.

Section 2-20-1 - Creation of interim military and veterans' affairs committee; members; appointment; terms; voting.

2-20-1. Creation of interim military and veterans' affairs committee; members; appointment; terms; voting.

A.     There is created a joint interim committee of the legislature to be called the "military and veterans' affairs committee".  The committee shall be composed of eight voting members.

B.     The New Mexico legislative council shall appoint four members from the house of representatives and four members from the senate.  At the time of making the appointment, the New Mexico legislative council shall designate the chair and vice chair of the committee.  Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided that in no event shall either of the parties have less than one member from each house on the committee.

C.     No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.



Section 2-20-2 - Duties of the military and veterans' affairs committee; staff; subcommittees; reporting.

2-20-2. Duties of the military and veterans' affairs committee; staff; subcommittees; reporting.

A.     The military and veterans' affairs committee shall conduct meetings in several geographically dispersed areas of the state and shall conduct hearings related to military issues and veterans' issues.  The committee shall make an annual report and recommend any necessary legislation to each session of the legislature.  The committee shall request necessary action to the federal congress, the United States department of veterans affairs and the United States department of defense.

B.     The staff of the committee shall be provided by the legislative council service.

C.     Subcommittees shall be created only by majority vote of all the members appointed to the committee and with the prior approval of the New Mexico legislative council.  A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee.  All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of the meeting or expenditure, and the approval shall be shown in the minutes of the committee.









Chapter 3 - Municipalities.

Article 1 - General Provisions, 3-1-1 through 3-1-6.

Section 3-1-1 - Municipalities; short title.

3-1-1. Municipalities; short title.

Chapter 3 NMSA 1978 [except Article 66] may be cited as the "Municipal Code".



Section 3-1-2 - Definitions.

3-1-2. Definitions.

As used in the Municipal Code [Chapter 3 NMSA 1978]:

A.     "acquire" or "acquisition" means purchase, construct, accept or any combination of purchasing, constructing or accepting;

B.     "business" means any person, occupation, profession, trade, pursuit, corporation, institution, establishment, utility, article, commodity or device engaged in making a profit, but does not include an employee;

C.     "census" means any enumeration of population of a municipality conducted under the direction of the government of the United States, the state of New Mexico or the municipality;

D.     "county" means the county in which the municipality or land is situated;

E.     "district court" means the district court of the district in which the municipality or land is situated;

F.     "governing body" means the city council or city commission of a city, the board of trustees of a town or village, the council of incorporated counties and the board of county commissioners of H class counties;

G.     "municipal" or "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, incorporated counties and H class counties;

H.     "municipal utility" means sewer facilities, water facilities, gas facilities, electric facilities, generating facilities or any interest in jointly owned generating facilities owned by a municipality and serving the public.  A municipality that owns both electric facilities and any interest in jointly owned generating facilities may, by ordinance, designate such interest in jointly owned generating facilities as part of its electric facilities. Generating facilities shall be considered as part of a municipality's electric facilities unless the municipality designates, by ordinance, the generating facilities as a separate municipal utility, such designation being conclusive subject to any existing property rights or contract rights;

I.     "public ground" means any real property owned or leased by a municipality;

J.     "publish" or "publication" means printing in a newspaper that maintains an office in the municipality and is of general circulation within the municipality or, if such newspaper is a nondaily paper that will not be circulated to the public in time to meet publication requirements or if there is no newspaper that maintains an office in the municipality and is of general circulation within the municipality, then "publish" or "publication" means posting in six public places within the municipality on the first day that publication is required in a newspaper that maintains an office in the municipality and is of general circulation within the municipality.  One of the public places where posting shall be made is the office of the municipal clerk who shall maintain the posting during the length of time necessary to comply with the provisions relating to the number of times publication is required in a newspaper of general circulation within the municipality.  The municipal clerk may, in addition to posting, publish one or more times in a newspaper of general circulation in the municipality;

K.     "qualified elector" means any person whose affidavit of voter registration has been filed by the county clerk, who is registered to vote in a general election precinct established by the board of county commissioners that is wholly or partly within the municipal boundaries and who is a resident of the municipality.  Persons who would otherwise be qualified electors if land on which they reside is annexed to a municipality shall be deemed to be qualified electors:

(1)     upon the effective date of the municipal ordinance effectuating the terms of the annexation as certified by the board of arbitration pursuant to Section 3-7-10 NMSA 1978;

(2)     upon thirty days after the filing of an order of annexation by the municipal boundary commission pursuant to Sections 3-7-15 and 3-7-16 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation; or

(3)     upon thirty days after the filing of an ordinance pursuant to Section 3-7-17 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation;

L.     "revenue producing project" means any municipally owned self-liquidating projects that furnish public services to a municipality and its citizens, including but not necessarily limited to public buildings; facilities and equipment for the collection or disposal of trash, refuse or garbage; swimming pools; golf courses and other recreational facilities; cemeteries or mausoleums or both; airports; off-street parking garages; and transportation centers, which may include but are not limited to office facilities and customary terminal facilities for airlines, trains, monorails, subways, intercity and intracity buses and taxicabs; but "revenue producing facilities" does not mean a municipal utility as defined in Subsection H of this section;

M.     "street" means any thoroughfare that can accommodate pedestrian or vehicular traffic, is open to the public and is under the control of the municipality;

N.     "warrant" means a warrant, check or other negotiable instrument issued by a municipality in payment for goods or services acquired by the municipality or for the payment of a debt incurred by the municipality;

O.     "mayor" means the chief executive officer of municipalities having the mayor-council form of government.  In municipalities having other forms of government, the presiding officer of the governing body and the official head of the government, without executive powers, may be designated mayor by the governing body.  Wherever the Municipal Code requires an act to be performed by the mayor with the consent of the governing body, in municipalities not having the mayor-council form of government, the act shall be performed by the governing body;

P.     "generating facility" means any facility located within or outside the state necessary or incidental to the generation or production of electric power and energy by any means and includes:

(1)     any facility necessary or incidental to the acquisition of fuel of any kind for the production of electric power and energy, including the acquisition of fuel deposits, the extraction of fuel from natural deposits, the conversion of fuel for use in another form, the burning of fuel in place and the transportation and storage of such fuel; and

(2)     any facility necessary or incidental to the transfer of the electric power and energy to the municipality, including without limitation step-down substations or other facilities used to reduce the voltage in a transmission line in order that electric power and energy may be distributed by the municipality to its retail customers;

Q.     "jointly owned generating facility" means any generating facility in which a municipality owns any undivided or other interest, including without limitation any right to entitlement or capacity; and

R.     "joint participant" means any municipality in New Mexico or any other state; any public entity incorporated under the laws of any other state having the power to enter into the type of transaction contemplated by the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978]; the state of New Mexico; the United States; Indian tribes; and any public electric utility, investor-owned electric utility or electric cooperative subject to general or limited regulation by the New Mexico public utility commission or a similar commission of any other state.



Section 3-1-3 - Municipalities; name; prohibiting the use of name of another municipality.

3-1-3. Municipalities; name; prohibiting the use of name of another municipality.

Any municipality may be known as the:

A.     "city of  ............";

B.     "town of  ............"; or

C.     "village of  ............"; but no municipality which changes its name or incorporates shall adopt the name of an existing municipality.



Section 3-1-4 - Municipalities; change of status; continuation of ordinances; judicial notice.

3-1-4. Municipalities; change of status; continuation of ordinances; judicial notice.

A.     Whenever a municipality changes its name as authorized in Sections 3-6-1 and 3-6-2 NMSA 1978 or reorganizes its government as provided in Sections 3-3-1 through 3-3-4, 3-14-1 through 3-14-19 and 3-15-1 through 3-15-16 NMSA 1978, the municipal clerk shall file certified copies of the election certificates indicating approval of the change of name or reorganization of the municipality in the office of the county clerk and the office of the secretary of state. The municipal clerk shall also transmit, if the municipal boundaries are to be changed, certified copies of a map or plat of the revised municipal boundaries to the secretary of finance and administration and the secretary of taxation and revenue.

B.     All acts performed in the name of the municipality previous to the change in name or the reorganization of the municipality shall continue in effect except as they are amended or modified by the change in name or reorganization of the municipality; provided, that the change of name or reorganization of the municipality shall not in any manner affect the rights or liabilities of the municipality or any other right, liability or right of action, civil or criminal, for or against the municipality.

C.     When certified copies of the election certificates are filed in the office of the county clerk and the office of the secretary of state, as required in this section, the change of name or reorganization of the municipality shall be deemed complete and shall be judicially recognized in all subsequent proceedings in which the municipality is interested.



Section 3-1-5 - Petitions; examinations of signatures; purging; judicial review.

3-1-5. Petitions; examinations of signatures; purging; judicial review.

A.     All petitions, filing of petitions, verification of petitions and all other acts to be performed by petitioners, public officers or employees, regarding only those petitions that trigger a municipal special or regular election as authorized in the Municipal Code [3-1-1 NMSA 1978] or otherwise authorized by law, shall comply with the terms of this section, except as otherwise expressly provided by law.

B.     Each page or group of pages of a petition shall be accepted for filing by a municipal clerk, a county clerk, a governing body or a board of county commissioners only if:

(1)     the municipal clerk has approved the form of petitions to be filed with the municipality prior to circulation of the petition; or

(2)     the county clerk has approved the form of petitions to be filed with the county prior to circulation of the petition; and

(3)     each page of the petition to be filed contains the approval or facsimile approval of the municipal or county clerk and the petition heading and penalty statement are legible when submitted for filing.

C.     The municipal or county clerk shall approve a petition as to form if the proposed petition form contains:

(1)     a heading that complies with a particular form of heading required by law; or

(2)     a heading that clearly conveys the purpose for signing the petition if no particular form of heading is required by law;

(3)     a place for the person signing the petition to write the date and the person's name (printed), address and signature, unless other requirements are mandated by law and then the petition shall comply with those requirements; and

(4)     a statement that any person knowingly providing or causing to be provided any false information on a petition, forging a signature or signing a petition when that person knows that person is not a qualified elector in the municipality is guilty of a fourth degree felony.

D.     The requirements of Subsection B of this section shall be deemed complied with if an original form of petition is submitted to a municipal or county clerk for approval prior to circulation and after approval by the clerk that original form is reproduced by photocopying or other similar means so that the form and clerk's approval are unchanged from the original and are legible on each page of the petition to be filed.

E.     A petition filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners shall include all individual pages of a petition complying with the provisions of this section, regardless of whether the pages are filed singly or in a group.  Pages complying with the provisions of this section may be filed at different times so long as filing is within the time period allowed by law for the filing of the particular petition to be filed.  If no time period is established by law, petition signatures may not span a period of time greater than sixty days from the date of the earliest signature on the petition, and the petition shall be filed within sixty-five days from the date of the earliest signature on the petition.

F.     Upon approval of a proposed petition as to form, the municipal clerk shall notify the county clerk of the approval, and the county clerk shall furnish a current voter registration list of qualified electors entitled to vote in municipal elections to the municipal clerk within fourteen days of the notification.

G.     When a petition is filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners, the governing body or board of county commissioners shall either certify the petition as valid or order an examination of the petition and the names, addresses and signatures on the petition.

H.     When an examination of the petition and the names, addresses and signatures on the petition is ordered, the municipal clerk, county clerk, governing body or board of county commissioners shall:

(1)     resolve issues of residency and major infractions in accordance with the rules set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(2)     determine the minimum number of valid names, addresses and signatures, as mandated by law, that must be contained in the particular petition filed in order for it to be declared a valid petition;

(3)     examine the petition and the names, addresses and signatures on the petition, purge from the petition the signature of any person who is not shown as a qualified elector of the municipality on the list of registered voters provided by the county clerk, purge any signature that is a forgery or that is illegible, purge any signature that appears more than once or that cannot be matched to the name, address and signature as shown on the voter registration lists and the original affidavit of registration, purge the signature of any person who has not signed within the time limits set by law and purge the signature of any person who does not meet the qualifications for signing the petition as prescribed by law; and

(4)     certify, no later than ten days after the petition is filed or after the expiration of the period within which the petition can be filed as prescribed by law, whichever occurs last, whether the petition contains the minimum number of valid names, addresses and signatures as mandated by law.

I.     Nothing in this section shall preclude a person with a disability or an illiterate person from causing another person to sign a petition on a person with a disability's or an illiterate person's behalf, so long as the person signing for the person with a disability or illiterate person executes an affidavit acknowledged before a notary public that the person is authorized to sign the petition for the person with a disability or illiterate person.  In order for the signature on behalf of the person with a disability or illiterate person to be counted and not purged, the original affidavit shall be submitted along with the petition containing the signature on behalf of the illiterate person or person with a disability.

J.     If the petition is certified as valid pursuant to Subsection G of this section or is certified as containing in excess of the minimum number of valid names, addresses and signatures mandated by law, then such certification shall be recorded as part of the minutes at the next meeting of the governing body or the board of county commissioners.

K.     If the petition is certified as containing less than the minimum number of valid names, addresses and signatures mandated by law, then the municipal clerk, county clerk, governing body or board of county commissioners shall:

(1)     cause the names, addresses and signatures that were purged from the petition to be posted in the municipal or county clerk's office no later than on the day the petition is certified;

(2)     determine the total number of people signing the petition, the number purged, the number that were not purged and the minimum number of valid names, addresses and signatures required by law for such a petition and post this information along with and at the same time as the posting required in Paragraph (1) of this subsection;

(3)     publish once, pursuant to the provisions of Subsection J of Section 3-1-2 NMSA 1978, within one week of the certification, the information compiled pursuant to Paragraphs (1) and (2) of this subsection; and

(4)     cause the information compiled pursuant to Paragraphs (1) and (2) of this subsection and the date and place of publication pursuant to Paragraph (3) of this subsection to be recorded as part of the minutes at the next meeting of the governing body or the board of county commissioners after publication has occurred.

L.     The following rules shall govern reinstatement of purged signatures:

(1)     within ten days after the petition is certified as containing less than the minimum number of valid names, addresses and signatures mandated by law, any person whose signature has been purged from a petition may present evidence to the clerk to show that the person's signature has been wrongfully purged;

(2)     if the clerk fails to reinstate that person's signature within three days of demand, then that person may, within ten days of the clerk's refusal to reinstate, petition the district court for an order to reinstate the person's signature on the petition.  Upon a prima facie showing by the petitioner of the right to have that person's signature included upon the petition, the district court shall issue an order to the municipal clerk, county clerk, governing body or board of county commissioners to require reinstatement of the signature of the petitioner;

(3)     within ten days after receiving the order of the district court, the municipal clerk, county clerk, governing body or board of county commissioners shall reinstate the signature of the petitioner on the petition or show cause why the signature of the petitioner has not been reinstated.  Upon hearing, if the district court finds that the person whose signature has been purged meets the qualifications for signing the petition, the district court shall make final its order of reinstatement to the municipal clerk, county clerk, governing body or board of county commissioners; and

(4)     if a sufficient number of signatures are reinstated by the clerk, the district court or both to make the petition valid, then the reinstatement by the clerk or the district court, whichever occurs last, shall be deemed the date of certification of the validity of the petition for the purposes of adopting election resolutions, calling elections or for other matters as provided in the Municipal Code [3-1-1 NMSA 1978] or otherwise provided by law.

M.     Any petition that contains an insufficient number of signatures after all signatures have been reinstated pursuant to Subsection L of this section is invalid.

N.     When a petition governed by this section is filed with the municipal clerk or the governing body of a municipality, the governing body or municipal clerk shall perform or cause to be performed the duties required under this section, except as otherwise prohibited by law.  When a petition governed by this section is required to be filed with the county clerk or board of county commissioners, the board of county commissioners or county clerk shall perform or cause to be performed the duties required under this section, except as otherwise prohibited by law.

O.     Any person or any municipal or county official knowingly violating the provisions of this section, knowingly providing or causing to be provided any false information on a petition or forging a signature or otherwise signing a petition when that person knows the person is not a qualified elector in the municipality is guilty of a fourth degree felony.

P.     The provisions of this section shall not be binding upon a municipality to the extent such provisions are inconsistent with or superseded by the terms and provisions of:

(1)     the charter of a municipality incorporated by a special act;

(2)     the charter of a municipality adopted pursuant to Article 10, Section 6 of the constitution of New Mexico;

(3)     the charter of a municipality adopted pursuant to the Municipal Charter Act [3-15-1 NMSA 1978]; or

(4)     the charter of a combined municipal organization.

Q.     Once a petition has been filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners, no name on the petition may be withdrawn except those names purged pursuant to Subsection H of this section.



Section 3-1-6 - Final day to act.

3-1-6. Final day to act.

Whenever the last day for performing an administrative duty, filing a petition or declaration in a county or municipal office, or other similar act falls on a Saturday, Sunday or holiday, the next succeeding day on which the county or municipal office is open during regular business hours shall be the final day for performing the administrative duty, filing a petition or declaration with a county or municipal clerk or other similar act.






Article 2 - Incorporation of Municipality, 3-2-1 through 3-2-9.

Section 3-2-1 - Petition to incorporate area as a municipality; map and money for census.

3-2-1. Petition to incorporate area as a municipality; map and money for census.

A.     The residents of territory proposed to be incorporated as a municipality may petition the board of county commissioners of the county, in which the greatest portion of the territory proposed to be incorporated lies, to incorporate the territory as a municipality. The petition shall:

(1)     be in writing;

(2)     state the name of the proposed municipality;

(3)     describe the territory proposed to be incorporated as a municipality; and

(4)     be signed by either:

(a)     not less than two hundred qualified electors, each of whom shall, on the petition, 1) swear or affirm that he has resided within the territory proposed to be incorporated for a period of six months immediately prior to the signing of the petition and 2) list the street address of his residence; or

(b)     the owners of not less than sixty percent of the real estate within the territory proposed to be incorporated who are not delinquent in their payment of real property taxes.

B.     The petition shall be accompanied by:

(1)     an accurate map or plat which shall show the boundary of the territory proposed to be incorporated; and

(2)     money in an amount determined by the board of county commissioners to be sufficient to conduct a census in the territory proposed to be incorporated. The money shall be deposited with the county treasurer for payment of the census required in Section 3-2-5 NMSA 1978.



Section 3-2-2 - Characteristics of territory proposed to be incorporated as a municipality.

3-2-2. Characteristics of territory proposed to be incorporated as a municipality.

A.     Any territory proposed to be incorporated as a municipality shall:

(1)     not be within the boundary of another municipality;

(2)     have a population density of not less than one person per acre, except for a class B county with net taxable value of property for property tax purposes in 1990 of over ninety-five million dollars ($95,000,000) and a population of less than ten thousand according to the 1990 federal decennial census and where the population density of the territory proposed to be incorporated is not less than one person per four acres;

(3)     contain not less than one hundred fifty persons; and

(4)     contain a sufficient assessed value of real property and a sufficient number of businesses so that the proposed municipality will contain a sufficient tax base to enable it to provide a clerk-treasurer, a police officer and office space for the municipal government within one year of incorporation.

B.     In the alternative to the requirements of Paragraph 2 of Subsection A of this section, any territory proposed to be incorporated as a municipality shall:

(1)     contain within its boundaries a resort area having more than fifty thousand visitors a year; and

(2)     have more than one hundred fifty single-family residences, as shown by the property tax rolls.



Section 3-2-3 - Urbanized territory; incorporation limited within urbanized territory.

3-2-3. Urbanized territory; incorporation limited within urbanized territory.

A.     Urbanized territory is that territory within the same county and within five miles of the boundary of any municipality having a population of five thousand or more persons and that territory within the same county and within three miles of a municipality having a population of less than five thousand persons, except that territory in a class B county with a population between ninety-five thousand and ninety-nine thousand five hundred, based on the 1990 federal decennial census, declared by an ordinance of the board of county commissioners to be a traditional historic community shall not be considered urbanized territory and shall not be annexed by a municipality unless it is considered for annexation pursuant to a petition requesting annexation signed by a majority of the registered qualified electors within the traditional historic community.

B.     No territory within an urbanized territory shall be incorporated as a municipality unless the:

(1)     municipality or municipalities causing the urbanized territory approve, by resolution, the incorporation of the territory as a municipality;

(2)     residents of the territory proposed to be incorporated have filed with the municipality a valid petition to annex the territory proposed to be incorporated and the municipality fails, within one hundred twenty days after the filing of the annexation petition, to annex the territory proposed to be incorporated; or

(3)     residents of the territory proposed to be annexed conclusively prove that the municipality is unable to provide municipal services within the territory proposed to be incorporated within the same period of time that the proposed municipality could provide municipal service.

C.     A traditional historic community may become incorporated even though it is located within what is defined as urbanized territory pursuant to Subsection A of this section, by following the procedures set forth in Sections 3-2-5 through 3-2-9 NMSA 1978.



Section 3-2-4 - Special provisions for incorporation of municipalities under certain circumstances.

3-2-4. Special provisions for incorporation of municipalities under certain circumstances.

Notwithstanding any provisions of Sections 3-2-3, 3-2-5 and 3-57-9 NMSA 1978 to the contrary, the residents of a contiguous, undivided territory within a class A county may incorporate that territory into a new municipality with boundaries closer than five miles to or coterminous with the boundary of an existing municipality by following all other provisions of the law governing incorporation, if the territory proposed to be incorporated has a population, as shown by the last decennial census, of fifteen thousand or more.



Section 3-2-5 - Incorporation; duties of county commissioners after filing of petition to act; census required; election; right of appeal to district court.

3-2-5. Incorporation; duties of county commissioners after filing of petition to act; census required; election; right of appeal to district court.

A.     After the petition for incorporation, together with the accompanying map or plat, and the amount of money sufficient to pay the cost of a census have been filed with the board of county commissioners, the board of county commissioners shall, in lieu of complying with the requirements of Section 3-1-5 NMSA 1978, within thirty days after the filing of the petition, determine:

(1)     from the voter registration list in the office of the county clerk if the signers of the petition are qualified electors residing in the territory proposed to be incorporated; or

(2)     from the tax schedules of the county if any of the owners of the real estate who signed the petition are delinquent in the payment of property taxes; and

(3)     if the territory proposed to be incorporated is within an existing municipality or within the urbanized area of a municipality.

B.     If the board of county commissioners determines that the territory proposed to be incorporated is:

(1)     not within the boundary of an existing municipality and not within the urbanized area of a municipality; or

(2)     within the urbanized area of another municipality and in compliance with Section 3-2-3 NMSA 1978, the board of county commissioners shall cause a census to be taken of the persons residing within the territory proposed to be incorporated. The census shall be completed and filed with the board of county commissioners within thirty days after the board of county commissioners authorizes the taking of the census.

C.     Within fifteen days after the date the results of the census have been filed with the board of county commissioners, the board of county commissioners shall determine if the conditions for incorporation of the territory as a municipality have been met as required in Sections 3-2-1 through 3-2-3 NMSA 1978 and shall have its determination recorded in the minutes of its meeting.

D.     If the board of county commissioners determines that the conditions for incorporation have not been met, the board of county commissioners shall notify the petitioners of its determination by publishing in a newspaper of general circulation in the territory proposed to be incorporated, once, not more than ten days after its determination, a notice of its determination that the conditions for incorporation have not been met. If there is no newspaper of general circulation in the territory proposed to be incorporated, notice of the determination shall be posted in eight public places within the territory proposed to be incorporated.

E.     After the board of county commissioners has determined that all of the conditions for incorporation of the territory as a municipality have been met, the board of county commissioners shall hold an election on the question of incorporating the territory as a municipality. Elections for the incorporation of municipalities shall only be held in odd-numbered years upon the first Tuesday in July or in any year upon the first Tuesday in January, unless that Tuesday is a holiday, in which case the election shall be held on the second Tuesday in July or the second Tuesday in January. The county clerk shall notify the secretary of finance and administration and the secretary of taxation and revenue of the date of the incorporation election within ten days after the adoption of the resolution calling the election.

F.     The signers of the petition or a municipality within whose urbanized area the territory proposed to be incorporated is located may appeal any determination of the board of county commissioners to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.



Section 3-2-6 - Incorporation; notice of the election; registered voters to vote; appointment of election officials; conduct of election; question to be submitted; location of voting places.

3-2-6. Incorporation; notice of the election; registered voters to vote; appointment of election officials; conduct of election; question to be submitted; location of voting places.

A.     The notice of election shall contain:

(1)     a description of the territory proposed to be incorporated as a municipality;

(2)     a statement that a plat or map of the territory is on file in the office of the county clerk;

(3)     the date and time the election will be held on incorporation; and

(4)     a list of the polling places within the territory proposed to be incorporated wherein the qualified electors may vote.

B.     The notice of election shall be published in a newspaper of general circulation, within the territory proposed to be incorporated, once each week for three successive weeks. The last publication shall not be more than fourteen nor less than seven days before the day of the election. If there is no newspaper of general circulation within the territory proposed to be incorporated, notice of the election shall be posted in eight public places within the territory proposed to be incorporated. The posting shall be made at least three weeks before the day of the election.

C.     The board of county commissioners shall appoint the judges and clerks of the election in the manner judges and clerks of election are appointed for the general elections. The election shall be conducted in the manner provided for the conduct of general elections.

D.     The question on the ballot shall read substantially as follows:        "Shall the territory described as (herein insert a description of the territory proposed to be incorporated), and to be known as (herein insert the name of the proposed municipality), become an incorporated municipality?


For incorporation  ............ []
Against incorporation  ............ []"

E.     Any registered voter who is a resident of the territory proposed to be incorporated may vote on the question of incorporating the territory as a municipality.

F.     The board of county commissioners shall canvass the votes and declare the results of the election in the manner provided for the canvassing and declaring of votes in a general election.



Section 3-2-7 - Incorporation; notice of the election results; publication or posting; filing of results; limitation on resubmission.

3-2-7. Incorporation; notice of the election results; publication or posting; filing of results; limitation on resubmission.

A.     The board of county commissioners shall file a copy of the election results in the office of the county clerk.

B.     If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall publish a notice containing the results of the election in a newspaper of general circulation within the territory proposed to be incorporated. If there is no newspaper of general circulation within the territory proposed to be incorporated, notice of the results of the election shall be posted in five public places within the territory proposed to be incorporated.

C.     If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall file in the office of the county clerk and in the office of the secretary of state certified copies of the:

(1)     map or plat of the territory being incorporated;

(2)     papers and records relating to the determinations made by the board of county commissioners; and

(3)     notice of the election results, together with the:

(a)     publisher's affidavit of publication; or

(b)     county clerk's affidavit of posting.

D.     If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall transmit within fifteen days to the secretary of finance and administration and the secretary of taxation and revenue certified copies of the map or plat of the territory being incorporated.

E.     In the event the question of incorporation of the territory fails, it shall not be resubmitted to the electors of the territory or any portion thereof for a period of two years after the date of the election at which the question failed.



Section 3-2-8 - Incorporation; election of first officers; duties of board of county commissioners and county clerk; selection of terms of first officers.

3-2-8. Incorporation; election of first officers; duties of board of county commissioners and county clerk; selection of terms of first officers.

A.     If a majority of the votes cast favor the incorporation of the territory as a municipality, the board of county commissioners shall, within fifteen days after declaring the results of the election, call an election for the purpose of electing municipal officers. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the election shall be called and conducted in the manner provided in the Municipal Election Code for regular municipal elections. The board of county commissioners shall perform the duties imposed by the Municipal Election Code upon the governing body of the municipality and the county clerk shall perform the duties imposed by the Municipal Election Code upon the municipal clerk. The county clerk also shall notify the secretary of finance and administration and the secretary of taxation and revenue of the date of the first election of municipal officers within ten days after the county commissioners have called the election.

B.     At the first election for municipal officers following a vote in favor of incorporating territory as a municipality, the term of office for the mayor and the municipal judge shall be until the next regular municipal election. The terms of office for one-half of the members of the governing body shall be until the next regular municipal election and for the remaining one-half of the members of the governing body until the second regular municipal election is held. The elected municipal officers shall continue in office until their successors are elected and qualified. The length of the terms of the first members shall be determined by lot.



Section 3-2-9 - Incorporation complete; judicial notice; defects in incorporation; appeal.

3-2-9. Incorporation complete; judicial notice; defects in incorporation; appeal.

A.     After certified copies of the papers relating to the incorporation of a municipality have been filed in the offices of the county clerk and the secretary of state and after the municipal officers have been elected and qualified, the incorporation of the municipality shall be complete and effective on the following January 1 if the election was held in July or on the following July 1 if the election was held in January, and notice of the incorporation shall be taken in all judicial proceedings.

B.     An action by a protestant against the incorporation of a municipality shall be taken to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.






Article 3 - Incorporation of Municipality Under Special Act, 3-3-1 through 3-3-4.

Section 3-3-1 - Municipalities incorporated under special act; laws applicable.

3-3-1. Municipalities incorporated under special act; laws applicable.

Any municipality, incorporated by special act previous to April 1, 1884, which chooses to retain such organization and charter, shall, in the enforcement of the powers or the exercise of the duties conferred by the special act or charter, proceed in all respects as provided by the special act or charter.



Section 3-3-2 - Municipalities incorporated under special act; petition for reorganization; election.

3-3-2. Municipalities incorporated under special act; petition for reorganization; election.

Any municipality incorporated under a special act may abandon its organization and organize itself under the provisions of the general law relating to municipalities.

A.     If a petition, signed by qualified electors of the municipality equal in number to not less than one-eighth of the total number of votes at the last preceding regular municipal election, requests the governing body to submit to the qualified municipal electors the question of reorganizing the municipality under the provisions of the Municipal Code [Chapter 3 NMSA 1978], the governing body shall, within fourteen days after the petition is certified as valid, adopt an election resolution calling for a special election in the manner provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] on the question of reorganizing the municipality under the provisions of general law. The election shall be held within sixty days after the date the election resolution is adopted.

B.     The petition may further propose that the boundary of the municipality incorporated by special act be extended by including any or all territory which is:

(1)     laid off or platted;

(2)     adjoining or contiguous to the municipality or any addition or subdivision of the municipality; and

(3)     not within the boundary of another municipality.

C.     The petition shall describe the boundary of the municipality as it would exist if the municipality incorporated by special act is reorganized under general law. The registered voters, residing within the boundary of the municipality as it would exist if the municipality incorporated by special act is reorganized, may vote in the election authorized in this section.



Section 3-3-3 - Municipalities incorporated under special act; special election; ballot.

3-3-3. Municipalities incorporated under special act; special election; ballot.     At the special election on the question of reorganizing a municipality incorporated under a special act under general law, the ballot shall read substantially as follows:


"For municipal organization under general law ....................... []
Against municipal organization under general law ................... []."



Section 3-3-4 - Municipalities incorporated under special act; reorganization approved; election for new officers; term of office.

3-3-4. Municipalities incorporated under special act; reorganization approved; election for new officers; term of office.

A.     If a majority of the votes cast on the question of reorganizing a municipality incorporated by a special act favor reorganizing the municipality under general law, the governing body shall, within fourteen days after the results of the election reorganizing the municipality under general law have been canvassed and certified, adopt an election resolution calling for an election of officers. The election shall be called, conducted and canvassed in the manner provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the election of officers at a regular municipal election, except that the provisions of Section 3-8-25 NMSA 1978 shall not apply and the election shall be held not later than one hundred and twelve days from the adoption of the election resolution.

B.     The terms of office for the mayor, municipal judge and one-half of the members of the governing body shall be until the next regular municipal election. The terms of office for the remaining one-half of the governing body shall be until the second regular municipal election is held. The elected municipal officers shall continue in office until their successors are elected and qualified. The length of terms of the first members shall be determined by lot.






Article 4 - Disincorporation of Municipality, 3-4-1 through 3-4-9.

Section 3-4-1 - Disincorporation; petition; notice of election.

3-4-1. Disincorporation; petition; notice of election.     A.  If one-fourth of the registered voters of a municipality petition the board of county commissioners of the county wherein the municipality is situated to disincorporate the municipality, the board of county commissioners shall, within fourteen days after the petition has been certified as valid, adopt an election resolution calling for a special election to be held within the municipality on the question of disincorporating the municipality. At the top of each page of a disincorporation petition, the following heading shall be printed in substantially the following form:





"PETITION TO DISINCORPORATE THE MUNICIPALITY OF .............................
We, the undersigned registered voters of the municipality of  ......, pursuant to Section 3-4-1 NMSA 1978, petition the board of county commissioners of  ...... county to conduct a special election on the question of disincorporating the  municipality
of  ............
Date           Name - Printed         Address                    Usual
As Registered         As Registered        Signature."
The day for holding the election shall not be less than fifty days nor more than sixty days after the board of county commissioners adopts the election resolution.

B.  Notice of the election shall be published as required for special elections as set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].



Section 3-4-2 - Disincorporation; ballots.

3-4-2. Disincorporation; ballots.     The form of the ballot shall be:


"For the disincorporation of  .......... (insert name of municipality)  [] and
Against the disincorporation of  ....... (insert name of municipality)  []."



Section 3-4-3 - Disincorporation; conduct of election.

3-4-3. Disincorporation; conduct of election.

The election shall be conducted in the same manner as a special municipal election except that the election officials shall be appointed by the board of county commissioners, and the county clerk shall perform the duties of the municipal clerk and the board of county commissioners shall perform the duties of the governing body. The election returns shall be made to the board of county commissioners and canvassed in the same manner as are special election returns.



Section 3-4-4 - Disincorporation; vote required; effect on debts and contracts.

3-4-4. Disincorporation; vote required; effect on debts and contracts.

If a majority of the votes cast are in favor of disincorporation, the municipality shall be disincorporated after provision has been made for payment of its current indebtedness, contracts and obligations, and for levying the requisite tax to do so. The current indebtedness, contracts and obligations do not include funded or bonded indebtedness nor any contract whose termination date is more than one year beyond the date the election was held.



Section 3-4-5 - Disposition of records after disincorporation; pending business.

3-4-5. Disposition of records after disincorporation; pending business.

All public records and the corporate seal of the disincorporated municipality shall be deposited with the county clerk.



Section 3-4-6 - Notice of disincorporation; publication.

3-4-6. Notice of disincorporation; publication.

Whenever a municipality is disincorporated, the county clerk shall publish a notice once a week for four consecutive weeks that the municipality is disincorporated. A certified copy of the notice shall be sent to the secretary of state, the secretary of finance and administration and the secretary of taxation and revenue.



Section 3-4-7 - Disincorporation; care of property; manager; disposition of funds.

3-4-7. Disincorporation; care of property; manager; disposition of funds.

If a municipality is disincorporated, the board of county commissioners shall assume control of all property belonging to the disincorporated municipality and shall employ a qualified person to manage and operate the property and to collect all charges due from the operation of such property. He shall execute a bond to the county in an amount determined by the board of county commissioners, conditioned that he will faithfully perform his duties and will promptly pay all money he receives to the county treasurer monthly on the first day of each month. The bond shall be executed by him and a surety company authorized to do business in the state. The premium on the bond shall be paid by the board of county commissioners from municipal funds if any; if none, from county funds.



Section 3-4-8 - Income from property of a disincorporated municipality.

3-4-8. Income from property of a disincorporated municipality.

Money received from the operation of property of a disincorporated municipality shall be used in the following priority:

A.     to pay employees engaged in the operation, maintenance and protection of the property;

B.     to pay the interest on the bonded indebtedness of the municipality;

C.     to purchase or redeem bonded indebtedness of the municipality; and

D.     after all bonded indebtedness has been paid, to support the public schools that existed within the boundary of the municipality at the time of its disincorporation.



Section 3-4-9 - Disincorporation; insufficient income to pay obligations; levy of tax; duty vested in board of county commissioners.

3-4-9. Disincorporation; insufficient income to pay obligations; levy of tax; duty vested in board of county commissioners.

If insufficient money is received from the operation of the property of the disincorporated municipality to pay the obligations in the order designated in Section 3-4-8 NMSA 1978, the board of county commissioners shall levy a tax on all taxable property within the boundary of the municipality at the time of its disincorporation. This tax shall be sufficient to pay the obligations incurred in the operation of the property of the municipality and to comply with the terms and conditions of the evidences of the bonded indebtedness. The board of county commissioners shall, without charge, perform the duties of the governing body of the disincorporated municipality to satisfy the terms of the bonds, obligations or contracts of the disincorporated municipality.






Article 5 - Consolidation of Municipalities, 3-5-1.

Section 3-5-1 - Municipal consolidation; commissioners; ordinances; special election; declaration of consolidation; payment of bonded indebtedness or judgment levy.

3-5-1. Municipal consolidation; commissioners; ordinances; special election; declaration of consolidation; payment of bonded indebtedness or judgment levy.

A.     Whenever any two or more contiguous municipalities wish to consolidate as one municipality, the governing body of each municipality shall appoint three commissioners who shall prepare the terms for consolidation and submit the terms for consolidation to the respective governing bodies. If each governing body approves the terms for consolidation, it shall adopt an ordinance declaring its approval of the terms for consolidation and shall provide for an election on the question of consolidation.

B.     If a majority of the votes cast in each municipality favor consolidation, the governing body of each municipality shall declare, by ordinance, that consolidation has been approved between the municipalities and proceed to consolidate under the terms for consolidation. The municipal clerk of each municipality shall notify the secretary of finance and administration and the secretary of taxation and revenue that the consolidation has been approved by the electorate. If the question of consolidating the municipalities fails to receive a majority vote favoring consolidation in any one of the municipalities, the consolidation shall fail.

C.     If on the day of the election on consolidation, any municipality proposing to consolidate has outstanding indebtedness or a judgment payable from a tax on property and the consolidation is approved, a tax sufficient to pay the interest and principal on such indebtedness or judgment shall continue to be levied on the property within the boundary of the municipality as it existed on the day of the election on the question of consolidation. Indebtedness created by the issuance of revenue bonds and the current obligations of each municipality shall be assumed by the consolidated municipality. The consolidated municipality may refund the indebtedness of the municipalities which are consolidated.

D.     Certified copies of the entire proceedings for consolidation shall be filed with the clerk of the municipality so consolidated, with the county clerk and the secretary of state. When certified copies of the consolidation have been filed as required in this section, the consolidation is complete.






Article 6 - Changing Name of Municipality, 3-6-1 through 3-6-2.

Section 3-6-1 - Change of name; election.

3-6-1. Change of name; election.

Whenever the governing body of a municipality wishes to change the name of the municipality, the governing body may submit the question of changing the name to a vote of the qualified electors of the municipality at the next regular municipal election or at a special election called for that purpose.



Section 3-6-2 - Change of name; ballots; certificate; recording.

3-6-2. Change of name; ballots; certificate; recording.     The form of the ballot shall be:


"For change of name of  .......... to ............................... []
Against change of name of  ....... to .............................. []."
If a majority of the votes cast favor changing the name of the municipality, the name shall be changed and the municipal clerk shall certify the results of the election and the new name which was adopted. One copy of the certification shall be retained by the municipal clerk, one copy shall be filed with the county clerk and one copy shall be filed with the secretary of state.






Article 7 - Annexation of Territory, 3-7-1 through 3-7-18.

Section 3-7-1 - Methods of annexation.

3-7-1. Methods of annexation.

A.     There shall be three methods of annexing territory to a municipality:

(1)     the arbitration method as provided in Sections 3-7-5 through 3-7-10 NMSA 1978;

(2)     the boundary commission method as provided in Sections 3-7-11 through 3-7-16 NMSA 1978; and

(3)     the petition method as provided in Section 3-7-17 NMSA 1978.

B.     Territory may be annexed to a municipality by any one of the three methods of annexation provided for in Sections 3-7-5 through 3-7-18 NMSA 1978 except where limitations of annexation are provided by law.  The provisions of this section apply to annexations of all municipalities except those that are otherwise specifically provided by law. The arbitration method of annexation may be used for municipal annexation of a traditional historic community only upon petition of a majority of the registered qualified electors of the territory within the traditional historic community.



Section 3-7-1.1 - Traditional historic community; qualifications; annexation restrictions.

3-7-1.1. Traditional historic community; qualifications; annexation restrictions.

A.     To qualify as a traditional historic community, an area shall:

(1)     be an unincorporated area of a class B county with a population between ninety-five thousand and ninety-nine thousand five hundred, based on the 1990 federal decennial census;

(2)     be an identifiable village, community, neighborhood or district that can be documented as having existed for more than one hundred years;

(3)     include structures or landmarks that are associated with the identity of the specific village, community, neighborhood or district seeking designation as a traditional historic community;

(4)     have a distinctive character or traditional quality that can be distinguished from surrounding areas or new developments in the vicinity; and

(5)     be declared a traditional historic community by an ordinance of the board of county commissioners of the county in which the petitioning village, community, neighborhood or district is located.

B.     A traditional historic community may be annexed by a municipality only by petition of a majority of the registered qualified electors of the territory within the traditional historic community proposed to be annexed by the municipality or by the arbitration method of annexation only upon petition of a majority of the registered qualified electors of the territory within the traditional historic community.



Section 3-7-2 - Extension of utility service by municipality or other utility.

3-7-2. Extension of utility service by municipality or other utility.

A municipal utility or a utility under the jurisdiction of the New Mexico public utility commission and having a franchise from the municipality may extend service to territory annexed by the municipality.  If the territory annexed to the municipality is being served by a utility under the jurisdiction of the New Mexico public utility commission and the municipality is being served by another utility under the jurisdiction of the New Mexico public utility commission, the New Mexico public utility commission shall determine which utility under its jurisdiction shall serve the territory annexed to the municipality. The municipality shall grant a franchise to the utility that is to serve the territory annexed to provide utility service in the territory annexed upon such terms as are fair, just and equitable to all parties concerned.



Section 3-7-3 - Limitation on annexation.

3-7-3. Limitation on annexation.

No municipality may annex territory within the boundary of another municipality or territory within a class A county with a population of more than three hundred thousand persons unless approved by the board of county commissioners for that county.



Section 3-7-4 - Annexation; territory owned by the United States, state of New Mexico or a political subdivision; interposition not to prohibit annexation.

3-7-4. Annexation; territory owned by the United States, state of New Mexico or a political subdivision; interposition not to prohibit annexation.

A.     Territory owned by the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico, may be annexed to a municipality upon the consent of the authorized agent of the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico.

B.     Territory may be annexed to a municipality which would otherwise be eligible for annexation except for the interposition of territory owned by the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico.



Section 3-7-5 - Annexation; arbitration; resolution of intent.

3-7-5. Annexation; arbitration; resolution of intent.

If the governing body of a municipality desires to annex contiguous territory, the governing body may, by resolution, declare that the benefits of municipal government are or can be made available within a reasonable time to the territory proposed to be annexed and that it desires to annex such territory. A copy of the resolution with a copy of a plat of the territory proposed to be annexed shall be filed with the county clerk.



Section 3-7-6 - Annexation; arbitration; creation of board.

3-7-6. Annexation; arbitration; creation of board.

After the adoption and filing of a plat as required in Section 3-7-5 NMSA 1978, a board of arbitration shall be created which shall have seven members. Three of the members shall be selected as provided in Section 3-7-7 NMSA 1978; three of the members shall be selected as provided in Section 3-7-8 NMSA 1978; and one member shall be selected as provided in Section 3-7-9 NMSA 1978.



Section 3-7-7 - Annexation; election of three members from territory proposed to be annexed; notice; polling places; election officials; ballots; canvass of votes.

3-7-7. Annexation; election of three members from territory proposed to be annexed; notice; polling places; election officials; ballots; canvass of votes.

A.     Within ten days after the filing of the resolution and plat of the territory proposed to be annexed, the county clerk shall publish a notice stating that an election will be held for the purpose of electing three members to a board of arbitration that shall determine if the territory is to be annexed to the municipality. The notice shall include a description of the boundary of the territory proposed to be annexed. The date of election shall not be less than fifty days nor more than sixty days after the date of first publication of the notice.

B.     These three members shall be qualified electors and owners of real property within the territory proposed to be annexed. If there are less than three qualified electors and owners of real property residing within the territory proposed to be annexed, the district court shall appoint three members of the board to represent the territory proposed to be annexed and they need not be residents of this territory.

C.     Petitions of nomination for the three members on the board of arbitration may be filed with the county clerk from the date of first publication of the notice of election until thirty-five days before the day of election. The petition shall be signed either by not less than ten percent of the qualified electors residing in the territory desired to be annexed or by not less than twenty-five qualified electors residing in the territory desired to be annexed. No elector may sign more than three petitions of nomination.

D.     The board of county commissioners of the county in which the territory proposed to be annexed lies shall designate the polling places which shall not be less in number than the polling places existing in the area at the last general election. At the election all qualified electors who reside in the territory proposed to be annexed may vote.

E.     The board of county commissioners shall appoint one judge and not less than two clerks of election for each polling place, or not less than two clerks of election for each voting machine. The board of county commissioners shall furnish the election supplies and ballots. Each ballot shall contain the names of all candidates who have filed petitions of nomination. The ballot shall also have printed on it the words "Vote for any three".

F.     The ballots cast shall be counted by the election officials and the results certified by the county clerk. Within three days after the election, the board of county commissioners shall canvass the votes cast and shall issue certificates of election as members of the board of arbitration to the three candidates receiving the greatest number of votes.

G.     If within three days after the day of the election the board of county commissioners is unable to determine who has been elected to the board of arbitration, the board of county commissioners shall certify such determination to the district court or if there is a vacancy in such membership, the district court wherein the municipality lies shall appoint within three days the member of the board of arbitration. The member so appointed shall have the same qualifications as required as if he had been elected a member of the board of arbitration.

H.     The actual expense of the election shall be paid by the municipality proposing to annex the territory.



Section 3-7-8 - Annexation; arbitration; appointment of three members by municipality.

3-7-8. Annexation; arbitration; appointment of three members by municipality.

Before the day of election required in the territory proposed to be annexed, the governing body of the municipality proposing to annex the territory shall appoint three members of the board of arbitration who shall be qualified electors and owners of real property within the municipality.



Section 3-7-9 - Annexation; arbitration; selection of seventh member; procedure; qualifications.

3-7-9. Annexation; arbitration; selection of seventh member; procedure; qualifications.

A.     Within five days after the board of county commissioners has canvassed the results of the election required in Section 3-7-7 NMSA 1978, the members of the board of arbitration shall meet and select a seventh or neutral member of the board of arbitration. He shall be a qualified elector of the county and the owner of real property in the county but shall reside outside the boundary of the municipality and the territory proposed to be annexed.

B.     If within five days after the board of county commissioners has canvassed the results of the election required in Section 3-7-7 NMSA 1978, the six members of the board of arbitration fail to select by a two-thirds vote the seventh or neutral member, the board of arbitration shall certify to the district court its failure to select the seventh member. Within ten days after the certification by the board of arbitration of its failure to select a seventh member, the district court in which the county lies shall appoint the seventh member who shall possess the qualifications required in this section.



Section 3-7-10 - Annexation; arbitration; chairman; meetings; power of board; final determination.

3-7-10. Annexation; arbitration; chairman; meetings; power of board; final determination.

A.     After the seven members of the board of arbitration have been selected, they shall elect a chairman and hold meetings upon call of the chairman. The board of arbitration shall determine if the benefits of the government of the municipality are or can be available within a reasonable time to the territory proposed to be annexed and may make such investigation as it may deem advisable in order to obtain information and data as to the availability of the benefits of the municipal government and may require the governing body of the municipality to furnish to it any records of the municipality pertaining thereto. The cost of such investigation shall be paid by the municipality.

B.     Determination by a majority of the seven members of the board of arbitration shall be final. If a majority of the members of the board of arbitration determine that the territory should not be annexed, the governing body of the municipality shall not proceed further nor shall it pass any other resolution seeking to annex the territory for a period of two years. If a majority of the members of the board of arbitration determine that the territory or a part thereof should be annexed to the municipality, it shall certify over the signatures of the members of the board of arbitration who have made the determination to the clerk of the municipality, the clerk of the county, the secretary of finance and administration and the secretary of taxation and revenue.

C.     Thereafter, the annexation shall be deemed complete as to the territory certified as proper to be annexed. The municipality to which the annexation is made shall pass an ordinance, not inconsistent with law, which will effectuate the terms of the annexation. The territory so annexed shall be governed as part of the municipality and the governing body of the municipality shall promptly proceed to make the benefits of the government of the municipality available to the territory so annexed within a reasonable time.

D.     The final determination of the board of arbitration shall be certified not more than sixty days after the selection of the seventh member.



Section 3-7-11 - Municipal boundary commission; purpose.

3-7-11. Municipal boundary commission; purpose.

A.     The purpose of Sections 3-7-11 through 3-7-16 NMSA 1978 is to establish an independent commission known as the "municipal boundary commission" to determine the annexation of territory to a municipality whenever:

(1)     the municipality petitions the municipal boundary commission to annex territory to the municipality; or

(2)     a majority of the landowners of the territory proposed to be annexed petition the municipal boundary commission to annex the territory to the municipality.

B.     The municipal boundary commission shall hear a request for municipal annexation of a traditional historic community only upon petition of a majority of the qualified electors of the territory within the traditional historic community.



Section 3-7-12 - Municipal boundary commission; appointment; qualifications of members; payment of members; secretary of finance and administration to provide staff.

3-7-12. Municipal boundary commission; appointment; qualifications of members; payment of members; secretary of finance and administration to provide staff.

A.     The municipal boundary commission shall consist of three members who shall be appointed by the governor. One of the members shall be an attorney licensed to practice in New Mexico and no more than two of the members shall be members of the same political party. Each of the members shall be residents of a separate county of New Mexico.

B.     The members of the municipal boundary commission shall be paid as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978]:

(1)     by the municipality if:

(a)     the municipality petitions the municipal boundary commission to annex territory to the municipality; or

(b)     a majority of the landowners petition the municipal boundary commission to annex territory to the municipality and the municipal boundary commission orders the territory annexed to the municipality; or

(2)     by the landowners who petition the municipal boundary commission to annex the territory to the municipality, if the municipal boundary commission does not order the territory annexed to the municipality.

C.     The secretary of the department of finance and administration shall provide staff to the municipal boundary commission.



Section 3-7-13 - Contents of petition; submission to department of finance and administration.

3-7-13. Contents of petition; submission to department of finance and administration.

A.     The petition shall:

(1)     describe the territory proposed to be annexed;

(2)     be signed by:

(a)     the mayor and clerk of the municipality; or

(b)     a majority of the landowners of the territory proposed to be annexed; and

(3)     be accompanied by a map of the territory proposed to be annexed which shall show:

(a)     the external boundary of the territory proposed to be annexed;

(b)     any federal, state or county highways which may exist in the territory proposed to be annexed; and

(c)     the relationship of the territory proposed to be annexed to the existing boundary of the municipality.

B.     The petition shall be filed with the department of finance and administration.



Section 3-7-14 - Meetings of the municipal boundary commission; election of a chairman; to meet in municipality to which annexation is proposed; public notice of meeting.

3-7-14. Meetings of the municipal boundary commission; election of a chairman; to meet in municipality to which annexation is proposed; public notice of meeting.

A.     At its first meeting, and at any subsequent meeting when a change in the membership of the commission has occurred, the municipal boundary commission, by a majority vote, shall elect one member to serve as chairman of the commission and one member to serve as vice chairman who shall act whenever the chairman is not present. A majority of the commission shall constitute a quorum and the commission shall not transact business without a quorum being present.

B.     After receipt of a petition, as authorized in Section 3-7-11 NMSA 1978, the secretary to the municipal boundary commission shall call a meeting of the municipal boundary commission which shall meet within sixty days of the receipt of the petition to consider the petition for annexation. The secretary to the municipal boundary commission shall publish a notice, of a public hearing on the petition, once each week for four consecutive weeks and the last publication shall be at least twenty days before the day of the hearing. The notice shall contain the date when the meeting of the municipal boundary commission will be held, the place of the meeting and a general description of the boundary of the territory petitioned to be annexed to the municipality.

C.     The municipal boundary commission shall meet in the municipality to which the territory is proposed to be annexed and shall hold a public hearing on the question of annexing to the municipality the territory petitioned to be annexed.



Section 3-7-15 - Duties of the municipal boundary commission; authority of commission to annex; order is final; review by certiorari.

3-7-15. Duties of the municipal boundary commission; authority of commission to annex; order is final; review by certiorari.

A.     At the public hearing held for the purpose of determining if the territory proposed to be annexed to the municipality shall be annexed to the municipality, the municipal boundary commission shall determine if the territory proposed to be annexed:

(1)     is contiguous to the municipality; and

(2)     may be provided with municipal services by the municipality to which the territory is proposed to be annexed.

B.     If the municipal boundary commission determines that the conditions set forth in this section are met, the commission shall order annexed to the municipality the territory petitioned to be annexed to the municipality.

C.     If the municipal boundary commission determines that only a portion of the territory petitioned to be annexed meets the conditions set forth in this section, the commission may order annexed to the municipality that portion of [the] territory which meets the conditions set forth in this section.

D.     If the municipal boundary commission determines that the conditions set forth in this section are not met, the commission shall not order the annexation to the municipality of the territory petitioned to be annexed.

E.     Any order of the municipal boundary commission shall be final unless any owner of land within the territory proposed to be annexed, within thirty days after the filing of the final order in the office of the county clerk and the office of the municipal clerk, obtains review of the order by the district court.



Section 3-7-16 - Filing the order of the municipal boundary commission; annexation complete.

3-7-16. Filing the order of the municipal boundary commission; annexation complete.

A.     Within ten days after the municipal boundary commission makes its determination, the secretary of the department of finance and administration shall file certified copies of the order of the municipal boundary commission in the office of the municipal clerk of the municipality to which the territory has been petitioned to be annexed and in the office of the county clerk. The secretary shall also transmit a copy of the order to the secretary of taxation and revenue.

B.     If the municipal boundary commission orders the annexation of territory to a municipality, the annexation shall be complete after the filing of certified copies of the order as required in this section.



Section 3-7-17 - Annexation; petition by owners of contiguous territory; duty of governing body; ordinance; appeal.

3-7-17. Annexation; petition by owners of contiguous territory; duty of governing body; ordinance; appeal.

A.     Except as provided in Sections 3-7-17.1 and 3-57-4 NMSA 1978, whenever a petition:

(1)     seeks the annexation of territory contiguous to a municipality;

(2)     is signed by the owners of a majority of the number of acres in the contiguous territory;

(3)     is accompanied by a map that shows the external boundary of the territory proposed to be annexed and the relationship of the territory proposed to be annexed to the existing boundary of the municipality; and

(4)     is presented to the governing body, the governing body shall by ordinance express its consent or rejection to the annexation of such contiguous territory.

B.     If the ordinance consents to the annexation of the contiguous territory, a copy of the ordinance, with a copy of the plat of the territory so annexed, shall be filed in the office of the county clerk. After the filing, the contiguous territory is part of the municipality. The clerk of the municipality shall also send copies of the ordinance annexing the territory and of the plat of the territory so annexed to the secretary of finance and administration and to the secretary of taxation and revenue.

C.     Within thirty days after the filing of the copy of the ordinance in the office of the county clerk, any person owning land within the territory annexed to the municipality may appeal to the district court questioning the validity of the annexation proceedings. If no appeal to the district court is filed within thirty days after the filing of the ordinance in the office of the county clerk or if the court renders judgment in favor of the municipality, the annexation shall be deemed complete.



Section 3-7-17.1 - Annexation; certain municipalities in class A counties; procedures; limitations.

3-7-17.1. Annexation; certain municipalities in class A counties; procedures; limitations.

A.     A petition seeking the annexation of territory contiguous to a municipality located in a class A county with a population of less than three hundred thousand persons shall be presented to the city council and be accompanied by a map that shows the external boundary of the territory proposed to be annexed and the relationship of the territory proposed to be annexed to the existing boundary of the municipality.

B.     If the petition is signed by the owners of a majority of the number of acres in the contiguous territory:

(1)     the city council shall submit the petition to the board of county commissioners of the county in which the municipality is located for its review and comment. Any comments shall be submitted by the board of county commissioners to the city council within thirty days of receipt; and

(2)     not less than thirty days nor more than sixty days after receiving the petition, the city council shall by ordinance approve or disapprove the annexation after considering any comments submitted by the board of county commissioners.

C.     Except as provided in Subsection D of this section, if the petition is not signed by the owners of a majority of the number of acres in the contiguous territory, the extraterritorial land use commission shall consider the matter and make a recommendation to the extraterritorial land use authority. The extraterritorial land use authority shall approve or disapprove the petition. If approved by the extraterritorial land use authority, the city council may by ordinance approve the annexation.

D.     When the nonconsenting property owners' properties are entirely surrounded by consenting property owners, the city council may approve the annexation without approval or disapproval of the extraterritorial land use authority.

E.     In considering an annexation pursuant to this section, the city council shall consider the impact of the annexation on existing county contracts and provisions of services, including fire protection, solid waste collection or water and sewer service, and may make agreements with the county to continue such services if it is in the interest of the county, the residents of the proposed annexed area or the municipality.

F.     A municipality with a population over two hundred thousand persons and located in a class A county shall not force a resident or business located in the unincorporated area of the county to agree to annexation as a condition of extending sewer and water service to that person or business, if that sewer or water service extension is paid for all or in part by federal, state or county money. The municipality may make agreement to annexation a condition of extending sewer and water service if the extension of the service is paid for entirely with municipal money.



Section 3-7-18 - Annexation to include streets.

3-7-18. Annexation to include streets.

Any municipality annexing any territory shall include in the annexation any streets located along the boundary of the territory being annexed. As used in this section, "street" means any thoroughfare that is open to the public and has been accepted by the board of county commissioners as a public right-of-way.






Article 8 - Municipal Elections, 3-8-1 through 3-8-95.

Section 3-8-1 - Election code; short title; purpose; "shall" and "may"; headings; construction; counting days.

3-8-1. Election code; short title; purpose; "shall" and "may"; headings; construction; counting days.

A.     Chapter 3, Articles 8 and 9 NMSA 1978 may be cited as the "Municipal Election Code".

B.     It is the purpose of the Municipal Election Code to:

(1)     secure the secrecy of the ballot;

(2)     secure the purity and integrity of elections;

(3)     guard against the abuse of the elective franchise; and

(4)     provide for the efficient administration and conduct of elections.

C.     As used in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], "shall" is mandatory and "may" is permissive.

D.     Article and section headings do not in any manner affect the scope, meaning or intent of the provisions of the Municipal Election Code.

E.     The Municipal Election Code shall govern the conduct of all aspects of all municipal elections except when the Municipal Election Code is silent or is in conflict with the state Election Code [Chapter 1 NMSA 1978] with respect to any procedures or protections required of the state by federal law, then the state Election Code shall govern, as appropriate.  The provisions of the Municipal Election Code shall not apply to home rule municipalities or municipalities incorporated under special act unless the Municipal Election Code is adopted by reference by such municipality.

F.     When computing time, the first day shall be excluded and the last included unless the last falls on a Sunday or legal holiday, in which case, the time prescribed shall be extended to include the whole of the following business day.

G.     In the event that a municipality is required by law or ordinance to elect any or all members of the governing body from districts, then that municipality shall adopt an ordinance setting forth rules and regulations necessary to implement elections by district, and such municipal ordinance may conflict with and supersede the Municipal Election Code to the extent such ordinance must do so to legally implement elections by district.



Section 3-8-2 - Definitions.

3-8-2. Definitions.

A.     The definitions in Section 3-1-2 NMSA 1978 shall apply to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] in addition to those definitions set forth in the Municipal Election Code.

B.     As used in the Municipal Election Code:

(1)     "absentee voter list" means the list prepared by the municipal and county clerks of those persons who have been issued an absentee ballot;

(2)     "ballot" means a system for arranging and designating for the voter the names of candidates and questions to be voted on and for the marking, casting or otherwise recording of such votes.  "Ballot" includes paper ballots, absentee ballots, ballot sheets and paper ballots used in lieu of voting machines;

(3)     "ballot sheet" means the material placed on the front of the voting machine containing the names of the candidates, the offices the candidates are seeking and a statement of the proposed questions to be voted upon;

(4)     "consolidated precinct" means the combination of two or more precincts pursuant to the Municipal Election Code;

(5)     "county clerk" means the clerk of the county or the county clerk's designee within which the municipality is located;

(6)     "election returns" means all certificates of the precinct board, including the certificate showing the total number of votes cast for each candidate, if any, and for or against each question, if any, and shall include statements of canvass, signature rosters, registered voter lists, machine-printed returns, paper ballots used in lieu of voting machines, absentee ballots, absentee ballot registers and absentee voter lists or absent voter machine-printed returns;

(7)     "municipal clerk" means the municipal clerk or any deputy or assistant municipal clerk;

(8)     "municipal clerk's office" means the office of the municipal clerk or any other room used in the process of absentee voting, counting and tallying of absentee ballots or canvassing the election results within the confines of the building where the municipal clerk's office is located;

(9)     "paper ballot" means a ballot manually marked by the voter and counted by hand without the assistance of a machine or optical-scan vote tabulating device;

(10)     "precinct" means a portion of a county situated entirely in or partly in a municipality that has been designated by the county as a precinct for election purposes and that is entitled to a polling place and a precinct board.  If a precinct includes territory both inside and outside the boundaries of a municipality, "precinct", for municipal elections, shall mean only that portion of the precinct lying within the boundaries of the municipality;

(11)     "precinct board" means the appointed election officials serving a single or consolidated precinct;

(12)     "qualified elector" means any person whose affidavit of voter registration has been filed by the county clerk, who is registered to vote in a general election precinct established by the board of county commissioners that is wholly or partly within the municipal boundaries and who is a resident of the municipality.  Persons who would otherwise be qualified electors if land on which they reside is annexed to a municipality shall be deemed to be qualified electors:

(a)     upon the effective date of the municipal ordinance effectuating the terms of the annexation as certified by the board of arbitration pursuant to Section 3-7-10 NMSA 1978;

(b)     upon thirty days after the filing of an order of annexation by the municipal boundary commission pursuant to Sections 3-7-15 and 3-7-16 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation; or

(c)     upon thirty days after the filing of an ordinance pursuant to Section 3-7-17 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation;

(13)     "recheck" pertains to voting machines and means a verification procedure where the counter compartment of the voting machine is opened and the results of the balloting as shown on the counters of the machine are compared with the results shown on the official returns;

(14)     "recount" pertains to ballots and absentee ballots and means a retabulation and retallying of individual ballots;

(15)     "voter" means a qualified elector of the municipality; and

(16)     "voting machine" means any electronic recording and tabulating voting system as tested and approved by the secretary of state.



Section 3-8-3 - Residency.

3-8-3. Residency.

For the purpose of determining the residence of a person desiring to be a candidate for a municipal elected office, or the residence of a person who has signed a petition to cause a special or regular municipal election, or for determining residency for any other purpose pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], the following rules shall govern:

A.     residence shall be presumed to be at the address or location shown on the original affidavit of voter registration on file with the county clerk; and

B.     the presumption established in Subsection A of this section may be overcome if residence is shown to be elsewhere pursuant to the rules set forth in  Section 1-1-7 NMSA 1978.



Section 3-8-4 - Oaths.

3-8-4. Oaths.

A.     A person authorized to administer oaths, as the term is used in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], means any person empowered by the laws of any state, the federal government, or of any foreign country to administer oaths.

B.     The words "swear" and "oath" include affirmation in all cases where an affirmation can be substituted for swearing or an oath.



Section 3-8-5 - Major fractions.

3-8-5. Major fractions.

In any section in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] requiring counting or computation of numbers, any fraction greater than one half of a whole number shall be counted as a whole number.



Section 3-8-6 - County clerk; election duties.

3-8-6. County clerk; election duties.

The county clerk shall maintain accurate voter registration information for each municipality located in the county. The county clerk shall provide to the municipal clerk, in advance of a municipal regular or special election, the names of only those registered voters entitled to vote in the municipal election as required in Subsection B of Section 3-8-7 NMSA 1978.



Section 3-8-6.1 - Secretary of state; duties.

3-8-6.1. Secretary of state; duties.

The secretary of state shall investigate complaints concerning conduct of elections held pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and issue the findings to the appropriate enforcement authority.



Section 3-8-7 - Municipal clerk; county clerk; election duties.

3-8-7. Municipal clerk; county clerk; election duties.

A.     The municipal clerk shall:

(1)     administer the municipal election;

(2)     with the consent of the governing body, secure the necessary polling places;

(3)     see that all necessary supplies and equipment are present at each polling place prior to the opening of the polls on the day of the election;

(4)     certify voting machines;

(5)     conduct an election school for precinct board members as required in Section 3-8-21 NMSA 1978;

(6)     keep the office of the municipal clerk open on election day for the purpose of receiving ballot boxes, election returns and materials until all election returns and materials are received; and

(7)     within fifteen days of the holding of any municipal election, forward to the county clerk a listing of all individuals voting in the municipal election.

B.     Within fifteen days of the adoption of the election resolution, the municipal clerk shall request in writing from the county clerk the registered voter lists and signature rosters containing only the qualified electors eligible to vote in the municipal election. The county clerk shall provide to the municipal clerk a printed registered voter list and the voter registration information in compatible electronic format containing only the qualified electors eligible to vote in the municipal election twenty days prior to the election. At least seven days prior to every municipal election, the county clerk shall furnish to the municipal clerk the registered voter list and signature roster containing only the qualified electors eligible to vote in the municipal election. A municipal clerk shall not amend, add or delete any information to or from the registered voter list except as otherwise provided by law. The registered voter list shall constitute the registration list for the municipal election. The registered voter list does not have to be returned to the county clerk. The municipality shall bear the reasonable cost of preparation of the voter lists, signature rosters and voter registration in electronic format but in no case in an amount that exceeds the actual cost to the county.



Section 3-8-8 - Time to register to vote.

3-8-8. Time to register to vote.

Voter registration, for purposes of all municipal elections, shall occur during the times allowed pursuant to Section 1-4-8 NMSA 1978.



Section 3-8-9 - Election scheduling; conflicts; notice.

3-8-9. Election scheduling; conflicts; notice.

A.     Except as otherwise provided by law, a municipal election may be held concurrently with, but shall not be held within forty-two days prior to or within thirty days after, any statewide special, general or primary election or any regular school district election. Whenever a municipal election would be or has been scheduled within the prohibited time, the governing body shall adopt an election resolution scheduling or rescheduling the election on a date as soon as is practicable outside the prohibited period and in compliance with the requirements of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and any other statute specifically related to such election. If an election resolution has already been adopted, the new election resolution shall supersede the existing election resolution and the new election resolution shall be published as required by the Municipal Election Code.

B.     Except as otherwise provided by law, one or more municipal special elections, including but not limited to bond elections, may be held in conjunction with a regular municipal election or one or more special municipal elections.

C.     When concurrent elections are called for, publications, notices, selection of precinct boards, election schools, ordering election supplies, conduct of the election, canvassing, record keeping and all other election matters shall be conducted to comply with all election requirements for each such election as if it were held separately. However, any requirement may be satisfied by a combined action if such action would satisfy the requirements set by law for each individual election. Allowable combined actions include but are not limited to, combined:

(1)     publications;

(2)     notices;

(3)     appointment of precinct boards;

(4)     ordering of election supplies;

(5)     conduct of election;

(6)     canvassing; and

(7)     record keeping.



Section 3-8-10 - Consolidation of precincts.

3-8-10. Consolidation of precincts.

A.     Any precinct may be combined with one or more adjacent and contiguous precincts by the governing body when the municipal clerk determines that consolidation is in the best interest of those precincts and will not compromise the orderly and efficient conduct of the election.

B.     Precincts may be consolidated in any regular or special municipal election, including bond elections, except when prohibited by law.



Section 3-8-11 - Polling places.

3-8-11. Polling places.

A.     The governing body shall designate within the municipal boundaries a polling place, in each precinct or consolidated precinct, that is the most convenient and suitable public building or public school building in the precinct that can be obtained and that provides suitable access for handicapped persons as required by law.

B.     If no public building or public school building is available, the governing body shall provide some other suitable place, which shall be the most convenient and appropriate place obtainable within the municipal boundaries and in the precinct, considering the purpose for which it is to be used.

C.     If no public building or public school building is available in the precinct and if there is no other suitable place obtainable in the precinct, the governing body may designate as a polling place for the precinct the most convenient and suitable building or public school building nearest to that precinct that can be obtained; provided, no polling place shall be designated outside the boundaries of the municipality and of the precinct as provided in this subsection until such designated polling place is approved by written order of the district court of the county in which the precinct is located.

D.     Upon application of the governing body or municipal clerk, the governing board of any school district shall permit the use of any school buildings or a part thereof for the conduct of any municipal election.

E.     If only one candidate files a declaration of candidacy for each position to be filled at an election and no declared write-in candidate files for a position and there are no questions or bond issues on the ballot, the municipal clerk may designate a single polling place for the election.



Section 3-8-12 - Election resolutions; notices; correction of errors and omissions.

3-8-12. Election resolutions; notices; correction of errors and omissions.

The election resolution, publication of the election resolution, or any notice regarding municipal election matters may be amended by the municipal clerk to correct any ministerial errors or omissions. The corrected resolution or notice shall be published, in the manner that the original is required to be published as required by law. However, if publication as required by law cannot be made, then such notice shall be given as is practicable under the circumstances in order to best reach those people to whom notice was intended under the law.



Section 3-8-13 - Voting machines; paper ballots.

3-8-13. Voting machines; paper ballots.

Voting machines shall be used in all municipal elections, except paper ballots may be used in lieu of voting machines for the recording of votes cast in a municipal special or regular election in municipalities of less than one thousand five hundred population.  A decision to use paper ballots shall be made by the governing body at the time the election resolution is adopted.  Nothing in this section shall prevent the use of absentee ballots as allowed by law.



Section 3-8-14 - Voting machines; ordering; preparation; certification; delivery.

3-8-14. Voting machines; ordering; preparation; certification; delivery.

A.     If voting machines are to be used, the municipal clerk shall order the machines from the county clerk within fifteen days of the adoption of the election resolution, and the county clerk shall supply such voting machines pursuant to Section 1-9-6 NMSA 1978.  The county shall provide voting machine technicians, voting machine programming and voting machine transportation.  The municipality shall pay the reasonable fee charged by the county for such services and the use of the voting machines, but in no case in an amount that exceeds the actual cost to the county pursuant to Section 1-9-12 NMSA 1978.

B.     If voting machines are to be used, the municipal clerk shall order at least one voting machine for every polling place; provided that the municipal clerk shall order a sufficient number of voting machines to ensure that the eligible voters in that polling place shall be able to vote in a timely manner.

C.     Programming of electronic machines shall be performed under the supervision of the municipal clerk and the county clerk.  The machines shall be programmed so that votes will be counted in accordance with specifications for electronic voting machines adopted by the secretary of state.

D.     Immediately upon receipt of the notice of date, time and place of inspection and certification, the municipal clerk shall post such notice in the office of the municipal clerk and attempt to contact the candidates using the information listed on the declaration of candidacy to give each candidate notice of the date, time and place of inspection and certification.

E.     Inspection and certification shall occur not later than seven days prior to the election and shall be open to the public.  If voting machines are to be used for absentee voting, inspection and certification shall occur not later than seven days prior to the beginning of absentee voting and shall be open to the public.

F.     At the date, time and place for inspection and certification, in the presence of the county clerk and those municipal candidates present, if any, the municipal clerk shall:

(1)     ensure that the correct ballot sheet has been installed on each voting machine, if ballot sheets are to be installed;

(2)     test each counter for accuracy by casting votes upon it until it correctly registers each vote cast;

(3)     test each voting machine to ensure that it has been correctly programmed; and

(4)     inform the county clerk when each machine is satisfactory and ready to be certified.

G.     If the municipal clerk informs the county clerk that a machine is satisfactory and ready to be certified:

(1)     the county clerk shall reset each counter at zero;

(2)     the voting machine shall be immediately sealed with a numbered seal so as to prevent operation of the machine or its registering counters without breaking the seal;

(3)     the municipal clerk shall prepare a certificate in triplicate for each machine that shall:

(a)     show the serial number of the voting machine;

(b)     state that the voting machine has all of its resettable registering counters set at zero;

(c)     state that the voting machine has been tested by voting on each registered counter to prove the counter is in perfect condition;

(d)     state that the correct ballot sheet has been installed on the voting machine, if ballot sheets are to be installed;

(e)     show the number of the seal that has sealed the machine; and

(f)     show the number registered on the protective counter;

(4)     a copy of the certificate shall be delivered to the county clerk, the original certificate shall be filed in the office of the municipal clerk and one copy shall be posted on the voting machine; and

(5)     if the voting machine requires keys, the keys to the voting machine shall be enclosed in a sealed envelope on which shall be written:

(a)     the number of the precinct and polling place to which the machine is assigned;

(b)     the serial number of the voting machine;

(c)     the number of the seal that has sealed the voting machine;

(d)     the number registered on the protective counter; and

(e)     the signatures of the county clerk, the municipal clerk and all candidates present, if any, at the inspection and certification.

H.     After certification of the voting machines, if the voting machines require keys, the county clerk shall keep the keys to the voting machines in the county clerk's custody and shall deliver the keys to the municipal clerk when the voting machines are delivered for election.  The municipal clerk shall secure in the office of the municipal clerk all the envelopes containing the keys to the voting machines until delivered to the presiding judge of the election.

I.     An objection to the use of a particular voting machine shall be filed in the district court within two days after the machine has been certified.  Any objection so filed shall specify the number of the voting machine objected to and the reason for the objection.  Each voting machine shall be conclusively presumed to be properly prepared for the election if it has been certified unless a timely objection has been filed.

J.     Voting machines certified in accordance with this section shall be delivered to the assigned precinct polling place no earlier than five days prior to the election and no later than noon on the day prior to the election, provided that any voting machines to be used for absentee voting shall be delivered to the municipal clerk no earlier than five days prior to the beginning of absentee voting and no later than noon on the day prior to the beginning of absentee voting in person in the office of the municipal clerk.

K.     The municipal clerk shall refuse to certify any voting machine that the municipal clerk determines is not programmed properly, is not working properly or will not fairly or accurately record votes.  Only voting machines that have been certified by the municipal clerk shall be used in the election.



Section 3-8-15 - Repealed.

3-8-15. Repealed.



Section 3-8-16 - Paper ballots in lieu of voting machines; form; general requirements.

3-8-16. Paper ballots in lieu of voting machines; form; general requirements.

As used in this section, "paper ballots" means paper ballots used in lieu of voting machines.  Paper ballots shall be in the form prescribed by the municipal clerk, which shall conform to the following rules:

A.     paper ballots shall:

(1)     be numbered consecutively beginning with number one.  The number shall be printed with a perforated line appropriately placed so that the portion of the ballot bearing the number may be readily and easily detached from the ballot;

(2)     be uniform in size;

(3)     be printed on good quality paper;

(4)     be printed in plain black type;

(5)     have all words and phrases printed correctly and in their proper places; and

(6)     have district and precinct, if applicable;

B.     the following heading shall be printed on each paper ballot used in all municipal elections:  "OFFICIAL ELECTION BALLOT  Election held . . . . . . . . . . (insert date)";

C.     if the election is a regular municipal election, the paper ballot shall be prepared consistent with the requirements of Section 3-8-29 NMSA 1978.  In addition, next to each candidate's name shall appear an empty box to be used when voting for that candidate.  Where space is allowed on a paper ballot for entering the name of a declared write-in candidate, that space shall be clearly designated by the use of the heading "Write-in Candidate".  Below the heading shall appear one line, with a box to the right of the line, for each individual office holder to be elected.  Below the last candidate's name shall appear any question presented, in the order designated by the governing body;

D.     if the election is a special municipal election, questions presented shall be placed on the paper ballot in the order designated by the governing body;

E.     next to each question presented on a paper ballot shall appear two empty boxes, one labeled "FOR" and the other labeled "AGAINST"; and

F.     at the bottom of all paper ballots shall be printed:  "OFFICIAL ELECTION BALLOT", followed by a facsimile signature of the municipal clerk.



Section 3-8-17 - Sample ballots.

3-8-17. Sample ballots.

A.     At the same time official ballots are printed for voting with machines or paper ballots, the municipal clerk shall cause sample ballots to be printed, which shall:

(1)     be printed in both English and Spanish;

(2)     be printed in a total number equal to at least five percent of the number of qualified electors in each precinct or consolidated precinct;

(3)     be the same in all respects as the official ballots, except that they shall be printed on colored paper and shall not contain the facsimile signature of the municipal clerk or any endorsement on the sample ballot or the back thereof;

(4)     be marked in large black capital letters, "SAMPLE BALLOT"; and

(5)     be made available in reasonable quantities to all interested persons for distribution to the voters.

B.     Nothing in this section shall prevent any person from having printed at his expense sample ballots, of a different color than the official sample ballot, which comply with the provisions of this subsection, so long as no marks, notations, words or other material are added to, taken from or deface, change or hide the information on or the appearance of the sample ballot as authorized by the municipal clerk.



Section 3-8-17.1, 3-8-17.2 - Repealed.

3-8-17.1, 3-8-17.2. Repealed.



Section 3-8-18 - Election supplies.

3-8-18. Election supplies.

A.     No later than 5:00 p.m. on the fifty-third day preceding the day of the election, the municipal clerk shall:

(1)     order absentee ballots;

(2)     order ballots and sample voting machine ballots; and

(3)     order all other election supplies necessary for the conduct of the election.

B.     Ballots and sample voting machine ballots shall be delivered to the municipal clerk not less than thirty-five days prior to the day of the election.



Section 3-8-19 - Precinct boards; appointments; compensation.

3-8-19. Precinct boards; appointments; compensation.

A.     In order to qualify as a member of a precinct board, a person shall:

(1)     be a resident qualified elector of the municipality and a resident of the precinct or consolidated precinct within the jurisdiction of the precinct board. However, if there is a shortage or absence of precinct board members in certain precincts or consolidated precincts, a person who is a resident qualified elector of the municipality and a nonresident of the precinct or consolidated precinct may be appointed;

(2)     be able to read and write;

(3)     have the necessary capacity to carry out the functions of the office with acceptable skill and dispatch; and

(4)     execute the precinct board member's oath of office.

B.     No person shall be qualified for appointment or service on a precinct board if that person is a:

(1)     candidate for any municipal office;

(2)     spouse, parent, child, brother or sister of any candidate to be voted for at the election;

(3)     sheriff, deputy sheriff, marshal, deputy marshal or state or municipal policeman;

(4)     spouse, parent, child, brother or sister of the municipal clerk or any deputy or assistant municipal clerk; or

(5)     municipal clerk or deputy or assistant municipal clerk.

C.     Not less than thirty-five days before the day of the municipal election, the governing body shall appoint a precinct board for each polling place. The precinct board shall consist of no fewer than three members. Each board shall have no fewer than three election judges and no fewer than two election clerks. Election judges may also be appointed as election clerks. Not less than two alternates shall be appointed who shall become either election judges or election clerks or both as the need arises. On the thirty-fifth day before the day of the election, the municipal clerk shall post and maintain in the clerk's office until the day of the election the names of the election judges, election clerks and alternates for each polling place. The posting of the names of the election judges, election clerks and alternates for each polling place may be proved by an affidavit signed by the municipal clerk. The municipal clerk shall, by mail, notify each person appointed, request a written acceptance and keep a record of all notifications and acceptances. The notice shall state the date by which the person must accept the appointment. If any person appointed to a precinct board, or as an alternate, fails to accept an appointment within seven days after the notice is sent, the position shall be deemed vacant and the position shall be filled as provided in this section.

D.     The county clerk shall furnish upon request of the municipal clerk the names and addresses of qualified precinct board members for general elections, and such precinct board members may be appointed as precinct board members for municipal elections.

E.     The municipal clerk shall appoint a qualified elector as a precinct board member to fill any vacancy that may occur between the day when the list of precinct board members is posted and the day of the election. If a vacancy occurs on the day of the election, the precinct board members present at the polling place may appoint by a majority vote a qualified elector to fill the vacancy. If the vacancy was filled after the date of the election school, that person need not attend an election school in order to validly serve on the precinct board.

F.     Members of a precinct board shall be compensated for their services at the rate provided in Section 1-2-16 NMSA 1978 for the day of the election. The governing body may authorize payment to alternates who are required by the precinct board or municipal clerk to stand by on election day at the rate of not more than twenty dollars ($20.00) for the day of the election.

G.     Compensation shall be paid within thirty days following the date of election.



Section 3-8-20 - Precinct board; duties.

3-8-20. Precinct board; duties.

A.     The precinct board shall:

(1)     conduct the municipal election in the manner provided for the conduct of elections in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]; and

(2)     at the close of the polls, count the votes cast on each question, if any, and for each candidate, if any, and perform all duties as required by the Municipal Election Code.

B.     A member of the precinct board shall not disclose the name of any candidate for whom any voter has voted.

C.     No person shall serve on a precinct board unless that person has attended election training conducted by the municipal clerk in the previous four years.



Section 3-8-21 - Municipal clerk; precinct board; election training.

3-8-21. Municipal clerk; precinct board; election training.

A.     The municipal clerk shall conduct or cause to be conducted election training not less than five days prior to the election.  All major details of the conduct of elections shall be covered at the training, with special emphasis given to recent changes in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].  The training session shall be open to the public, with notice published not less than four days prior to the training.

B.     Notice of the training shall be mailed to each precinct board member and alternate not less than seven days prior to the training.

C.     Two or more municipalities may jointly conduct election training.

D.     The governing body may authorize payment of mileage to precinct board members who attend election training.



Section 3-8-22 - Conduct of election; eligibility for assistance; oral assistance for language minority voters; aid or assistance to voter marking ballot; who may assist voter; type of assistance.

3-8-22. Conduct of election; eligibility for assistance; oral assistance for language minority voters; aid or assistance to voter marking ballot; who may assist voter; type of assistance.

A.     A voter may request assistance in voting only if the voter is:

(1)     visually impaired;

(2)     a person with a physical disability;

(3)     unable to read or write;

(4)     a member of a language minority who is unable to read well enough to exercise the elective franchise; or

(5)     not able to operate a voting machine or mark a ballot without assistance.

B.     When a voter who is eligible for assistance requires assistance in marking a ballot or recording a vote on a voting machine, the voter shall announce this fact before receiving the ballot or before entering the voting machine.

C.     The voter's request for assistance shall be noted next to the voter's name in the signature roster and shall be initialed by the presiding judge.

D.     After noting the voter's request for assistance in the signature roster, the voter shall be allowed to receive assistance in marking a ballot or recording a vote on a voting machine.  The name of the person providing assistance to a voter pursuant to this section shall be recorded on the signature roster.

E.     A person who swears falsely in order to secure assistance with voting is guilty of perjury.

F.     If a voter who has requested assistance in marking a ballot has a visual impairment or physical disability, is unable to read or write or is a member of a language minority who has requested assistance, the voter may be accompanied into the voting machine by a person of the voter's own choice; provided that the person shall not be the voter's employer, an agent of that employer, an officer or agent of the voter's union or a candidate whose name appears on the ballot in the election.  A member of the precinct board may assist a voter, if requested to do so by that voter.

G.     A person who accompanies the voter into the voting booth or voting machine may assist the voter in marking a ballot or recording a vote on the voting machine.  A member of the precinct board who assists a voter shall not disclose the name of any candidate or questions for whom any voter voted.

H.     Oral assistance shall be made available to assist language minority voters who cannot read sufficiently well to exercise the elective franchise.  As used in this subsection, "language minority" means a person who is Native American or of Spanish heritage, and "inability to read well enough to exercise the elective franchise" means inability to read the languages in which the ballot is printed or the inability to understand instructions for operating the voting machine.

I.     The position of election translator is created.  The election translator shall be an additional member of the regular precinct board, unless oral assistance to language minorities can otherwise be rendered by a member of the regular precinct board.  The election translator shall be appointed by the municipal clerk in the same manner as other precinct board members are appointed, except that the municipal clerk in appointing Native American election translators shall seek the advice of the pueblo or tribal officials residing in that municipality.  The election translator shall take the oath required of precinct board members and shall meet the same qualifications as other precinct board members.

J.     Each municipal clerk shall compile and maintain a list of standby election translators to serve in those precincts on election day when the appointed election translator is unavailable for such service.



Section 3-8-23 - Messengers; compensation.

3-8-23. Messengers; compensation.

A.     The municipal clerk may appoint messengers to deliver ballot boxes, signature rosters, keys, election supplies and other materials pertaining to the election.

B.     Messengers shall be paid mileage as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] each way over the usually traveled route. The mileage shall be paid within thirty days following the date of election.



Section 3-8-24 - Uniform procedure.

3-8-24. Uniform procedure.

The provisions of 3-8-1 NMSA 1978 through 3-8-23 NMSA 1978 relate to overall election matters and pre-election day matters, and shall apply to all municipal elections except as otherwise specified.



Section 3-8-25 - Regular municipal elections; time of holding election.

3-8-25. Regular municipal elections; time of holding election.

Regular municipal elections for the purpose of electing municipal officers and considering any other question placed on the ballot by the governing body shall be held on the first Tuesday in March of each even-numbered year; provided, that any municipality which has adopted a charter shall elect its municipal officers at the time provided for in the charter.



Section 3-8-26 - Regular municipal election; publication of resolution; choice of ballots or voting machines.

3-8-26. Regular municipal election; publication of resolution; choice of ballots or voting machines.

A.     Not earlier than one hundred twelve days or later than eighty-four days prior to the date of a regular municipal election, the governing body shall adopt an election resolution calling for the regular municipal election. The election resolution shall be published in both English and Spanish and once within fifteen days of adoption and again not less than sixty days prior to the election or more than seventy-five days prior to the election, as provided in Subsection J of Section 3-1-2 NMSA 1978. In addition, the election resolution shall be posted in the office of the municipal clerk within twenty-four hours from the date of adoption until the date of the election. For information purposes and coordination, one copy of the election resolution shall be mailed within fifteen days of adoption to the secretary of state and the county clerk of the county in which the municipality is located.

B.     The election resolution shall state the date when the election will be held, the offices to be filled, the questions to be submitted to the voters, the date and time of the closing of the registration books by the county clerk as required by law, the date and time for filing the declaration of candidacy, the location of polling places, the date and time for absentee voting and the consolidation of precincts, if any, notwithstanding any conflicting provisions of Section 1-3-5 NMSA 1978. Any question to be submitted to the voters in addition to the election of municipal officers may be included in the election resolution, but such inclusion shall not substitute for any additional or separate resolution or publication thereof as required by law.

C.     In those municipalities allowed by law to use paper ballots, the election resolution shall also state whether paper ballots or voting machines will be used in the election.



Section 3-8-27 - Regular municipal election; declaration of candidacy; withdrawing name from ballot; penalty for false statement.

3-8-27. Regular municipal election; declaration of candidacy; withdrawing name from ballot; penalty for false statement.

A.     Candidate filing day shall be between the hours of 8:00 a.m. and 5:00 p.m. on the fifty-sixth day preceding the day of election.  On candidate filing day, a candidate for municipal office shall personally appear at the office of the municipal clerk to file all documents required by law in order to cause a person to be certified as a candidate.  Alternatively, on candidate filing day, a person acting solely on the candidate's behalf, by virtue of a written affidavit of authorization signed by the candidate, notarized and presented to the municipal clerk by such person, shall file in the office of the municipal clerk all documents required by law in order to cause a person to be certified as a candidate.

B.     On candidate filing day, each candidate shall cause to be filed in the office of the municipal clerk a declaration of candidacy; a certified copy of the candidate's current affidavit of voter registration that is on file with the county clerk and that has been certified by the office of the county clerk on a date not earlier than the adoption of the election resolution; and, in a home rule or charter municipality that requires a nominating petition to be submitted by a candidate for municipal office, a nominating petition that has the required number of signatures.

C.     All candidates shall cause their affidavits of voter registration to show their address as a street address or rural route number and not as a post office box.

D.     The municipal clerk shall provide a form for the declaration of candidacy and shall accept only those declarations of candidacy that contain:

(1)     the identical name and the identical resident street address as shown on the affidavit of registration of the candidate submitted with the declaration of candidacy;

(2)     the office and term to which the candidate seeks election and district designation, if appropriate;

(3)     a statement that the candidate is eligible and legally qualified to hold the office for which the candidate is filing;

(4)     a statement that the candidate has not been convicted of a felony or, if the candidate has been convicted of a felony, a statement that the candidate's elective franchise has been restored and that the candidate has been granted a pardon or a certificate by the governor restoring the candidate's full rights of citizenship;

(5)     a statement that the candidate or the candidate's authorized representative shall contact the office of the municipal clerk during normal business hours on the fifty-fourth day before the election to ascertain whether the municipal clerk has certified the declaration of candidacy as valid;

(6)     the contact information for how the candidate or the candidate's authorized representative can be reached for purposes of giving notice;

(7)     a statement to the effect that the declaration of candidacy is an affidavit under oath and that any false statement knowingly made in the declaration of candidacy constitutes a fourth degree felony under the laws of New Mexico; and

(8)     the notarized signature of the candidate on the declaration of candidacy.

E.     The municipal clerk shall not accept a declaration of candidacy for more than one municipal elected office per candidate, so that each candidate declares for only one municipal elected office.

F.     Once filed, the declaration of candidacy is a public record.

G.     Not later than the fifty-fifth day preceding the day of the election, the municipal clerk shall determine whether the declaration of candidacy shall be certified.  In order to be certified as a candidate, the documents submitted to the municipal clerk shall prove that the individual is a qualified elector as defined in Subsection K of Section 3-1-2 NMSA 1978 and, if appropriate, that the individual resides in and is registered to vote in the municipal election district from which the individual seeks election.  In the event that an individual fails to submit to the municipal clerk on candidate filing day the documents listed in Subsection B of this section in the form and with the contents as required by this section, the municipal clerk shall not certify that individual as a candidate for municipal office.

H.     The municipal clerk shall post in the clerk's office a list of the names of those individuals who have been certified as candidates.  The municipal clerk shall also post in the clerk's office the names of those individuals who have not been certified as candidates, along with the reasons therefor.  The posting shall occur no later than 9:00 a.m. on the fifty-fourth day preceding the election.

I.     Not later than 5:00 p.m. on the forty-ninth day before the day of the election, a candidate for municipal office may file an affidavit on the form provided by the municipal clerk in the office of the municipal clerk stating that the candidate is no longer a candidate for municipal office.  A municipal clerk shall not place on the ballot the name of any person who has filed an affidavit as provided in this subsection.

J.     Not later than 10:00 a.m. on the forty-eighth day preceding the election, the municipal clerk shall confirm with the printer on contract with the municipality and the county clerk the names of the candidates and their position on the ballot.

K.     Any person knowingly making a false statement in the declaration of candidacy is guilty of a fourth degree felony.

L.     No person shall be elected to municipal office as a write-in candidate unless that person has been certified as a declared write-in candidate by the municipal clerk, as follows:

(1)     write-in candidates filing day shall be on the forty-ninth day preceding the election between the hours of 8:00 a.m. and 5:00 p.m.;

(2)     write-in candidates shall file a declaration of write-in candidacy with the same documents and satisfy the same requirements as established in this section for candidates;

(3)     the municipal clerk shall, on the forty-eighth day preceding the election, certify those individuals who have satisfied the requirements of this section as declared write-in candidates;

(4)     not later than 9:00 a.m. on the forty-seventh day preceding the election, the municipal clerk shall, in the office of the municipal clerk:

(a)     post the names of those individuals who have been certified as declared write-in candidates; and

(b)      post the names of those individuals who have not been certified as declared write-in candidates along with the reasons; and

(5)     not later than 5:00 p.m. on the thirty-fifth day preceding the election, a declared write-in candidate may file an affidavit that the candidate is no longer a write-in candidate for municipal office.  In the event that a declared write-in candidate files an affidavit of withdrawal, votes for that candidate shall not be counted and canvassed.



Section 3-8-28 - Regular municipal election; candidate for office.

3-8-28. Regular municipal election; candidate for office.

Any qualified elector who complies with Section 3-8-27 NMSA 1978 may be a candidate or write-in candidate for municipal office in the municipality in which he resides.



Section 3-8-29 - Regular municipal election; ballots.

3-8-29. Regular municipal election; ballots.

A.     At 5:01 p.m. on the fifty-fourth day preceding the election, in the presence of the certified candidates or their authorized representatives who desire to be present, the municipal clerk shall administer an impartial and fair drawing by lot to determine the order in which the candidates for each office shall be listed on the ballot. If a candidate or an authorized representative fails to appear, then the municipal clerk shall draw a lot for the absent candidate.

B.     The ballot shall first set forth candidates running for executive office (mayor), if any; then candidates running for legislative office (councilors, trustees, commissioners), if any; and finally candidates running for judicial office (municipal judge), if any. For each office to be filled, the ballot shall contain:

(1)     the office to be filled and its term;

(2)     the names of the candidates running for office exactly as shown on the candidate's declaration of candidacy and in the order determined by the drawing by lot;

(3)     a space for a qualified elector to write in the name of one declared write-in candidate, if any, per position to be filled; and

(4)     any necessary reference to districts, positions or other similar official designations for office.

C.     The only reference to a candidate for office to be placed on a ballot is the candidate's name as it appears on the candidate's declaration of candidacy. No ticket designations or party affiliations shall be shown on the ballot. Municipal elections shall be nonpartisan.

D.     If it appears to the municipal clerk that the name of two or more candidates for any office are the same or so similar as to tend to confuse the voter as to the candidates' identities, the occupation and address of each such candidate shall be printed immediately under the candidate's name on the ballot.

E.     The municipal clerk shall place on the ballot any question in the order designated by the governing body.



Section 3-8-30 - Regular municipal election; publication of names of candidates and other election data.

3-8-30. Regular municipal election; publication of names of candidates and other election data.

The municipal clerk shall publish the names of the candidates for each office to be filled, the order their names will appear on the ballot, the location and address of the polling place for each precinct and the names of all precinct board members and alternates and the precincts to which they are appointed. If districted, the municipal clerk shall also publish the precincts or portion of precincts in each election district. Publication shall be once each week for two successive weeks with the first publication not more than twenty-eight days prior to the day of the election and the last publication not less than two days before the day of election. This material shall also be posted in the office of the municipal clerk from the day it is first published until the day of the election.



Section 3-8-31 - Regular municipal election; challengers; watchers; observers.

3-8-31. Regular municipal election; challengers; watchers; observers.

A.     Upon petition filed with the municipal clerk by an unopposed candidate or by both candidates for a municipal office, if only two candidates are running for the office, or by a majority of the candidates for a municipal office, if more than two candidates are running for the office, those candidates may:

(1)     appoint one person as a challenger and one alternate for each polling place in the municipal election; and

(2)     appoint one person as a watcher and one alternate for each polling place in the municipal election.

B.     The petition appointing a challenger and watcher and alternates shall be filed not later than 5:00 p.m. on the fourth day preceding the election.

C.     Upon receipt of the petition, the municipal clerk shall verify whether the challengers, watchers and alternates are properly qualified pursuant to Subsection D of this section. Not later than 3:00 p.m. on the day prior to the election, the municipal clerk shall prepare official identification badges for those challengers, watchers and alternates who are properly qualified. Such identification badges shall be signed by the municipal clerk and contain the name of the challenger, watcher or alternate and state that person's title and the polling place where such person serves. Challengers, watchers and alternates shall be responsible to obtain their identification badges from the office of the municipal clerk prior to the opening of the polls on election day.

D.     A challenger, watcher or alternate shall function only at a polling place that serves the precinct within which such challenger, watcher or alternate resides. No sheriff, deputy sheriff, marshal, deputy marshal, municipal or state police officer, candidate or any person who is a spouse, parent, child, brother or sister of a candidate to be voted for at the election or any municipal clerk, deputy clerk or assistant shall serve as a challenger, watcher or alternate. No person shall serve as a challenger or watcher unless that person is a qualified elector of the municipality.

E.     Upon presentation of their official identification badges to the precinct board, challengers, watchers and alternates shall be permitted to be present at the polling place from the time the precinct board convenes at the polling place until the completion of the counting and tallying of the ballots after the polls close.

F.     Challengers, watchers and alternates shall wear their official identification badges at all times while they are present in the polling place. They shall not wear any other form of identification or any pins or other identification associated with any candidate, group of candidates or any question presented at the election.

G.     Challengers, watchers and alternates shall not:

(1)     be permitted to perform any duty of a precinct board member;

(2)     handle the ballots, signature rosters, absentee voter lists or voting machines;

(3)     take any part in the tallying or counting of the ballots; or

(4)     interfere with the orderly conduct of the election.

H.     If a challenger, watcher or alternate is wearing his official identification badge, it is a petty misdemeanor to:

(1)     deny him the right to be present at the polling place;

(2)     deny him the right to examine voting machines as authorized by law;

(3)     deny a challenger or alternate challenger the right to challenge voters pursuant to Section 3-8-43 NMSA 1978 and inspect the signature rosters; or

(4)     deny him the right to witness the counting and tallying of ballots.

I.     A challenger or alternate challenger, for the purposes of interposing challenges pursuant to Section 3-8-43 NMSA 1978, shall be permitted to:

(1)     inspect the voter registration list;

(2)     inspect the signature rosters or absentee voter lists to determine whether entries are being made in accordance with law;

(3)     examine each voting machine before the polls are opened to compare the number on the metal seal and the numbers on the counters with the numbers on the key envelope, to see that all ballot labels are in their proper places and to see that the voting machine is ready for voting at the opening of the polls;

(4)     make written memoranda of any action or omission on the part of any member of the precinct board and preserve such memoranda for future use; and

(5)     witness the counting and tallying of the ballots.

J.     A watcher or alternate watcher shall be permitted to:

(1)     observe the election to assure that it is conducted in accordance with law;

(2)     examine any voting machine used at the polling place in the same manner that challengers may examine voting machines;

(3)     make written memoranda of any action or omission on the part of any member of the precinct board and preserve such memoranda for future use; and

(4)     witness the counting and tallying of ballots.

K.     The governing body of a municipality may, at its discretion, appoint one qualified elector for each polling place to serve as an observer of the election. The governing body shall make such appointment not later than 3:00 p.m. on the day before the election and shall notify the municipal clerk of such appointment. The municipal clerk shall issue identification badges to all observers. An observer shall have no powers other than to observe the conduct of the election and observe the counting and tallying and report to the governing body.



Section 3-8-32 - Regular municipal election; plurality of votes cast required for election.

3-8-32. Regular municipal election; plurality of votes cast required for election.

A.     The candidate who receives a plurality of the votes cast for a designated office and term and who is qualified to hold office shall be elected to the office for the term designated.

B.     If more than one candidate is to be elected to an office and term or the candidates are not running for a designated term, the candidates, in the number to be elected, receiving the largest pluralities shall be elected.

C.     No candidate shall take office if the candidate has not remained legally qualified to hold office from the time the candidate was certified by the municipal clerk as a candidate or declared write-in candidate through the time at which the candidate is to take office.



Section 3-8-33 - Regular municipal election; certificates of election; qualification of official; taking office.

3-8-33. Regular municipal election; certificates of election; qualification of official; taking office.

A.     After canvass and not later than 5:00 p.m. on the sixth day following the election, the municipal clerk shall prepare a certificate of election for each candidate elected and shall post, in the office of the municipal clerk, the election results and the date, time and place where the oath of office will be administered.

B.     Each candidate elected shall personally appear before the municipal clerk after canvass and after the municipal clerk has prepared the certificate of election and not later than 7:00 p.m. on the sixth day following the election.  When the candidate appears, the municipal clerk shall deliver the certificate of election to the candidate and the candidate shall sign a written statement acknowledging receipt of the certificate of election and acknowledging that the candidate is legally qualified to hold office.  The municipal clerk shall file a copy of the certificate of election and the written receipt and qualification statement in the official minute book of the municipality.  Not later than 7:00 p.m. on the sixth day following the election, the municipal clerk or any other person allowed by law to administer oaths shall administer the oath of office to each candidate who has provided the written receipt and qualification statement to the municipal clerk.  Upon taking the oath of office, the candidate shall be deemed to have taken office.

C.     If a candidate fails to appear as required in Subsection B of this section, then the candidate or the candidate's authorized personal representative shall file an affidavit with the municipal clerk, not later than 5:00 p.m. on the tenth day following the election, stating that the candidate was unable to personally appear before the municipal clerk as required by law and the reasons therefor.  If such an affidavit is timely filed, the candidate shall appear before the municipal clerk not later than 5:00 p.m. on the thirtieth day after the election to receive the election certificate, file the receipt and qualification statement and take the oath of office.

D.     If a candidate fails to comply with Subsection B of this section, then the municipal clerk shall administer an impartial drawing by lot to determine which person shall remain in office until the candidate takes office or the office is declared vacant.

E.     If a candidate fails to comply with Subsection B and Subsection C of this section, then the governing body shall declare by resolution that the office is vacant.

F.     After each elected candidate has taken the oath of office, the municipal clerk shall mail, within five days thereof, a copy of the certificate of election to the county clerk and the secretary of state for information purposes.

G.     An elected official shall remain in office as provided in this section until the official's successor has taken office as provided in this section.

H.     The newly elected officials of the governing body who have taken office, the elected officials of the governing body whose terms have not expired and the elected officials of the governing body whose successors have not taken office shall meet not earlier than the sixth day after the election or later than the twenty-first day after the election for an organizational meeting.  Such a meeting may be a special meeting or a regular meeting of the governing body.



Section 3-8-34 - Uniform procedure.

3-8-34. Uniform procedure.

The provisions of Section 3-8-25 NMSA 1978 through 3-8-33 NMSA 1978 shall apply to all regular municipal elections.



Section 3-8-35 - Special election; giving notice.

3-8-35. Special election; giving notice.

A.     When a special election is called or required by law, an election resolution shall be adopted by the governing body calling for the election, and the election resolution shall be published once each week for four consecutive weeks. The first publication of the election resolution shall be between fifty and sixty days before the day of the election. The election resolution shall be posted in the office of the municipal clerk within twenty-four hours from the date of adoption until the date of the election. For information purposes and coordination, one copy of the election resolution shall be mailed to the secretary of state and the county clerk of the county in which the municipality is located.

B.     The election resolution shall state the purpose for calling the election, the date of the election, the date and time of the closing of the registration books by the county clerk as required by law, the questions to be submitted to the voters, the location of polling places, the consolidation of precincts, if any, and, regarding those municipalities authorized by law to use paper ballots in lieu of voting machines, if paper ballots or voting machines will be used in the election.



Section 3-8-36 - Special elections; publication of election data.

3-8-36. Special elections; publication of election data.

The municipal clerk shall publish the location or address of the polling place for each precinct or consolidated precinct and the names of all precinct board members and alternates and the precincts to which they are appointed. Publication shall be once each week for two successive weeks. The first publication shall be not more than twenty-eight days before the day of election and the last publication shall be not less than two days prior to the election. This material shall also be posted in the office of the municipal clerk from the day it is first published until the day of the election.



Section 3-8-37 - Uniform procedure.

3-8-37. Uniform procedure.

The provisions of 3-8-35 NMSA 1978 through 3-8-36 NMSA 1978 shall apply to all municipal special elections.



Section 3-8-37.1 - Early voting; use of absentee voting procedures.

3-8-37.1. Early voting; use of absentee voting procedures.

A.     An early voter may vote in person on a voting machine beginning at 8:00 a.m. on the twentieth day before the election at the municipal clerk's office during regular hours and days of business until 5:00 p.m. on the Friday immediately before the date of the election.

B.     Upon receipt of a properly completed application for an absentee ballot, the municipal clerk shall contact the county clerk to determine if the applicant is a qualified elector of the municipality.

C.     If the application is accepted, the municipal clerk shall:

(1)     mark the application accepted; and

(2)     enter the required information in the absentee ballot register.

D.     Upon acceptance of the application, the voter shall be allowed to vote.

E.     The municipal clerk shall notify the county clerk, who shall make an appropriate designation on the signature roster next to the voter's name indicating that the voter has voted early.



Section 3-8-38 - Conduct of election; swearing in; delivery of supplies; opening and closing of polls; precinct board attendance.

3-8-38. Conduct of election; swearing in; delivery of supplies; opening and closing of polls; precinct board attendance.

A.     Not earlier than noon on the day before the election and not later than one hour prior to the opening of the polls, the municipal clerk shall swear in the presiding judge and cause the election supplies, voting machine keys, ballot box, ballot box keys and other election materials to be delivered to the presiding judge.

B.     The presiding judge shall cause all materials delivered to him to be delivered to the polling place not later than 6:00 a.m. on election day.

C.     The presiding judge shall swear in all precinct board members upon their arrival at the polling place.

D.     Polls shall be opened at 7:00 a.m. on the date of the election and shall be closed at 7:00 p.m. on the same day.

E.     Precinct board members shall present themselves at the polling place not later than 6:00 a.m. on the day of the election and shall remain at the polling place until all duties of the precinct board are properly completed.



Section 3-8-39 - Conduct of election; maintenance of order; peace officer; memoranda of actions or omissions.

3-8-39. Conduct of election; maintenance of order; peace officer; memoranda of actions or omissions.

A.     The election judges shall maintain order within the polling place.

B.     Crowding or disruption of the voting process shall not be permitted in the polling place.

C.     Admittance of voters to the polling place shall be controlled and limited to prevent crowding or rushing the precinct board in the performance of its duties.

D.     The election judges may call upon any state or local law enforcement officer to assist in the maintenance of order in the polling place.  When so requested, the law enforcement officer shall render assistance.

E.     The election judges may request any state or local law enforcement officer to assist in the conduct of the election by standing outside the polling place entrance and controlling the admission of voters to the polling place.

F.     Any state or local law enforcement officer may enter a polling place upon request of a precinct board member for the purpose of observing the conduct of the election.

G.     No state or local law enforcement officer shall interfere in any way with a member of the precinct board, a person voting or the conduct of the election, except to assist in maintaining order and orderly control of access, when requested by an election judge.

H.     Any state or local law enforcement officer violating Subsection G of this section is guilty of a petty misdemeanor and in addition to any other penalty provided by law shall be subject to dismissal and is ineligible for reinstatement.

I.     Any member of the precinct board may make written memoranda and preserve them for future reference. The memoranda may concern any action or omission on the part of any person charged with a duty under the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].



Section 3-8-40 - Conduct of election; persons not permitted to vote; certificate voting; fraudulent and double voting.

3-8-40. Conduct of election; persons not permitted to vote; certificate voting; fraudulent and double voting.

A.     No person shall vote in a municipal special or regular election unless that person is a qualified elector and he has appeared to vote at the polling place in the precinct or consolidated precinct that encompasses his place of residence as shown on the signature roster.

B.     Notwithstanding the provisions of Subsection A of this section, a person shall be permitted to vote even though that person's name cannot be found in the signature roster, provided:

(1)     his residence is within the boundaries of the municipality and within the boundaries of the precinct and the district, if applicable, in which he offers to vote;

(2)     his name is not listed as having been issued an absentee ballot;

(3)     he presents a certificate bearing the seal and signature of the county clerk stating that his affidavit of registration is on file at the county clerk's office, that he has not been purged from the voter rolls and that he shall be permitted to vote in the precinct and election specified therein; provided that such authorization shall not be given orally by the county clerk; and

(4)     he executes a statement swearing or affirming to the best of his knowledge that he is a qualified elector resident of the municipality, currently registered and eligible to vote in that precinct and has not cast a ballot or voted in the election.

C.     Upon compliance with the requirements of Subsection B of this section, the election judge shall cause the election clerks to:

(1)     write the person's name and address, as shown on the certificate, in the signature roster under the heading for name and address in the first blank space immediately below the last name and address appearing in the signature roster;

(2)     insert the person's ballot number or voter number as shown on the public counter of the voting machine on the certificate and on his executed sworn statement;

(3)     retain the completed certificate and the executed sworn statement, which shall be returned to the municipal clerk with the election returns; and

(4)     comply with all relevant requirements of Section 3-8-41 NMSA 1978.

D.     After canvass, the municipal clerk shall in writing notify the county clerk of the names of all individuals voting on certificates.

E.     A person who knowingly executes a false statement required by Paragraph (4) of Subsection B of this section is guilty of perjury as provided in the Criminal Code [30-1-1 NMSA 1978], and voting on the basis of such falsely executed statement constitutes fraudulent voting.

F.     A person not entitled to vote who fraudulently votes or a person who votes or offers to vote more than once at any election is guilty of a fourth degree felony.



Section 3-8-40.1 - Repealed.

3-8-40.1. Repealed.



Section 3-8-41 - Conduct of election; voter's name, address, signature; entries by precinct board.

3-8-41. Conduct of election; voter's name, address, signature; entries by precinct board.

A.     When a person goes to the polls to vote, the person shall announce the person's name and address in an audible tone of voice and locate the person's name and number in the registered voter list posted for such purpose.  An election clerk shall locate the person's name and number in the signature roster.  The person shall then sign the person's name in the signature roster or, if the person is unable to write, the election clerk shall sign the person's name in the signature roster, which shall be initialed by an election judge in the signature roster.  Thereupon, a challenge may be interposed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B.     If no challenge is interposed, an election clerk shall issue a voting machine permit to the person, upon which shall be written the person's voter registration list number.  The person shall present the voting machine permit to the precinct board member monitoring the machine or issuing ballots, and the person shall be allowed to vote.  The precinct board member shall enter the public counter number onto the voting machine permit as shown on the voting machine after the person has voted.  All voting machine permits shall be retained in consecutive order and made part of the election returns.



Section 3-8-42 - Repealed.

3-8-42. Repealed.



Section 3-8-43 - Conduct of election; challenges; required challenges; entries; disposition.

3-8-43. Conduct of election; challenges; required challenges; entries; disposition.

A.     A challenge may be interposed by a member of the precinct board or by a challenger for the following reasons, which shall be stated in an audible tone by the person making the challenge:

(1)     the person offering to vote is not registered;

(2)     the person offering to vote is listed among those persons in the precinct to whom an absentee ballot was issued;

(3)     the person offering to vote is not a qualified elector;

(4)     the person offering to vote is not listed on the signature roster or voter registration list;

(5)     in the case of an absentee ballot, the official mailing envelope containing an absentee ballot has been opened prior to delivery of absentee ballots to the absent voter precinct board; or

(6)     the person offering to vote is a qualified elector of the municipality but does not reside in the district where the person is offering to vote.

B.     When a person has offered to vote and a challenge is interposed and the person's name appears in the signature roster or the person's name has been entered in the signature roster pursuant to Subsection C of Section 3-8-40 NMSA 1978, the election clerk shall write the word "challenged" above the person's signature in the signature roster and:

(1)     if the challenge is unanimously affirmed by the election judges:

(a)     the election clerk shall write the word "affirmed" above the person's signature next to the challenge notation in the signature roster;

(b)     the person shall nevertheless be furnished a paper ballot, whether or not voting machines are being used at the polling place, and the election clerk shall write the number of the ballot so furnished next to the person's signature in the signature roster;

(c)     the person shall be allowed to mark and prepare the ballot.  The person shall return the paper ballot to an election judge who shall announce the person's name in an audible tone and in the person's presence place the challenged ballot in an envelope marked "rejected", which shall be sealed and the person's name shall be written on the envelope; and

(d)     the envelope containing the rejected ballot shall then be deposited in the ballot box and shall not be counted; or

(2)     if the challenge is not unanimously affirmed by the election judges:

(a)     the election clerks shall write the words "not affirmed" above the person's signature next to the challenge notation in the signature roster; and

(b)     the person shall be allowed to vote in the manner allowed by law as if the challenge had not been interposed.

C.     A required challenge shall be interposed by the precinct board when a person attempts to offer to vote and demands to vote and the person's name does not appear on the signature roster and cannot be entered pursuant to Subsection B of Section 3-8-40 NMSA 1978.  A required challenge shall be interposed by the precinct board as follows:

(1)     the election judge shall cause the election clerks to enter the person's name and address under the heading "name and address" in the signature roster in the first blank space immediately below the last name and address that appears in the signature roster;

(2)     the election clerk shall immediately write the words "required challenge" above the space provided for the person's signature in the signature roster;

(3)     the person shall sign the person's name in the signature roster;

(4)     the person shall nevertheless be furnished a paper ballot, whether or not voting machines are being used at the polling place, and the election clerk shall write the number of the ballot so furnished next to the person's signature in the signature roster; and

(5)     the person shall be allowed to mark and prepare the ballot.  The person shall return the paper ballot to an election judge who shall announce the person's name in an audible tone and in the person's presence place the required challenge ballot in an envelope marked "rejected--required challenge" that shall be sealed.  The person's name shall be written on the envelope and the envelope containing the rejected ballot shall then be deposited in the ballot box and shall not be counted.



Section 3-8-44 - Conduct of election; voting machines; instructions; inspection of voting machine face after vote; entry into machine.

3-8-44. Conduct of election; voting machines; instructions; inspection of voting machine face after vote; entry into machine.

A.     Before each person votes, a member of the precinct board shall, at the request of the voter and so far as possible, instruct the person on how to operate the voting machine, illustrate its operation on the model and call attention to the posted sample ballot.  If any person, before voting, asks for further information regarding the machine's operation, an election judge shall give the person the necessary information prior to the person's casting a vote.

B.     The member of the precinct board attending the voting machine shall inspect the face of the machine after each person has voted to see that the ballot labels are in their proper places and have not been defaced.

C.     After a person has announced the person's name and address, had voter registration confirmed, signed the signature roster and has had no challenge affirmed against casting a ballot, the person may vote.  No more than one voter shall be permitted at the voting machine at one time unless the voter is being assisted.



Section 3-8-45 - Conduct of election; closing polls; arrival of voter after the polls close; election clerk certificate.

3-8-45. Conduct of election; closing polls; arrival of voter after the polls close; election clerk certificate.

A.     When the polls are closed, the precinct board shall proclaim that fact aloud at the place of election. After the proclamation no person shall cast a vote. However, if at the hour of closing there are other persons inside the polling place and in line to offer themselves to vote, who are qualified to vote and have not been able to do so since appearing, the polls shall be kept open a sufficient time to enable them to vote. When the polls are proclaimed closed, an election judge shall determine the last person in the polling place and in line who may offer themselves to vote, announce that person's name in an audible tone, and no person arriving at the polling place thereafter may vote.

B.     Immediately after the last vote is cast and the polls are closed, the precinct board shall complete and sign a certificate which shall state: "We certify the . . . . . . . . . . election complete with the voting of voting machine number . . . . . . . . by voter number . . . . . . . . on the signature roster."



Section 3-8-46 - Conduct of elections; closing polls; locking voting machines; opening voting machines; verification of votes; admittance of watchers and candidates; proclamation of results; completion of locking; duration of locking and sealing.

3-8-46. Conduct of elections; closing polls; locking voting machines; opening voting machines; verification of votes; admittance of watchers and candidates; proclamation of results; completion of locking; duration of locking and sealing.

A.     When the last person has voted, the precinct board, in the presence of all persons lawfully permitted to be present, shall immediately lock and, if required by the county clerk, seal the voting machine against further voting.  The precinct board shall release the machine-printed returns from the machine.  The precinct board shall then sign a certificate stating that the machine was locked; giving the exact time; stating the number of voters shown on the public counters, which shall be the total number of votes cast on the machine in that precinct; stating the number on the seal; and stating the number registered on the protective counter.

B.     The precinct board shall verify that the counter settings registered on the machine-printed returns are legible.  The machine-printed returns shall show the number of votes cast for each candidate and the number of votes cast for and against any other question submitted, and the return shall be signed by each member of the precinct board and the challengers and watchers, if there be such.

C.     If the machine-printed returns are not legible, or if the precinct officials are unable to obtain the returns from the voting machine, the precinct officials shall call the municipal clerk, who shall immediately contact the county clerk, who shall dispatch a voting machine technician to that polling place to help the precinct officials obtain the returns from the voting machine.

D.     A write-in vote shall be cast by writing in the name of a declared write-in candidate on the ballot or, on voting machines, write-ins shall be written in the slot provided for each designated office.  A write-in vote shall be counted and canvassed only if:

(1)     the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of write-in candidacy of the declared write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify the declared write-in candidate;

(2)     the name is written in the proper slot on the voting machine or on the proper line for write-in votes provided on an absentee ballot or paper ballot used in lieu of voting machines;

(3)     the name written in is not a vote for a person who is on the ballot for that office; and

(4)     the name written in is not imprinted by rubber stamp or similar device or by the use of preprinted stickers or labels.

E.     Only the members of the precinct board, candidates or their representatives, representatives of the news media, certified challengers, watchers and observers and the municipal clerk may be present while the votes are being counted and tallied.  Only members of the precinct board shall handle ballots, machine-printed returns and signature rosters or take part in the counting and tallying.

F.     The proclamation of the results of the votes cast shall be distinctly announced by an election judge who shall read the name of each candidate and the total number of votes cast for each candidate shown on the printed returns.  An election judge shall also read the total number of votes cast for and against each question submitted.  During the proclamation, ample opportunity shall be given to any person lawfully present to compare the result so proclaimed with the printed returns.  The precinct board may make corrections then and there.

G.     When the precinct board is satisfied that the election results have been correctly tallied, an election judge shall complete a separate election return certificate in triplicate on which is recorded the total number of votes cast in that polling place for each candidate and for and against each question.  The certificate shall be signed by all the members of the precinct board.  One copy shall be posted at the door of the polling place, one copy mailed to the district court in the envelope provided and the original returned to the municipal clerk in the envelope provided.

H.     Before adjourning, the precinct board shall complete the locking procedures on the voting machine.

I.     On the voting machine, the machine return sheet is the official vote tally for that machine and the separate election return certificate is the official vote tally for that precinct or consolidated precinct.

J.     If in the district court's opinion a contest is likely to develop, the court may order a voting machine to remain locked and sealed for such time as it deems necessary.

K.     The county clerk shall break the seal for purposes of lawful investigation when ordered to do so by a court of competent jurisdiction.  When the investigation is completed, the voting machine shall again be sealed and across the envelope containing the keys shall be written the signature of the county clerk, unless other provisions for the use of the voting machine are ordered by the court.



Section 3-8-47 - Conduct of elections; disposition of signature roster; machine-printed returns; ballot boxes; election return certificate; affidavits; other election materials.

3-8-47. Conduct of elections; disposition of signature roster; machine-printed returns; ballot boxes; election return certificate; affidavits; other election materials.

A.     After all certificates have been executed, the precinct board shall place the voter checklist and one copy of the machine-printed returns in the stamped, addressed envelope provided for that purpose by the municipal clerk and immediately mail it to the district court.

B.     The following election returns and materials shall not be placed in the ballot box and shall be returned by the precinct board to the municipal clerk in the envelope or other container provided by the municipal clerk for such purpose:

(1)     all ballot box keys;

(2)     the signature roster;

(3)     one voter registration list;

(4)     the election returns certificate, if separate from the signature roster;

(5)     one copy of the machine-printed returns;

(6)     a machine cartridge or memory card for any voting machine, if required by the county clerk;

(7)     voting machine permits; and

(8)     all unused election supplies.

C.     All materials listed in Subsection B of this section, along with the locked ballot box containing any paper ballots cast in the election, including spoiled and challenged ballots, shall be returned by the precinct board to the municipal clerk within twenty-four hours after the polls close.

D.     After receipt of ballot boxes and election returns and materials but not later than twenty-four hours after the polls close, the municipal clerk shall ascertain whether the locked ballot box and all the election returns and materials enumerated in Subsection B of this section have been returned to the municipal clerk as provided in Subsection C of this section.  If the locked ballot box or all such election returns and materials are not timely returned by each precinct board, the municipal clerk shall immediately issue a summons requiring the delinquent precinct board to appear and produce the missing ballot box or election returns or materials within twenty-four hours.  The summons shall be served by a sheriff or state police officer without cost to the municipality, and the members of the precinct board shall not be paid for their service on election day unless the delay was unavoidable.  If delivery pursuant to the summons is not timely made, the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

E.     Once the ballot box is locked, it shall not be opened prior to canvassing by the municipal clerk.



Section 3-8-48 - Conduct of elections; paper ballots; one to a voter; receipt or delivery; occupation of voting machines.

3-8-48. Conduct of elections; paper ballots; one to a voter; receipt or delivery; occupation of voting machines.

A.     Only one paper ballot shall be given to each qualified elector entitled to vote.  The ballots shall be delivered to qualified electors entitled to vote in consecutive order, beginning with the lowest numbered ballot.

B.     No qualified elector entitled to vote shall receive a ballot from any person other than from an election judge at the polling place where the person is authorized to vote.  No person other than an election judge shall deliver a ballot to any qualified elector entitled to vote.

C.     Unless otherwise provided by law, when voting machines are used as voting booths to mark paper ballots, they shall not be occupied by more than one person at a time.  A person shall not remain in or occupy such voting machine longer than is necessary to mark and prepare the paper ballot.

D.     The ballot shall be completed and returned to the presiding judge who shall place it in a locked ballot box to be counted when the machine is repaired or replaced or at the time the polls close.



Section 3-8-49 - Conduct of election; paper ballots; marking; use of pen or other writing implement; identification marks.

3-8-49. Conduct of election; paper ballots; marking; use of pen or other writing implement; identification marks.

A.     In order to vote for a candidate, the person voting shall mark a cross (X) or a check (Ö) in the box next to the name of that candidate or write in the name of the person for whom the voter desires to vote in the space for write-in candidates and mark a cross (X) or a check (Ö) in the box next to the line upon which the write-in vote is cast.  Such write-in vote shall be cast in accordance with the provisions of Subsection D of Section 3-8-46 NMSA 1978.  Notwithstanding the requirements of this subsection, if a different mark, other than a cross or check, is required for proper counting of the ballot, then the person voting shall make such mark on the ballot in the place so designated on the ballot utilizing the required writing implement pursuant to the instructions of the precinct board.

B.     If a question is included on the paper ballot, the person voting shall mark the paper ballot by marking a cross (X) or a check (Ö) in the box for or against the question submitted or otherwise marking the ballot in accordance with Subsection A of this section.

C.     All crosses, checks or other proper marks on the ballot shall be made only with pen or other writing implement and in the manner required for the proper counting of the ballot.  The cross used in marking ballots shall be two lines intersecting at any angle within the circle or box.  The check shall be a "V"-shaped mark with it being permissible for either side of the "V" to be longer than the other side.  Any mark discernible either as a cross or a check, whether or not any of the lines extends outside the circle or box, shall be counted as a valid marking of the ballot when crosses or checks are required.

D.     A vote shall be counted if:

(1)     the ballot is marked in accordance with the instructions for that ballot type;

(2)     the preferred candidate's name or answer to a ballot question is circled;

(3)     there is a cross or check within the voting response area for the preferred candidate or answer to the ballot question; or

(4)     the presiding judge and election judges for the precinct unanimously agree that the voter's intent is clearly discernable.

E.     A person voting shall not place any mark on the ballot by which it may be afterwards identified as one voted by that person.



Section 3-8-50 - Conduct of election; paper ballots; procedure after marking; delivery of two or more ballots; person authorized to receive ballots; spoiled or defaced ballots.

3-8-50. Conduct of election; paper ballots; procedure after marking; delivery of two or more ballots; person authorized to receive ballots; spoiled or defaced ballots.

A.     After marking and preparing the paper ballot, the person voting:

(1)     shall not show it to any person in such a way as to reveal its contents; and

(2)     shall deliver it to an election judge who shall then remove any visible number on the ballot, hand the detached number to the person voting and deposit the paper ballot in the ballot box in the presence of the person voting.

B.     Only an election judge shall receive a ballot from a person voting.  No person shall examine or solicit a person to reveal or show the contents of the person's paper ballot.

C.     The election judge shall not deposit in the ballot box any paper ballot from which the slip containing the number of the paper ballot has not been removed by the election judge and handed to the person voting.

D.     A person who accidentally spoils or erroneously prepares the ballot may return the spoiled or erroneously prepared ballot to the election judge and receive a new ballot.

E.     The election judge in delivering the new ballot shall announce the name of the person voting in an audible tone and the number of the new ballot.

F.     Upon the announcement of the election judge, the election clerks shall cross out the number of the spoiled or erroneously prepared ballot in the signature roster with a single line and shall insert in lieu thereof the number of the new ballot.

G.     The election judge shall mark the spoiled or erroneously prepared ballot with the word "SPOILED" and shall place it in a separate envelope marked "SPOILED BALLOTS", which shall be returned to the municipal clerk.

H.     Any person who knowingly hands to the election judge two or more ballots folded together is guilty of a fourth degree felony.



Section 3-8-51 - Conduct of election; paper ballots; unused ballots; destruction of unused ballots; counting and tallying.

3-8-51. Conduct of election; paper ballots; unused ballots; destruction of unused ballots; counting and tallying.

A.     Immediately upon closing of the polls, the election judge shall prepare a certificate of destruction, which shall state the number of the last ballot that was used for voting, the numbers of the ballots that were destroyed and the fact that all unused ballots were destroyed.

B.     Immediately after preparation of the certificate of destruction and before any ballot box is unlocked, the precinct board shall destroy all unused ballots in the presence of the candidates, if present, the municipal clerk, if present, certified challengers and watchers, if any, and representatives of the news media, if any.

C.     On the day of the election, immediately upon the arrival of the hour when the polls are required by law to be closed, the municipal clerk shall publicly, in the clerk's office, proceed to destroy every unused ballot that remains in the clerk's control and make and file an affidavit in writing as to the number of ballots so destroyed.

D.     The precinct board shall count and tally the ballots and certify the results of the election on the form provided on the cover of the signature roster by writing opposite the name of each candidate in words and figures the total number of votes cast for the candidate and shall set forth in the spaces provided therefor in words and figures the total number of votes cast for or against each question submitted.  Ballots not marked as required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] shall not be counted.

E.     Only the members of the precinct board, candidates, municipal clerk, representatives of the news media and certified challengers and watchers may be present while the votes are being counted and tallied.  Only members of the precinct board shall handle ballots and signature rosters or take part in the counting and tallying.

F.     The proclamation of the results of the votes cast shall be distinctly announced by the election judge who shall read the name of each candidate and the total vote cast for each candidate.  The election judge shall also read the total vote cast for and against each question submitted.  The election judge shall thereupon complete an election return certificate on which is recorded the total number of votes cast for each candidate and for and against each question.  The certificate shall be signed by all the members of the precinct board.



Section 3-8-52 - Conduct of election; paper ballots; signature rosters; disposition.

3-8-52. Conduct of election; paper ballots; signature rosters; disposition.

A.     After the counting and tallying of ballots is completed and after all certificates have been executed, the precinct board shall place the voter checklist and one copy of all certificates and tally sheets in the stamped, addressed envelope provided for that purpose by the municipal clerk and immediately mail it to the district court.

B.     The signature roster, all certificates, tally sheets and all ballot box keys shall be returned to the municipal clerk.  The signature roster, certificates, tally sheets and ballot box key shall not be placed in the ballot box.

C.     After paper ballots used in lieu of voting machines are counted and tallied, the precinct board shall place the following in the ballot box:

(1)     the bundles of counted paper ballots used in lieu of voting machines;

(2)     the envelopes containing spoiled ballots; and

(3)     the envelopes containing rejected ballots.

D.     After the required items have been placed in the ballot box, the ballot box shall be closed and locked.

E.     The locked ballot box containing those materials required by law, the election returns and all other election materials shall be delivered to the municipal clerk by the precinct board within twenty-four hours after the polls are closed.  If such delivery is not timely made, then the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

F.     Once the ballot box is locked, it shall not be opened prior to canvassing.



Section 3-8-53 - Post-election duties; canvass of returns; majority vote for questions.

3-8-53. Post-election duties; canvass of returns; majority vote for questions.

A.     After the polls are closed and after the return of the ballot box, election returns and other materials by a precinct board and not later than noon on the third day after the election, the municipal clerk shall call to his assistance to open the returns:

(1)     a magistrate within the county, so long as the magistrate is not a candidate for an office of the municipality;

(2)     the members of the governing body of the municipality who are not candidates for municipal office; provided that if the members of the governing body who are not candidates for municipal office constitute a quorum, a special meeting shall be called; or

(3)     a district court judge from the judicial district in which the municipality is located.

B.     The municipal clerk and the persons called to open the returns are the municipal canvassing board, and the municipal clerk shall be the presiding officer of the municipal canvassing board.

C.     In the presence of the other members of the municipal canvassing board, the municipal clerk shall publicly:

(1)     canvass the returns in the manner set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(2)     prepare and execute a certificate of canvass certifying the results of the election. Such certificate shall contain the total number of voters who voted at the election, the total number of votes cast for each candidate, each declared write-in candidate and for and against each question, which candidates were elected to office and whether each question passed or failed;

(3)     sign the certificate of canvass with the municipal canvassing board signing the certificate of canvass as witnesses; and

(4)     immediately file the certificate of canvass in the official minute book of the municipality.

D.     The matters to be performed pursuant to Subsection C of this section shall be completed not later than 5:00 p.m. on the third day following the election, and such matters shall be performed solely at the office of the municipal clerk.

E.     All questions submitted to the voters shall be decided by a majority of the voters voting on the question except as otherwise provided by law.



Section 3-8-54 - Post-election duties; canvass method.

3-8-54. Post-election duties; canvass method.

The municipal clerk in the presence of the other members of the municipal canvassing board shall canvass the election returns by carefully examining such returns of each precinct to ascertain if they contain the properly executed certificates required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and to ascertain whether any discrepancy, omission or error appears on the face of the election returns.



Section 3-8-55 - Post-election duties; canvass; defective returns; correction.

3-8-55. Post-election duties; canvass; defective returns; correction.

A.     The municipal clerk shall immediately order the precinct board to appear and make the necessary corrections or supply omissions or any missing election returns if it appears:

(1)     on the face of the election returns that any certificate has not been properly executed;

(2)     that there is a discrepancy within the election returns;

(3)     that there is a discrepancy between the number of votes set forth in the certificate for all candidates and the number of electors voting as shown by the election returns;

(4)     that there is any omission, informality, ambiguity, error or uncertainty on the face of the returns; or

(5)     that there are missing election returns.

B.     If any members of the precinct board fail to appear as required, the municipal clerk shall immediately issue a summons commanding them to appear. The summons shall be served by a sheriff or state police officer as in the manner of civil cases, and for each service a sheriff or state police officer shall be allowed the same mileage as is paid in civil cases.

C.     After issuing the necessary notifications or summonses, the canvass of all correct election returns shall proceed.



Section 3-8-56 - Post-election duties; canvass; when recheck is required.

3-8-56. Post-election duties; canvass; when recheck is required.

A.     If it appears that the defective returns cannot be corrected without a recheck of the voting machine, the municipal clerk shall immediately cause written notice to be hand-delivered to the district court.

B.     The district court shall fix a time and place which shall be not more than one week after receipt of notice from the municipal clerk for a recheck of the machines from that precinct.

C.     The municipal clerk shall immediately notify all candidates for municipal office, if any, of the time and place of the recheck.

D.     At the time and place set by the district court the recheck shall be conducted as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

E.     After the recheck, the election returns shall be corrected in duplicate to conform to the facts.

F.     After being properly corrected, the election returns shall be retained by the municipal clerk and the municipal clerk shall execute an amended certificate of canvass.



Section 3-8-57 - Post-election duties; canvass; search for missing returns.

3-8-57. Post-election duties; canvass; search for missing returns.

The municipal clerk may open the ballot box during canvass for the purpose of obtaining ballots cast in the election to be counted and tallied, to search for missing election returns and to remove all unused election supplies from the ballot box. The ballot box shall be opened by the municipal clerk only in the presence of the canvassing board.



Section 3-8-58 - Post-election duties; canvass; voting machine recheck.

3-8-58. Post-election duties; canvass; voting machine recheck.

A.     Prior to completion of the official canvass of an election, the municipal clerk, upon written request of any candidate in the election, if any, or upon receipt of a written petition of five percent of the people who voted in the election, shall, in the presence of the district judge, conduct a recheck and comparison of the results shown on the official returns being canvassed with the results of each voting machine used in the election.

B.     For the purpose of making the recheck and comparison, the municipal clerk may request the county clerk to:

(1)     unlock the voting machine;

(2)     check the figures shown by the counter on the voting machine;

(3)     insert the cartridge or memory card into the voting machine; and

(4)     rerun the printed returns from the voting machine.

C.     At the conclusion of the recheck and comparison, the voting machine shall again be secured.

D.     The necessary corrections, if any, shall be made on the returns and the results of the election, as shown by the recheck and comparison, shall be declared.



Section 3-8-59 - Post-election duties; voting machine recheck cost.

3-8-59. Post-election duties; voting machine recheck cost.

A.     Before any recheck and comparison of returns and voting machines is made pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], the candidate making the request or the petitioners shall deposit a sum of money or a surety bond made in favor of the municipality to defray the cost of the recheck. The deposit or the surety bond shall be in the amount of ten dollars ($10.00) for each machine to be rechecked.

B.     If the recheck alters the winner of the election, the deposit or surety bond shall be returned and the cost of the recheck shall be paid to the county by the municipality. If the recheck does not alter the winner of the election, the deposit or surety bond shall be forfeited and the money from the deposit or bond shall be remitted to the county.



Section 3-8-60 - Post-election duties; tie vote.

3-8-60. Post-election duties; tie vote.

In the event of a tie vote between any candidates in the election for the same office, the determination as to which of the candidates shall be declared to have been elected shall be decided by drawing by impartial lot. The method of determining by lot shall be mutually agreed upon by the candidates who are tied. The municipal clerk shall issue a certificate of election to the candidate chosen by lot.



Section 3-8-61 - Post-election duties; nature of documents; expense of corrections; proceedings for contempt; responsibility for voting machines.

3-8-61. Post-election duties; nature of documents; expense of corrections; proceedings for contempt; responsibility for voting machines.

A.     Municipal election returns are public records, subject to inspection during customary office hours by candidates and by members of the public, and may be copied upon request of a candidate or member of the public at a reasonable charge.

B.     The expense of any proceeding to complete or correct any election returns or certificates shall be paid from the municipal general fund upon voucher signed by the municipal clerk.

C.     Failure of any person to obey any summons required to be issued by or issued pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], is contempt and is punishable as provided by law.

D.     The municipal clerk shall have custody of all voting machines at all polling places. Within three days after the election, the county clerk shall take physical custody of and secure such machines for thirty days after certificates of election are issued to candidates, or thirty days after canvass is completed, in an election with no candidates for municipal office. The county clerk shall take the proper action to see that the voting machines in custody remain unopened, untampered with, and undamaged during the thirty day period.



Section 3-8-62 - Contest of elections; destruction of ballots.

3-8-62. Contest of elections; destruction of ballots.

A.     The district court shall entertain contests for any municipal office or on any question placed on the ballot and the procedure shall be as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B.     The ballots only shall be destroyed:

(1)     thirty days after the issuance of the certificate of election, or thirty days after completion of canvassing for elections in which there are no candidates for municipal office, for those precincts in which the municipal clerk has received no notice of contest or judicial inquiry; or

(2)     upon order of the district court having jurisdiction for those precincts where a contest, recount or judicial inquiry is sought.



Section 3-8-63 - Contest of elections; who may contest; status of person holding certificate; filing of complaint.

3-8-63. Contest of elections; who may contest; status of person holding certificate; filing of complaint.

A.     Any unsuccessful candidate for election to any municipal office may contest the election of the candidate to whom a certificate of election has been issued. Twenty percent of those people who voted at the municipal election may contest the election on a question.

B.     In case of a contest of an election, the person holding the certificate of election shall take possession and discharge the duties of the office until the contest is decided. If a contest of a question occurs, the question shall be considered passed or defeated according to the official certificate of canvass of the election filed by the municipal clerk in the official records of the municipality until the contest is decided.

C.     Any action to contest an election shall be commenced by the filing of a verified complaint of contest in the district court. Such complaint shall be filed no later than thirty days from issuance of the certificate of election to the successful candidate or thirty days after completion of canvassing for elections in which there are no candidates for municipal office. A copy of the petition shall be served on the municipal clerk, and the municipality shall be afforded an opportunity to intervene in the contest. The one instituting the action shall be known as the contestant and the one against whom the action is instituted shall be known as the contestee. The rules of civil procedure shall apply to all actions commenced under the provisions of this section.



Section 3-8-64 - Contest of elections; judgment; effect; costs; disqualification of trial judge; appeal.

3-8-64. Contest of elections; judgment; effect; costs; disqualification of trial judge; appeal.

A.     Judgment shall be rendered in favor of the person legally qualified to take office for whom a plurality of the legal votes shall be proven to have been cast in accordance with 3-8-32 NMSA 1978, and shall be to the effect that the person is entitled to the office in controversy with all the privileges, powers and emoluments belonging thereto and for his costs. If the contestant prevails, then that person shall have judgment placing the contestant in possession of the contested office and for the emoluments thereof from the beginning of the term for which the contestant was elected and for costs.

B.     When a contest involves a question, judgment shall be rendered to cause the question to be passed or defeated based upon whether a majority of the legal votes favored passage or defeat of the question. Successful contestants shall recover costs.

C.     Any election contest shall be an action or proceeding within the meaning of Section 38-3-9 NMSA 1978. Any affidavit of disqualification shall be filed on or before the date when the answer is required to be filed to the notice of contest.

D.     An appeal shall lie from any judgment or decree entered in the contest proceeding within the time and in the manner provided by law for civil appeals from the district court.



Section 3-8-65 - Contest of elections; preservation of ballots; ballots defined; application for order; deposit.

3-8-65. Contest of elections; preservation of ballots; ballots defined; application for order; deposit.

A.     Either the contestant or contestee, within the time provided by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the preservation of ballots, shall give notice by certified mail to the municipal clerk that a contest is pending in a designated court, and it is the duty of the municipal clerk to preserve the ballots of all precincts named in the notice of contest and to notify the county clerk to impound the ballot sheets and voting machines used in all of the precincts named in the notice of contest until the contest has been finally determined.

B.     "Ballots", as used in Subsection A of this section, includes signature rosters, registered voter lists, machine-printed returns, voting machine permits, paper ballots, absentee ballots, absentee ballot outer envelopes, statements of canvass, absentee ballot applications, absentee ballot registers and absentee voter lists.

C.     Any contestant or contestee may petition the district court for an order impounding ballots in one or more precincts or consolidated precincts.  The petition shall state what specific items of ballots are requested to be impounded.  Upon receipt of the petition, along with a cash deposit of twenty-five dollars ($25.00) per precinct or consolidated precinct, the court may issue an order of impoundment.



Section 3-8-66 - Contest of elections; order of impoundment; subsequent orders; access; termination of order; disposition of deposit.

3-8-66. Contest of elections; order of impoundment; subsequent orders; access; termination of order; disposition of deposit.

A.     The court order of impoundment shall specify the items of ballots to be impounded and may direct the state police to:

(1)     take immediate physical custody of any items ordered impounded and not in use in the precinct in the conduct of the election;

(2)     take legal custody of items ordered impounded and being used in the conduct of the election by assigning an officer to be physically present in the polling place until the polling place is closed and the results have been tallied and certified as required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(3)     take physical custody of items ordered impounded and being used in the conduct of the election as soon as the polling place is closed and the results in the precinct have been tallied and certified as required by the Municipal Election Code; and

(4)     deliver all items ordered impounded and taken into physical custody to the district court clerk of the court entering the order for safekeeping subject to further orders of the court.

B.     The party petitioning the court for the original order of impoundment may by motion to the court request an order allowing the party or his attorney access to and inspection of any items impounded. The court shall enter its order allowing access and inspection under conditions set by the court that will assure adequate safeguarding of the impounded items. The order shall, if requested by the petitioner, allow for the copying or reproduction of any items by and at the expense of the petitioner.

C.     Ten days from the date of the original order of impoundment or, if an order granting access and inspection has been entered, ten days after that order, the order of impoundment shall automatically terminate unless the court extends the time for good cause shown. The court shall in all cases order the impoundment of ballots terminated no later than thirty days after the entry of the original order of impoundment.

D.     Upon the termination of an impoundment of ballots the items impounded shall be delivered by the district court clerk to the person that would have been entitled to the possession of the items under the Municipal Election Code if there had been no impoundment.

E.     If the petitioner shall successfully prosecute an election contest or recount proceeding that results in a change in the petitioner's favor the court shall refund to the petitioner the deposit required under Section 3-8-65 NMSA 1978 less any amount expended for guarding and preserving the impounded ballots. In all other cases there shall be no refund. Any amounts not refunded shall be transmitted to the municipal treasurer for credit to the municipal general fund.



Section 3-8-67 - Contest of election; burden of proof.

3-8-67. Contest of election; burden of proof.

A.     If a contestant makes a prima facie showing that the precinct board or municipal clerk failed to substantially comply with those provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] which protect the secrecy and sanctity of the ballot and prescribe the duties of the precinct board or municipal clerk, then the burden shall be on the contestee to prove that no fraud, intimidation, coercion or undue influence was exerted by such precinct board members or the municipal clerk, and that the secrecy and purity of the ballot was safeguarded and no intentional evasion of the substantial requirements of the law was made.

B.     If the contestee fails to make such a showing, the votes of that entire polling place shall be rejected; provided, that no such rejection shall be made where it appears to the court that the members of the precinct board or municipal clerk ignored the requirements of the Municipal Election Code with the probable intent of procuring the rejection of the entire vote in the precinct.



Section 3-8-68 - Recount; recheck; application; costs.

3-8-68. Recount; recheck; application; costs.

A.     Whenever any candidate for any office for which the municipal clerk issues a certificate of election believes that any error or fraud has been committed by any precinct board in counting or tallying the ballots or absentee ballots, in the verification of the votes cast on the voting machines or in the certifying of the results of any election whereby the results of the election in the precinct have not been correctly determined, declared or certified, the candidate, within six days after completion of the canvass by the municipal canvassing board, may have a recount of the ballots or absentee ballots, or a recheck of the voting machine and the voting machine cartridge or memory card that contains the number of total votes that were cast in the precinct.

B.     In the case of any office for which the municipal clerk issues a certificate of election, application for recount or recheck shall be filed with the municipal clerk.

C.     Any applicant for a recount shall deposit with the municipal clerk fifty dollars ($50.00) in cash or a sufficient surety bond in an amount equal to fifty dollars ($50.00) for each precinct or consolidated precinct for which a recount is demanded.  Any applicant for a recheck shall deposit with the municipal clerk ten dollars ($10.00) in cash or a sufficient surety bond in an amount equal to ten dollars ($10.00) for each voting machine to be rechecked.

D.     The deposit or surety bond shall be security for the payment of the costs and expenses of the recount or recheck in case the results of the recount or recheck are not sufficient to change the results of the election.

E.     If it appears that error or fraud sufficient to change the winner of the election has been committed, the costs and expenses of the recount or recheck shall be paid by the municipality upon warrant of the municipal clerk from the general fund of the municipality.

F.     If no error or fraud appears to be sufficient to change the winner, the costs and expenses for the recount or recheck shall be paid by the applicant.  Costs shall consist of any docket fees, mileage of a sheriff or state police officer in serving summons and fees and mileage of precinct board members, at the same rates allowed witnesses in civil actions.  If fraud has been committed by a precinct board, it shall not be entitled to such mileage or fees.



Section 3-8-69 - Recount; recheck; proceedings.

3-8-69. Recount; recheck; proceedings.

A.     Immediately after filing of the application for recount or recheck, the municipal clerk shall issue a summons directed to the precinct board of each precinct or consolidated precinct specified in the application commanding it to appear at the office of the municipal clerk on a day fixed in the summons, which date shall not be more than ten days after the filing of the application for recount or recheck.  A copy of the summons shall be forwarded to the county clerk of the concerned county.

B.     The municipal clerk shall deliver the summons to a sheriff or state police officer who shall forthwith personally serve it upon each of the precinct board members.  The municipal clerk shall send notices by registered mail of the date, time and place fixed for recount or recheck to the district judge and county clerk.

C.     The precinct board, district judge or the district court judge's designee, county clerk and the municipal clerk shall meet on the date, time and place fixed for the recount or recheck, and the ballot boxes or voting machines of the precinct or consolidated precinct involved in the recount or recheck shall be opened.  The precinct boards shall recount and retally the ballots or recheck the votes cast on the voting machine, as the case may be, and recount and retally the absentee ballots for the office in question in the presence of the municipal clerk, the county clerk, district judge or person designated to act for the judge and any other person who may desire to be present.

D.     During the recount or recheck, the precinct board of a precinct or consolidated precinct where paper ballots used in lieu of voting machines or absentee ballots were used shall recount and retally only the ballots that the election judge accepted and placed in the ballot box at the time they were cast or received, as the case may be.

E.     After completion of the recount or recheck, the precinct board shall replace the ballots or absentee ballots in the ballot box and lock it, or the voting machines shall be locked and resealed, and the precinct board shall certify to the municipal clerk the results of the recount or recheck.  The district judge or the person designated to act for the judge, the county clerk and the municipal clerk shall also certify that the recount or recheck was made in their presence.



Section 3-8-70 - Recount; recheck; recanvass.

3-8-70. Recount; recheck; recanvass.

A.     Immediately upon receipt of the certificate of recount or recheck from all the precinct boards making a recount or recheck, the municipal canvassing board shall meet and recanvass the returns for the office in question.

B.     In making the recanvass, the municipal canvassing board shall be bound by the certificates of recount or recheck from the precinct boards instead of the original returns from those precinct boards.

C.     After the recanvass, if it appears that fraud or error has been committed sufficient to change the winner of the election, then the municipal clerk shall revoke the certificate of election already issued to any person for that office and shall issue a certificate of election in favor of the person receiving a plurality of the votes cast at the election as shown by the recount or recheck, and such certificate shall supersede all others and entitle the holder to all of the rights and privileges of the office. The person shall take office after complying with Section 3-8-33 NMSA 1978 with the time to take office running from the date that the new certificate is issued.



Section 3-8-71 - Preservation of election information.

3-8-71. Preservation of election information.

A.     The municipal clerk shall retain for two years after each municipal election:

(1)     the absentee ballot register, application for absentee ballots, absentee voter lists and affidavits of destruction;

(2)     signature roster and registered voter list;

(3)     the machine-printed returns;

(4)     oaths of office of the precinct board;

(5)     declarations of candidacy and withdrawals;

(6)     copies of all election material required to be published or posted;

(7)     a copy of all sample ballots and ballot sheets;

(8)     voting machine permits;

(9)     certificates submitted by voters;

(10)     copies of all affidavits and certificates prepared in connection with the election;

(11)     all results of recounts, rechecks, contests and recanvass; and

(12)     all other significant election materials.

B.     The district court shall retain for forty-five days after each municipal election all election materials sent by the precinct board.  Thereafter, the material may be destroyed unless needed by the court in connection with a contest or other case or controversy.

C.     The municipal clerk shall destroy election records two years after the election by shredding, burning or otherwise destroying.



Section 3-8-72 - Penalties; applicability.

3-8-72. Penalties; applicability.

The penalties imposed by Sections 3-8-73 NMSA 1978 through 3-8-79 NMSA 1978 do not apply to offenses for which penalties are otherwise provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].



Section 3-8-73 - Unlawful opening of ballot box or voting machine; penalty.

3-8-73. Unlawful opening of ballot box or voting machine; penalty.

A.     Unlawful opening of a ballot box consists of opening any ballot box or inspecting or removing the contents thereof without lawful authority, or conspiring with others to have the same done.

B.     A person who commits unlawful opening of a ballot box is guilty of a fourth degree felony.

C.     Unlawful opening of a voting machine consists of, without lawful authority, opening, unlocking, inspecting, tampering, resetting or adjusting a voting machine which has been certified by the municipal clerk, or conspiring with others to have the same done.

D.     A person who commits unlawful opening of a voting machine is guilty of a fourth degree felony.



Section 3-8-74 - Unlawful possession of keys; absentee ballot; penalty.

3-8-74. Unlawful possession of keys; absentee ballot; penalty.

A.     Unlawful possession of keys consists of the possession at any time by any person of any key to a voting machine or ballot box or possession of an imitation or duplicate thereof or making or causing to be made any imitation or duplicate thereof unless authorized by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B.     A person who commits unlawful possession of keys is guilty of a fourth degree felony.

C.     Unlawful possession of an absentee ballot consists of the possession by any person at any time of absentee ballot materials when not authorized by the Municipal Election Code to be in the possession of such materials or when such materials were obtained in an unlawful manner. As used in this section, "absentee ballot materials" means an absentee ballot, absentee ballot envelopes, the absentee ballot register or absentee ballot return.

D.     A person who commits unlawful possession of an absentee ballot is guilty of a fourth degree felony.



Section 3-8-75 - False voting; falsifying election documents; false swearing; penalty.

3-8-75. False voting; falsifying election documents; false swearing; penalty.

A.     False voting consists of:

(1)     voting or offering to vote with the knowledge of not being a qualified elector;

(2)     voting or offering to vote in the name of any other person;

(3)     knowingly voting or offering to vote in any precinct except that in which one is registered;

(4)     voting or offering to vote more than once in the same election;

(5)     inducing, abetting or procuring or attempting to induce, abet or procure a person known not to be a qualified elector to vote; or

(6)     inducing, abetting or procuring or attempting to induce, abet or procure a person who has voted once in any election to vote or attempt to vote again at the same election.

B.     A person who commits false voting is guilty of a fourth degree felony.

C.     Falsifying election documents consists of performing any of the following acts willfully and with knowledge and intent to deceive or mislead any voter, precinct board, municipal clerk or other election official:

(1)     printing, causing to be printed, distributing or displaying false or misleading instructions pertaining to voting or the conduct of the election;

(2)     printing, causing to be printed, distributing or displaying any official ballot, absentee ballot, sample ballot, facsimile diagram, ballot sheet or pretended ballot that includes the name of any person not entitled by law to be on the ballot or omits or defaces the name of any person entitled by law to be on the ballot or otherwise contains false or misleading information or headings;

(3)     defacing, altering, forging, making false entries in or changing any election document, including election returns, a certificate of election registration record or signature rosters, affidavits, certificates or any other election document except as authorized in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(4)     withholding any certificate of election, registered voter list, signature roster, election return or any other election document required by or prepared and issued pursuant to the Municipal Election Code; or

(5)     preparing or submitting any false certificate of election, signature roster, registered voter list, election return or any other election document.

D.     A person who falsifies election documents is guilty of a fourth degree felony.

E.     False swearing consists of knowingly taking or giving any oath required by the Municipal Election Code with the knowledge that the thing or matter sworn to is not a true and correct statement.

F.     A person who falsely swears is guilty of a fourth degree felony.



Section 3-8-76 - Offering a bribe; accepting a bribe; intimidation; penalty.

3-8-76. Offering a bribe; accepting a bribe; intimidation; penalty.

A.     Offering a bribe consists of willfully offering, advancing, paying or causing to be paid or promising, directly or indirectly, any money, other valuable consideration, office or employment to any person for any of the following purposes connected with or incidental to any election:

(1)     to induce such person to vote or refrain from voting for or against any candidate or question;

(2)     to induce such person, if a precinct board member, municipal clerk or other election official, to mark, alter, withhold or otherwise change or falsify any ballot or vote that has been cast, any election return, any certificate of election or any other election document; or

(3)     to induce such person to use such payment or promise to bribe others for the purposes specified in this section.

B.     A person who offers a bribe is guilty of a fourth degree felony.

C.     Accepting a bribe consists of knowingly accepting any payment or promise of payment, directly or indirectly, of money, other valuable consideration, office or employment for the unlawful purposes specified in Subsection A of this section.

D.     A person who accepts a bribe is guilty of a fourth degree felony.

E.     Intimidation consists of any person, including but not limited to any elected or appointed municipal official or employee, inducing or attempting to induce fear by use of or threatened use of force, violence, infliction of damage, harm or loss to any person or property or any form of economic retaliation upon any person voting or intending to vote, precinct board member, challenger, watcher or municipal clerk to impede or prevent the free, fair and secret exercise of the elective franchise or the impartial and legally correct administration of the election pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

F.     A person who commits intimidation is guilty of a fourth degree felony.



Section 3-8-77 - Electioneering too close to polling place; obstructing polling place; disturbing polling place; penalty.

3-8-77. Electioneering too close to polling place; obstructing polling place; disturbing polling place; penalty.

A.     Electioneering too close to the polling place consists of any form of campaigning on election day within one hundred feet of the building in which the polling place is located and includes but is not limited to the display of signs, bumper stickers or distribution of campaign literature.

B.     A person who commits electioneering too close to the polling place is guilty of a petty misdemeanor.

C.     Obstructing the polling place consists of:

(1)     approaching nearer than fifty feet from any polling place during the conduct of the election with the intention of knowingly interfering with the legal conduct of the election; or

(2)     willfully blocking an entrance to the polling place so as to prevent free ingress and egress.

D.     A person who obstructs the polling place is guilty of a petty misdemeanor.

E.     Disturbing the polling place consists of doing one or more of the following acts in the building in which the polling place is located or outside the building in which the polling place is located on election day:

(1)     any act which knowingly interferes with or impedes the legal conduct of the election or the legal performance of any election official's duties or any act which unintentionally causes such result if such act is continued after an election judge orders a person to cease and desist such activity; or

(2)     any act which knowingly interferes with or impedes a person's right to cast a vote in quiet, secret and orderly surroundings or any act which unintentionally causes such result if such act is continued after an election judge orders a person to cease and desist such activity.

F.     A person who disturbs the polling place is guilty of a petty misdemeanor.



Section 3-8-78 - Coercion of employees; permitting prisoners to vote; malfeasance by messengers; unlawful use or possession of liquor or illegal drugs; penalty.

3-8-78. Coercion of employees; permitting prisoners to vote; malfeasance by messengers; unlawful use or possession of liquor or illegal drugs; penalty.

A.     Coercion of employees consists of any officer or agent of any corporation, company or association or any person having supervision over or employing persons entitled to vote at any election directly or indirectly discharging or penalizing or threatening to discharge or penalize such employee because of the employee's opinions or beliefs or because of such employee's intention to vote or to refrain from voting for any candidate or for or against any question.

B.     A person who commits coercion of employees is guilty of a fourth degree felony.

C.     Permitting prisoners to vote consists of any person who has custody of convicts or prisoners taking such convicts or prisoners or permitting them to be taken to any polling place for the purpose of voting in any election.

D.     A person who permits prisoners to vote is guilty of a petty misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty days nor more than ninety days, or both.

E.     Subsection C and Subsection D of this section do not prohibit permitting prisoners who are legally qualified to vote to cast an absentee ballot pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

F.     Malfeasance by messengers consists of the willful delay or failure of any official messenger to convey or deliver election supplies to the precinct board or municipal clerk, the willful delay or failure of any official messenger to convey or deliver the ballot box, key, election returns or other election materials, documents or supplies to the municipal clerk or precinct board or the willful delay or failure of any official messenger to perform as required by any precinct board member or the municipal clerk who makes a legal demand.

G.     Any messenger committing such malfeasance is guilty of a petty misdemeanor.

H.     Unlawful use or possession of alcoholic liquor or illegal drugs consists of the use or possession of any alcoholic liquor or illegal drug by any member of the precinct board, challengers, watchers or the municipal clerk prior to or while performing official duties on election day. Unlawful use or possession also consists of the use, possession or carrying of alcoholic liquor or illegal drugs within two hundred feet of the polling place during any election.

I.     A person who commits unlawful possession of alcoholic liquor or illegal drugs is guilty of a petty misdemeanor.



Section 3-8-79 - Conspiracy; general penalty; violation by municipal clerk; penalty.

3-8-79. Conspiracy; general penalty; violation by municipal clerk; penalty.

A.     Conspiracy to violate the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] consists of two or more persons knowingly combining, uniting or agreeing to cause or attempt to cause the omission or commission of any duty or act that violates the provisions of the Municipal Election Code.

B.     A person who commits conspiracy to violate the Municipal Election Code is guilty of a fourth degree felony.

C.     If the Municipal Election Code does not impose a specific penalty for the violation of a provision prohibiting a specific act, a person who knowingly commits such violation is guilty of a misdemeanor.

D.     Violation of the Municipal Election Code consists of the willful violation of the Municipal Election Code or the willful failure or refusal to perform any act or duty required by the Municipal Election Code.

E.     A member of the municipal governing body, a municipal official or employee, or municipal clerk, deputy or assistant who willfully violates the Municipal Election Code is guilty of a fourth degree felony and, in addition, such violation is sufficient cause for removal from office in a proceeding instituted for that purpose as provided by law.



Section 3-8-80 - Uniform procedure.

3-8-80. Uniform procedure.

The provisions of Sections 3-8-38 through 3-8-79 NMSA 1978 concerning election day matters, post election duties, election challenges and penalties shall apply to all municipal elections, except as otherwise specified.



Section 3-8-81 to 3-8-95 - Repealed.

3-8-81 to 3-8-95. Repealed.






Article 9 - Absentee Voting, 3-9-1 through 3-9-16.

Section 3-9-1 - Definitions.

3-9-1. Definitions.

As used in Chapter 3, Article 9 NMSA 1978:

A.     "absent uniformed services voter" means:

(1)     a member of a uniformed service on active duty who, by reason of such active duty, is absent from the place of residence where the member is otherwise qualified to vote;

(2)     a member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote; or

(3)     a spouse or dependent of a member described in Paragraph (1) or (2) of this subsection who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote;

B.     "absentee voting" means the casting of a vote by a qualified elector for any candidate or question prior to election day;

C.     "early voter" means a voter who votes in person before election day, and not by mail;

D.     "election" means a regular or special municipal election;

E.     "federal qualified elector" means:

(1)     an absent uniformed services voter; or

(2)     an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved;

F.     "immediate family" means a person's spouse, children, parents, brothers and sisters;

G.     "member of the merchant marine" means an individual other than a member of a uniformed service or an individual employed, enrolled or maintained on the great lakes or the inland waterways who:

(1)     is employed as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States or a vessel of a foreign-flag registry under charter to or control of the United States; or

(2)     is enrolled with the United States for employment or training for employment or is maintained by the United States for emergency relief service as an officer or crew member of a vessel described in Paragraph (1) of this subsection;

H.     "overseas voter" means:

(1)     an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved;

(2)     a person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(3)     a person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States;

I.     "uniformed services" means the army, navy, air force, marine corps and coast guard and the commissioned corps of the national oceanic and atmospheric administration; and

J.     "voter" means a qualified elector of the municipality.



Section 3-9-2 - Certain applications constitute registration.

3-9-2. Certain applications constitute registration.

An application from a federal qualified elector or overseas voter shall, when received by the municipal clerk, constitute a registration for purposes of that election.



Section 3-9-3 - Absentee voting; regular or special municipal elections; right to vote.

3-9-3. Absentee voting; regular or special municipal elections; right to vote.

A.     Any voter or any overseas voter or federal qualified elector entitled to vote in the municipal election may vote by absentee ballot for all candidates and on all questions appearing on the ballot at such regular or special election at the voter's assigned polling place, as if the voter were able to cast a ballot in person at such polling place.

B.     The provisions of this section shall also apply to a regular or special municipal election held in conjunction with any other political subdivision.



Section 3-9-4 - Absentee ballot application; rejection; acceptance; issuance of absentee ballot.

3-9-4. Absentee ballot application; rejection; acceptance; issuance of absentee ballot.

A.     Application by a federal qualified elector or overseas voter shall be made on the federal postcard application form to the municipal clerk.

B.     The municipal clerk shall prescribe the form of the absentee ballot application.

C.     An application for an absentee ballot may be obtained from the municipal clerk.

D.     Upon receipt of a properly completed and delivered application for an absentee ballot, the municipal clerk shall contact the county clerk to determine if the applicant is a qualified elector of the municipality.

E.     The municipal clerk shall reject an absentee ballot application for any of the following reasons:

(1)     the application is not made on the form provided by the municipal clerk;

(2)     the application does not set forth the applicant's full name and address;

(3)     the application does not set forth the applicant's date of birth;

(4)     the application is not signed by the applicant; or

(5)     the applicant:

(a)     has no valid affidavit of registration on file with the county clerk and is not a federal qualified elector or overseas voter;

(b)     has a valid affidavit of registration on file with the county clerk, but is not a resident of the municipality; or

(c)     is a federal qualified elector or overseas voter, but is not entitled to vote in the municipal election; and

(d)     cannot comply with Subparagraph  (a), (b) or (c) of this paragraph pursuant to Subsection B of Section 3-8-40 NMSA 1978.

F.     If the municipal clerk rejects an absentee ballot application pursuant to Subsection E of this section, the municipal clerk shall mark the application "rejected", enter "rejected" in the absentee ballot register and file the application in a separate file.  The municipal clerk shall, within twenty-four hours of rejection of the application, notify the applicant in writing of the reasons for rejection of the application.  If the application is incomplete, the municipal clerk shall immediately mail a new application for an absentee ballot.

G.     If the application for absentee ballot is accepted, the municipal clerk shall:

(1)     mark the application "accepted";

(2)     enter the required information in the absentee ballot register; and

(3)     issue to the applicant an absentee ballot.

H.     The municipal clerk shall deliver the absentee ballot to the applicant in the office of the municipal clerk if the application for absentee ballot has been accepted and if the application is submitted in person by the applicant or mail an absentee ballot to any qualified elector, federal qualified elector or overseas voter whose application for an absentee ballot was received by mail and has been accepted.  The municipal clerk shall notify the county clerk who shall write "absentee ballot" on the signature line of the signature roster next to the name of the person who has been sent an absentee ballot.  Names of individuals that have been labeled "absentee ballot" shall appear on a separate list called the "absentee voter list".  This list shall be submitted to the municipal clerk by the county clerk in the same manner as provided in Subsection B of Section 3-8-7 NMSA 1978.

I.     It is the duty of the municipal clerk to verify the signature roster and absentee voter list to ensure that all names of individuals who have been issued absentee ballots have been labeled "absentee ballot" on the signature roster and their names listed on the absentee voter list.  If not, the municipal clerk shall write "absentee ballot" on the signature line of the signature roster next to the name of the person who has been sent an absentee ballot.  The municipal clerk shall then enter the name and all required information on the absentee voter list.

J.     If the application for an absentee ballot is delivered in person to the municipal clerk during regular hours and days of business and is accepted, the municipal clerk shall issue the voter the absentee ballot and it shall be marked by the applicant in a voting booth in the municipal clerk's office, sealed in the proper envelopes and otherwise properly executed and returned to the municipal clerk or the clerk's authorized representative before the applicant leaves the office of the municipal clerk.

K.     The act of marking the absentee ballot in the office of the municipal clerk shall be a convenience to the voter in the delivery of the absentee ballot and does not make the office of the municipal clerk a polling place subject to the requirements of a polling place in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] other than as provided in this subsection.  During the period of time between the date a person may first apply in person for an absentee ballot and the final date for such application and marking of the ballot in the office of the municipal clerk, it is unlawful to solicit votes or display or otherwise make accessible any posters, signs or other forms of campaign literature whatsoever in the clerk's office.

L.     Absentee ballots shall be mailed to federal qualified electors and overseas voters whose applications have been accepted not earlier than thirty-five days prior to the election and not later than 5:00 p.m. on the Friday immediately prior to the date of the election.

M.     Absentee ballots shall be issued to voters whose applications have been approved not earlier than thirty-five days prior to the election and not later than 5:00 p.m. on the Friday immediately prior to the date of the election.

N.     No absentee ballot shall be delivered or mailed by the municipal clerk to any person other than the applicant for such ballot.



Section 3-9-5 - Absentee ballot register.

3-9-5. Absentee ballot register.

A.     For each election, the municipal clerk shall keep an "absentee ballot register" in which the clerk shall enter:

(1)     in numerical sequence, the name and municipal address of each absentee ballot applicant;

(2)     the date and time of receipt of the application;

(3)     whether the application was accepted or rejected;

(4)     the date of delivery to the voter in person in the office of the municipal clerk, or mailing of an absentee ballot to the applicant, the method of delivery and, if mailed, the address to which the ballot was mailed;

(5)     the applicant's precinct and district number, if applicable;

(6)     whether the applicant is a voter, an overseas voter or a federal qualified elector;

(7)     affidavits of voters who did not receive absentee ballots; and

(8)     the date and time the completed ballot was received from the applicant by the municipal clerk.

B.     The absentee ballot register is a public record open to public inspection in the municipal clerk's office during regular office hours and shall be preserved for two years after the date of the election.  The municipal clerk shall have an updated absentee ballot register available for public inspection Monday through Friday during regular office hours.



Section 3-9-6 - Form of absentee ballot; form of absentee ballot envelopes.

3-9-6. Form of absentee ballot; form of absentee ballot envelopes.

A.     The form of the absentee ballot shall be, as nearly as practicable, in the same form as prescribed by the municipal clerk for other ballots.  However, to reduce weight and bulk for transport of absentee ballots, the size and weight of the paper for envelopes, ballots and instructions shall be reduced as much as is practicable.  The ballots shall provide for sequential numbering.

B.     Absentee ballots and envelopes shall be delivered by the printer to the municipal clerk not later than thirty-five days prior to the date of the election to be held.

C.     The municipal clerk shall prescribe the form of:

(1)     official inner envelopes for use in sealing the completed absentee ballot;

(2)     official mailing envelopes for use in returning the official inner envelope to the municipal clerk;

(3)     absentee ballot instructions, describing proper methods for completion of the ballot and returning it; and

(4)     official transmittal envelopes for use by the municipal clerk in mailing absentee ballot materials.

D.     Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the municipal clerk and overseas voters and federal qualified electors shall be printed in black in the form prescribed by postal regulations and the federal Uniformed and Overseas Citizens Absentee Voting Act.  Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the municipal clerk shall be printed in green in substantially similar form.  All official inner envelopes shall be printed in green.

E.     The reverse of each official mailing envelope shall contain a form to be signed by the person completing the absentee ballot.  The form shall identify the person and shall contain the following statement:  "I will not vote in this election other than by the enclosed ballot.  I will not receive or offer any compensation or reward for giving or withholding any vote.".



Section 3-9-7 - Manner of voting; use of an electronic voting device.

3-9-7. Manner of voting; use of an electronic voting device.

A.     Any person voting an absentee ballot under the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] shall secretly mark the ballot as instructed on the ballot, place the marked ballot in the official inner envelope and securely seal the envelope.  The voter shall then place the official inner envelope inside the official mailing envelope and securely seal the envelope.  The voter shall then complete the form on the reverse of the official mailing envelope.

B.     Overseas voters and federal qualified electors shall either deliver their ballots in person or mail the official mailing envelope to the municipal clerk of their municipality of residence or deliver it to a person designated by federal authority to receive executed ballots for transmission to the municipal clerk of the municipality of residence.  A voter, caregiver to that voter or member of that voter's immediate family may deliver that voter's absentee ballot to the municipal clerk in person or by mail, provided that the voter has subscribed the outer envelope of the absentee ballot.

C.     When an electronic voting device is used by the voter to cast an absentee vote, the municipal clerk shall ensure that each absentee voting machine is located within the office of the municipal clerk.  The area shall be secured by lock and key.  Each day during the time the absentee voting machine is used for absentee voting, the municipal clerk shall, in the presence of one other employee of the municipality, unlock the office where the voting machine is located.  Each day, at the close of regular office hours, the municipal clerk shall, in the presence of one other municipal employee, secure the office where the voting machine is located.  Each day immediately after unlocking or locking the office where the voting machine is located, the municipal clerk and the employee present shall sign or initial the absentee voting daily report. The municipal clerk shall prescribe the form of the absentee voting daily report, which shall include the following information:

(1)     the voting machine serial number;

(2)     the beginning and ending public counter number for the day;

(3)     the beginning and ending protective counter number for the day;

(4)     the closing seal number, if any;

(5)     the total number of voters for the day; and

(6)     a place for the date and signature of the municipal clerk and the municipal employee.

D.     Voting shall be conducted substantially in the manner provided in the Municipal Election Code.  The absentee voting daily report shall be submitted to the absent voter precinct on election day, along with any voting machines used.



Section 3-9-8 - Care of absentee ballots; destruction of unused ballots by municipal clerk.

3-9-8. Care of absentee ballots; destruction of unused ballots by municipal clerk.

A.     The municipal clerk shall mark on each completed official outer envelope the date and time of receipt in the municipal clerk's office, record this information in the absentee ballot register and safely and securely keep the official outer envelope unopened until it is delivered on election day to the proper precinct board or until it is canceled and destroyed in accordance with law.  Once a ballot is officially accepted by the municipal clerk and recorded in the absentee ballot register, it cannot be returned to the voter for any reason.

B.     The municipal clerk shall accept completed official outer envelopes received by mail or delivered in person to the municipal clerk's office by the voter signing the official outer envelope, by a member of the voter's immediate family or by the caregiver to the voter until 7:00 p.m. on election day.  Any completed outer envelope received after that time and date shall be marked as to the time and date received, shall not be delivered to the precinct board and shall be preserved until the time for election contests has expired.  In the absence of a court order, after the expiration of the time for election contests, the municipal clerk shall destroy all late official mailing envelopes without opening or permitting the contents to be examined, cast, counted or canvassed.  Before their destruction, the municipal clerk shall count the numbers of late ballots from voters, overseas voters and federal qualified electors and record the number from each category in the absentee ballot register.

C.     After 5:00 p.m. and not later than 8:00 p.m. on the Friday immediately preceding the date of the election, the municipal clerk shall record the numbers of the unused absentee ballots and shall publicly destroy in the municipal clerk's office all unused ballots.  The municipal clerk shall execute a certificate of such destruction, which shall include the numbers on the ballots destroyed, and the certificate shall be placed within the absentee ballot register.

D.     At 7:00 p.m. on the day of the election, the municipal clerk shall determine the number of ballots that were mailed and have not been received and execute a "certificate of unreceived absentee ballots".  The certificate shall be placed in the absentee ballot register and shall become an official part of the register.  The municipal clerk shall determine the form of the certificate of unreceived absentee ballots.



Section 3-9-9 - Absent voter precinct.

3-9-9. Absent voter precinct.

For the purposes of absentee voting, the governing body shall create a special absent voter precinct, cause an absent voter precinct board to be appointed consisting of election judges and election clerks as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and shall designate a polling place for the counting and tallying of absentee ballots in the election on election day. The municipal clerk shall administer the oath to the election judges. A regular precinct board may be designated to serve as the absent voter precinct board. Members of the absent voter precinct board shall receive the same compensation as other precinct board members, but in no case shall a precinct board member who also serves as a member of the absent voter precinct board be entitled to extra compensation for serving on the absent voter precinct board.



Section 3-9-10 - Delivery of absentee ballots to absent voter precinct.

3-9-10. Delivery of absentee ballots to absent voter precinct.

After 7:00 a.m. on election day, the municipal clerk shall deliver to the absent voter precinct board the absentee ballot register and the absent voter ballots received by the clerk, any electronic voting machines used and all absentee voting daily reports. Prior to 7:00 p.m. on election day, the municipal clerk shall deliver any ballots received on election day to the absent voter precinct board and the precinct board shall note the receipt of ballots in the absentee ballot register and on the absentee voter list. On delivery of the ballots, the municipal clerk or his designee shall remain in the presence of the absent voter precinct board until the clerk has observed the opening of all official mailing envelopes, the deposit of all ballots in the locked ballot box and the listing of the names on all of the official mailing envelopes in the absentee voter list. All functions of the absent voter precinct board shall be conducted in the place designated as the absent voter precinct.



Section 3-9-11 - Handling absentee ballots by absent voter precinct boards.

3-9-11. Handling absentee ballots by absent voter precinct boards.

A.     Before opening any official mailing envelope, an election judge shall determine that the required signature has been executed on the reverse side of the official mailing envelope.

B.     If the signature is missing, an election judge shall write "rejected" on the front of the official mailing envelope.  The election clerks shall write the notation "rejected - missing signature" in the "notations" column on the absentee voter list.  An election judge shall place the official mailing envelope unopened in an envelope provided for rejected ballots, seal the envelope, write the voter's name on the front of the envelope and deposit it in the locked ballot box.

C.     Declared challengers certified by the municipal clerk may examine the official mailing envelope and may challenge the ballot of any absent voter for the following reasons:

(1)     the official mailing envelope has been opened prior to being received by the absent voter precinct board; or

(2)     the person offering to vote is not an overseas voter, federal qualified elector or voter as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

Upon the challenge of an absentee ballot, an election judge shall generally follow the same procedure as when ballots are challenged when a person offers to vote in person.  If a challenged ballot is not to be counted, it shall not be opened and shall be placed in an envelope provided for challenged ballots.

D.     If the official mailing envelopes have properly executed signatures and the voters have not been challenged:

(1)     an election judge shall open the official mailing envelopes and deposit the ballots in their still sealed official inner envelopes in the locked ballot box; and

(2)     the election clerks shall mark the notation "AB" opposite the voter's name in the "notations" column of the absentee voter list.

E.     Prior to the closing of the polls, an election judge may remove the absentee ballots from the official inner envelopes and either count and tally the results of absentee balloting by hand or register the results of each absentee ballot on a voting machine the same as if the absent voter had been present and voted in person.  It shall be unlawful for any person to disclose the results of such count and tally or such registration on a voting machine of absentee ballots prior to the closing of the polls.

F.     The municipal clerk shall, prior to the opening of the polls on election day, notify the absent voter precinct board in writing whether absentee ballots are to be counted and tallied or registered on a voting machine.  The procedures shall be such as to ensure the secrecy of the ballot.

G.     Absent voter precinct polls shall be closed at 7:00 p.m. on the day of the election by the absent voter precinct board.



Section 3-9-12 - Canvass; recount or recheck; disposition.

3-9-12. Canvass; recount or recheck; disposition.

Where no voting machines are used to register absentee ballots, such ballots shall be canvassed, recounted and disposed of in the manner provided by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the canvassing, recounting and disposition of paper ballots.  Where voting machines are used to register absentee ballots, such ballots shall be canvassed and rechecked in the manner provided by the Municipal Election Code for the canvassing and recheck of ballots cast on a voting machine; provided, in the event of a contest, voting machines used to register absentee ballots shall not be rechecked, but the absentee ballots shall be recounted in the manner provided by the Municipal Election Code.



Section 3-9-13 - Voting in person prohibited.

3-9-13. Voting in person prohibited.

A.     No person who has been issued an absentee ballot shall vote in person at that person's regular precinct polling place on election day except as otherwise provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B.     At any time prior to 5:00 p.m. on the Friday immediately preceding the date of the election, any person whose absentee ballot application has been accepted and who was mailed an absentee ballot but who has not received the absentee ballot may execute, in the office of the municipal clerk of the municipality where that person is registered to vote, a sworn affidavit stating that the person did not receive or vote his absentee ballot. Upon receipt of the sworn affidavit, the municipal clerk shall issue the voter a replacement absentee ballot.

C.     The municipal clerk shall prescribe the form of the affidavit and the manner in which the municipal clerk shall void the first ballot mailed to the applicant.



Section 3-9-13.1 - Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

3-9-13.1. Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

A.     A voter who has submitted an application for an absentee ballot that was accepted by the municipal clerk but who has not received the absentee ballot by mail as of the date of the election may go to the assigned polling place and, after executing an affidavit of nonreceipt of absentee ballot, shall be issued a ballot in lieu of an absentee ballot by the presiding judge, and shall be allowed to mark the ballot.

B.     The voter shall place the completed ballot issued in lieu of an absentee ballot in an official inner envelope, substantially in the form prescribed pursuant to Section 3-9-6 NMSA 1978, which shall be sealed by the voter.  The official inner envelope shall then be placed by the voter, in the presence of the presiding judge, in an official outer envelope substantially as prescribed for a transmittal envelope or mailing envelope pursuant to Section 3-9-6 NMSA 1978.  The presiding judge shall fill in the information on the back of the envelope that identifies the voter by name and signature roster number and contains the printed affidavit that the voter made application for an absentee ballot, which the voter believes to have been accepted by the municipal clerk, that the voter swears an absentee ballot had not been received as of the date of the election and that the voter was issued a ballot in lieu of an absentee ballot, and that the ballot was marked by the voter and submitted to the presiding judge.

C.     The presiding judge shall place all ballots issued in lieu of absentee ballots in a special envelope provided for that purpose by the municipal clerk, seal the envelope and return it to the municipal clerk along with the machine tally sheets after the closing of the polls.  The sealed envelope shall not be placed in the locked ballot box.

D.     The municipal clerk shall, upon receipt of the envelope containing ballots in lieu of absentee ballots, and no later than forty-eight hours after the close of the polls for the election, remove the transmittal envelopes and without removing or opening the inner envelopes, determine:

(1)     if the voter did in fact make application for an absentee ballot that was accepted by the municipal clerk;

(2)     if an absentee ballot was mailed by the municipal clerk to the voter; and

(3)     whether an absentee ballot was received by the municipal clerk from the voter by 7:00 p.m. on election day.

E.     If the municipal clerk determines that the ballot in lieu of absentee ballot is valid, that an absentee ballot was mailed to the voter and that no absentee ballot was received from the voter by the municipal clerk, the municipal clerk shall remove the inner envelope without opening it, retain the transmittal envelope with the other election returns and place the inner envelope, unopened, in a secure and locked container to be transmitted to the canvassing board to be tallied and included in the canvass of the election returns for the municipality.

F.     If the municipal clerk determines that the ballot in lieu of absentee ballot is not valid because the application for absentee ballot was rejected and no ballot was mailed to the voter, or that a ballot was received from the voter by the municipal clerk not later than 7:00 p.m. on election day, the municipal clerk shall write "rejected invalid ballot" on the front of the transmittal envelope and the transmittal envelope shall not be sent to the canvassing board for counting and tallying.  The municipal clerk shall retain the unopened transmittal envelope in a safe and secure manner and shall notify the district attorney in writing of the alleged violation of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].  A copy of the notification to the district attorney shall be sent by first class mail to the voter and to the secretary of state.

G.     The municipal clerk shall furnish and shall prescribe the form of the necessary envelopes to be used in accordance with the purposes of this section, and shall take steps to preserve the secrecy of any ballots cast pursuant to this section.



Section 3-9-14 - Repealed.

3-9-14. Repealed.



Section 3-9-15 - Watchers, challengers, and observers for absent voter precinct.

3-9-15. Watchers, challengers, and observers for absent voter precinct.

Watchers, challengers and observers may be appointed to serve on election day for the absent voter precinct in the manner specified for the appointment of watchers, challengers and observers for other precincts used in municipal elections.



Section 3-9-16 - Penalties.

3-9-16. Penalties.

A.     A person who knowingly votes or offers to vote an absentee ballot to which the person is not lawfully entitled to vote or offer to vote is guilty of a fourth degree felony.

B.     A municipal official or employee or any other person who knowingly furnishes absentee ballots to persons who are not entitled to such ballots under the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] is guilty of a fourth degree felony.

C.     A municipal official or employee, precinct board member or any other person who knowingly destroys or otherwise disposes of an absentee ballot other than in the manner provided by the Municipal Election Code is guilty of a fourth degree felony.

D.     A person who knowingly or willfully makes any false statement in any application for an absentee ballot or in the absentee ballot register or in any certificate required by the Municipal Election Code is guilty of a fourth degree felony.

E.     A person who knowingly possesses an executed or unexecuted absentee ballot outside the physical confines of the municipal clerk's office when the ballot is not the personal ballot of that person or who otherwise knowingly authorizes, aids or abets the unlawful removal of an executed or unexecuted absentee ballot from the physical confines of the municipal clerk's office is guilty of a fourth degree felony.

F.     A municipal clerk who knowingly possesses an executed or unexecuted absentee ballot outside the physical confines of the municipal clerk's office when that ballot is not the personal ballot of the municipal clerk, or who otherwise knowingly authorizes, aids or abets the unlawful removal of an executed or unexecuted absentee ballot that is not the personal ballot of the municipal clerk from the physical confines of the municipal clerk's office, is guilty of a fourth degree felony.






Article 10 - Municipal Officers; Qualifications; Compensation; Removal from Office, 3-10-1 through 3-10-8.

Section 3-10-1 - Officers; elective; term of office.

3-10-1. Officers; elective; term of office.

A.     The elective officers of a municipality having a mayor-council form of government are:

(1)     one mayor;

(2)     the members of the governing body; and

(3)     a municipal judge.

B.     The elective officers of a municipality having a commission-manager form of government are:

(1)     five commissioners; and

(2)     a municipal judge.

C.     Notwithstanding the provisions of Subsection A of this section, a municipality with a population of five hundred persons or less in the last federal decennial census shall not have a municipal judge if it adopts an effective ordinance in accordance with the provisions of Subsection B of Section 35-14-1 NMSA 1978.

D.     In every noncharter municipality, except those noncharter municipalities having a commission-manager form of government or electing members of the governing body from districts, the terms of office for the mayor and members of the governing body shall be four years. The term of office for members of the governing body shall be staggered so that the terms of office for one-half of the members of the governing body will expire every two years.

E.     Any elected municipal official whose term of office has expired shall continue in that office until his successor is elected and has taken office pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].



Section 3-10-2 - Officers; oath and bond; failure to qualify.

3-10-2. Officers; oath and bond; failure to qualify.

A.     Any officer elected or appointed to any municipal office shall take an oath or affirmation to support the constitution of the United States, the constitution and laws of New Mexico and to faithfully perform the duties of his office.

B.     For the care and disposition of municipal funds in the employee's custody and for the faithful discharge of the employee's duties, the governing body of the municipality shall require a corporate surety bond from the treasurer, the police officer and any other employee it designates. In lieu of individual corporate surety bonds, the governing body may secure a blanket corporate surety bond. The municipality shall pay for the surety bond.

C.     The governing body of any municipality may declare vacated the office of any person who fails, within ten days after he has been notified of his election or appointment to office, to take the oath of office, or to give bond when required.



Section 3-10-3 - Noncharter municipalities; governing bodies; compensation.

3-10-3. Noncharter municipalities; governing bodies; compensation.

A noncharter municipality may provide by ordinance for the compensation of the mayor and other individual members of the governing body.



Section 3-10-4 - Financial interests of municipal officers and employees.

3-10-4. Financial interests of municipal officers and employees.

A.     No elected municipal officer during the term for which elected and no municipal employee during the period of such employment shall acquire a financial interest in any new or existing business venture or business property of any kind when such officer or employee believes or has reason to believe that the new financial interest will be directly affected by his official act.

B.     No elected municipal officer and no municipal employee shall use confidential information acquired by virtue of his municipal office or municipal employment for his or another's private gain.

C.     The district attorney of the judicial district in which the municipality is located shall investigate and prosecute when appropriate any complaint brought to his attention involving a violation of this section. Violation of the provisions of this section by any municipal officer or municipal employee is grounds for removal or suspension of the officer and dismissal, demotion or suspension of the employee.



Section 3-10-5 - Officers; disclosure of interest; disqualified from voting.

3-10-5. Officers; disclosure of interest; disqualified from voting.

A.     Any member of the governing body having a financial interest or possible interest in the outcome of any policy, decision or determination before the governing body shall, within a reasonable time after such interest becomes apparent and in no case later than at the time of the taking of a vote on the issue in which he has a financial interest or possible interest, disclose to each of the other members of the governing body the nature of his financial interest or possible interest in the issue and his disclosure shall be recorded in the minute book of the governing body.

B.     Disclosure of financial interest or possible interest on any issue coming before the governing body shall not disqualify a member of the governing body from voting on the issue, unless:

(1)     a majority of the remaining members of the governing body determine that the member who discloses his financial interest or possible interest should not in propriety vote on the issue; or

(2)     the member having a financial interest or possible interest in the issue voluntarily disqualifies himself.



Section 3-10-6 - Officers; extra compensation; penalty.

3-10-6. Officers; extra compensation; penalty.

Any mayor or member of the governing body of a municipality who receives payment for services rendered by him, contrary to law, is guilty of a misdemeanor. The fine shall be paid into the general fund of the municipality.



Section 3-10-7 - Officers; removal for malfeasance in office; complaint; jurisdiction of district court; hearing; serving notice.

3-10-7. Officers; removal for malfeasance in office; complaint; jurisdiction of district court; hearing; serving notice.

Any person elected or appointed to an elective office of a municipality may be removed for malfeasance in office by the district court upon complaint of the mayor or governing body of the municipality. Any such officer is entitled to a hearing at a time fixed by the court after not less than ten days' notice of such proceedings by service, as in the case of summons in civil actions, with a copy of the complaint filed in the proceedings.



Section 3-10-8 - Officers; delivery of records.

3-10-8. Officers; delivery of records.

Any officer who vacates his office shall forthwith deliver to his successor all money, records, property or other things in his charge and belonging to the municipality.






Article 11 - Mayor-Council Municipality; Mayor, 3-11-1 through 3-11-7.

Section 3-11-1 - Powers of mayor; applicability.

3-11-1. Powers of mayor; applicability.

The provisions of Sections 3-11-1 through 3-11-7 NMSA 1978 are applicable only to those municipalities governed under the mayor-council form of government, and which have not elected to be governed under the commission-manager form of government.



Section 3-11-2 - Mayor; vacated office; appointment by governing body.

3-11-2. Mayor; vacated office; appointment by governing body.

In case of the death, disability, resignation or change of residence, from the municipality, of the mayor, the governing body shall appoint by majority vote a qualified elector to fill the vacancy for the unexpired term of office.



Section 3-11-3 - Mayor; presiding officer of governing body; limitation on vote.

3-11-3. Mayor; presiding officer of governing body; limitation on vote.

The mayor of a municipality is the presiding officer of the governing body. In all municipalities the mayor shall vote only when there is a tie vote.



Section 3-11-4 - Mayor; chief executive officer; powers.

3-11-4. Mayor; chief executive officer; powers.

The mayor is the chief executive officer and shall:

A.     cause the ordinances and regulations of the municipality to be obeyed;

B.     exercise, within the municipality, powers conferred upon sheriffs of counties to suppress disorders and keep the peace; and

C.     perform other duties, compatible with his office, which the governing body may require.



Section 3-11-5 - Mayor; appointment of officers after election.

3-11-5. Mayor; appointment of officers after election.

A.     At the organizational meeting of the governing body, which shall be scheduled pursuant to Section 3-8-33 NMSA 1978 of the Municipal Election Code, the mayor shall submit, for confirmation by the governing body, the names of persons who shall fill the appointive offices of the municipality and the names of persons who shall be employed by the municipality. If the governing body fails to confirm any person as an appointive official or employee of the municipality, the mayor at the next regular meeting of the governing body shall submit the name of another person to fill the appointed office or to be employed by the municipality.

B.     Any person holding an appointed office at the time of the municipal election shall continue in that office until his successor has been appointed and is qualified.



Section 3-11-6 - Mayor; authority to appoint, supervise and discharge employees.

3-11-6. Mayor; authority to appoint, supervise and discharge employees.

A.     Subject to the approval of a majority of all members of the governing body, the mayor shall:

(1)     appoint all officers and employees except those holding elective office; and

(2)     designate an employee to perform any service authorized by the governing body.

B.     The mayor may appoint temporary employees as required for the proper administration of municipal affairs. The employee shall serve only until the next regular meeting of the governing body at which a quorum is present. The temporary employment shall cease and the employee shall not be reappointed unless his appointment is confirmed by the governing body. A temporary employee is entitled to the usual, ordinary and reasonable compensation for services rendered to the municipality.

C.     The mayor shall:

(1)     supervise the employees of the municipality;

(2)     examine the grounds of reasonable complaint made against any employee; and

(3)     cause any violations or neglect of the employees' duties to be corrected promptly or reported to the proper authority for correction and punishment.

D.     Subject to the limitation of a merit system ordinance adopted as authorized in Section 3-13-4 NMSA 1978:

(1)     the governing body may discharge an appointed official or employee by a majority of all the members of the governing body;

(2)     the mayor may discharge an appointed official or employee upon the approval of a majority of all the members of the governing body; or

(3)     the mayor may suspend an appointed official or employee until the next regular meeting of the governing body at which time the suspension shall be approved or disapproved by a majority of all the members of the governing body. If the suspension of the appointed official or employee is disapproved by the governing body, the suspended appointed official or employee shall be paid the compensation he was entitled to receive during the time of his suspension.

E.     Any appointed official or employee who is discharged shall:

(1)     upon his request, be given, by the mayor in writing, a list of reasons for his discharge; and

(2)     be paid any vacation pay which he may have accrued.



Section 3-11-7 - Additional powers of mayor.

3-11-7. Additional powers of mayor.

The mayor shall sign all commissions, licenses and permits granted by the governing body, and other acts that the law or ordinances may require, or the commissions, licenses and permits may be authenticated as authorized under the Uniform Facsimile Signature of Public Officials Act [6-9-1 to 6-9-6 NMSA 1978].






Article 12 - Governing Body of Municipality, 3-12-1 through 3-12-4.

Section 3-12-1 - Vacancy on governing body.

3-12-1. Vacancy on governing body.

A.     Except as provided in Subsection B of this section, any vacancy on the governing body of a mayor-council municipality shall be filled by appointment of a qualified elector by the mayor of the municipality, with the advice and consent of the governing body. Any qualified elector appointed to fill a vacancy on the governing body shall serve until the next regular municipal election, or any special election called in accordance with Subsection B of this section, at which time a qualified elector shall be elected to fill the remaining unexpired term, if any.

B.     A special election, for the purpose of filling a vacancy on the governing body, may be called by the mayor, with the consent of the governing body or by the governing body. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the special election to fill a vacancy shall be conducted in the manner set forth in the Municipal Election Code for regular municipal elections. However, this subsection shall not apply to those municipalities which have adopted a charter under the provisions of Article 10, Section 6 of the constitution of New Mexico or to those counties which have incorporated under the provisions of Article 10, Section 5 of the constitution of New Mexico.



Section 3-12-1.1 - Election of members of governing bodies; requiring residency.

3-12-1.1. Election of members of governing bodies; requiring residency.

Except as provided in Section 3-12-2 NMSA 1978, members of governing bodies, excluding mayors, of municipalities having a population in excess of ten thousand shall reside in and be elected from single-member districts.  If any member of the governing body permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned.  Once, following every federal decennial census, the governing body of the municipality shall divide the municipality into a number of districts equal to the number of members on the governing body.  Such districts shall be compact and contiguous and composed of populations as nearly equal as practicable; provided that the governing body of H class counties and of any municipality having a population of ten thousand or less may provide for single-member districts as provided in this section.



Section 3-12-2 - Governing body; corporate authority; legislative body; members of council and boards of trustees; quorum.

3-12-2. Governing body; corporate authority; legislative body; members of council and boards of trustees; quorum.

A.     The corporate authority of a municipality is vested in the governing body that shall constitute the legislative branch of the municipality and shall not perform any executive functions except those functions assigned to it by law.

B.     A majority of the members of the governing body is a quorum for the purpose of transacting business.

C.     Unless otherwise provided by law, a question before the governing body shall be decided by a majority vote of the members present.

D.     The governing body of a municipality having a mayor-council form of government is the council or board of trustees whose members are the mayor and not less than four or more than ten councilmen or trustees. Any governing body of more than six councilmen or trustees may provide by ordinance for the election of two councilmen or trustees for each ward or district or create or abolish wards or districts or alter the boundary of existing wards or districts; provided that only one councilman or trustee shall be elected from a ward or district at any one election.

E.     In those municipalities with a mayor-council form of government, when there is a requirement that a certain fraction or percentage of the members of the entire governing body or of all the members of the governing body or of the entire membership of the governing body or other similar language other than the requirement of a simple majority vote for the measure, the mayor shall not be counted in determining the actual number of votes needed but he shall vote to break a tie vote as provided in Section 3-11-3 NMSA 1978 unless he has declared a conflict of interest.

F.     The governing body of a municipality may redistrict the municipality whenever redistricting is warranted. Upon petition signed by qualified electors equal in number to the votes cast for the councilman or trustee receiving the greatest number of votes at the last regular municipal election, the governing body of the municipality shall redistrict the municipality.



Section 3-12-2.1 - Governing body; mayor-council; change in number of members.

3-12-2.1. Governing body; mayor-council; change in number of members.

A.     The number of members on the council or board of trustees of a municipality having a mayor-council form of government may be changed as set forth in this section provided such number shall not be less than or more than that number specified in Subsection D of Section 3-12-2 NMSA 1978.

B.     A majority of the members elected to the governing body may adopt an ordinance increasing or decreasing the number of councilmen or trustees of that body and calling a special election on the question of approving or disapproving the change.

C.     The governing body of the municipality shall adopt an election resolution calling a special election on the question of approving or disapproving a change in the number of councilmen or trustees if there is filed with the municipal clerk a petition requesting an election on such a change and the petition is signed by at least five percent of the number of registered voters of the municipality.  The petition shall specify the number of councilmen in addition to the mayor which shall constitute the governing body of the municipality.  The petition shall be validated by the municipal clerk by verification that it contains the required number of signatures of registered voters. The election resolution shall be adopted within ten days after the petition is verified by the municipal clerk.

D.     A special election to approve or disapprove a change in the number of councilmen or trustees shall be held within ninety days after the adoption of the ordinance as provided in Subsection B of this section or within ninety days after the date the petition is verified as provided in Subsection C of this section, as the case may be, or the election may be held in conjunction with a regular municipal election if such election occurs within ninety days after the adoption of the ordinance or verification of the petition.  The municipality shall pay for the cost of the election.

E.     If at an election called pursuant to this section a majority of the registered voters voting on the question of changing the number of councilmen or trustees vote in favor of such change, all councilmen or trustees shall serve until their current term of office expires.  At each of the subsequent two regular municipal elections, one-half of the newly required number of councilmen or trustees shall be elected.

F.     If a majority of the registered voters voting on the question of changing the number of councilmen or trustees disapproves or approves of such change, then such change in the number of members shall not be considered again for a period of four years from the date of the election.



Section 3-12-3 - Governing body; powers and duties.

3-12-3. Governing body; powers and duties.

A.     The governing body of a municipality having a mayor-council form of government shall:

(1)     elect one of its members to act as mayor pro tem in the absence of the mayor;

(2)     possess all powers granted by law, and other municipal powers not conferred by law or ordinance on another officer of the municipality;

(3)     manage and control the finances and all property, real and personal, belonging to the municipality;

(4)     determine the time and place of holding its meetings, which shall be open to the public;

(5)     determine the rules of its own proceedings;

(6)     keep minutes of its proceedings, which shall be open to examination by any citizen;

(7)     adopt rules and regulations necessary to effect the powers granted municipalities;

(8)     prescribe the compensation and fees to be paid municipal officers and employees; and

(9)     prescribe the powers and duties of those officers whose terms of office or powers and duties are not defined by law, and impose additional powers and duties upon those officers whose powers and duties are prescribed by law.

B.     The governing body of a municipality having a mayor-council form of government may remit the fine of any person convicted of a violation of a municipal ordinance.

C.     The governing body may compel the attendance of absent members in such manner and under such penalties it deems desirable.

D.     The mayor or a majority of the members of the governing body may call special meetings by notice to each member of the governing body, personally served or left at his usual place of residence.



Section 3-12-4 - Governing body to provide for creation of certain appointive offices.

3-12-4. Governing body to provide for creation of certain appointive offices.

A.     The governing body of each municipality shall provide for the office of clerk, treasurer and police officer. The offices of clerk and treasurer may be combined and one person appointed to perform both functions.

B.     The governing body may also provide for the office of an attorney.

C.     The governing body may provide for deputy appointed officials who may exercise the powers granted the appointed officials.






Article 13 - Clerk, Police Officer, Manager; Duties, 3-13-1 through 3-13-4.

Section 3-13-1 - Clerk; duties.

3-13-1. Clerk; duties.

A.     The clerk of the municipality shall:

(1)     keep in custody all minutes, ordinances and resolutions approved by the governing body;

(2)     attend all meetings of the governing body;

(3)     record all proceedings, ordinances and resolutions of the governing body; and

(4)     upon request, furnish copies of municipal records. The clerk may charge a reasonable fee for the cost of furnishing copies of municipal records.

B.     The mayor, with the consent of the governing body may designate other municipal employees to be deputy municipal clerks who shall have the right and duty to perform all of the duties of the municipal clerk, including but not limited to the duties created in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].



Section 3-13-2 - Police officers.

3-13-2. Police officers.

A.     The police officer of a municipality shall:

(1)     execute and return all writs and process as directed by the municipal judge of the municipality employing the police officer;

(2)     execute and return all criminal process as directed by the municipal judge of any incorporated municipality in the state if the criminal process arises out of a charge of violation of a municipal ordinance prohibiting driving while under the influence of intoxicating liquor or drugs;

(3)     serve criminal writs and process specified in Paragraphs (1) and (2) of this subsection in any part of the county wherein the municipality is situated; and

(4)     within the municipality:

(a)     suppress all riots, disturbances and breaches of the peace;

(b)     apprehend all disorderly persons;

(c)     pursue and arrest any person fleeing from justice; and

(d)     apprehend any person in the act of violating the laws of the state or the ordinances of the municipality and bring him before competent authority for examination and trial.

B.     In the discharge of his proper duties, a police officer shall have the same powers and be subject to the same responsibilities as sheriffs in similar cases.



Section 3-13-3 - Appointment of manager; duties and qualifications.

3-13-3. Appointment of manager; duties and qualifications.

The governing body of any municipality having a population of one thousand or more persons may provide for a manager either by ordinance or by an election to be called by the governing body upon the filing of a petition containing the signatures of at least ten percent of the registered voters in the municipality.  The office of manager shall carry the same qualifications, duties and responsibilities as provided for a manager under Sections 3-14-13 through 3-14-15 NMSA 1978.



Section 3-13-4 - Municipality may establish a merit system; provisions constitute part of an employment contract.

3-13-4. Municipality may establish a merit system; provisions constitute part of an employment contract.

A.     Any municipality may establish by ordinance a merit system for the hiring, promotion, discharge and general regulation of municipal employees. The ordinance may contain reasonable restrictions or prohibitions on political activities which are deemed detrimental to the merit system thereby established. The ordinance may provide for a personnel board or personnel officer to:

(1)     administer the ordinance; and

(2)     establish rules and regulations pursuant to the ordinance, which may include:

(a)     rules governing classification of employees;

(b)     service rating of employees;

(c)     establishment of pay scales and ranges;

(d)     establishment of the number of hours of work per week; and

(e)     methods of employment, promotion, demotion, suspension and discharge of the municipal employees.

B.     If a personnel board is created, the method of appointment, the number of members and terms of office shall be set forth in the ordinance. The board shall serve without compensation for its service.

C.     Following the adoption of a merit system, the contract of employment between the municipality and an employee in a position covered by the merit system shall be subject to the provisions of the ordinance and rules and regulations issued pursuant to the ordinance.

D.     Within ten days following the adoption of a merit system, an employee in a position covered by the merit system may file with the clerk a declaration stating that the employee does not desire to have his employment subject to the ordinance together with the rules and regulations issued pursuant to the ordinance. The contract of employment of all other employees employed at the time of the adoption of the merit system, and in positions covered by the merit system, shall be subject to the provisions of the ordinance and all rules and regulations issued pursuant to the ordinance.






Article 14 - Commission-Manager Form of Government; Municipalities Over 1,000, 3-14-1 through 3-14-19.

Section 3-14-1 - Commission-manager; application to municipalities over three thousand.

3-14-1. Commission-manager; application to municipalities over three thousand.

Any municipality having a population of three thousand or more persons according to the last federal census or any other official census may be organized and governed as a commission-manager municipality if the qualified electors of the municipality elect to be governed under the commission-manager form of government. If the qualified electors of the municipality do not elect to be governed under the commission-manager form of government, the municipality shall be governed under the form of government in existence on the day the election rejecting the commission-manager form was held.



Section 3-14-2 - Commission-manager; special election for adoption.

3-14-2. Commission-manager; special election for adoption.

A.     Upon petition signed by qualified electors, not less in number than fifteen percent of the votes cast for the office of mayor at the last regular municipal election, filed with the municipal clerk and verified by the municipal clerk to contain a sufficient number of legal signatures, the governing body shall within ten days of verification adopt an election resolution calling for the holding of a special election, within ninety days after the verification of the petition, on the question of organizing the municipality under the commission-manager form of government, or the governing body may submit to the qualified electors of the municipality the question of organizing the municipality under the commission-manager form of government.

B.     The question to be placed shall read substantially as follows:
"For the commission-manager form of government and providing for the election of five commissioners ________; and
Against the commission-manager form of government and providing for the election of five commissioners ________."



Section 3-14-3 - Commission-manager; certifying results of election; recording; affirmative vote; organization.

3-14-3. Commission-manager; certifying results of election; recording; affirmative vote; organization.

After the results of the election have been canvassed, the governing body shall certify the results to the municipal clerk and they shall be recorded in the minutes book of the municipality. If a majority of the votes cast on the question favor organizing under a commission-manager form of government, the governing body shall proceed to organize the municipality under the commission-manager form of government.



Section 3-14-4 - Commission-manager; charter.

3-14-4. Commission-manager; charter.

Municipalities electing to be governed under the commission-manager form of government shall be governed as provided in Sections 3-14-1 through 3-14-19 NMSA 1978.



Section 3-14-5 - Commission-manager; boundaries; retention of general powers.

3-14-5. Commission-manager; boundaries; retention of general powers.

Any municipality electing to be governed under the commission-manager form of government shall retain its present boundary except as it may be altered as authorized by statute and shall possess all powers granted by the constitution and statutes of New Mexico to other municipalities, not inconsistent with the provisions of Sections 3-14-1 through 3-14-19 NMSA 1978.



Section 3-14-6 - Commission-manager; districts for selection of commissioners; redistricting.

3-14-6. Commission-manager; districts for selection of commissioners; redistricting.

A.     The governing body of a municipality organizing under the commission-manager form of government shall district the municipality into five commissioner districts. Each district shall be compact in area and equal in population, as nearly as possible. For all municipalities having a population in excess of ten thousand, a commissioner shall reside in and be elected from each district; provided that the governing body of a municipality having a population of ten thousand or less may provide for single-member districts as provided in this section.

B.     The governing body of the municipality may redistrict the municipality whenever redistricting is warranted. Upon petition signed by qualified electors equal in number to the votes cast for the commissioner receiving the greatest number of votes at the last regular municipal election, the governing body of the municipality shall redistrict the municipality.



Section 3-14-7 - Commission-manager; candidates for office; write-in ballots.

3-14-7. Commission-manager; candidates for office; write-in ballots.

If no more candidates qualify for office than there are vacancies to be filled, they shall be declared elected without a vote, upon certification by the municipal clerk. If there is no candidate for office, the ballot shall be printed without names and a voter may write in the name of a qualified elector upon the ballot.



Section 3-14-8 - Commissioners; special election; terms.

3-14-8. Commissioners; special election; terms.

A.     Within ten days after the adoption of the commission-manager form of government, the governing body shall adopt an election resolution calling for the holding of a special election within one hundred twenty days after the adoption of the commission-manager form of government, for the purpose of electing five commissioners. The election shall be conducted in the same manner as are regular municipal elections pursuant to the terms of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. The commissioners so elected shall determine their terms of office by lot, so that three commissioners shall serve until the next regular municipal election and two commissioners shall serve until the succeeding regular municipal election.

B.     Their respective successors shall hold office for staggered periods of four years and until their successors are elected and take office as provided in the Municipal Election Code.



Section 3-14-9 - Vacancies in commission.

3-14-9. Vacancies in commission.

A.     Except as provided in Subsection B of this section, if a vacancy occurs in the commission, the remaining elected and appointed commissioners shall, by a majority vote, appoint a qualified elector to fill the vacancy until the next regular municipal election, or any special election called in accordance with Subsection B of this section, at which time a qualified elector shall be elected to fill the remaining unexpired term, if any.

B.     A special election, for the purpose of filling a vacancy on the governing body, may be called by the chairman, with the consent of the governing body or by the governing body. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the special election to fill a vacancy shall be conducted in the manner set forth in the Municipal Election Code for regular municipal elections. However, this subsection shall not apply to those municipalities which have adopted a charter under the provisions of Article 10, Section 6 of the constitution of New Mexico or to those counties which have incorporated under the provisions of Article 10, Section 5 of the constitution of New Mexico.



Section 3-14-10 - Commission-manager; selection of mayor; duties.

3-14-10. Commission-manager; selection of mayor; duties.

At the first meeting of the new commission after each election, or as soon thereafter as practical, the commissioners shall select one of their number as mayor to act for two years, or until a successor is selected and qualified, unless sooner removed by death, resignation or removal from office. The mayor shall preside at all meetings of the commission and perform other duties, consistent with his office, as imposed by the commission. The mayor has all powers and duties of a commissioner, including the right to vote upon all questions considered by the commission. He is the official head of the municipality for all ceremonial purposes, for the purpose of civil process and for military purposes. During his absence or disability, his duties shall be performed by another member of the commission, appointed by a majority of the commission and designated as mayor pro tem.



Section 3-14-11 - Commission meetings; disclosure.

3-14-11. Commission meetings; disclosure.

The commission shall meet at least twice each month. Meetings shall be open to the public and the official records of the meetings shall be open to inspection at all times.



Section 3-14-12 - Powers vested in commission; duties of commission.

3-14-12. Powers vested in commission; duties of commission.

A.     All powers of the municipality are vested in the commission. The commission shall:

(1)     pass all ordinances and other measures conducive to the welfare of the municipality;

(2)     perform all acts required for the general welfare of the municipality; and

(3)     in addition to the office of manager, create all offices necessary for the proper carrying on of the work of the municipality.

B.     The commission shall appoint a manager and shall hold him responsible for the proper and efficient administration of the municipal government.



Section 3-14-13 - Manager; employment; qualifications; salary.

3-14-13. Manager; employment; qualifications; salary.

The manager shall be the chief administrative officer. He shall be employed for an indefinite term and until a vacancy is created by death, resignation or removal by the commission. The manager shall be appointed solely on the basis of administrative qualifications and his selection shall not be limited by reason of former residence. The manager shall receive a salary to be fixed by the commission.



Section 3-14-14 - Manager; duties; attendance at meetings; budget.

3-14-14. Manager; duties; attendance at meetings; budget.

A.     The manager shall:

(1)     enforce and carry out all ordinances, rules and regulations enacted by the commission;

(2)     employ and discharge all persons engaged in the administrative service of the municipality;

(3)     prepare and submit an annual budget; and

(4)     make recommendations to the commission on all matters concerning the welfare of the municipality.

B.     The manager shall have a seat, but no vote, at every meeting of the commission. Except when clearly undesirable or unnecessary, the commission shall request the opinion of the manager on any proposed measure.



Section 3-14-15 - Commissioner-manager; departments; directors.

3-14-15. Commissioner-manager; departments; directors.

The administration of the affairs of the municipality shall be divided into as many departments as may be deemed desirable by the commission. Each department shall be under the charge of a person employed by the manager.



Section 3-14-16 - Commission-manager; recall; election; ballot; effect; filling vacancies.

3-14-16. Commission-manager; recall; election; ballot; effect; filling vacancies.

A.     In any commission-manager municipality, any elective officer is subject to a recall election. Upon petition seeking the recall of an elective officer, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, the commission shall call a special election unless the regular municipal election occurs within sixty days, in which case the qualified electors shall vote on the recall at the regular election.

B.     In either case, there shall be a special ballot containing the name of the officer, the office he holds and the dates of the beginning and termination of his official term. Below the name of the officer shall be two phrases:

"For the recall" and

"Against the recall,"

one below the other with a space after each for placing a cross where desired. If a majority of the votes cast favor recall and the number of votes cast favoring a recall are equal to or more than the number the officer received when he was a candidate for office, the office in question is declared vacant.

C.     If an officer is recalled, he shall not be eligible for reelection until the term for which he was originally elected has expired.

D.     If the recall election results in a failure to secure the votes necessary to recall, the officer in question shall not be subject again to recall until six months have elapsed from the date the previous recall election was held.

E.     A vacancy created by a recall election shall be filled in the same manner as other vacancies on the commission are filled. If all commissioners are recalled at the same election, the municipal clerk, or if there is no municipal clerk, the district court shall within three days call an election as provided in Section 3-14-8 NMSA 1978, for the election of five commissioners.



Section 3-14-17 - Commission-manager; referendum; subjects petition; election; effect; repeal of emergency measure.

3-14-17. Commission-manager; referendum; subjects petition; election; effect; repeal of emergency measure.

A.     If within thirty days following the adoption of an ordinance or resolution, a petition, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, is presented to the commission asking that the ordinance or resolution in question be submitted to a special election for its adoption or rejection, the ordinance or resolution shall become ineffective upon verification of the petition and the commission shall within ten days of verification adopt a resolution calling for the holding of a special election on the measure within ninety days of the verification of the petition.

B.     The ballot shall contain the text of the ordinance or resolution in question. Below the text shall be the phrases:

"For the above measure", and

"Against the above measure",

followed by spaces for marking the ballot with a cross or check or other mark necessary for proper counting of the ballot, in order to cast a vote for the phrase desired. If a majority of the votes cast favor the measure, it shall take effect immediately. If a majority of the votes cast are against the measure, it shall not take effect.

C.     If an ordinance or resolution is an emergency measure, it shall go into effect immediately, but it may be repealed by an adverse majority at a referendum election.



Section 3-14-18 - Commission-manager; initiative; failure of commission to adopt; election.

3-14-18. Commission-manager; initiative; failure of commission to adopt; election.

A.     In any commission-manager municipality, upon petition, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, any measure may be proposed to the commission for enactment within thirty days of the date of verification of the petition. If the commission:

(1)     fails to act;

(2)     acts adversely; or

(3)     amends the proposed measure, the commission shall, within ten days of the expiration of the thirty day period, adopt an election resolution calling for the holding of a special election within ninety days of the expiration of the thirty day period for the purpose of submitting the measure to the electorate.

B.     The ballot shall contain the proposed measure and the measure as amended, if the commission amends the proposed measure. After each measure there shall be printed the words:

"For", and

"Against",

followed by spaces for marking the ballot with a cross or check or other mark necessary for proper counting of the ballot, in order to cast a vote for the phrase desired.

C.     The measure receiving a majority of the votes cast on that measure in its favor is adopted. If each measure receives a majority of votes cast on that measure in its favor, the measure receiving the greatest number of votes cast in its favor is adopted.



Section 3-14-19 - Abandonment of commission-manager government.

3-14-19. Abandonment of commission-manager government.

A.     Within ten days of the verification of a petition submitted to the municipal clerk and signed by thirty percent of the qualified electors of the municipality, the commission shall adopt an election resolution calling for the holding of a special election within ninety days of verification to vote on the question of abandoning the commission-manager form of government.

B.     If a majority of the votes cast at the special election favor abandonment of the commission-manager form of government, the form of government reverts to that form of government existing immediately preceding the adoption of the commission-manager form of government after the election and taking office of the new officers, and the commission shall within ten days after the filing of the certificate of canvass in the minute book adopt an election resolution calling for the holding of a special election within one hundred twenty days of such filing to elect new officers.

C.     The election shall be held in the same manner as regular municipal elections are held as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. The mayor and one-half of the members of the governing body shall hold office until the next regular municipal election and the remaining one-half of the members of the governing body shall hold office until the succeeding regular municipal election. The terms of the members of the governing body shall be determined by lot after their election.

D.     No election shall be held upon the question of abandoning the commission-manager form of government within two years after an election has been held adopting the commission-manager form of government or confirming its continued existence.






Article 15 - Municipal Charters, 3-15-1 through 3-15-16.

Section 3-15-1 - Short title.

3-15-1. Short title.

Sections 3-15-1 through 3-15-16 NMSA 1978 may be cited as the "Municipal Charter Act."



Section 3-15-2 - Qualified electors may adopt charter.

3-15-2. Qualified electors may adopt charter.

The qualified electors of a municipality who wish to be governed pursuant to Article 10, Section 6 of the constitution of New Mexico may adopt, amend or repeal a charter pursuant to the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978].



Section 3-15-3 - Definitions.

3-15-3. Definitions.

As used in the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978], "municipality" means any incorporated city, town, village or county, whether incorporated under general act, special act or constitutional provision.



Section 3-15-4 - Petition; submission to voters; frequency of elections; withdrawal of signatures.

3-15-4. Petition; submission to voters; frequency of elections; withdrawal of signatures.

Upon petition signed by five percent of the qualified electors of the municipality, the presiding officer of the governing body of the municipality shall by proclamation submit to the qualified electors of the municipality the question of adopting a charter for the municipality under the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978], at a special election to be held at a specified time, and within sixty days after the charter provided for in Section 3-15-5 NMSA 1978 has been prepared and filed with the clerk of the municipality. If the charter is not adopted at the special election, the question of adopting a charter under the Municipal Charter Act shall not be resubmitted to the voters of the municipality for two years thereafter. No elector who has signed the petition shall be permitted to withdraw his name after the petition has been filed with the clerk of the municipality except where his signature has been procured by fraud.



Section 3-15-5 - Charter commission; appointment; number; qualifications; duties.

3-15-5. Charter commission; appointment; number; qualifications; duties.

Within five days after the filing of the petition, the presiding officer of the governing body shall appoint a charter commission or the governing body of a municipality may appoint a charter commission upon its own initiative at any time. The charter commission shall consist of not less than seven members, no more than a simple majority shall belong to the same political party. The charter commission shall prepare a charter providing for the government of the municipality and shall complete the proposed charter and file it with the clerk of the municipality within one hundred eighty days from the date of its appointment. The commission shall select its own chairman.



Section 3-15-6 - Gratuitous service by committee; expenses.

3-15-6. Gratuitous service by committee; expenses.

The electors shall serve without pay and may expend money for such items as clerical help and stationery in the amount allowed by the municipality.



Section 3-15-7 - Charter; provisions; restrictions; prior legislation.

3-15-7. Charter; provisions; restrictions; prior legislation.

The charter may provide for any system or form of government that may be deemed expedient and beneficial to the people of the municipality, including the manner of appointment or election of its officers, the recall of the officers and the petition and referendum of any ordinance, resolution or action of the municipality; provided, that the charter shall not be inconsistent with the constitution of New Mexico, shall not authorize the levy of any tax not specifically authorized by the laws of the state and shall not authorize the expenditure of public funds for other than public purposes. All bylaws, ordinances and resolutions lawfully passed and in force in the municipality before the adoption of the charter shall remain in force until amended or repealed.



Section 3-15-8 - Boundaries; prior rights and property; saving clause.

3-15-8. Boundaries; prior rights and property; saving clause.

The territorial limits of the municipality shall remain the same as under its former organization until changed in accordance with law, and all rights and property of every description which were vested in any municipality under its former organization shall remain vested in the municipality under the organization herein contemplated and provided for, and no contract or franchise, and no right or liability, either in favor of or against the municipality, and no suit or prosecution of any kind shall be affected by any such reorganization.



Section 3-15-9 - Special election on adoption of charter.

3-15-9. Special election on adoption of charter.

Within five days after the filing with the clerk of the municipality of the charter provided for by Sections 3-15-1 through 3-15-16 NMSA 1978, and the charter being approved by a majority of the members elected to the governing body of the municipality at a regular or special meeting, the presiding officer of the governing body of the municipality shall by proclamation call a special election for the purpose of submitting to the electors of the municipality the question of whether or not the municipality shall adopt the charter prepared by the charter committee. The special election may be called and held at the same time and in conjunction with the regular election for municipal officers. Should the charter filed with the clerk of the municipality fail to be approved by the governing body of the municipality, the charter shall be returned to the chairman of the charter committee together with a letter of transmittal stating the reason why the charter has been rejected by the governing body. The charter committee shall revise the charter in accordance with their instructions in the letter of transmittal and shall refile the same with the clerk of the municipality within sixty days after the chairman of the charter committee shall have had returned to him the rejected charter. If the charter is then approved, the election proclamation shall be issued, or if not approved, the charter shall be returned by the governing body to the charter committee. This procedure shall continue until a charter is presented and approved by the governing body of the municipality.



Section 3-15-10 - Qualifications of voters; ballots; conduct of election; effect of adoption.

3-15-10. Qualifications of voters; ballots; conduct of election; effect of adoption.

All qualified electors residing within the municipality shall be qualified to vote at the special election held under Sections 3-15-1 through 3-15-16 NMSA 1978, and the vote shall be by separate ballots, one of which shall be:

"In favor of adoption of charter []" and the other:

"Against adoption of charter []."

The special election shall be conducted in accordance with Sections 3-8-1 through 3-8-19 NMSA 1978 [Chapter 3, Article 8 NMSA 1978], and if a majority of all the votes cast shall favor the adoption of the charter, the same shall take effect immediately insofar as necessary to authorize the election of officers thereunder, but shall not take effect otherwise until such date as may be specified in the charter, which date shall not be less than sixty days after the special election. After the date fixed by the charter, the municipality shall be deemed reorganized under the provisions of the charter, and the powers and duties of all officers elected or appointed under the former laws shall cease.



Section 3-15-11 - First election of officers; time; law governing.

3-15-11. First election of officers; time; law governing.

In case the charter is adopted, it shall be the duty of the presiding officer of the governing body of the municipality to issue a proclamation calling a special election for the election of such elective officers as may be provided for in the charter. The election shall be at least ten days before the date specified in the charter for it to go into effect, and the election shall be held in accordance with the provisions of the charter.



Section 3-15-12 - Filing and recording certified copies of charter.

3-15-12. Filing and recording certified copies of charter.

In case of adoption of a charter under the provisions of Sections 3-15-1 through 3-15-16 NMSA 1978, the presiding officer of the governing body of the municipality shall transmit to the secretary of state a duly enrolled and engrossed copy of the charter, which shall be authenticated by the signature of the presiding officer of the governing body of the municipality, and the certificate of the clerk of the municipality and the corporate seal of the municipality, and thereupon the secretary of state shall cause the charter to be filed and recorded in his office. A like copy of the charter, authenticated and certified as specified in this section, shall be recorded in the office of the county clerk.



Section 3-15-13 - Charter controls when statute is inconsistent; statutory interpretation.

3-15-13. Charter controls when statute is inconsistent; statutory interpretation.

A.     A municipality organized under the provisions of the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978] shall be governed by the provisions of the charter adopted pursuant to that act, and no law relating to municipalities inconsistent with the provisions of the charter shall apply to any such municipality.

B.     A municipality which adopts a charter may exercise all legislative powers and perform all functions not expressly denied charter municipalities by general law or charter. A liberal construction shall be given to the powers of municipalities to provide for maximum local self-government.



Section 3-15-14 - Petitions; qualifications of signers; contents.

3-15-14. Petitions; qualifications of signers; contents.

Petitions provided for in Sections 3-15-1 through 3-15-16 NMSA 1978, shall be signed only by qualified electors of the municipality, and each petition shall contain in addition to the names of the petitioners, the street and house number or place in which the petitioner resides.



Section 3-15-15 - Publication of proposed charter.

3-15-15. Publication of proposed charter.

Whenever a proclamation calling for a special election as provided for by Section 3-15-9 NMSA 1978, shall be issued, a copy of the proposed charter shall be published once each week for four consecutive weeks, and the presiding officer of the governing body of the municipality shall cause to be printed for distribution not less than one thousand copies of the proposed charter, the distribution to be not less than three weeks before the date set for the election.



Section 3-15-16 - Amendment or repeal of charter; alternate methods.

3-15-16. Amendment or repeal of charter; alternate methods.

The charter of any municipality adopted under the provisions of Article 10, Section 6 of the constitution of New Mexico, by law of the territorial legislature of New Mexico or under the provisions of the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978] may be amended or repealed either by a proposal submitted by the governing body of the municipality to the qualified electors or by petition as provided for in Section 3-15-4 NMSA 1978 for the adoption of an original charter at a general or special election and ratified by a majority of the qualified electors voting on the amendment or repeal.






Article 16 - Combined Municipal Organizations, 3-16-1 through 3-16-18.

Section 3-16-1 - Combined city-county municipal corporations; definitions.

3-16-1. Combined city-county municipal corporations; definitions.

As used in Sections 3-16-1 through 3-16-18 NMSA 1978:

A.     "combined municipal organization" means the combined city and county municipal corporation, whether prior to or subsequent to the completed consolidation, including the area within the exterior boundaries of the municipality and county;

B.     "city" means the municipality involved in the city and county consolidation, including the area within the boundary of the city;

C.     "county" means the county government including the area within the exterior boundaries of the county involved in the city and county consolidation, and outside the boundary of the city; and

D.     "election units" includes the area of the city and county, respectively.



Section 3-16-2 - Combined organization; charter committee; proposed charter; election; ballots.

3-16-2. Combined organization; charter committee; proposed charter; election; ballots.

When the total population of any combined municipal organization shall be at least fifty thousand inhabitants, a city-county government may be organized as hereinafter provided. The legislative authority of any city within a combined municipal organization by ordinance, and the county commissioners of a county within the same combined municipal organization, by resolution, may express their desire that the question of the formation of a combined city and county municipal corporation shall be submitted to the voters of the city and the county outside the city, in accordance with Article 10, Section 4 of the constitution of New Mexico, at a special election called and held as hereinafter provided. In the event approval is obtained by ordinance in the city and by resolution of the county commissioners, then the governing body of any city may appoint seven members who are residents of the city, and the county commissioners may appoint seven members who are residents of the county, making a total of fourteen members, which will form a city and county charter committee. Said charter committee shall meet to draft a charter not inconsistent with the constitution and laws of New Mexico pertaining to city charters. The proposed charter must be approved by a majority of the fourteen appointed members of the charter committee. In the event said proposed charter is approved by the committee, it shall be submitted separately to the county commissioners and governing body of the city, and must be approved by a majority vote of each of these bodies. In the event said bodies approve the proposed charter, then, within sixty days, the county commissioners shall call a special election to be held in the combined municipal organization for the purpose of voting upon the question of city-county consolidation and upon the proposed charter therefor. The special election shall be called, conducted and canvassed in the same manner as general elections for the election of county officers are called, conducted and canvassed; provided, that the vote of electors in voting divisions in each election unit upon each proposition shall be separately counted, canvassed and kept. The ballot for such special election shall be substantially as follows:
"City and County Consolidation: Shall the city of  ............ (here insert name of city) be consolidated with the remainder of the county of  ............ (here insert name of county in which the city is located) as a political subdivision and become a combined city and county government?  YES  .......   NO  .......
Shall the City and County of  ............ (here insert name of city and county) adopt the proposed city and county charter?  YES  .......   NO  ......."

A copy of the proposed charter shall be posted at or near the front entrance of each voting division in plain view of the electors desiring to vote thereon. Each registered voter of the city and county shall be entitled to vote in the precinct or election district in which he is registered, and the propositions shall be submitted in such manner that the voters may vote for or against them. If a majority of the voters voting on the propositions in the city and a majority of the voters voting on the propositions in the county outside the city vote in favor of the propositions submitted, a city and county government for the combined municipal organization shall be established in accordance with Sections 3-16-1 through 3-16-18 NMSA 1978. If a majority vote of either election unit is against the proposition of consolidation, the proposition shall not again be submitted to the voters of the combined municipal organization within two years of the date of such election. The cost of the election and preparing the proposed city and county charter shall be apportioned between, and paid by, the city and county in proportion to the number of votes cast on the proposition inside the city and the number of votes cast in the county outside the city.



Section 3-16-3 - Approval of charter at election; legislative body for combined organization.

3-16-3. Approval of charter at election; legislative body for combined organization.

If the propositions submitted to the electors shall carry in both election units, and if the charter shall be approved by the majority of electors voting on the question, it may become the organic law of the combined city and county government and shall be effective as hereinafter provided. If the charter is rejected, in the event approval is given for the consolidation, the governing body of the city and county shall, within sixty days thereafter, provide for a new charter committee as hereinbefore set forth for the purpose of framing a new proposed charter which shall be done and submitted to the voters in like manner, and this procedure shall be followed until a proposed charter for such combined city and county government is approved by the electors. The charter, when adopted, may be revised or amended as provided in the charter or bylaw for such charters. The governing body of the city and the board of county commissioners shall be the first legislative authority of the combined municipal organization and they shall continue in office until the terms for which each was elected expires, and no successor shall be elected or appointed under the combined municipal organization charter until the number of said body falls below the number provided in the city and county charter.



Section 3-16-4 - Charter; contents.

3-16-4. Charter; contents.

The charter shall designate the number and terms of members of the legislative authority and the name of the combined municipal corporation; the elective officers, the terms of such officers, manner of election and their powers and duties, and may provide for any form of local government for the city and county not inconsistent with the constitution and laws of New Mexico.



Section 3-16-5 - Date for commencing operation of new organization; disapproval of charter; effect.

3-16-5. Date for commencing operation of new organization; disapproval of charter; effect.

In the event a combined municipal organization is approved by a majority of the electors in each election unit and a proposed charter therefor has likewise been approved by a majority of the electors in each election unit, the city government and the county government and all offices thereof, except as provided herein, shall terminate, and the new combined municipal organization government shall begin operation in lieu thereof on the first day of July following the adoption of a charter for the combined municipal organization by the governing authority of the combined municipal organization. If approval of the proposed charter is given by a vote of the majority of the electors voting thereon, the governing authority of the combined municipal organization may adopt the same by a majority vote. In the event the electors of either election unit shall disapprove the proposed charter submitted to them for approval for two consecutive elections upon such proposition, subsequent to the first election, then the consolidation, although previously approved, shall not become effective but shall be void, and the proposition for consolidation shall not be again submitted to a vote of the electors in the combined municipal organization for a period of two years after the last election on the question of approval of the charter.



Section 3-16-6 - Powers of combined organization.

3-16-6. Powers of combined organization.

Upon the date the new combined municipal organization begins operation as provided herein, and thereafter, the organization shall be a municipal corporation of New Mexico and thereupon and thereafter shall exercise all the powers vested in it by the charter adopted for its government and all powers and duties vested in cities by the constitution and laws of New Mexico, and also all powers vested by law in counties, except as provided in the charter adopted and in Article 10, Section 4 of the constitution of New Mexico.



Section 3-16-7 - County officers at time of city and county consolidation; duties.

3-16-7. County officers at time of city and county consolidation; duties.

In the event of a city and county consolidation, any county officer holding office at the time the charter becomes effective shall continue in office for his unexpired term and may exercise such functions or duties for the combined municipal organization as the legislative authority thereof determines, and after expiration of his term the county office shall terminate, except as provided herein.



Section 3-16-8 - Justices of the peace [Magistrates] at time of city and county consolidation; duties; vacancies.

3-16-8. Justices of the peace [Magistrates] at time of city and county consolidation; duties; vacancies.

Unless otherwise provided for in the combined municipal organization charter, justices of the peace [magistrates] who have been elected and are holding office within the boundaries of the combined municipal organization at the time such government becomes operative, shall continue to hold office as justices of the peace [magistrates] for such combined municipal organization within their respective precincts for the term for which they have been elected, and their successors shall be elected at the time and in the manner and for the term provided by law for justices of the peace [magistrates]. Vacancies in office shall be filled by the governing body of the combined municipal organization for the term as provided for justices of the peace [magistrates] appointed to fill vacancies. Justices of the peace [magistrates] in the combined municipal organization shall exercise the same powers and jurisdiction as is provided by law for justices of the peace [magistrates].



Section 3-16-9 - Municipal judges to be provided for in charter.

3-16-9. Municipal judges to be provided for in charter.

If there is a city and county consolidation, there shall be municipal judges who shall exercise the powers and jurisdiction vested by the combined municipal organization charter in municipal courts. They shall be elected and their vacancies filled in the manner provided for in the charter.



Section 3-16-10 - Pending cases in courts not to be affected by consolidation.

3-16-10. Pending cases in courts not to be affected by consolidation.

If there is a city and county consolidation, any civil or criminal case filed or pending, in any proper court at the time the combined municipal organization becomes effective, shall not be affected by the consolidation but shall continue and may be tried, dismissed or disposed of in the same manner as if the consolidation had not been made.



Section 3-16-11 - Probate judges and district judges at time of consolidation; effect.

3-16-11. Probate judges and district judges at time of consolidation; effect.

A.     The probate judge of the county when the consolidation becomes effective shall become the probate judge of the combined municipal organization and shall have the same powers, jurisdiction and duties as provided by law for probate judges of a county, and shall hold office for the remainder of the term for which he was elected. His successor shall be elected at the time and in the manner and for the term provided by law for such office.

B.     The district judge or judges acting within and for the county, after the consolidation is complete and operative, shall be district judges within and for the combined municipal organization with the same jurisdiction, powers and duties as if no consolidation had been made.



Section 3-16-12 - Real and personal property taxes; assessment, levy and collection.

3-16-12. Real and personal property taxes; assessment, levy and collection.

If there is a city and county consolidation all real and personal property within the combined municipal organization shall be assessed, taxed and taxes levied and collected at the time and in the manner provided by law.



Section 3-16-13 - Books and records of combined organization; filing of instruments.

3-16-13. Books and records of combined organization; filing of instruments.

A.     If there is a city and county consolidation, and on and after the date the combined municipal organization government becomes operative, adequate books and records shall be provided in the municipal corporation for recording or filing instruments in the municipal corporation, as will be more specifically provided in the combined municipal organization charter. All books and records provided and kept by a county officer prior to the consolidation of the city and county shall continue to be made available to the public by the combined municipal organization and copies thereof furnished as now provided by law by the combined municipal organization official who, under the charter, is required to keep and maintain the records, with the same force and effect as if the consolidation had not occurred.

B.     Instruments required or authorized by law to be filed or recorded with county clerks in order to constitute public notice, shall be filed with the clerk of the combined municipal organization or officer designated in the charter for such purposes, and when so filed or recorded shall have the same force and effect and constitute public notice in the same manner and to the same extent as if filed with county clerks of a county.



Section 3-16-14 - Assets and liabilities of city and county vest in combined organization; exceptions.

3-16-14. Assets and liabilities of city and county vest in combined organization; exceptions.

If there is a city and county consolidation all property, assets, credits, causes of action or other rights or interests belonging to the city or county at the time the combined municipal organization government becomes operative shall belong to the combined municipal organization, and, if necessary, the combined municipal organization may demand, sue for, recover and enforce the rights in appropriate courts in the name of the combined municipal organization, and all debts and obligations of the city or county existing at the time the combined municipal organization government becomes operative shall become the debt and obligation of the combined municipal organization and shall be assumed and paid by it as and when due; provided, that all bonded indebtedness of the city or county shall remain the separate debt of the city or county, respectively, and the city or county shall respectively retain its separate identity for debt service purposes until the debts of each legal entity have been fully paid. Tax levies shall continue to be made in the city and county for the required debt service. Special assessments and revenue bonds of the city or county shall likewise continue to be paid only as provided originally for the payment thereof and the city or county shall maintain its separate identity for the purpose of the debt service. All budget and cash balances in all funds of the city and county, except interest and sinking funds for debt service, shall likewise vest in and belong to the combined municipal organization and become available for its use in paying current operating expenses.



Section 3-16-15 - Continuation of prosecutions, ordinances, rights, privileges and franchises.

3-16-15. Continuation of prosecutions, ordinances, rights, privileges and franchises.

If there is a city and county consolidation all rights, franchises and privileges granted by the city or county and all ordinances of the city effective at the date the combined municipal organization government becomes operative shall continue in full force and effect throughout the combined municipal organization until expiration, repeal, termination, amendment or modification, as authorized by law, and all prosecutions not already commenced for offenses committed before or after the county-city government becomes operative may be made in the name of the combined municipal organization in the proper court.



Section 3-16-16 - City and county property vests in combined organization.

3-16-16. City and county property vests in combined organization.

If there is a city and county consolidation, all property, real, personal or mixed, belonging to the city or county shall vest in and become the property of the combined municipal organization government immediately when the combined municipal organization government becomes operative.



Section 3-16-17 - Substitution of combined organization in pending court proceedings.

3-16-17. Substitution of combined organization in pending court proceedings.

If any action, suit or proceeding is pending in any court for or against the city or county at the time the combined municipal organization becomes operative, the combined municipal organization shall be substituted as plaintiff or defendant, as the case may be, in such action, suit or proceeding, and the same shall proceed as if the claim, right, debt or demand upon which the action, suit or proceeding was founded, had originally existed in favor of or against the combined municipal organization.



Section 3-16-18 - Collection of taxes; budgets; powers and duties of officers of combined organization.

3-16-18. Collection of taxes; budgets; powers and duties of officers of combined organization.

A.     The county treasurer shall proceed to collect all taxes assessed against persons or property within the combined municipal organization prior to the effective date of the consolidation, in the same manner as if no consolidation had occurred. When the combined municipal organization becomes operative, all county officers shall deliver to the proper officer of the combined municipal organization designated in the charter to receive the same, all money, property, books and records of the respective offices.

B.     After the combined municipal organization becomes operative, budgets for its government and operation shall be made in the same manner, subject to the same limitations as provided by law for budgets of cities and counties. From said date property shall be assessed for taxes and taxes levied and collected thereon by the combined municipal organization in the same manner and subject to the same limitations as provided by law for assessment, levy and collection of taxes in cities and counties including the procedure for collection of delinquent taxes.

C.     After the combined municipal organization becomes operative, each officer of the organization designated by the charter to assume the powers and duties in whole or in part of the county officer or city officer whom he supersedes, shall have all of the rights, powers and duties respectively imposed by law upon the superseded county officer or city officer, and the exercise and performance of the functions when done shall be valid and of the same force and effect as if done by the officer superseded.






Article 17 - Ordinances, 3-17-1 through 3-17-7.

Section 3-17-1 - Ordinances; purposes.

3-17-1. Ordinances; purposes.

The governing body of a municipality may adopt ordinances or resolutions not inconsistent with the laws of New Mexico for the purpose of:

A.     effecting or discharging the powers and duties conferred by law upon the municipality;

B.     providing for the safety, preserving the health, promoting the prosperity and improving the morals, order, comfort and convenience of the municipality and its inhabitants; and

C.     enforcing obedience to the ordinances by prosecution in the municipal court and metropolitan courts and upon conviction the imposition of:

(1)     except for those violations of ordinances described in Paragraphs (2) and (3) of this subsection, a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days or both;

(2)     for a violation of an ordinance prohibiting driving a motor vehicle while under the influence of intoxicating liquor or drugs, a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than three hundred sixty-four days or both; and

(3)     for violations of an industrial user wastewater pretreatment ordinance as required by the United States environmental protection agency, a fine of not more than one thousand dollars ($1,000) a day for each violation.



Section 3-17-2 - Ordinances; style.

3-17-2. Ordinances; style.

The enacting clause of a municipal ordinance shall be:

"Be it ordained by the governing body of the  ............ (here insert name of municipality)."



Section 3-17-3 - Notice by publication of certain proposed ordinances.

3-17-3. Notice by publication of certain proposed ordinances.

A.     Notice by publication of the title and subject matter of any ordinance proposed for adoption by the governing body of any municipality must take place at least two weeks prior to consideration of final action upon the ordinance in open session of the governing body, except that this section shall not apply to ordinances dealing with an emergency declared by the chairman of the governing body or the mayor, as the case may be, to be an immediate danger to the public health, safety and welfare of the municipality, or to ordinances the subject matter of which is amending a city zoning map, provided the amendment to such zoning map has been considered by, and recommended to, the commission by a planning commission with jurisdiction in the matter. It is sufficient defense to any suit or prosecution to show that no notice by publication was made.

B.     Notice of the proposed ordinance shall be published one time as a legal advertisement in a newspaper of general circulation in the municipality.

C.     Copies of a proposed ordinance shall be available to interested persons during normal and regular business hours of the municipal clerk upon request and payment of a reasonable charge beginning with the date of publication and continuing to the date of consideration by the municipality's elected commission.



Section 3-17-4 - Ordinances; roll call vote; adoption.

3-17-4. Ordinances; roll call vote; adoption.

A.     If a majority of all the members of the governing body vote in favor of adopting the ordinance or resolution, it is adopted. The municipal clerk shall record in the minutes book the vote of each member of the governing body on each ordinance or resolution.

B.     Within three days after the adoption of an ordinance or resolution, the mayor shall validate the ordinance or resolution by endorsing "Approved" upon the ordinance or resolution and signing the ordinance or resolution.



Section 3-17-5 - Proof of ordinance; authentication; publication; effective date; codification.

3-17-5. Proof of ordinance; authentication; publication; effective date; codification.

A.     An ordinance shall be recorded in a book kept for that purpose, shall be authenticated by the signature of the presiding officer of the governing body and the municipal clerk and shall bear the seal of the municipality. The ordinance shall be published one time either in its entirety or by title and a general summary of the subject matter contained in the ordinance, whichever the governing body elects to do.

B.     An ordinance shall not become effective until five days after it has been published, unless otherwise provided by law.

C.     If the ordinances of the municipality are codified or codified and revised, it is not necessary to publish the entire codification or codification and revision. An ordinance, referring to the codification or codification and revision by title only and specifying one place in the municipality where the codification or codification and revision may be inspected during the normal and regular business hours of the municipal clerk, may be published instead of the codification or codification and revision.

D.     Any court shall accept the following as prima facie evidence that an ordinance has been published:

(1)     the book in which the ordinances of the municipality are recorded;

(2)     any copy of an ordinance certified by the municipal clerk or his duly authorized deputy;

(3)     any ordinance published in book or pamphlet form under the authority of the municipality; or

(4)     any codification of ordinances prepared under the authority of the municipality. It is sufficient defense to any suit or prosecution to show that no publication was made.



Section 3-17-6 - Codes adopted and enforced by reference; availability.

3-17-6. Codes adopted and enforced by reference; availability.

A.     A municipality may adopt by ordinance the conditions, provisions, limitations and terms of:

(1)     an administrative code;

(2)     an air pollution code;

(3)     a building code that includes provisions for plan review, permitting and inspections for general, electrical, mechanical and plumbing construction;

(4)     an elevator code;

(5)     a fire prevention code;

(6)     a health code;

(7)     [a] housing code;

(8)     a traffic code; or

(9)     any other code not in conflict with the laws of New Mexico or valid regulations issued by any board or agency of New Mexico authorized to issue regulations.

Any code so adopted shall provide for minimum requirements at least equal to the state requirements on the same subject.

B.     An ordinance adopting any such code need only refer to the proper title and date of the code, without setting forth the code's conditions, provisions, limitations and terms, and may include any exception or deletion to the code by setting forth the exception or deletion to the code.  The ordinance shall further specify at least one place within the municipality where the code, so adopted, is available for inspection during the normal and regular business hours of the municipal clerk.  A copy of the code shall be available upon request and payment of a reasonable charge.

C.     Any amendment to such a code may be adopted in the same manner as other ordinances are adopted.



Section 3-17-7 - Water conservation and drought management plans.

3-17-7. Water conservation and drought management plans.

A municipality shall consider ordinances and codes to encourage water conservation and drought management planning pursuant to the provisions of Section 3 [72-14-3.2 NMSA 1978] of this act.






Article 18 - Powers of Municipalities, 3-18-1 through 3-18-32.

Section 3-18-1 - General powers; body politic and corporate powers.

3-18-1. General powers; body politic and corporate powers.

A municipality is a body politic and corporate under the name and form of government selected by its qualified electors. A municipality may:

A.     sue or be sued;

B.     enter into contracts or leases;

C.     acquire and hold property, both real and personal;

D.     have a common seal which may be altered at pleasure;

E.     exercise such other privileges that are incident to corporations of like character or degree that are not inconsistent with the laws of New Mexico;

F.     protect generally the property of its municipality and its inhabitants;

G.     preserve peace and order within the municipality; and

H.     establish rates for services provided by municipal utilities and revenue-producing projects, including amounts which the governing body determines to be reasonable and consistent with amounts received by private enterprise in the operation of similar facilities.



Section 3-18-2 - Prohibition on municipal taxing power.

3-18-2. Prohibition on municipal taxing power.

Unless otherwise provided by law, no municipality may impose:

A.     an income tax;

B.     a tax on property measured on an ad valorem, per unit or other basis; or

C.     any excise tax including but not limited to:

(1)     sales taxes;

(2)     gross receipts; and

(3)     excise taxes on any incident relating to:

(a)     tobacco;

(b)     liquor;

(c)     motor fuels; and

(d)     motor vehicles.

D.     However, any municipality may impose excise taxes of the sales, gross receipts or any other type on specific products and services, other than those enumerated in Paragraph (3) of Subsection C of this section, if the products and services taxed are each named specifically in the ordinance imposing the tax on them and if the ordinance is approved by a majority vote in the municipality.

E.     Subsections C and D of this section shall not be construed to apply to or otherwise affect any occupation tax imposed prior to or after the effective date of this act under Sections 3-38-1 through 3-38-12 NMSA 1978 [3-38-1 to 3-38-6 NMSA 1978], as those sections may be amended from time to time; provided, the provisions of this subsection shall not apply to the sale of motor vehicles.



Section 3-18-3 - Animals.

3-18-3. Animals.

A.     A municipality may:

(1)     prohibit cruelty to animals;

(2)     regulate, restrain and prohibit the running at large of any animal within the boundary of the municipality; and

(3)     provide by ordinance for the impounding and disposition of animals found running at large. Prior to the time set for disposing of the animal as provided in the ordinance, the owner may regain possession of the animal by paying the poundmaster all costs incurred in connection with impounding the animal.

B.     Dogs shall be further regulated as provided in Sections 47-1-2 through 47-1-8 New Mexico Statutes Annotated, 1953 Compilation.

C.     A municipality may, by ordinance, provide for the animal control services enumerated in this section to be performed by a contractor and may enter into a contract for the services.



Section 3-18-4 - Buildings; construct, purchase, rehabilitate, care for.

3-18-4. Buildings; construct, purchase, rehabilitate, care for.

A municipality may construct, purchase, rehabilitate, care for and adopt rules and regulations for the management of public buildings.



Section 3-18-5 - Dangerous buildings or debris; removal; notice; right of municipality to remove; lien.

3-18-5. Dangerous buildings or debris; removal; notice; right of municipality to remove; lien.

A.     Whenever any building or structure is ruined, damaged and dilapidated, or any premise is covered with ruins, rubbish, wreckage or debris, the governing body of a municipality may by resolution find that the ruined, damaged and dilapidated building, structure or premise is a menace to the public comfort, health, peace or safety and require the removal from the municipality of the building, structure, ruins, rubbish, wreckage or debris.

B.     A copy of the resolution shall be served on the owner, occupant or agent in charge of the building, structure or premise. If the owner, as shown by the real estate records of the county clerk, occupant or agent in charge of the building, structure or premise cannot be served within the municipality, a copy of the resolution shall be posted on the building, structure or premise and a copy of the resolution shall be published one time.

C.     Within ten days of the receipt of a copy of the resolution or of the posting and publishing of a copy of the resolution, the owner, occupant or agent in charge of the building, structure or premise shall commence removing the building, structure, ruin, rubbish, wreckage or debris, or file a written objection with the municipal clerk asking for a hearing before the governing body of the municipality.

D.     If a written objection is filed as required in this section, the governing body shall:

(1)     fix a date for a hearing on its resolution and the objection;

(2)     consider all evidence for and against the removal resolution at the hearing; and

(3)     determine if its resolution should be enforced or rescinded.

E.     Any person aggrieved by the determination of the governing body may appeal to the district court by:

(1)     giving notice of appeal to the governing body within five days after the determination made by the governing body; and

(2)     filing a petition in the district court within twenty days after the determination made by the governing body. The district court shall hear the matter de novo and enter judgment in accordance with its findings.

F.     If the owner, occupant or agent in charge of the building, structure or premise fails to commence removing the building, structure, ruins, rubbish, wreckage or debris:

(1)     within ten days of being served a copy of the resolution or of the posting and publishing of the resolution; or

(2)     within five days of the determination by the governing body that the resolution shall be enforced; or

(3)     after the district court enters judgment sustaining the determination of the governing body, the municipality may remove the building, structure, ruins, rubbish, wreckage or debris at the cost and expense of the owner. The reasonable cost of the removal shall constitute a lien against the building, structure, ruin, rubbish, wreckage or debris so removed and against the lot or parcel of land from which it was removed. The lien shall be foreclosed in the manner provided in Sections 3-36-1 through 3-36-6 NMSA 1978.

G.     The municipality may pay for the costs of removal of any condemned building, structure, wreckage, rubbish or debris by granting to the person removing such materials, the legal title to all salvageable materials in lieu of all other compensation.

H.     Any person or firm removing any condemned building, structure, wreckage, rubbish or debris shall leave the premises from which the material has been removed in a clean, level and safe condition, suitable for further occupancy or construction and with all excavations filled.



Section 3-18-6 - Building construction and restrictions; establishing fire zones.

3-18-6. Building construction and restrictions; establishing fire zones.

A.     Within its planning and platting jurisdiction, a municipality may by ordinance:

(1)     prescribe standards for constructing and altering buildings;

(2)     prescribe the distance a building may be built from the street line;

(3)     regulate the construction of partition fences and party walls; and

(4)     have exclusive enforcement over permits issued by the municipality when enforced by an approved inspector.

B.     A municipality may establish fire zones and prohibit within these zones the construction or addition of structures which do not meet the fire resistance ratings or standards established for each zone.

C.     The provisions of Subsection A of this section shall not apply:

(1)     to construction specifically exempted by the Construction Industries Licensing Act [60-13-1 NMSA 1978] or regulations adopted pursuant thereto; or

(2)     to territory outside the boundary of a municipality if a county by ordinance prescribes standards for constructing and altering buildings.



Section 3-18-7 - Additional county and municipal powers; flood and mudslide hazard areas; flood plain permits; land use control; jurisdiction; agreement.

3-18-7. Additional county and municipal powers; flood and mudslide hazard areas; flood plain permits; land use control; jurisdiction; agreement.

A.     For the purpose of minimizing or eliminating damage from floods or mudslides in federal emergency management agency and locally designated flood-prone areas and for the purpose of promoting health, safety and the general welfare, a county or municipality with identified flood or mudslide hazard areas shall by ordinance:

(1)     designate and regulate flood plain areas having special flood or mudslide hazards;

(2)     prescribe standards for constructing, altering, installing or repairing buildings and other improvements under a permit system within a designated flood or mudslide hazard area;

(3)     require review by the local flood plain manager for development within a designated flood or mudslide hazard area; provided that final decisions are approved by the local governing body;

(4)     review subdivision proposals and other new developments within a designated flood or mudslide hazard area to ensure that:

(a)     all such proposals are consistent with the need to minimize flood damage;

(b)     all public utilities and facilities such as sewer, gas, electrical and water systems are designed to minimize or eliminate flood damage; and

(c)     adequate drainage is provided so as to reduce exposure to flood hazards;

(5)     require new or replacement water supply systems or sanitary sewage systems within a designated flood or mudslide hazard area to be designed to minimize or eliminate infiltration of flood waters into the systems and discharges from the systems into flood waters and require on-site waste disposal systems to be located so as to avoid impairment of them or contamination from them during flooding; and

(6)     designate and regulate floodways for the passage of flood waters.

B.     A flood plain ordinance adopted pursuant to this section shall substantially conform to the minimum standards prescribed by the federal insurance administration, regulation 1910 issued pursuant to Subsection 7(d), 79 Stat. 670, Section 1361, 82 Stat. 587 and 82 Stat. 575, all as amended.

C.     A county or municipality that enacts a flood plain ordinance shall designate a person, certified pursuant to the state-certified flood plain manager program, as the flood plain manager to administer the flood plain ordinance.

D.     A county or municipality that has areas designated by the federal emergency management agency and the county or municipality as flood-prone shall participate in the national flood insurance program.

E.     A county or municipality shall have exclusive jurisdiction over flood plain permits issued under its respective flood plain ordinance in accordance with this section and so long as all structures built in flood plains are subject to inspection and approval pursuant to the Construction Industries Licensing Act [60-13-1 NMSA 1978].  Notwithstanding Section 3-18-6 NMSA 1978, when a municipality adopts a flood plain ordinance pursuant to Paragraph (2) of Subsection A of this section, the municipality's jurisdiction under the flood plain ordinance may take precedence over a respective county flood plain ordinance within the municipality's boundary and within the municipality's subdividing and platting jurisdiction.

F.     A county or municipality shall designate flood plain areas having special flood or mudslide hazards in substantial conformity with areas identified as flood- or mudslide-prone by the federal insurance administration pursuant to the national flood insurance program and may designate areas as flood- or mudslide-prone that may not be so identified by the federal insurance administration.

G.     A municipality or county adopting a flood plain ordinance pursuant to this section may enter into reciprocal agreements with any agency of the state, other political subdivisions or the federal government in order to effectively carry out the provisions of this section.

H.     The homeland security and emergency management department is designated as the state coordinating agency for the national flood insurance program and may assist counties or municipalities when requested by a county or municipality to provide technical advice and assistance.



Section 3-18-8 - Cemeteries.

3-18-8. Cemeteries.

A municipality may:

A.     cause any cemetery to be removed;

B.     prohibit the establishment of a cemetery within one mile of the municipal boundary; and

C.     regulate cemeteries within the planning and platting jurisdiction of the municipality.



Section 3-18-9 - Census.

3-18-9. Census.

A.     A municipality may provide for the taking of a census within the municipal boundary but no census shall be taken by the municipality more than once between the years prescribed by law for the census to be taken by the United States of America.

B.     Any census taken under the authority of the municipality shall be verified by oath of the person taking the census. The census shall be approved by resolution of the governing body. One copy of the census shall be filed with the clerk of the municipality and one copy shall be filed with the county clerk.



Section 3-18-10 - Power of eminent domain; purposes; proceedings.

3-18-10. Power of eminent domain; purposes; proceedings.

A.     Both within the municipal boundary and for a distance not extending beyond the planning and platting jurisdiction of the municipal boundary, a municipality has the power and right of condemnation of private property for public use for the purpose of:

(1)     laying out, opening and widening streets, alleys and highways or their approaches; or

(2)     constructing, maintaining and operating:

(a)     storm drains; or

(b)     garbage and refuse disposal areas and plants.

B.     A municipality may acquire by eminent domain any property within the municipality:

(1)     for park purposes;

(2)     to establish cemeteries or mausoleums or to acquire existing cemeteries or mausoleums; or

(3)     for the purpose of correcting obsolete or impractical planning and platting of subdivisions.  For the purpose of this paragraph, "obsolete or impractical planning and platting" applies only to property that:

(a)     was platted prior to 1971;

(b)     has remained vacant and unimproved; and

(c)     threatens the health, safety and welfare of persons or property due to erosion, flooding and inadequate drainage.

C.     Condemnation proceedings pursuant to this section shall be in the manner provided by law.



Section 3-18-11 - Fire prevention and protection; insurance for volunteer firemen.

3-18-11. Fire prevention and protection; insurance for volunteer firemen.

A.     A municipality may by ordinance:

(1)     adopt regulations for the prevention of fire;

(2)     regulate and prevent the carrying on of manufactories dangerous in causing and promoting fires;

(3)     prohibit the deposit of ashes in unsafe places;

(4)     cause any building or enclosure which is in a flammable state to be placed in a safe condition;

(5)     regulate and prevent the storage and transportation of any combustible or explosive material; and

(6)     regulate and prevent the use of illuminating flames and the building of bonfires.

B.     A municipality may:

(1)     provide proper means for protection from fire;

(2)     erect fire stations and provide facilities and implements for the extinguishment of fires; and

(3)     provide for the use and management of fire stations, facilities and implements for extinguishing fires by a volunteer fire department, paid fire department or partially paid and volunteer fire department.

C.     A municipality having an organized volunteer fire department may purchase with money from the fire fund an accident policy from any insurance company authorized to do business in New Mexico.  The accident policy shall provide for the payment to any volunteer fireman a suitable sum for injuries and a gross sum of not less than two thousand dollars ($2,000) for death caused in the course of his duties as a volunteer fireman.



Section 3-18-11.1 - Fingerprinting of fireman applicants required; authorization for municipality to communicate such information to the federal bureau of investigation.

3-18-11.1. Fingerprinting of fireman applicants required; authorization for municipality to communicate such information to the federal bureau of investigation.

After July 1, 1985, anyone applying for the position of fireman in any municipality with a population of more than one hundred thousand shall provide the municipality with copies of his fingerprints. The municipality is authorized by this section to transmit copies of all fingerprints of applicant firemen to the federal bureau of investigation.



Section 3-18-12 - Food and merchandise; regulation and inspection.

3-18-12. Food and merchandise; regulation and inspection.

A.     A municipality may regulate the sale of food and drink, and may provide for the place and manner of selling food.

B.     A municipality may provide for the:

(1)     inspection and regulation of food;

(2)     regulation, inspection, weighing and measuring of any article of merchandise;

(3)     inspection and sealing of weights and measures; and

(4)     enforcement and use of proper weights and measures by vendors.



Section 3-18-13 - Industrial nuisances and nauseous locations; regulation and prohibition.

3-18-13. Industrial nuisances and nauseous locations; regulation and prohibition.

A municipality may within one mile of its boundary direct the location, regulate and prohibit any offensive and unwholesome business or establishment.



Section 3-18-14 - Municipal libraries; establishment; contract services; state publications; gifts and bequests.

3-18-14. Municipal libraries; establishment; contract services; state publications; gifts and bequests.

A.     A municipality may establish and maintain a free public library under proper regulation and may receive, hold and dispose of a gift, donation, devise or bequest that is made to the municipality for the purpose of establishing, increasing or improving the library. The governing body may apply the use, profit, proceeds, interests and rents accruing from such property in any manner that will best improve the library and its use.

B.     After a public library is established, the secretary of state shall furnish to the public library a copy of any work subsequently published under his authority.

C.     A municipality establishing a public library may enter into contracts and joint powers agreements with other municipalities, counties, local school boards, post-secondary educational institutions and the library division of the office of cultural affairs for the furnishing of library services. In the interest of establishing a county or regional library, a municipality may convey its library facilities to the county as part of a contract for furnishing library services to the inhabitants of the municipality by the county or regional library.



Section 3-18-15 - Works of art; other works; acquisition and maintenance.

3-18-15. Works of art; other works; acquisition and maintenance.

A municipality may acquire works of art and other works of historical, classical or general interest and establish museums or other suitable facilities for their care and preservation. It may, through its appropriate administrative authority, trade, barter and exchange items of value with other museums or persons for items of equal or similar value for such times and on such terms as appear suitable to carry out the public purposes of the museums. It may accept and reject gifts through its appropriate administrative authority subject to the terms and conditions of the gifts.



Section 3-18-16 - Markets and market places.

3-18-16. Markets and market places.

A municipality may establish and regulate municipal markets and market places.



Section 3-18-17 - Nuisances and offenses; regulation or prohibition.

3-18-17. Nuisances and offenses; regulation or prohibition.

A municipality, including a home rule municipality that has adopted a charter pursuant to Article 10, Section 6 of the constitution of New Mexico, may by ordinance:

A.     define a nuisance, abate a nuisance and impose penalties upon a person who creates or allows a nuisance to exist; provided that:

(1)     the total amount of assessed penalties, fines, fees and costs imposed by an ordinance for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall not exceed one hundred dollars ($100), provided that the total for unlawful parking in a space or for blocking an access intended for persons with significant mobility limitation shall not be less than or exceed the fines provided in Section 66-7-352.5 NMSA 1978;

(2)     in a municipality with a population of two hundred thousand or greater as of the last federal decennial census, the penalties, fines, fees, costs and procedure imposed for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall be subject to the following:

(a)     each month, or other period set by contract, the municipality shall retain from the gross total amount of penalties, fines, fees and costs assessed and collected that month or period an amount subject to audit that is equal to the sum of the setup, maintenance, support and processing services fees charged for that month or period pursuant to contractual terms by a vendor providing systems and services that assist the municipality in imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(b)     less the retention authorized in Subparagraph (a) of this paragraph:  1) one-half of the net total amount assessed in penalties, fines, fees and costs by the municipality shall be remitted to the state treasurer and distributed to the administrative office of the courts, of which ten percent shall be credited to DWI drug court programs and ninety percent shall be transferred to the New Mexico finance authority for deposit into the metropolitan court bond guarantee fund; and 2) one-half shall be retained by the municipality for municipal traffic safety programs and to offset the municipality's reasonable costs directly related to administering a program imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(c)     in fiscal year 2009, and annually thereafter, the municipality shall cause an audit of the program and contract described in Subparagraph (a) of this paragraph to be conducted by the state auditor or an independent auditor selected by the state auditor;

(d)     if in the audit conducted pursuant to Subparagraph (c) of this paragraph it is determined that any amount retained by the municipality pursuant to this paragraph is in excess of the amount the municipality is authorized to retain, the municipality shall remit, when the audit is finalized, the amount in excess to the state treasurer to be distributed and transferred as provided in Item 1) of Subparagraph (b) of this paragraph; and

(e)     a hearing provided for a contested nuisance ordinance offense or violation shall be held by a hearing officer appointed by the presiding judge of the civil division of the district court with jurisdiction over the municipality, and the hearing itself shall be conducted following the rules of evidence and civil procedure for the district courts.  The burden of proof for violations and defenses is a preponderance of the evidence.  A determination by the hearing officer shall not impose a total amount of penalties, fines, fees and costs in excess of that provided in the nuisance ordinance; and

(3)     in a municipality other than a municipality with a population of two hundred thousand or greater as of the last federal decennial census, the penalties, fines, fees, costs and procedure imposed for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall be subject to the following:

(a)     each month, or other period set by contract, the municipality shall retain from the gross total amount of penalties, fines, fees and costs assessed and collected that month or period an amount subject to audit that is equal to the sum of the setup, maintenance, support and processing services fees charged for that month or period pursuant to contractual terms by a vendor providing systems and services that assist the municipality in imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(b)     less the retention authorized in Subparagraph (a) of this paragraph:  1) one-half of the net total amount assessed in penalties, fines, fees and costs by the municipality shall be remitted to the state treasurer, of which sixty-five percent shall be credited to the court automation fund, twenty percent to the traffic safety education and enforcement fund and fifteen percent to the judicial education fund; and 2) one-half of the net total amount assessed in penalties, fines, fees and costs shall be retained by the municipality for municipal traffic safety programs and to offset the municipality's reasonable costs directly related to administering a program imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(c)     in fiscal year 2009, and annually thereafter, the municipality shall cause an audit of the program and contract described in Subparagraph (a) of this paragraph and the money collected and distributed pursuant to this paragraph to be conducted by the state auditor or an independent auditor selected by the state auditor;

(d)     if in the audit conducted pursuant to Subparagraph (c) of this paragraph it is determined that any amount retained by the municipality pursuant to this paragraph is in excess of the amount the municipality is authorized to retain, the municipality shall remit, when the audit is finalized, the amount in excess to the state treasurer to be distributed and transferred as provided in Item 1) of Subparagraph (b) of this paragraph; and

(e)     a hearing provided for a contested nuisance ordinance offense or violation shall be held by a hearing officer appointed by the presiding judge of the civil division of the district court with jurisdiction over the municipality, and the hearing itself shall be conducted following the rules of evidence and civil procedure for the district courts.  The burden of proof for offenses or violations and defenses is a preponderance of the evidence.  A determination by the hearing officer shall not impose a total amount of penalties, fines, fees and costs in excess of that provided in the nuisance ordinance;

B.     regulate or prohibit any amusement or practice that tends to annoy persons on a street or public ground; and

C.     prohibit and suppress:

(1)     gambling and the use of fraudulent devices or practices for the purpose of obtaining money or property;

(2)     the sale, possession or exhibition of obscene or immoral publications, prints, pictures or illustrations;

(3)     public intoxication;

(4)     disorderly conduct; and

(5)     riots, noises, disturbances or disorderly assemblies in any public or private place.



Section 3-18-18 - Parks.

3-18-18. Parks.

Within or without the municipal boundary, a municipality may build, beautify and improve public parks and acquire any property for park purposes. The acquisition of property for park purposes which is outside the municipal zoning boundaries, and outside the boundaries of the county in which the municipality is located, shall be subject to the prior approval of the governing body of the local government within whose boundary the property is situated. Any property acquired for park purposes is under the immediate control of the governing body. The governing body may pay any expenses of transfer or conveyance and examination of title for any property given to the municipality for park purposes.



Section 3-18-19 - Park and recreation construction authorized.

3-18-19. Park and recreation construction authorized.

A municipality may create an improvement district as authorized in Sections 3-33-1 through 3-33-43 NMSA 1978 of the new Municipal Code, for the purpose of acquiring and constructing parks and recreation facilities.



Section 3-18-20 - Police ordinances; county jails.

3-18-20. Police ordinances; county jails.

A municipality may use the county jail for the confinement or punishment of offenders subject to the requirements imposed by law and the board of county commissioners.



Section 3-18-21 - Railroads; street railroads; crossings.

3-18-21. Railroads; street railroads; crossings.

A.     A municipality may, within its boundary:

(1)     regulate the speed of diesel electric locomotives;

(2)     license and regulate the laying of railroad tracks;

(3)     provide for and change the location, grade and crossing of any railroad;

(4)     regulate and prohibit the use of steam engines and diesel electric locomotives; and

(5)     require a railroad company to:

(a)     fence its railroad or any portion of it;

(b)     construct cattleguards at crossings of streets and public roads;

(c)     keep its fences and cattleguards in repair;

(d)     keep a flagman at railroad crossings of streets;

(e)     provide protection against injury to persons and property by the railroad in the use of its property; and

(f)     construct and keep in repair ditches, drains, sewers and culverts along and under railroad tracks so that 1) filthy or stagnant pools of water cannot stand on its ground or right-of-way and 2) natural drainage of adjacent property is not impeded.

B.     A municipality may, within its boundary, by condemnation or otherwise, extend any street, or municipal utility over, across, under or through any railroad track, right-of-way or land of any railroad company or street railroad company. If no compensation is made to the railroad company, the municipality shall restore the railroad track, right-of-way or land to its former state or in a sufficient manner so that its usefulness is not impaired.



Section 3-18-22 - Requirement for sanitary facilities; notice to owners; failure to comply; municipality to perform work; lien; interest.

3-18-22. Requirement for sanitary facilities; notice to owners; failure to comply; municipality to perform work; lien; interest.

A.     By general ordinance, a municipality may require the owner, agent or occupant of a building on an isolated tract having facilities available or on land adjoining a street:

(1)     where sewer pipe is laid, to install proper plumbing and connect with the sewer;

(2)     where no sewer pipe is laid but water pipe is laid, to construct and install proper plumbing and sewage disposal devices; or

(3)     where neither sewer nor water pipe is installed within one hundred fifty feet of the isolated tract of land, to construct pit toilets in compliance with plans and specifications approved by the municipality and filed with the municipal clerk.

B.     If the owner, agent or occupant of a building on an isolated tract having facilities available, or on land adjoining a street, fails to comply with the ordinance, the governing body may by resolution order the owner, agent or occupant of a building on an isolated tract having facilities available, or on land adjoining a street, to comply with the ordinance. The owner, agent or occupant of the building shall be personally served with written notice of the resolution and shall be given thirty days to commence work. If the owner, as shown by the assessment roll, or agent is not a resident of the municipality, the notice shall be sent to him at his last known address by certified mail, return receipt requested, and a copy of the notice shall be posted on the property.

C.     If the owner, agent or occupant fails or refuses to perform the required improvements after being given notice, the municipality may perform the improvements. The cost of the improvements shall be assessed against the owner, agent or occupant of the property and shall be a first and prior lien on the property subject only to the lien of general state and county taxes. The amount so expended for the improvements shall bear interest at the rate of six percent per year from completion of the improvements until paid.

D.     After the expiration of one year from the date of completing the improvement, the lien may be enforced in the manner provided in Sections 3-36-1 through 3-36-5 NMSA 1978. Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978 and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978.



Section 3-18-23 - Steam boiler inspection.

3-18-23. Steam boiler inspection.

A municipality may provide for the inspection and regulation of steam boilers.



Section 3-18-24 - Licensing and regulating secondhand and junk stores.

3-18-24. Licensing and regulating secondhand and junk stores.

A municipality may:

A.     regulate, tax or license secondhand dealers and junk store dealers or any person who accepts used merchandise for value;

B.     prohibit their purchasing any article from a minor without the written consent of the parent or guardian; and

C.     require that a record of purchases be kept and be subject at all times to inspection by the police.



Section 3-18-25 - Water systems; sewers; assessments.

3-18-25. Water systems; sewers; assessments.

A.     For the purpose of Sections 3-27-1 and 3-49-1 NMSA 1978, a municipality may:

(1)     open, construct, repair, keep in order and maintain water mains, laterals, reservoirs, standpipes, sewers and drains; and

(2)     assess and collect as other assessments and collections are made the amount necessary to cover the cost of the work.

B.     The assessment against the lot or land along or through which the street runs shall be made in such portion as is just and equitable according to the benefits accruing to the lot or land and to its value.



Section 3-18-26 - Toll bridges.

3-18-26. Toll bridges.

A municipality may establish, license, regulate and fix the tolls of all toll bridges and ferries.



Section 3-18-27 - Trees and shrubs.

3-18-27. Trees and shrubs.

A municipality may, by ordinance, regulate the planting, transplanting, growing, trimming, pruning, preservation and protection of trees, shrubs and vines or create a commission for the purpose of such regulation.



Section 3-18-28 - Municipal employees' retirement system.

3-18-28. Municipal employees' retirement system.

A municipality may enter into contracts with private insurance companies to establish a retirement system for its employees.



Section 3-18-29 - Foreign-trade zones.

3-18-29. [Foreign-trade zones.]

The governing body of any municipality, pursuant to the federal Foreign-Trade Zones Act, as may be amended from time to time, and regulations adopted pursuant thereto, may:

A.     with the prior written approval of the board of economic development, apply for and accept a grant of authority to establish, operate and maintain a foreign-trade zone;

B.     provide such facilities and services as may be necessary or desirable in establishing a foreign-trade zone; and

C.     exercise such other powers as may be necessary or desirable to establish, operate and maintain a foreign-trade zone.



Section 3-18-30 - Parking citations; certain municipalities; administrative cost assessment.

3-18-30. Parking citations; certain municipalities; administrative cost assessment.

A.     Each municipality with a population over one hundred thousand which is located in a metropolitan court district may impose by ordinance an administrative cost assessment of one dollar ($1.00) for each parking citation issued pursuant to municipal ordinance.

B.     The administrative cost assessment collected pursuant to Subsection A of this section shall be remitted within ninety days by the metropolitan court to the municipality which issued the citation. Administrative cost assessment receipts shall be used solely to provide for enforcement of municipal parking ordinances and administration of a municipal traffic control program.



Section 3-18-31 - Sale of gasoline; authority of the municipality.

3-18-31. Sale of gasoline; authority of the municipality.

The governing body of the municipality may provide, by ordinance, for the monitoring and inspection of gasoline sales through pumps of service stations located within the territorial boundaries of the municipality in order to monitor the sale of gasoline within its municipality.



Section 3-18-32 - Limitation of county and municipal restrictions on solar collectors.

3-18-32. Limitation of county and municipal restrictions on solar collectors.

A.     A county or municipality shall not restrict the installation of a solar collector as defined pursuant to the Solar Rights Act [47-3-1 NMSA 1978], except that placement of solar collectors in historic districts may be regulated or restricted by a county or municipality.

B.     A covenant, restriction or condition contained in a deed, contract, security agreement or other instrument, effective after July 1, 1978, affecting the transfer, sale or use of, or an interest in, real property that effectively prohibits the installation or use of a solar collector is void and unenforceable.






Article 19 - Planning and Platting, 3-19-1 through 3-19-12.

Section 3-19-1 - Creation of planning commission.

3-19-1. Creation of planning commission.

A municipality is a planning authority and may, by ordinance:

A.     establish a planning commission;

B.     delegate to the planning commission:

(1)     the power, authority, jurisdiction and duty to enforce and carry out the provisions of law relating to planning, platting and zoning; and

(2)     other power, authority, jurisdiction and duty incidental and necessary to carry out the purpose of Sections 3-19-1 through 3-19-12 NMSA 1978;

C.     retain to the governing body as much of this power, authority, jurisdiction and duty as it desires; and

D.     adopt, amend, extend and carry out a general municipal or master plan which may be referred to as the general or master plan.



Section 3-19-2 - Appointment, term, removal of commission.

3-19-2. Appointment, term, removal of commission.

A.     A planning commission shall consist of not less than five members who shall be appointed by the mayor with the consent of the governing body of the municipality. Administrative officials of the municipality may be appointed as ex-officio, nonvoting members of the planning commission.

B.     On the first planning commission a majority of the members shall be appointed for one-year terms and the balance of the members shall be appointed for two-year terms. Each subsequent term of a member on a planning commission shall be for two years or less in order to maintain the original staggering of terms of membership. A vacancy in the membership of the planning commission shall be filled for the remainder of the unexpired term.

C.     After a public hearing and for cause stated in writing and made part of the public record, a mayor with the approval of the governing body may remove a member of the planning commission.



Section 3-19-3 - Chairman; regular meetings; records.

3-19-3. Chairman; regular meetings; records.

A planning commission shall:

A.     elect one of its members chairman for a one-year term;

B.     create and fill other offices;

C.     hold at least one regular meeting each month;

D.     adopt rules for the transaction of business; and

E.     keep a public record of its transactions, findings, resolutions and determinations.



Section 3-19-4 - Powers of commission.

3-19-4. Powers of commission.

A.     A planning commission shall have such powers as are necessary to:

(1)     fulfill and perform its functions;

(2)     promote municipal planning; and

(3)     carry out the purposes of Sections 3-19-1 through 3-19-12 NMSA 1978.

B.     A planning commission may:

(1)     make reports and recommendations for the planning and development of the municipality to:

(a)     public officials and agencies;

(b)     public utility companies;

(c)     civic, educational, professional and other organizations; and

(d)     citizens; and

(2)     recommend to the administrative and governing officials of the municipality programs for public improvements and their financing.

C.     Members and employees of the planning commission, in the performance of its function, may:

(1)     enter upon any land;

(2)     make examinations and surveys; and

(3)     place and maintain necessary monuments and markers upon the land.

D.     Upon request, a public official shall furnish within a reasonable time available information which the planning commission requires for its work.



Section 3-19-5 - Planning and platting jurisdiction.

3-19-5. Planning and platting jurisdiction.

A.     Each municipality shall have planning and platting jurisdiction within its municipal boundary. Except as provided in Subsection B of this section, the planning and platting jurisdiction of a municipality:

(1)     having a population of twenty-five thousand or more persons includes all territory within five miles of its boundary and not within the boundary of another municipality; or

(2)     having a population of fewer than twenty-five thousand persons includes all territory within three miles of its boundary and not within the boundary of another municipality.

B.     A municipality located in a class A county with a population of more than three hundred thousand persons shall not have planning and platting jurisdiction in the unincorporated area of the county.

C.     If territory not lying within the boundary of a municipality is within the planning and platting jurisdiction of more than one municipality, the planning and platting jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population of fewer than two thousand five hundred persons and another municipality has a population of more than two thousand five hundred persons according to the most recent census. Then the planning and platting jurisdiction of the municipality having the greatest population extends to such territory.



Section 3-19-6 - Subdivision regulations.

3-19-6. Subdivision regulations.

A.     The planning authority of a municipality shall adopt regulations governing the subdivision of land within the planning and platting jurisdiction of the municipality. The subdivision regulations shall be approved by the governing body before they become effective. The subdivision regulations may provide for:

(1)     the harmonious development of the municipality and its environs;

(2)     the coordination of streets within the subdivision with existing or planned streets or other features of the master plan or official map of the municipality;

(3)     adequate open space for traffic, recreation, drainage, light and air; and

(4)     the distribution of population and traffic which tend to create conditions favorable to the health, safety, convenience, prosperity or general welfare of the residents of the municipality.

B.     Subdivision regulations may govern:

(1)     the width of streets;

(2)     the width, depth and arrangement of lots;

(3)     land use, including natural drainage;

(4)     other matters necessary to carry out the purposes of the Municipal Code [3-8-1 NMSA 1978]; and

(5)     the extent and manner in which:

(a)     streets are graded and improved; and

(b)     water, sewer and other utility facilities are installed as a condition precedent to the approval of a plat.

C.     The subdivision regulations or the practice of the planning commission may allow tentative approval of the plat previous to the completion of improvements and the installation of utility facilities but such tentative approval shall not be entered on a plat. In lieu of the completion of improvements and the installation of utility facilities previous to the final approval of a plat, the subdivision regulations may provide for:

(1)     assessment or other methods whereby the municipality makes the improvements and installations at the cost of the owner of property within the subdivision; or

(2)     acceptance of a bond, in an amount and with surety and conditions satisfactory to the planning commission, securing to the municipality the actual construction and installation of improvements and utility facilities within a period of time specified by the planning commission and expressed in the bond. A municipality may enforce such a bond by all appropriate and legal remedies; or

(3)     in lieu of a bond, the municipality may enter into an agreement with a person seeking approval of a subdivision whereby the person seeking approval shall, within two years following final approval of the plat, complete the improvements and the installation of utility facilities provided for in the person's application for subdivision approval, except that the agreement set forth herein may provide that the person seeking approval shall be permitted by the municipality to sell or otherwise dispose of, or improve any lot within the subdivision, to which improvements and utility facilities have been provided by the person seeking approval at any time within the two-year period; any such agreement shall be recorded with the county clerk at the time of filing said plat.

D.     The governing body or planning commission of the municipality shall hold a public hearing on the adoption of a subdivision regulation or an amendment to it. Notice of the time and place of the public hearing shall be published once at least fifteen days prior to the date of the public hearing.

E.     If the requirement or restriction does not violate the zoning ordinance, the governing body or planning commission of the municipality may agree with a person seeking approval of a subdivision upon the use, height, area or bulk requirement or restriction governing buildings and premises within the subdivision. The requirement or restriction shall:

(1)     accompany the plat before it is approved and recorded;

(2)     have the force of law;

(3)     be enforced; and

(4)     be subject to amendment or repeal as the provisions of the zoning ordinance and map are enforced, amended or repealed.



Section 3-19-7 - Platting of street lines by planning commission.

3-19-7. Platting of street lines by planning commission.

A.     A planning commission which has adopted a master plan or a major street plan may:

(1)     survey for the exact location of the lines of new, extended, widened or narrowed streets within the municipality or its planning and platting jurisdiction; and

(2)     certify to the governing body of the municipality a plat of the area surveyed which indicates the location of lines recommended for future streets, street extension, street widening or narrowing.

B.     The certification of a plat by the planning commission does not constitute the opening of a street or the taking or accepting of land for street purposes.



Section 3-19-8 - Appeal.

3-19-8. Appeal.

Any person in interest dissatisfied with an order or determination of the planning commission, after review of the order or determination by the governing body of the municipality, may commence an appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.



Section 3-19-9 - Master plan; purposes.

3-19-9. Master plan; purposes.

A.     The planning commission shall prepare and adopt a master plan for the physical development of the municipality and the area within the planning and platting jurisdiction of the municipality which in the planning commission's judgment bears a relationship to the planning of the municipality. The planning commission may amend, extend or add to the plan or carry any part or subject matter into greater detail. In preparing the master plan, the planning commission shall make careful and comprehensive surveys and studies of existing conditions and probable future growth of the municipality and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare as well as efficiency and economy in the process of development.

B.     Among other things, the master plan with accompanying maps, plats and charts; descriptive and explanatory matter; and recommendations of the planning commission for the physical development of the municipality, and for its planning jurisdiction, may include:

(1)     the general location, character and extent of streets, bridges, viaducts and parkways; parks and playgrounds, floodways, waterways and waterfront development, airports and other ways, grounds, places and spaces;

(2)     the general location of public schools, public buildings and other public property;

(3)     the general location and extent of public utilities and terminals, whether publicly or privately owned;

(4)     the general location, character, layout and extent of community centers and neighborhood units and the replanning of blighted districts and slum areas; and

(5)     the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities or terminals.

C.     Copies of the master plan shall be available at the office of the municipal clerk and may be purchased at a reasonable price.



Section 3-19-10 - Adoption of a master plan.

3-19-10. Adoption of a master plan.

A.     The planning commission may adopt:

(1)     the master plan by a single resolution; or

(2)     part of the master plan as work progresses on the master plan; provided the part corresponds with one of the functional subdivisions of the subject matter of the plan. Before adoption of the master plan or any part thereof, the planning commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be published one time at least fifteen days before the day of the hearing. Prior to the publication of the notice, copies of the master plan shall be made available to any citizen in the office of the municipal clerk.

B.     Adoption of the master plan or any part, amendment or addition to the master plan shall be by a resolution approved by a majority of the members of the planning commission. The resolution shall refer expressly to the maps, descriptive matter and other matters which the planning commission intends to form part or the whole of the master plan. The action taken by the planning commission shall be recorded on the master plan or the part of the plan and shall be endorsed by the chairman and the secretary of the planning commission. A certified copy of the master plan or any part thereof approved by the planning commission shall be given to the governing body of the municipality.



Section 3-19-11 - Legal status of master plan.

3-19-11. Legal status of master plan.

A.     After a master plan or any part thereof has been approved and within the area of the master plan or any part thereof so approved, the approval of the planning commission is necessary to construct, authorize, accept, widen, narrow, remove, extend, relocate, vacate, abandon, acquire or change the use of any:

(1)     park, street or other public way, ground, place or space;

(2)     public building or structure; or

(3)     utility, whether publicly or privately owned.

B.     The failure of the planning commission to act within sixty-five days after the submission of a proposal to it constitutes approval of the proposal unless the proponent agrees to an extension of time.  If the planning commission disapproves a proposal, it must state its reasons to the governing body.  The governing body may overrule the planning commission and approve the proposal by a two-thirds vote of all its members.

C.     None of the provisions of Chapter 3, Article 19 NMSA 1978 shall apply to any existing building, structure, plant or other equipment owned or used by any public utility or the right to its continued use or its reasonable repair or alteration for the purpose for which it was used at the time the master plan or any part thereof affecting the property takes effect.  After the adoption of the master plan or any part thereof affecting the property, all extensions, betterments or additions to buildings, structures, plants or other equipment of any public utility shall be made in conformity with the master plan or any part thereof affecting the property and upon the approval of the planning commission.  After a public hearing, the state corporation commission [public regulation commission] or the New Mexico public utility commission or the regulatory agency having jurisdiction or their successors having jurisdiction, as the case may be, may order that the extensions, betterments or additions to buildings, structures, plants or other equipment are reasonable and that the extensions, betterments or additions may be made even though they conflict with the adopted master plan or any part thereof affecting the property.

D.     Any public agency or official, not under the jurisdiction of the governing body of the municipality, authorizing or financing a public way, ground, place, space, building, structure or utility shall submit the proposal to the planning commission. If the planning commission disapproves the proposal, the board of the public agency by a two-thirds vote of all its members or the official may overrule the planning commission and proceed with the proposal subject to the provisions of Subsection C of this section.



Section 3-19-12 - Approval constitutes amendment to master plan.

3-19-12. Approval constitutes amendment to master plan.

Every plat approved by the planning authority is an amendment, addition or a detail of the master plan or any part thereof adopted by the planning commission.






Article 20 - Subdivisions; Planning and Platting, 3-20-1 through 3-20-16.

Section 3-20-1 - Definitions.

3-20-1. Definitions.

A.     "Subdivide" or "subdivision" for the purpose of approval by a municipal planning authority means:

(1)     for the area of land within the corporate boundaries of the municipality, the division of land into two or more parts by platting or by metes and bounds description into tracts for the purposes set forth in Subsection B of this section; and

(2)     for the area of land within the municipal extraterritorial subdivision and platting jurisdiction, the division of land into two or more parts by platting or by metes and bounds description into tracts of less than five acres in any one calendar year for the purposes set forth in Subsection B of this section.

B.     The division of land pursuant to Paragraph (1) or (2) of Subsection A of this section shall be for the purpose of:

(1)     sale for building purposes;

(2)     laying out a municipality or any part thereof;

(3)     adding to a municipality;

(4)     laying out suburban lots; or

(5)     resubdivision.

C.     "Plat" means a map, chart, survey, plan or replat certified by a licensed land surveyor containing a description of the subdivided land with ties to permanent monuments.



Section 3-20-2 - Subdivision; description.

3-20-2. Subdivision; description.

Every person who desires to subdivide land shall furnish a plat of the proposed subdivision, prepared by a registered, licensed surveyor of New Mexico; except that the resubdivision of platted tracts, which are less than one acre and which are contiguous with each other, for the purpose of increasing or reducing the size of such contiguous tracts, but not less than the minimum standard size required by the political subdivision, shall not require the furnishing of a plat of the proposed resubdivision, provided that a certificate of survey setting forth the legal description of tracts resulting from such resubdivision shall be filed with the municipal planning commission, the county clerk and the county assessor of that county in which the resubdivision is situated, and such filing shall be considered as a rededication of said described lots in all respects. The plat shall refer to permanent monuments and shall accurately describe each lot, number each lot in progression, give its dimensions and the dimensions of all land dedicated for public use or for the use of the owners of lots fronting or adjacent to the land. Descriptions of the lots by number and plat designation are valid in conveyances and for the purpose of taxation.



Section 3-20-3 - Contents of plat; acknowledgment.

3-20-3. Contents of plat; acknowledgment.

Every plat shall contain a statement that the subdivision of, [(]insert a correct description of the land being subdivided[)], appearing on the plat is with the free consent and in accordance with the desire of the undersigned owner and proprietor of the land and shall be acknowledged by the owner and proprietor or his authorized agent in the manner required for the acknowledgment of deeds. If the plat is filed by a corporation, the acknowledgment shall be made by its president and secretary.



Section 3-20-4 - Streets and alleys.

3-20-4. Streets and alleys.

Streets and alleys in any subdivision adjoining a municipality shall be continuous with and correspond in direction and width to the streets and alleys of the municipality.



Section 3-20-5 - County and municipal jurisdiction over subdivision; concurrent jurisdiction; acceptance of unapproved streets; exercise of jurisdiction.

3-20-5. County and municipal jurisdiction over subdivision; concurrent jurisdiction; acceptance of unapproved streets; exercise of jurisdiction.

A.     For the purpose of approving the subdivision and platting of land:

(1)     the jurisdiction of a county includes all territory not within the boundary of a municipality;

(2)     except as provided in Paragraph (4) of this subsection, the jurisdiction of a municipality having a population of twenty-five thousand or more persons according to the most recent census includes all territory within five miles of the boundary of the municipality and not within the boundary of another municipality;

(3)     the jurisdiction of a municipality having a population of less than twenty-five thousand persons according to the most recent census includes all territory within three miles of the municipal boundary and not within the boundary of another municipality; and

(4)     a municipality having a population over two hundred thousand persons according to the most recent census located in a class A county shall share approval authority with the county of subdivisions and platting of land within five miles of the municipal boundary. Approval shall be through the actions of the extraterritorial land use commission and extraterritorial land use authority.

B.     Each municipality shall have jurisdiction over the territory within its boundary.

C.     If territory not lying within the boundary of a municipality is within the platting jurisdiction of more than one municipality, the platting jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population according to the most recent census of less than two thousand five hundred persons and another municipality has a population according to the most recent census of more than two thousand five hundred persons. Then the platting jurisdiction of the municipality having the greatest population extends to such territory.

D.     Except as provided in Paragraph (4) of Subsection A of this section, the county and a municipality shall exercise concurrent jurisdiction over territory within the platting jurisdiction of both the county and the municipality.

E.     The governing body of a municipality or the board of county commissioners may not locate, construct or accept any street dedication until the street dedication is first submitted to the planning authority for approval or disapproval. If disapproved by the planning authority, the street dedication may be approved by a two-thirds vote of all the members of the governing body of the municipality having jurisdiction or of the board of county commissioners having jurisdiction. A street dedication accepted by the planning authority or by a two-thirds vote of all the members of the governing body of the municipality having jurisdiction or of the board of county commissioners having jurisdiction shall have the same status as any other public street.



Section 3-20-6 - Subdivision in unincorporated area; approval of county commission.

3-20-6. Subdivision in unincorporated area; approval of county commission.

Before a plat of any subdivision within the jurisdiction of a county is filed in the office of the county clerk, the plat shall be approved by the board of county commissioners of the county wherein the proposed subdivision lies. The board of county commissioners shall not approve and sign a plat unless the:

A.     proposed streets conform to adjoining streets;

B.     streets are defined by permanent monuments to the satisfaction of the board of county commissioners; and

C.     boundary of the subdivision is defined by permanent monuments.



Section 3-20-7 - Subdivision within the platting jurisdiction of a municipality; approval of the planning authority; procedure; filing fee; notice of hearing.

3-20-7. Subdivision within the platting jurisdiction of a municipality; approval of the planning authority; procedure; filing fee; notice of hearing.

A.     Before a plat of any subdivision within the jurisdiction of a municipality is filed in the office of the county clerk, the plat shall be submitted to the planning authority of the municipality having jurisdiction for approval.

B.     The rules and regulations of the planning authority shall state:

(1)     the scale and manner in which the plat is to be prepared;

(2)     the number of copies of the plat which shall accompany the original plat;

(3)     what other information shall accompany the plat; and

(4)     the standards and regulations for subdivisions to which the planning authority may require the subdivider to conform.

C.     The person submitting the plat shall pay the necessary filing fee to the municipality, and the planning authority, after approval and endorsement, shall file the plat with the county clerk. If the plat is not approved, the planning authority shall return the filing fee and the plat to the person submitting the plat.

D.     A plat submitted for approval by the planning authority shall contain the name and address of the person to whom a notice of hearing shall be sent. Notice of the time and place of a hearing on a plat shall be sent by mail to the address on the plat not less than five days before the day of the hearing. No plat shall be acted upon without a public hearing unless the requirement that a public hearing be held is waived by the person seeking approval of the plat.

E.     The planning authority of a municipality shall approve or disapprove a plat within thirty-five days of the day of final submission of the plat. If the planning authority does not act within thirty-five days, the plat is deemed to be approved, and upon demand, the planning authority shall issue a certificate approving the plat. The person seeking approval of the plat may waive this requirement and agree to an extension of this time period. The reason for disapproval of a plat shall be entered upon the recordings of the planning authority.

F.     No plat of territory within the planning and platting jurisdiction of a municipality shall be filed and recorded unless it has been approved by the planning commission or the governing body of the municipality pursuant to regulations and procedures adopted by ordinance of the governing body.



Section 3-20-8 - Alternate summary procedure.

3-20-8. Alternate summary procedure.

A.     The filing of a survey certified by any licensed, registered surveyor which contains a description of the subdivided land with ties to permanent monuments satisfies the requirements of Section 3-20-7 NMSA 1978.

B.     In lieu of the requirements of Section 3-20-7 NMSA 1978, the following procedure may be followed:

(1)     the planning authority shall establish a summary procedure for approving:

(a)     subdivisions of not more than two parcels of land;

(b)     resubdivisions, where the combination or recombination of portions of previously platted lots does not increase the total number of lots; or

(c)     subdivisions of two or more parcels of land in areas zoned for industrial use;

(2)     any subdivision approved as authorized in this section shall be in substantial conformity with the subdivision regulations of the planning authority;

(3)     any administrative officer or planning commission member may be delegated the authority to approve a subdivision by this section;

(4)     approval by this summary procedure shall be endorsed on the plat or on the instrument of conveyance in lieu of a plat and such approval shall be conclusive evidence of the approval of the planning authority. The county clerk shall accept the instrument of conveyance for filing or recording.



Section 3-20-9 - Subdivision within platting jurisdiction of a county and municipality; dual approval.

3-20-9. Subdivision within platting jurisdiction of a county and municipality; dual approval.

Any person seeking the approval of a plat of a subdivision within the platting jurisdiction of both a county and municipality shall secure an endorsement of approval from both the board of county commissioners and the planning authority of the municipality before the plat is filed in the office of the county clerk.



Section 3-20-10 - Filing in office of county clerk; duties of county clerk.

3-20-10. Filing in office of county clerk; duties of county clerk.

When a plat is submitted for filing in the office of the county clerk, the county clerk shall determine if the proposed subdivision is subject to the provisions of Sections 3-20-1 through 3-20-15 NMSA 1978 and if the required endorsements are on the plat. A county clerk shall not accept for filing any plat which is subject to the provisions of the Municipal Code [Chapter 3 NMSA 1978] and which has not been approved by the planning authority of the municipality within whose jurisdiction the proposed subdivision lies. The plat shall contain an affidavit stating that the proposed subdivision does or does not lie within the planning or platting jurisdiction of any municipality.



Section 3-20-11 - Dedication for public use.

3-20-11. Dedication for public use.

The endorsement and filing of a plat is a dedication of the land designated on the plat for public use. Such land is public property. Fee vests in the municipality if the dedicated land lies within the boundaries of a municipality.



Section 3-20-12 - Vacation or partial vacation of plat; approval of government having jurisdiction; duties of county clerk.

3-20-12. Vacation or partial vacation of plat; approval of government having jurisdiction; duties of county clerk.

A.     Any plat filed in the office of the county clerk may be vacated or a portion of the plat may be vacated provided:

(1)     the owners of the land in the territory proposed to be vacated sign a statement, duly acknowledged, declaring the plat or a portion of the plat to be vacated; and

(2)     the statement is endorsed "Approved" by the planning authority of the municipality within whose platting jurisdiction the subdivision lies.

B.     In approving the vacation or partial vacation of a plat, the planning authority of the municipality shall consider if the vacation or partial vacation of a plat will adversely affect the interests or rights of persons in contiguous territory or within the subdivision being vacated. In approving the vacation or partial vacation of a plat, the planning authority of the municipality may require that streets dedicated to the municipality in the original plat shall continue to be dedicated to the municipality. The owners of lots on the vacated plat or on the portion of the plat being vacated may enclose in equal proportions the adjoining streets and alleys which are authorized to be abandoned by the planning authority of the municipality.

C.     The statement declaring the vacation or partial vacation of a plat and having the proper endorsements shall be filed in the office of the county clerk wherein the original plat is filed. The county clerk shall mark the applicable words "Vacated" or "Partially Vacated" across the plat and shall refer on the plat to the volume and page on which the statement of vacation or partial vacation is recorded.



Section 3-20-13 - Vacation; rights of utility.

3-20-13. Vacation; rights of utility.

The rights of any utility already existing shall not be affected by any vacation or partial vacation of a plat.



Section 3-20-14 - Penalties for transferring lots in unapproved subdivisions.

3-20-14. Penalties for transferring lots in unapproved subdivisions.

Any owner, or agent of the owner, of any land located within the platting jurisdiction of the planning commission of any municipality who transfers, sells, agrees to sell, or negotiates to sell the land by reference to or exhibition of or by other use of a plat or subdivision of the land before the plat has been approved as provided in the Municipal Code [Chapter 3 NMSA 1978] and recorded in the office of the appropriate county recorder, shall be guilty of a misdemeanor. Upon conviction, the owner or his agent shall pay a penalty of one hundred dollars ($100) for each lot transferred or sold, or agreed or negotiated to be sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. Any municipality, through its attorney or other official designated by its governing body may enjoin the transfer or sale or agreement by action for injunction or may recover the penalty by civil action.



Section 3-20-15 - Approval necessary for utility protection.

3-20-15. Approval necessary for utility protection.

Until a plat has been approved by the planning authority, any official of a municipality or public utility company who shall serve or connect the land within the subdivision and within the planning and platting jurisdiction of a municipality with any public utility such as water, sewer, electric or gas is guilty of a misdemeanor. A municipality may require any utility connected in violation of this section to be disconnected.



Section 3-20-16 - Validation of deeds.

3-20-16. Validation of deeds.

All instruments conveying real property which were voided solely under the provisions of Laws 1965, Chapter 300, Section 14-19-13 [3-20-14 NMSA 1978], are validated. After the effective date of this section, no court of this state has jurisdiction to entertain any question based upon the provisions of Laws 1965, Chapter 300, Section 14-19-13.






Article 21 - Zoning Regulations, 3-21-1 through 3-21-26.

Section 3-21-1 - Zoning; authority of county or municipality.

3-21-1. Zoning; authority of county or municipality.

A.     For the purpose of promoting health, safety, morals or the general welfare, a county or municipality is a zoning authority and may regulate and restrict within its jurisdiction the:

(1)     height, number of stories and size of buildings and other structures;

(2)     percentage of a lot that may be occupied;

(3)     size of yards, courts and other open space;

(4)     density of population; and

(5)     location and use of buildings, structures and land for trade, industry, residence or other purposes.

B.     The county or municipal zoning authority may:

(1)     divide the territory under its jurisdiction into districts of such number, shape, area and form as is necessary to carry out the purposes of Sections 3-21-1 through 3-21-14 NMSA 1978; and

(2)     regulate or restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land in each district.  All such regulations shall be uniform for each class or kind of buildings within each district, but regulation in one district may differ from regulation in another district.

C.     All state-licensed or state-operated community residences for the mentally ill or developmentally disabled serving ten or fewer persons may be considered a residential use of property for purposes of zoning and may be permitted use in all districts in which residential uses are permitted generally, including particularly residential zones for single-family dwellings.

D.     A board of county commissioners of the county in which the greatest portion of the territory of the petitioning village, community, neighborhood or district lies may declare by ordinance that a village, community, neighborhood or district is a "traditional historic community" upon petition by twenty-five percent or more of the registered qualified electors of the territory within the village, community, neighborhood or district requesting the designation.  The number of registered qualified electors shall be based on county records as of the date of the last general election.

E.     Any village, community, neighborhood or district that is declared a traditional historic community shall be excluded from the extraterritorial zone and extraterritorial zoning authority of any municipality whose extraterritorial zoning authority extends to include all or a portion of the traditional historic community and shall be subject to the zoning jurisdiction of the county in which the greatest portion of the traditional historic community lies.

F.     Zoning authorities, including zoning authorities of home rule municipalities, shall accommodate multigenerational housing by creating a mechanism to allow up to two kitchens within a single-family zoning district, such as conditional use permits.

G.     For the purpose of this section, "multigenerational" means any number of persons related by blood, common ancestry, marriage, guardianship or adoption.



Section 3-21-2 - Jurisdiction of a county or municipal zoning authority.

3-21-2. Jurisdiction of a county or municipal zoning authority.

To carry out the purposes of Sections 3-21-1 through 3-21-14 NMSA 1978:

A.     a county zoning authority may adopt a zoning ordinance applicable to all or any portion of the territory within the county that is not within the zoning jurisdiction of a municipality;

B.     a municipal zoning authority may adopt a zoning ordinance applicable to the territory within the municipal boundaries and, if not within a class A county with a population of more than three hundred thousand persons according to the last federal decennial census, shall have concurrent authority with the county to zone all or any portion of the territory within its extraterritorial zoning jurisdiction that is within:

(1)     two miles of the boundary of any municipality having a population of twenty thousand or more persons, provided such territory is not within the boundary of another municipality;

(2)     one mile of the boundary of any municipality having a population of one thousand five hundred or more but less than twenty thousand persons, provided such territory is not within the boundaries of another municipality;

(3)     the limits of the boundaries of a municipality having a population of one thousand five hundred persons or less; or

(4)     territory not lying within the boundary of a municipality but within the extraterritorial jurisdiction of more than one municipality; provided that the extraterritorial zoning jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population according to the most recent federal decennial census of less than two thousand five hundred and another municipality has a population according to the most recent federal decennial census of more than two thousand five hundred, in which case the extraterritorial zoning jurisdiction of the municipality having the greatest population extends to such territory; and

(5)     territory in addition to the extraterritorial zoning jurisdiction provided by Paragraphs (1), (2), (3) and (4) of this subsection that the governing bodies of a county and a municipality agree to place within the extraterritorial zoning jurisdiction of the municipality by agreement entered into pursuant to the provisions of the Joint Powers Agreements Act [11-1-1 NMSA 1978], provided such additional territory is not within the boundary of another municipality and is contiguous to the exterior boundaries of the territory within the extraterritorial zoning jurisdiction of the municipality;

C.     concurrent authority shall be exercised pursuant to an extraterritorial zoning authority or joint powers agreement; provided, however, this authority may be exercised regardless of whether a county has enacted a comprehensive zoning ordinance; and

D.     in the absence of a county zoning ordinance, a qualified elector may file a petition, signed by the qualified electors of the county equal in number to not less than twenty-five percent of the votes cast for the office of governor at the last preceding general election, seeking the adoption of a zoning ordinance by the county zoning authority. Within one year of the filing of the petition seeking the adoption of a county zoning ordinance, the board of county commissioners shall adopt a county zoning ordinance.



Section 3-21-2.1 - Certain municipalities; changing the zoning or use of certain areas; election allowed.

3-21-2.1. Certain municipalities; changing the zoning or use of certain areas; election allowed.

A municipality that has a population of one thousand five hundred or less at the last federal decennial census and that is partially bordered, at the time of that census, by federal land managed by the United States forest service, may change the zoning or use of any land acquired by first submitting the question to the voters at a general election or at a special election called for that purpose if the acquired land:

A.     was acquired by the municipality from or with the permission of the United States forest service;

B.     lies adjacent to the municipality's geographical boundary; and

C.     is zoned or used at the time of acquisition for recreation, school sites, greenbelt or buffer land.



Section 3-21-3 - Procedure for extraterritorial zoning.

3-21-3. Procedure for extraterritorial zoning.

A.     Upon the initiative of any municipal governing body or of the board of county commissioners of any county wherein any portion of the extraterritorial zoning area of the municipality lies, the municipality and the county may enter into an agreement providing for the zoning of that portion of the extraterritorial zoning area lying within the county joining in the agreement. In the absence of such agreement, a petition requesting the zoning of the extraterritorial zoning area and signed by twenty-five percent of the qualified electors residing in the extraterritorial zoning area and within the same county may be filed with the county clerk of the county of the petitioners' residence. Upon the filing of such petition, the governing body of the municipality and the board of county commissioners shall enter into an agreement providing for the zoning of that portion of the extraterritorial zoning area lying within the county joining in the agreement. Any agreement entered into pursuant to the provisions of this subsection may be subsequently amended by agreement of both parties.

B.     The agreement entered into pursuant to Subsection A of this section shall provide for an extraterritorial zoning commission consisting of equal numbers of members appointed by the municipal zoning authority and the county commission; provided that at least one-half of these members shall reside in the extraterritorial zone. Additionally, one member from an area of the county not within the zoning jurisdiction of the municipality or within the area of the county affected by the proposed extraterritorial zoning ordinance shall be appointed by a majority of the members appointed by the board of county commissioners and by the municipal zoning authority. The agreement shall also provide for a joint municipal-county zoning authority consisting of one or more members of the municipal governing body and one or more members of the board of county commissioners, provided such authority membership shall contain one more county commission member than municipal governing body member.

C.     No zoning ordinance shall be adopted by the joint municipal-county zoning authority unless the ordinance has been recommended by the extraterritorial zoning commission.

D.     Within three hundred sixty days of the appointment of the last member to be appointed, the extraterritorial zoning commission shall recommend to the joint municipal-county zoning authority a zoning ordinance applicable to all or any portion of the extraterritorial zoning area lying within the county joining in the agreement pursuant to Subsection A of this section. The ordinance shall also provide, subject to the restrictions of Section 3-21-6 NMSA 1978, for the manner in which zoning regulations, restrictions and the boundaries of districts are:

(1)     determined, established and enforced; and

(2)     amended, supplemented or repealed.



Section 3-21-3.1 - Additional procedures for extraterritorial zoning and subdivision regulation.

3-21-3.1. Additional procedures for extraterritorial zoning and subdivision regulation.

In addition to the powers authorized in Sections 3-21-2, 3-21-3 and 3-21-4 NMSA 1978, any county and any municipality may agree to authorize a joint municipal-county zoning authority to enact ordinances, regulations, or both, relating to approval and regulation of subdivisions within the extraterritorial zoning area as defined by the agreement creating the joint municipal-county zoning authority.  Such subdivision ordinances and regulations shall be adopted, amended and enforced pursuant to Sections 3-21-3 and 3-21-4 NMSA 1978, as appropriate. Such subdivision ordinances and regulations may define "subdivision" in a manner which differs from the definitions set forth in Subsection A of Section 3-20-1 NMSA 1978 and in Subsection I of Section 47-6-2 NMSA 1978.  The joint municipal-county zoning authority may also modify portions of the comprehensive plan, provided that such modifications leave unchanged those portions in the comprehensive plan that are not in the extraterritorial area.



Section 3-21-3.2 - Extraterritorial zoning in class A counties; procedures.

3-21-3.2. Extraterritorial zoning in class A counties; procedures.

A.     In a class A county in which a municipality is located that has a population of:

(1)     more than three hundred thousand persons according to the last federal decennial census, there shall be no extraterritorial zoning; or

(2)     three hundred thousand or fewer people, concurrent extraterritorial zoning jurisdiction between that municipality and the county may be determined by an "extraterritorial land use authority" pursuant to ordinances adopted by the municipal and county governing bodies stating that the county or municipality will create an extraterritorial land use authority. The extraterritorial land use authority shall have the jurisdiction and powers of an extraterritorial zoning authority and shall carry out its duties related to planning and platting jurisdiction, extraterritorial zoning, subdivision approval and annexation approval or disapproval as provided in the Municipal Code [3-1-1 NMSA 1978]. The extraterritorial land use authority shall consist of four county commissioners appointed by the board of county commissioners and three city councilors or two city councilors and the mayor appointed by the municipality. Alternates to the extraterritorial land use authority shall be appointed by the board of county commissioners from among the remaining county commissioners and by the municipality from among the remaining city councilors. The alternates shall be notified prior to a meeting of the extraterritorial land use authority if an appointed member cannot attend. When replacing a member, an alternate shall have the same duties, privileges and powers as other appointed members.

B.     The extraterritorial zoning commission in a class A county shall be known as the "extraterritorial land use commission" if it is formed by a municipality and a class A county that have adopted ordinances pursuant to Paragraph (2) of Subsection A of this section stating that the county and municipality will create an extraterritorial land use authority.

C.     The extraterritorial zoning commission shall be composed of five members of the county planning commission appointed by the board of county commissioners and five members of the environmental planning commission of the municipality appointed by the city council. Alternates to the extraterritorial land use commission shall be appointed by the board of county commissioners from the remaining members of the county planning commission and by the municipality from the remaining members of the environmental planning commission, who shall be notified prior to a meeting of the extraterritorial land use commission if an appointed member cannot attend. When replacing a member, the alternate shall have the same duties, privileges and powers as other appointed members.

D.     The composition of the extraterritorial land use commission shall not affect the composition of any other extraterritorial zoning commission that may be established in that county with any other municipality.

E.     The extraterritorial land use commission shall have the authority to carry out duties related to planning and platting jurisdiction, subdivision and extraterritorial zoning.



Section 3-21-3.3 - Extraterritorial zoning jurisdiction; concurrent authority for certain counties.

3-21-3.3. Extraterritorial zoning jurisdiction; concurrent authority for certain counties.

A class A county with a population, as shown by the most recent federal decennial census, of greater than one hundred fifty thousand and less than four hundred thousand and a municipality within that county may exercise concurrent authority pursuant to an extraterritorial zoning authority created under Section  3-21-3 or 3-21-3.2 NMSA 1978 or pursuant to the terms of a joint powers agreement.



Section 3-21-4 - Extraterritorial zoning ordinance; enforcement and administration; appeals.

3-21-4. Extraterritorial zoning ordinance; enforcement and administration; appeals.

A.     A zoning ordinance adopted by a joint municipal-county zoning authority shall be an ordinance of the municipality and an ordinance of the county joining in the agreement pursuant to Subsection A of Section 3-21-3 NMSA 1978 and may be enforced by appropriate procedures of either the municipality or the county. The agreement entered into pursuant to Subsection A of Section 3-21-3 NMSA 1978 may specify whether the municipality or the county shall assume primary enforcement responsibility.

B.     The extraterritorial zoning commission shall administer the zoning ordinance adopted by the joint municipal-county zoning authority in the manner provided in Subsection C of Section 3-21-7 NMSA 1978.

C.     Appeals from the decisions of the extraterritorial zoning commission shall be taken to the joint municipal-county zoning authority in the manner provided in Section 3-21-8 NMSA 1978, and appeals from the decisions of the joint municipal-county zoning authority shall be taken to the district court in the manner provided in Section 39-3-1.1 NMSA 1978.



Section 3-21-4.1 - Extraterritorial zoning ordinances adopted under former law.

3-21-4.1. Extraterritorial zoning ordinances adopted under former law.

Notwithstanding any other provision of law to the contrary, all zoning ordinances adopted by class A counties pursuant to Section 15-36-26 NMSA 1953 (being Laws 1961, Chapter 21, Section 1, as amended) are valid and enforceable as of their effective dates and as they may have been amended from time to time. Such ordinances may be amended according to their provisions and may be enforced with respect to areas of the county not within the boundaries of a municipality; provided that such ordinances must be in effect as of the effective date of this 1996 act and shall not have been superseded by any municipal ordinance or by any joint ordinance of a county and a municipality adopted pursuant to the provisions of Sections 3-21-2 through 3-21-4 NMSA 1978.



Section 3-21-5 - Zoning; conformance to comprehensive plan.

3-21-5. Zoning; conformance to comprehensive plan.

A.     The regulations and restrictions of the county or municipal zoning authority are to be in accordance with a comprehensive plan and be designed to:

(1)     lessen congestion in the streets and public ways;

(2)     secure safety from fire, flood waters, panic and other dangers;

(3)     promote health and the general welfare;

(4)     provide adequate light and air;

(5)     prevent the overcrowding of land;

(6)     avoid undue concentration of population;

(7)     facilitate adequate provision for transportation, water, sewerage, schools, parks and other public requirements; and

(8)     control and abate the unsightly use of buildings or land.

B.     The zoning authority in adopting regulations and restrictions shall give reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and to conserving the value of buildings and land and encouraging the most appropriate use of land throughout its jurisdiction.



Section 3-21-6 - Zoning; mode of determining regulations, restrictions and boundaries of district; public hearing required; notice.

3-21-6. Zoning; mode of determining regulations, restrictions and boundaries of district; public hearing required; notice.

A.     The zoning authority within its jurisdiction shall provide by ordinance for the manner in which zoning regulations, restrictions and the boundaries of districts are:

(1)     determined, established and enforced; and

(2)     amended, supplemented or repealed.

B.     No zoning regulation, restriction or boundary shall become effective, amended, supplemented or repealed until after a public hearing at which all parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of the public hearing shall be published, at least fifteen days prior to the date of the hearing, within its respective jurisdiction. Whenever a change in zoning is proposed for an area of one block or less, notice of the public hearing shall be mailed by certified mail, return receipt requested, to the owners, as shown by the records of the county treasurer, of lots of land within the area proposed to be changed by a zoning regulation and within one hundred feet, excluding public right-of-way, of the area proposed to be changed by zoning regulation. Whenever a change in zoning is proposed for an area of more than one block, notice of the public hearing shall be mailed by first class mail to the owners, as shown by the records of the county treasurer, of lots or [of] land within the area proposed to be changed by a zoning regulation and within one hundred feet, excluding public right-of-way, of the area proposed to be changed by zoning regulation. If the notice by first class mail to the owner is returned undelivered, the zoning authority shall attempt to discover the owner's most recent address and shall remit the notice by certified mail, return receipt requested, to that address.

C.     If the owners of twenty percent or more of the area of the lots and [of] land included in the area proposed to be changed by a zoning regulation or within one hundred feet, excluding public right-of-way, of the area proposed to be changed by a zoning regulation, protest in writing the proposed change in the zoning regulation, the proposed change in zoning shall not become effective unless the change is approved by a majority vote of all the members of the governing body of the municipality or by a two-thirds vote of all the members of the board of county commissioners.



Section 3-21-7 - Appointment of a zoning commission; duties; preliminary report and hearing.

3-21-7. Appointment of a zoning commission; duties; preliminary report and hearing.

The zoning authority, within its jurisdiction, may:

A.     act as a zoning commission;

B.     designate the planning commission to act as a zoning commission; or

C.     appoint a zoning commission, which shall recommend the boundaries of the various original districts and the regulations necessary to enforce the zoning restrictions. The zoning commission shall make a preliminary report and hold a hearing on the preliminary report before the report is submitted to the zoning authority for action.



Section 3-21-8 - Appeals to zoning authority; grounds; stay of proceedings.

3-21-8. Appeals to zoning authority; grounds; stay of proceedings.

A.     The zoning authority shall provide by resolution the procedure to be followed in considering appeals allowed by this section.

B.     Any aggrieved person or any officer, department, board or bureau of the zoning authority affected by a decision of an administrative officer, commission or committee in the enforcement of Sections 3-21-1 through  3-21-14 NMSA 1978 or ordinance, resolution, rule or regulation adopted pursuant to these sections may appeal to the zoning authority.  An appeal shall stay all proceedings in furtherance of the action appealed unless the officer, commission or committee from whom the appeal is taken certifies that by reason of facts stated in the certificate, a stay would cause imminent peril of life or property.  Upon certification, the proceedings shall not be stayed except by order of district court after notice to the official, commission or committee from whom the appeal is taken and on due cause shown.

C.     When an appeal alleges that there is error in any order, requirement, decision or determination by an administrative official, commission or committee in the enforcement of Sections 3-21-1 through 3-21-14 NMSA 1978 or any ordinance, resolution, rule or regulation adopted pursuant to these sections, the zoning authority by a majority vote of all its members may:

(1)     authorize, in appropriate cases and subject to appropriate conditions and safeguards, variances or special exceptions from the terms of the zoning ordinance or resolution:

(a)     that are not contrary to the public interest;

(b)     where, owing to special conditions, a literal enforcement of the zoning ordinance will result in unnecessary hardship;

(c)     so that the spirit of the zoning ordinance is observed and substantial justice done; and

(d)     so that the goals and policies of the comprehensive plan are implemented; or

(2)     in conformity with Sections 3-21-1 through 3-21-14 NMSA 1978:

(a)     reverse any order, requirement, decision or determination of an administrative official, commission or committee;

(b)     decide in favor of the appellant; or

(c)     make any change in any order, requirement, decision or determination of an administrative official, commission or committee.



Section 3-21-9 - Zoning; appeal.

3-21-9. Zoning; appeal.

A person aggrieved by a decision of the zoning authority or any officer, department, board or bureau of the zoning authority may appeal the decision pursuant to the provisions of Section 39-3-1.1 NMSA 1978.



Section 3-21-10 - Zoning enforcement.

3-21-10. Zoning enforcement.

A.     Sections 3-21-1 through 3-21-14 NMSA 1978, and any ordinance adopted pursuant to these sections, shall be enforced, by the zoning authority having jurisdiction, as municipal ordinances are enforced.

B.     In addition, if any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure or land is used in violation of Sections 3-21-1 through 3-21-14 NMSA 1978, or any ordinance adopted pursuant to these sections, the zoning authority may institute any appropriate action or proceedings to:

(1)     prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use;

(2)     restrain, correct or abate the violation;

(3)     prevent the occupancy of such building, structure or land; or

(4)     prevent any illegal act, conduct, business or use in or about such premises.

C.     The ordinances, rules and regulations together with the officially adopted or district zoning map of the county or municipal zoning authority shall be filed in the respective offices of the county clerk or municipal clerk and shall be available for examination by any citizen.



Section 3-21-11 - Conflicts between zoning regulations and other statutes and ordinances.

3-21-11. Conflicts between zoning regulations and other statutes and ordinances.

If any other statute or regulation or other local ordinance, resolution or regulation adopted under authority of Sections 3-21-1 through 3-21-14 NMSA 1978 is applicable to the same premises, the provision shall govern which requires:

A.     the greater width or size of yards, courts or other open spaces;

B.     the lower height of building or a less number of stories;

C.     the greater percentage of lot or land to be left unoccupied;

D.     or imposes, other higher standards.



Section 3-21-12 - County zoning authority; authority to contract.

3-21-12. County zoning authority; authority to contract.

A county zoning authority may contract for staff assistance and the service of another body if the other body is a:

A.     state agency;

B.     federal agency;

C.     private planning agency; or

D.     planning or zoning commission of a municipality within the county.



Section 3-21-13 - Zoning enforcement by counties.

3-21-13. Zoning enforcement by counties.

A.     Counties having authority to regulate building and zoning under Sections 3-21-1 through 3-21-14 NMSA 1978, may enact ordinances to carry out that authority the same as a municipality, except where inconsistent with statutory or constitutional limitations placed on counties. The ordinances are effective only within the zoning jurisdiction of the county.

B.     County ordinances enacted under this section may be enforced by prosecution in the district court of the county. Penalties for violations of these ordinances shall not exceed a fine of three hundred dollars ($300) or imprisonment for ninety days, or both.

C.     The district attorney and sheriff shall enforce these ordinances.



Section 3-21-14 - Adoption of county zoning ordinances.

3-21-14. Adoption of county zoning ordinances.

A.     Ordinances authorized under Section 3-21-13 NMSA 1978 may be proposed by any member of the board of county commissioners but shall not be submitted to the board for final passage until after publication.

B.     A majority of the board members may order publication of the title and a general summary of a proposed ordinance in a newspaper of general circulation in the county at least once a week for two consecutive weeks prior to the date of the meeting of the board at which the ordinance is to be submitted for final passage. The date of the meeting shall be included in the published notice. The style and form of the ordinance shall be determined by the board.

C.     A proposed ordinance shall be passed only by a majority vote of all the members of the board of county commissioners, and an existing ordinance shall be repealed by the same vote.

D.     The original copy of the ordinance together with the proof of publication and supporting maps shall be filed in a book kept for that purpose and authenticated by the signature of the county clerk. The county clerk shall keep the book together with supporting maps in his office. The title and a general summary of the ordinance shall be published in a newspaper of general circulation in the county once each week for two consecutive weeks, the last date of publication being not less than fifteen nor more than thirty days prior to the effective date of the ordinance. No ordinance shall take effect until at least fifteen days after the last date of publication. It is a sufficient defense to any prosecution for violation of an ordinance to show that no publication was made. Copies of the proposed ordinance shall be made available to interested persons during normal and regular business hours of the county clerk upon request and payment of a reasonable charge, beginning with the date of publication and continuing to the date of consideration by the board of county commissioners.

E.     Whenever the book of ordinances is introduced as evidence, the Rules of Civil Procedure shall govern.



Section 3-21-15 - [Special zoning districts;] short title.

3-21-15. [Special zoning districts;] short title.

This act [3-21-15 to 3-21-26 NMSA 1978] may be cited as the "Special Zoning District Act."



Section 3-21-16 - Purpose of act.

3-21-16. Purpose of act.

The purpose of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] is to promote the health, safety, morals and general welfare of persons residing in areas outside the boundary limits of incorporated municipalities.



Section 3-21-17 - Definitions.

3-21-17. Definitions.

As used in the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978]:

A.     "person" includes one or more individuals, partnerships, associations, corporations, the state, any political subdivisions of the state and its agencies;

B.     "district" means special zoning district;

C.     "commission" means zoning commission;

D.     "single family dwelling" means a house which is occupied, as a rule, for permanent residence purposes by a person maintaining a household, or two or more persons maintaining a common household.



Section 3-21-18 - Special zoning district.

3-21-18. Special zoning district.

A special zoning district is created in an area consisting of no more than twenty thousand contiguous acres that is outside the boundary limits of an incorporated municipality when:

A.     there are at least one hundred fifty single family dwellings within the area;

B.     at least fifty-one percent of the registered electors residing in the area sign a petition requesting a special zoning district;

C.     the signed petition, along with a plat of the area included within the district, is filed in the office of the county clerk of the county or counties in which the area is situate; and

D.     no general zoning ordinance applying to all areas in the county outside of incorporated municipalities has been adopted by the county or counties in which the area is situate; provided that any special zoning district in existence upon the effective date of this 1979 act may continue to exist without cost to any county, and any special zoning district created pursuant to this section may continue to exist after adoption of a general zoning ordinance applying to all areas in the county outside of incorporated municipalities by the county or counties in which the district is situate without cost to any county; but no new special zoning districts shall be created in any county after the adoption of such general zoning ordinance by such county.



Section 3-21-19 - Zoning commission.

3-21-19. Zoning commission.

A zoning commission, consisting of five members, shall be elected by the registered electors residing within the district. Members of the commission shall be residents of the district and each shall be elected for a term of two years. Any vacancy on the commission shall be filled by the remaining members appointing a new member to fill the unexpired term. Members of the commission shall serve without compensation.



Section 3-21-20 - Election of members to the commission.

3-21-20. Election of members to the commission.

Within sixty days after the creation of a district, the county commissioners of the county in which the district is situate shall hold an election for members to the commission. When the district is situate in more than one county, the county commissioners of the counties shall cooperate in conducting an election for members to the commission. The election shall be conducted in the same manner as elections for municipal school board members. The cost of conducting elections for members to the commission shall be borne by the county or counties in which the district is situate. Each county shall pay its prorata share, which is determined by the number of registered electors of the district residing within the county.



Section 3-21-21 - Powers of the commission.

3-21-21. Powers of the commission.

A.     The commission shall have power within the district as part of the building and zoning ordinances, regulations and restrictions adopted by it in the manner otherwise provided by law, to regulate and restrict:

(1)     the height, number of stories and size of buildings and other structures;

(2)     the percentage of a lot that may be occupied;

(3)     the size of yards, courts and other open spaces;

(4)     the density of populations;

(5)     the location and use of buildings and structures; and

(6)     the use of lands for trade, industry, residence or other purposes.

B.     The commission shall adopt a comprehensive zoning plan or ordinance for the district that includes a master land use plan.



Section 3-21-22 - Procedures for regulations or restrictions.

3-21-22. Procedures for regulations or restrictions.

The procedure for the commission in establishing, amending or repealing the ordinances, regulations or restrictions provided in the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be the same as for the governing body of counties in Sections 3-21-5 through 3-21-8 NMSA 1978.



Section 3-21-23 - Ordinance; penalty; remedies.

3-21-23. Ordinance; penalty; remedies.

The commission may provide by ordinance for the enforcement of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978]. A violation of the Special Zoning District Act, or any ordinance made thereunder, is a misdemeanor. If the Special Zoning District Act or any ordinance made thereunder is violated, the commission, in addition to other remedies, may institute any appropriate action or proceeding to prevent, abate or restrain the violation.



Section 3-21-24 - Enforcement.

3-21-24. Enforcement.

The ordinances enacted under the authority of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be enforced by the district attorney and the sheriff of the county or counties in which the district is situate.



Section 3-21-25 - Judicial review.

3-21-25. Judicial review.

Any person aggrieved by any regulation, restriction, or ordinance made by the commission may file a claim for relief in the district court.



Section 3-21-26 - Costs incurred by zoning commission of special zoning district; fees.

3-21-26. Costs incurred by zoning commission of special zoning district; fees.

All necessary costs incurred by the zoning commission of a special zoning district in connection with official acts performed pursuant to the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be borne by the parties in interest. Provided, that the commission may by ordinance impose reasonable fees upon parties in interest and such fees shall be used to defray the costs incurred by the commission.

For purposes of this section, the term "party in interest" means the person who requests a variance or a change in zoning or who requests the amendment or repeal of any regulation, restriction or ordinance adopted pursuant to the Special Zoning District Act.






Article 21A - Manufactured Housing and Zoning, 3-21A-1 through 3-21A-8.

Section 3-21A-1 - Short title.

3-21A-1. Short title.

This act [3-21A-1 to 3-21A-8 NMSA 1978] may be cited as the "Manufactured Housing and Zoning Act".



Section 3-21A-2 - Definitions.

3-21A-2. Definitions.

As used in the Manufactured Housing and Zoning Act [3-21A-1 NMSA 1978]:

A.     "multi-section manufactured home" means a manufactured home or modular home that is a single-family dwelling with a heated area of at least thirty-six by twenty-four feet and at least eight hundred sixty-four square feet and constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or the Uniform Building Code, as amended to the date of the unit's construction, and installed consistent with the Manufactured Housing Act and with the rules made pursuant thereto relating to permanent foundations;

B.     "mobile home" means a movable or portable housing structure larger than forty feet in body length, eight feet in width or eleven feet in overall height, designed for and occupied by no more than one family for living and sleeping purposes that is not constructed to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or Uniform Building Code, as amended to the date of the unit's construction or built to the standards of any municipal building code; and

C.     "excavated site" means a site that results in the upper plane of the concrete slab, or similar component of any other authorized permanent foundation system, being below ground level or grade.



Section 3-21A-3 - Manufactured housing; permissible regulations.

3-21A-3. Manufactured housing; permissible regulations.

In the exercise of any of the powers and duties conferred by law, no governing body of a political subdivision of the state or any planning and zoning agency thereunder shall exclude multi-section manufactured homes from a specific-use district in which site-built, single-family housing is allowed or place more severe restrictions upon a multi-section manufactured home than are placed upon single-family, site-built housing within that specific-use district so long as the manufactured housing is built or constructed according to the Housing and Urban Development Zone Code II or the Uniform Building Code. The governing body of any political subdivision of the state or any planning and zoning agency thereunder is authorized to regulate manufactured housing to require that it meets all requirements other than original construction requirements of other single-family dwellings that are site-built homes in the same specific-use district and to further require by ordinance that such manufactured housing be consistent with applicable historic or aesthetic standards.



Section 3-21A-4 - Mobile homes; permissible regulations.

3-21A-4. Mobile homes; permissible regulations.

In the exercise of any of the powers and duties conferred by law, a governing body of a political subdivision of the state, or any planning or zoning agency thereunder, may regulate the occupancy or location of dwelling units in such a way as to effect the reasonable regulation of mobile homes. Such regulation may exclude mobile homes from residential-use districts and restrict them to mobile home parks or mobile home subdivisions.



Section 3-21A-5 - Impermissible regulations.

3-21A-5. Impermissible regulations.

A.     No ordinance or regulation authorized by the Manufactured Housing and Zoning Act [3-21A-1 NMSA 1978] shall regulate the original construction of the manufactured home or mobile home.

B.     No ordinance or regulation otherwise authorized or permitted by the Manufactured Housing and Zoning Act shall be permissible or enforceable if it would have the direct or indirect effect of requiring that a multi-section manufactured home be installed in an excavated site in order to be included in a specific-use district in which site-built, single-family housing is allowed.



Section 3-21A-6 - Private covenants and deed restrictions; local government restrictions.

3-21A-6. Private covenants and deed restrictions; local government restrictions.

A.     Nothing in the Manufactured Housing and Zoning Act [3-21A-1 to 3-21A-8 NMSA 1978] or any ordinance or regulation adopted pursuant thereto shall be construed as abrogating or limiting a recorded restrictive covenant or deed restriction.

B.     The provisions of the Manufactured Housing and Zoning Act shall not be construed as abrogating or limiting the powers of political subdivisions regarding the exercise of zoning, planning and subdivision powers except to the extent the exercise of such powers is inconsistent with the provisions of the Manufactured Housing and Zoning Act and the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978].



Section 3-21A-7 - Existing ordinances.

3-21A-7. Existing ordinances.

The Manufactured Housing and Zoning Act [3-21A-1 to 3-21A-8 NMSA 1978] shall apply to all municipalities and counties except that the Manufactured Housing and Zoning Act shall not apply to any ordinance or regulation adopted by a home rule municipality which was adopted prior to January 1, 1987 or an ordinance or regulation adopted by a home rule municipality after January 1, 1987 which is not inconsistent with the Manufactured Housing and Zoning Act. However, if such ordinance or regulation is repealed then the Manufactured Housing and Zoning Act shall apply thereafter to that home rule municipality.



Section 3-21A-8 - Municipal inspection program; manufactured housing.

3-21A-8. Municipal inspection program; manufactured housing.

Notwithstanding any other provisions of law for inspection of manufactured housing, a municipality over 100,000 in population located in a class "A" county may establish a manufactured housing inspection program to inspect foundations, tie-downs and utility service hookups and lines including but not limited to sewer, water, electrical and gas service. The municipality may establish and collect a reasonable inspection fee. The inspections may be made in addition to any other inspections authorized by law.






Article 22 - Historic Districts and Landmarks, 3-22-1 through 3-22-6.

Section 3-22-1 - Historic District and Landmark Act; short title.

3-22-1. Historic District and Landmark Act; short title.

Chapter 3, Article 22 NMSA 1978 may be cited as the "Historic District and Landmark Act."



Section 3-22-1.1 - Definition.

3-22-1.1. Definition.

As used in the Historic District and Landmark Act [this article], "landmark" means a structure or site of historical interest.



Section 3-22-2 - Purpose.

3-22-2. Purpose.

The legislature of the state of New Mexico hereby declares that the historical heritage of this state is among its most valued and important assets and that it is the intention of the Historic District and Landmark Act [this article] to empower the counties and municipalities of this state with as full and complete powers to preserve, protect and enhance the historic areas and landmarks lying within their respective jurisdictions as it is possible for this legislature to permit under the constitution of the United States and the constitution of New Mexico and subject to the specific duties and responsibilities respecting historical matters already granted or to be granted under other statutes of this state.



Section 3-22-3 - Establishment of historic districts and landmarks by zoning.

3-22-3. Establishment of historic districts and landmarks by zoning.

Any county or municipality otherwise empowered by law to adopt and enforce zoning ordinances, rules and regulations is hereby empowered to create, as part of the building and zoning regulations and restrictions adopted by it in the manner otherwise provided by law and in accordance with a comprehensive zoning plan, a zoning district designating certain areas as historical areas and landmarks and may, for the purpose of preserving, protecting and enhancing such historical areas and landmarks, adopt and enforce regulations and restrictions within such district relating to the erection, alteration and destruction of those exterior features of buildings and other structures subject to public view from any public street, way or other public place.



Section 3-22-4 - Historic areas and landmarks; authorization to expend funds, to enter [into] agreements and, where necessary, exercise power of eminent domain.

3-22-4. Historic areas and landmarks; authorization to expend funds, to enter [into] agreements and, where necessary, exercise power of eminent domain.

Any county or municipality is hereby empowered to expend public funds for any purposes connected with the preservation, protection or enhancement of historical areas and landmarks, areas related to historical areas or areas otherwise of special architectural or visual interest, including but not limited to the purchase of any or all of such areas and landmarks, if necessary, through the use of eminent domain in the manner provided by law for the acquisition of property for a public purpose, which acquisition is hereby declared to be:

A.     the leasing or acquisition of any other title or interest in the same by negotiation or, if necessary, through the use of eminent domain in the manner provided by law, including the acquisition of easements in and related to such areas and landmarks which will permit the county or municipality to control development of the same in a manner consistent with the purposes of the Historic District and Landmark Act [this article];

B.     the entering into any reasonable agreement with private persons to promote the objectives of this section; or

C.     the enactment of appropriate ordinances or resolutions under which the county or municipality, as the case may be, may be given prior right to acquire any interest in property in such areas and landmarks as over any private person offering an equal price for the same interest or any other similar measures as may be consistent with the purposes of the Historic District and Landmark Act.



Section 3-22-5 - Historic areas and landmarks; construction of this act.

3-22-5. Historic areas and landmarks; construction of this act.

Nothing in the Historic District and Landmark Act [this article] shall be construed to limit any existing inherent, statutory or other powers under which any county or municipality has enacted appropriate measures regarding historic areas and landmarks.



Section 3-22-6 - Applicability to state capital outlay projects; limitation.

3-22-6. Applicability to state capital outlay projects; limitation.

A.     Recognizing the fragility of the state's historic heritage, the purpose of this section is to establish a procedure under which the state and its municipalities and counties will commit to collaborate in good faith and work jointly to preserve and protect the historic districts of New Mexico.

B.     Ordinances enacted by a municipality or county pursuant to the Historic District and Landmark Act [3-22-1 NMSA 1978] shall apply to a state capital outlay project only as provided in this section and only if the ordinances contain special provisions and standards applicable to state buildings, including provisions concerning the design, construction, alteration or demolition of the exterior features of state buildings.  If requested by a resolution of the governing body of a municipality or county, the staff of the capitol buildings planning commission shall work jointly with the staff of the municipality or county in developing the provisions and standards required by this subsection.

C.     The applicable state agency shall carry out a capital outlay project in a manner that is harmonious and generally compatible with the municipal or county ordinances.

D.     Before commencing the design phase of a capital outlay project, the applicable state agency shall consult with the municipality or county as to the design standards in the ordinances and how those design standards would impact costs and the operation or manner in which the capital outlay project will ultimately be expected to function, provided that, if the municipality or county has an agency or other entity review projects within the area zoned as an historic district or landmark, then the consultation shall be with that review agency or other entity.  The state agency shall work collaboratively with the municipality or county or its review agency or other entity to arrive at compatibility with the design standards, considering reasonable costs and preserving essential functionality.  If the municipality or county has identifiable community groups involved in historic preservation, the agency shall also make every reasonable effort to obtain input from members of those identified groups before commencing the design phase.

E.     After the design phase and before soliciting a bid or a proposal for design-build or lease-purchase for a capital outlay project, the applicable state agency shall transmit its plans for review and comment to the municipality or county or its review agency or other entity and shall also conduct a public meeting to receive public input.  Notice of the public meeting shall also be given to any identifiable community groups involved in historic preservation in the municipality or county.

F.     Within sixty days after the public meeting, the municipality or county or its review agency or other entity, any identifiable historic preservation community group and any other interested party shall communicate recommendations and comments in writing to the state agency.  The state agency shall consult with the municipality or county or its review agency or other entity to resolve any issues raised.  If, at the end of the sixty-day period, unresolved issues remain, the municipality or county may, within five days after the end of the period, notify the applicable state agency that the issues remain unresolved and should be finally determined pursuant to Subsection G of this section; provided that, if notice is not timely given, the applicable state agency may, after incorporating those provisions to which the state agency and the municipality or county have agreed, proceed with the capital outlay project.

G.     If notice is timely given by a municipality or county, pursuant to Subsection F of this section, that issues remain unresolved, those issues shall be decided pursuant to the following provisions:

(1)     within five days after the notice, a state-local government historic review board shall be formed, consisting of eight members as follows:

(a)     one member appointed by the capitol buildings planning commission, who shall chair the board and who shall vote only if there is a tie among the other board members present;

(b)     one member appointed by the cultural properties review committee;

(c)     the state historic preservation officer or a designee of the officer;

(d)     one member appointed by the agency or other entity that reviews projects within the area zoned as an historic district or landmark, provided that, if the municipality or county has no such agency or other entity, the member shall be appointed by the governing body of the municipality or county;

(e)     one member appointed by the agency or entity of the municipality or county that is concerned with historic preservation, provided that, if the municipality or county has no such agency or other entity, the member shall be appointed by the governing body of the municipality or county; and

(f)     three public members who have a demonstrated interest in historic preservation appointed as follows:  one member appointed by the secretary of general services, one member appointed by the governing body of the municipality or county and one public member appointed by the other two public members;

(2)     the staff of the capitol buildings planning commission shall serve as the staff of the state-local government historic review board; and

(3)     the state-local government historic review board shall, at a public meeting, consider each of the unresolved issues and, within twenty days of its formation shall, for each issue, make a final decision that is harmonious and generally compatible with the municipal or county ordinance.

H.     Appeals from the decisions of the state-local government historic review board shall be taken to the district court in the manner provided in Section 39-3-1.1 NMSA 1978.

I.     The state agency shall not take any irrevocable action on the capital project in reliance on the plans until the procedures set forth in Subsections F and G of this section have been followed.






Article 23 - Public Utilities, 3-23-1 through 3-23-10.

Section 3-23-1 - Municipal utility; service charges; deposits; discontinuance of water service for nonpayment of charges; supplemental method.

3-23-1. Municipal utility; service charges; deposits; discontinuance of water service for nonpayment of charges; supplemental method.

A.     A municipality may require a reasonable payment in advance or a reasonable deposit for water, electricity, gas, sewer service, geothermal energy, refuse collection service or street maintenance.

B.     If payment of any price, rent, fee or other charge for water, sewer service, refuse collection or street maintenance is not made within thirty days from the date the payment is due, the water service may be discontinued and shall not be again supplied to the person liable for the payment until the arrears with interest and penalties have been fully paid.

C.     The provisions of this section are intended to afford an additional method of enforcing payment of charges for water, sewer service, refuse collection or street maintenance furnished by the municipality.



Section 3-23-2 - Election on question of acquiring utility.

3-23-2. Election on question of acquiring utility.

A.     No municipality shall acquire a municipal utility from funds acquired from the issuance of revenue bonds until the question of acquiring the utility is submitted, at a regular municipal election or special election, to a vote of the qualified electors of the municipality, and a majority of the votes cast on the question favor the acquisition of the utility. No special election shall be set for a date ninety days prior to the day of a regular municipal election. The acquisition by a municipality, which owns municipal electric facilities on July 1, 1979, of a generating facility or any interest in a jointly owned generating facility from funds acquired from the issuance of revenue bonds shall not be subject to the election requirement of this section.

B.     Each question shall be listed separately on the ballot. The ballot shall:

(1)     contain a general description of the property to be acquired; and

(2)     allow each voter to indicate whether he favors or opposes the acquisition. The election shall be called and conducted as provided in Sections 3-8-1 through 3-8-19 NMSA 1978 [Chapter 3, Article 8 NMSA 1978].

C.     If a majority of the votes cast on the question favor the acquisition of the utility, the governing body may acquire the utility.

D.     If, pursuant to Article 9, Section 12 of the New Mexico constitution and Sections 3-30-1 through 3-30-9 NMSA 1978, the qualified electors of the municipality and nonresident municipal electors have voted in favor of creating a debt for the acquisition of a municipal utility and the municipality has incurred the debt, the municipality need not hold the election required in this section and it shall be presumed that the acquisition of a municipal utility has been approved, or, if the municipality has owned and operated a municipal utility for a period of more than one year, it shall be presumed that the acquisition of the municipal utility has been approved.



Section 3-23-3 - Municipal utility; approval of New Mexico public utility commission.

3-23-3. Municipal utility; approval of New Mexico public utility commission.

A.     If the acquisition of a utility is to be financed from funds received from the issuance and sale of revenue bonds, the price of the acquisition of the utility shall be approved by the New Mexico public utility commission and the commission shall require:

(1)     a determination by appraisal or otherwise of the true value of the utility to be purchased; or

(2)     an engineer's estimate of the cost of the utility to be constructed.

B.     No revenue bonds shall be issued for the acquisition of such a utility until the New Mexico public utility commission has approved the issue and its amount, date of issuance, maturity, rate of interest and general provisions.

C.     The provisions of Subsections A and B of this section shall not apply to the condemnation by a municipality having a population of twenty-five thousand or more persons according to the 1990 federal decennial census of electricity facilities as authorized by Chapter 3, Article 24 NMSA 1978, sewer facilities as authorized by Chapter 3, Article 26 NMSA 1978 or water facilities as authorized by Chapter 3, Article 27 NMSA 1978.



Section 3-23-4 - Municipal utility; use of revenue.

3-23-4. Municipal utility; use of revenue.

A.     Income derived from the operation of a municipal utility that has funds received from a revenue bond issue shall be used in the following priority:

(1)     to maintain the municipal utility in good repair and to pay legitimate expenses of operation;

(2)     to pay interest on revenue bonds issued for the purpose of acquiring, repairing, improving or enlarging the municipal utility;

(3)     to create a sinking fund and a reasonable reserve fund as required by the ordinance authorizing the revenue bonds and the law governing their issue; and

(4)     to pay the cost of improving and extending the municipal utility and the redemption of revenue bonds prior to their maturity if permitted by the ordinance authorizing their issuance.

B.     If the municipal utility annually transfers to an interest and sinking fund for the retirement of outstanding revenue bonds an amount equal to one hundred twenty-five percent of the interest and sinking fund requirements for that year, any income in excess of this amount may then be transferred to the general fund of the municipality and expended as the governing body of the municipality directs. When the balance in the interest and sinking fund is equal to the total amount of interest and sinking fund requirements necessary to retire all such outstanding revenue bonds, the annual transfer of income to the sinking fund is not required.



Section 3-23-5 - Municipal utility; duty to maintain and improve.

3-23-5. Municipal utility; duty to maintain and improve.

A.     After the qualified electors at a regular or special municipal election have approved the acquisition of a municipal utility, the municipality shall maintain a municipal utility in good repair and improve and enlarge the municipal utility to accomplish the objectives and purposes for which it was designed.

B.     A municipality may use other funds to defray the cost of operating or repairing a municipal utility, other than an electric or gas utility, generating facility or its interest in a jointly owned generating facility.



Section 3-23-5.1 - Municipal utility permanent fund.

3-23-5.1. Municipal utility permanent fund.

A.     The governing body of a municipality may by ordinance establish a municipal utility permanent fund for each utility owned and operated by the municipality.

B.     The municipal utility permanent fund shall be a fund in the municipal treasury into which may be deposited money from the sale of municipal utility assets or any portion of the unappropriated utility fund cash surplus that is in excess of fifty percent of the prior fiscal year's municipal utility budget. Money in the fund may be invested by the municipal board of finance as provided in Sections 6-10-10, 6-10-36 and 6-10-44 NMSA 1978.

C.     Earnings from investment of a municipal utility permanent fund may be budgeted and appropriated by the governing body of the municipality for expenditure for any purpose related to the operation, maintenance and improvement of the municipal utility or deposited in the municipal utility permanent fund.

D.     Money in the municipal utility permanent fund may be appropriated or expended only pursuant to approval of the voters of the municipality. The municipality may adopt a resolution calling for an election on the question of the expenditure of a specified amount of the municipal utility permanent fund for a specified purpose. The election shall be held within sixty days after the adoption of the resolution by the governing body. The election shall be called, conducted, counted and canvassed substantially in the manner provided by law for special municipal elections pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters of the municipality voting on the question vote to approve the expenditure, that amount of money shall be available for appropriation from the municipal utility permanent fund for expenditure by the municipality for the specified purpose. If a majority of the voters of the municipality voting on the question vote against the expenditure, no money in the municipal utility permanent fund may be appropriated or expended for that purpose. Following an election at which the question was not approved, that question shall not again be submitted to the voters of the municipality for at least one year from the date of that election.



Section 3-23-6 - Charge for service of municipal utility becomes a lien against the property served; exception.

3-23-6. Charge for service of municipal utility becomes a lien against the property served; exception.

A.     Any charge imposed by ordinance for service rendered by a municipal utility, except as indicated in Subsection C of this section, shall be:

(1)     payable by the owner, personally, at the time the charge accrues and becomes due; and

(2)     a lien upon the tract or parcel of land being served from such time.

B.     The lien shall be enforced in the manner provided in Sections 3-36-1 through 3-36-5 NMSA 1978. In any proceedings where pleadings are required, it shall be sufficient to declare generally for the municipal utility service. Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978, and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978.

C.     Subsection A of this section shall not apply if an owner notifies the municipality that utility charges which may be incurred by a renter will not be the responsibility of the owner. Such notification shall be given in writing prior to the initiation of the debt and shall include the location of the rental property.



Section 3-23-7 - Appointment of receiver; qualifications; powers.

3-23-7. Appointment of receiver; qualifications; powers.

A.     Upon the failure of any municipality coming within the provisions of Sections 3-23-4, 3-23-7, 3-23-8 and 3-23-9 NMSA 1978, to comply with the provisions of these sections, the district court may at the suit of any resident taxpayer of the municipality appoint a receiver for the municipal utility. Under the court's direction, the receiver shall operate the municipal utility to accomplish the objectives and purposes of Sections 3-23-4, 3-23-7, 3-23-8 and 3-23-9 NMSA 1978.

B.     No person shall be appointed a receiver unless he:

(1)     has been an actual resident in good faith of the municipality for not less than one year prior to the date of his appointment; and

(2)     is a taxpayer and owner of real estate of the value of at least five hundred dollars ($500) within the municipality. Upon petition to remove the receiver signed by not less than fifty-one percent of the qualified electors who are taxpayers resident within the municipality, the district court shall remove the receiver. A receiver shall act until discharged by the district court.



Section 3-23-8 - Municipal utility; receiver's certificates.

3-23-8. Municipal utility; receiver's certificates.

A.     Upon the order of the district court, the receiver may issue receiver's certificates for the purpose of providing funds to operate, repair, improve or enlarge the municipal utility. Unless otherwise provided by the district court, payment of the receiver's certificates shall be pledged from the net income of the municipal utility and the receiver's certificates are a first lien upon the real and personal property of the municipal utility. The district court shall prescribe the certificates':

(1)     form;

(2)     term; and

(3)     rate of interest.

B.     Receiver's certificates are exempt from the operation of any law which regulates the issuance or sale of securities of public utilities.



Section 3-23-9 - Municipal utility; levy and collection of taxes not terminated by receivership.

3-23-9. Municipal utility; levy and collection of taxes not terminated by receivership.

The appointment of a receiver as authorized in Section 3-23-7 NMSA 1978, does not release the municipality from its obligation to levy and collect the taxes provided by the terms of bonds or the law governing their issue.



Section 3-23-10 - Municipal utility; board of utility commissioners.

3-23-10. Municipal utility; board of utility commissioners.

A.     A municipality may establish a municipal board of utility commissioners to manage and operate a municipal utility. The board of utility commissioners is responsible for the administration of the affairs of the utility. Members of the board of utility commissioners shall be appointed by the mayor with the consent of the governing body, and, except in the case of a class H county, each shall represent a commissioner district within the area served by the utility.

B.     The ordinance establishing the board of utility commissioners:

(1)     shall fix the number of commissioners;

(2)     except in the case of a class H county, shall establish commissioner districts within the municipal utility's service area, with each district representing approximately the same number of consumers of the municipal utility;

(3)     shall set the term of office for commissioners, which shall not exceed six years;

(4)     may provide for staggered terms of office;

(5)     shall establish the duties and jurisdiction of the board with respect to the management and administration of the affairs of the utility; and

(6)     may contain such terms and provisions, consistent with law, that are reasonably necessary or desirable to accomplish the purposes assigned to the board.

C.     Any municipality establishing a board of utility commissioners shall retain and possess all powers with respect to the utility for which the board is established as are consistent with the laws and constitution of New Mexico.






Article 23A - Municipal Cable Television, 3-23A-1 through 3-23A-6.

Section 3-23A-1 - Short title.

3-23A-1. Short title.

This act [3-23A-1 to 3-23A-6 NMSA 1978] may be cited as the "Municipal Cable Television Act".



Section 3-23A-2 - Purpose.

3-23A-2. Purpose.

The purpose of the Municipal Cable Television Act [3-23A-1 to 3-23A-6 NMSA 1978] is to authorize municipalities to acquire, construct, own or operate cable television systems within the state.



Section 3-23A-3 - Definition.

3-23A-3. Definition.

As used in the Municipal Cable Television Act [3-23A-1 to 3-23A-6 NMSA 1978], "municipality" means a municipality with a population of more than thirty-three thousand people but less than thirty-five thousand people.



Section 3-23A-4 - Delegation of authority.

3-23A-4. Delegation of authority.

Municipalities may acquire, construct, own, operate or manage cable television systems or related equipment or facilities.



Section 3-23A-5 - Service area.

3-23A-5. Service area.

A municipally owned or operated cable television system may operate anywhere within the municipal boundaries of the municipality or within an area not to exceed five miles from its boundaries.  A municipally owned or operated cable television system may not operate within the municipal boundaries of another municipality without the consent of the other municipality.



Section 3-23A-6 - Service charges.

3-23A-6. Service charges.

A municipality owning or operating a cable television system may charge reasonable, nondiscriminatory usage fees to its cable system customers.  A municipality may not charge fees based on whether the customer is located inside or outside the municipal boundaries of the municipality owning or operating the system.






Article 24 - Electric Utility, 3-24-1 through 3-24-18.

Section 3-24-1 - Electric utility; municipality may acquire and operate; certain municipalities may acquire by contract or condemnation.

3-24-1. Electric utility; municipality may acquire and operate; certain municipalities may acquire by contract or condemnation.

A.     Any municipality may, by ordinance, acquire, operate and maintain an electric utility for the generation and distribution of electricity to persons residing within its service area. The service area of a municipality includes:

(1)     territory within the municipality;

(2)     territory within five miles of the boundary of the municipality in the case of any municipality heretofore acquiring or operating any municipal electric utility or part thereof in the territory within five miles of the boundary of the municipality;

(3)     the sale of electricity to the United States government, the state of New Mexico or any department or agency of these governments; and

(4)     as further provided in Section 3-24-8 NMSA 1978.

B.     No municipality may sell electric power and energy on a retail basis except as provided in Subsection A of this section.

C.     The acquisition of any electric utility facility beyond the municipal boundary shall be financed only by the sale of revenue bonds.

D.     Any municipality that owns a generating facility or an interest in a jointly owned generating facility may sell surplus electric power and energy on a wholesale basis either within or outside its service area. Any contract or agreement to sell surplus electric power and energy may be entered into on a public bid basis, a competitive basis or a negotiated basis, as the municipality may determine; provided, however, that subject to the sale or other interchange of power and energy with a joint participant or a co-member of a power pool necessary or convenient to the economical operation of a generating facility or a jointly owned generating facility or contractual requirements of a power pool in which the municipality is a member, such surplus electric power and energy shall be subject to a preference right to purchase by:

(1)     first, municipalities that own electric facilities on July 1, 1979;

(2)     second, public electric utilities, investor-owned utilities and electric cooperatives subject to general or limited regulation by the New Mexico public utility commission and the United States of America or any of its departments or agencies; and

(3)     any other person or entity.

E.     Municipalities located within a class A county and having a population of more than sixty thousand, but less than one hundred thousand according to the 1990 federal decennial census, may acquire, maintain, contract for and condemn for use as a municipal utility privately owned electric facilities used or to be used for the furnishing and supply of electricity to the municipality or inhabitants within its service area. The service area of a municipality authorized to acquire, maintain, contract for or condemn private facilities pursuant to this subsection includes customers located in:

(1)     territory within the municipality;

(2)     territory within five miles of the boundary of the municipality in the case of any municipality heretofore acquiring or operating any municipal electric utility or part thereof in the territory within five miles of the boundary of the municipality;

(3)     United States government-owned installations, the state or any department or agency of these governments; and

(4)     as further provided in Section 3-24-8 NMSA 1978.

F.     A municipality that acquires, maintains, contracts for or condemns privately owned electric facilities for use as a municipal utility pursuant to the provisions of Subsection E of this section shall:

(1)     not use revenues earned from the electric facilities for any purposes other than those directly related to the furnishing and supply of electricity to the municipality or inhabitants within the service area;

(2)     not restrict use of the electric facilities or distribution system to any person authorized to use the facilities or distribution system pursuant to state law; and

(3)     adopt a shared payment policy for line extensions, with public input, that is fair and equitable, requiring reasonable contributions from the persons who will directly benefit from the line extension and not imposing an unreasonable burden on the municipality or inhabitants within the service area that do not directly benefit from the line extension.

G.     Condemnation authorized in this section shall be conducted in the manner of proceedings provided by the Eminent Domain Code [42A-1-1 NMSA 1978].



Section 3-24-2 - Electric utility; charges.

3-24-2. Electric utility; charges.

A municipality owning and operating an electric utility shall charge only the person receiving the electric service. Charges shall not be limited to measurement by kilowatt or the kilowatt hour. The provisions of this section shall not apply to the sale by a municipality of surplus electric power and energy derived from its generating facility or its interest in a jointly owned generating facility.



Section 3-24-3 - Electric utility; municipality serving a governmental agency.

3-24-3. Electric utility; municipality serving a governmental agency.

Any municipality maintaining electric transmission lines more than five miles beyond the municipal boundary for the purpose of supplying electricity to the United States government, the state of New Mexico or any department or agency of these governments may:

A.     acquire, by purchase, gift or other conveyance, any public utility system using such transmission line in providing service; and

B.     acquire, construct, operate and maintain any electric utility system served by and contiguous to such transmission line, in conformity with:

(1)     any franchise possessed by the public utility; or

(2)     the consent and franchise from the governmental authority controlling the area to be served by the electric utility.



Section 3-24-4 - Jurisdiction over land of electric utility.

3-24-4. Jurisdiction over land of electric utility.

A.     For the purpose of constructing, operating, maintaining and protecting an electric utility, a municipality has jurisdiction over:

(1)     territory, occupied by an electric utility;

(2)     all poles, lines, mains, pipes and other facilities of the electric utility; and

(3)     that portion of any land upon which is located the electric utility and its facilities, or over which they extend, to the extent reasonably necessary to properly operate, maintain, and protect the facilities.

B.     Any municipality is granted:

(1)     easements not to exceed twenty feet in width along, upon, and across any land over which an existing distribution line, main, and pipe extends, and parallel to such lines, mains, and pipes, and on any street, road and highway abutting such land;

(2)     authority to cut down and trim trees and shrubbery, to the extent necessary to keep them clear of the lines, means, pipes or systems; and

(3)     authority to cut down and trim trees which are dead, weak, leaning or dangerous, and tall enough to strike the wire in falling.



Section 3-24-5 - Electric utility; eminent domain power.

3-24-5. Electric utility; eminent domain power.

Any municipality owning, operating or proposing to construct an electric utility has the power of eminent domain for the purpose of acquiring property for the use of the electric utility according to the procedure for condemnation as provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].



Section 3-24-6 - Electric utility; power to issue revenue bonds.

3-24-6. Electric utility; power to issue revenue bonds.

A.     A municipality may issue electric utility revenue bonds as provided in Sections 3-31-1 through 3-31-12 NMSA 1978. The proceeds from the sale of the electric utility revenue bonds are to be used solely for the purpose of purchasing, acquiring, constructing and making necessary improvements, extensions, repairs and betterments of the electric utility.

B.     The electric utility revenue bonds are to be paid solely from the net income derived from the operation of the electric utility.



Section 3-24-7 - Limitations on electric utility of municipality.

3-24-7. Limitations on electric utility of municipality.

A.     No municipality in the operation of its electric utility may exercise dominion over territory outside its boundary in which rights have been granted to an electric cooperative under the provisions of Section 62-15-3 NMSA 1978.

B.     All acts and parts of acts in conflict with Sections 3-24-1 through 3-24-10 NMSA 1978, are repealed, except that these sections shall not be construed as amending or repealing Section 62-9-1 NMSA 1978.



Section 3-24-8 - Electric utility; limitation on right to acquire system beyond five-mile limit.

3-24-8. Electric utility; limitation on right to acquire system beyond five-mile limit.

A.     The acquisition of any public utility system by a municipality furnishing electric service more than five miles beyond its boundary is subject to the rights and liabilities of the public utility, and the obligations assumed by the municipality shall be paid from the gross revenue ascribable to the electric system so acquired.

B.     No municipality shall acquire any public utility system for furnishing electricity more than five miles beyond its boundary in territory receiving similar utility service:

(1)     from a public utility subject to the jurisdiction of the New Mexico public utility commission and the Public Utility Act [62-13-1 NMSA 1978] without the consent of the public utility or as otherwise provided by law;

(2)     within any municipality that already owns or operates its electric utility without the consent of the municipality or as otherwise provided by law; or

(3)     within territory receiving similar utility service from a rural electric cooperative without the consent of the rural electric cooperative or as otherwise provided by law.

C.     The provisions of this section shall not apply to either the acquisition by a municipality of a generating facility or any interest in a jointly owned generating facility or the sale of electric power and energy derived from any such facility as authorized by Section 3-24-1 NMSA 1978.



Section 3-24-9 - Electric utility; rates, charges and service conditions beyond five-mile limit; rate, charge and service standards; fees paid by municipality.

3-24-9. Electric utility; rates, charges and service conditions beyond five-mile limit; rate, charge and service standards; fees paid by municipality.

A.     Any municipality acquiring, operating or maintaining an electric utility system in that area more than five miles beyond its boundary shall:

(1)     establish, maintain and collect rates or charges for service in that area that are just and reasonable; and

(2)     furnish adequate, efficient and reasonable service in that area.

B.     No municipality acquiring, operating or maintaining an electric utility system in that area more than five miles beyond its boundary shall, as to rates or services:

(1)     make or grant any unreasonable preference or advantage to any customer or group of customers;

(2)     subject any customer or group of customers to any unreasonable prejudice or disadvantage; or

(3)     establish and maintain any unreasonable differences either as between or among areas being served or as between or among customer groups.

C.     Prior to implementing general retail rate increases for customers of its electric utility system in that area more than five miles beyond its boundaries, a municipality shall, after reasonable notice by publication in one or more newspapers of general circulation in such area and to the board of county commissioners of each county in which such customers are situated and to the New Mexico public utility commission, provide an opportunity at one or more public forums for affected customers and the board of county commissioners to present their views, comments and data. The New Mexico public utility commission may also appear and present matters within its rate-making expertise. The municipality and board of county commissioners may agree to alternative or additional rate-making procedures for such rate increases.

D.     No later than June 1 of each year, the property tax division of the taxation and revenue department shall determine the actual value of all property belonging to the municipality in any electric utility system in that area five miles beyond its boundary and certify to the local assessor in the county in which any property is located the value of such property.  The municipality shall pay to the treasurer of that county a fee for extraterritorial operation in that area five miles beyond its boundary, payable in installments and at the dates when taxes levied for ad valorem purposes are payable, equal to the taxes for ad valorem purposes and assessments that would be paid upon the property if privately owned, to be distributed by the county treasurer in the manner provided by law for the distribution of taxes for ad valorem purposes and assessments upon real and personal property.



Section 3-24-10 - Contracts with electric utilities for the operation of facilities.

3-24-10. Contracts with electric utilities for the operation of facilities.

A.     Any municipality owning and operating facilities for the furnishing of electricity may contract with any electric utility:

(1)     to operate and manage all or part of the electric system of the electric utility; or

(2)     for the operation and management of the municipal electric facilities by the electric utility upon such terms and conditions as are mutually agreeable to the contracting parties. No utility, by virtue of the contract or the operation and management of the municipal electric facilities, shall acquire any rights, interest or equity in the municipal system nor shall the municipality surrender any of its rights, interest or equity in the municipal system.

B.     No municipal funds shall be expended for the operation and management of such system except such funds as are contracted to be reimbursed by the contracting electric utility. Any municipality entering into a contract and operating and managing such electric system shall not acquire any right, interest or equity in such electric utility.

C.     No contract entered into by a municipality pursuant to this section shall run for more than ten years.

D.     Nothing contained in this section shall operate to prevent a municipality from entering into contracts pursuant to Section 3-24-15 NMSA 1978 for the operation, maintenance and management of a jointly owned generating facility in which such municipality has any interest, nor from entering into a lease agreement or lease-purchase agreement with respect to any of such municipality's electric facilities.



Section 3-24-11 - Short title.

3-24-11. Short title.

Sections 3-24-11 through 3-24-18 NMSA 1978 may be cited as the "Municipal Electric Generation Act".



Section 3-24-12 - Legislative intent.

3-24-12. Legislative intent.

It is the intent of the legislature by the passage of the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978] to authorize municipalities which own municipal electric distribution systems on July 1, 1979 to acquire, own and dispose of any generating facility and any undivided or other interest, including without limitation any right to entitlement or capacity, in a jointly owned generating facility and to participate in the operation, maintenance and management of any such facility or contract with respect to the operation, maintenance and management of any such facility for the purpose of meeting present or future electric power and energy necessities.



Section 3-24-13 - Limitation on applicability of the Municipal Electric Generation Act.

3-24-13. Limitation on applicability of the Municipal Electric Generation Act.

The powers and rights granted pursuant to the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978] may only be exercised by municipalities which own municipal electric distribution systems on July 1, 1979.



Section 3-24-14 - Additional powers conferred on municipalities.

3-24-14. Additional powers conferred on municipalities.

In addition to any other powers which it may now have, a municipality which owns a municipal electric distribution system on July 1, 1979:

A.     shall have the power to acquire, own, lease, encumber and dispose of a generating facility and shall have the power to contract with respect to the operation, maintenance and management of such facility;

B.     shall have the power to acquire, own, lease, encumber and dispose of any undivided or other interest, including without limitation any right to entitlement or capacity, in a jointly owned generating facility with one or more joint participants and shall have the power to participate in the operation, maintenance and management of such facility or contract with respect to the operation, maintenance and management of such facility;

C.     may issue revenue bonds in the manner provided in Sections 3-31-1 through 3-31-6 and 3-31-8 through 3-31-12 NMSA 1978, as amended from time to time, either as generating facility revenue bonds, jointly owned generating facility revenue bonds, electric utility revenue bonds or joint utility revenue bonds for the purpose of:

(1)     financing the cost of acquiring, extending, enlarging, bettering, repairing or otherwise improving any generating facility or facilities, or any combination of the foregoing purposes;

(2)     financing its share of the cost of acquiring, extending, enlarging, bettering, repairing or otherwise improving any jointly owned generating facility or facilities either individually or jointly, or any combination of the foregoing purposes; and

(3)     refinancing, paying and discharging all or any part of any revenue bonds previously issued pursuant to Paragraphs (1) or (2) of Subsection C of this section;

D.     may issue such revenue bonds as special obligations and may pledge irrevocably:

(1)     any or all of the net revenues derived from one or more of its generating facilities in the case of generating facility revenue bonds;

(2)     any or all of the net revenues derived from its interest in one or more jointly owned generating facilities in the case of jointly owned generating facility revenue bonds;

(3)     any or all of the net revenues of its electric utility, which utility shall include the municipality's generating facility or facilities or its interest in the jointly owned generating facility or facilities being financed by such bonds, in the case of electric utility revenue bonds; and

(4)     any or all of the net revenues of its joint utility, which utility shall include the municipality's generating facility or facilities or its interest in the jointly owned generating facility or facilities being financed by such bonds, in the case of joint utility revenue bonds;

E.     may impose rates and charges, including a special generating charge, with respect to each of its generating facilities and each of the jointly owned generating facilities in which it has an interest or with respect to all such facilities;

F.     shall, upon issuance of revenue bonds secured in whole or in part by the net revenues of its generating facility or its interest in a jointly owned generating facility, establish rates or charges for services rendered by such facility to provide revenues which when added to any revenues to be received with respect to such facility from the sale of surplus power pursuant to Section 3-24-1 NMSA 1978 will be sufficient to meet the following requirements:

(1)     pay all costs and expenses of service, operation and maintenance including funding reasonable reserves and reasonable renewal and replacement funds; and

(2)     pay all principal and interest payments on the revenue bonds as they become due, including payments into one or more sinking funds for the retirement of principal of the revenue bonds. Such rates or charges shall remain in effect until the revenue bonds are liquidated;

G.     shall have the power of eminent domain necessary to acquire, operate and maintain a generating facility and an interest in a jointly owned generating facility, exercisable in the same manner provided by the laws of this state for the exercise of that power by corporations organized for the generation, production, transmission, distribution, sale or utilization of electricity for lighting, heating, power, manufacturing or other purposes;

H.     shall, where it may be necessary to cross the right-of-way of another corporation, person or governmental or private entity, have the power to effect such crossing by mutual agreement or in the manner now provided by law for the crossing of one railroad by another railroad;

I.     shall have all rights and powers necessary or incidental to or implied from the specific powers granted in the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978], subject to constitutional or express legislative restrictions imposed upon such municipality; and

J.     may exercise the powers granted by the Municipal Electric Generation Act in the manner provided in the Joint Powers Agreements Act [11-1-1 to 11-1-7 NMSA 1978]. Provided, however, in carrying out the powers granted by the Municipal Electric Generation Act, a municipality shall not issue revenue bonds to finance a generating facility or an interest in a jointly-owned generating facility if the electric power and energy to be derived by the municipality from such facility will be sold to one or more investor-owned utilities under a contract or contracts which have the effect of transferring to such investor-owned utility or utilities benefits of ownership of such facility and the burden of paying the debt service on the revenue bonds issued to finance such facility, so that such bonds would constitute nonexempt industrial development bonds within the meaning of Subsection C of Section 103 of the Internal Revenue Code of 1954 and the regulations promulgated thereunder. The validity of any such revenue bond issue shall not be questioned if, prior to or upon issuance, there has been an internal revenue service revenue ruling that such bonds shall not be industrial development bonds under Subsection C of Section 103 of the Internal Revenue Code of 1954 and the regulations promulgated thereunder.



Section 3-24-15 - Contract for participation in and operation and management of jointly owned generating facility; sharing of costs of [on] proportional basis.

3-24-15. Contract for participation in and operation and management of jointly owned generating facility; sharing of costs of [on] proportional basis.

Any municipality which intends to acquire any interest in [a] jointly owned generating facility shall enter into a contract with the other joint participants which contract shall set forth the respective rights, duties, obligations and responsibilities of each joint participant for the operation, maintenance and management of the jointly owned generating facility and shall further provide that any municipality shall own a percentage of the jointly owned generating facility equal to at least the percentage of the money furnished or the value of the property supplied by it for the acquisition of such jointly owned generating facility and shall own or control, in the case of a generating facility, at least an identical percentage of the electric power and energy output of the jointly owned generating facility. Such contract may include, without limitation, the designation of one joint participant as the agent for other joint participants with respect to the construction, operation, maintenance and management of a jointly owned generating facility and may provide, without limitation, for the sharing of costs, including but not limited to third-party claims, insurance premiums and insurance deductibles, on a proportional basis reflective of ownership. Notwithstanding the provisions of Section 3-24-10 NMSA 1978, any contract entered into pursuant to this section may be for such term as the joint participants deem necessary or convenient.



Section 3-24-16 - Municipal liability.

3-24-16. Municipal liability.

In carrying out the powers granted by the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978], a municipality shall be liable only for its own acts with regard to the acquisition, operation, maintenance or management of a jointly owned generating facility in which it has any interest and shall not be liable for the acts, omissions or obligations of any other joint participant. The term "joint participant" as used in this section does not include an agent designated pursuant to Section 3-24-15 NMSA 1978 acting in its capacity as such. The provisions of this section shall not affect the liabilities, immunities, duties, limitations or other provisions affecting a municipality or public employee granted, permitted, required or provided for in the Tort Claims Act [41-4-1 to 41-4-27 NMSA 1978], as amended from time to time, nor the liabilities and duties assumed by the municipality under a contract pursuant to Section 3-24-15 NMSA 1978.



Section 3-24-17 - Application of municipal money or property.

3-24-17. Application of municipal money or property.

No money or other property supplied by a municipality for the acquisition, operation, maintenance or management of a jointly owned generating facility in which the municipality has any interest shall be credited or otherwise applied to the account of any other joint participant.



Section 3-24-18 - Exemption from certain acts.

3-24-18. Exemption from certain acts.

The provisions of Sections 6-6-11, 6-6-13 through 6-6-18 and 13-4-1 through 13-4-24 NMSA 1978 and of the Public Purchases Act [13-1-1 to 13-1-27 NMSA 1978] shall not apply to the acquisition, construction, disposal and operation by a municipality of any generating facility and any undivided or other interest in a jointly owned generating facility, or to any contract, indebtedness or agreement for the operation, maintenance and management of such facility or the sale or other disposal of power or energy therefrom.






Article 25 - Gas Utility, 3-25-1 through 3-25-6.

Section 3-25-1 - Gas or geothermal utility; acquisition by municipality; intent of legislature; self-liquidating project; liberal construction.

3-25-1. Gas or geothermal utility; acquisition by municipality; intent of legislature; self-liquidating project; liberal construction.

A.     It is the intent of the legislature to authorize municipalities to:

(1)     obtain the benefits of a natural gas supply, additional supply or supply of geothermal energy for their inhabitants and others within five miles of the municipal boundary;

(2)     take proper steps and actions necessary to that end by the acquisition of a natural gas or geothermal system;

(3)     finance the acquisition of the natural gas or geothermal system through the issuance of bonds; and

(4)     operate and manage a natural gas association, in which it was an organizer, organized by two or more municipalities pursuant to Sections 3-28-1 through 3-28-19 NMSA 1978 if the operating municipality finds that the association can no longer maintain adequate service. The terms and conditions of the operation and management by the municipality shall be set forth in a joint powers agreement between the municipality and the association.

B.     Chapter 3, Article 25 NMSA 1978 shall be liberally construed in conformity with the intent of this section.



Section 3-25-2 - Gas or geothermal utility; authorization to acquire; charges.

3-25-2. Gas or geothermal utility; authorization to acquire; charges.

A.     A municipality may, if a satisfactory supply is not otherwise obtainable as determined, by ordinance, acquire and operate natural gas or geothermal energy facilities for the distribution of natural gas or heat.

B.     A municipality owning and operating a gas utility shall measure the gas used by the person receiving the service by volume or energy content.

C.     A municipality owning and operating a geothermal utility shall measure the heat used by the person receiving the service by fluid volume and temperature or energy content.



Section 3-25-3 - Natural gas or geothermal utility; extent of facilities; distribution to consumers beyond the municipal boundary; within the boundary of another municipality; approval of other municipality and public regulation commission.

3-25-3. Natural gas or geothermal utility; extent of facilities; distribution to consumers beyond the municipal boundary; within the boundary of another municipality; approval of other municipality and public regulation commission.

A.     The natural gas or geothermal utility may include but is not limited to:

(1)     in the municipality and within one hundred miles of the municipal boundary, facilities appropriate to the transportation, pumping, storage or purification of natural gas or geothermal waters; and

(2)     in the municipality and within five miles of the municipal boundary, facilities for the distribution of natural gas or geothermal heat.

The natural gas or geothermal utility shall include any land or real estate needed for the location of the facilities.

B.     A municipality shall not acquire and operate natural gas or geothermal distribution facilities in whole or in part within the boundary of another municipality, as then existing, until the:

(1)     public regulation commission issues an order authorizing the acquisition and operation of the natural gas or geothermal distribution facilities; and

(2)     other municipality authorizes, by ordinance, the acquisition and operation of the natural gas or geothermal distribution facilities.

C.     No formal franchise need be granted by the other municipality, and the ordinance granting the consent of the other municipality:

(1)     shall be sufficient;

(2)     may be adopted on a single reading;

(3)     may become immediately effective;

(4)     shall not be subject to a referendum; and

(5)     shall be valid for such period of years as may be specified in the ordinance.



Section 3-25-4 - Financing acquisition of gas or geothermal utility.

3-25-4. Financing acquisition of gas or geothermal utility.

The acquisition of facilities of a municipal gas or geothermal utility shall only be financed from funds received from the issuance and sale of bonds as authorized in Sections 3-30-5 through 3-30-8 and 3-31-1 through 3-31-12 NMSA 1978 except as provided in Section 3-23-4 NMSA 1978.



Section 3-25-5 - Gas or geothermal utility; eminent domain power; procedure.

3-25-5. Gas or geothermal utility; eminent domain power; procedure.

Any municipality acquiring a natural gas or geothermal utility may exercise the power of eminent domain within or without the municipality boundary for the purpose of acquiring property or interest in property for the location of or for the extension of the facilities of a natural gas or geothermal utility. Proceedings to obtain such condemnation shall be in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].



Section 3-25-6 - Gas or geothermal utility; lease agreement; operating agreement; option to purchase; election on question of acquisition, issuance of bonds and lease agreement.

3-25-6. Gas or geothermal utility; lease agreement; operating agreement; option to purchase; election on question of acquisition, issuance of bonds and lease agreement.

A.     A municipality acquiring a municipal gas or geothermal utility may, by ordinance, contract to lease the gas or geothermal utility to a lessee. The term of the lease shall not exceed twenty-five years, and, consistent with the provisions of this section, the ordinance may contain such provisions and be in such form as the governing body determines.

B.     The governing body shall set forth in the ordinance or in the proceedings under which the revenue bonds are proposed to be issued provisions requiring payments to the municipality by the lessee adequate to meet and discharge when due:

(1)     all amounts found by the governing body to be necessary in connection with the transaction;

(2)     the amount necessary in each year to pay the principal and interest on the revenue bonds proposed to be issued;

(3)     the amount necessary to be paid each year into any reserve fund which the governing body deems advisable to establish in connection with the retirement of the proposed bonds or the maintenance of the natural gas or geothermal utility or both; and

(4)     the estimated cost to the municipality of maintaining the utility in good repair and keeping it properly insured unless the terms under which the utility is to be leased provide that the lessee shall maintain the utility and carry all proper insurance relating to the utility.

C.     The lease agreement shall also:

(1)     require the lessee to complete and connect the natural gas or geothermal utility;

(2)     require the lessee to place the utility in operation; and

(3)     obligate the lessee through the utility to provide the supply and service of natural gas or geothermal energy.

The original lessee and any succeeding holder of the lease shall be subject to regulation as a public utility under the Public Utility Act [62-13-1 NMSA 1978].

D.     The lease may contain an option to purchase the natural gas or geothermal utility at the election of the lessee upon compliance by the lessee with the terms of the lease. Any option to purchase the natural gas or geothermal utility shall provide for a purchase price not less than the amount:

(1)     necessary to discharge in full the principal and interest of any outstanding revenue bonds issued by the municipality to finance the acquisition of the natural gas or geothermal utility; and

(2)     of all expenses incurred or to be incurred in completing the transaction.

E.     No ordinance providing for the acquisition of a natural gas or geothermal utility, the issuance of revenue bonds and the leasing of the natural gas or geothermal utility to a lessee shall become effective until the question of acquiring the natural gas or geothermal utility, issuing the revenue bonds and leasing the natural gas or geothermal utility, as proposed, has, as a single question, been submitted to the qualified electors at a regular or special municipal election, which election shall be substituted for the election required in Section 3-23-2 NMSA 1978. A special election may be called for the purpose of voting on the question, but no special election shall be called for a date less than ninety days prior to the date of the regular municipal election. The ordinance authorizing the acquisition of the natural gas or geothermal utility, the issuance of revenue bonds for the acquisition of the utility and the leasing of the natural gas or geothermal utility shall be published in full once a week for two successive weeks, and the last publication shall be at least seven days before the date of the election.        F.  The ballot provided for the election shall set forth in general terms the question to be voted upon substantially as follows:


"Shall the (city, town or village - choose the applicable term) of  ............, New Mexico proceed with the program for acquisition of natural gas or geothermal facilities, the issuance and sale of not to exceed $ ......... principal amount of revenue bonds for the cost thereof and incidental purposes and the leasing of such facilities to  .........., a public utility, all according to Ordinance No.  ....... adopted on the  .. day of  ........., 19  ...?"

The ballot shall provide for each voter to indicate whether he favors or opposes such proposition.

G.     If a majority of the qualified electors voting on the question approve the proposition, the ordinance shall become effective.

H.     No municipality shall pay from its general fund or otherwise contribute any property or asset to pay any part of the cost of acquiring a natural gas or geothermal system which is to be leased as provided in this section; provided that nothing herein shall be construed to prevent a municipality from accepting private donations of property or other assets to be used for defraying any part of the cost of the natural gas or geothermal system.






Article 26 - Sewage Facilities, 3-26-1 through 3-26-3.

Section 3-26-1 - Sanitary sewers; authority to acquire; condemnation; jurisdiction over system.

3-26-1. Sanitary sewers; authority to acquire; condemnation; jurisdiction over system.

A.     In the manner provided in Section 3-23-2 NMSA 1978, a municipality may, within and without the municipality:

(1)     acquire and maintain facilities for the collection, treatment and disposal of sewage;

(2)     condemn private property for the construction, maintenance and operation of sewer facilities; and

(3)     acquire, maintain, contract for or condemn for use as a municipal utility privately owned sewer facilities used or to be used for the collection, treatment and disposal of sewage of the municipality or its inhabitants.

B.     For the purpose of acquiring, maintaining, contracting for, condemning or protecting the sewer facilities, the jurisdiction of the municipality extends to the territory occupied by the sewer facilities; in exercising its jurisdiction to acquire, maintain, contract for or condemn, the municipality shall not act so as to physically isolate and make nonviable any portion of the sewer facilities, within or without the municipality.

C.     Proceedings to obtain any condemnation authorized in this section shall be in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].



Section 3-26-2 - Sanitary sewers; charges and assessments for maintenance and extension; lien.

3-26-2. Sanitary sewers; charges and assessments for maintenance and extension; lien.

A.     A municipality, for the purpose of maintaining, enlarging, extending, constructing and repairing sewer facilities and for paying the interest and principal on revenue bonds issued for the acquisition, condemnation or construction of sewer facilities, may levy by general ordinance a just and reasonable service charge upon a front-foot, volume-of-sewage, number-of-outlets or other equitable basis on:

(1)     an improved or unimproved lot or land that adjoins a street in which a sewage collection system exists or that is accessible to such a sewage collection system; and

(2)     premises and improvements otherwise situated but connected to the sewage collection system.

B.     Any charge authorized in Subsection A of this section is a lien co-equal with a similar water lien and superior to all other liens except general property taxes upon the property so charged and is a personal liability of the owner of the property so charged.  The lien shall be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.



Section 3-26-3 - Authority to require sewer connections; adoption of rules and regulations; penalties.

3-26-3. Authority to require sewer connections; adoption of rules and regulations; penalties.

A municipality may, by general ordinance:

A.     require the owner, agent or occupant of a building on a lot or land adjoining a street in which a sewage collection system exists to connect the building to the sewage collection system; and

B.     adopt necessary rules and regulations relating to the connection, use, injury, maintenance, supervision and inspection of the sewage facilities.






Article 27 - Water Facilities, 3-27-1 through 3-27-9.

Section 3-27-1 - Potable; authority to acquire and operate water facilities.

3-27-1. Potable; authority to acquire and operate water facilities.

A.     A municipality, within and without the municipal boundary, may:

(1)     acquire water facilities that may include but are not limited to:

(a)     wells, cisterns and reservoirs;

(b)     distribution pipes and ditches;

(c)     pumps;

(d)     rights of way;

(e)     water treatment plants; and

(f)     their necessary appurtenances; and

(2)     use and supply water for:

(a)     sewer purposes;

(b)     private use; and

(c)     public use.

B.     In acquiring private property pursuant to this section, a municipality may exercise the power of eminent domain pursuant to procedures of the Eminent Domain Code [42A-1-1 NMSA 1978] and subject to any applicable provisions of Section 3-27-2 NMSA 1978.



Section 3-27-2 - Potable; methods of acquisition; condemnation conveyances authorized; land for appurtenances; public and private use; compensation.

3-27-2. Potable; methods of acquisition; condemnation conveyances authorized; land for appurtenances; public and private use; compensation.

A.     Subject to the provisions of this section, municipalities within and without the municipal boundary may:

(1)     acquire, contract for or condemn:

(a)     springs;

(b)     wells;

(c)     water rights;

(d)     other water supplies; and

(e)     rights of way or other necessary ownership for the acquisition of water facilities;

(2)     acquire, maintain, contract for or condemn for use as a municipal utility privately owned water facilities used or to be used for the furnishing and supply of water to the municipality or its inhabitants; and

(3)     change the place of diversion of any water to any place selected by the municipality in order to make the water available to the municipality.

B.     Municipalities shall not condemn water sources used by, water stored for use by or water rights owned or served by an acequia, community ditch, irrigation district, conservancy district or political subdivision of the state.  The provisions of this subsection apply only to an acequia or community ditch formed before July 1, 2009.

C.     For the purposes stated in Section 3-27-3 NMSA 1978, a municipality may take water from any stream, gulch or spring.  If the taking of the water materially interferes with or impairs the vested right of any person to the creek, gulch or stream or to any milling or manufacturing on the creek, gulch or stream, the municipality shall obtain the consent of the person with the vested right or acquire the vested right by condemnation and make full compensation or satisfaction for all damages occasioned to the person, subject to the provisions set forth in Subsection B of this section.

D.     Any person may lawfully convey to any municipality any water, water right and ditch right or any interest in any water, water right and ditch right held or claimed by the grantor.  No change or use of the:

(1)     water;

(2)     water right;

(3)     place of diversion; or

(4)     purpose for which the water or water right was originally acquired by the grantor, shall invalidate the right of the municipality to use the water or water right.

E.     Proceedings to obtain any condemnation authorized in this section shall be in the manner provided by law.

F.     At any time before or after commencement of a condemnation action authorized by Chapter 3, Article 27 NMSA 1978 to condemn any well, cistern, reservoir, distribution pipe or ditch, spring, stream, water or water right, the parties may agree to and carry out a compromise or settlement as to any matter.  Within twenty days following the filing of the petition, the condemnee may elect to proceed through an arbitration process pursuant to the Uniform Arbitration Act by filing a written notice with the condemnor.  The arbitrators may award an amount they find to be just compensation for the condemnation of the water or water rights.  The arbitrators may decide that the interests of justice are not served by permitting the taking of the condemnee's water or water rights and may order that the arbitration be dismissed and that the property not be taken by the municipality.  If the award of the arbitrators exceeds the amount offered by the condemnor pursuant to this subsection by more than one hundred fifteen percent, or if the arbitrators decide that no taking shall occur as permitted in this subsection, or if the arbitration is abandoned by the condemnor, then the arbitrators shall award reasonable and necessary arbitration expenses, including attorney fees, to the condemnee.

G.     In any condemnation proceeding pursuant to this section, the entity shall have reasonably satisfied the following criteria prior to commencing any such proceeding:

(1)     the entity has a requirement for water or water rights for public health or safety purposes; or

(2)     the entity has a requirement for water or water rights for other purposes and:

(a)     suitable water rights are unavailable for voluntary sale at up to one hundred twenty-five percent of appraised value;

(b)     suitable water rights in the public domain are unavailable for purchase at up to one hundred twenty-five percent of appraised value;

(c)     the entity has implemented a water conservation plan; and

(d)     the acquisition and purpose is consistent with the regional water plan.



Section 3-27-3 - Potable; jurisdiction over water facilities and source.

3-27-3. Potable; jurisdiction over water facilities and source.

A.     For the purpose of acquiring, maintaining, contracting for, condemning or protecting its water facilities and water from pollution, the jurisdiction of the municipality extends within and without its boundary to:

(1)     all territory occupied by the water facilities;

(2)     all reservoirs, streams and other sources supplying the reservoirs and streams; and

(3)     five miles above the point from which the water is taken.

B.     In exercising its jurisdiction to acquire, maintain, contract for or condemn and protect the water facilities, the municipality shall not act so as to physically isolate and make nonviable any portion of the water facilities, within or without the municipality.  The municipality may adopt any ordinance and regulation necessary to carry out the power conferred by this section.



Section 3-27-4 - Potable; charges and assessments for maintenance and extension; lien; frontage tax for water service.

3-27-4. Potable; charges and assessments for maintenance and extension; lien; frontage tax for water service.

A.     A municipality owning and operating a water utility may, for the purpose of maintaining, enlarging, extending, constructing and repairing water facilities and for paying the interest and principal on revenue bonds issued for the acquisition, condemnation or construction of water facilities, levy by general ordinance a just and reasonable service charge upon a front-foot, volume-of-water or other reasonable basis on:

(1)     an improved or unimproved lot or land that adjoins a street in which a water supply system exists or which is otherwise accessible to such water supply system; and

(2)     premises and improvements otherwise situated but connected to the water supply system.

B.     The charges authorized in this section shall in no way limit the authority of a municipality to collect an assessment levied for the payment of a special improvement as authorized in Chapter 3, Article 33 NMSA 1978.

C.     Any charge authorized in Subsection A of this section is a lien co-equal with a similar sanitary sewer lien and superior to all other liens except general property taxes upon the property so charged and is a personal liability of the owner of the property so charged.  The lien shall be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.



Section 3-27-5 - Potable; contracts for acquiring and supplementing supply; storage; payments from water charges; joint water supply contracts between two or more municipalities.

3-27-5. Potable; contracts for acquiring and supplementing supply; storage; payments from water charges; joint water supply contracts between two or more municipalities.

A.     For the purpose of obtaining, securing or supplementing its water supply and providing for the storage, treatment, distribution and transportation of water, a municipality may by ordinance:

(1)     contract over a period of years with:

(a)     the United States government or any of its agencies;

(b)     the state of New Mexico or any of its agencies, boards or instrumentalities; or

(c)     any person or association;

(2)     agree to accept any pay for a specified amount of water per annum during the term of the contract; and

(3)     adopt and enforce water charges sufficient to meet the payments required by the contract.

B.     Payments required by a contract authorized by this section shall be made from any funds of the municipality other than the proceeds from an ad valorem tax and shall be considered an expense of the operation and maintenance of the water utility. In no event shall the obligation to make such payments be considered a general obligation or indebtedness of the municipality within the meaning of any constitutional or statutory provision.

C.     Two or more municipalities may become parties to any contract authorized by this section.



Section 3-27-6 - Judicial examination, approval and confirmation.

3-27-6. Judicial examination, approval and confirmation.

In their discretion, municipalities through their respective governing bodies, may file a petition at any time in the district court in and for the county in which such municipality is located, praying a judicial examination, approval and confirmation of contracts authorized by Section 3-27-5 NMSA 1978. The petition shall set forth the facts whereon the validity of the contract is founded and shall be verified by an appropriate official of the governing body. The action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting. The court shall fix the time for the hearing of the petition and shall order the clerk of the court, under the seal thereof, to give notice of the filing of the petition, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall also state the time and place fixed for the hearing of the petition, and that any owner of property, or any resident, within the limits of the municipality, or any person interested in the contract or in the premises, may at any time, prior to the date fixed for the hearing or within such further time as may be allowed by the court, appear and move to dismiss or answer the petition. The notice shall be served by publication once each week for four consecutive weeks in a newspaper of general circulation published in the county wherein the case is pending, and by posting the notice in the office of the clerk of the municipality, at least thirty days prior to the date fixed in the notice for the hearing of the petition. Jurisdiction shall be complete after the publication and posting. Any owner of property, or any resident, within the limits of the municipality, or any person interested in the contract or in the premises, may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within any additional time as may be allowed by the court, and the petition shall be taken as confessed by all persons who fail so to appear.



Section 3-27-7 - Hearing; costs; review.

3-27-7. Hearing; costs; review.

At the hearing the court shall have power and jurisdiction to examine into and determine all matters and things affecting the question submitted, and shall make findings with reference thereto, and render judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other civil action. The Rules of Civil Procedure shall govern in matters of pleading and practice where not otherwise specified. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties. The provisions of Section [Sections] 3-27-6 and 3-27-7 NMSA 1978, shall apply to contracts entered into pursuant to the provisions of Section 3-27-5 NMSA 1978.



Section 3-27-8 - Furnishing or selling water outside of corporate limits.

3-27-8. [Furnishing or selling water outside of corporate limits.]

A.     Any municipality owning or operating a municipal water utility may furnish or sell, and may contract to furnish or sell, water to any person, association or legal entity, including governmental agencies and political subdivisions, situate without the corporate limits of the municipality.

B.     Contracts for the sale of municipal water may be for a term, and upon conditions, acceptable to the municipality, but the contracts shall be entered in the name of the municipality following approval of its governing body.



Section 3-27-9 - Emergency water supply fund created; expenditure.

3-27-9. Emergency water supply fund created; expenditure.

The "emergency water supply fund" is created in the state treasury. Expenditures from this fund shall be made upon order of the state board of finance when the board determines that an emergency exists requiring the expenditure in order to provide an adequate and safe drinking water supply for residents of any community of less than 5,000 population in New Mexico using a drinking water supply system in common. Disbursements from the fund shall be upon vouchers signed by the secretary of finance and administration or his authorized representative.






Article 28 - Water or Natural Gas Associations, 3-28-1 through 3-28-22.

Section 3-28-1 - Water or natural gas associations; powers.

3-28-1. Water or natural gas associations; powers.

Any combination of two or more municipalities and the board of county commissioners of the county in which the municipalities are located shall have the power by joint or concurring resolution of the governing bodies to appoint three or more commissioners to organize an association for the purpose of acquiring a water or natural gas supply system.  The board of county commissioners of any county in which any unincorporated rural community is located that is situate five miles or more from the nearest municipality in which natural gas utility service is available shall have the power by resolution to appoint three or more commissioners from the rural community to organize an association for the purpose of acquiring a natural gas supply system to provide natural gas utility service as provided in Chapter 3, Article 28 NMSA 1978.  If commissioners are appointed by the board of county commissioners from two or more rural communities in the county, the commissioners who have been appointed may jointly organize an association for the purpose of acquiring a natural gas supply system to provide natural gas utility service as provided in Chapter 3, Article 28 NMSA 1978. The association may, by resolution of its board of directors, purchase or otherwise acquire any water or natural gas supply system, as the case may be, including distribution and transmission pipelines or other water or natural gas works, as the case may be, whether already constructed or that may be constructed, and to further acquire all the rights, privileges and franchises of any person, persons or corporation owning the same or having any interest or right therein and to hold and operate the same in the same manner as the persons or corporation from whom the same may be acquired and distribute the water or natural gas, as the case may be, in the same manner or as may otherwise be determined by the board of directors from time to time. No association or corporation formed by commissioners appointed by the board of county commissioners shall distribute natural gas in any municipality unless the municipality is incorporated in an area served by the association or corporation after the association or corporation has been formed, nor shall it distribute natural gas outside the county.  An association or corporation formed by commissioners appointed by the board of county commissioners may distribute natural gas for domestic or residential, commercial and irrigation purposes but shall not distribute natural gas for industrial purposes except with the consent of any public utility holding a certificate of public convenience and necessity from the New Mexico public utility commission authorizing the same kind of utility service at any location in the county.  Any association formed pursuant to this section shall not provide gas service to any customers of a gas utility regulated by the New Mexico public utility commission within any area described in the utility's jurisdictional certificate; provided that an association may serve an area not served in fact, although in the certificated area, but in the case of any dispute, the burden of persuasion shall be upon the association.  The corporation is empowered to enter into joint or several agreements for the acquisition of water supply or natural gas transmission and distribution systems, as the case may be, whether existing or to be constructed in the future, with any existing consumer or any other person, firm or corporation, either private or municipal, upon such terms as may be agreed.  As used in this section, the term "rural community" means an area that contains not less than fifty inhabitants and has a population density of not less than one person per acre.



Section 3-28-2 - Intercommunity water or natural gas supply association; directors.

3-28-2. Intercommunity water or natural gas supply association; directors.

Any association formed under Chapter 3, Article 28 NMSA 1978 shall be designated an intercommunity water or natural gas supply association.  The directors of the association shall be composed of the commissioners appointed by and shall serve at the pleasure of the governing body of the municipalities who appoint the commissioners.



Section 3-28-3 - Certificate of association.

3-28-3. Certificate of association.

The incorporators of an association formed under Chapter 3, Article 28 NMSA 1978 shall execute a certificate setting forth:

A.     the name of the association.  No name shall be assumed that is in use by another association or corporation in this state or so nearly similar as to lead to uncertainty or confusion;

B.     the names of the incorporators;

C.     the location of its principal office in this state;

D.     the objects and purposes of the association, the county or counties in which its operations are to be carried on and the general description of the lands, reservoir, pipelines and water or natural gas supply systems to be used under the management of the association;

E.     the amount of capital stock and number and denomination of the shares or, if the incorporators do not desire to issue shares of stock, the plan and manner of acquiring membership and of providing funds or means for the acquisition, construction, improvement and maintenance of its works and for its necessary expenses;

F.     the period, if any, limited for the duration of the association; and

G.     the number of members to serve upon the board of directors of the association and the duration of their offices, and it may name the persons who shall serve as the board of directors for the first three months or until their successors are duly appointed and qualified.

The certificate or any amendment thereof may also contain any provision not inconsistent with the law of this state that the incorporators may choose to insert for the regulation and conduct of the affairs of the association extending its membership, enlarging or changing the scope of its operations, creating and enforcing a lien upon the reservoirs, works, water rights and pipelines of the association or its members for the cost of the acquisition, construction, repair, improvement and maintenance of same, collecting the necessary funds for expenses and purposes of the association, defining or limiting its powers and for its dissolution and the distribution or other disposition of its property.



Section 3-28-4 - Acknowledgment and filing of original certificate; recording of copy.

3-28-4. Acknowledgment and filing of original certificate; recording of copy.

The certificate of association shall be acknowledged as required for deeds of real estate, shall be filed in the office of the state corporation commission [public regulation commission] and a copy of the certificate, duly certified by the state corporation commission [public regulation commission], shall be recorded in the office of the county clerk of the county or counties where the lands or works are located.  The certificate or a copy thereof duly certified by the commission or county clerk shall be evidence in all courts and places.



Section 3-28-5 - Powers of association as body corporate.

3-28-5. Powers of association as body corporate.

Upon the filing of the certificate and copy thereof as provided in Section 3-28-4 NMSA 1978, the persons so associating, their successors and those who may thereafter become members of the association shall constitute a body corporate by the name set forth in the certificate and by such name may sue and be sued and shall have capacity to make contracts, acquire, hold, enjoy, dispose of and convey property, real and personal, and to do any other act or thing necessary or proper for carrying out the purposes of their organization.



Section 3-28-6 - Amendment of certificate of incorporation.

3-28-6. Amendment of certificate of incorporation.

Every association formed under Chapter 3, Article 28 NMSA 1978 may change its name, increase or decrease its capital stock or membership, change the location of its principal office in this state, extend the period of its existence and make such other amendment, change or alteration as may be desired, not inconsistent with Chapter 3, Article 28 NMSA 1978 or other law of this state, by a resolution duly adopted by a two-thirds vote of the entire membership of the board of directors. A certified copy of such resolution with the affidavit of the president and secretary that the resolution was duly adopted by a two-thirds vote of the entire membership of the board of directors at a meeting held in accordance with the provisions of its bylaws shall be filed and recorded as provided for filing the original certificate of incorporation, and, thereupon, the certificate of incorporation shall be deemed to be amended accordingly, and a copy of the certificate of amendment certified by the state corporation commission [public regulation commission] and the county clerk shall be accepted as evidence of such change or amendment in all courts and places.



Section 3-28-7 - Notice of first meeting.

3-28-7. Notice of first meeting.

The first meeting of every association formed under Chapter 3, Article 28 NMSA 1978 shall be called by a notice signed by a majority of the incorporators named in the certificate of incorporation, which notice shall be served personally or by mail at least ten days prior to the date of the meeting.



Section 3-28-8 - Board of directors; powers.

3-28-8. Board of directors; powers.

The power to make and alter bylaws or rules and regulations for the management and operation of the works of the association, and the control and conduct of its business and affairs, shall be in the board of directors.



Section 3-28-9 - Officers or agents; manner of appointment.

3-28-9. Officers or agents; manner of appointment.

Associations formed under Chapter 3, Article 28 NMSA 1978 may have such officers or agents chosen or appointed  in such manner and for such terms as may be provided by the bylaws except as is otherwise provided in Chapter 3, Article 28 NMSA 1978.



Section 3-28-10 - Revenue bond issues.

3-28-10. Revenue bond issues.

Whenever the board of directors for any intercommunity water or natural gas supply association determines, by resolution, that interest or necessity demands the acquisition, construction, repair, extension, improvement or betterment of any water system or natural gas transmission and distribution system, the association is hereby authorized to make and issue revenue bonds, payable solely out of the net income to be derived from the operation of such system, and to pledge irrevocably such income to the payment of the bonds, the proceeds of the bonds to be used solely for the purchasing, acquiring, constructing and making of necessary improvements, extension, repairs and betterments of the systems or for the purchase and acquiring of wells, cisterns, reservoirs or other sources of supply, rights-of-way, pipelines and pumping plants or other machinery necessary for the operation thereof and the land and real estate upon which the same are situated or to be situated.



Section 3-28-11 - Terms and provisions of revenue bond issues.

3-28-11. Terms and provisions of revenue bond issues.

A.     Revenue bonds issued as provided in Chapter 3, Article 28 NMSA 1978:

(1)     shall bear interest at such rates as the association may determine payable annually or semiannually except for the first interest payment which may be for any period not to exceed one year from the date of the bonds;

(2)     may be subject to prior redemption at the association's option at such time and upon such terms and conditions with or without payment of a premium as may be provided by the resolution, indenture or other authorizing instrument;

(3)     shall be numbered from one upward consecutively;

(4)     shall be in such form as may be determined by the association;

(5)     shall mature at any time or times not exceeding thirty-five years from the date of such bonds;

(6)     may be secured by a bond reserve fund that may be funded by proceeds of the bonds or net revenues of the system or both;

(7)     may be secured by municipal bond insurance or other credit facilities;

(8)     may be issued pursuant to an indenture of trust or similar instrument with a corporate or other trustee; and

(9)     may have such other terms and conditions as the association may provide.

B.     Such revenue bonds may be sold at either public or private sale, at, above or below par and at any net effective interest rate as the association may determine; provided that such revenue bonds shall not be sold at any net effective interest rate in excess of twelve percent a year unless the state board of finance at any time prior to delivery of the revenue bonds approves such higher net effective interest rate in writing, based upon the determination of the board that the higher rate is reasonable under existing or anticipated bond market conditions.  Any approval of any net effective interest rate in excess of twelve percent shall constitute conclusive authority for the association to issue its revenue bonds at the higher net effective interest rate. As used in this subsection "net effective interest rate" means the interest rate based on the actual price to such association, calculated to maturity according to standard tables of bond values.



Section 3-28-12 - Resolution for issuance of bond; execution.

3-28-12. Resolution for issuance of bond; execution.

A.     The board of directors of any intercommunity water or natural gas supply association issuing revenue bonds under the provisions of Chapter 3, Article 28 NMSA 1978 may authorize the issuance of revenue bonds by resolution adopted by the affirmative vote of two-thirds of the entire membership of the board of directors at a regular or special meeting called for that purpose wherein the necessity of the revenue bond issue shall be declared, and, when issued, the bonds shall be signed by the president of the board of directors and attested by the secretary, with the seal of the corporation affixed thereto.

B.     The bonds may be issued in book entry form, any registered form or bearer form, with or without interest coupons, or any combination thereof, with or without right of conversion to another form and in any denomination with or without right of conversion to any other denomination, subject  to such conditions for transfer, as may be provided in the resolution, indenture or other authorizing instrument.  The bonds may be made registrable, transferable and payable by the registrar under such terms and conditions as may be provided in the resolution, indenture or other authorizing instrument. Payment at designated due dates or in installments may be by check, draft, warrant or other order for payment or medium of payment and need not be conditioned upon presentation of any security or coupon. The resolution, indenture or other authorizing instrument may require that the public securities be authenticated with the manual or facsimile signature of an officer or other authorized person of the registrar or of any other officer or officers of the public body whose manual or facsimile signature is not otherwise required by law, or by any combination thereof.  Any registrar may hold in custody any partially or fully executed public securities if provided by, and to the extent permitted by, the authorizing instrument.  As used in this section, "registrar" means any officer of the association, any corporate or other trustee, paying agent or transfer agent within the United States, as may be appointed or designated by the bond resolution, indenture or other authorizing instrument.

C.     Any officer of the association or of the registrar, if any, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(1)     any bond, provided that at least one signature required or permitted to be placed thereon by statute, resolution, indenture or other instrument shall be manually subscribed; and

(2)     any check, draft, warrant or order for the payment, delivery or transfer of funds.

Upon compliance with this provision by the authorizing officer, his facsimile signature has the same legal effect as his manual signature.  As used in this section, "facsimile signature" means a reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer.  The seal of the authority may also be printed, engraved, stamped or placed in facsimile on any bond and shall have the same legal effect as a manual impression of the seal thereon.



Section 3-28-13 - Payment of bonds.

3-28-13. Payment of bonds.

Revenue bonds issued under Chapter 3, Article 28 NMSA 1978 shall not be considered or held to be general obligations of the intercommunity water or natural gas supply association issuing them and shall be  collectible only out of the net revenues derived from the operation of the water or natural gas system whose income is so pledged.  Each of the bonds of any issue of revenue bonds so issued shall recite on its face that it is payable and collectible solely from the revenues derived from the operations of the water or natural gas system, the income of which is so pledged, and that the holders of the bonds may not look to any general or other fund for the payment of principal or interest of such obligations; provided, further, that such revenue bonds may additionally be secured by a mortgage on the properties of the association and that the properties may be conveyed to a trustee for the benefit and security of the holders of the bonds.  To the extent provided in the bond resolution or the trust indenture securing such bonds, additional bonds may be issued on a parity basis with bonds issued previously, and bonds constituting a junior lien on the net revenues or properties may be issued unless prohibited by any such bond resolution or trust indenture.



Section 3-28-14 - Refunding authorization; terms.

3-28-14. Refunding authorization; terms.

A.     Whenever the board of directors for any intercommunity water or natural gas supply association determines, by resolution adopted by an affirmative vote of two-thirds of the entire membership of the board of directors of the association at a regular or special meeting called for that purpose, that it is in the best interest of the association to issue revenue bonds for the purpose of refinancing, refunding and payment of outstanding revenue bonds of the association, the board of directors may issue and sell or issue and exchange refunding revenue bonds for the purpose of refinancing, refunding and paying all or any part of the outstanding revenue bonds of the association.

B.     The association may pledge irrevocably, for the payment of interest and principal on refunding bonds, the appropriate pledged revenues which may be pledged to an original issue of bonds as provided in Section 3-28-10 NMSA 1978.

C.     In addition to pledging net income derived from the operations of the association for the payment of the refunding bonds, the association may grant by resolution a mortgage on the properties of the association to the bondholder or a trustee for the benefit and security of the holders of the refunding bonds.

D.     The terms of refunding bonds issued by the association shall be in accordance with the provisions of Section 3-28-11 NMSA 1978 to the extent not inconsistent with the provisions of this section.

E.     The valid adoption, issuance and sale of refunding bonds by any intercommunity water or natural gas supply association shall in no way be adversely or otherwise legally affected by the area of the state in which the association is presently rendering utility service.

F.     The proceeds derived from the issuance of any refunding bonds shall be either immediately applied to the payment or redemption and retirement of the bonds to be refunded and the costs and expenses incident to issuance of the refunding bonds, redemption and payment of the bonds refunded and procedures relating thereto, including but not necessarily limited to establishment of a bond reserve fund, or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and to the aforesaid costs and expenses.  Any money remaining after providing for the payment of the refunded bonds and any expenses and costs incident therewith shall be used to pay maturing principal and interest on the refunding bonds.  Any such escrowed proceeds and any other funds contributed to the refunding by the association, pending such use, may be invested or, if necessary, reinvested only in direct obligations of the United States, or obligations guaranteed by the United States, maturing at such time or times as to ensure the prompt payment of the bonds refunded, the interest accruing thereon and any prior redemption premium in connection therewith.  Such escrowed proceeds and investments, together with any interest or other income to be derived from such investments, shall be in an amount that shall be sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom.  The board of directors of the association shall have the power to enter into escrow agreements and to establish escrow accounts with any commercial bank or trust company within or without the state that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation.



Section 3-28-14.1 - Publication of notice after adoption of resolutions; limitation of action.

3-28-14.1. Publication of notice after adoption of resolutions; limitation of action.

The association, after its board of directors has adopted a resolution authorizing the issuance of the bonds, shall publish notice of the adoption of such resolution once in a newspaper of general circulation within the area served by the association.  After the passage of thirty days from such publication, any action attacking the validity of the bonds, the resolution, indenture or other instrument or any proceedings had or taken by the board of directors or association preliminary to and in the authorization and issuance of the bonds described in the  notice, including but not necessarily limited to any attack on the power to issue such bonds, is perpetually barred.



Section 3-28-15 - Financial assistance.

3-28-15. Financial assistance.

Any association formed under Section 3-28-1 NMSA 1978 to provide natural gas service in an unincorporated rural community or to purchase, acquire, hold and operate a water supply system is authorized to apply for and accept grants, contributions and any other form of financial assistance from the federal government, the state, the county or other public body or from any sources, public or private, for the purposes for which it is organized.



Section 3-28-16 - Establishment of rates or contracts for service; lien against property served.

3-28-16. Establishment of rates or contracts for service; lien against property served.

A.     Boards of directors of intercommunity water or natural gas supply associations, while any revenue bonds are outstanding, shall establish rates and charges for services rendered by the water or natural gas supply system to a user of those services other than a city, town, village or other political subdivision or shall enter into such leases or other agreements or any combination of such rates and charges, leases and other agreements as shall be sufficient to provide revenues that are sufficient to meet at least the following requirements:

(1)     pay all reasonable expenses of operation and maintenance of such system;

(2)     pay all interest on the revenue bonds as it comes due; and

(3)     pay the principal of the revenue bonds as it comes due.

Such rates, charges, leases and agreements shall remain in effect until the revenue bonds have been paid or sufficient provision has been fully made for their payment.

B.     In the event the board of directors of the intercommunity water or natural gas supply association fails or refuses to establish rates and charges for the system or alternatively to enter into a lease or other agreement where applicable to such system, or both, as required in this section, any bondholder may apply to the district court for a mandatory order requiring the board to establish rates or, if applicable, to enter into such applicable leases or agreements, or both, that will provide revenues adequate to meet the requirements of this section.  Any city, town, village or other political subdivision entering into any such lease or agreement with the association is authorized to use and pledge revenues of its water, gas or utility system to such payments pursuant to any such lease or agreement as a part of the operation and maintenance costs of its water, gas or utility system, and its obligations under the lease or agreement shall not constitute an indebtedness of such city, town, village or other political subdivision for purposes of Article 9, Sections 9 through 13 of the constitution of New Mexico.

C.     Any rates or charges imposed upon a user other than a city, town, village or other political subdivision for service rendered by a water or natural gas supply system, except as otherwise indicated in this subsection, shall be:

(1)     payable by the owner of the tract or parcel of land being served at the time the rate or charge accrues and becomes due; and

(2)     a lien upon the tract or parcel of land being served from such time which lien shall be a first and prior lien on the property coequal with municipal liens pursuant to Section 3-36-2 NMSA 1978, but subject only to the lien of general state and county taxes.

D.     The lien provided for in Subsection C of this section shall be enforced in the manner prescribed in Sections 3-36-1 through 3-36-5 NMSA 1978; provided, however, that any action to be taken by the municipal clerk or any successor under Sections 3-36-1 through 3-36-5 NMSA 1978 shall, for purposes of this section, be taken by the secretary of the board of directors of the association.  In any proceedings where pleadings are required, it shall be sufficient to declare generally for the service supplied by the system.  Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978, and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978. Paragraphs (1) and (2) of Subsection C of this section shall not apply if an owner notifies the intercommunity water or natural gas supply system that charges that may be incurred by a renter shall not be the responsibility of the owner.  Such notification shall be given in writing prior to the initiation of the debt and shall include the location of the rental property.

E.     Any law that authorizes the pledge of any or all of the net revenues of a system pledged to the payment of any revenue bonds issued pursuant to Chapter 3, Article 28 NMSA 1978 or any law supplemental thereto or otherwise appertaining thereto shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding revenue bonds, unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.



Section 3-28-17 - Proceeds from bond issues not to be diverted from purpose.

3-28-17. Proceeds from bond issues not to be diverted from purpose.

Whenever, under the provisions of the laws of this state, any intercommunity water or natural gas supply association obtains or has obtained any money or credits by means of the issue of its bonds or other evidences of indebtedness for the purpose of the purchase, construction or extension or repair of any particular system, it shall be unlawful to divert, use or expend any of the money or credits in the purchase, construction or extension or repair of any other system or for any purpose other than that for which the money or credits were or shall be obtained.



Section 3-28-18 - Violations of act; penalty.

3-28-18. Violations of act; penalty.

The members of any board of directors and any officer or agent of any intercommunity water or natural gas supply association violating the provisions of Chapter 3, Article 28 NMSA 1978 shall be deemed guilty of a misdemeanor and, upon conviction thereof in the district court, shall be subject to a fine not to exceed five hundred dollars ($500) or to imprisonment in the county jail not to exceed six months or both in the discretion of the court trying the case.



Section 3-28-19 - Eminent domain.

3-28-19. Eminent domain.

Associations organized under Chapter 3, Article 28 NMSA 1978 shall have the power of eminent domain as provided by law, except the power of eminent domain shall not be used to acquire any plant or system or extension thereof described in a certificate of public convenience and necessity, or any interest therein, owned or operated by an entity that is regulated by the New Mexico public utility commission or the federal energy regulatory commission or their successors.



Section 3-28-20 - Associations not subject to utility laws.

3-28-20. Associations not subject to utility laws.

No association organized under the provisions of Chapter 3, Article 28 NMSA 1978 is subject to the jurisdiction of the New Mexico public utility commission [public regulation commission] or the terms and provisions of the Public Utility Act [62-13-1 NMSA 1978], as amended.



Section 3-28-21 - New Mexico public utility commission jurisdiction.

3-28-21. New Mexico public utility commission jurisdiction.

Any association organized under the provisions of Chapter 3, Article 28 NMSA 1978 may elect by resolution adopted by its board of directors to become subject to the jurisdiction of the New Mexico public utility commission [public regulation commission] in matters of rates, security issues, jurisdictional area and industrial service and to all of the terms and provisions of the Public Utility Act [62-13-1 NMSA 1978], as amended. Provided, any association that so elects shall not be subject to any limits on its power of eminent domain as provided in Section 3-28-19 NMSA 1978 nor shall it be prohibited from providing gas service within an area described in any other gas utility's jurisdictional certificate as provided in Section 3-28-1 NMSA 1978.



Section 3-28-22 - Validation; existing association and outstanding bonds.

3-28-22. Validation; existing association and outstanding bonds.

All intercommunity water and natural gas associations established or purportedly established pursuant to Chapter 3, Article 28 NMSA 1978 or any predecessor or similar statute, all prior bonds  issued by such associations and all action taken by boards of directors of such associations preliminary to and in the issuance of bonds of such associations pursuant to Chapter 3, Article 28 NMSA 1978 or any predecessor or similar statute, are hereby validated, ratified, approved and confirmed.






Article 29 - Sanitary Projects, 3-29-1 through 3-29-21.

Section 3-29-1 - Sanitary Projects Act; short title.

3-29-1. Sanitary Projects Act; short title.

Chapter 3, Article 29 NMSA 1978 may be cited as the "Sanitary Projects Act".



Section 3-29-2 - Definitions.

3-29-2. Definitions.

As used in the Sanitary Projects Act:

A.     "community" means a rural unincorporated community and includes a combination of two or more rural unincorporated communities when they have been combined for the purposes set forth in the Sanitary Projects Act;

B.     "association" includes an association or mutual domestic water consumers association organized under Laws 1947, Chapter 206, Laws 1949, Chapter 79 or Laws 1951, Chapter 52, as well as any association organized under the provisions of the Sanitary Projects Act;

C.     "department" means the department of environment;

D.     "member" or "membership" means a person who has paid the appropriate fees and has been issued a certificate as required by association bylaws;

E.     "person" means a single residence or property owner, as determined by the rules adopted by the association's board of directors; and

F.     "project" means a water supply or reuse, storm drainage or wastewater facility owned, constructed or operated by an association.



Section 3-29-3 - Purpose of act.

3-29-3. Purpose of act.

The purpose of the Sanitary Projects Act is to improve the public health of rural communities in New Mexico by providing for the establishment and maintenance of a political subdivision of the state that is empowered by the state to receive public funds for acquisition, construction and improvement of water supply, reuse, storm drainage and wastewater facilities in communities, and to operate and maintain such facilities for the public good.



Section 3-29-4 - Projects.

3-29-4. Projects.

Plans, specifications and contracts for each project, as appropriate, shall be prepared by a practicing professional engineer licensed under the Engineering and Surveying Practice Act [61-23-1 NMSA 1978] and selected by the association in accordance with the provisions of the Procurement Code [13-1-28 NMSA 1978].



Section 3-29-5 - Restrictions on forming an association.

3-29-5. Restrictions on forming an association.

A.     A new association shall not be formed under the Sanitary Projects Act by original incorporation after January 1, 2000, and a new association shall not be formed by reorganization after January 1, 2000, unless the preceding entity was in existence on January 1, 2000, if the service area of either association includes property contiguous to an incorporated municipality or an unincorporated area currently served by a municipality or by a water and sanitation district.  The restrictions on forming an association set forth in this subsection shall not apply if the contiguous incorporated municipality or water and sanitation district does not provide the services or cannot provide the services to be provided by the association at or below the cost proposed by the association.

B.     An association shall not construct with state funds a project required in order to allow creation of a subdivision under the provisions of the Land Subdivision Act [47-5-1 NMSA 1978], the New Mexico Subdivision Act or Section 47-5-9 NMSA 1978; however, an association may construct a project serving a previously approved subdivision in the service area of the association.

C.     After July 1, 2006, a new association shall not be formed as a capital stock corporation.



Section 3-29-6 - Board of directors; powers and duties.

3-29-6. Board of directors; powers and duties.

A.     The board of directors of each association shall be responsible for the acquisition or purchase of all property, rights of way, equipment and materials as may be necessary for the completion of a project.  The directors shall act on behalf of the association and as its agents.  The association, acting through its board of directors, may exercise the right of eminent domain to take and acquire the necessary property or rights of way for the construction, maintenance and operation of water and sewer lines and related facilities, but such property and rights of way shall in all cases be so located as to do the least damage to private and public property consistent with proper use and economical construction.  Such property or rights of way shall be acquired in the manner provided by the Eminent Domain Code [42A-1-1 NMSA 1978].  In accordance with Sections 42A-1-8 through 42A-1-12 NMSA 1978, engineers, surveyors and other persons under contract with the board for the purposes of the project shall have the right to enter upon property of the state, its political subdivisions, private persons and private and public corporations for the purpose of making necessary surveys and examinations for selecting and locating suitable routes for water and sewer lines and facilities.

B.     The board of directors of the association may set and, from time to time, increase or adjust assessments, water and sewer rates, tolls or charges for services or facilities furnished or made available by the association.  The assessments, tolls and charges may include:

(1)     membership fees;

(2)     a base monthly service fee for each active connection delivering water;

(3)     a base monthly service fee for each inactive connection;

(4)     a standby charge for the privilege of connecting into the association's water service at some date in the future;

(5)     assessments based on the volume of water delivered;

(6)     a connection charge; and

(7)     an assessment necessary to cover the cost of extending either water or sewer service.

C.     The board of directors of the association may place a lien on property to which services have been extended in the amount of all outstanding assessments, charges and fees associated with the services.  The board of directors may enforce the lien in a manner provided by the laws of the state.  In the event the board of directors is forced to enforce the lien in a court of competent jurisdiction in New Mexico, the board of directors shall be entitled to recover all costs and attorney fees.

D.     After notice is given, the board of directors of the association shall shut off unauthorized connections, illegal connections or a connection for which charges are delinquent in payment.  The board of directors may file suit in a court of competent jurisdiction to recover costs associated with an unauthorized or illegal connection or delinquent connection, including the cost of water delivered, charges for facility connection and disconnection, damages and attorney fees.

E.     The board of directors of the association shall prescribe and enforce rules for the connection to and disconnection from properties of facilities of the association.

F.     Each member of the board of directors of the association shall complete training, as determined by rules of the department.



Section 3-29-7 - Department powers.

3-29-7. Department powers.

A.     Insofar as the department deems it necessary for the purpose of the Sanitary Projects Act, the department may recommend agreements, covenants or rules in regard to operation, maintenance and permanent use of water supply, reclamation, storm drainage and wastewater facilities.

B.     The department may:

(1)     conduct periodic reviews of the operation of the association;

(2)     require the association to submit information to the department;

(3)     require submittal of financial reports  required pursuant to the Audit Act [12-6-1 NMSA 1978];

(4)     review and require changes to the rate-setting analysis described in Section 3-29-12 NMSA 1978;

(5)     after a hearing, intervene in the operation and management with full powers, including the power to set and collect assessments from members of the association, to set and collect service charges and use the same for the proper operation and management of the association; and

(6)     appoint and delegate authority to a representative to oversee operation of the association for a specified period.

C.     The department may in its discretion or shall, upon a petition of twenty-five percent of the members of the association, conduct investigations as it deems necessary to determine if the association is being operated and managed in the best interests of all the members of the association.

D.     Whenever the department determines that an association violated or is violating the Sanitary Projects Act or a rule adopted pursuant to that act, the department may:

(1)     issue a compliance order requiring compliance immediately or within a specified time period, or both; or

(2)     commence a civil action in district court for appropriate relief, including injunctive relief.

E.     A compliance order shall state with reasonable specificity the nature of the violation.

F.     If an association fails to take corrective actions within the time specified in a compliance order, the department may assess a civil penalty of not more than two hundred fifty dollars ($250) for each day of continued noncompliance with the compliance order.

G.     Any compliance order issued by the department pursuant to this section shall become final unless, no later than thirty days after the compliance order is served, any association named in the compliance order submits a written request to the department for a public hearing.  The department shall conduct a public hearing within ninety days after receipt of a request.

H.     The department may appoint an independent hearing officer to preside over any public hearing held pursuant to Subsection G of this section.  The hearing officer shall:

(1)     make and preserve a complete record of the proceedings; and

(2)     forward to the department a report that includes recommendations, if recommendations are requested by the department.

I.     The department shall consider the findings of the independent hearing officer and, based on the evidence presented at the hearing, the department shall make a final decision regarding the compliance order.

J.     In connection with any proceeding under this section, the department may:

(1)     adopt rules for discovery and hearing procedures; and

(2)     issue subpoenas for the attendance and testimony of witnesses and for relevant papers, books and documents.

K.     Penalties collected pursuant to this section shall be deposited in the general fund.



Section 3-29-8 - Repealed.

3-29-8. Repealed.



Section 3-29-9 - Rules.

3-29-9. Rules.

For the purposes of the Sanitary Projects Act, the department may perform such acts and prescribe such rules as are deemed necessary to carry out its provisions.  Rules shall be drafted in consultation with representatives of the associations.



Section 3-29-10 - Repealed.

3-29-10. Repealed.



Section 3-29-11 - Membership.

3-29-11. Membership.

All persons within a community who participate or desire to participate in any project may become members of an association upon complying with the rules and regulations prescribed by the board of directors of the association, such rules and regulations to meet with the approval of the department. Any person or persons who did not participate in an original project shall be admitted to membership in an association upon payment to the association of a reasonable fee as determined by the board of directors and the department.



Section 3-29-12 - Local administration of association; board of directors.

3-29-12. Local administration of association; board of directors.

A.     The local administration of the association and the operation and maintenance of the project shall be carried out in each community by a board of directors composed of an odd number of at least three members.  Members of the board of directors shall:

(1)     be elected annually or as specified in the bylaws of the association;

(2)     be members in good standing of the association; and

(3)     serve staggered terms of up to four years to ensure that terms will end in different election years.

B.     The board of directors shall choose among its members a president, a vice president and a secretary-treasurer or a secretary and a treasurer.

C.     Funds sufficient to provide for proper operation and maintenance of the association shall be identified through a rate-setting analysis that will ensure enough revenue to cover yearly expenses and emergencies, a reserve fund for non-major capital items and equitable pay for staff.  The rate-setting analysis may be reviewed and changed if necessary on a yearly basis, and the funds shall be obtained by the association by a monthly assessment against the users of the facilities, the assessment to be determined by the board of directors.

D.     The board of directors of the association shall have power to do all things necessary in the local administration of any project subject to the provisions of the Sanitary Projects Act.



Section 3-29-13 - Existing associations.

3-29-13. Existing associations.

Associations organized under the provisions of Laws 1947, Chapter 206, Laws 1949, Chapter 79 or Laws 1951, Chapter 52 shall have the same powers and duties as associations organized under the provisions of the Sanitary Projects Act; provided that the articles of incorporation shall be amended in accordance with the provisions of Section 3-29-19 NMSA 1978.



Section 3-29-14 - Existing water systems or water rights unaffected.

3-29-14. Existing water systems or water rights unaffected.

The provisions of the Sanitary Projects Act shall not in any way affect any water systems or water rights under existing law.



Section 3-29-15 - Association constitutes a public body corporate.

3-29-15. Association constitutes a public body corporate.

Upon the filing of each certificate and copy thereof as provided in Section 3-29-17 NMSA 1978, the persons so associating, their successors and those who may thereafter become members of the association constitute a public body corporate by the name set forth in the certificate and by such name may sue and be sued, have capacity to make contracts, acquire, hold, enjoy, dispose of and convey property real and personal, accept grants and donations, borrow money, incur indebtedness, impose fees and assessments and do any other act or thing necessary or proper for carrying out the purposes of their organization.



Section 3-29-16 - Certificate of association.

3-29-16. Certificate of association.

A.     The members of an association shall execute a certificate setting forth:

(1)     the name of the association;

(2)     the name of the individuals organizing the association;

(3)     the location of the principal office of the association in this state;

(4)     the objects and purposes of the association;

(5)     the address of the initial registered office of the association and the name of the initial registered agent at that address;

(6)     the plan and manner of acquiring membership and of providing funds or means for the acquisition, construction, improvement and maintenance of its work and for its necessary expenses;

(7)     the duration of existence of the association, which may be perpetual;

(8)     the number and manner of electing the board of directors of the association and the length of the terms that the directors will serve;

(9)     the definition of a member of the association and the voting rights associated with the membership; and

(10)     the manner of dissolution of the association as a public body.

B.     Pursuant to the registered agent requirement of Paragraph (5) of Subsection A of this section, there shall be attached to the certificate a statement executed by the registered agent in which the agent acknowledges acceptance of the appointment by the filing association, if the agent is an individual, or a statement executed by an authorized officer of a corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent, if the agent is a corporation.

C.     The certificate or any amendment thereof made as provided in Section 3-29-19 NMSA 1978 may also contain provisions not inconsistent with the Sanitary Projects Act or other law of this state that the organizers may choose to insert for the regulation and conduct of the business and affairs of the association.  There shall accompany each certificate a list to show the total number of members of the association and the total number of dwelling units served by the association at the time of filing.



Section 3-29-17 - Filing of certificate and bylaws.

3-29-17. Filing of certificate and bylaws.

The certificate of association and bylaws shall be acknowledged as required for deeds of real estate and shall be filed in the office of the public regulation commission.  A copy of the certificate, duly certified by the commission or county clerk, shall be evidence in all courts and places.



Section 3-29-17.1 - Registered office and registered agent.

3-29-17.1. Registered office and registered agent.

An association shall have and continuously maintain in the state:

A.     a registered office, which may be the same as its principal office; and

B.     a registered agent that may be:

(1)     an individual resident in the state whose business office is identical with the registered office of the association;

(2)     a for-profit or not-for-profit domestic corporation having an office identical with the registered office of the association; or

(3)     a for-profit or not-for-profit foreign corporation authorized to transact business or conduct affairs in New Mexico and having an office identical with the registered office of the corporation.



Section 3-29-17.2 - Change of registered office or registered agent.

3-29-17.2. Change of registered office or registered agent.

A.     An association may change its registered office or its registered agent, or both, by filing in the office of the public regulation commission a statement that includes:

(1)     the name of the association;

(2)     the address of its registered office;

(3)     if the address of the association's registered office is changed, the address to which the registered office is changed;

(4)     the name of its registered agent;

(5)     if the association's registered agent is changed:

(a)     the name of its successor registered agent; and

(b)     if the successor registered agent is an individual, a statement executed by the successor registered agent acknowledging his acceptance of the appointment by the filing association as its registered agent; or

(c)     if the successor registered agent is a corporation, an affidavit executed by the president or vice president of the corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent;

(6)     a statement that the address of the association's registered office and the address of the office of its registered agent, as changed, will be identical; and

(7)     a statement that the change was authorized by resolution duly adopted by its board of directors.

B.     The statement made pursuant to the provisions of Subsection A of this section shall be executed by the association by any two members and delivered to the public regulation commission. If the commission finds that the statement conforms to the provisions of the Sanitary Projects Act, it shall file the statement in the office of the commission. The change of address of the registered office, or the appointment of a new registered agent, or both, shall become effective upon filing of the statement required by this section.

C.     A registered agent of an association may resign as agent upon filing a written notice thereof, executed in duplicate, with the public regulation commission. The commission shall mail a copy immediately to the association in care of an officer, who is not the resigning registered agent, at the address of the officer as shown by the most recent annual report of the association. The appointment of the agent shall terminate upon the expiration of thirty days after receipt of the notice by the commission.



Section 3-29-17.3 - Service of process on association.

3-29-17.3. Service of process on association.

The registered agent appointed by an association shall be an agent of the association upon whom any process, notice or demand required or permitted by law to be served upon the association may be served. Nothing in this section limits or affects the right for process, notice or demand to be served upon an association in any other manner permitted by law.



Section 3-29-17.4 - Annual report.

3-29-17.4. Annual report.

A.     An association shall file, within the time prescribed by the Sanitary Projects Act, on forms prescribed and furnished by the public regulation commission to the association not less than thirty days prior to the date the report is due, an annual report setting forth:

(1)     the name of the association;

(2)     the address of the registered office of the association in the state and the name of its registered agent in this state at that address;

(3)     a brief statement of the character of the affairs that the association is actually conducting; and

(4)     the names and respective addresses of the directors and officers of the association.

B.     The report shall be signed and sworn to by two of the members of the association.  If the association is in the hands of a receiver or trustee, the report shall be executed on behalf of the association by the receiver or trustee.  A copy of the report shall be maintained at the association's principal place of business as contained in the report and shall be made available to the general public for inspection during regular business hours.



Section 3-29-17.5 - Filing of annual report; supplemental report; extension of time; penalty.

3-29-17.5. Filing of annual report; supplemental report; extension of time; penalty.

A.     The annual report of the association shall be delivered to the public regulation commission on or before the fifteenth day of the fifth month following the end of its fiscal year.

B.     A supplemental report shall be filed by the association with the public regulation commission, if, within thirty days after the filing of the annual report required under the Sanitary Projects Act, a change is made in:

(1)     the name of the association;

(2)     the mailing address, street address or the geographical location of the association's registered office in this state and the name of the agent upon whom process against the association may be served; or

(3)     the character of the association's  business and its principal place of business within the state.

C.     Proof to the satisfaction of the public regulation commission that, prior to the due date of a report required by this section, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed compliance with the requirements of this section.  If the commission finds that the report conforms to the requirements of the Sanitary Projects Act, it shall file the report.  If the commission finds that it does not conform, it shall promptly return the report to the association for necessary corrections.  The penalties prescribed for failure to file the report within the time provided shall not apply if the report is corrected to conform to the requirements of the Sanitary Projects Act and returned to the commission within thirty days from the date on which it was mailed to the association by the commission.

D.     The public regulation commission may, upon application by the association and for good cause shown, extend, for no more than a total of twelve months, the date on which an annual report required by the provisions of the Sanitary Projects Act must be filed or the date on which the payment of a fee is required.  The commission shall, when an extension of time has been granted an association under the federal Internal Revenue Code of 1986 for the time in which to file a return, grant the association the same extension of time to file the required annual report and to pay the required fees, provided that a copy of the approved federal extension of time is attached to the association's report, and provided further that no such extension shall prevent the accrual of interest as otherwise provided by law.

E.     Nothing contained in this section prevents the collection of a fee or penalty due upon the failure of an association to submit the required report.

F.     An annual or supplemental report required to be filed under this section shall not be deemed to have been filed if the fees accompanying the report have been paid by check and the check is dishonored upon presentation.

G.     An association that fails or refuses to file a report for a year within the time prescribed by the Sanitary Projects Act is subject to a penalty of ten dollars ($10.00) to be assessed by the public regulation commission.

H.     An association shall file with the department a member accountability report that shall include:

(1)     a financial statement prepared in accordance with generally accepted accounting principles; and

(2)     a copy of the Open Meetings Act [10-15-1.1 NMSA 1978] resolution stating what notice for a public meeting is reasonable.  The report shall be signed and sworn to as to accuracy and completeness by all members of the board of directors of the association.  A statement shall be included in the consumer confidence report required for water systems that the member accountability report is available to the public upon request.  The member accountability report shall be filed with the department with the consumer confidence report no later than July 1 of each year.



Section 3-29-18 - Repealed.

3-29-18. Repealed.



Section 3-29-19 - Amendment of certificate of association and bylaws; method.

3-29-19. Amendment of certificate of association and bylaws; method.

Every association may make such amendment, change or alteration to its certificate of association or bylaws as may be desired not inconsistent with the Sanitary Projects Act or other law of this state by a resolution adopted by a vote of a majority of the members present at any regular or special meeting duly held upon such notice as the bylaws provide.  A certified copy of such resolution with the affidavit of the president and secretary that the resolution was duly adopted by a majority vote of the members at a meeting held in accordance with the provisions of this section shall be filed and recorded as provided for filing and recording the original certificate of association and bylaws, and thereupon the certificate of association and bylaws shall be deemed to be amended accordingly, and a copy of such certificate of amendment certified by the public regulation commission or the county clerk shall be accepted as evidence of each change or amendment in all courts and places.



Section 3-29-19.1 - Bylaws.

3-29-19.1. Bylaws.

A.     Members shall adopt bylaws by no less than a majority vote of a quorum of the membership of the association setting forth:

(1)     the name of the association;

(2)     the requirement of an association seal;

(3)     the fiscal year of the association;

(4)     guidelines for membership, which shall include the sentence "Membership shall not be denied because of the applicant's race, color, creed, national origin or sex.";

(5)     guidelines for meetings of the membership, which shall include the date or time period of a membership meeting, required notice of a meeting, establishment of a quorum and the order of business to be conducted at a meeting of the membership;

(6)     the functions of the board of directors, including a conflict of interest policy for the board;

(7)     the duties of officers of the board of directors; and

(8)     provisions for the board of directors to establish rules to govern the day-to-day operations of the project, including a code of conduct for staff and provisions to establish an annual budget, rate structure, assessments and reserve funds.

B.     The bylaws, or any amendment thereof made as provided in Section 3-29-19 NMSA 1978, may also contain provisions not inconsistent with the Sanitary Projects Act [3-29-1 NMSA 1978] or other law of this state that the organizers may choose to insert for the regulation and conduct of the business and affairs of the association.

C.     The department may prescribe by rule guidelines for bylaws and rules of an association.



Section 3-29-20 - Reorganization of cooperative associations and nonprofit corporations pursuant to the Sanitary Projects Act.

3-29-20. Reorganization of cooperative associations and nonprofit corporations pursuant to the Sanitary Projects Act.

A.     Cooperative associations formed pursuant to Sections 53-4-1 through 53-4-45 NMSA 1978 and nonprofit corporations formed under the Nonprofit Corporation Act [53-8-1 NMSA 1978] may reorganize under the Sanitary Projects Act upon approval of the reorganization by a majority vote of a quorum of the members of a cooperative association or nonprofit corporation.  Notice of the meeting to consider the reorganization and a copy of the proposed certificate of association shall be sent at least fifteen days prior to such meeting by the cooperative association to each member at the member's last known address and by the nonprofit corporation to each member, if any, at the member's last known address.  Upon approval of the reorganization by the majority vote of a quorum of the members, the cooperative association or the nonprofit corporation shall execute a certificate of association pursuant to Sections 3-29-16 and 3-29-17 NMSA 1978.  The certificate of association shall state that it supersedes the articles of incorporation and all amendments to the articles of incorporation of the cooperative association or the nonprofit corporation.

B.     Duplicate originals of the certificate of association shall be filed with the public regulation commission.  One duplicate original of the certificate of association shall be returned to the association.

C.     The certificate of association is effective upon filing and supersedes the articles of incorporation and all amendments to the articles of incorporation of the prior cooperative association or nonprofit corporation.  The association shall:

(1)     be the surviving entity, and the separate existence of the prior cooperative association or nonprofit corporation shall cease;

(2)     have all of the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of an association organized pursuant to the Sanitary Projects Act;

(3)     possess all the rights, privileges, immunities and franchises of the prior cooperative association or nonprofit corporation.  All property, real, personal and mixed; all debts due on whatever account; all other choses in action; and all and every other interest of or belonging to or due to the prior cooperative association or nonprofit corporation shall be taken and deemed to be transferred to and vested in the association without further act or deed.  The title to any real estate, or any interest therein, vested in the prior cooperative association or nonprofit corporation shall not revert or be in any way impaired by reason of the reorganization; and

(4)     be liable for all the liabilities and obligations of the prior cooperative association or nonprofit corporation, and any claim existing or action or proceeding pending by or against the cooperative association or nonprofit corporation may be prosecuted as if the reorganization had not taken place or the new association may be substituted in its place.  Neither the rights of creditors nor any liens upon the property of the cooperative association or nonprofit corporation shall be impaired by the reorganization.

D.     A cooperative association formed pursuant to the Cooperative Association Act [53-4-1.1 NMSA 1978] or nonprofit corporation formed pursuant to the Nonprofit Corporation Act [53-8-1 NMSA 1978] that reorganized under Subsection A of this section prior to June 30, 2006 may, within three years of the effective date of this 2006 act, reorganize pursuant to the act under which it had previously been organized upon approval of the reorganization by a two-thirds' vote of the directors of the association or corporation.  Notice of the meeting to consider the reorganization and a copy of the proposed articles of incorporation shall be sent by the association or the corporation at least fifteen days prior to the meeting to each member at the member's last known address.  Upon approval of the reorganization, the association or corporation shall execute articles of incorporation pursuant to Sections 53-4-5 and 53-4-6 or 53-8-31 and 53-8-32 NMSA 1978.  The articles of incorporation shall state that they supersede the certificate of association or incorporation and all amendments thereto of the association or corporation and shall follow the filing procedures of Subsections B and C of this section.



Section 3-29-20.1 - Merger of two or more associations into one association.

3-29-20.1. Merger of two or more associations into one association.

Upon approval by vote of a majority of a quorum of each membership, two or more associations may merge into one association pursuant to a plan of merger approved in the manner provided by this section.  The board of directors of each association shall, by resolution adopted by each board, approve a plan of merger setting forth:

A.     the names of the associations proposing to merge, and the association into which they propose to merge, which is hereinafter designated as the "surviving association";

B.     the terms and conditions of the proposed merger, including transfer of assets and liabilities;

C.     the manner and basis of converting each association's obligations or other securities into the surviving association;

D.     a statement of any changes in the certificate of association of the surviving association to be affected by the merger; and

E.     other provisions with respect to the proposed merger as deemed necessary or desirable.



Section 3-29-21 - Exemptions from Special District Procedures Act provisions.

3-29-21. Exemptions from Special District Procedures Act provisions.

An association formed pursuant to the provisions of the Sanitary Projects Act may be formed exclusively as provided in that act, and formation of the association shall be exempt from all review and requirements set forth in the Special District Procedures Act [4-53-1 NMSA 1978].






Article 30 - Municipal Debt; Voting on Question, 3-30-1 through 3-30-9.

Section 3-30-1 - County constitutes a precinct for purpose of voting on municipal debt; single voting division outside municipality.

3-30-1. County constitutes a precinct for purpose of voting on municipal debt; single voting division outside municipality.

A.     For the purpose of voting only on the question of creating a debt of the municipality, all territory within a county in which is situated a municipality holding an election on the question of creating a debt pursuant to Article 9, Section 12 of the constitution of New Mexico is a municipal precinct. All territory in the municipal precinct and not within the boundary of the municipality holding an election on the question of creating a debt shall constitute one voting division to be known as the nonresident voting division.

B.     If two or more municipalities situated in the same county hold an election on the same day on the question of creating a debt, the nonresident voting division of each municipality holding an election on the question of creating a debt constitutes a separate and different nonresident voting division for each municipality holding an election on the question of creating a debt and includes the territory within the boundary of any other municipality within the county.



Section 3-30-2 - Nonresident municipal elector; qualifications.

3-30-2. Nonresident municipal elector; qualifications.

A "nonresident municipal elector" means any qualified elector who:

A.     is registered to vote in the county in which the municipality holding an election on the question of creating a debt is situated;

B.     has paid a property tax on property located within the municipality holding an election on the question of creating a debt during the year preceding the election; and

C.     has registered with the municipal clerk his intention to vote at the municipal election on the question of creating a municipal debt in the manner provided in Section 3-30-3 NMSA 1978.



Section 3-30-3 - Nonresident municipal elector; manner of registering to vote on question of creating a municipal debt; certificate of eligibility.

3-30-3. Nonresident municipal elector; manner of registering to vote on question of creating a municipal debt; certificate of eligibility.     Not more than sixty nor less than fifteen days before the day of a municipal election on the question of creating a debt, any nonresident municipal elector desiring to vote on the question of creating a municipal debt shall file with the municipal clerk a certificate of eligibility which shall be the registration required of the nonresident municipal elector for voting at a municipal election on the question of creating a debt. The certificate of eligibility shall be in substantially the following form:


"I,  .......   .......   ......, (Last Name, First Name, Middle Name), desire to vote at the municipal election to be held on  ....... (Insert date of election) and request the county clerk and county treasurer of  ....... (Insert name of county) to certify that I am a nonresident municipal elector of the  ...... (Insert name of the municipality).
Signed:.............................................................
(Signature of nonresident municipal elector)
I hereby certify that the above named nonresident municipal elector is registered to vote in this county.
Signed:.............................................................
(County Clerk)
I hereby certify that the above named nonresident municipal elector has paid a tax on property within the  ...... (Insert name of the municipality) during the preceding year to wit on the  ...... day of  ......, 19  ...
Signed:..........................................................."
(County Treasurer)



Section 3-30-4 - Nonresident polling place; duties of the municipal clerk to register nonresident municipal electors.

3-30-4. Nonresident polling place; duties of the municipal clerk to register nonresident municipal electors.

A.     In the same manner that polling places are secured for the conduct of a municipal election, the municipal clerk shall provide a polling place within the municipality for nonresident municipal electors desiring to vote on the question of creating a municipal debt. The polling place shall be separate from any other polling place located within the municipality.

B.     Not less than five days before the date of an election on the question of creating a municipal debt, the municipal clerk shall place, by name in alphabetical order, all certificates of eligibility filed by nonresident municipal electors in a registration book kept for that purpose. The registration book for nonresident municipal electors shall be delivered to the judge and clerks of the election at the polling place for nonresident municipal electors in the same manner other registration books are delivered to the judges and clerks of the election in the remaining polling places and the certificates of eligibility shall serve as the registration forms for the nonresident municipal elector desiring to vote on the question of creating a debt.



Section 3-30-5 - General obligation bonds; authority to issue.

3-30-5. General obligation bonds; authority to issue.

Subject to the limitations and in accordance with Article 9 of the constitution of New Mexico and Sections 6-15-1 and 6-15-2 NMSA 1978, a municipality may issue and dispose of negotiable bonds for the purpose of securing funds for:

A.     erecting and operating natural or artificial gas works;

B.     erecting and operating electric works;

C.     constructing, purchasing, rehabilitating or remodeling, or any combination thereof, public buildings, including additions and improvements thereto;

D.     building, beautifying and improving public parks within or without the municipal boundary, but not beyond the planning and platting jurisdiction of the municipality;

E.     acquiring land or buildings for playgrounds, recreation centers, zoos and other recreational purposes, and the equipment thereof, or any combination thereof;

F.     providing proper means for protecting from fire including but not necessarily limited to purchasing apparatus for fire protection and providing, enlarging and improving fire equipment and facilities;

G.     laying off, opening, constructing, repairing, and otherwise improving municipal alleys, streets, public roads and bridges, or any combination thereof;

H.     providing apparatus for the collection and disposal of garbage and refuse;

I.     acquiring, constructing and maintaining garbage and refuse disposal areas and plants within or without the municipal boundary;

J.     constructing or purchasing a system for supplying water or constructing and purchasing such a system, for the municipality, including without limiting the generality of the foregoing, the enlargement, improvement, extension or acquisition of the system, and acquisition of water or water rights, necessary real estate or rights-of-way, bridges and easements, and necessary apparatus for a water system, or any combination of the foregoing;

K.     constructing or purchasing a sewer system or the construction and purchase of a sewer system, including without limiting the generality of the foregoing, acquiring, enlarging, improving or extending, or any combination of the foregoing, said system;

L.     flood control purposes as provided in Section 3-41-1 NMSA 1978;

M.     constructing, purchasing, rehabilitating or remodeling, or any combination thereof, hospitals, including additions and improvements thereto;

N.     purchasing, improving or erecting public auditoriums or public buildings of a similar nature for general civic purposes, or for authorizing the improvement or erection of public auditoriums or buildings of a similar nature by agreement, with the officers of the county in which the municipality is located; and

O.     acquiring, purchasing, constructing, improving, rehabilitating, or remodeling, or any combination thereof, of cemeteries or mausoleums.



Section 3-30-6 - Bond election; qualifications of voters; separation of items; time; publication or posting; ballots.

3-30-6. Bond election; qualifications of voters; separation of items; time; publication or posting; ballots.

A.     Before bonds are issued, the governing body of the municipality shall submit to a vote of the registered qualified electors of the municipality and the nonresident municipal electors the question of issuing the bonds. The election may be held at the same time as the regular municipal election or at any special election held pursuant to Article 9, Section 12 of the constitution of New Mexico.

B.     The governing body of the municipality shall give notice of the time and place of holding the election and the purpose for which the bonds are to be issued. Notice of a bond election shall be given as required in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for special elections. A change in the location of a polling place after notice has been given shall not invalidate a bond election.

C.     The question shall state the purpose for which the bonds are to be issued and the amount of the issue. If bonds are to be issued for more than one purpose, a separate question shall be submitted to the voter for each purpose to be voted upon. The ballots shall contain words indicating the purpose of the bond issue and a place for a vote "For . . . (designate type) bonds" and "Against . . . (designate type) bonds" for each bond issue. The ballots shall be deposited in a separate ballot box unless voting machines are used.



Section 3-30-7 - Canvass of bond election; certification of results; effect.

3-30-7. Canvass of bond election; certification of results; effect.

A.     The vote upon each question proposing to issue negotiable bonds shall be canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], and the municipal clerk shall certify the results of the election and file the certificate of canvass in the official minute book of the municipality.

B.     If a majority of those voting on the question favor the creation of the debt, the governing body of the municipality may proceed to issue the negotiable bonds.



Section 3-30-8 - General obligation bonds; issuance; sale; payable.

3-30-8. General obligation bonds; issuance; sale; payable.

A.     The bonds shall be issued and sold in the manner authorized under Sections 6-15-3 through 6-15-10 NMSA 1978.

B.     The bonds shall be of such denomination or denominations and shall be payable at such place or places within or without the state or both, shall be in such form, and otherwise shall bear such terms and conditions, as the governing body may determine, except as otherwise provided by law.

C.     Said bonds shall be signed by the mayor and by the clerk, and the coupons appertaining thereto shall be signed by the treasurer.

D.     The facsimile signature of the treasurer may be engraved, imprinted, stamped or otherwise reproduced on the coupons.

E.     The bonds may be executed in the manner provided by the Uniform Facsimile Signature of Public Officials Act [6-9-1 to 6-9-6 NMSA 1978].



Section 3-30-9 - Pledge of full faith and credit.

3-30-9. Pledge of full faith and credit.

The full faith and credit of the municipality shall be pledged to the payment of the negotiable bonds. The governing body shall levy and collect, upon all the taxable property within the municipality subject to taxation, such taxes as are necessary to pay the interest on and the principal of the negotiable bonds as the interest and principal become due, without limitation as to rate or amount. The municipality may pay the principal of and interest on any general obligation bonds from any available revenues, and the levy or levies of taxes may be diminished to the extent such other revenues are available for the payment of such principal and interest.






Article 31 - Revenue Bonds, 3-31-1 through 3-31-12.

Section 3-31-1 - Revenue bonds; authority to issue; pledge of  revenues; limitation on time of issuance.

3-31-1. Revenue bonds; authority to issue; pledge of  revenues; limitation on time of issuance.

In addition to any other law and constitutional home rule powers authorizing a municipality to issue revenue bonds, a municipality may issue revenue bonds pursuant to Chapter 3, Article 31 NMSA 1978 for the purposes specified in this section.  The term "pledged revenues", as used in Chapter 3, Article 31 NMSA 1978, means the revenues, net income or net revenues authorized to be pledged to the payment of particular revenue bonds as specifically provided in Subsections A through J of this section.

A.     Utility revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing or otherwise improving a municipal utility or for any combination of the foregoing purposes.  The municipality may pledge irrevocably any or all of the net revenues from the operation of the municipal utility or of any one or more of other such municipal utilities for payment of the interest on and principal of the revenue bonds.  These bonds are sometimes referred to in Chapter 3, Article 31 NMSA 1978 as "utility revenue bonds" or "utility bonds".

B.     Joint utility revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing or otherwise improving joint water facilities, sewer facilities, gas facilities or electric facilities or for any combination of the foregoing purposes.  The municipality may pledge irrevocably any or all of the net revenues from the operation of these municipal utilities for the payment of the interest on and principal of the bonds.  These bonds are sometimes referred to in Chapter 3, Article 31 NMSA 1978 as "joint utility revenue bonds" or "joint utility bonds".

C.     For the purposes of this subsection, "gross receipts tax revenue bonds" means gross receipts tax revenue bonds or sales tax revenue bonds.  Gross receipts tax revenue bonds may be issued for any one or more of the following purposes:

(1)     constructing, purchasing, furnishing, equipping, rehabilitating, making additions to or making improvements to one or more public buildings or purchasing or improving any ground relating thereto, including but not necessarily limited to acquiring and improving parking lots, or any combination of the foregoing;

(2)     acquiring or improving municipal or public parking lots, structures or facilities or any combination of the foregoing;

(3)     purchasing, acquiring or rehabilitating firefighting equipment or any combination of the foregoing;

(4)     acquiring, extending, enlarging, bettering, repairing, otherwise improving or maintaining storm sewers and other drainage improvements, sanitary sewers, sewage treatment plants or water utilities, including but not necessarily limited to the acquisition of rights of way and water and water rights, or any combination of the foregoing;

(5)     reconstructing, resurfacing, maintaining, repairing or otherwise improving existing alleys, streets, roads or bridges or any combination of the foregoing or laying off, opening, constructing or otherwise acquiring new alleys, streets, roads or bridges or any combination of the foregoing; provided that any of the foregoing improvements may include but are not limited to the acquisition of rights of way;

(6)     purchasing, acquiring, constructing, making additions to, enlarging, bettering, extending or equipping airport facilities or any combination of the foregoing, including without limitation the acquisition of land, easements or rights of way therefor;

(7)     purchasing or otherwise acquiring or clearing land or for purchasing, otherwise acquiring and beautifying land for open space;

(8)     acquiring, constructing, purchasing, equipping, furnishing, making additions to, renovating, rehabilitating, beautifying or otherwise improving public parks, public recreational buildings or other public recreational facilities or any combination of the foregoing;

(9)     acquiring, constructing, extending, enlarging, bettering, repairing, otherwise improving or maintaining solid waste disposal equipment, equipment for operation and maintenance of sanitary landfills, sanitary landfills, solid waste facilities or any combination of the foregoing; and

(10)     acquiring, constructing, extending, bettering, repairing or otherwise improving a public transit system or regional transit systems or facilities.

The municipality may pledge irrevocably any or all of the gross receipts tax revenue received by the municipality pursuant to Section 7-1-6.4 or 7-1-6.12 NMSA 1978 to the payment of the interest on and principal of the gross receipts tax revenue bonds for any of the purposes authorized in this section or for specific purposes or for any area of municipal government services, including but not limited to those specified in Subsection C of Section 7-19D-9 NMSA 1978, or for public purposes authorized by municipalities having constitutional home rule charters.  A law that imposes or authorizes the imposition of a municipal gross receipts tax or that affects the municipal gross receipts tax, or a law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of such municipal gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

Revenues in excess of the annual principal and interest due on gross receipts tax revenue bonds secured by a pledge of gross receipts tax revenue may be accumulated in a debt service reserve account.  The governing body of the municipality may appoint a commercial bank trust department to act as trustee of the gross receipts tax revenue and to administer the payment of principal of and interest on the bonds.

D.     As used in this section, the term "public building" includes but is not limited to fire stations, police buildings, municipal jails, regional jails or juvenile detention facilities, libraries, museums, auditoriums, convention halls, hospitals, buildings for administrative offices, city halls and garages for housing, repairing and maintaining city vehicles and equipment.  As used in Chapter 3, Article 31 NMSA 1978, the term "gross receipts tax revenue bonds" means the bonds authorized in Subsection C of this section, and the term "gross receipts tax revenue" means the amount of money distributed to the municipality as authorized by Section 7-1-6.4 NMSA 1978 or the amount of money transferred to the municipality as authorized by Section  7-1-6.12 NMSA 1978 for any municipal gross receipts tax imposed pursuant to the Municipal Local Option Gross Receipts Taxes Act [7-19D-1 NMSA 1978].  As used in Chapter 3, Article 31 NMSA 1978, the term "bond" means any obligation of a municipality issued under Chapter 3, Article 31 NMSA 1978, whether designated as a bond, note, loan, warrant, debenture, lease-purchase agreement or other instrument evidencing an obligation of a municipality to make payments.

E.     Gasoline tax revenue bonds may be issued for laying off, opening, constructing, reconstructing, resurfacing, maintaining, acquiring rights of way, repairing and otherwise improving municipal buildings, alleys, streets, public roads and bridges or any combination of the foregoing purposes.  The municipality may pledge irrevocably any or all of the gasoline tax revenue received by the municipality to the payment of the interest on and principal of the gasoline tax revenue bonds.  As used in Chapter 3, Article 31 NMSA 1978, "gasoline tax revenue bonds" means the bonds authorized in this subsection, and "gasoline tax revenue" means all or portions of the amounts of tax revenues distributed to municipalities pursuant to Sections 7-1-6.9 and 7-1-6.27 NMSA 1978, as from time to time amended and supplemented.

F.     Project revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating any revenue-producing project, including, where applicable, purchasing, otherwise acquiring or improving the ground therefor, including but not necessarily limited to acquiring and improving parking lots, or for any combination of the foregoing purposes.  The municipality may pledge irrevocably any or all of the net revenues from the operation of the revenue-producing project for which the particular project revenue bonds are issued to the payment of the interest on and principal of the project revenue bonds.  The net revenues of any revenue-producing project may not be pledged to the project revenue bonds issued for a revenue-producing project that clearly is unrelated in nature; but nothing in this subsection shall prevent the pledge to such project revenue bonds of any revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular revenue-producing project.  A general determination by the governing body that any facilities or equipment is reasonably related to and constitutes a part of a specified revenue-producing project shall be conclusive if set forth in the proceedings authorizing the project revenue bonds.  As used in Chapter 3, Article 31 NMSA 1978:

(1)     "project revenue bonds" means the bonds authorized in this subsection; and

(2)     "project revenues" means the net revenues of revenue-producing projects that may be pledged to project revenue bonds pursuant to this subsection.

G.     Fire district revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating any fire district project, including where applicable purchasing, otherwise acquiring or improving the ground therefor, or for any combination of the foregoing purposes.  The municipality may pledge irrevocably any or all of the revenues received by the fire district from the fire protection fund as provided in the Fire Protection Fund Law [59A-53-1 NMSA 1978] and any or all of the revenues provided for the operation of the fire district project for which the particular bonds are issued to the payment of the interest on and principal of the bonds.  The revenues of any fire district project shall not be pledged to the bonds issued for a fire district project that clearly is unrelated in its purpose; but nothing in this section prevents the pledge to such bonds of any revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular fire district project.  A general determination by the governing body of the municipality that any facilities or equipment is reasonably related to and constitutes a part of a specified fire district project shall be conclusive if set forth in the proceedings authorizing the fire district bonds.

H.     Law enforcement protection revenue bonds may be issued for the repair and purchase of law enforcement apparatus and equipment that meet nationally recognized standards.  The municipality may pledge irrevocably any or all of the revenues received by the municipality from the law enforcement protection fund distributions pursuant to the Law Enforcement Protection Fund Act [29-13-1 NMSA 1978] to the payment of the interest on and principal of the law enforcement protection revenue bonds.

I.     Economic development gross receipts tax revenue bonds may be issued for the purpose of furthering economic development projects as defined in the Local Economic Development Act [5-10-1 NMSA 1978].  The municipality may pledge irrevocably any or all of the revenue received from the municipal infrastructure gross receipts tax to the payment of the interest on and principal of the economic development gross receipts tax revenue bonds for any of the purposes authorized in this subsection.  A law that imposes or authorizes the imposition of a municipal infrastructure gross receipts tax or that affects the municipal infrastructure gross receipts tax, or a law supplemental to or otherwise pertaining to the tax, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of the municipal infrastructure gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made for their discharge.  As used in Chapter 3, Article 31 NMSA 1978, "economic development gross receipts tax revenue bonds" means the bonds authorized in this subsection, and "municipal infrastructure gross receipts tax revenue" means any or all of the revenue from the municipal infrastructure gross receipts tax transferred to the municipality pursuant to Section 7-1-6.12 NMSA 1978.

J.     Municipal higher education facilities gross receipts tax revenue bonds may be issued for the purpose of acquisition, construction, renovation or improvement of facilities of a four-year post-secondary public educational institution located in the municipality and acquisition of or improvements to land for those facilities.  The municipality may pledge irrevocably any or all of the revenue received from the municipal higher education facilities gross receipts tax to the payment of the interest on and principal of the municipal higher education facilities gross receipts tax revenue bonds.  A law that imposes or authorizes the imposition of a municipal higher education facilities gross receipts tax or that affects the municipal higher education facilities gross receipts tax, or a law supplemental to or otherwise pertaining to the tax, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of the municipal higher education facilities gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made for their discharge.  As used in Chapter 3, Article 31 NMSA 1978, "municipal higher education facilities gross receipts tax revenue bonds" means the bonds authorized in this subsection and "municipal higher education facilities gross receipts tax revenue" means any or all of the revenue from the municipal higher education facilities gross receipts tax transferred to the municipality pursuant to Section  7-1-6.12 NMSA 1978.

K.     Except for the purpose of refunding previous revenue bond issues, no municipality may sell revenue bonds payable from pledged revenues after the expiration of two years from the date of the ordinance authorizing the issuance of the bonds or, for bonds to be issued and sold to the New Mexico finance authority as authorized in Subsection C of Section 3-31-4 NMSA 1978, after the expiration of two years from the date of the resolution authorizing the issuance of the bonds.  However, any period of time during which a particular revenue bond issue is in litigation shall not be counted in determining the expiration date of that issue.







